                        Case 19-12689-BLS              Doc 23       Filed 12/18/19         Page 1 of 173




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )   Chapter 11
                                                                     )
         HIGH RIDGE BRANDS CO., et al.,1                             )   Case No. 19–12689 (BLS)
                                                                     )
                                                                     )   (Joint Administration Requested)
                                    Debtors.                         )
                                                                     )

                  CERTIFICATION OF DEBTORS’ CONSOLIDATED LIST OF CREDITORS

                  The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

         hereby certify under penalty of perjury that the consolidated creditor matrix (the “Consolidated

         Creditor Matrix”) submitted herewith, pursuant to Rule 1007-2 of the Local Rules of Bankruptcy

         Practice and Procedure of the United States Bankruptcy Court for the District of Delaware,

         formatted in portable document format, containing the list of creditors of the Debtors, is

         complete and, to the best of the Debtors’ knowledge, correct and consistent with the Debtors’

         books and records.

                  The information contained in the Consolidated Creditor Matrix is based on a review of

         the Debtors’ books and records. However, the Debtors have not completed a comprehensive

         legal and/or factual investigation with regard to possible defenses to any claims of the potential

         claimants included in the Consolidated Creditor Matrix. In addition, certain of the entities

         included in the Consolidated Creditor Matrix may not hold outstanding claims as of the date

         hereof, and therefore may not be creditors of the Debtors for purposes of these chapter 11 cases.

         Therefore, this listing does not and should not be deemed to constitute either (i) a waiver of any

         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: High Ridge Brands Holdings, Inc. (5996); HRB Midco, Inc. (8170); HRB Buyer, Inc. (3945);
             High Ridge Brands Co. (5871); Golden Sun, Inc. (4712); Continental Fragrances, Ltd. (2541); Freshcorp, Inc.
             (3238); Children Oral Care, LLC (disregarded entity for tax purposes); and Dr. Fresh, LLC (5167). The mailing
             address for each of the Debtors is 333 Ludlow Street, South Tower, 2nd Floor, Stamford, Connecticut 06902.
25100515.1
                      Case 19-12689-BLS         Doc 23        Filed 12/18/19    Page 2 of 173




         defenses to any claims that may be asserted against the Debtors or (ii) an acknowledgement of

         the validity or amount of any claims that may be asserted against the Debtors.

                I declare under penalty of perjury that the foregoing is true and correct.


         Dated: December 18, 2019                             High Ridge Brands Co., et al.


                                                              /s/ M Benjamin Jones
                                                              M. Benjamin Jones
                                                              Chief Restructuring Officer




25100515.1
                                                          2
                                                                       Case 19-12689-BLS                            Doc 23                      Filed 12/18/19
                                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                                          Page 3 of 173
                                                                                                                              Consolidated List of Creditors




Name                                  Address1                                 Address2                             Address3                                   Address4     City                  State   Postal Code   Country

1 WORLDSYNC, INC                      DEPT 781341                              P.O. BOX 78000                                                                               DETROIT               MI      48278‐1341

1010DATA INC.                         LORI MANNETTE                            P.O. BOX 674922                                                                              DETROIT               MI      48267‐4922

140 BUZZ                              20815 STERLING BAY LANE EAST             UNIT E                                                                                       CORNELIUS             NC      28031

1‐800 DIAPERS.COM                     10 EXCHANGE PLACE                        25TH FLOOR                                                                                   JERSEY CITY           NJ      07302

1SYNC                                 P.O. BOX 71‐3883                                                                                                                      COLUMBUS              OH      43271‐3883

21 DENTAL GROUP                       21 W. DUARTE RD STE#A                    NGOC LAN VO DDS                                                                              ARCADIA               CA      91007

247 GROUP LLC                         SABRINA WEST                             55 WATER STREET                      FLOOR 5                                                 BROOKLYN              NY      11201




247 GROUP LLC D/B/A LAUNDRY SERVICE   ATTN: MIKE MIKHO; WENDY PHILLIPS, ESQ.   55 WATER STREET, 5TH FLOOR                                                                   BROOKLYN              NY      11201

2V TRADING CIS LLC                    SANDRA MEDINA‐ PGS                       8 RIKER HILL ROAD                                                                            LIVINGSTON            NJ      07039

31ST MED GROUP/SGSM                   JULIO M. DAVILA                          UNIT 6180 BLDG 121                   BOX 245                                                 APO                   AE      09604

360 PUBLIC RELATIONS LLC              ATTN: MORGAN SALMON                      200 STATE STREET                                                                             BOSTON                MA      02109

37 DENTAL LLC                         DR.GAT                                   3700 KENNEDY BLVD.                                                                           UNION CITY            NJ      07087

5TH AVENUE DENTAL CLINIC              120 5TH AVE WEST STE# 2007                                                                                                            COCHRANE                      T4C 0A4       CANADA

73 LPCP HOLDINGS, LLC                 EMILY OJEDA                              P.O. BOX 60247                                                                               LOS ANGELES           CA      90060




73 LPCP6 OWNER LLC                    ATTN: GENERAL COUNSEL                    6 CENTERPOINTE DRIVE                 SUITES 640 & 645                                        LA PALMA              CA      90623




73 LPCP6 OWNER LLC                    ATTN: GENERAL COUNSEL                    6 CENTERPOINTE DRIVE                                                                         LA PALMA              CA      90623




73 LPCP6 OWNER LLC                    C/O GREENLAW PARTNERS                    18301 VON KARMAN AVENUE, SUITE 250                                                           IRVINE                CA      92612

84.51 DEGREES                         P.O. BOX 635029                                                                                                                       CINCINNATI            OH      45263‐5029




99 CENTS ONLY STORES                  ATTN: RUSSELL F. WOLPERT                 4000 UNION PACIFIC AVENUE                                                                    CITY OF COMMERCE      CA      90023

99 CENTS ONLY STORES                  AURA M. SOLARES POC                      4000 UNION PACIFIC AVENUE                                                                    CITY OF COMMERCE      CA      90023

A & L SALES CO                        P.O. BOX 74                                                                                                                           BELLE CHASSE          LA      70037

A & P SUPERMARKET                     1201 HIGH RIDGE ROAD                                                                                                                  STAMFORD              Ct      06905

A & S FINE FOODS                      865 HIGH RIDGE ROAD                                                                                                                   STAMFORD              CT      06905

A AND K WAREHOUSE INC                 MARVA SOBERS                             FAT ALBERT'S                         774 BROADWAY                                            BROOKLYN              NY      11206‐5316

A HEAVENLY CARE HOME                  311 ASHLEY AVE                                                                                                                        TRACY                 CA      95391

A NEW SMILE DENTAL CENTER             14050 S.W. 84TH ST.                      STE#103                                                                                      MIAMI                 FL      33183

A ONE DENTURE & IMPLANTS              28437 GREENFIELD RD. STE 101                                                                                                          SOUTHFIELD            MI      48076

A PERFECT SMILE                       230 N. FAIRGROUND RD                                                                                                                  PRICE                 UT      84501

A SMILE 4 U FAMILY DENTISTRY          DR. NELLY MATOS                          11825 SIDNEY CREST AVENUE                                                                    CHARLOTTE             NC      28213

A SMILE SPA                           4200 MORGANTON RD                        STE# 304                                                                                     FAYETTEVILLE          NC      28314

A STREET DENTAL                       713 A STREET                                                                                                                          HAYWARD               CA      94541

A&J EXPRESS CORPORATION               MONICA HERNANDEZ                         13001 NW 42ND AVENUE                                                                         OPA LOCKA             FL      33054‐4402

A.A.G. ASSOCIATES LLC                 188 THUNDERHILL DRIVE                                                                                                                 STAMFORD              CT      06902

A+ DENTAL CENTER                      1475 HUNTINGTON AVE #211                                                                                                              SOUTH SAN FRANCISCO   CA      94080

A‐1 TRADING COMPANY                   SUNNY CHONG                              5745 BUFORD HIGHWAY                  STE 101                                                 DORAVILLE             GA      30340




                                                                                                                                            1
                                                                Case 19-12689-BLS                    Doc 23                   Filed 12/18/19
                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                         Page 4 of 173
                                                                                                            Consolidated List of Creditors




Name                             Address1                            Address2                        Address3                                Address4      City            State   Postal Code   Country

AA MEDICAL & DENTAL SUPPLIES     ALEX AWWAD                          16151 LONGMEADOW                                                                      DEARBORN        MI      48120

AAFES HEADQUARTERS               P.O. BOX 660261                                                                                                           DALLAS          TX      75266

AARDVARK AMUSEMENTS              ROBYN CIURIS 204 302‐5035           2765 86TH STREET                                                                      BROOKLYN        NY      11223

AARON HERNANDEZ                  55 BAYVIEW AVE                                                                                                            NORWALK         CT      06854

AARON LAC DDS                    10170 W TROPICANA AVE #155                                                                                                LAS VEGAS       NV      89147

AARON ONGLINGSWAN                333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD        CT      06902

Aaron ONGLINGSWAN                333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD        CT      06902

AARON SPEIRS DDS                 2535 SOUTH LEWIS WAY                STE 109                                                                               LAKEWOOD        CO      80227

AARTI SHAH DDS                   17613 PIONEER BLVD                                                                                                        ARTESIA         CA      90701

ABACO PARTNERS LLC DBA SUREFIL   CRAIG SEEBER                        4560 DANVERS SE                                                                       GRAND RAPIDS    MI      49512

ABALINE SUPPLY                   600 MARKLEY ST                                                                                                            PORT READING    NJ      07064




ABC BABY CARE INC.               P.O. BOX 782                                                                                                              LAKEWOOD        NJ      08701

ABC DENTAL                       2734 DELTA FAIR BLVD                                                                                                      ANTIOCH         CA      94509

ABC‐AMEGA INC                    500 SENECA ST #400                                                                                                        BUFFALO         NY      14204

ABDULRAHIM SHIAA                 3318 W. LAS PALMARITAS DR.                                                                                                PHOENIX         AZ      85051

ABE WOLF                         3101 INGERSOLL AVENUE                                                                                                     DES MOINES      IA      50312




ABELARDO MARTINEZ                C/O PACIFIC TRIAL ATTORNEYS         ATTN: SCOTT FERRELL, ESQ.       4100 NEWPORT PLACE                      SUITE 800     NEWPORT BEACH   CA      92660

ABF FREIGHT SYSTEM INC           5215 W LOWER BUCKEYE ROAD                                                                                                 PHOENIX         AZ      85043‐8011

ABF FREIGHT SYSTEM INC           VHOWLAND@ABF.COM                    21 ENGLEHARD AVENUE                                                                   AVENEL          NJ      07001‐2204

ABGI CORP                        TREVOR STOTTORP 616 787‐5419        16217 COLLECTION CENTER DRIVE                                                         CHICAGO         IL      60693

ABGI CORP                        TREVOR SUTTORP                      16217 COLLECTION CENTER DRIVE                                                         CHICAGO         IL      60693

ABGI CORPORATION                 ATTN: GENERAL COUNSEL               7575 EAST FULTON STREET                                                               ADA             MI      49355

ABH PLUMBING & HEATING LLC       261 MASARIK AVENUE                                                                                                        STRATFORD       CT      06615

ABIGAIL CURTIS DDS               7700 OLD GEORGETOWN RD              STE#140                                                                               BETHESDA        MD      20814

ABIGAIL RAMOS                    333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD        CT      06902




ABRAHAM & GILL DDS               4810 OLD WILLIAM PENN HWY           STE 6                                                                                 EXPORT          PA      15632




ABRAHAM O VILLEGAS               333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD        CT      06902

ABSOLUTE BUDGET                  P.O. BOX 610937                                                                                                           SAN JOSE        CA      95161

ACADEMY DENTAL                   10101 ACADEMY ROAD                  2ND FLOOR                                                                             PHILADELPHIA    PA      19114




ACADIA WHLSE & TOBACCO CO INC    DBA CHURCH POINT WHOLESALE          P.O. BOX 189                                                                          CHURCH POINT    LA      70525

ACC BUSINESS                     400 WEST AVENUE                                                                                                           ROCHESTER       NY      14611

ACC BUSINESS                     P.O. BOX 10530                                                                                                            ATLANTA         GA      30348

ACC BUSINESS                     P.O. BOX 105306                                                                                                           ATLANTA         GA      30348‐5306

ACCENT DENTAL                    1539 11TH AVE                                                                                                                                                   CANADA

ACCENT DISPLAY CORPORATION       DAWN ANDREWS ‐ EXT 117              1655 ELMWOOD AVENUE                                                                   CRANSTON        RI      02910




                                                                                                                          2
                                                                              Case 19-12689-BLS                       Doc 23                     Filed 12/18/19
                                                                                                                               High Ridge Brands Co., et al.
                                                                                                                                                                             Page 5 of 173
                                                                                                                               Consolidated List of Creditors




Name                                        Address1                                     Address2                     Address3                                  Address4       City               State   Postal Code   Country

ACCENT DISPLAY CORPORATION                  ATTN: GENERAL COUNSEL                        1655 ELMWOOD AVENUE                                                                   CRANSTON           RI      02910

ACCESS ORTHODONTICS                         15 FRONT STREET                                                                                                                    WEYMOUTH           MA      02188

ACCORD MECHANICAL                           218 EAST WASHINGTON ST                                                                                                             NORRISTOWN         PA      19401

ACCOUNTEMPS                                 12400 COLLECTIONS CEENTER DRIVE                                                                                                    CHICAGO            IL      60693

ACCOUNTEMPS                                 P.O. BOX 743295                                                                                                                    LOS ANGELES        CA      90074‐3295

ACE DENTAL CENTER                           121 E ROOSEVELT RD                           NASREEN TAIBA DDS                                                                     LOMBARD            IL      60148




ACE DENTAL GROUP                            JENNY JANG                                   1007 W. LA PALMA AVE         STE#3                                                    ANAHEIM            CA      92801

ACE HARDWARE                                2200 KENSINGTON CT                                                                                                                 OAK BROOK          IL      60521‐2100


ACE RESOURCES GROUP                         AMY TRINH                                    425 S. CALIFORNIA ST         UNIT#G                                                   SAN GABRIEL        CA      91776

ACES BRACES                                 BARBARA PE                                   1049 RUTLAND RD.                                                                      BROOKLYN           NY      11212

ACME SIGN CO.                               12 RESEARCH DRIVE                            P.O. BOX 2345                                                                         STAMFORD           CT      06906
ACN GROUP OF CALIFORNIA INC D/B/A
OPTUMHEALTH PHYSICAL HEALTH OF CALIFORNIA   ATTN: GENERAL COUNSEL                        P.O. BOX 880009                                                                       SAN DIEGO          CA      92168‐0009

ACORN PAPER PRODUCTS                        PAUL ROSSI                                   P.O. BOX 23965                                                                        LOS ANGELES        CA      90023




ACOSTA CANADA                               250 ROWNTREE DIARY ROAD                                                                                                            WOODBRIDGE                 L4L 9J7       CANADA




ACOSTA MILITARY SALES LLC                   8031 HAMPTON BLVD                                                                                                                  NORFOLK            VA      23505

ACOSTA SALES & MARKETING                    P.O. BOX 281996                                                                                                                    ATLANTA            GA      30384‐1996

ACRA DISTRIBUTION COMPANY S.A.              ROUTE POMPE‐TABARRE 27                                                                                                             PORT‐AU‐PRINCE                           HAITI

ACTA HEALTH PRODUCTS, INC                   ATTN: DAVID CHANG                            113 NORTH FAIR OAKS AVENUE                                                            SUNNYVALE          CA      94089
                                            C/O WESTON, BENSHOOF, ROCHEFORT, RUBALCAVA &
ACTION LABS,INC., A CORPORATION             MACCUISH, LLP                                ATTN: KURT WEISSMULLER       333 SO. HOPE ST                           16TH FLOOR     LOS ANGELES        CA      90071

ACTION LETTER INC.                          GEOVANNY X. TORRES                           11 ELM COURT                                                                          STAMFORD           CT      06902

ACTION SPORTS PHOTOGRAPHY INC.              RETAIL                                       P.O. BOX 880                                                                          HARRISBURG         NC      28075




ACTIVE ORGANICS                             KELLY DELGADO                                P.O. BOX 677665                                                                       DALLAS             TX      75267‐7665

ACUARIO RESTAURANT                          78 W PARK PLACE                                                                                                                    STAMFORD           CT      06901

ACUPAC PACKAGING INC.                       P.O. BOX 12477                                                                                                                     NEWARK             NJ      07101

AD RESULTS ADVERTISING                      6110 CLARKSON LANE                                                                                                                 HOUSTON            TX      77055

ADA MARTINEZ                                333 LUDLOW STREET                            SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

ADAM BENHAM DDS                             4060 LEGACY DR. STE#303                                                                                                            FRISCO             TX      75034

ADAM OSTBY DDS                              760 WICKS LANE #4                                                                                                                  BILLINGS           MT      59105


ADAMS AVE DENTAL                            10111 ADAMS AVE #111                         ATTN: EVELYN CHAN DDS                                                                 HUNTINGTON BEACH   CA      92646

ADAPT INC.                                  5610 ROWLAND ROAD                            SUITE 160                                                                             MINNETONKA         MN      55343

ADECCO EMPLOYMENT SERVICES                  DEPT LA 21403                                                                                                                      PASADENA           CA      91185‐1403

ADEL DR NUNEZ DDS                           167 W. MAIN ST                                                                                                                     BEDFORD            VA      24523

ADEL MANSOUR DDS                            3268 NORTH GREENWALD WAY                                                                                                           KISSIMMEE          FL      34741

AD‐ID                                       11020 DAVID TAYLOR DRIVE SUITE 305                                                                                                 CHARLOTTE          NC      28262




                                                                                                                                             3
                                                                          Case 19-12689-BLS                          Doc 23                   Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                        Page 6 of 173
                                                                                                                            Consolidated List of Creditors




Name                                       Address1                            Address2                              Address3                                Address4     City             State   Postal Code   Country




ADMIN .U.C.                                ST OF CT‐ DEPT OF LABOR, ESD        P.O. BOX 2940                                                                              HARTFORD         CT      06104‐2940




ADMINISTRATOR, UNEMPLOYMENT COMPENSATION   STATE OF CT, DEPT OF LABOR          DEPT 417329, P.O. BOX 2905                                                                 HARTFORD         CT      06104‐2905

ADP LLC                                    1851 N. RESLER DR. MS‐100                                                                                                      EL PASO          TX      79912

ADP LLC                                    P.O. BOX 31001‐1874                                                                                                            PASADENA         CA      91110‐1874

ADREADY INC.                               DEPT 3052                           P.O. BOX 123052                                                                            DALLAS           TX      75312‐3052

ADRIAN COLLINS                             333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD         CT      06902

ADRIANA HURTADO DDS                        27155 CHERRY LAUREL PL              STE#201                                                                                    SANTA CLARITA    CA      91387

ADRIANA MONTANO                            333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD         CT      06902

ADRIANNA THOMAS DDS                        1120 VIA VERDE                                                                                                                 SAN DIMAS        CA      91773

ADRIENNE CAULK                             ADRIENNE CAULK                      C/O LABELLA BODY CARE                 1761 NORTH 61 STREET                                 PHILADELPHIA     PA      19151

ADRIENNE CAULK                             C/O LABELLA BODY CARE               7800 ROAD                                                                                  PHILADELPHIA     PA      19150

ADRIENNE FANG DDS                          27420 TOURNEY RD #280                                                                                                          VALENCIA         CA      91355

ADRIENNE LIN                               41 W 71TH STREET                    APT 4B                                                                                     NEW YORK         NY      10023

ADRIENNE RODRIGUEZ                         1494 W. MORGAN RD                                                                                                              SAN BERNARDINO   CA      92407


ADT SECURITY SERVICES                      P.O. BOX 371878                                                                                                                PITTSBURGH       PA      15250‐7878

ADT SECURITY SERVICES                      P.O. BOX 650485                                                                                                                DALLAS           TX      75265‐0485

ADVANCE ORTHODONTICS                       1677 GOLDEN SPRINGS RD.                                                                                                        ANNISTON         AL      36207




ADVANCED CONCEPTS, INC                     920 W. 6TH ST.                                                                                                                 BLOOMINGTON      IN      47404




ADVANCED DENTAL                            1860 TEXAS AVE #E                                                                                                              BRIDGE CITY      TX      77611

ADVANCED DENTISTRY OF SPRING               7000 LOUETTA RD                     STE A                                                                                      SPRING           TX      77379

ADVANCED ELECTRONIC SYSTEMS                16 BROOKFIELD STREET                                                                                                           NORWALK          CT      06851‐4417

ADVANSTAR COMMUNICATIONS INC.              P.O. BOX 6000                                                                                                                  DULUTH           MN      55806‐6000




ADVANTAGE INDUSTRIAL SYSTEMS, LLC          10955 ‐ 160TH STREET                                                                                                           DAVENPORT        IA      52804

ADVANTAGE LLC                              ELANDA FLOYD                        7411 FULLERTON STREET                 SUITE 101                                            JACKSONVILLE     FL      32256

ADVANTAGE SALES & MARKETING                ETHEL MASSA                         DBA PROMOPOINT MARKETING              P.O. BOX 744347                                      ATLANTA          GA      30374‐4347

ADVANTAGE SALES & MARKETING LLC            DBA BRAND CONNECTIONS               26 ORANGE ROAD                                                                             MONTCLAIR        NJ      07042

ADVANTAGE SALES & MARKETING LLC            DBA SAGE TREE                       P.O. BOX 744347                                                                            ATLANTA          GA      30374‐4347




ADVANTAGE SALES & MARKETING LLC            ATTN: GENERAL COUNSEL               123 TICE BOULEVARD, SUITE 300                                                              WOODCLIFF LAKE   NJ      07677

ADVANTAGE SALES & MARKETING LLC            ATTN: GENERAL COUNSEL               18100 VON KARMAN AVENUE, SUITE 1000                                                        IRVINE           CA      92612

ADVANTAGE SALES & MKTG LLC                 D/B/A SAGE TREE                     P.O. BOX 31001 ‐ 1691                                                                      PASADENA         CA      91110‐1691

ADVANTAGE SALES LLC                        ALAN STARNER                        DBA ADVANTAGE MILITARY                P.O. BOX 744350                                      ATLANTA          GA      30374‐4350

ADVANTAGE SOLUTIONS                        MELINDA KELHAM‐SAM                                                        PO BOX 744347                                        ATLANTA          CA      30374‐4347

ADVANTAGE SOLUTIONS                        ATTN: GENERAL COUNSEL               4250 CRUMS MILL ROAD                  SUITE 200                                            HARRISBURG       PA      17112

ADVENTURE DENTAL                           ATTN: GENTRY MACKENZIE DDS          900 NE 139TH ST #106                                                                       VANCOUVER        WA      98685




                                                                                                                                          4
                                                                   Case 19-12689-BLS                      Doc 23                      Filed 12/18/19
                                                                                                                    High Ridge Brands Co., et al.
                                                                                                                                                                Page 7 of 173
                                                                                                                    Consolidated List of Creditors




Name                              Address1                                 Address2                       Address3                                   Address4     City              State   Postal Code   Country

ADVERTISING DIRECTIONS, INC.      10405 CRANCHESTER WAY                                                                                                           ALPHARETTA        GA      30022

AEDGRANT.COM                      565 WESTLAKE ST, BLDG 100                                                                                                       ENCINITAS         CA      92024

AEROFIL TECHNOLOGY INC            NEVA THIESSEN                            C/O UMB BANK, NA               PO BOX 870928                                           KANSAS CITY       MO      64187‐0928

AEROFIL TECHNOLOGY INC.           ATTN: GENERAL COUNSEL                    225 INDUSTRIAL PARK DRIVE                                                              SULLIVAN          MO      63080

AEROTEK PROFESSIONAL SERVICES     3689 COLLECTION CENTER DRIVE                                                                                                    CHICAGO           IL      60693

AFB DENTAL CLINIC                 ATTN: ZACK NICHOLLS                      220 1ST STREET STE# 12                                                                 HOLLOMAN AFB      NM      88330

AFFILIATED FOOD STORES 16         P.O. BOX 3627                                                                                                                   LITTLE ROCK       AR      72203‐3627

AFFILIATED FOODS INC              ACCOUNTS PAYABLE                         P.O. BOX 30300                                                                         AMARILLO          TX      79120‐0300

AFFILIATED FOODS MIDWEST          MIKE TRUJILLO                            P.O. BOX 1067                                                                          NORFOLK           NE      68702‐1067

AFFINITY DENTAL                   WETTSTEIN KELLY DDS                      24055 SOUTH 201ST PLACE                                                                QUEEN CREEK       AZ      85142

AFFINITY DENTAL CENTER            1920 E. 17TH ST. #100                                                                                                           SANTA ANA         CA      92705




AG OF NEW ENGLAND                 P.O. BOX 6000                                                                                                                   PEMBROKE          NH      03275

AGATA KEMPANOWSKA                 AGATA KEMPANOWSKA                        630 PAUL ST                                                                            ESCONDIDO         CA      92027

AGATA KONOPKA DDS                 3065 PORTER ST #107                                                                                                             SOQUEL            CA      95073

AGENCIAS FEDURO S.A.              LUIS GONZALEZ' LAURIE BASORA‐ ALL STEP   MIQUEL BROSTELLA & RJ ALFARO   AVENUES #36                                             PANAMA                                  PANAMA

AGNES KEIPH                       3401 AYARS CANYON WAY                                                                                                           GLENDALE          CA      91208


AGOSTINI SUSAN                    1909 NEPTUNE COVE                                                                                                               MODESTO           CA      95355‐1852

AHN SANG K                        2998 EL CAMINO REAL                      200                                                                                    SANTA CLARA       CA      95051‐2902

AHOLD FINANCIAL SERVICES          3213 PAYSPHERE CIRCLE                                                                                                           CHICAGO           IL      60674

AICEL CARBONERO DDS               747 PONCE DE LEON BLVD #401                                                                                                     CORAL GABLES      FL      33134

AIDA SAHAKIAN DDS                 12420 BURBANK BLVD                                                                                                              NORTH HOLLYWOOD   CA      91607

AIG                               175 WATER STREET                                                                                                                NEW YORK          NY      10038

AIM HIGH SERVICE & SUPPLY LLC     DAVID LINNANE                            861 SUMMERBREEZE DRIVE                                                                 VACAVILLE         CA      95687

AIM ORTHODONTICS                  1780 N FARMSWORTH                                                                                                               AURORA            IL      60505

AIR RESOURCES BOARD               MARYANA VISINA                           P.O. BOX 1436                                                                          SACRAMENTO        CA      95812‐1436

AIRLINEDR PLLC DBA AVION DENTAL   4908 WEST ZIA RD                                                                                                                SANTA FE          NM      87505

AIRPORT PROPERTIES USA            JACK COX                                 3303 MCKAMY OAKS TRAIL                                                                 ARLINGTON         TX      76017

AISLEONE MERCHANDISING LLC        3350 E BIRCH STREET                      SUITE 150                                                                              BREA              CA      92821

AJIT RAGHUNATH                    333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD          CT      06902

AKEL WHOLESALE                    P.O. BOX 490                                                                                                                    JOHNSON CITY      NY      13790‐0490

AKHAVAN MOJDAH DDS                345 F. STREET                            STE#190                                                                                CHULA VISTA       CA      91910

AKR CORPORATION                   100 SWENNEYDALE AVENUE                                                                                                          BAYSHORE          NY      11706

AKSHAR DENTAL                     1281 E. LA HABRA BLVD #4                                                                                                        LA HABRA          CA      90631

AL AWEER FRUIT & VEGETABLE MKT    SANDRA MEDINA                            M.K. TRADING COMPANY           324 W BENNET AVENUE                                     GLENDORA          CA      91741

ALAMEDA DENTAL GROUP              7700 ALAMEDA ST # A                                                                                                             HUNTINGTON PARK   CA      90255

ALAMO ORTHODONTICS                516 E 1ST ST. #K                                                                                                                ALAMOGORDO        NM      88310

ALAMO RANCH ORTHODONTICS          DR. RAJ                                  5616 LONE STAR PKWY            STE#104                                                 SAN ANTONIO       TX      78253




ALAN D. BELENSKI DDS              225 W. SOUTH BOULDER RD                                                                                                         LOUISVILLE        CO      80027




                                                                                                                                  5
                                                                          Case 19-12689-BLS                         Doc 23                      Filed 12/18/19
                                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                                               Page 8 of 173
                                                                                                                              Consolidated List of Creditors




Name                                   Address1                                Address2                             Address3                                   Address4          City            State   Postal Code   Country

ALAN DR HOWARD                         17071 VENTURA BLVD #102                                                                                                                   ENCINO          CA      91316

ALAN HOWARD DDS                        17071 VENTURA BLVD                      STE#1‐2                                                                                           ENCINO          CA      91316

ALAN PERLIN                            15 BLUEBERRY LANE                                                                                                                         SHARON          MA      02067

ALAN S. KITANO DDS                     90 NORTH HUDSON AVE                                                                                                                       PASADENA        CA      91101

ALASKA HOUSEWARES                      2125 EAST 79TH AVE                                                                                                                        ANCHORAGE       AK      99507

ALASKA NATIVE TRIBAL HEALTH            6130 TUTTLE PL # 2                                                                                                                        ANCHORAGE       AK      99507

ALBERT CHIU                            23332 HAWTHORNE BLVD                    SUITE 103                                                                                         TORRANCE        CA      90505




ALBERT GUILLIOT DDS                    430 JEFFERSON ST                                                                                                                          LAFAYETTE       LA      70501




ALBERT J. FONTAINE DDS                 1418 PINEHURST RD                                                                                                                         DUNEDIN         FL      34698




ALBERT M. STUSH DDS                    142 FARLEY CIRCLE                                                                                                                         LEWISBURG       PA      17837

ALBERT TSANG DDS                       2000 APPIAN WAY #202                                                                                                                      PINOLE          CA      94564


ALBERTO CASTREJON/TEODORO MURO ORTIZ   TEODORO MURO ORTIZ                      1445 E. MADISON ST                   STE 455                                                      BROWNSVILLE     TX      78520

ALBERTO CULVER/UNILEVER                SHAUNTA THOMPSON                        P.O. BOX 93343                                                                                    CHICAGO         IL      60673

ALBERTO J. CASTREJON                   ALBERTO J. CASTREJON                    1445 E. MADISON ST                   STE 455                                                      BROWNSVILLE     TX      78520

ALBERTO VARGAS                         1093 FLUSHING AVENUE, # 146                                                                                                               BROOKLYN        NY      11237

ALBERTSONS                             CENTRAL DISBURSEMENTS OFFICE            P.O. BOX 210379                                                                                   DALLAS          TX      75211

ALBERTSON'S INC.                       C/O STEPTON & JOHNSON                   ATTN: JASON LEVIN                    633 W 5TH ST.                              #700              LOS ANGELES     CA      90071

ALBERTSON'S LLC                        P.O. BOX 20                                                                                                                               BOISE           ID      33726

ALBERTSON'S LLC (PONCA CITY)           WENDY‐ PONCA CITY ONLY SHIP TO'S        P.O. BOX 20                                                                                       BOISE           ID      83726

ALBIN HAMMOND DDS                      208 E. WASHINGTON ST.                                                                                                                     LEXINGTON       VA      24450

AL‐DAN TRADING INC                     SORAYA ARGUELLO                         20600 NW 47 AVE                                                                                   MIAMI GARDENS   FL      33055

ALDER / MITCHELL FAMILY DENTIS         15390 NW CORNELL RD#300                                                                                                                   BEAVERTON       OR      97006

ALDI                                   1200 N.KIRK ROAD                                                                                                                          BATAVIA         IL      60510

ALDI GROUP                             JUDITH M. PRAITIS                       C/O SIDLEY AUSTIN BROWN & WOOD LLP   555 WEST 5TH STREET                        SUITE 4000        LOS ANGELES     CA      90013

ALDI GROUP                             C/O O'MELVENY & MYERS LLP               ATTN: CARLA J. CHRISTOPHER           1999 AVENUE OF THE STARS                   SEVENTH FLOOR     LOS ANGELES     CA      90067‐6035

ALDI INC.                              ATTN: GENERAL COUNSEL                   1200 NORTH KIRK ROAD                                                                              BATAVIA         IL      60510‐1477

ALDINE DENTAL                          10407 N. FWY STE B                                                                                                                        HOUSTON         TX      77037

ALEX DEFEO                             12 REVERE ROAD                                                                                                                            DARIEN          CT      06820

ALEX NOVAKHOVA                         272 9TH ST.                                                                                                                               BROOKLYN        NY      11215

ALEX TERRANOVA                         P.O. BOX 396                                                                                                                              MOUNT FREEDOM   NJ      07970

ALEX TERRANOVA                         3 ARNOLD DR                                                                                                                               RANDOLPH        NJ      07869

ALEXANDER GALVAN DDS                   750 NORTH ARCHIBALD AVE #N                                                                                                                ONTARIO         CA      91764

ALEXANDER ORTHODONTICS                 333 AVIATION RD BUILDING A                                                                                                                QUEENSBURY      NY      12804

ALEXANDER PREYS                        71 FORRESTAL HEIGHTS                                                                                                                      BEACON          NY      12508

ALEXANDER SINIAK                       333 LUDLOW STREET                       SOUTH TOWER, 2ND FLOOR                                                                            STAMFORD        CT      06902

ALEXANDRA SCHROEDER                    155 UMPAWANG ROAD                                                                                                                         REDDING         CT      06896

ALEXANDRIA DENTAL CENTER               715 PENDLETON ST                                                                                                                          ALEXANDRIA      VA      22314




                                                                                                                                            6
                                                                   Case 19-12689-BLS                           Doc 23                      Filed 12/18/19
                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                     Page 9 of 173
                                                                                                                         Consolidated List of Creditors




Name                               Address1                              Address2                              Address3                                   Address4     City               State   Postal Code   Country

ALEXIS LYON DDS                    1907 DOUGLAS BLVD #74                                                                                                               ROSEVILLE          CA      95661
                                                                                                                                                                                                                DOMINCAN
ALFAU Y SANCHEZ SAS                LAURIE BASORA‐ALL STEP                AVENIDA ROBERTO PASTORIZA 111, NACO                                                           SANTO DOMINGO                            REPUBLIC

ALFONSO NAVARRETE                  4345 BEL ESTOS WAY                                                                                                                  UNION CITY         CA      94587


ALFRED WEBB                        333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD           CT      06902

ALFRED WEBB                        333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD           CT      06902

ALI BEHZADI DDS                    515 STATE ROAD 436                    STE#1010                                                                                      CASSELBERRY        FL      32707

ALI SHIRANI DDS                    3725 LONE TREE WAY                    STE#F                                                                                         ANTIOCH            CA      94509

ALICE DR BUTTERWORTH               803 W GARDNER DRIVE                                                                                                                 MARION             IN      46953




ALICE DR LEUNG                     161 MADISON AVE STE 8NE                                                                                                             NEW YORK           NY      10016

ALICIA AREVALO MARCOS DDS          3998 MISSION ST                                                                                                                     SAN FRANCISCO      CA      94112

ALICIA LUND                        39 CARMINE STREET APT 3B                                                                                                            NEW YORK           NY      10014

ALICIA PARKWAY DENTAL              25401 ALICIA PKWY #J                                                                                                                LAGUNA HILLS       CA      92653

ALINA OGANYAN DDS                  1727 N VERMONT AVE #109                                                                                                             LOS ANGELES        CA      90027

ALISO KIDS DENTAL & ORTHODONTICS   CHIMENE GOULD                         2 JOURNEY                             STE#205                                                 ALISO VIEJO        CA      92656




ALISON FALLGATTER DDS              920 10TH ST SE                                                                                                                      JAMESTOWN          ND      58401

ALIVIN T. YOSHIDA DDS              31 E. LANIKAULA ST                    STE#A                                                                                         HILO               HI      96720

ALL ABOUT BRACES                   2020 WADSWORTH BLVD #18‐A             HILARY BASKIN DDS                                                                             LAKEWOOD           CO      80214

ALL ABOUT ORTHODONTICS             DR. PUTRUS                            4600 E. 14 MILE RD. STE 3&4                                                                   WARREN             MI      48092

ALL ABOUT SMILES DENTISTRY         724 N. WASHINGTON                                                                                                                   DURANT             OK      74701

ALL KIDS DENTAL                    2624 GRAND AVE                        STE#200                                                                                       GLENWOOD SPRINGS   CO      81601

ALL KIDS PEDIATRIC DENTISTRY       3007 WESLEY CHAPEL STOUTS RD. STE A                                                                                                 MONROE             NC      28110

ALL POP DISPLAYS LLC               BRIAN MULLINS                         117 GRAND STREET                                                                              HOBOKEN            NJ      07030

ALL PRO SIGNS INC.                 PER E. HANSEN                         16921 S WESTERN AVE                   BUILDING 110                                            GARDENA            CA      90247

ALL SMILES DENTAL                  1210 S.E. WASHINGTON                                                                                                                IDABEL             OK      74745

ALL SMILES DENTAL CENTER, INC      JEFF RANEL                            12841 PLANK ROAD                      STE#A                                                   BAKER              LA      70714

ALL SMILES ORTHODONTICS            ALL SMILES ORTHODONTICS               9010 LORTON STATION BLVD.             STE 260                                                 LORTON             VA      22079

ALL STAR FAMILY ORTHODONTICS       3331 ROUTE 9 NORTH                                                                                                                  OLD BRIDGE         NJ      08857




ALL STAR ORTHODONTICS              2115 SE 192ND AVE. # 102                                                                                                            CAMAS              WA      98607

ALL STATE DISTRIBUTORS NORTHEAST   JENNIFER OR MARIANNE                  190 CRYSTAL RUN ROAD                                                                          MIDDLETOWN         NY      10941‐4029


ALL STEP SALES & MARKETING         10248 NW 47TH STREET                                                                                                                SUNRISE            FL      33351

ALL TIME DETECTION, INC.           28 WILLETT AVENUE                                                                                                                   PORT CHESTER       NY      10573

ALL WELL DENTAL CENTER             SHIH WEI HO DDS                       333 E MAINS TREET UNIT # 4                                                                    ALHAMBRA           CA      91801

ALLEGIANCE RETAIL SERVICES LLC     485 ROUTE 1 SOUTH                     BUILDING E SUITE 170                                                                          ISELIN             NJ      08830

ALLEGRO ORTHODONTICS               NATALYA NAZAROV                       2379 ANTELOPE RIDGE TRAIL                                                                     PARKER             CO      80138

ALLEN & GERRITSEN                  THE ARSENOL ON THE CHARLES            311 ARSENOL STREET                                                                            WATERTOWN          MA      02472

ALLEN H. DARE DDS                  2975 TELEGRAPH AVE #3                 2ND FLOOR                                                                                     BERKLEY            CA      94705




                                                                                                                                       7
                                                                           Case 19-12689-BLS                       Doc 23                    Filed 12/18/19
                                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                                        Page 10 of 173
                                                                                                                          Consolidated List of Creditors




Name                                       Address1                              Address2                          Address3                                Address4       City              State   Postal Code   Country

ALLEN HEIGHTS DENTAL                       3229 CLYMER DR                                                                                                                 PLANO             TX      75025

ALLIANCE CONSULTING GROUP                  420 BOYLSTON STREET                                                                                                            BOSTON            MA      02116

ALLIANCE INT'L DISTRIBUTORS INC            JOANNE CARDENAS                       10125 NW 116TH WAY, STE 5                                                                MEDLEY            FL      33178
ALLIANCE SOLUTIONS GROUP OF CT D/B/A THE
MCINTYRE GROUP                             ATTN: GENERAL COUNSEL                 2 ENTERPRISE DRIVE                                                                       SHELTON           CT      06484

ALLISON MCMILLIAN                          135 WYNDMERE ROAD                                                                                                              MARITON           NJ      08053

ALLURE DENTAL CENTER                       570 N SHORELINE BLVD #6                                                                                                        MOUNTAIN VIEW     CA      94043

ALOFT ROGERS BENTONVILLE                   1103 S 52ND STREET                                                                                                             ROGERS            AR      72758

ALPAN ORTHODONTICS                         2424 W. 3RD ST                                                                                                                 LOS ANGELES       CA      90059

ALPHA, INC.                                ATTN: GENERAL COUNSEL                 289 HIGHWAY 155 SOUTH                                                                    MCDONOUGH         GA      30253


ALPHAGRAPHICS                              47 WEST MAIN STREET                                                                                                            STAMFORD          CT      06902

ALPINE DENTAL                              4000 LARAMIE STREET                                                                                                            CHEYENNE          WY      82001

ALPINE WORLDWIDE CHAUFFEURED SERVICES      58 PINE STREET                                                                                                                 NEW CANAAN        CT      06840

ALPLA INC                                  289 HIGHWAY 155 SOUTH                                                                                                          MCDONOUGH         GA      30253




ALS GROUP USA CORP                         P.O. BOX 975444                                                                                                                DALLAS            TX      75397‐5444

ALTA FOODCRAFT                             MARLENE GARCIA                        20425 S. SUSANA RD.                                                                      LONG BEACH        CA      90810

ALTERNATIVE DENTAL                         ATTN: SUSAN KRUTYANSKY DDS            450 MAIN ST #2                                                                           METUCHEN          NJ      08840




ALTIS GROUP SPOL. S.R.O.                   690 02 BRECLAV CZECH REPUBLIC         ZEROTINOVA 901/12                                                                        BRECLAV                   690 02        CZECH REPUBLIC

ALTURA ENGAGEMENT MARKETING LLC            YVETTE ORTIZ                          12665 REXTON STREET                                                                      NORWALK           CA      90650

ALUCON PUBLIC COMPANY LTD                  YUPHA NAKSINEHAPON                    SOI 72, SAMRONG NUA                                                                      SAMUD PRAKARN             10270         THAILAND




ALVARADO FAMILY DENTAL                     811 S. ALVARADO ST                                                                                                             LOS ANGELES       CA      90057

ALVAREZ & MARSAL                           LIZ CARRINGTON                        ATTN: LIZ CARRINGTON              600 LEXINGTON AVE                                      NEW YORK          NY      10022

ALVITA, A TWINLAB DIVISION                 C/O SIDLEY AUSTIN BROWN & WOOD LLP    ATTN: JUDITH M. PRAITIS           555 WEST 5TH STREET                     SUITE 4000     LOS ANGELES       CA      90013

AMANDA ALLEN                               333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD          CT      06902

AMANDA CHUMCHAL                            1406 MELISSA COURT                                                                                                             KELLER            TX      76262




AMANDA GALLAGHER ORTHODONTICS              9650 BELAIR RD                        ATTN: JEN/MANDY                                                                          NOTTINGHAM        MD      21236


AMANDA NEVIN DDS                           707 7TH ST. WEST                                                                                                               PALMETTO          FL      34221

AMARILLO PEDIATRIC DENTISTRY               2455 INTERSTATE I‐40 WEST                                                                                                      AMARILLO          TX      79109

AMAZING GRACE FAM DENT                     8989 FOREST LANE #150                                                                                                          DALLAS            TX      75243

AMAZING TRADING                            CARA CHENG                            1 MADISON ST                      SUITE 3A                                               EAST RUTHERFORD   NJ      07072

AMAZON FBA                                 FULFILLMENT BY AMAZON                 410 TERRY AVENUE                                                                         SEATTLE           WA      98109

AMAZON.COM INC                             410 TERRY AVENUE                                                                                                               SEATTLE           WA      98109

AMCON DISTRIBUTING CO                      2517 ELLINGTON RD                                                                                                              QUINCY            IL      62305

AMCON DISTRIBUTING CO                      7405 IRVINGTON RD                                                                                                              OMAHA             NE      68122

AMCOR RIGID PLASTICS                       TED THOMAS                            P.O. BOX 93748                                                                           CHICAGO           IL      60673‐3748

AMERICAN & ASIATIC TRADING CO.             ANGELA PONG                           DBA PROMOTIONAL DISTRIBUTING CO   4129 CHESSA LANE                                       CLOVIS            CA      93619




                                                                                                                                         8
                                                                           Case 19-12689-BLS              Doc 23                    Filed 12/18/19
                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                               Page 11 of 173
                                                                                                                 Consolidated List of Creditors




Name                                      Address1                               Address2                 Address3                                Address4       City                  State   Postal Code   Country

AMERICAN ACADEMY OF PEDIATRIC DENTISTRY   DELAWARE PLACE BANK, AAPD LOCKBOX      190 E. DELAWARE PLACE                                                           CHICAGO               IL      60611

AMERICAN BEAUTY SHOW                      330 N WABASH AVE                                                                                                       CHICAGO               IL      60611

AMERICAN BLENDING & FILLING               ROBYN CIURIS 204 302‐5035 A/R          1909 S. WAUKEGAN ROAD                                                           WAUKEGAN              IL      60085

AMERICAN CANCER SOCIETY                   C/O LACY SKAGGS, RACE DIRECTOR         1010 BLUFF STREET                                                               SENECA                MO      64865

AMERICAN CUSTOMER CARE INC.               225 NORTH MAIN STREET                  SUITE 500                                                                       BRISTOL               CT      06010

AMERICAN DENTAL ACCESSORIES               7310 OXFORD STREET                                                                                                     MINNEAPOLIS           MN      55426

AMERICAN DENTAL ASSOCIATION               28094 NETWORK PLACE                                                                                                    CHICAGO               Il      60673‐1280

AMERICAN DENTAL CENTER                    DR BASHAR                              3318 E. ANAHEIM ST       KOMOC BASHAR DDS                                       LONG BEACH            CA      90804

AMERICAN DENTAL OFC                       2184 SAVIERS RD                        KIM BERNARD DDS                                                                 OXNARD                CA      93033


AMERICAN DREAM INVESTMENTS                6645 CABALLERO BLVD                                                                                                    BUENA PARK            CA      90620

AMERICAN DRUG STORES, INC.                C/O STEPTON & JOHNSON                  ATTN: JASON LEVIN        633 WEST 5TH STREET                     #700           LOS ANGELES           CA      90071

AMERICAN EXPRESS                          P.O. BOX 1270                                                                                                          NEWARK                NJ      07101‐1270

AMERICAN FUJI SEAL, INC.                  DEPT CH 17627                                                                                                          PALATINE              IL      60055‐7627

AMERICAN HOME PRODUCTS CORP               C/O GORDON & REES                      ATTN: STUART M GORDON    275 BATTERY STREET                      20TH FLOOR     SAN FRANCISCO         CA      94111

AMERICAN HOTEL REGISTER                   P.O. BOX 8132                                                                                                          VERNON HILLS          IL      60061

AMERICAN INDIAN HEALTH & SERVICES         ALICE HUANG DDS                        4141 STATE ST #C‐2                                                              SANTA BARBARA         CA      93110

AMERICAN INTERNATIONAL INSURANCE GROUP    180 MAIDEN LANE                                                                                                        NEW YORK              NY      10038

AMERICAN ORTHODONTICS BULGARIA LTD        73 B KAP.RAICHO STR                                                                                                    PLOVDIV                       4000          BULGARIA

AMERICAN PHARMACY COOP INC.               5601 SHIRLEY PARK DRIVE                                                                                                BESSEMER              AL      35022

AMERICAN SALES COMPANY                    AHOLD FINANCIAL SERVICES               P.O. BOX 6200                                                                   CARLISLE              PA      17013




AMERICAN SPRAYTECH LLC                    205 MEISTER AVENUE                                                                                                     NORTH BRANCH          NJ      08876

AMERICAN SPRAYTECH LLC                    ATTN: GENERAL COUNSEL                  203‐205 MEISTER AVENUE                                                          NORTH BRANCH          NJ      08876


AMERICAN WHOLESALE PARTNERS LLC           KEVIN TRUONG                           750 WHITNEY ST                                                                  SAN LEANDRO           CA      94577

AMERISMILES DENTAL                        3310 LIVE OAK STREET STE 200                                                                                           DALLAS                TX      75204

AMERISOURCE (ORLANDO)                     2100 DIRECTORS ROW                                                                                                     ORLANDO               FL      32809

AMERISOURCE (THOROFARE) 21                100 FRIARS LN                                                                                                          THOROFARE             NJ      08086

AMERISOURCE BERGEN                        P.O. BOX 1628                                                                                                          BIRMINGHAM            AL      35201‐1628

AMERISOURCE CORPORATION LSD               P.O. BOX 330                                                                                                           PADUCAH               KY      42002‐0330

AMERISOURCEBERGEN CORP                    P.O. BOX 247                                                                                                           THOROFARE             NJ      08086

AMERISOURCEBERGEN EDEN PR 31              6810 SHADY OAK RD                      MINNEAPOLIS DIVISION                                                            EDEN PRAIRIE          MN      55344‐3468

AMERISOURCEBERGEN HEALTH                  100 FRIARS BLVD                                                                                                        THOROFARE             NJ      08086

AMERISOURCEBERGEN SERVICES CORPORATION    BRENDA LEMMON                          P.O. BOX 247             ATTN: ACCTS PAYABLE                                    THOROFARE             NJ      08086
                                                                                                          CALLE GERADO ORTEGA,EDIFICIO
AMERITRADE INTERNATIONAL                  LAURIE BASORA‐ALL STEP                 AVENIDA SAMUEL LEWIS Y   CENTRAL ‐ PANAMA                                       REPUBLICA DE PANAMA   PA      99999

AMI BEAUTY LLC                            9737 N.W. 41ST STREET                  SUITE 924                                                                       DORAL                 FL      33178




AMI DENTAL INC                            9000 SW FREEWAY                        STE#328                                                                         HOUSTON               TX      77074

AMIDI DENTAL                              AMIDI MARYAM DDS                       1039 EL MONTE AVE. #E                                                           MOUNTAIN VIEW         CA      94040

AMIRPASH FARNAGHI DDS                     176 GOLF FWY SOUTH                                                                                                     LEAGUE CITY           TX      77573




                                                                                                                                9
                                                                 Case 19-12689-BLS                         Doc 23                   Filed 12/18/19
                                                                                                                     High Ridge Brands Co., et al.
                                                                                                                                                                   Page 12 of 173
                                                                                                                     Consolidated List of Creditors




Name                             Address1                              Address2                            Address3                                   Address4       City                 State   Postal Code   Country


AMIT SHAH DDS                    137 WEST CHAPMAN AVE                  STE #A                                                                                        FULLERTON            CA      92832


AMKO TRADING                     JUNG KIM                              9889 HARWIN DRIVE                   STE 301                                                   HOUSTON              TX      77036

AMMAR'S INC                      KELLY ST CLAIRE                       710 S COLLEGE AVE                                                                             BLUEFIELD            VA      24605‐1639

AMNAH ABAHUSSAIN                 2233 SPECTRUM                                                                                                                       IRVINE               CA      92618

AMPLITUDE MARKETING GROUP, INC   8 PECKS LANE, SUITE 2A                                                                                                              NEWTOWN              CT      06470

AMSAN                            P.O. BOX 2317                                                                                                                       JACKSONVILLE         FL      32203‐2317

AMY BATTEN DDS                   2300 WAYNE MEMORIAL DR. STE A                                                                                                       GOLDSBORO            NC      27534




AMY DR. PARVIN DDS               132 PAYNE RD.                                                                                                                       GARDENDALE           AL      35071

AMY JANG DDS                     1040 RIDGEMONT DR                                                                                                                   MILPITAS             CA      95035

AMY K. LEE DDS                   98 STEUBEN BAY                                                                                                                      ALAMEDA              CA      94502

AMY LEE DDS MS                   2225 GRANT RD                                                                                                                       LOS ALTOS            CA      94024

AMY P. LALLY                     C/O SIDLEY AUSTIN BROWN & WOOD LLP    ATTN: AMY P. LALLY                  555 WEST 5TH STREET                        SUITE 4000     LOS ANGELES          CA      90013

AMY PFAFFENBACH                  100 SITTERLY RD #102                                                                                                                CLIFTON PARK         NY      12065

AMY WILMOT                       333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD             CT      06902




AN HOANG                         7471 EDINGER AVE                      UNIT 216                                                                                      HUNTINGTON BEACH     CA      92647

ANA B. SIMERLEIN DDS             1919 GRAND AVE                        STE 1P                                                                                        SAN DIEGO            CA      92109

ANA GAMA DDS                     1270 W FOOTHILL BLVD # D                                                                                                            RIALTO               CA      92376

ANAGHA B. JOG DDS                2727 WALSH AVE. STE # 102                                                                                                           SANTA CLARA          CA      95051

ANAHEIM HILLS SMILE STUDIO       8170 E SANTA ANA CANYON RD #192                                                                                                     ANAHEIM HILLS        CA      92808

ANDERSON MERCHANDISERS LLC       P.O. BOX 846108                                                                                                                     DALLAS               TX      75284‐6108

ANDREA P. APPEL                  284 OAK HILLS DRIVE                                                                                                                 SPRINGDALE           AR      72762

ANDRES GARCIA                    FELDMAN GALE                          ONE BISCAYNE TOWER                  2 SOUTH BISCAYNE BOULEVARD                 30TH FLOOR     MIAMI                FL      33131

ANDRES GARCIA                    JOHN C CAREY                          1395 BRICKELL AVENUE SUITE 700                                                                MIAMI                FL      33131

ANDRES GARCIA                    PERRY J VISCOUNTY                     650 TOWN CENTER DRIVE, SUITE 2000                                                             COSTA MESA           CA      92626

ANDRES GARCIA                    FELDMAN GALE & WEBER P.A.             NATIONSBANK TOWER, SUITE 3850       100 SOUTHEAST SECOND STREET                               MIAMI                FL      33131‐2148

ANDRES GARCIA                    JEANINE L HAYES                       333 S HOPE ST, 48TH FL                                                                        LOS ANGELES          CA      90071‐1448

ANDRES LEON                      9540 N. VERMOSA LN                                                                                                                  TAMARAC              FL      33321

ANDREW BAIN DDS                  128 N. MOCK ST.                                                                                                                     PRAIRIE GROVE        AR      72753

ANDREW C. SHIEH DDS              2563 ZOE AVE                                                                                                                        HUNTINGTON PARK      CA      90255

ANDREW DEAN CHEN DDS             29955 TECHNOLOGY DR                   STE#112                                                                                       MURRIETA             CA      92563

Andrew J HUMPHREY                87 SPRING HILL AVE                                                                                                                  NORWALK              CT      06850

ANDREW L. KASSMAN DDS            6700 N ORACLE RD STE 327                                                                                                            TUCSON               AZ      85704

ANDREW LEVY DDS                  77 E. 12TH ST. PS1                                                                                                                  NEW YORK             NY      10003

ANDREW P. WELLS DDS              3803 COMPUTER DR                      STE #100                                                                                      RALEIGH              NC      27609

ANDREW T CHAN DD INC             460 E. PENNSYLVANIA AVE                                                                                                             ESCONDIDO            CA      92025

ANDREW ZEGER                     42 RUSHMORE STREET                                                                                                                  HUNTINGTON STATION   NY      11746

ANDY WILLMAN                     4305 AINSLIE COURT SOUTH                                                                                                            SUFFOLK              VA      23434




                                                                                                                                  10
                                                                         Case 19-12689-BLS                     Doc 23                Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                  Page 13 of 173
                                                                                                                      Consolidated List of Creditors




Name                                     Address1                              Address2                        Address3                                Address4     City                   State   Postal Code   Country




ANGELA AYZIN DDS                         1621 COLORADO BLVD                                                                                                         LOS ANGELES            CA      90041

Angelica M GARCIA                        333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                               STAMFORD               CT      06902

ANGELICA YANG DDS                        12660 RIVERSIDE DR                    STE#330                                                                              NORTH HOLLYWOOD        CA      91607

ANGELL FAMILY DENTISTRY                  423 40TH AVE NE                       ATTN DAVID WILLIAM ANGELL DDS                                                        MINNEAPOLIS            MN      55421

ANGELO DAVID SALON                       420 MADISON AVENUE                    2ND FLOOR                                                                            NEW YORK               NY      10017

ANGELO VIDAL                             333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                               STAMFORD               CT      06902

ANGIE PAPANDRIKOS DDS                    121 COUNTY ROAD                                                                                                            TENAFLY                NJ      07481

ANGIERICH INVESTMENT GROUP               1550 LARIMER STREET #127                                                                                                   DENVER                 CO      80202

ANGLERS INN INTERNATIONAL                6691 W RIVERVIEW DR                                                                                                        COEUR D AELNE          ID      83814

ANH N. LY DDS                            908 S 8TH ST                                                                                                               PHILADELPHIA           PA      19147

ANITA HEARD                              8324 GIBBS WAY                                                                                                             LANDOVER               MD      20785

ANITA JANSEN LEE DDS                     12225 SOUTH ST # 108 & 110                                                                                                 ARTESIA                CA      90701

ANKURA CONSULTING GROUP, LLC             2000 K STREET, NW, 12TH FLOOR                                                                                              WASHINGTON, DC         DC      20006

ANKURA CONSULTING GROUP, LLC             ATTN: GENERAL COUNSEL                 485 LEXINGTON AVENUE            10TH FLOOR                                           NEW YORK               NY      10017

ANN E. NEWSOME                           333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                               STAMFORD               CT      06902

ANN ROY                                  4301 TRANQUILITY DR.                                                                                                       HIGHLAND BEACH         FL      33487

ANNA ASHLEY DDS                          5314 EVERHART RD                      STE#A                                                                                CORPUS CHRISTI         TX      78411

ANNA DE VINGO                            24 VICTORY COURT                                                                                                           NORWALK                CT      06855




ANNA LEE SANSANO                         196 FRANCISCAN DR                                                                                                          DALY CITY              CA      94014


ANNADALE COMMUNITY EDU                   655 PARK ST. EAST                                                                                                          ANNADALE               MN      55302

ANNE ACHENBAUM                           855 WEED STREET                                                                                                            NEW CANAAN             CT      06840


ANNE BECKER DDS                          6200 ANTIOCH ST. #201                                                                                                      OAKLAND                CA      94611


ANNE DR SY                               210 N FRONT ST                                                                                                             RENSSELAER             IN      47978

ANNE LEE                                 8687 BEACON AVE SOUTH                                                                                                      SEATTLE                WA      98118

ANNE MURRAY DDS                          10055 MILLER AVE                      STE#104                                                                              CUPERTINO              CA      95014




ANNIE SHIN DDS                           5428 NECTAR CIR                                                                                                            ELK GROVE              CA      95757

Annmarie GRAHAM                          81 BUCKINGHAM DR                                                                                                           BELLA VISTA            AR      72714

ANOUSH YESSAIAN DDS                      18905 SHERMAN WAY                                                                                                          RESEDA                 CA      91365

ANSEL LABEL & PACKAGING                  204 SPRING HILL ROAD                                                                                                       TRUMBULL               CT      06611

ANTHEM BCBS OF CONNECTICUT ‐ DON'T USE   P.O. BOX 511300                                                                                                            LOS ANGELES            CA      90620

ANTHEM BLUE CROSS                        P.O. BOX 511300                                                                                                            LOS ANGELES            CA      90051‐7855

ANTHEM DENTAL                            P.O. BOX 202837                       DEPARTMENT 83711                                                                     DALLAS                 TX      75320‐2837

ANTHEM DENTAL ‐ DON'T USE                P.O. BOX 202837                       DEPARTMENT 83701                                                                     DALLAS                 TX      75320‐2837

ANTHEM LIFE                              GROUP ENROLLMENT & BILLING            DEPARTMENT L‐8111                                                                    COLUMBUS               OH      43268‐8111

ANTHONINO RUSSO DDS                      5225 NESCONSET HWY                                                                                                         PT JEFFERSON STATION   NY      11776

ANTHONY CHING DDS                        1601 MILL ROCK WAY                                                                                                         BAKERSFIELD            CA      93311




                                                                                                                                   11
                                                                            Case 19-12689-BLS                         Doc 23                Filed 12/18/19
                                                                                                                             High Ridge Brands Co., et al.
                                                                                                                                                                           Page 14 of 173
                                                                                                                             Consolidated List of Creditors




Name                                        Address1                              Address2                            Address3                                Address4       City                   State   Postal Code   Country

ANTHONY FARROW DDS                          1601 WALNUT ST. # 1315                                                                                                           PHILADELPHIA           PA      19102

ANTHONY GUIDE & TOURS                       18 HACKAMORE COURT                                                                                                               NEPTUNE                NJ      07753

ANTHONY L. LIBERATORE DMD                   219 CHAMBERLAIN ST                                                                                                               BREWER                 ME      04412

ANTHONY LABOE DDS                           876 STEWART RD                        SUITE B                                                                                    MONROE                 MI      48162




ANTHONY PATEL DDS                           4120 HERITAGE TRACE PARKWAY           STE#200                                                                                    KELLER                 TX      76244




ANTI‐AGING DENTAL CARE                      DAVE WRIGHT DDS                       5151 N. PALM AVE #320                                                                      FRESNO                 CA      93704

ANTOINE DENTAL CENTER                       701 E. BURESS ST                                                                                                                 HOUSTON                TX      77022

ANTONIO LUNA‐SALGUERO                       ANTONIO LUNA‐SALGUERO                 58 HAWAII DR                                                                               ALISO VIEJO            CA      92656

ANTONIO NMI GARCIA                          FELDMAN GALE                          ONE BISCAYNE TOWER                  2 SOUTH BISCAYNE BOULEVARD              30TH FLOOR     MIAMI                  FL      33131

ANTONIO NMI GARCIA                          JOHN C CAREY                          1395 BRICKELL AVENUE SUITE 700                                                             MIAMI                  FL      33131

ANTONIO NMI GARCIA                          PERRY J VISCOUNTY                     650 TOWN CENTER DRIVE, SUITE 2000                                                          COSTA MESA             CA      92626




ANTONIO NMI GARCIA                          JEANINE L HAYES                       333 S HOPE ST, 48TH FL                                                                     LOS ANGELES            CA      90071‐1448

ANTONIO NMI GARCIA, AN INDIVIDUAL           BOSQUES DE CIRUELOS NO. 190           DEPT B‐105                                                                                 BOSQUES DE LAS LOMAS           1700          MEXICO

ANTONIO VERA DDS                            1895 MAURY AVE # 110                                                                                                             FREMONT                CA      94538


ANTONNETTE FELICIANO                        333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD               CT      06902

ANURAG CHANDRA                              333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD               CT      06902

ANZ PHARMA WHOLESALERS LT.                  7162 BEVERLY BLVD. STE # 334                                                                                                     LOS ANGELES            CA      90046

AON RISK SERVICES NORTHEAST INC.            AON RISK SERVICES INC.                P.O. BOX 7247‐7376                                                                         PHILADELPHIA           PA      19170‐7376

A‐ONE MERCHANDISING CORP.                   170 SCHUYLER AVE.                                                                                                                NORTH ARLINGTON        NJ      07031


APOLLO HEALTH AND BEAUTY CARE               ASHLEY ANTONIUK                       1 APOLLO PLACE                                                                             TORONTO                        M3J OH2       CANADA

APPIAH KWARTENG                             5020 N CONVENT LN APT B                                                                                                          PHILADELPHIA           PA      19114

APPLE DENT LLC                              MARIA TASCON                          8555 NW 29TH STREET                                                                        MIAMI                  FL      33122

APPLIED TRAINING SYSTEMS INC                DBA REVIEWSNAP                        DEPT. LA 24612                                                                             PASADENA               CA      91185‐4612

APTAR                                       ATTN: GENERAL COUNSEL                 1160 NORTH SILVER LAKE ROAD                                                                CARY                   IL      60013

APTAR MUKWONAGO                             P.O. BOX 98539                                                                                                                   CHICAGO                IL      60693‐8539

APTARGROUP INC.                             7871 COLLECTIONS CENTER DRIVE                                                                                                    CHICAGO                IL      60693

AQUA DENTAL OF TX                           305 E. CAMP WISDOM RD                                                                                                            DUNCANVILLE            TX      75116

AQUA GULF EXPRESS                           1301 W NEWPORT CENTERDR                                                                                                          DEERFIELD BEACH        FL      33442

AQUA INGRAM PLLC DBA ALEGRE DENTAL INGRAM   6064 INGRAM ROAD                                                                                                                 SAN ANTONIO            TX      78238

ARASH HAKHAMIAN DDS                         2002 S. HOOVER ST                                                                                                                LOS ANGELES            CA      90007

ARBOR DENTAL GROUP                          NEAL H. ACHARYA DDS                   150‐W HALF DAY RD #203                                                                     BUFFALO GROVE          IL      60089




ARCADIA ORTHODONTIST                        45 E. FOOTHILL BLVD                                                                                                              ARCADIA                CA      91006




ARCHIBALD DENTAL PRACTICE                   2598 S. ARCHIBALD AVE. # C                                                                                                       ONTARIO                CA      91761




                                                                                                                                          12
                                                                             Case 19-12689-BLS               Doc 23                 Filed 12/18/19
                                                                                                                     High Ridge Brands Co., et al.
                                                                                                                                                                 Page 15 of 173
                                                                                                                     Consolidated List of Creditors




Name                                        Address1                               Address2                  Address3                                 Address4     City                State   Postal Code   Country




ARDY DR. HAKHAMIAN DDS                      10530 S. ATLANTIC AVE                                                                                                  SOUTH GATE          CA      90280

ARETT SALES CORPORATION                     9285 COMMERCE HIGHWAY                                                                                                  PENNSAUKEN          NJ      08110

ARGOS MULTILINGUAL                          31‐546                                 MOGILSKA 100                                                                    KRAKOW                                    POLAND

ARGYLE DENTAL ASSOCIATES                    306 HWY 377 N                          ATTN SUSAN RANDALL                                                              ARGYLE              TX      76226

ARIA                                        1033 WASHINGTON BLVD                                                                                                   STAMFORD            CT      06903

ARIBA INC                                   P.O. BOX 642962                                                                                                        PITTSBURGH          PA      15264‐2962

ARINE ROTHENBERG                            11 FOREST DR                                                                                                           PLAINVIEW           NY      11803

ARIVERA PLLC DBA LUNA DENTAL                2428 W. ILLINOIS AVE                                                                                                   DALLAS              TX      75233

ARIZONA DEPARTMENT OF REVENUE               1600 W MONROE ST.                                                                                                      PHOENIX             AZ      85007‐2650

ARIZONA DEPT OF REVENUE                     P.O. BOX 29085                                                                                                         PHOENIX             AZ      85038‐9085

ARIZONA SMILE                               350 S WILLARD ST                                                                                                       COTTONWOOD          AZ      86326

ARKADIN INC.                                5 CONCOURSE PARKWAY                    SUITE 1600                                                                      ATLANTA             GA      30328

ARKADIN INC.                                P.O. BOX 347261                        ATTN: A/R                                                                       PITTSBURGH          PA      15251
ARKANSAS DEPARTMENT OF FINANCE AND
ADMINISTRATION                              1509 WEST 7TH STREET                                                                                                   LITTLE ROCK         AR      72201

ARKANSAS DEPT OF FINANCE & ADMINISTRATION   CHANDA CKADWICK                        WITHHOLDING TAX SECTION   P.O. BOX 9941                                         LITTLE ROCK         AR      72203‐9941

ARKANSAS DEPT OF FINANCE & ADMINISTRATION   COLLECTION SECTION                     P.O. BOX 8090                                                                   LITTLE ROCK         AK      72203‐8090

ARKANSAS DEPT OF FINANCE & ADMINISTRATION   P.O. BOX 919                                                                                                           LITTLE ROCK         AR      72203‐0919

ARKANSAS HEART HOSPITAL                     BEN WINGFIELD                          1701 S. SHACKLEFORD RD.                                                         LITTLE ROCK         AR      72211

ARKANSAS NATIONAL GUARD                     CAMP ROBINSON                                                                                                          NORTH LITTLE ROCK   AR      72199




ARLAN'S MARKET                              340 OLD HWY 90 WEST                                                                                                    SAN ANTONIO         TX      78237

ARLINGTON DENTAL CARE                       6060 ARLINGTON BLVD.                                                                                                   FALLS CHURCH        VA      22044


ARLINGTON OAKS DENTAL                       740 SW GREEN OAKS BLVD #201            ARLINGTON OAKS DENTAL                                                           ARLINGTON           TX      76017

ARMANDO GARZA & SONS INC.                   5601 CERRITO PRIETO CT.                P.O. BOX 440066                                                                 LAREDO              TX      78044‐0066

ARMANDO TORAL DDS                           4811 HOLLYWOOD BLVD                    STE A                                                                           HOLLYWOOD           FL      33021‐6505

ARMOUR WILLIAM                              P.O. BOX 307                                                                                                           SHAWSVILLE          VA      24162‐0307

ARMY & AIR FORCE EXCH SVC                   P.O. BOX 660261                                                                                                        DALLAS              TX      75266‐0261




ARNOLD & PORTER KAYE SCHOLER                601 MASSACHUSETTS AVE, NW                                                                                              WASHINGTON DC       DC      20001

ARNOLD DENTAL SUPPLY                        16531 13TH AVE WEST STE # A102                                                                                         LYNNWOOD            WA      98037

ARNOLD WEISS DDS                            209 HARVARD ST.                        2ND FLOOR                                                                       BROOKLINE           MA      02446

ART DENTAL                                  919 WEST AVE J #C                                                                                                      LANCASTER           CA      93534

ARTHUR ARTHUR DDS                           498 HALE ST                                                                                                            CHULA VISTA         CA      91910

ARTHUR B. PARKINS DDS INC                   999 N. TUSTIN AVE #223                                                                                                 SANTA ANA           CA      92705

ARTHUR DAVID BONA                           C/O THORNTON TAYLOR DOWNS & BECKER     731 SANSOME STREET        # 300                                                 SAN FRANCISCO       CA      94111

ARTHUR HUDSON DDS                           428 ARDEN AVE STE# 101                                                                                                 GLENDALE            CA      91203

ARTHUR MELLOR                               45 BROOKSIDE ROAD                                                                                                      NEW PALTZ           NY      12561

ARTISAN SCREEN PROCESS                      VASZNT DOBARIA                         1055 WEST FIFTH STREET                                                          AZUSA               CA      91702

ARTISAN'S RESTAURANT                        3201 LOUISIANA ST                                                                                                      HOUSTON             TX      77006




                                                                                                                                  13
                                                                         Case 19-12689-BLS                    Doc 23                 Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                    Page 16 of 173
                                                                                                                      Consolidated List of Creditors




Name                                     Address1                              Address2                       Address3                                 Address4       City             State   Postal Code   Country

ARTISTIC DENTAL                          525 S VALENCIA AVE #3                                                                                                        BREA             CA      92823

ARTISTIC DENTISTRY                       1640 FOUNTAIN VIEW DR                                                                                                        HOUSTON          TX      77057

ARVION SINGH                             1069 STERLING PLACE                   APT 5D                                                                                 BROOKLYN         NY      11213

ASAP INC.                                SALLY DE VENGOECHEA                   194 MAIN STREET                                                                        NORWALK          CT      06851

ASCENSIONS GROUP KFT                     PIARISTA UTCA 4.3/3                   1052 BUDAPEST                                                                                                                 HUNGARY

ASECOMER INTERNATIONAL                   8225 NW 80 STREET                                                                                                            MIAMI            FL      33166

ASEFFI DISTRIBUTION                      TRI‐STAR                              68B MAGNA TERRIS ESTATE        AFLAO ROAD, METHODIST JCT.                              NEW DAWHENYA             99999         GHANA

ASHELY M FAMA                            333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD         CT      06902

ASHEVILLE PEDIATRIC DENTISTRY            76 PEACHTREE RD #100                                                                                                         ASHEVILLE        NC      28803

ASHLAND SPECIALTY INGREDIENTS G.P.       ATTN: GENERAL COUNSEL                 1005 ROUTE 202/206                                                                     BRIDGEWATER      NJ      08807

ASHLAND, INC                             C/O SIDLEY AUSTIN BROWN & WOOD LLP    ATTN: JUDITH M PRAITIS         555 WEST 5TH STREET                      SUITE 4000     LOS ANGELES      CA      90013




ASHLEY GRIFFON DDS                       1669 LOBDELL AVE #B                                                                                                          BATON ROUGE      LA      70806




ASHOK PATEL DDS                          11208 GLENOAKS BLVD                                                                                                          PACOIMA          CA      91331




ASIAN HEALTH SERVICES DENTAL CLINIC      101 8TH STREET, SUITE 100                                                                                                    OAKLAND          CA      94607




ASM CANADA INC                           P.O. BOX # 9413                       STATION A                                                                              TORONTO                  M5W 3M2       CANADA


ASM CANADA, INC. COB ADVANTAGE SALES &
MARKETING CANADA                         ATTN: GENERAL COUNSEL                 160 MCNABB STREET              SUITE 330                                               MARKHAM                  L3R 4B8       CANADA




ASSISTANCE LEAGUE OF NEWPORT‐MESA        TERRI HARRIS DENTAL CENTER            2220 FAIRVIEW RD                                                                       COSTA MESA       CA      92627

ASSISTANCE LEAGUE OF ORANGE              126 S. ORANGE STREET                  DENTAL HEALTH CENTER                                                                   ORANGE           CA      92866

ASSISTANCE LEAGUE OF SALT LAKE           2060 E. 3300 S.                                                                                                              SALT LAKE CITY   UT      84109

ASSOC. DENTAL SPECIALISTS                4160 ROBERT PARKER COFFIN RD.         ROUTE 83 STE 308                                                                       LONG GROVE       IL      60047

ASSOCIATED DENTAL SPECIALIST             4160 ROBERT PARKER COFFIN RD.         ROUTE 83                                                                               LONG GROVE       IL      60047

ASSOCIATED FOOD STORES                   P.O. BOX 30430                                                                                                               SALT LAKE CITY   UT      84130‐0430

ASSOCIATED GROCERS                       P.O. BOX 1000                                                                                                                GARDINER         ME      04345‐5000

ASSOCIATED GROCERS INC BATON ROUGE       P.O. BOX 261748                                                                                                              BATON ROUGE      LA      70826‐1748

ASSOCIATED GROCERS OF FLA                MARIA VALENTE                         DIV SUPERVALU INC              PO BOX 667590                                           POMPANO BEACH    FL      33066

ASSOCIATED GROCS OF ALA INC              P.O. BOX 11044                                                                                                               BIRMINGHAM       AL      35202‐1044

ASSOCIATED INDUSTRIAL RIGGERS CORP       5854 BUTTERNUT DRIVE                                                                                                         E. SYRACUSE      NY      13057

ASSOCIATED SUPERMARKET                   GROUP LLC 617                         P.O. BOX 32111                                                                         NEW YORK         NY      10087‐2111

ASSOCIATED WHOLESALERS INC‐DIP           MILDRED YOST                          D.I.P. CASE #14‐12092          P.O. BOX 67                                             ROBESONIA        PA      19551

ASSOCIATED WHOLESALERS PA                P.O. BOX 67                                                                                                                  ROBESONIA        PA      19551‐0067

ASSOCIATION OF NATIONAL ADVERTISERS      C/O MS. JOANNA FORBES                 708 THIRD AVENUE                                                                       NEW YORK         NY      10017




ASTON CARTER INC.                        ALEXANDRA EMMET                       3689 COLLECTION CENTER DRIVE                                                           CHIICAGO         IL      60693

AT&T                                     ALL IN ONE SERVICE                    P.O. BOX 105068                                                                        ATLANTA          GA      30348‐5068




                                                                                                                                   14
                                                                Case 19-12689-BLS                      Doc 23                Filed 12/18/19
                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                          Page 17 of 173
                                                                                                              Consolidated List of Creditors




Name                            Address1                              Address2                         Address3                                Address4     City              State   Postal Code   Country

AT&T                            P.O. BOX 5019                                                                                                               CAROL STREAM      IL      60197‐6019

AT&T MOBILITY                   P.O. BOX 6463                                                                                                               CAROL STREAM      IL      60197‐6463

AT&T TELECOM PIONEERS           VICKI MCCABE                          5212 APPLETREE LN                                                                     BAKERSFIELD       CA      93309

ATA RETAIL SERVICES, INC.       JANNETTE CASANAS                      30773 WIEGMAN ROAD                                                                    HAYWARD           CA      94544

ATCHESON DENTAL                 2548 NORRIS HWY                                                                                                             SIX MILE          SC      29683

ATHENA GRAVES DDS               212 TOM MILLER RD                                                                                                           PLATTSBURGH       NY      12901

ATHENS PIZZA                    975 W MAIN STREET                                                                                                           STAMFORD          CT      06902

ATLANTA DENTAL SUPPLY CO        LIZ FERNANDES                         1650 SATELLITE BLVD                                                                   DULUTH            GA      30097

ATLANTIC NDS                    1020 4TH ST                                                                                                                 CRUM LYNNE        PA      19022

ATLANTIC PACKAGING GROUP LLC    387 NORTH MAIN STREET                                                                                                       NORWICH           CT      06360

ATLANTIS DENTAL                 118 CONCORD STREET                                                                                                          FRAMINGHAM        MA      01702

ATRIA                           252 FARM MEADOW LANE                                                                                                        CHESHIRE          CT      06410

ATRIUM COSMETIC FAMILY DNTSTR   TONY I. KUO DDS                       1901 NEWPORT BLVD STE#208                                                             COSTA MESA        CA      92627

ATTAPHITAYA SURAT DDS           900 E PROSPECT AVE                    SUITE #800                                                                            PONCA CITY        OK      74601

AUBREY BARRETT ORTHODONTICS     511 EL CERRITO PLAZA                                                                                                        EL CERRITO        CA      94530

AUBREY KINCH                    17826 W PERSHING STREET                                                                                                     SURPRISE          AR      85388

AUBURN DENTAL CENTER            STEVE SCHULTE                         2326 DAHLKE AVE                                                                       AUBURN            NE      68305

AUDEN DELACRUZ                  320 RICARDO RD.                                                                                                             MILL VALLEY       CA      94941

AUDREY BOUTROS DDS              6750 WEST LOOPS                       STE#150                                                                               BELLAIRE          TX      77401

AUDREY RODRIGUEZ                333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                STAMFORD          CT      06902

AUSTER FOODS LLC                1830 CURTNER AVENUE                                                                                                         SAN JOSE          CA      95124


AUSTIN MACHINE                  46 EAST COURT STREET                                                                                                        CORTLAND          NY      13045

AUSTIN PROSTHODONTICS           ERNESTO CARMONA                       10125‐A LAKE CREEK PARKWAY                                                            AUSTIN            TX      78729

AUSTRIA‐SAGANA DMD              2720 E PLAZA BLVD # V                                                                                                       NATIONAL CITY     CA      91950

AVALARA                         ATTN: GENERAL COUNSEL                 1100 2ND AVENUE                                                                       SEATTLE           WA      98101

AVALON DENTAL                   5465 SIMMONS ST #4                                                                                                          NORTH LAS VEGAS   NV      89031

AVANI SARVAIYA DDS              1916 N TUSTIN ST                                                                                                            ORANGE            CA      92865




AVENTO SALES & MARKETING        JOHN AVENTO                           13 FOXHILL ROAD                                                                       MONTVALE          NJ      07645

AVENTURA DENTAL                 2200 N YARBROUGH DR STE N                                                                                                   EL PASO           TX      79925

AVERY DENNISON HONG KONG B.V.   LOCKBOX 7508                          P.O. BOX 7247                                                                         PHILADELPHIA      PA      19170‐7508




AVION DENTAL                    10909 WEBB CHAPEL RD. STE 159                                                                                               DALLAS            TX      75229




AVIVA                           AVIVA PLC, ST. HELEN'S                1 UNDERSHAFT                                                                          LONDON                    EC3P 3DQ      UNITED KINGDOM




AVM DENTAL ARTS                 MASHA MILMAN                          14 KINNEY RD                                                                          MANALAPAN         NJ      07726

AVM DENTAL ARTS                 MILMAN ALEXANDER DDS                  282 GRAND ST                     MILMAN ALEXANDER DDS                                 JERSEY CITY       NJ      07302

AWARDS NETWORK                  P.O. BOX 100                                                                                                                LA PORTE          IN      46352

AXIOM VALUATION SOLUTIONS       ATTN: ROGER WINSBY                    201 EDGEWATER DRIVE, SUITE 255                                                        WAKEFIELD         MA      01880




                                                                                                                           15
                                                                      Case 19-12689-BLS                        Doc 23                 Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                                    Page 18 of 173
                                                                                                                       Consolidated List of Creditors




Name                                   Address1                                 Address2                       Address3                                 Address4                      City               State   Postal Code   Country

AXIS DENTAL                            10010 W CHEYENNE AVE STE 140                                                                                                                   LAS VEGAS          NV      89129

AXIS DENTAL                            6900 DANIELS PKWY STE#30                                                                                                                       FORT MYERS         FL      33912

AXIUM PLASTICS LLC                     9005 SMITH'S MILL ROAD NORTH                                                                                                                   NEW ALBANY         OH      43054

AXKLUSIV INTERNATIONAL PTE.LTD         TRI‐STAR                                 449 TAGORE INDUSTRIAL AVENUE   #03‐04 GREATLAND INDUSTRIAL                                            SINGAPORE 787820           787820        SINGAPORE

AZLINN ALDER                           406 COLONIAL STREET                                                                                                                            JEFFERSON CITY     TN      37760

AZTECA DENTAL PLLC DBA ALEGRE DENTAL   4858 SOUTH FWY                                                                                                                                 FORT WORTH         TX      76115

AZTECK                                 650 E BONAZA DR                                                                                                                                CARSON CITY        NV      89706

B & R STORES                           4554 W STREET                                                                                                                                  LINCOLN            NE      68503

B E ATLAS                              4300 N KILPATRICK                                                                                                                              CHICAGO            IL      60641‐1592




B. J. DANIEL KIM DDS                   375 IMPERIAL HIGHWAY                                                                                                                           FULLERTON          CA      92835

BABINER DENTAL                         10107A VERREE ROAD                       MAIM BABINER ATTN INGRID                                                                              PHILADELPHIA       PA      19116

BACLIFF DENTAL                         235 GRAND AVE.                                                                                                                                 BACLIFF            TX      77518

BACON GROCERY                          KRISTI LEGGETT                           DBA DISTRIBUTION SOUTH         1107 W 12TH STREET                                                     ALMA               GA      31510

BAG N SAVE INC                         4347 S. 96TH STREET                                                                                                                            OMAHA              NE      68127




BAHAMMOU BAHAMMOU DDS                  3703 NEW YORK AVE.                                                                                                                             UNION CITY         NJ      07087

BAIN & COMPANY INC.                    BANK OF AMERICA                          P.O. BOX 11321                                                                                        BOSTON             MA      02211

BAJA RANCH MARKET                      ATTN: SONIA BOLANOS                      328 W HUNTINGTON DRIVE                                                                                MONROVIA           CA      91016

BALLY TOTAL FITNESS CORP               C/O AKIN GUMP STRAUSS HAUER & FELD LLP   ATTN: PAUL J COADY             2029 CENTURY PARK EAST                   SUITE 2400                    LOS ANGELES        CA      90067

BANGOR BRACES                          KIM DUBOIS                               570 STILLWATER AVENU           STE#H                                                                  BANGOR             ME      04401

BANK OF MONTREAL                       BMO HARRIS BANK N.A.                     ATTN: BRIAN BOCZKOWSKI         MANAGING DIRECTOR                        111 W. MONROE, 20TH FLOOR     CHICAGO            IL      60603

BANK OF MONTREAL                       BMO HARRIS BANK N.A.                     ATTN: MIKE FITZMAURICE         115 S. LASALLE ST., 17TH FLOOR                                         CHICAGO            IL      60603

BANK OF MONTREAL                       BMO HARRIS BANK N.A.                     ATTN: ZACHARY DULOC            111 W. MONROE, 20TH FLOOR                                              CHICAGO            IL      60603

BANKHEAD ORTHODONTICS                  3006 HIGHWAY K                                                                                                                                 O FALLON           MO      63368

BANNER WHOLESALE GROC INC              3000 S ASHLAND                                                                                                                                 CHICAGO            IL      60608

BAR CODE GRAPHICS                      25 BRODIE DRIVE UNIT 5                                                                                                                         RICHMOND HILL              L4B 3K7       CANADA

BARBARA BYME                           18 PLAYER PINES CT.                                                                                                                            THE WOODLANDS      TX      77382

BARBARA SMITH                          1725 HAUSER BLVD                                                                                                                               LOS ANGELES        CA      90019

BARBARA UTERMARK                       4469 COLUMBIA RD #B                                                                                                                            AUGUSTA            GA      30907

BARBARA‐LYNN FREED                     P.O. BOX 3181                                                                                                                                  CHAPEL HILL        NC      27515

BARBRE ORTHODONTICS                    DR. RAYMOND BARBRE                       5201 S COOPER ST STE#123                                                                              ARLINGTON          TX      76017

BARCENA JOVITA DMD                     8217 WOODMAN AVE                                                                                                                               PANARAMA CITY      CA      91402

BARGAIN BUY INC                        518 WILLIS AVENUE                                                                                                                              BRONX              NY      10455‐4027

BARGAIN WHOLESALE                      4000 UNION PACIFIC AVENUE                                                                                                                      CITY OF COMMERCE   CA      90023‐3202

BARN LLC                               5 HOLIDAY DRIVE                                                                                                                                NORWALK            CT      06851

BARNEYS DEEP DISCOUNT                  3104 WEST CENTRAL                                                                                                                              WICHITA            KS      67203

BARRETT DISTRIBUTION CENTERS           P.O. BOX 416137                                                                                                                                BOSTON             MA      02241‐6137

BARRETT S. WELLER DDS                  1870 W. EL NORTE PARKWAY                                                                                                                       ESCONDIDO          CA      92026

BARRINGTON ROAD DENTAL CARE            1576 BUTTITTA DR                                                                                                                               STREAMWOOD         IL      60107




                                                                                                                                    16
                                                                     Case 19-12689-BLS                              Doc 23                     Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                            Page 19 of 173
                                                                                                                                Consolidated List of Creditors




Name                                  Address1                                 Address2                                  Address3                                Address4     City              State   Postal Code   Country

BARRY DALE DDS                        19 PHELPS AVE.                                                                                                                          TENAFLY           NJ      07670

BARRY WHITE DDS                       STONE ROAD MALL                          435 STONE ROAD W, SUITE 203                                                                    GUELPH                    N1G2X6        CANADA

BARTELL DRUG COMPANY                  4025 DELRIDGE WAY SW                     SUITE #400                                                                                     SEATTLE           WA      98106

BARTELL DRUGS                         4025 DELRIDGE WAY SW                     SUITE 400                                                                                      SEATTLE           WA      98106

BAR‐ZION ORTHODONTICS                 21 CINDY AVE                                                                                                                            NEWBURY           CA      91320

BASF CORPORATION                      ATTN: GENERAL COUNSEL                    100 PARK AVENUE                                                                                FLORHAM PARK      NJ      07932


BASF CORPORATION                      P.O. BOX 121151                                                                                                                         DALLAS            TX      75312‐1151

BASHAS MARKETS                        SUSAN WESTOVER                           P.O. BOX 488                                                                                   CHANDLER          AZ      85244

BASIC PACIFIC                         ATTN: GENERAL COUNSEL                    P.O. BOX 2170                                                                                  ROCKLIN           CA      95677

BASIC PACIFIC                         ATTN: ROBERT P HAYES                     P.O. BOX 2170                                                                                  ROCKLIN           CA      95677

BASIC PACIFIC                         ATTN: ROBERT P. HAYES, PRESIDENT & CEO   P.O. BOX 2170                                                                                  ROCKLIN           CA      95677

BAUGH ORTHODONTICS                    164 E 5900 S STE A109                                                                                                                   MURRAY            UT      84107

BAUMGARTNER DANIEL R                  163 SADDLEFORD ST                        STE F                                                                                          CHESTERFIELD      MO      63017

BAUTISTA VIRGILIO S DMD               WARM SPRINGS DENTAL CARE                 46533 MISSION BLVD                                                                             FREMONT           CA      94539

BAXTER CAROL                          168 GLENDORA AVE.                                                                                                                       LONG BEACH        CA      90803

BAY CITIES CONTAINER CORPORATION      5138 INDUSTRY AVENUE                                                                                                                    PICO RIVERA       CA      90660

BAY CITIES CONTAINER CORPORATION      ATTN: GENERAL COUNSEL                    5138 INDUSTRY AVE                                                                              PICO RIVERA       CA      90660

BAYWOOD DENTAL GROUP                  16350 VENTURA BLVD #417                                                                                                                 ENCINO            CA      91436

BAZAAR INC                            1900 N 5TH AVENUE                                                                                                                       RIVER GROVE       IL      60171‐1906

BAZAAR INC.                           ANN PLOTKE                               1900 N 5TH AVENUE                                                                              RIVER GROVE       IL      60171‐1906

BAZAARVOICE INC                       RICK FELSKE M: 512.693.1772              10901 STONELAKE BLVD                                                                           AUSTIN            TX      78759

BAZAARVOICE, INC.                     ATTN: LEGAL                              10901 STONELAKE BLVD                                                                           AUSTIN            TX      78759

BDO USA LLP                           P.O. BOX 642743                                                                                                                         PITTSBURGH        PA      15264‐2743

BEACH BRACES                          220 N. AVIATION BLVD # A                                                                                                                MANHATTAN BEACH   CA      90266

BEACON OF LIGHT OUTREACH MINISTRIES   KENNETH JACOBS                           10437 RIVER BREAM DRIVE                                                                        RIVERVIEW         FL      33569

BEACON RESOURCES LLC                  21800 OXNARD STREET                      SUITE # 980                                                                                    WOODLAND HILLS    CA      91367

BEARCREEK PEDO DENTISTRY              1150 CRATER LAKE AVE #C                                                                                                                 MEDFORD           OR      97504

BEATRIZ BELLESI                       7362 LINDEN LN                                                                                                                          DUBLIN            OH      43016

BEAUMONT CHERRY VALLEY DENTAL         1202 BEAUMONT AVE                                                                                                                       BEAUMONT          CA      92223

BEAUTIFUL SKY LTD                     SUITE 2 INTERNATIONAL HSE                NAXX                                                                                           SAN GWANN                               MALTA
                                                                               SUITE 2 INTERNATIONAL HSE,NAXXAR RD.SGN
BEAUTIFUL SKY LTD.                    MOFTHAH GIUMA RGEGH                      9302                                                                                           SAN GWANN MALTA   MT      99999

BEAUTIFUL SMILES                      18521 101ST AVE NE                                                                                                                      BOTHELL           WA      98011

BEAUTIFUL SMILES                      AMIR SALEHI                              18521 101ST AVE NE                                                                             BOTHELL           WA      98011

BEAUTY ENTERPRISES, INC.              150 MEADOW ST                                                                                                                           HARTFORD          CT      06114

BEAUTY OF AMERICA                     LAURIE BASORA‐ALL STEP                   935 NW 31ST AVE., SUITE F                                                                      POMPANO BEACH     FL      33069

BEAUTY SUPPLY WHOLESALERS             13215 S WESTERN AVENUE                                                                                                                  GARDENA           CA      90249

BEAUTYLAND STORES                     HELEN CLARK                              1124 GREGG STREET                                                                              PHILADELPHIA      PA      19149

BECKHAM LEONARD D                     2045 MEDICAL CENTER DR STE 4                                                                                                            BIRMINGHAM        AL      35209

BECKY MARTIN                          9331 PRAIRIE VIEW CT.                                                                                                                   ROSCOE            IL      61073

BEE SALES COMPANY                     DONNA JUNG                               6330 WEST TOUHY AVENUE                                                                         NILES             IL      60714




                                                                                                                                             17
                                                                              Case 19-12689-BLS                           Doc 23                   Filed 12/18/19
                                                                                                                                    High Ridge Brands Co., et al.
                                                                                                                                                                                                Page 20 of 173
                                                                                                                                    Consolidated List of Creditors




Name                                         Address1                               Address2                              Address3                                   Address4                          City               State   Postal Code   Country

BEE SALES, INC                               SARAH PARK                             1085 SATELLITE BLVD NW                                                                                             SUWANEE            GA      30024

BEESON & ASSOCIATES, INC                     MATT BEESON                            7711 CAMBRIDGE COURT                                                                                               CRESTWOOD          KY      40014

BEHM JAMES                                   1917 E. MILWAUKEE ST                                                                                                                                      JANESVILLE         WI      53547

BEKA MARGVELANI                              1:8 MCCULLOUGH DR.                     LTD BELADENT                                                                                                       NEW CASTLE         DE      19726




BELL GARDENS DENTAL GROUP                    ATT: DR JOO                            6336 FLORENCE AVE                                                                                                  BELL GARDENS       CA      90201‐4732

BELL OFFICE FURNITURE                        333 ADAMS STREET                                                                                                                                          BEDFORD HILLS      NY      10507

BELLAIRE PEDIATRIC DENTISTRY                 6750 W. LOOP S. #795                                                                                                                                      BELLAIRE           TX      77401


BELLCO DRUG COMPANY                          100 FRIARS LANE                                                                                                                                           THOROFARE          NJ      08086

BELLE FOODS, LLC                             800 LAKESHORE PKWY                                                                                                                                        BIRMINGTON         AL      35211

BELLINGHAM DENTURE CLINIC                    DR. CLAYTON M. SULEK                   5727 APPLEGROVE LN                                                                                                 FERNDALE           WA      98248

BELLISSIMA DENTAL                            3615 STOCKDALE HWY., STE # 2                                                                                                                              BAKERSFIELD        CA      93309




BELLS WHOLESALE GROCERY                      211 MEADOW RIDGE DR                                                                                                                                       MOUNT MORRIS       PA      15349

BELMONT DENTAL CARE                          2743 E 4TH ST                                                                                                                                             LONG BEACH         CA      90814

BELMONT PEDIATRIC DENTISTRY                  420 PARK ST SUITE 101                  CHARLES COOK                                                                                                       BELMONT            NC      28012

BEN GARVIE ILLUSTRATION                      9479 PORTO ROSA DRIVE                                                                                                                                     ELK GROVE          CA      95624

BENCO DENTAL COMPANY (CORP)                  RANA MATYSCZAK                         P.O. BOX 491                                                                                                       PITTSTON           PA      18640

BENEDICT J. PARENTI DDS                      162 PAINTERS CROSSING SUITE #6                                                                                                                            WESTCHESTER        PA      19382

BENEFIT ADMINISTRATIVE SVCS INT'L CORP       DBA BASIC                              P.O. BOX 775339                                                                                                    CHICAGO            IL      60677‐5339

BENISH LAURA                                 295 MAIN STREET                                                                                                                                           EASTCHESTER        NY      10709

BENITA DEMIRZA                               10362 CANOE BROOK CIRCLE                                                                                                                                  BOCA RATON         FL      33498

BENNARD BARBERIO DMD                         42 S. MAIN ST                                                                                                                                             MUNCY              PA      17756

BENNETT FAMILY DENTAL                        27748 CENTER RIDGE RD.                                                                                                                                    WESTLAKE           OH      44145

BENNETT PACKAGING                            LOCK BOX                               P.O. BOX 411145                                                                                                    KANSAS CITY        MO      64141‐1145

BENNITT BRAIN DDS                            110 S BROADWAY AVE                                                                                                                                        HOBART             OK      73651‐1819

BENS BEAUTY SUPPLY ‐ JESSUP                  7855 RAPPAHANNOCK AVENUE                                                                                                                                  JESSUP             MD      20794

BENS BEAUTY SUPPLY‐HOUSTON                   5631 HARTSDALE DRIVE                                                                                                                                      HOUSTON            TX      77036

BENS BEAUTY SUPPLY‐PHILADELPHIA              SUN KIM                                6900 LINDBERGH BOULEVARD                                                                                           PHILADELPHIA       PA      19142

BEN'S LUXURY CAR & LIMOUSINE SERVICE, INC.   11‐01 43RD AVENUE                                                                                                                                         LONG ISLAND CITY   NY      11101

BENTON COUNTY COLLECTOR                      GLORIA PETERSON                        215 E. CENTRAL AVENUE, ROOM 101       C/O GLORIA PETERSON                                                          BENTONVILLE        AR      72712

BERG                                         31825 EVERGREEN                                                                                                                                           BEVERLY HILLS      MI      48025

BERGAN DISCOUNT INC                          518 WILLIS AVE                                                                                                                                            BRONX              NY      10455‐4027

BERGER DENTAL                                1010 N ELM STE. # A                                                                                                                                       DENTON             TX      76201

BERGMAN SUPPLY INC.                          8668 WASHINGTION BLVD                                                                                                                                     CULVER CITY        CA      90232

BERKLEY                                      475 STEAMBOAT ROAD                                                                                                                                        GREENWICH          CT      06830

BERKY ORTHODONTICS                           1813 EASTCHESTER DR                                                          STE 200                                                                      HIGH POINT         NC      27265

BERLIN PACKAGING LLC                         JONATHAN RABINOWITZ SALES REP          P.O. BOX 74007164                                                                                                  CHICAGO            IL      60695‐5584

BERNARD JACOBSON                             BERNARD JACOBSON                       7551 SE 56 COURT                                                                                                   MIAMI              FL      33143
                                                                                    ATTN: GELSON'S MARKETS A CALIFORNIA                                              1901 AVENUE OF THE STARS, SUITE
BERNARD SIMONS                               C/O REED SMITH CROSBY HEAFY LLP        CORP; MAYFAIR MARKETS A CALIFORNIA    ATTN: BERNARD SIMONS                       700                               LOS ANGELES        CA      90067




                                                                                                                                                 18
                                                                Case 19-12689-BLS                     Doc 23                 Filed 12/18/19
                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                             Page 21 of 173
                                                                                                              Consolidated List of Creditors




Name                            Address1                              Address2                        Address3                                 Address4        City             State   Postal Code   Country


Bernarda RAMOS                  333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD         CT      06902

BERRY GLOBAL                    GEORGE KRESNOSKY 732‐616‐7328         P.O. BOX 633485                                                                          CINCINNATI       OH      45263‐3485




BESCO BEAUTY                    DANIEL CHOI                           6100 BUFORD HIGHWAY                                                                      ATLANTA          GA      30340




BEST BLINDS INC                 16724 CYPRESS LANE                                                                                                             ROGERS           AR      72756

BEST SALE NYC, INC.             KIM OR DANNY                          12 EVERGREEN AVENUE                                                                      BROOKLYN         NY      11206

BESTWAY/GARDENA SUPERMARKETS    ATTN: DENNIS LORENZ                   1012 W. GARDENA BLVD                                                                     GARDENA          CA      90247

BETA II MARKETING CORPORATION   D/B/A BRAVO SUPERMARKETS              69 WEST RED OAK LANE                                                                     WHITE PLAINS     NY      10604

BETH BLAIR DDS                  100 RIVER PLACE #110                                                                                                           MADISON          WI      53716

BETH H WEINSTEIN                333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD         CT      06902

BETHEL‐ECKERT ENTERPRISES       P.O. BOX 298                                                                                                                   COLLINSVILLE     IL      62234

BETTER BRANDING LLC             JAN MARIE ZWIREN                      P.O. BOX 191                                                                             PRINCETON        NJ      08542

BEVERIDGE & DIAMOND P.C.        LAURA M. DUNCAN                       ATTN: ACCOUNTING DEPTARTMENT    1350 I STREET, N.W., SUITE 700                           WASHINGTON       DC      20005‐3311

BEVERLY BRIDGES                 3165 HWY 76                                                                                                                    ADAMS            TN      37010

BEXAR COUNTY MARKETS            1500 S ZARZAMORA, STE. 512                                                                                                     SAN ANTONIO      TX      78207

BGA WHOLESALE DISTRIBUTORS      P.O. BOX HM 506                                                                                                                HAMILTON                               BERMUDA

BHARAT RAKSHAK DDS              10710 N. DAVIS ROAD                                                                                                            SALINAS          CA      93907

BHB TRADING CORP.               MOHIDEEN KADER                        1001 ROOSEVELT AVENUE, UNIT‐5                                                            CARTERET         NJ      07008

BIG CITY MOMS, INC.             10 BROOK LANE                                                                                                                  BROOKVILLE       NY      11545

BIG D OF 14TH STREET LLC        39 WEST 14TH STREET                   ROOM 506                                                                                 NEW YORK         NY      10011

BIG FLY SPORTS                  60 METRO WAY                          STE 2                                                                                    SECAUCUS         NJ      07094

BIG LOTS                        4900 E. DUBLIN GRANVILLE RD.                                                                                                   COLUMBUS         OH      43081‐7651

BIG LOTS CANADA INC D/B/A/LW    JILL SOENEN                           225 HENRY STREET                                                                         BRANTFORD                N3S 7R4       CANADA


BIG LOTS STORES, INC.           C/O FOLEY & LARDNER                   ATTN: PAGE R BARNES             ONE MARITIME PLAZA                       SIXTH FLOOR     SAN FRANCISCO    CA      94111‐3409

BIG LOTS STORES, INC.           C/O FOLEY & LARDNER                   ATTN: PAGE R BARNES             ONE MARITIME PLAZA                       SIXTH FLOOR     SAN FRANCISCO    CA      94111 3409

BIG MAN TRADING INCORPORATED    5010 MASCHER STREET                                                                                                            PHILADELPHIA     PA      19120

BIG SAVER FOODS INC.            4260 CHARTER STREET                                                                                                            VERNON           CA      90058

BIG SMILE DENTAL                22429 FOOTHILL BLVD                                                                                                            HAYWARD          CA      94541

BIG SPRING SCHOOL DISTRICT      ATTN: BUSINESS OFFICE                 45 MT. ROCK ROAD                                                                         NEWVILLE         PA      17241

BIG TOP VENDING CO              3302 SCARBOROUGH LANE CT                                                                                                       COLLEYVILLE      TX      76034

BIG Y FOODS                     P. O. BOX 3050                                                                                                                 SPRINGFIELD      MA      01102‐3050




BIG Y FOODS INCORPORATED        MELANIE ROGERS                        151 COTTAGE STREET                                                                       SPRINGFIELD      MA      01102‐0784




BILANCIO MANAGEMENT             PAUL BRUNI                            4 MANHATTANVILLE ROAD                                                                    PURCHASE         NY      10577

BILL HASSELL                    BILL HASSELL                          1085 NE 12TH AVE                                                                         ROCKAWAY BEACH   OR      97136

BILL HEBRON                     564 SARAH LANE                                                                                                                 SAINT LOUIS      MO      63141

BI‐LO CHARITY CLASSIC           P.O. BOX 5000                                                                                                                  MAULDIN          SC      29662




                                                                                                                           19
                                                                 Case 19-12689-BLS                              Doc 23                Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                   Page 22 of 173
                                                                                                                       Consolidated List of Creditors




Name                              Address1                                Address2                              Address3                                Address4     City            State   Postal Code   Country

BI‐LO DISTRIBUTORS                LYNN INGLESE                            5 HUB DRIVE                                                                                MELVILLE        NY      11747‐3503

BI‐MART                           P O BOX 2310                                                                                                                       EUGENE          OR      97402‐2752

BIOLOGIC GROUP SA DE CV           PASEO DE LOS LAURELES 458, 4028B COL.   BOSQUES DE LAS LOMA                                                                        MEXICO          MX      05120

BIOSCREEN TESTING SERVICES INC.   3904 DEL AMO BOULEVARD                  SUITE 801                                                                                  TORRANCE        CA      90503




BIRH NGUYEN                       1002 IMPTERIAL AVE. STE # A                                                                                                        GARDEN GROVE    CA      92843

BIVAC NORTH AMERICA INC           CAMILO QUINTERO                         8175 NW 12 STREET                     SUITE 110                                            MIAMI           FL      33126

BIZ‐TECH                          FRED ALUMYAN                            327 ARDEN AVENUE                      SUITE 202                                            GLENDALE        CA      91203

BJ'S                              40 BLACK ROCK TURNPIKE                                                                                                             FAIRFIELD       CT      06825


BJ'S WHOLESALE CLUB INC           ACCOUNTS PAYABLE                        25 RESEARCH DRIVE                     P.O.BOX 5231                                         WESTBOROUGH     MA      01581‐5231

BJ'S WHOLESALE CLUB INC.          GABRIELLE CARLSON                       ATTN: MERCHANDISE ACCTG               P..O BOX 3755                                        BOSTON          MA      02241‐3755

BLACK HILLS ENERGY                7001 MOUNT RUSHMORE ROAD                                                                                                           RAPID CITY      SD      57702




BLACK HILLS ENERGY                P.O. BOX 6001                                                                                                                      RAPID CITY      SD      57709

BLACK HILLS ENERGY                P.O. BOX 6001                                                                                                                      RAPID CITY      SD      57709‐6001




BLACKBURN FAMILY ORTHODONTICS     ATTN. JAMES BLACKBURN                   5215 FM 1463 RD. #700                                                                      KATY            TX      77494




BLAIR SCHACHTEL DDS               66 E. MT. PLEASANT AVE                                                                                                             LIVINGSTON      NJ      07039




BLAKE E HERRES                    568 W 7TH ST                                                                                                                       HOISINGTON      KS      67544

BLANK ROME LLP                    ONE LOGAN SQUARE ATTN: FINANCE DEPT     130 NORTH 18TH STREET                                                                      PHILADELPHIA    PA      19103‐6998

BLISSDOM EVENTS LLC               PAULA BRUNO                             39 BOTE ROAD                                                                               GREENWICH       CT      06830

BLOSSOM KARE ORTHODONTICS         827 BLOSSOM HILL RD #W‐4                                                                                                           SAN JOSE        CA      95123

BLT 333 LUDLOW LLC                ATTN: GENERAL COUNSEL                   100 WASHINGTON BOULEVARD, SUITE 200                                                        STAMFORD        CT      06902

BLUE FILAMENT LAW PLLC            450 N OLD WOODWARD, 1ST FLOOR                                                                                                      BIRMINGHAM      MI      48009

BLUE SPRINGS SOUTH HIGH SCHOOL    SHELLI RAY                              1200 SE ADAMS DAIRY PARKWAY                                                                BLUE SPRINGS    MO      64014

BLUE WAVE ORTHO PARTNERS          1773 W FLETCHER AVE                                                                                                                TAMPA           FL      33612‐1820

BLUE WAVE ORTHODONTICS            MARO PETER DDS                          262 PURCHASE ST                                                                            RYE             NY      10580

BLUESKY DENTAL                    47842 WARM SPRINGS BLVD                 ATTN:LIN LIN DDS                                                                           FREMONT         CA      94539

BMO HARRIS BANK                   111 WEST MONROE STREET                                                                                                             CHICAGO         IL      60603

BMO HARRIS BANK N.A.              TORRIE COLE                             111 WEST MONROE                                                                            CHICAGO         IL      60603

BOB BARKER COMPANY                7925 PURFOY ROAD                                                                                                                   FUQUAY VARINA   NC      27526

BOB BARKER COMPANY INC.           P.O. BOX 429                                                                                                                       FUQUAY‐VANNA    NC      27526‐0429

BOB TERRELL                       1127 OSPREY LANE                                                                                                                   NASHVILLE       TN      37221

Bobby HWANG                       333 LUDLOW STREET                       SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD        CT      06902

BODEGA LATINA                     14601‐B LAKEWOOD BLVD                                                                                                              PARAMOUNT       CA      90723

BODYTECH                          11609 NEBEL ST                                                                                                                     ROCKVILLE       MD      20852

BOEHMER BOX LP                    SUNNY PHAGURA                           120 TRILLIUM DRIVE                                                                         KITCHENER               N2E 2C4       CANADA

BOLINGER WOODY                    101 NORTH MAIN STREET                                                                                                              WEAVERVILLE     NC      28787




                                                                                                                                    20
                                                              Case 19-12689-BLS                            Doc 23                Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                                   Page 23 of 173
                                                                                                                  Consolidated List of Creditors




Name                             Address1                             Address2                             Address3                                Address4          City            State   Postal Code   Country

BOLLINGER, INC.                  FRANK LYON                           P.O. BOX 5000                                                                                  SHORT HILLS     NJ      07078‐5000

BOLSA DENTAL                     TAM NGO DDS                          10051 BOLSA AVE                                                                                WESTMINISTER    CA      92683

BONCIEL GRIFFIN DDS              10019 S. WESTERN AVE                                                                                                                CHICAGO         IL      60643

BONITA BONZON                    3222 S. MAY                                                                                                                         CHICAGO         IL      60608

BONNIE MOATES                    16848 JEFFERSON HWY                                                                                                                 BATON ROUGE     LA      70817

BOOMER FAMILY DENTISTRY          801 24TH AVE. NW                                                                                                                    NORMAN          OK      73069




BORDEN LADNER GERVAIS LLP        CAROL GREEN                          22 ADELAIDE CENTRE                   EAST TOWER                                                TORONTO                 M5H4E3        CANADA




BOSONAC ORTHO                    STEPHEN BOSONAC DDS                  14 CLINTON LANE                                                                                SCOTCH PLAINS   NJ      07066




BOSONAC ORTHODONTICS             515 BRICK BLVD                                                                                                                      BRICK           NJ      08723




BOSTON MOUNTAIN EDU COOPERATIV   363 MC KNIGHT AVE                    P.O BOX 419                                                                                    WEST FORK       AR      72774


BOSTON UNIVERSITY                635 ALBANY ST. STE 708                                                                                                              BOSTON          MA      02118

BOTANICAL INTERNATIONAL, INC.    JUDITH M. PRAITIS                    C/O SIDLEY AUSTIN BROWN & WOOD LLP   555 WEST 5TH STREET                     SUITE 4000        LOS ANGELES     CA      90013

BOTANICAL INTERNATIONAL,INC      C/O O'MELVENY & MYERS LLP            ATTN: CARLA J. CHRISTOPHER           1999 AVENUE OF THE STARS                SEVENTH FLOOR     LOS ANGELES     CA      90067 6035

BOTANICAL LABORATORIES , INC     C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M PRAITIS               555 WEST 5TH STREET               SUITE 4000              LOS ANGELES     CA      90013
                                                                                                           1999 AVENUE OF THE STARS, SEVENTH
BOTANICALS INTERNATIONAL INC     C/O O'MELVENY & MYERS LLP            ATTN: CARLA J. CHRISTOFFERSON        FLOOR                                                     LOS ANGELES     CA      90013

BOTHELL PEDIATRIC DENTISTRY      18807 BEARDSLEE BLVD # 103                                                                                                          BOTHELL         WA      98011

BOULEVARD DENTAL                 13505 AMBAUM BLVD SW #101                                                                                                           BURIEN          WA      98146

BOVENIZER ORTHODONTICS           2625 GREEN LEVEL WESTROAD                                                                                                           CARY            NC      27519

BOYD LAW GROUP                   68 SOUTHFIELD AVENUE, #100                                                                                                          STAMFORD        CT      06902

BOYD WHITLOCK DDS                2890 W. HUNTSVILLE AVE                                                                                                              SPRINGDALE      AR      72762

BOZZUTOS INC                     AMANDA SANTIAGO                      P.O. BOX 340                                                                                   CHESHIRE        CT      06410

BOZZUTO'S, INC.                  275 SCHOOLHOUSE ROAD                                                                                                                CHESHIRE        CT      06410‐0340

BRACE CONNECTION                 1468 INDUSTRIAL PARK AVE                                                                                                            REDLANDS        CA      92374

BRACE CONNECTION                 VAHID BABAEIAN DDS                   12102 PARAMOUNT BLVD                                                                           DOWNEY          CA      90242

BRACE YOURSELF DENTAL PC         565 E 184TH STREET                                                                                                                  BRONX           NY      10458

BRACES 2000                      1863 ALUM ROCK AVE #C                                                                                                               SAN JOSE        CA      95116

BRACES BY DR RUTH                ATTN: TAMMY PULLEY                   1704 CHARIOTTE AVE #100                                                                        NASHVILLE       TN      37203

BRACES FOR U                     PRITI MAHAJAN                        4222 KATTMAN CT                                                                                CARMEL          IN      46074

BRACES LAS VEGAS                 MINT DENTAL                          375 N. STEPHANIE ST. STE 612                                                                   HENDERSON       NV      89014

BRACES OF HEATH ROCKWALL         6435 S. FM 549 STE 103                                                                                                              HEATH           TX      75032

BRAD A. LARREAU                  17317 27TH AVE NE #101                                                                                                              MARYSVILLE      WA      98271

BRAD WATTERWORTH DDS             230 LAFAYETTE RD. BLDG D                                                                                                            PORTSMOUTH      NH      03801

BRAD WILKINSON DDS               5040 SANDERLIN AVE                   STE#101                                                                                        MEMPHIS         TN      38117

BRADLEY A RANDOLPH               320 N 3RD ST SUITE 711                                                                                                              BURLINGTON      IA      52601

BRADLEY DR. GREGORY              1816 CHAPEL DR. #H                                                                                                                  FINDLAY         OH      45840

BRADLEY G. SETO DDS MSD          1234 SEVENTH ST # 3                                                                                                                 SANTA MONICA    CA      90401




                                                                                                                               21
                                                                             Case 19-12689-BLS                   Doc 23                Filed 12/18/19
                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                    Page 24 of 173
                                                                                                                        Consolidated List of Creditors




Name                                         Address1                                   Address2                 Address3                                Address4     City               State   Postal Code   Country

BRADLEY JOHNSON                              617 HOVE CT.                                                                                                             WALNUT CREEK       CA      94598

BRAELINN VILLAGE FAMILY DENTISY              260 S PEACHTREE PKWY                                                                                                     PEACHTREE CITY     GA      30269‐1700

BRAND NOW LLC                                414 BROADWAY                               SIXTH FLOOR                                                                   NEW YORK           NY      10013

BRANDI M. BOND                               55 NAVY ST.                                #214                                                                          LOS ANGELES        CA      90291

BRANDPOINT                                   850 FIFTH STREET SOUTH                                                                                                   HOPKINS            MN      55343

BRANDSMYTH LLC                               4 BROOKHILL LANE                                                                                                         NORWALK            CT      06851

BRANDSWAY INTERNATIONAL INC                  300 KARIN LANE                                                                                                           HICKSVILLE         NY      11801

BRAZOS BRACES                                8304 OLD MCGREGOR RD                       STE#A                                                                         WACO               TX      76712

BREEZE TRADERS                               KAREN COLE ‐CNJ                            174/176E,LODHI CENTRE    SHAH ALAM MARKET                                     LAHORE                     54000         PAKISTAN

BRENADETTE DR LIM                            615 HOLLYWAY AVE                                                                                                         SAN FRANCISCO      CA      94112

BRENHAM WHOLESALE GROC                       LANA ASCHENBECK                            P.O. BOX 584                                                                  BRENHAM            TX      77834‐0584

BRENN ORTHODONTICS                           1400 W. OLIVE AVE #101                                                                                                   BURBANK            CA      91506

BRENT E. LARSON DDS                          401 16TH ST SE                             STE # 401                                                                     ROCHESTER          MN      55904

BRETT COLEMAN DDS                            736 S 2000 W STE 2                                                                                                       SYRACUSE           UT      84075

BRETT RABEL                                  3114 GROOON RD.                                                                                                          BAKER              LA      70714

BRETT SILVERMAN DDS                          4205 N POINT PKWY STE# D                                                                                                 ALPHARETTA         GA      30022

Brian C HOWELL                               1 LANDMARK SQUARE                          APT 526                                                                       PORT CHESTER       NY      10573

BRIAN CLARK                                  10514 GRETNA GREEN DRIVE                                                                                                 TAMPA              FL      33626

BRIAN FINN DDS                               800 CENTRAL CLARK AVE                      STE#207                                                                       SCARSDALE          NY      10583

Brian HONG                                   333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                        STAMFORD           CT      06902

Brian HOWELL                                 1 LANDMARK SQUARE APT 526                                                                                                PORT CHESTER       NY      10573

BRIAN JACOBUS JR DDS                         376 SW PRIMA VISTA BLVD                                                                                                  PORT SAINT LUCIE   FL      34983

Brian JEFFRIES                               333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                        STAMFORD           CT      06902

BRIAN M. BELL DDS                            970 N CHERRY ST                                                                                                          TULARE             CA      93274

BRIAN POTOCKI DDS                            1055 W FAIR AVE                                                                                                          MARQUETTE          MI      49855




BRIAN R TOTH                                 27540 DETROIT RD                           STE 203                                                                       CLEVELAND          OH      44145‐2299

BRIAN RODGERS                                3154 VIZCAYA LN                                                                                                          FRISCO             TX      75033

BRIAN WILK                                   200 HIGHPOINT DRIVE #220                                                                                                 CHALFONT           PA      18914

BRIANE DESANTIS DDS                          106 N OLD KINGS ROAD #C                                                                                                  ORMOND BEACH       FL      32174

BRIANWORKS                                   139 SOUTH STREET                           SUITE 104                                                                     NEW PROVIDENCE     NJ      07974‐1511

BRIDGES DESIGN GROUP                         7327 RINDGE AVE                                                                                                          PLAY DEL RAY       CA      90293

BRIGGS MARKET MASTERS                        3956 TELL ROAD SW                                                                                                        ATLANTA            GA      30331

BRIGHT SMILE DENTAL                          140 S. 16TH ST                                                                                                           LINCOLN            NE      68508

BRIT SYNDICATE #2987NOVAE SYNDICATE # 1686   161 N. CLARK STREET                        SUITE 3200                                                                    CHICAGO            IL      60601

BRITT VINSON DDS                             664 HWY 42 WEST STE 100                                                                                                  CLAYTON            NC      27520

BRITTO ORTHODONTICS                          4080 LAFAYETTE CENTER DR.                  STE. 160A                                                                     CHANTILLY          VA      20151

BRITTON GALLAGHER                            ONE CLEVELAND CENTER 30TH FLR              1375 EAST 9TH STREET                                                          CLEVELAND          OH      44114

BROAD & BRIGHT SHANGHAI OFFICE               SUITE 1109, SHANGHAI TIMES SQUARE OFFICE   93 HUAI HAI ZHONG ROAD                                                        SHANGHAI                   200021        CHINA


BROADWAY THO PLLC DBA GALAXIA DENTAL         8223 BROADWAY ST                                                                                                         HOUSTON            TX      77061




                                                                                                                                     22
                                                                                Case 19-12689-BLS                     Doc 23                 Filed 12/18/19
                                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                                          Page 25 of 173
                                                                                                                              Consolidated List of Creditors




Name                                             Address1                             Address2                        Address3                                 Address4     City                 State   Postal Code   Country

BROCK VANGORDON DDS                              30045 SW. PARKWAY AVE.                                                                                                     WILSONVILLE          OR      97070

BRONCEADORES SUPREMOS S A DE C V                 CAROLINA BRAVO‐ TSM                  ENRIQUE JACOB G #22             COL SAN ANDRES ATOTO                                  NAUCALPAN MX 53500   MX      99999

BROOK & WHITTLE LIMITED                          260 BRANFORD ROAD                                                                                                          NORTH BRANFORD       CT      06471

BROOKE BROWN DDS                                 1314 E. TYSON ST                                                                                                           CHANDLER             AZ      85225

BROOKE PAKULSKI                                  BROOKE PAKULSKI                      1203 PRINCETON AVENUE                                                                 NATRONA HEIGHTS      PA      15065

BROOKLYN PEDIATRIC DENTISTRY                     612 BRIGTON BEACH AVE.                                                                                                     BROOKLYN             NY      11235

BROOKSHIRE BROS                                  C/O FELICIA SIMMONS                  P.O. BOX 1688                   C/O FELICIA SIMMONS                                   LUFKIN               TX      75902‐1688

BROOKSHIRE BROS                                  KAREN INGRAM                         P.O. BOX 1688                                                                         LUFKIN               TX      75902‐1688

BROOKSHIRE GROC CO INC                           1600 W.S.W. LOOP 323                                                                                                       TYLER                TX      75701

BROOKSHIRE GROCERY COMPANY                       P.O. BOX 1411                                                                                                              TYLER                TX      75710

BROWNSTONE DENTAL                                ATTN: SAIF SHERE                     9824 FONDREN RD                                                                       HOUSTON              TX      77096

BROZOS BRACES                                    BRYAN TAYLOR                         8304 OLD MCGREGOR RD            STE A                                                 WOODWAY              TX      76712

BRUCE B. DR. BAKER DMD                           42210 LYNDIE LANE # 100                                                                                                    TEMECULA             CA      92591

BRUCE G. HERMELEE                                C/O HERMELEE & GEFFIN LLC            101 NE 3RD AVENUE, SUTIE 1110                                                         FORT LAUDERDALE      FL      33301




BRUCE G. HERMELEE                                C/O HERMELEE & GEFFIN LLC            ATTN: BRUCE G. HERMELEE         101 NE 3RD AVENUE, SUITE 1110                         FORT LAUDERDALE      FL      33301




BRUCE G. HERMELEE                                C/O HERMELEE & GEFFIN, LLC           101 NE 3RD AVENUE               SUITE 1110                                            FORT LAUDERDALE      FL      33301




BRUCE G. HERMELEE                                C/O HERMELEE & GEFFIN, LLC           101 NE 3RD AVENUE, SUITE 1110                                                         FORT LAUDERDALE      FL      33301




BRUCE NGUYEN DDS                                 14095 NORTHWEST FREEWAY # D                                                                                                HOUSTON              TX      77040

BRUCE T. TRAN DDS                                2975 TELEGRAPH AVE                                                                                                         BERKELEY             CA      94705

BRUNK & LASTER ORTHODONTICS                      ATTN: SHAWNA GOINS BRUNK DDS         7700 FALLS NEUSE RD #190                                                              RALEIGH              NC      27615

BRYAN L. GRIMMER DDS                             131 ELDEN ST #101                                                                                                          HERNDON              VA      20170

BRYCE TREMBLAY                                   C/O DAVID DELLERBA                   8427 VASHON DR N.E                                                                    LACEY                WA      98516


                                                                                                                                                                                                                       TRINIDAD AND
BRYDEN PI LIMITED                                #1 IBIS AVENUE                                                                                                             SAN JUAN                                   TOBAGO




BRYNJAR AMARSSON                                 700 COLUMBUS AVE # 5381                                                                                                    BOSTON               MA      02120

BRYNWOOD PARTNERS MANAGEMENT LLC                 KEVIN HARTNETT                       8 SOUND SHORE DRIVE             SUITE 265                                             GREENWICH            CT      06830

BRYNWOOD PARTNERS VI LP                          BUTLER RUBIN SALTARELLI B            321 NORTH CLARK STREET, #400                                                          CHICAGO              IL      60654

BSAF CORPORATION                                 ATTN: GENERAL COUNSEL                100 PARK AVENUE                                                                       FLORHAM PARK         NJ      07932

BUCHWALD ORTHODONTICS                            4519 N. HALL ST.                                                                                                           DALLAS               TX      75219

BUCK & JOHNSTON ORTHO PLLC                       7711 GARTH RD.                                                                                                             BAYTOWN              TX      77521

BUDDHIST TZU CHI FOUNDATION                      1100 S. VALLEY CENTER AVE.           ATTN : SAM YANG                                                                       SAN DIMAS            CA      91773

BULL CITY SMILES COSMETIC AND FAMILY DENTISTRY   DEBORA BOLTON                        7600 BILL POOLE RD                                                                    ROUGEMONT            NC      27572

BULLDAWG MARKETING INC                           115 EASTBEND COURT                                                                                                         MOORESVILLE          NC      28117

BULLDOG LICENSING LIMITED                        METAL BOX FACTORY ‐ UNIT 335         30 GREAT GUILDFORD STREET                                                             LONDON                       SE1 OH5       UNITED KINGDOM

BULLDOG SEARCH GROUP                             IRA BERSHAD                          4332 CHEETAH TRAIL                                                                    FRISCO               TX      75034




                                                                                                                                           23
                                                                      Case 19-12689-BLS                         Doc 23                Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                   Page 26 of 173
                                                                                                                       Consolidated List of Creditors




Name                                  Address1                                      Address2                    Address3                                Address4     City                   State   Postal Code   Country

BUNN ORTHODONTICS GROUP               BEVERLEY J. BUNN, DDS                         7230 BRIAR PL                                                                    SAN ANTONIO            TX      78221

BUNZL NEW ORLEANS                     101 DELTA DR                                                                                                                   SAINT ROSE             LA      70087

BUNZL R‐3 REDISTRIBUTION              2301 LUNT AVE                                                                                                                  ELK GROVE VILLAGE      IL      60007

BUNZL/PAPERCRAFT                      15959 PIUMA AVE                                                                                                                CERRITOS               CA      90703

BUNZL/PAPERCRAFT HOUSTON              10420 OKANELLA                                                                                                                 HOUSTON                TX      77041

BUREAU VERITAS HONG KONG LIMITED      1/F PACIFIC CENTRE                            NO. @ KAI HING ROAD                                                              KOWLOON BAY, KOWLOON                         HONG KONG

BURKHART DENTAL SUPPLY CO.            ANNA STOKES                                   2502 SOUTH 78TH STREET                                                           TACOMA                 WA      98409

BURLEIGH T. SURBECK DDS               121 112TH AVE NE                              STE#C                                                                            BELLEVUE               WA      98004

BURLINGTON DRUGS                      BOX 1001                                                                                                                       MILTON                 VT      05468


BURLINGTON FAMILY DENTISTRY           1250 S BURLINGTON BLVD                                                                                                         BURLINGTON             WA      98233

BURO DE CENTRO AMERICA                AV. LAS CAMELIAS #9                           COLONIA SAN FRANCISCO                                                            SAN SALVADOR                                 EL SALVADOR

BURRELLES LUCE                        30 B VREELAND ROAD                            P.O. BOX 674                                                                     FLORHAM PARK           NJ      07932

BUSINESS PROMOTIONS INC               SHIRLEY HOLT                                  7315 MOUNTAIN ASH                                                                MEMPHIS                TN      38125

BUTLER RUBIN SALTARELLI & BOYD LLP    THREE FIRST NATIONAL PLAZA ‐ SUITE 1800       70 WEST MADISON STREET                                                           CHICAGO                IL      60602

BUTTAR SECRETARIAL SERVICES LIMITED   1/F MAU LAM COMMERCIAL BUIDING                16‐18 MAU LAM STREET                                                             JORDAN                                       HONG KONG

BUY LOW MARKET                        PATRICIA RENTERIA EXT 330                     522 E. VERMONT AVENUE                                                            ANAHEIM                CA      92805

BWC STATE INSURANCE FUND              OHIO BUREAU OF WORKERS' COMPENSATION          P.O. BOX 89492                                                                   CLEVELAND              OH      44101‐6492

BY THE SEA DENTISTRY                  235 SHORE RD, SOMERS POINT                                                                                                     SOMERS POINT           NJ      08244

BYRD SMILES                           4110 RIVER RD NW                                                                                                               WASHINGTON             DC      20016

BYRON L. REINTJES DDS                 7235 N. 1ST ST                                STE#101                                                                          FRESNO                 CA      93720

C & D DENTURES                        3233 W. PEORIA AVE #119                                                                                                        PHOENIX                AZ      85029

C & L SALES CORP                      JOE LATI                                      893 SHEPHERD AVE                                                                 BROOKLYN               NY      11208

C & R CORPORATION                     P.O. BOX 26739                                                                                                                 BARRIGADA                      96921         GUAM

C & R CORPORATION                     P.O. BOX 26739                                                                                                                 BARRIGADA                                    GUAM

C & R CORPORATION                     TRI‐STAR                                      P.O.BOX 501091                                                                   SAIPAN MP 96950        MP      96950

C PHOTODESIGN                         MAYA EID                                      667 NW 90TH ST                                                                   MIAMI                  FL      33150

C W BROWER                            413 S RIVERSIDE DR                                                                                                             MODESTO                CA      95354

C&S WHLSE                             AP PHONE BANK‐ 2 QUERIES DALY                 47 OLD FERRY ROAD                                                                BRATTLEBORO            VT      05302

C&S WHOLESALE                         AP PHONE BANK‐ 2 QUERIES DALY                 P.O. BOX 821                OLD FERRY RD                                         BRATTLEBORO            VT      05302

C&S WHOLESALE GROCERS                 AP PHONE BANK‐ 2 QUERIES DAILY VENDOR#47716   BOX 821                                                                          BRATTLEBORO            VT      05302

C&S WHOLESALE GROCERS INC             ATTN: GENERAL COUNSEL                         7 CORPORATE DRIVE                                                                KEENE                  NH      03431

C&S/ GROCERS SUPPLY CO                MARIA ROCA                                    P.O. BOX 14200                                                                   HOUSTON                TX      77221

C&S/ASC                               BOX 821                                                                                                                        BRATTLEBORO            VT      05302

C&S/AWI                               ANDI JOHNSON                                  P.O. BOX 67                                                                      ROBESONIA              PA      19551




C&S/WHITE ROSE                        215 BLAIR ROAD                                                                                                                 WOODBRIDGE             NJ      07095

C.H. ROBINSON WORLDWIDE               ELISABETH LEISTER                             P.O. BOX 9121                                                                    MINNEAPOLIS            MN      55480‐9121

C.H. ROBINSON WORLDWIDE CANADA LTD.   LYNN ROY                                      400‐645 WELLINGTON STREET                                                        MONTREAL                       H3C 0L1       CANADA

C.H. ROBINSON WORLDWIDE, INC          ATTN: GENERAL COUNSEL                         14701 CHARLSON ROAD                                                              EDEN PRAIRIE           MN      55347

C.H. TANVEER AMJAD & ASSOCIATES       104, FRERE BUSINESS CENTER                    FRERE ROAD                                                                       KARACHI                                      PAKISTAN




                                                                                                                                    24
                                                                            Case 19-12689-BLS                      Doc 23                    Filed 12/18/19
                                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                                            Page 27 of 173
                                                                                                                              Consolidated List of Creditors




Name                                          Address1                              Address2                       Address3                                    Address4       City                       State   Postal Code   Country

C.K.NON FOOD DISTRIBUTORS INC.                6449 SE JOHNSON CREEK BLVD                                                                                                      PORTLAND                   OR      97206

CAA INDUSTRIES INC                            C/O ROPERS, MAJESKI, KOHN & BENTLEY   ATTN: THOMAS HOWARD CLARKE     333 MARKET STREET                           SUITE 3150     SAN FRANCISCO              CA      94105




CABALLERO ASSOCIATION                         P.O. BOX 51126                                                                                                                  LOS ANGELES                CA      90051‐5426

CABLEVISION LIGHTPATH                         200 JERICO QUANDRANGLE                                                                                                          JERICHO                    NY      11753

CABLEVISION LIGHTPATH                         P.O. BOX 360111                                                                                                                 PITTSBURGH                 PA      15251




CABLEVISION LIGHTPATH                         P.O. BOX 360111                                                                                                                 PITTSBURGH                 PA      15251‐6111

CABLEVISION LIGHTPATH, INC                    P.O. BOX 360111                                                                                                                 PITTSBURGH                 PA      15251‐6111

CABLEVISION OF CT                             P.O. BOX 9256                                                                                                                   CHELSEA                    MA      02150‐9256




CADE                                          PAUL HIGUERA                          120 A ROCKWOOD AVE PMB 43373                                                              CALEXICO                   CA      43373




CAGGIANO ORTHODONTICS                         316 PARSIPPANY RD.                                                                                                              PARSIPPANY                 NJ      07054

CAISO                                         JESSICA FARDANESH                     250 OUTCROPPING WAY                                                                       FOLSOM                     CA      95630




CAITIAN CO. LTD/TAIWEI CHEN                   SANDRA MALOBERTI ‐ CNJ                3 F. NO 141 ZHONGYANG ROAD     TUCHENG DIST                                               NEW TAIPEI CITY , TAIWAN   TW      99999

CAJEE MASOOD DDS                              132 SYCAMORE AVE                                                                                                                MANTECA                    CA      95336

CALAVERAS HEALTH & HUMAN SERVICES             891 MOUNTAIN RANCH RD                                                                                                           SAN ANDRES                 CA      95249

CALCOMP GRAPHIC SOLUTIONS                     6703 INTERNATIONAL AVENUE                                                                                                       CYPRESS                    CA      90630

CALI BAJA MEDICAL LLC                         MARCOS MANRIQUE                       482 WEST SAN ISIDRO BLVD       STE#1985                                                   SAN ISIDRO                 CA      92173

CALIFORNIA AIR RESOURCES BOARD                YOGEETA SHARMA                        P.O. BOX 1436                                                                             SACRAMENTO                 CA      95812‐1436

CALIFORNIA BRACES                             LERRY B CRAWFORD DDS                  301 E ALESSANDRO BLVD #3B                                                                 RIVERSIDE                  CA      92508

CALIFORNIA CHAMBER OF COMMERCE                P.O. BOX 398342                                                                                                                 SAN FRANCISCO              CA      94139‐8342

CALIFORNIA DENTAL ASSOCIATION (CDA)           C/O MS. SANDY FRANK                   1201 K STREET ‐ 14 FL                                                                     SACREMENTO                 CA      90620‐1131

CALIFORNIA DENTISTRY                          TRACY KU DDS                          1448 S. SAN GARIEL BLVD                                                                   SAN GABRIEL                CA      91776


CALIFORNIA DEPT OF TAX & FEE ADMINISTRATION   P.O. BOX 942879                                                                                                                 SACRAMENTO                 CA      94279‐8062

CALIFORNIA STATE BOARD OF EQUALIZATION        15350 SHERMAN WAY 250 VAN NUYS                                                                                                  VAN NUYS                   CA      91406

CALIFORNIA WATER BOARDS                       MICHELE BECKWITH                      SWRCB ‐ ACCOUINTING OFFICE     P.O. BOX 1888 ATTN: S FONG                                 SACRAMENTO                 CA      95812‐1888

CALLING ALL SHIPS                             ACCOUNTING DEPT                       11431 NW 107 STREET            SUITE 13                                                   MIAMI                      FL      33178

CALPADI GROUP                                 URBANIZACION EL CARMEN                406‐VIA GRECIA                 EDIFICIO VENTURA OFICE                                     PANAMA                                           PANAMA

CAMBR COMPANY INC, A NEW YORK CORP            ATTN: RICHARD EISENBERG               410 OCEAN AVENUE                                                                          LYNNBROOK                  NY      11563

CAMERON ORTHODONTICS                          251 SAINT DAVIDS AVE                                                                                                            MYRTLE BEACH               SC      29588

CAMERON SMITH & ASSOCIATES INC                KATHY FORBES                          3350 PINNACLE HILLS PKWY       SUITE 101                                                  ROGERS                     AR      72758

CAMILLE KHAZAR DDS                            1723 EIGHTH ST                                                                                                                  ALAMEDA                    CA      94501

CAMILLE SATA DENTISTRY FOR CHILDREN           7900 E GREENLAKE DR. NORTH            STE 210                                                                                   SEATTLE                    WA      98103

CANDICE KING                                  6200 SW MEADOW WELL AVENUE                                                                                                      BENTONVILLE                AR      72712


CANDICE KING                                  4105 SW RHINESTONE BLVD                                                                                                         BENTONVILLE                AR      72712

CANON ASSOCIATES                              225 BROADWAY                          SUITE 3602                                                                                NEW YORK                   NY      10007




                                                                                                                                           25
                                                                      Case 19-12689-BLS                       Doc 23                   Filed 12/18/19
                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                    Page 28 of 173
                                                                                                                        Consolidated List of Creditors




Name                                 Address1                                 Address2                        Address3                                   Address4     City                   State   Postal Code   Country

CANON FINANCIAL SERVICES, INC.       14904 COLLECTIONS CENTER DRIVE                                                                                                   CHICAGO                IL      60693‐0149

CANON SOLUTIONS AMERICA INC.         15004 COLLECTIONS CENTER DRIVE                                                                                                   CHICAGO                IL      60693‐0150

CANON SOLUTIONS AMERICA, INC         ATTN: GENERAL COUNSEL                    ONE CANON PARK                                                                          MELVILLE               NY      11747


CANYON LAKE DENTAL                   DELIA TUTLLE DDS                         25321 RAILROAD CANYON RD        STE#501                                                 LAKE ELSINORE          CA      92532




CAPISTRANO CHILDREN'S DNTSTRY        ANA CHANG DDS                            31103 RANCHO VIEJO RD #D‐5                                                              SAN JUAN CAPISTRANO    CA      92675

CAPITAL CITY COUNTRY CLUB            619 WALNUT HALL TRAIL                                                                                                            WOODSTOCK              GA      30189

CAPITAL SALES COMPANY                P.O. BOX 71857                                                                                                                   MADISON HEIGHTS        MI      48071

CAPONERA ORTHODONTICS                7420 NW 5TH ST                           STE 108                                                                                 FORT LAUDERDALE        FL      33317


CARDENAS MARKETS INC.                ATTN: REBATES BILLING                    2501 E. GUASTI ROAD                                                                     ONTARIO                CA      91761

CARDINAL DORIS D                     2598 JUNEWAY DR.                                                                                                                 BARTLETT               TN      38134

CARDINAL HEALTH                      152‐35 10TH AVE                                                                                                                  WHITESTONE             NY      11357


CARDINAL HEALTH                      27680 AVENUE MENTRY                                                                                                              VALENCIA               CA      91355


CARDINAL HEALTH                      MARIA CARRILLO                           7601 NE GARDNER AVE                                                                     KANSAS CITY            MO      64120

CARDINAL HEALTH                      P.O. BOX 1303                                                                                                                    AUBURN                 WA      98002

CARDINAL HEALTH                      P.O. BOX 27568                                                                                                                   SALT LAKE CITY         UT      84119




CARDINAL HEALTH                      P.O. BOX 25408                                                                                                                   WINSTON SALEM          NC      27114‐1527

CARDINAL HEALTH / KINRAY INC         QUINCY TEJADA                            P.O. BOX 182516                                                                         COLUMBUS               OH      43218‐2516

CARDINAL HEALTH INC.                 P.O. BOX 182516                                                                                                                  COLUMBUS               OH      43218‐2516

CARDMEMBER SERVICE                   P.O. BOX 790408                                                                                                                  ST. LOUIS              MO      63179‐0408

CARE FOR THE CAUSE                   25668 SPICEWOOD ST                       PUNITA PATEL                                                                            CORONA                 CA      92882

CARE ORTHODONTICS                    88 TULLY RD #113                                                                                                                 SAN JOSE               CA      95111

CARE SUPPLIES LLC                    67 E CENTRE STREET                                                                                                               NUTLEY                 NJ      07110

CAREY INTERNATIONAL INC              7445 NEW TECHNOLOGY WAY                                                                                                          FREDERICK              MD      21703

CARGO CONSOLIDATORS AGENCY LIMITED   WAREHOUSE #3, AMAZON DRIVE               POINT LISAS INDUSTRIAL ESTATE                                                           POINT LISAS                                  TRINIDAD

CARIB SALES LLC                      4500 NW 135TH STREET                                                                                                             OPA LOCKA              FL      33054

CARIBBEAN PHARMACEUTICALS            LAURIE BASORA ‐ ALL STEP                 3101 N.W. 25TH AVE.                                                                     POMPANO BEACH          FL      33069

CARIBBEAN SMILE MAKERS               11TH AVE.BELLEVILLE                                                                                                              ST MICHAEL                     BB11113       BARBADOS

CARI‐MED LIMITED                     MARLENE MOORE, LAUIRE BASORA‐ ALL STEP   20 LADY MUSGRAVE ROAD                                                                   KINGSTON 5 JAMAICA                           JAMAICA

CARINEH NAZARIAN DDS                 4520 HILLARD AVE                                                                                                                 LA CANADA FLINTRIDGE   CA      91011

CARL DANN DDS                        2200 EAST ROBINSON ST.                                                                                                           ORLANDO                FL      32803

CARL F. ERCK DDS                     13620 W CAPITOL DRIVE                                                                                                            BROOKFIELD             WI      53005

CARL MARKS ADVISORY GROUP LLC        900 THIRD AVENUE                         33RD FLOOR                                                                              NEW YORK               NY      10022‐4775

CARL PAPA DDS                        21055 E 12 MILE RD                                                                                                               ROSEVILLE              MI      48066‐2205


CARLA BETH OAKLEY                    C/O MORGAN LEWIS & BOCKIUS LLP           ONE MARKET                      SPEAR STREET TOWER                                      SAN FRANCISCO          CA      94105

CARLA CAPOZZI DDS                    3520 ROUTE 130                           STE#4001                                                                                IRWIN                  PA      15642

CARLA J. CHRISTOPHER                 C/O O'MELVENY & MYERS LLP                1999 AVENUE OF THE STARS        SEVENTH FLOOR                                           LOS ANGELES            CA      90067 6035




                                                                                                                                     26
                                                                          Case 19-12689-BLS                    Doc 23                Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                  Page 29 of 173
                                                                                                                      Consolidated List of Creditors




Name                                      Address1                              Address2                       Address3                                Address4     City            State   Postal Code   Country

CARLENE PARKHURST                         6998 WATERS END DRIVE                                                                                                     CARLSBAD        CA      92011

CARLETON INC                              JENNIFER MCDERMOTT                    30 SOUTH SAND ROAD                                                                  NEW BRITAIN     PA      18901

CARLOS JUENKE                             301 N. MIAMI AVENUE                                                                                                       MIAMI           FL      33128




CARLOS JUENKE                             ATTN: CARLOS JUENKE                   301 NORTH MIAMI AVENUE                                                              MIAMI           FL      33128




CARMEN ROMANO                             333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                              STAMFORD        CT      06902




CARMICHAEL INTERNATIONAL SERVICE          CARMEN FARFAN 213 401 3621            P.O. BOX 51025                                                                      LOS ANGELES     CA      90051‐5325




CARMINA ARROYO CANO                       333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                              STAMFORD        CT      06902

CAROL S KRAMER                            333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                              STAMFORD        CT      06902

CAROL UCHIDA DDS                          921 S. EUCLID AVE                                                                                                         PASADENA        CA      91106

CAROLINA MANUFACTURER'S SERVICES INC.     TONYA HOUPE                           635 VINE STREET                ATTN: A/R MAIL CODE:2N‐AR                            WINSTON‐SALEM   NC      27101‐4186

CAROLINAS CENTER FOR ADVANCED DENTISTRY   1144 INDIA HOOK RD #F                                                                                                     ROCK HILL       SC      29732

CAROLINE COEN DDS                         789 CRANDON BLVD                      APT 1906                                                                            KEY BISCAYNE    FL      33149


CAROLINE KNAPP                            10 BARCLAY STREET                     SUITE 26G                                                                           NEW YORK        NY      10007

CAROLYNN DR WOLFF DMD                     16216 BAXTER ROAD                     STE 215                                                                             CHESTERFIELD    MO      63017

CAROLYNN DR. WOLF DMD                     16216 BAXTER RD. STE 215                                                                                                  CHESTERFIELD    MO      63017




CARRIE SCHWARTZ                           28138 RIVERSIDE DR EXT                                                                                                    SALISBURY       MD      21801




CARRIER RIVS PLLC DBA AVION DENTAL        550 W. CARRIER PKWY                   STE#200                                                                             GRAND PRAIRIE   TX      75051

CARROLL & SUTTON ORTHODONTICS             3045 BOBCAT VILLAGE CENTRE RD                                                                                             NORTH PORT      FL      34288

CARROLL GARDENS PEDIATRIC DENTISTRY       DR. WANYUN XUE                        396 COURT STREET                                                                    BROOKLYN        NY      11231

CARRUBBA                                  70 RESEARCH DRIVE                                                                                                         MILFORD         CT      06460




CARRY'S COMPANY                           DIV OF 2797836 CANADA INC             4900 JEAN TALON W, SUITE 210                                                        MONTREAL                H4P1W9        CANADA




CARTER ORTHODONTICS                       JARED CARTER                          P.O. BOX 425                                                                        RAINSVILLE      AL      35986

CARYN KATZ DDS                            3217 WYNSUM AVE                                                                                                           MERRICK         NY      11566

CASCADE MARKETING                         1516 LEGACY CIRCLE, SUITE 100                                                                                             NAPERVILLE      IL      60563

CASE WESTERN RESERVE UNIV.                MARGE SAMP                            2124 CORNELL RD.               DISPENSARY, DOA240                                   CLEVELAND       OH      44106

CASHCO DISTRIBUTORS INC                   6430 NE COLUMBIA BLVD                                                                                                     PORTLAND        OR      97218

CASINO FUN                                8347 WOODCLIFF BLVD.                                                                                                      SCHERTZ         TX      78154

CASK REPUBLIC                             191 SUMMER STREET                                                                                                         STAMFORD        CT      06901


CASSANDRA DAYNA DDS                       351 EVELYN ST.                                                                                                            PARAMUS         NJ      07652

CASSIDY ORTHODONTICS                      600 SW GOVERNOR VIEW                                                                                                      TOPEKA          KS      66606


CASTELLON INCORPORATED                    TERRY LANGLOIS                        DIV TERSCO LLC                 8232 OAK STREET                                      NEW OREANS      LA      70118




                                                                                                                                    27
                                                                 Case 19-12689-BLS                               Doc 23                    Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                           Page 30 of 173
                                                                                                                            Consolidated List of Creditors




Name                               Address1                                 Address2                               Address3                                  Address4        City                State   Postal Code   Country

CASTILLO DISTRIBUTOR, INC          LUIS RIOS                                100 RISER ROAD                         UNIT 1                                                    LITTLE FERRY        NJ      07643

CASTLE WHOLESALERS                 3450 BLADENSBURG RD                                                                                                                       BRENTWOOD           MD      20722

CATALINA MARKETING CORPORATION     TODD LAUFENBERG                          P.O. BOX 620000                                                                                  ORLANDO             FL      32891‐8484

CATHARINE BUBNIKOWICZ              172 WHITMAN RD.                                                                                                                           GROTON              MA      01450

Catherine L GRENNAN                333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD            CT      06902

CATHERINE LEAVITT                  3810 N 35TH ST                                                                                                                            PHOENIX             AZ      85018

CATHY H. PHAM DDS                  650 CENTRAL AVE                          STE I                                                                                            ALAMEDA             CA      94501‐7803

CBTL FRANCHISING, LLC              C/O ROPERS, MAJESKI, KOHN & BENTLEY      ATTN: THOMAS HOWARD CLARKE             333 MARKET STREET                         SUITE 3150      SAN FRANCISCO       CA      94105

CCA INDUSTRIES, INC.               C/O ROPERS MAJESKI KOHN BENTLEY          ATTN: THOMAS H. CLARKE, JR.            333 MARKET STREET, SUITE 3150                             SAN FRANCISCO       CA      94105

C‐CARE LLC                         ATTN: GENERAL COUNSEL                    979 CORPORATE BLVD                                                                               LINTHICUM HEIGHTS   MD      21090

C‐CARE, LLC                        979 CORPORATE BLVD                       ATTN: ACCOUNTS RECEIVABLE                                                                        LINTHICUM HEIGHTS   MD      21090

CCL LABEL/SIOUX FALLS INC          P.O. BOX 95173                                                                                                                            CHICAGO             IL      60694‐5173

CCL SEARCH LLC                     1054 WOODFORD DRIVE                                                                                                                       KELLER              TX      76248

CD HARTNETT COMPANY                P.O. BOX 1989                                                                                                                             WEATHERFORD         TX      76086‐0289

CECIILIA MIRANDA                   4168 PEGASUS WAY                                                                                                                          PALMDALE            CA      93552

CECILIA ITURRIAGA                  FELDMAN GALE                             ONE BISCAYNE TOWER                     2 SOUTH BISCAYNE BOULEVARD                30TH FLOOR      MIAMI               FL      33131

CECILIA ITURRIAGA                  JOHN C CAREY                             1395 BRICKELL AVENUE SUITE 700                                                                   MIAMI               FL      33131


CECILIA ITURRIAGA                  PERRY J VISCOUNTY                        650 TOWN CENTER DRIVE, SUITE 2000                                                                COSTA MESA          CA      92626

CECILIA ITURRIAGA                  FELDMAN GALE & WEBER P.A.                NATIONSBANK TOWER, SUITE 3850          100 SOUTHEAST SECOND STREET                               MIAMI               FL      33131‐2148

CECILIA ITURRIAGA                  JEANINE L HAYES                          333 S HOPE ST, 48TH FL                                                                           LOS ANGELES         CA      90071‐1448

CECILIA ITURRIAGA, AN INDIVIDUAL   C/O CAREY RODRIGUEZ GREENBERG AND PAUL   ATTN: JOHN C. CAREY                    1395 BRICKELL AVENUE SUITE 700                            MIAMI               FL      33131

CECILIA ITURRIAGA, AN INDIVIDUAL   JAMES ANTHONY GALE                       C/O FELDMAN GALE, PA                   2 SOUTH BISCAYNE BOULEVARD                SUITE 3000      MIAMI               FL      33131

CECILIA ITURRIAGA, AN INDIVIDUAL   JAMES ANTHONY GALE                       FELDMAN GALE, PA                      2 SOUTH BISCAYNE BOULEVARD                 SUITE 3000      MIAMI               FL      33131
                                                                            C/O CAREY RODRIGUEZ GREENBERG O'KEEFE
CECILIA ITURRIAGA, AN INDIVIDUAL   JOHN C. CARNEY                           LLP                                   1395 BRICKELL AVENUE, SUITE 700                            MIAMI               CA      33131

CECILIA ITURRIAGA, AN INDIVIDUAL   MICHAEL J. WEBER                         FELDMAN, GALE & WEBER, PA              2 SOUTH BISCAYNE BOULEVARD                SUITE 3000      MIAMI               FL      33131




CEDARBRIDGE DENTAL ASSOCIATES      DR. FOLENTA                              925 CEDAR BRIDGE AVE.                                                                            BRICK               NJ      08723




CELESTIAL SEASONINGS INC           C/O SELMAN BREITMAN LLP                  ATTN: GREGG ANTHONY THORNTON           33 NEW MONTGOMERY STREET                  SIXTH FLOOR     SAN FRANCISCO       CA      94105




Celia HEBERT                       333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD            CT      06902

CENTERPOINTE GRAPHICS & PRINTING   10 CENTERPOINTE DRIVE                    SUITE 10                                                                                         LA PALMA            CA      90623

CENTRAL GROCERS INC                STEVE ROSS                               2600 WEST HAVEN AVE                                                                              JOLIET              IL      60433

CENTRAL GROCERS, INC.              C/O ASK LLP                              2600 EAGAN WOODS DRIVE, SUITE 400                                                                ST. PAUL            MN      55121

CENTRAL MAINE HEALTHCARE           PHILIPPE MORISSETTE                      27 LOWELL ST BOX A                                                                               LEWISTON            ME      04240

CENTRAL MINNESOTA ORTHODONTICS     140 TWIN RIVERS COURT                                                                                                                     SARTELL             MN      56377




CENTRAL PLAZA DENTAL               11635 VALLEY BLVD @E                                                                                                                      EL MONTE            CA      91732




CENTRAL SALES CO.                  DARLENE SHEPHERD                         200 PRICE INDUSTRIAL LANE                                                                        HUNTINGTON          WV      25705




                                                                                                                                         28
                                                                                Case 19-12689-BLS                                  Doc 23                Filed 12/18/19
                                                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                                                        Page 31 of 173
                                                                                                                                          Consolidated List of Creditors




Name                                            Address1                                      Address2                             Address3                                Address4       City                           State   Postal Code   Country




CERTCO                                          SARA BEARSS                                   P.O. BOX 7368                                                                               MADISON                        WI      53707




CERTIFIED ENTERPRISES INC.                      555 S ROSE STREET                                                                                                                         ANAHEIM                        CA      92805




CERTIFIED GROCERS                               1 CERTIFIED DR                                                                                                                            HODGKINS                       IL      60525‐4894




CERTIFIED RECORDS MANAGEMENT                    7880 CROSSWAY DRIVE                                                                                                                       PICO RIVERA                    CA      90660




CERTIFIED TEMPERATURE CALIBRATION INC.          1719 E. 28TH STREET                                                                                                                       SIGNAL HILL                    CA      90755‐1923


                                                                                              ATTN: MICHAEL A. DINARDO; JOSEPH A
CERVECERIA MODELO DE GUADALAJARA S.A. DE C.V.   C/O YANNY & SMITH                             YANNY                                1925 CENTURY PARK EAST, SUITE 1260                     LOS ANGELES                    CA      90067




CF&R SERVICES INC.                              ACCOUNTS RECEIVABLE                           1920 CLEMENTS ROAD                                                                          PICKERING                              L1W 3V6       CANADA




CFN LAWYERS                                     27TH TOWER, NEICH TOWER                       128 GLOUCESTER ROAD                                                                         WANCHAI                                              HONG KONG
                                                AV. JAVIER BARROS SIERRA 495, COL. SANTA FE
CG SOLUCIONES EN DISTRIBUCION S.A. DE C.V.      CENTRO                                        CUIDAD, ALVARO OBREGON                                                                      CIUDAD DE MÉXICO, C.P. 01376   MX      99999

CGS PUBLISHING TECHNOLOGIES INT'L LLC           100 NORTH SIXTH STREET                        SUITE 242A                                                                                  MINNEAPOLIS                    MN      55403




Chad PARISEAU                                   333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD                       CT      06902

CHAMBERS & OWEN                                 P.O. BOX 1489                                                                                                                             JANESVILLE                     WI      53547

CHAMPIONS FOR KIDS                              ALAN BRYANT                                   26 WEST CENTER, SUITE 215                                                                   FAYETTEVILLE                   AR      07271

CHANCHAI SANGSURASAK DDS                        3410 LA SIERRA AVE # D                                                                                                                    RIVERSIDE                      CA      92503

CHANDLER DENTAL ARTS                            501 WEST RAY RD #10                                                                                                                       CHANDLER                       AZ      85225

CHANGELA BHAVIN DDS                             2407 VALLEY BLVD                              SUITE C                                                                                     POMONA                         CA      91768

CHANGZHOU DAYA IMP & EXP CORP                ROOM 402‐404 25 TAIHUZHONG ROAD                  XINBEI DISTRICT CHANGZHOU                                                                   JIANGSU CHINA                          213022        CHINA
CHANGZHOU GOLDENWAY INT'L SHIPPING AGENCY CO
LTD                                          RM 2008                                          HUAJING TOWER, LAODONG W RD,                                                 CHANGZHOU      JIANGSU                                213000        CHINA

CHARA EFRAIN DDS                                3714 ATLANTIC AVE                                                                                                                         LONG BEACH                     CA      90807

CHARLENE HICKS                                  3160 POUGHKEEPSIE DRIVE                                                                                                                   COLORADO SPRINGS               CO      80910

CHARLES BRISCOE DDS                             7737 HERSCHEL AVE                                                                                                                         LA JOLLA                       CA      92037

CHARLES E. LANE DDS                             3824 SOUTHPARK DR                                                                                                                         TYLER                          TX      75703

CHARLES MCCLENON                                CHARLES MCLENON                               5000 SUMMERSET TRL                                                                          AUSTIN                         TX      78749




CHARLES MCDERMOTT DDS                           3140 MIDDLE ROAD                                                                                                                          COLUMBUS                       IN      47203

CHARLES RYMER                                   915 MARK HERRING RD.                                                                                                                      SEVEN SPRINGS                  NC      28578

CHARTIER ORTHODONTICS                           6345 MINNEWASHTA WOODS DR.                                                                                                                EXCELSIOR                      MN      55331

CHAS A. GILL DDS                                2705 PHILLIPS PARK COURT                                                                                                                  WINTER PARK                    FL      32789

CHATHAM ORTHODONTICS                            33 MAIN ST.                                                                                                                               CHATHAM                        NJ      07928

CHATTEM INC                                     C/O COVINGTON & BURLING                       ATTN: RICHARD C DARWIN               ONE FRONT STREET                        35TH FLOOR     SAN FRANCISCO                  CA      94111

CHELALA WHOLESALE                               ROBERT AMADOR                                 5012 TONNELLE AVENUE                                                                        NORTH BERGEN                   NJ      07047




                                                                                                                                                       29
                                                                                Case 19-12689-BLS              Doc 23                Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                  Page 32 of 173
                                                                                                                      Consolidated List of Creditors




Name                                           Address1                               Address2                 Address3                                Address4     City               State   Postal Code   Country

CHELSEA PEDIATRIC DENTRISTY                    220 WEST 26TH                                                                                                        NEW YORK           NY      10001

CHEMSIL SILICONES INC.                         21900 MARILLA STREET                                                                                                 CHATSWORTH         CA      91311

CHEMTREC                                       ACCOUNTS RECEIVABLE                    P.O. BOX 791383                                                               BALTIMORE          MD      21279‐1383

CHEN ZHOU WEALTHWISE                           SHOU FO ROAD NO. 402                   ZIXING CITY                                                                   CHENZHOU                                 CHINA

CHENZHOU WEALTHWISE ENTERPRISE LTD.            ATTN: GENERAL COUNSEL                  SHOUFO ROAD NO 402                                                            ZIXING CITY                              CHINA

CHENZHOU WEALTHWISE ENTERPRISE LTD.            HONG AUYEUNG                           GENERAL MANAGER          SHOUFO ROAD NO. 402                                  ZIXING CITY                              CHINA

Cheri BARBER                                   41 PROSPECT STREET                                                                                                   MILFORD            CT      06460

CHEROKEE COUNTRY CLUB                          ERICK BENGOA                           665 HIGHTOWER TRAIL                                                           ATLANTA            GA      30350

CHEROKEE TOWN & COUNTRY CLUB                   ERICK BENGOA                           665 HIGHTOWER TRAIL                                                           ATLANTA            GA      30350


CHERRY RIVER ELEMENTARY SCHOOL                 190 RIVERSIDE DRIVE                    SARAH WEBER                                                                   RICHWOOD           WV      26261

CHERRY VALLEY FAMILY DENTAL                    38761 CHERRY VALLEY BLVD                                                                                             BEAUMONT           CA      92223

CHERUBINI ORTHODONTICS                         1112 E. CUTLAR CROSSING                SUITE # 102                                                                   LELAND             NC      28451

CHERYL SORBERO DDS                             4 EXECUTIVE PARK DR                                                                                                  ALBANY             NY      12203

Chetan PATEL                                   333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                        STAMFORD           CT      06902

CHETLIN & PECHERSKY ORTHO                      1900 MURRAY AVE #305                                                                                                 PITTSBURGH         PA      15217

CHEYENNE MOUNTAIN DENTAL                       PARKIN RALPH DDS                       1803 B. ST                                                                    COLORADO SPRINGS   CO      80906

CHI DR LEUNG                                   300 E GLENOAKS BLVD FL2                                                                                              GLENDALE           CA      91207

CHIAPPE DENTAL LAB                             72302 BULLARD ST.                                                                                                    COVINGTON          LA      70433

CHICAGO AEROSOL                                SARAH TRUMBULL                         1300 E. NORTH STREET                                                          COAL CITY          IL      60416

CHICAGO ASHLAND DISCOUNT                       1553 W CHICAGO AVENUE                                                                                                CHICAGO            IL      60622

CHICAGO COSMETOLOGY                            440 S LASALLE STREET, STE 2325                                                                                       CHICAGO            IL      60605

CHICAGO IMPORT INC                             3801‐11 W, LAWRENCE AVENUE                                                                                           CHICAGO            IL      60625




CHICAGOLAND COMMUNITY PEDIATRI                 ATTN: ROSA ORTEGA                      5200 S. MASSASOIT AVE                                                         CHICAGO            IL      60638

Chihyun E HUANG                                333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                        STAMFORD           CT      06902

CHILD AND ADULT ORTHODONTICS                   248 E MAIN ST.                                                                                                       CLINTON            CT      06413

CHILD SMILES                                   66 SOMME ST.                           2ND FLOOR                                                                     NEWARK             NJ      07105

CHILD SMILES FAMILY SMILESD                    509 ORANGE ST                                                                                                        NEWARK             NJ      07107
CHILDREN'S CHOICE PED. DENTAL CARE & PREMIER
ORTHO                                          1164 NATIONAL DR STE #40                                                                                             SACRAMENTO         CA      95834

CHILDRENS DENTAL                               SCOTT SOLOW                            7847 OLD YORK RD                                                              ELKINS PARK        PA      19027


CHILDRENS DENTAL CARE                          3600 N BUFFALO DR                      SUITE # 110                                                                   LAS VEGAS          NV      89129

CHILDRENS DENTAL CARE                          422 MAIN STREET                                                                                                      STONEHAM           MA      02180

CHILDREN'S DENTAL CARE US                      4140 E. RUNNER RD., STE # 400                                                                                        RICHARDSON         TX      75082

CHILDRENS DENTAL CENTER                        14976 FOOTHILL BLVD                    STE#100                                                                       FONTANA            CA      92335

CHILDREN'S DENTAL FUN ZONE                     569 W. LOWELL AVE                      STE#200                                                                       TRACY              CA      95376




CHILDRENS DENTAL HEALTH CLINIC                 455 E. COLUMBIA ST #32                                                                                               LONG BEACH         CA      90806




CHILDREN'S DENTAL OF WALTHAM                   695 MAIN ST.                                                                                                         WALTHAM            MA      02451




                                                                                                                                   30
                                                                                Case 19-12689-BLS                   Doc 23                   Filed 12/18/19
                                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                                          Page 33 of 173
                                                                                                                              Consolidated List of Creditors




Name                                           Address1                               Address2                      Address3                                   Address4     City             State   Postal Code   Country

CHILDREN'S DENTAL WORLD                        2959 S WALLACE ST                                                                                                            CHICAGO          IL      60616

CHILDREN'S DENTISTRY                           DR NOCHOLAS CHING                      7001 STOCKTON AVE #3                                                                  EL CERRITO       CA      94530

CHILDREN'S DENTISTRY OF NORTH SHORE            8 GLENWOOD LANE                                                                                                              ROSLYN HEIGHTS   NY      11577

CHILDREN'S DENTISTRY OF NORTHB                 ATTN: LYNNE AHERN                      137 WEST MAIN ST                                                                      NORTHBOROUGH     MA      01532

CHILDREN'S DENTISTRY OF TRUMBULL               SARA YSAAC GARCIA                      999 SILVER LANE               UNIT 2D                                                 TRUMBULL         CT      06611

CHILDREN'S DENTISTRY OF WESTERLY & WAKEFIELD   130 C GRANITE ST                                                                                                             WESTERLY         RI      02891

CHILDREN'S HEALTHY SMILE PROJECT               13 BAMBOO TERRACE                                                                                                            KEY WEST         FL      33040

CHILDREN'S MIRACLE NETWORK                     205 WEST 700 SOUTH                                                                                                           SALT LAKE CITY   UT      84101

CHILDRENS VISION INTERNATIONAL                 1002 GROVE ST                                                                                                                BANGOR           WI      54614

CHILMIGRAS LAMBROS C                           LAKEVIEW DENTAL CARE                   2245 COLUMBIA AVE W STE 101                                                           BATTLE CREEK     MI      49015‐7632

CHINA MERCHANTS BANK                           49/F. CHINA MERCHANTS BANK TOWER       NO. 7088 SHENNAN BOULEVARD                                                            SHENZHEN                               CHINA

CHINO VALLEY PEDIATRIC DENTIST                 MA JOHNNY DDS                          13768 ROSWELL AVE SUITE 221                                                           CHINO            CA      91710

CHISHOLM TRAIL DENTAL HEALTH                   16 CHISHOLM TRL RD                     ASAY MIKE DDS                                                                         ROUND ROCK       TX      78681

CHITRA DURGAM DDS                              9252 JOHN F KENNEDY BLVD                                                                                                     NORTH BERGEN     NJ      07047

CHO ORTHODONTICS                               1220 CURON RD EAST STE# 206                                                                                                  CLEVELAND        OH      44115


CHOICE DENTAL FLOSS LTD                        ATTN: GENERAL COUNSEL                  7/F BLOCK 6F                  LONGHU INDUSTRIAL BUILDING                              GUANGDONG                              CHINA

CHOICEE DENTAL FLOSS LTD.                      7/F, BLOCK F6                          LONGHU INDUSTRIAL BUILDING                                                            SHANTOU                                CHINA

CHRISTIAN BESNARD DDS                          ROSELLE DEOCAMPO                       ORTHOPOST S.R.L.              VIA MODIGLIANI, 33/35                                   SEGRATE (MI)     DC      20090

CHRISTIAN F FALTER                             333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                STAMFORD         CT      06902

Christian J HABASINSKI                         27 MAPLE STREET APT 2A                                                                                                       NORWALK          CT      06850

CHRISTIAN KAMMER DDS                           8313 GREENWAY BLVD #150                                                                                                      MIDDLETON        WI      53562

CHRISTINA IANNESSA DMD                         109 ARCHBERRY DRIVE                                                                                                          WEXFORD          PA      15090

CHRISTINA MAO DDS                              #B126‐4550 BIRCH BAY LYNDEN RD                                                                                               BLAINE           WA      98230

CHRISTINA MARTIN DDS                           8313 WEST HILLSBOROUGH AVE             STE#110                                                                               TAMPA            FL      33615

CHRISTINA MONTERDE                             33 BENEDICT CT                                                                                                               NORWALK          CT      06850

CHRISTINE BABS DDS                             19814 SUNSPLASH LANE                                                                                                         LUTZ             FL      33558

CHRISTINE BOYER DDS                            9 W. EL ROSE DR                                                                                                              PETALUMA         CA      94952


Christine HUBLI                                36 ROCKHOUSE RD                                                                                                              WILTON           CT      06897


Christine HUMPHREY                             333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                STAMFORD         CT      06902

CHRISTINE KALKAVAGE                            3 KING COURT                                                                                                                 ANNAPOLIS        MD      21401

CHRISTINE M LEINEN                             333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                STAMFORD         CT      06902


CHRISTINE MEYERS                               336 N 36TH ST                                                                                                                CAMP HILL        PA      17011

CHRISTINE MIGNONE                              47 GEORGE AVENUE                                                                                                             NORWALK          CT      06851

CHRISTINE SMITH                                102 3RD ST                                                                                                                   LAKE OSWEGO      OR      97034

CHRISTINE THEODORA HAHN                        2121 SACRAMENTO STREET                 #503                                                                                  SAN FRANCISCO    CA      94109

CHRISTOPHER B LOGAN                            152 WESTFORD DR                                                                                                              SOUTHPORT        CT      06890

CHRISTOPHER ENTERPRISES,INC. A UTAH CORP.      ATTN: NORMAN BACALLA                   1195 SPRING CREEK PLACE                                                               SPRINGVALE       UT      84663

CHRISTOPHER F. EZZAT DDS                       27450 TOURNEY RD                       STE#200                                                                               VALENCIA         CA      91355




                                                                                                                                           31
                                                                         Case 19-12689-BLS                               Doc 23                Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                             Page 34 of 173
                                                                                                                                Consolidated List of Creditors




Name                                     Address1                                   Address2                             Address3                                Address4      City               State   Postal Code   Country




CHRISTOPHER JUCHNO DDS                   7954 BUSTLETON AVE.                                                                                                                   PHILADELPHIA       PA      19152

CHRISTOPHER LOSPALLUTO                   296 EAST 2ND STREET, APT 3E                                                                                                           NEW YORK           NY      10009

CHRISTOPHER MATTHEW                      715 N BROADWAY ST.                                                                                                                    UNION CITY         MI      49094

CHRISTOPHER PROTO DDS                    143 N. CARLL AVE                                                                                                                      BABYLON            NY      11702

Christopher RAMOS                        333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD           CT      06902

CHRISTOPHER SOROKOLIT DDS                3417 HULEN ST                                                                                                                         FORT WORTH         TX      76107

CHROMADEX, INC., A CAL CORP.             C/O MATTHEWS & ASSOCIATES                  ATTN: MARK R. MATTHEWS               11770 WARNER AVENUE, SUITE 223                        FOUNTAIN VALLEY    CA      92708

Chrysoula TRIANTAFILIDIS                 333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD           CT      06902




CHU BEANCA DDS                           20932 BROOKHURST ST                        STE#102                                                                                    HUNTINGTON BEACH   CA      92646

CHUBB & SON                              P.O. BOX 382001                                                                                                                       PITTSBURGH         PA      15250‐8001

CHURCH & DWIGHT CANADA CORP              ATTN: GENERAL COUNSEL                      6600 KITIMAR ROAD                                                                          MISSISSAUGA                L5N 1L9       CANADA

CHURCH & DWIGHT CANADA CORP              ATTN: GENERAL COUNSEL                      ALCHEM ROAD                                                                                GREEN RIVER        WY      82935

CHURCH & DWIGHT CO INC                   469 N HARRISON STREET                                                                                                                 PRINCETON          NJ      08540




CICELY'S HAIR AND BEAUTY SUPPLIES        406 WEST COLUMBUS DRIVE                                                                                                               TAMPA              FL      33602




CINCINNATI INCOME TAX BUREAU             P.O. BOX 634580                                                                                                                       CINCINNATI         OH      45263‐4580

CINDY HANBRIDGE                          12 MEADOW DRIVE                                                                                                                       SPRINGFIELD        VT      05156


CINDY WANG DDS                           2593 S KING RD                             STE#1                                                                                      SAN JOSE           CA      95122

CINTAS CORPORATION #640                  P.O. BOX 29059                                                                                                                        PHOENIX            AZ      85038‐9059

CITADEL GIFT SHOP ENT.                   171 MOULTRIE ST                            MCS8                                                                                       CHARLESTON         SC      29409




CITIGUARD                                9301 CORBIN AVEUNE                         SUITE 1800                                                                                 NORTHRIDGE         CA      91324




CITIZENS FOR RESPONSIBLE BUSINESS, INC   C/O GHALCHI & ASSOCIATES                   ATTN: KAMRAN GHALCHI                 10850 WILSHIRE BOULEVARD                SUITE 770     LOS ANGELES        CA      90024

CITRACADO DENTAL GROUP                   500 W. EL NORTE PKWY                                                                                                                  ESCONDIDO          CA      92026

CITRUS SMILE CENTER                      2658 E GARVEY SOUTH AVE                                                                                                               WEST COVINA        CA      91791

CITY AND COUNTY OF DENVER                DEPARTMENT OF FINANCE, TREASURY DIVISION   P.O. BOX 660860                                                                            DALLAS             TX      75266‐0860

CITY OF BENTONVILLE UTILITY BILLING      117 W CENTRAL AVE                                                                                                                     BENTONVILLE        AR      72712

CITY OF BENTONVILLE UTILITY BILLING      P.O. BOX 2100                                                                                                                         LOWELL             AR      72745

CITY OF BENTONVILLE UTILITY BILLING      P.O. BOX 2100                                                                                                                         LOWELL             AR      72745‐2100

CITY OF BUENA PARK ‐ WATER DIVISION      P.O. BOX 5009                              6650 BEACH BLVD                                                                            BUENA PARK         CA      90622‐5009




CITY OF HOPE                             NO. CALIF. FOOD INDUSTRIES CIRCLE          55 HAWTHORNE STREET, SUITE 450                                                             SAN FRANCISCO      CA      94105

CITY OF LA PALMA                         7822 WALKER STREET                         ATTN: BUSINESS LICENSE COORDINATOR                                                         LAPALMA            CA      90623‐1771

CITY OF STAMFORD                         RECREATION SERVICES DIVISION               888 WASHINGTON BLVD, 1ST FLOOR                                                             STAMFORD           CT      06901

CITY WHLSE GROC CO INC                   P.O. BOX 190208                                                                                                                       BIRMINGHAM         AL      35219‐0208

CIVICOM                                  P.O. BOX 4689                                                                                                                         GREENWICH          CT      06831




                                                                                                                                             32
                                                                   Case 19-12689-BLS                    Doc 23                Filed 12/18/19
                                                                                                               High Ridge Brands Co., et al.
                                                                                                                                                           Page 35 of 173
                                                                                                               Consolidated List of Creditors




Name                                Address1                             Address2                       Address3                                Address4     City                     State   Postal Code   Country




CJ BEAUTY SUPPLY                    CHUL SOO PARK                        800 N KEDZIE                                                                        CHICAGO                  IL      60651




CL&D DIGITAL                        P.O. BOX 644                                                                                                             OCONOMOWOC               WI      53066

CLARK DR. NORMAN                    5950 SPRUCE ST                                                                                                           PHILADELPHIA             PA      19139‐3834

CLARK FAMILY DENTAL CENTER          415 1ST AVE WEST                                                                                                         CLARK                    SD      57225

CLARK HILL PLC                      500 WOODWARD AVENUE                  SUITE 3500                                                                          DETROIT                  MI      48226‐3435

CLARKSON LAW FIRM P.C.              THE PERSHING SQUARE BUILDING         448 S. HILL ST., SUTE 701                                                           LOS ANGELES              CA      90013‐1113

CLASSIC CITY ORTHODONTICS           TRADD HARTER DDS                     1020 JAMESTOWN BLVD #100                                                            WATKINSVILLE             GA      30677




CLAUD STEPHENS DDS                  511 W. WHEATLEND ROAD                                                                                                    DUNCANVILLE              TX      75116

CLAUDETTE MILLER                    357 MOLINO AVE                                                                                                           LONG BEACH               CA      90814

CLAUDETTE YOUNG                     P.O. BOX 5194                        KINGSTON 6 JAMAICA                                                                  MIRAMAR                  FL      33027

CLAUDIA KARKIA DDS                  30 W. EL ROSE DR                                                                                                         PETALUMA                 CA      94952

CLAY LACY AVIATION RECEIVING DOOR   VALERIE KRACHT                       23673 SILVERHAWK PLACE                                                              VALENCIA                 CA      91354

CLAYTON, DUBILIER & RICE LLC        375 PARK AVENUE                      18TH FLOOR                                                                          NEW YORK                 NY      10152

CLEAN SWEEP SUPPLY CO. INC.         7171 TELEGRAPH ROAD                                                                                                      MONTEBELLO               CA      90640

CLEAR CHANNEL OUTDOOR               P.O. BOX 402379                                                                                                          ATLANTA                  GA      30384‐2379

CLEAR CHOICE ORTHODONTICS           112 BAMMEL WESTFIELD RD                                                                                                  HOUSTON                  TX      77090

CLINIQUE DENTAIRE STONEHAM          2683 BOULEVARD TALBOT                                                                                                    STONEHAM‐ST‐TEWKESBURY           G3C 1J6       CANADA

CLUB AMENITIES L.L.C                P.O.BOX 471                                                                                                              COLUMBIA                 MD      21045

CLYDE CALDWELL                      3035 COUNTY RD. 2100                                                                                                     WOODVILLE                TX      75979

C‐M INTERRELATED CO, INC            DIV CORE‐MARK                        311 REED CIR                                                                        CORONA                   CA      92879‐1349

CMS                                 MYRA SMITH                           WELLS FARGO LOCKBOX SERVICES   PO BOX 751011                                        CHARLOTTE                NC      28275‐1011


CNC SEARCH LLC                      ATTN: GENERAL COUNSEL                8 PHILLIPS DRIVE                                                                    STONY POINT              NY      10980

CND HISTORICAL OTHER                2 P&G PLAZA                                                                                                              CINCINNATI               OH      45202

CNG RANCH LLC                       P.O. BOX 1449                        C/O ACCOUNTS RECEIVABLE                                                             ANAHEIM                  CA      92815

CNJ DISTRIBUTION                    CHRIS BAINBRIDGE                     1805 WEST GARRY AVENUE                                                              SANTA ANA                CA      92704

COACHMAN LUXURY TRANSPORT, INC      8205 JERICHO TURNPIKE                                                                                                    WOODBURY                 NY      11797




COAST TO COAST                      ISSAC APPELL                         1058 PACIFIC STREET                                                                 BROOKLYN                 NY      11238

COASTAL FAMILY DENTAL               1175 BAKER ST #A4                                                                                                        COSTA MESA               CA      92626

COASTAL PACIFIC FOOD                P.O. BOX 79175                                                                                                           BALTIMORE                MD      21279

COASTAL WHOLESALE GROC              P.O. BOX 1375                                                                                                            KINSTON                  NC      28503‐1375

COBORN'S INC.                       THERESA SLETTEN                      1445 E. HIGHWAY 23                                                                  ST.CLOUD                 MN      56304

COBY GUY DDS                        416 W. BROAD ST                                                                                                          QUAKERTOWN               PA      18951

COGNIVIEW                           15TH FLOOR                           410 PARK AVENUE                                                                     NEW YORK                 NY      10022

COHEN‐KRONFELD DDS                  85 HOWE COURT                                                                                                            WOODNERE                 NY      11598

COLANGELO SYNERGY MARKETING, LLC    SAL BARCIA                           120 TOKENEKE ROAD                                                                   DARIEN                   CT      06820

COLE ORTHODONTIC ASSOCIATES         190 W. PARK AVE STE 3                                                                                                    DU BOIS                  PA      15801




                                                                                                                            33
                                                                     Case 19-12689-BLS                            Doc 23                   Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                        Page 36 of 173
                                                                                                                            Consolidated List of Creditors




Name                                Address1                               Address2                               Address3                                   Address4     City                   State   Postal Code   Country

COLEMAN FAMILY DENTAL               JEANY LYN Y BELL DDS                   1341 COLEMAN AVE                                                                               SANTA CLARA            CA      95050

COLGATE PALMOLIVE COMPANY           P.O. BOX 65657                                                                                                                        CHARLOTTE              NC      28265‐0657

COLOMBIA DISTRIBUTORS               975 GARFIELD AVENUE                                                                                                                   JERSEY CITY            NJ      07305

COLONIAL ENTERPRISES                LUIS R NAVARRO                         10620 MULBERRY AVENUE                                                                          FONTANA                CA      92337

COLORADO DEPARTMENT OF REVENUE      1375 SHERMAN ST.                                                                                                                      DENVER                 CO      80261

COLORADO DEPT OF REVENUE            P.O. BOX 17087                                                                                                                        DENVER                 CO      80217‐0087

COLORADO ORTHODONTICS               901 E 120TH AVE                        STE #E                                                                                         THORNTON               CO      80233

COLUMBIA MEMORIAL HOSPITAL          COLBY COCHRAN                          2111 EXCHANGE ST                                                                               ASTORIA                OR      97103

COLUMBIA UNIVERSITY COLLEGE OF DM   622 W. 168TH ST.                       STE VC7‐FRONT MODULE                                                                           NEW YORK               NY      10032

COLUMBUS CITY TREASURER             P.O. BOX 182437                                                                                                                       COLUMBUS               OH      43218‐2437

COLUMBUS INCOME TAX DIVISION        P.O. BOX 182158                                                                                                                       COLUMBUS               OH      43218‐2158

COLUMBUS IT PARTNER USA, INC.       CARLO BERGAMINI                        600 CORDWAINER DRIVE                                                                           NORWELL                MA      02061

COMERCIALIZADORA CHRISTIAN          COLO COLO 379 OFICINA 613                                                                                                             CONCEPCION                                   CHILE

COMERCIALIZADORA DAX SA DE CV       SANDRA MEDINA                          LAGO ZURICH 245 EDIF PRESA FALCON P7   COL. AMPLIACION GRANADA CP11529                         DEL M. HIDALGO, CDMX           101119JC0     MEXICO

COMFORT DENTAL                      305 S.E. CHKALOV DR                                                                                                                   VANCOUVER              WA      98683

COMFORT DENTAL                      540 CLAY MATHIS ROAD STE 110                                                                                                          MESQUITE               TX      75181

COMFORT DENTAL                      P.O. BOX 529                                                                                                                          MISSION                KS      66201

COMFORT DENTAL FAMILY               SAEKYU OH DDS                          3232 RIO MIRADA DR STE#D‐3                                                                     BAKERSFIELD            CA      93308

COMFORT DENTAL GROUP                10012 GARVEY AVE #11                                                                                                                  SOUTH EL MONTE         CA      91733


COMFORT DENTAL SPA                  SANGITA HABLANI DDS                    14151 NEWPORT AVENUE                   STE#100                                                 TUSTIN                 CA      92780

COMMISSIONER OF REVENUE SERVICES    DEPARTMENT OF REVENUE                  P.O. BOX 2965                                                                                  HARTFORD               CT      06104‐2965

COMMONWEALTH OF KENTUCKY            DIVISION OF UNEMPLOYMENT INSURANCE     P.O. BOX 948                                                                                   FRANKFORT              KY      40602‐0948

COMMONWEALTH OF KENTUCKY DOR        TIFFANY 4083 502 564‐7287 EXT 7517     DEPT OF REVENUE                        C/O STATE TREASURER                                     FRANKFORT              KY      40619

COMMONWEALTH SOAP & TOILETRIES      ROBIN BELLEFENILLE                     537 QUEQUECHAN STREET                                                                          FALL RIVER             MA      02721

COMMONWEALTH SOAP TOILETRIES INC    ATTN: ED LAYNE                         537 QUEQUECHAN STREET                                                                          FALL RIVER             MA      02721

COMMONWEALTH SOAP TOILETRIES INC    ATTN: GENERAL COUNSEL                  537 QUEQUECHAN STREET                                                                          FALL RIVER             MA      02721

COMMUNITY CLINIC                    SARAH EMBRY                            ST FRANCIS HOUSE NWA                   614 E EMMA AVE, STE 300                                 SPRINGDALE             AR      72764


COMMUNITY HEALTH CLINIC INC.        614 E. EMMA AVE. STE# 300              SPRINGDALE DENTAL                                                                              SPRINGDALE             AR      72764

COMPLETE STAFFING SOLUTIONS         ATTN: GENERAL COUNSEL                  2 ENTERPRISE DRIVE                     SUITE 414                                               SHELTON                CT      06484

COMPREHENSIVE INVENTORY SOLUTIONS   22000 INDUSTRIAL BLVD                  SUITE 400                                                                                      ROGERS                 MN      55374

COMPREHENSIVE PED DENTISRY          111 EAST UNION AVE                                                                                                                    BOUND BROOK            NJ      08805

COMPTROLLER OF MARYLAND             REVENUE ADMINISTRATION DIVISION        110 CARROLL STREET                                                                             ANNAPOLIS              MD      21411‐0001

COMUNITY SERVICES N.E. TEXAS        304 E. HOUSTON ST.                                                                                                                    LINDEN                 TX      75563

CONCUR TECHNOLOGIES INC             62157 COLLECTIONS CENTER DRIVE                                                                                                        CHICAGO                IL      60693
                                                                           333 LUDOW STREET, SOUTH TOWER, 2ND
CONCUR TECHNOLOGIES, INC.           ATTN: GENERAL COUNSEL                  FLOOR                                                                                          STAMFORD               CT      06902

CONDE NAST                          ATTN: GENERAL COUNSEL                  1 WORLD TRADE CENTER                                                                           NEW YORK               NY      10007

CONDE NAST                          NICOLE SAFIR                           1 WORLD TRADE CENTER                   30TH FLR                                                NEW YORK               NY      10007

CONDE NAST                          NICOLE SAFIR                           P.O. BOX 5350                                                                                  NEW YORK               NY      10087‐5350

CONGREGATION MIKVEH ISRAEL          ATTN: MRS. MALEK                       71‐11 VLEIGH PLACE                                                                             FLUSHING               NY      11367




                                                                                                                                         34
                                                                      Case 19-12689-BLS                                Doc 23                Filed 12/18/19
                                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                                            Page 37 of 173
                                                                                                                              Consolidated List of Creditors




Name                                    Address1                               Address2                                Address3                                Address4       City                     State   Postal Code   Country

CONNECTICUT ADMINISTRATOR               EMPLOYMENT COMPENSATION DEPT. 417329   P.O. BOX 2905                                                                                  HARTFORD                 CT      06104‐2905

CONNECTICUT BUSINESS SYSTEMS            P.O. BOX 788760                                                                                                                       PHILADELPHIA             PA      19178‐8760
CONNECTICUT CONNECTICUT DEPARTMENT OF
REVENUE SERVICES                        25 SIGOURNEY STREET                                                                                                                   HARTFORD                 CT      06106

CONNECTICUT SECRETARY OF STATE          DOCUMENT REVIEW                        30 TRINITY ST, P.O. BOX 150470                                                                 HARTFORD                 CT      06115‐0470

CONNECTICUT SOCIETY OF CPA'S            LIZ FRAZZA 860 258‐0220                716 BROOK STREET                        SUITE 199                                              ROCKY HILL               CT      06067‐3433




CONNECTICUT STAMP & SEAL LLC            22 WESTRIDGE DRIVE                                                                                                                    BOLTON                   CT      06043




CONNELL FAMILY DENTISTRY                2633 NAPOLEON AVE. #910                                                                                                               NEW ORLEANS              LA      70115

CONNOLLY ORTHODONTICS                   3036 SENNA DR.                                                                                                                        MATTHEWS                 NC      28105

CONSAC INDUSTRIES, INC.                 C/O SIDLEY AUSTIN BROWN & WOOD LLP     ATTN: JUDITH M PRAITIS                  555 WEST 5TH STREET                     SUITE 4000     LOS ANGELES              CA      90013




CONSOLIDATED SUPERMARKET LLC            65 WEST RED OAK LANE                                                                                                                  WHITE PLAINS             NY      10604

CONSTANCE MAZZETTI                      425 MAGELLAN AVE                                                                                                                      HALF MOON BAY            CA      94019

CONSUMER BRANDS LTD                     34 HAGLEY PK. ROAD                     KINGSTON 10                                                                                    JAMAICA WEST INDIES                            JAMAICA

CONSUMER CONNECTIONS CORPORATION        C/O AR FUNDING, INC.                   P.O. BOX 16253                                                                                 GREENVILLE               SC      29606

CONSUMER PRODUCT TESTING COMPANY INC    ACCOUNTING DEPT                        70 NEW DUTCH LANE                                                                              FAIRFIELD                NJ      07004

CONTE ELECTRIC CORPORATION              MARYLU CONTE                           216 SAW MILL ROAD                                                                              STAMFORD                 Ct      06903




CONTINENTAL FRAGRANCES LTD              5 HIGH RIDGE PARK SUITE 500                                                                                                           STAMFORD                 CT      06905




CONTRA COSTA DENTISTRY                  2951 SALVIO ST                                                                                                                        CONCORD                  CA      94519

CONVENIENCE KITS INTERNATIONAL          CHRISTINE RIVERA                       P.O. BOX 406                                                                                   LYNBROOK                 NY      11563

CONVENIENT CASH & CARRY                 1120 BRONX RIVER AVENUE                                                                                                               BRONX                    NY      10472

CONVENIENT WHOLESALE                    4750 NW 15TH AVENUE                                                                                                                   FORT LAUDERDALE          FL      33309

CONWAY STORES INCORPORATED              1333 BROADWAY                          3RD FLOOR                                                                                      NEW YORK                 NY      10018

CONYERS DILL & PEARMAN                  COMMERCE HOUSE, WICKHAMS CLAY 1        P.O. BOX 3140, ROAD TOWN, TORTOLA                                                              BRITISH VIRGIN ISLANDS           VG2220        BRITISH VIRGIN IS.

COOPER BOOTH WHOLESALE                  200 LINCOLN WEST DR                                                                                                                   MOUNTVILLE               PA      17554‐4009

COOPER STEEL                            1919 HAYES ST.                                                                                                                        NASHVILLE                TN      37023

COPAT                                   1418 WILLET AVE. SE.                   C/O : KATHY MITCHELL                                                                           CANTON                   OH      44707
                                                                               POLIGONA A.ZONA INDUSTRIAL PLAN DE LA
COPRODISA S.A. EL SALVADOR              CALIE CIRCUNVALACIO, BODEGA NO 12      LUNA                                                                                           ANTIGUO CUSCATIAN                              EL SALVADOR

COPRODISA S.A., GUATEMALA               LAURIE BASORA‐ ALL STEP                17 AVENIDA 45‐68 ZONA 12                                                                                                                      GUATEMALA

COPRODISA‐COSTA RICA S.A.               LAURIE BASORA‐ALL STEP                 DE MADISA BOSCH 150 MTS                 NORTE BODEGAS MANO IZQUIER                             SAN JOSE                                       COSTA RICA

CORAIMA VARGAS                          333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                         STAMFORD                 CT      06902




CORAL CREEK CLUB                        KAREN CONROY                           13111 GASPARILLA RD                                                                            PLACIDA                  FL      33946

CORAL SPRINGS DENTAL CENTER             730 RIVERSIDE DRIVE                                                                                                                   CORAL SPRINGS            FL      33071

CORBO'S DELI SOUTH                      90 WASHINGTON BLVD                                                                                                                    STAMFORD                 CT      06902

CORE MARK                               INVOICING PROCESSING CENTER            P.O. BOX 348240                                                                                SACRAMENTO               CA      95834‐8240

CORE MARK                               INVOICE PROCESSING CTR/HELP DESK       INVOICE PROCESSING CENTER               PO BOX 348240                                          SACRAMENTO               CA      95834‐8240




                                                                                                                                           35
                                                                       Case 19-12689-BLS                  Doc 23                Filed 12/18/19
                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                             Page 38 of 173
                                                                                                                 Consolidated List of Creditors




Name                                   Address1                              Address2                     Address3                                Address4     City               State   Postal Code   Country

CORETRUST                              ATTN: SVP GPO SALES & MARKETING       1100 CHARLOTTE AVENUE        SUITE 1100                                           NASHVILLE          TN      37203

COREY TEGUIS DDS                       200 SOUTH MAIN ST                                                                                                       ROCHESTER          NH      03867

CORINA DIAZ‐BAJSEL DDS                 5616 LAWNDALE ST                      STE#A‐204                                                                         HOUSTON            TX      77023

CORNERSTONE BIBLE CHURCH/ORPAN CARE    ORPAN CARE                            2535 N AMIDON                                                                     WICHITA            KS      67204

CORPORACION EL ROSADO                  9 DE OCTUBRE 729 Y BOYACA             P.O. BOX 534                                                                      GUAYAQUIL GUAYAS                         ECUADOR

CORPORATION EL ROSADO                  9 DE OCTUBRE 729 Y BOYACA             P.O. BOX 534                                                                      GUAYAQUIL GUAYAS                         ECUADOR

CORPORATION INCOME TAX SECTION         P.O. BOX 919                                                                                                            LITTLE ROCK        AR      72203‐0919

CORPORATION SERVICE COMPANY (CSC)      P.O. BOX 13397                                                                                                          PHILADELPHIA       PA      19101‐3397

CORTEZ SMILES                          MATTHEW BRYNER                        217 WEST MAIN ST                                                                  CORTEZ             CO      81321

CORTLAND CAPITAL MARKET SERVICES LLC   225 WEST WASHINGTON STREET            21ST FLOOR                                                                        CHICAGO            IL      60606

CORY BLAKE EDWARDS DDS                 1063 NARROWS WAY STE B                                                                                                  BIRMINGHAM         AL      35242

CORY SCHWARTZ PHOTOGRAPHY              320 EAST 58TH STREET                  APT 4D                                                                            NEW YORK           NY      10022

COSENTINO'S FOOD STORES                3901 W. 83RD STREET                                                                                                     PRAIRIE VILLAGE    KS      66208‐5308

COSI                                   230 TRESSER BLVD                                                                                                        STAMFORD           CT      06901

COSMETIC AND FAMILY DENTISTRY          9636 TIERRA GRANDE ST STE#105         DR. AVO FRONJIAN DMD                                                              SAN DIEGO          CA      92126

COSMETIC EXECUTIVE WOMEN               159 WEST 25TH ST, 8TH FLOOR                                                                                             NEW YORK           NY      10001

COSMETIC LABORATORIES OF AMERICA       ANDREW KOENIG/PAULA T.                1909 S. WAUKEGAN ROAD                                                             WAUKEGAN           IL      60085

COSMETIC PROMOTIONS INC                P.O. BOX 969                                                                                                            WINTER PARK        FL      32790


COSPRO AGENCY INC                      JANNA JACKSON                         P.O. BOX 447                                                                      WINTER PARK        FL      32790

COST CLUB CORP                         5336 LINDBERGH LANE                                                                                                     BELL               CA      90201

COST CLUB CORP.                        ASHRAF MEMON                          5336 LINDBERGH LANE                                                               BELL               CA      90201

COSTCO CO. VENDOR#83615‐00             SEND INVOICES VIA WEBFORMS            P.O. BOX 34622                                                                    SEATTLE            WA      98124

COSWAY COMPANY INC.                    DENNIS KAPRIELIAN                     P.O. BOX 840876                                                                   LOS ANGELES        CA      90084‐0876


COSWAY COMPANY, INC                    ATTN: GENERAL COUNSEL                 20633 FORDYCE AVE                                                                 CARSON             CA      90810




COSWAY COMPANY, INC                    ATTN: GENERAL COUNSEL                 20633 SOUTH FORDYCE AVENUE                                                        CARSON             CA      90810

COSWAY COMPANY, INC.                   20633 S FORDYCE AVENUE                                                                                                  CARSON             CA      90810

COUNTRY CLUB                           2825 LANDER RD                                                                                                          PEPPER PIKE        OH      44124

COUNTY OF SANTA CRUZ                   AP: KRISTINA RIERA                    HEALTH SERVICES AGENCY       PO BOX 952                                           SANTA CRUZ         CA      95060

COUPONS.COM INC                        P.O. BOX 204472                                                                                                         DALLAS             TX      75320‐4472

COUSER ORTHODONTICS                    250 WEST 200 NORTH STE 2                                                                                                KAYSVILLE          UT      84037


COX BUSINESS                           6205‐B PEACHTREE DUNWOODY ROAD NE                                                                                       ATLANTA            GA      30328

COX BUSINESS                           P.O. BOX 248871                                                                                                         OKLAHOMA CITY      OK      73124

COX BUSINESS                           P.O. BOX 248871                                                                                                         OKLAHOMA CITY      OK      73124‐8871

COX'S FOODARAMA                        10810 S POST OAK                                                                                                        HOUSTON            TX      77035

COYNE PUBLIC RELATIONS                 5 WOOD HOLLOW ROAD                                                                                                      PARSIPPANY         NJ      07054


CPA GLOBAL                             238 MILL ROAD                         12TH FLOOR                                                                        ALEXANDRIA         VA      22314

CPC LABORATORIES INC                   ATTN: RICHARD C. LENG                 230 WEST MONROE, #250                                                             CHICAGO            IL      60606




                                                                                                                              36
                                                          Case 19-12689-BLS                Doc 23                Filed 12/18/19
                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                              Page 39 of 173
                                                                                                  Consolidated List of Creditors




Name                        Address1                            Address2                   Address3                                Address4     City               State   Postal Code   Country

CPG ARCHITECTS              JENNY PAIK                          ONE DOCK STREET                                                                 STAMFORD           CT      06902

CPG CATNET INC.             GLENDA LEDESMA                      7900 XERXES AVE SOUTH      SUITE 2100                                           BLOOMINGTON        MN      55431

CPM                         1999 BRYAN STREET, STE 3200                                                                                         DALLAS             TX      75201

CPS ADVISORS , LLC          MICHAEL P.BELL                      156 WEST 56TH STREET       5TH FLOOR                                            NEW YORK           NY      10019

CRAIG CHERNG                1318 FAIR OAKS AVE                                                                                                  SOUTH PASADENA     CA      91030

CRAIG DOURA LLC             LAURIE BASRA‐ALL STEP               5418 SIESTA COVE DRIVE                                                          SARASOTA           FL      34242


CRAIG GOTHELF DDS           3730 83RD ST. STE 1                                                                                                 JACKSON HEIGHTS    NY      11372

CRAIG GRIDER DDS            101 S.W. 3RD ST.                                                                                                    LEE'S SUMMIT       MO      64063

CRATE WHOLESALE LLC         6750 COUNTY ROAD 10 N                                                                                               WACONIA            WI      55387

CRAVEN CLOSEOUTS            CINDY MCKAY                         1930 GEORGE STREET                                                              MELROSE PARK       IL      60160

CRAWFORD SUPPLY COMPANY     10880 LINPAGE PLACE                                                                                                 ST LOUIS           MO      63132

CREATIVE DENTAL SOLUTIONS   1407 BROADWAY                       LEEANN JOY                                                                      BANGOR             ME      04401

CREATIVE MEDIA MARKETING    594 BROADWAY                        SUITE 500                                                                       NEW YORK           NY      10012

CREDIT TODAY LLC            P.O. BOX 20091                                                                                                      ROANOKE            VA      24018

CREDIT2B LLC                TERRI TAESCHLER                     51 CRAGWOOD ROAD           SUITE 200                                            SOUTH PLAINFIELD   NJ      07080

CREEKSIDE ORTHODONTICS      2070 PEABODY RD                     STE#700                                                                         VACAVILLE          CA      95687




CREST FOOD                  P.O. BOX 7510                       ATTN: ACCTS PAYABLE                                                             EDMOND             OK      73083




CREST FOODS                 P.O. BOX 7510                       ATTN: ACCTS PAYABLE                                                             EDMOND             OK      73083‐7510

CRESTON DENTURE CLINIC      VLADIMIR LYSENKO                    108 TRADING POST RD                                                             BONNERS FERRY      ID      83805

CRESTVIEW DENTAL            41 EAST AVE                                                                                                         WESTERLY           RI      02891


CRIST ROSS                  3500 S MARION RD                                                                                                    SIOUX FALLS        SD      57106

CRODA INC.                  REEMA SHAH                          300‐A COLUMBUS CIRCLE                                                           EDISON             NJ      08837‐3907

CROSS KEYS DENTAL           2 HAMILL RD # 266                                                                                                   BALTIMORE          MD      21210‐1806

CROSSMARK                   P.O. BOX 844403                                                                                                     DALLAS             TX      75284‐4403

CROSSROADS SALES            12752 SOUTH 125 E.                                                                                                  DRAPER             UT      84020

CROW CANYON ORTHODONTICS    111 DEERWOOD RD # 390               ATTN ARASH ABOLFAZLIAN                                                          SAN RAMON          CA      94583




CROWE HORWATH LLP           P.O. BOX 51660                                                                                                      LOS ANGELES        CA      90051‐5960




CROWE SOBERMAN LLP          WWW.CROWESOBERMAN.COM               2 ST. CLAIRE AVENUE EAST   SUITE 1100                                           TORONTO                                  CANADA

CROWN CASTLE FIBER          1220 AUGUSTA DR #600                                                                                                HOUSTON            TX      77057

CROWN CASTLE FIBER          P.O. BOX 27135                                                                                                      NEW YORK           NY      10087

CROWN CASTLE FIBER          P.O. BOX 27135                                                                                                      NEW YORK           NY      10087‐7135


CROWN CASTLE FIBER LLC      P.O. BOX 27135                                                                                                      NEW YORK           NY      10087‐7135




CROWN CORK & SEAL USA INC   1440 PAYSPHERE CIRCLE                                                                                               CHICAGO            IL      60674

CROWN DENTAL                6300 WHITE LN STE#C                 JASON K. NGUYEN DDS                                                             BAKERSFIELD        CA      93309




                                                                                                               37
                                                                      Case 19-12689-BLS                        Doc 23                Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                  Page 40 of 173
                                                                                                                      Consolidated List of Creditors




Name                                 Address1                               Address2                           Address3                                Address4     City               State      Postal Code   Country

CROWN EQUIPMENT CORPORATION          P.O. BOX 641173                                                                                                                CINCINNATI         OH         45265‐1173

CROZ CUSTOM METAL FABRICATION INC.   DON CROSSLEY                           2903 BANYAN CT                                                                          FAIRFIELD          CA         94533

CRYSTAL CLEAR & PARTNERS             SANDRA MALOBERTI‐ CNJ                  59/13 SOI 114 MOO BAN SANANIVATE   SANANIKHOM 1 ROAD                                    LARDPRO                       10230         BANGKOK

CRYSTAL ROCK                         P.O. BOX 10028                                                                                                                 WATERBURY          CT         06725‐0028


Crystal TORRES                       333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD           CT         06902

C'S DISCOUNT PHARMACY                1401 VETERANS HWY                                                                                                              METAIRIE           LA         70005

CT CORPORATION                       P.O. BOX 4349                                                                                                                  CAROL STREAM       IL         60197‐4349

CUBA CITY FAMILY DENTAL              206 SOUTH JACKSON ST                                                                                                           CUBA CITY          WI         53807

CULEBRA CHILDREN'S DENTAL            11831 CULEBRA RD STE 101               TJ SALINAS                                                                              SAN ANTONIO        TX         78253

CULINART GROUP                       333 LUDLOW STREET                                                                                                              STAMFORD           CT         06902

CULLIGAN OF NW ARKANSAS              P.O. BOX 2932                                                                                                                  WICHITA            KS         67201‐2932

CUMBERLAND FARMS/GULF OIL            100 CROSSING BLVD                                                                                                              FRAMINGHAM         MA         01702

CUMMINGS & LOCKWOOD LLC              SIX LANDMARK SQUARE                                                                                                            STAMFORD           CT         06901

CUONG HUYHH DDS                      6204 OLD VALLEY COURT                                                                                                          ALEXANDRIA         VA         22310

CURITS CHAN DDS                      12835 POINTE DELMAR WAY # 3                                                                                                    DEL MAR            CA         92014

CURRITUCK FREE DENTAL CLINIC         112 HICKORY HILL                                                                                                               GRANDY             NC         27939

CURTIS ORTHODONTICS                  2963 W. ELLIOT RD STE 1                                                                                                        CHANDLER           AZ         85224

CURTIS PACKAGING CORP                P.O. BOX 844660                                                                                                                BOSTON             MA         02284‐4660

CURTIS TOD DDS                       2610 SMILE LANE                                                                                                                BEDFORD            IN         47421

CURTIS W. DAILEY DDS                 2118 EXECUTIVE DR                                                                                                              HAMPTON            VA         23666


CUSTOM INK                           2910 DISTRICT AVENUE                                                                                                           FAIRFAX            VA         22031

CUSTOM WORKFLOW SOLUTIONS LLC        D/B/A CWS SOFTWARE                     17 BROADWAY 2ND FLOOR                                                                   FLORHAM PARK       NJ         07932

CUSTOMER NEVER WANTS A CALL AGAIN.   61 HAZEL AVE.                                                             ROBERT LUND                                          HIGHLAND PARK      IL         60035

CVS                                  RUGGIE JALLOW                          P O BOX 3120                                                                            WOONSOCKET         RI         02895

CVS                                  MARTHA NOVOA, CARMEN LOPEZ             9400 NW 104TH ST                                                                        MEDLEY             FL         33178

CWC INVENTORIES INC                  SHARON SANCHEZ                         2664 METRO BLVD                                                                         MARYLAND HEIGHTS   MO         63043

CYGNUS BEAUTY SUPPLY                 14400 SOUTH BROADWAY STREET                                                                                                    GARDENA            CA         90248


CYNTHIA DR. TSEN DDS                 85‐27 BROADWAY                                                                                                                 ELMHURST           NY         11373

CYNTHIA FLANAGAN DDS                 2625 BAY AREA BLVD.                    STE 580                                                                                 HOUSTON            TX         77058

Cynthia M RICHARDSON                 333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD           CT         06902




Cynthia R JARA                       333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD           CT         06902




D & R WHOLESALE                      209 REDNECK AVE                                                                                                                LITTLE FERRY       NJ         07643‐1320

D II STORE                           530 NEPTUNE AVENUE                                                                                                             BROOKLYN           NY         11224‐4004

D&P WHOLESALE & DISTRIBUTION         VAN PHUNG                              3426 WEST HARVARD ST                                                                    SANTA ANA          CA         92704

DAHMORA MARKETING ATTN HANIM         NO 3 JLN SETIA PERDANA U13/25H         SETIA ALAM                                                                              SHAM ALAM          SELANGOR   40170

DAI CERAMICS                         NANMARIE LAMBDIN                       38240 AIRPORT WAY PKWY                                                                  WILLOUGHBY         OH         44094

DAISO CALIFORNIA LLC                 3502 BREAKWATER COURT                                                                                                          HAYWARD            CA         94545




                                                                                                                                   38
                                                                     Case 19-12689-BLS              Doc 23                 Filed 12/18/19
                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                        Page 41 of 173
                                                                                                            Consolidated List of Creditors




Name                                Address1                               Address2                 Address3                                 Address4     City             State   Postal Code   Country

DAISY G. ISON DDS                   5345 N. EL DORADO ST                   STE#2                                                                          STOCKTON         CA      95207

DAIVD CAIN                          8903 MILLWOOD DR                                                                                                      SPOTSYLVANIA     VA      22551

DAIVD FOLTS                         3407 E CEDARWOOD LANE                                                                                                 PHOENIX          AZ      85048

DAIVD TALBERT                       7 FARM ROAD                                                                                                           RANDOLPH         NJ      07869

DAKOTA DRUG INC                     P.O. BOX 877                                                                                                          ANOKA            MN      55303‐0877

DALE L FARMER                       7331 S WELLINGTON ST                                                                                                  LITTLETON        CO      80122‐1474

DAM DUNWODY DDS                     3675 LAWRENCEVILLE HWY                                                                                                LAWRENCEVILLE    GA      30044

D'AMICO WHOLESALE LLC               255 LAUREL DRIVE                                                                                                      CONNELLSVILLE    PA      15425

DAMON BARBIERI DDS, MS              515 STONECREST PARKWAY # 250                                                                                          SMYRNA           TN      37167

DAN LAVELY                          271 MOSS GROVE BLVD                                                                                                   KNOXVILLE        TN      37922

DANI ANNUZZI                        333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                         STAMFORD         CT      06902

DANIEL B. MENDOZA DDS               133 ARCH ST                            STE#1                                                                          REDWOOD CITY     CA      94062

DANIEL BOWLES                       2307 EAST ELECTRA LANE                                                                                                PHOENIX          AZ      85024

DANIEL D. STEVENS, INC (DDS)        7618 17TH AVENUE                                                                                                      BROOKLYN         NY      11214‐1106

DANIEL DANIEL DDS                   PMB 187 1205 JOHNSON FERRY RD.         SUITE 136                                                                      MARIETTA         GA      30068

DANIEL DR NGUYEN                    14091 GOLDEN WEST ST                                                                                                  WESTMINSTER      CA      92683

DANIEL DR. COHEN DDS                833 WINTON GAIT LN.                                                                                                   FRANKLIN LAKES   NJ      07417

DANIEL EDWARD ALBERTI               C/O ROPERS MAJESKI ET AL               1001 MARSHALL STREET                                                           REDWOOD CITY     CA      94063

DANIEL ENRIQUEZ                     333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                         STAMFORD         CT      06902

DANIEL ENRIQUEZ                     DANIEL ENRIQUEZ                        681 AVENIDO DEL SOL                                                            CORONA           CA      92882

DANIEL ESPINOZA DDS                 LERDO DE TEJADA 701‐A                  PRIMERA SECCION                                                                MEXICALI         MX      21100

DANIEL F ENRIQUEZ                   333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                         STAMFORD         CT      06902

DANIEL FULLER DDS                   3323 UNICORN LAKE BLVD                 STE 131                                                                        DENTON           TX      76210

DANIEL GOLDFARB DDS                 367 HARVARD ST                                                                                                        BROOKLINE        MA      02446

DANIEL H. CHIU DDS                  450 SUTTER ST #2512                                                                                                   SAN FRANCISCO    CA      94108

DANIEL V. LEWIS DDS                 4040 PARK BLVD                                                                                                        OAKLAND          CA      94602

DANIELLE BARBERIS                   412 CHERRY VALLEY ROAD                                                                                                VERNON HILLS     IL      60061

DANIELLE ZEIFMAN                    128 COLUMBIA TURNPIKE                                                                                                 FLORHAM PARK     NJ      07932

DANNY DANNY DDS                     2868 DIMOND DR                                                                                                        CAMARILLO        CA      93010

Danny MARTINEZ                      333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                         STAMFORD         CT      06902


DAOUD DDS INC                       KHALED DAOUD                           952 S. ATLANTIC BLVD     STE#A                                                 LOS ANGELES      CA      90022

DARBY DENTAL SUPPLY LLC             BELA PATEL                             P.O. BOX 9080                                                                  JERICHO          NY      11753

DARIEN GOLF CENTER                  233 POST ROAD                                                                                                         DARIEN           CT      06820

DARISI INC                          AMERICARX.COM                          19‐35 HAZEN STREET                                                             EAST ELMHURST    NY      11370

DARLINGTON COUNTY SCHOOL DISTRICT   ROBBIE SMITH                           P.O. BOX 1117                                                                  DARLINGTON       SC      29540

DARREN HUYNH                        IMPECGEAR                              9542 RALPH ST                                                                  ROSEMEAD         CA      91770

DARREN J FINDLAY                    3114 PATHFINDERS PASS                                                                                                 SPRING           TX      77373


DARSEY‐KRIVAN ORTHO                 9090 GAYLORD                                                                                                          HOUSTON          TX      77024

DARSEY‐KRIVAN ORTHODONTICS          9090 GAYLORD ST                        STE#103                                                                        HOUSTON          TX      77024




                                                                                                                         39
                                                               Case 19-12689-BLS              Doc 23                  Filed 12/18/19
                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                   Page 42 of 173
                                                                                                       Consolidated List of Creditors




Name                            Address1                             Address2                 Address3                                  Address4     City                   State   Postal Code   Country


DARSHIKA SHAH DDS               38865 DEQUINDRE RD #105                                                                                              TROY                   MI      48083

DAVID A BRONSTEIN               1086 PICCADILLY STREET                                                                                               PALM BEACH GARDENS     FL      33418




David A HOPE‐ROSS               333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                          STAMFORD               CT      06902

DAVID A. GROSSMAN DDS FAGD PC   DR. DAVID GROSSMAN                   131 MAIN ST              STE#10                                                 EAST ROCKAWAY          NY      11518

DAVID ADAMS                     ATTN: GENERAL COUNSEL                25 CAMPFIRE ROAD                                                                CHAPPAQUA              NY      10514

DAVID ANTHONY                   7409 FITCHBURG AVENUE                                                                                                GARLAND                TX      75044

DAVID B TALBERT                 7 FARM RD                                                                                                            RANDOLPH               NJ      07869

DAVID B. NEAL DDS               1400 JOHNSON RD.                     IOWA PARK DENTAL                                                                IOWA PARK              TX      76367

DAVID BARNETT DDS               20090 GARNET CT                                                                                                      COTTONWOOD             CA      96022

DAVID BERRIOS DDS               8345 RESEDA BLVD #201                                                                                                NORTHRIDGE             CA      91324

DAVID BLACKWELL DDS             1788 HIGHWAY 157 N #105              SUITE 105                                                                       MANSFIELD              TX      76063

DAVID C WOODBURN                2602 S KENTUCKY ST                                                                                                   AMARILLO               TX      79109

DAVID C. PHAM DDS               10301 BOLSA AVE #202                                                                                                 WESTMINSTER            CA      92683

DAVID COOLEY                    5108 LOVERS LN                                                                                                       KALAMAZOO              MI      49002‐1558

DAVID COWIN DDS                 52 NORTH ST                                                                                                          DANBURY                CT      06810

DAVID D SMALL                   401 SOUTH GREEN STREET                                                                                               MORGANTON              NC      28655

DAVID D. DR. SUN                10 E. HUNTINGTON DR.                 STE D                                                                           ARCADIA                CA      91006

DAVID DAVID TABATA DDS          1413 FOOTHILL BLVD #B                                                                                                LA VERNE               CA      91750

DAVID DETER DDS                 1751 FOOTHILL BLVD #1                                                                                                LA CANADA FLINTRIDGE   CA      91011

DAVID DR. SELIGMAN DMD          898 PARK AVE                                                                                                         NEW YORK               NY      10075

DAVID DUDA DDS                  534 GREEN BAY RD                                                                                                     KENILWORTH             IL      60043

DAVID F, WOODILL DDS            1101 STANDIFORD AVE #B‐3                                                                                             MODESTO                CA      95350

DAVID FORLANO DDS               375 E MAIN ST.                                                                                                       EAST ISLIP             NY      11730

DAVID HONEY DDS                 915 N. MILWAUKEE AVE                 STE#B                                                                           LIBERTVILLE            IL      60048

DAVID J. DYER DDS               101 OLD TOWN BLVD SOUTH              STE 103                                                                         ARGYLE                 TX      76226

DAVID J. STORIE DDS             801 SUNSET DR STE# E5                                                                                                JOHNSON CITY           TN      37604

DAVID KEEN DDS                  595 N. WESTWIND DR.                                                                                                  EL CAJON               CA      92020

DAVID L KEENER                  333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                          STAMFORD               CT      06902

DAVID L. ARONOFF                C/O THELEN REID & PRIEST,LLP         333 SOUTH HOPE STREET    #2900                                                  LOS ANGELES            CA      90071

DAVID LAW                       333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                          STAMFORD               CT      06902

DAVID LUIS                      674 HICKORY GROVE CT.                                                                                                STREETSBORO            OH      44241




DAVID M. GREENE DDS             700 WHITE PLAINS RD                  #20                                                                             SCARSDALE              NY      10583

DAVID M. TOPPI DDS              10415 SAN DIEGO MISSION RD           STE#A                                                                           SAN DIEGO              CA      92108

DAVID MAJERONI DDS              3201 DANVILLE BLVD                   STE#230                                                                         ALAMO                  CA      94507

DAVID MCMILLAN                  2252 MAIN ST                                                                                                         RANGELEY               ME      04970

DAVID OUELLET DDS               426 E. BARCELUS                      STE#101                                                                         SANTA MARIA            CA      93454

DAVID PHAM DDS                  10301 BOLSA AVE #202                                                                                                 WESTMINSTER            CA      92683




                                                                                                                    40
                                                                       Case 19-12689-BLS                   Doc 23                Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                              Page 43 of 173
                                                                                                                  Consolidated List of Creditors




Name                                    Address1                             Address2                      Address3                                Address4     City            State   Postal Code   Country




DAVID S BRISS                           5 VILLAGE SQ                                                                                                            CHELMSFORD      MA      01824‐2712

DAVID SHAPTER DDS                       128 W 12TH ST. STE 300                                                                                                  ERIE            PA      16501

DAVID SUTTIE DDS                        3449 VALLE VERDE DR                                                                                                     NAPA            CA      94558‐2414

DAVID VILMURE                           15611 SHOAL CREEK PLACE                                                                                                 ODESSA          FL      33556

DAVID WILLIAMS DDS                      806 HATCHER LANE                                                                                                        COLOMBIA        TN      38401

DAVIDIAN FAMILY COSMETIC DENTISTRY      12740 SPRUCE TREE WAY                STE#104                                                                            RALEIGH         NC      27614

DAVID'S SOUNDVIEW CATERING              471 ELM STREET                                                                                                          STAMFORD        CT      06902

DAVID'S SUPERMARKETS, INC.              P.O. BOX 350                         103 E. CRINER                                                                      GRANDVIEW       TX      76050

DAVIS POLK & WARDWELL LLP               BRIAN M. RESNICK                     500 STANTON CHRISTLANA ROAD                                                        NEWARK          DE      19713

DAWIT NEGASH                            2916 AUBURN WOODS DR                                                                                                    PEARLAND        TX      77581

DAWN SOSNICK DDS PC                     755 PARK AVE. STE#180                GREAT WHITES KIDS DENTISTRY                                                        HUNTINGTON      NY      11743

DAWSON AND DAWSON STAFFING INC.         C/O ARA INC.                         P.O. BOX 398244                                                                    SAN FRANCISCO   CA      94139‐8244

DBA MEDIA, LLC                          259 W 10TH STREET                    SUITE 6G                                                                           NEW YORK        NY      10014

DDS, INC.                               EMPLOYEE SCREENING SERVICES          7618 17TH AVENUE                                                                   BROOKLYN        NY      11214

DE SILVA PRODUCE INC                    ATTN: H MICHAEL BRUCKER              5855 DOYLE ST #110                                                                 EMERYVILLE      CA      94608

Dean A NELSON                           333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                             STAMFORD        CT      06902

DEAN AZZEH DDS                          1101 BRYANT AVEUNE                   STE#C                                                                              TUSTIN          CA      92780




Deanna BALUYUT                          333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                             STAMFORD        CT      06902

DEAR FUTURE, LLC                        CONOR FIRTH                          247 WATER STREET              SUITE 307                                            BROOKLYN        NY      11201

DEARBORN WHLSE GROCER                   JUANITA RAMOS                        2801 S WESTERN AVE                                                                 CHICAGO         IL      60608‐5280

DEBBIE BROWN                            1221 WEST COAST HWY                  SUITE 217                                                                          NEWPORT BEACH   CA      92663

DEBEVOISE & PLIMPTON LLP                ACCOUNTING DEPT ‐ 28TH FLOOR         919 THIRD AVENUE                                                                   NEW YORK        NY      10022

DEBEVOISE & PLIMPTON LLP                ATTN: GENERAL COUNSEL                919 THIRD AVENUE                                                                   NEW YORK        NY      10022

DEBORAH DAWICKI                         2615 QUAIL VALLEY ROAD                                                                                                  SOLVANG         CA      93463

DEBORAH E. SMITH                        17901 105TH PLACE SE #N208                                                                                              RENTON          WA      98055

DEBORAH HJERPE                          9369 E. 64TH TERRACE                                                                                                    KANSAS CITY     MO      64113

DEBORAH VARNEER                         5716 BAMBERG RD.                                                                                                        COPE            SC      29038

DEBRA SULLIVAN                          147 ASHWORTH AVE #16‐D                                                                                                  HAMPTON         NH      03842

DEBRA WHITE                             DEBI'S CLEANING SERVICE              20076 DAWN HILL E. ROAD                                                            GENTRY          AR      72734

DEER PARK DENTAL                        2705 CENTER ST.                                                                                                         DEER PARK       TX      77536

DEETTE MACK                             5536 MCLUHAN BLUFF N.W.                                                                                                                                       CANADA

DEISE LIMA CUNHA                        13200 HEATHER MOSS DR.               APT # 1415                                                                         ORLANDO         FL      32837

DEL PUEBLO DENTAL OFFICE                83115 REQUA AVE #5                                                                                                      INDIO           CA      92201

DELA PENA FERNANDO DENTAL GROUP         2701 BEVERLY BLVD                                                                                                       LOS ANGELES     CA      90057

DELAWARE DELAWARE DIVISION OF REVENUE   20653 DUPONT BLVD.                   SUITE 2                       SUSSEX COUNTY                                        GEORGETOWN      DE      19947

DELAWARE DELAWARE DIVISION OF REVENUE   CARVEL STATE OFFICE BUILDING         820 NORTH FRENCH STREET       NEW CASTLE COUNTY                                    WILMINGTON      DE      19801

DELAWARE DELAWARE DIVISION OF REVENUE   THOMAS COLLINS BUILDING              540 S. DUPONT HIGHWAY         KENT COUNTY                                          DOVER           DE      19901




                                                                                                                               41
                                                                            Case 19-12689-BLS                                  Doc 23                   Filed 12/18/19
                                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                                     Page 44 of 173
                                                                                                                                         Consolidated List of Creditors




Name                                           Address1                                 Address2                               Address3                                   Address4     City              State   Postal Code   Country




DELAWARE SECRETARY OF STATE                    DIVISION OF CORPORATIONS                 P.O. BOX 898                                                                                   DOVER             DE      19903

DELAWARE SECRETARY OF STATE                    VENDOR #51 ‐ 6000279                     P.O. BOX 5509 DE DIV OF CORPORATIONS                                                           BINGHAMTON        NY      13902‐5509

DELHAIZE                                       P.O. BOX 1196                                                                                                                           PORTLAND          ME      04104

DELHAIZE                                       P.O. BOX 485                                                                                                                            SALISBURY         NC      28145

DELHAIZE AMERICA DISTRIBUTION LLC              P.O. BOX 519                                                                                                                            SALISBURY         NC      28145‐0519


DELHAIZE AMERICA LLC                           ATTN: GENERAL COUNSEL                    2110 EXECUTIVE DRIVE                                                                           SALISBURY         NC      28145

DELIA J DURAN                                  333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                         STAMFORD          CT      06902

DELL BUSINESS CREDIT                           PAYMENT PROCESSING CENTER                P.O. BOX 5275                                                                                  CAROL STREAM      IL      60197‐5275

DELRAY DENTAL                                  3401 S. FEDERAL HWY                                                                                                                     DELRAY BEACH      FL      33483

DEMAND MANAGEMENT INC.                         P.O. BOX 933099                                                                                                                         ATLANTA           GA      31193‐3099

DEMANDWORKS                                    P.O. BOX 627                                                                                                                            WEST CHESTER      PA      19381

DEMET'S CANDY COMPANY                          30 BUXTON FARM ROAD                                                                                                                     STAMFORD          CT      06905

DEMOULAS MARKET 2                              875 EAST ST                                                                                                                             TEWKSBURY         MA      01876

DENNIS BILLUPS                                 10904 HUMM RD.                                                                                                                          BERLIN HEIGHTS    OH      44814

DENNIS G. MARTIN                               BLAKELY SOKOLOFF TAYLOR AND ZAFMAN       12400 WILSHIRE BOULEVARD 7TH FLOOR                                                             LOS ANGELES       CA      90025

DENNIS G. MARTIN                               C/O BLAKELY SOKOLOFF TAYLOR AND ZAFMAN   12400 WILSHIRE BLVD 7TH FL                                                                     LOS ANGELES       CA      90025


DENNIS G. MARTIN                               C/O BLAKELY SOKOLOFF TAYLOR AND ZAFMAN   ATTN: DENNIS G MARTIN                  12400 WILSHIRE BLVD 7TH FL                              LOS ANGELES       CA      90025

DENNIS LUDLOW                                  5 SIERRA AVE                                                                                                                            SAN ANSELMO       CA      94960

DENNIS VAUGHAN DDS                             600 2ND ST                                                                                                                              RADFORD           VA      24141

DENT ARTISTRY                                  33694 YUCAIPA BLVD                       STE #3                                                                                         YUCAIPA           CA      92399

DENT FARMA                                     MIGUEL ANGEL VASQUEZ                     5610 NW 12TH AVE #212                  TANSPORTESZULETA EXP. INC.                              FORT LAUDERDALE   FL      33309
DENTAL AID NRV C/O RSVP MONTOMERY COUNTRY
RADFORD                                        P.O BOX 6096                                                                                                                            CHRISTANS BURG    VA      24068

DENTAL AMERICA                                 ANTONIO PEREZ                            SANTA BEATRIZ # 71                                                                             SANTIAGO                                CHILE

DENTAL AND IMPLANT CARE CENTER                 4203 GAGE AVE                                                                                                                           BELL GARDENS      CA      90201

DENTAL ARTS OF CORONADO AVENUE                 2987 CORONADO AVE #A                     ACUNA JAIME DDS                                                                                SAN DIEGO         CA      92154

DENTAL ASSOCIATES OF CAPE COD                  262 BARNSTADLE                                                                                                                          HYANNIS           MA      02601

DENTAL BENEFIT PROVIDERS OF CA                 3120 LAKE CENTER DR.                     M/S CA160‐0387                                                                                 SANTA ANA         CA      92704


DENTAL BENEFIT PROVIDERS OF CALIFORNIA, INC.   ATTN: GENERAL COUNSEL                    3120 WEST LAKE CENTER DRIVE                                                                    SANTA ANA         CA      92704

DENTAL CARE CENTER                             708 W 8TH ST                                                                                                                            GILLETTE          WY      82716

DENTAL CONCEPTS                                1111 E. 87TH ST                          SUITE 1100                                                                                     CHICAGO           IL      60619

DENTAL DEFENDERS                               690 S.W MILITARY DR                                                                                                                     SAN ANTONIO       TX      78221

DENTAL DISTRIBUTION                            JORGE MOLINA                             10813 NW 30TH ST                       STE 115                                                 MIAMI             FL      33192

DENTAL EXPRESSIONS OF EASTLAKE                 890 EASTLAKE PARKWAY #307                                                                                                               CHULA VISTA       CA      91914


DENTAL HEALTH ASSOCIATES                       33 S WOOD AVE # 665                                                                                                                     ISELIN            NJ      08830

DENTAL HEALTH OF SAN FRANCISCO                 WILLIAM QUANCH DDS                       2407 NORIEGA ST                                                                                SAN FRANCISCO     CA      94122

DENTAL HEALTH PRODUCTS, INC.                   KIMBERLY WENDT                           2614 NORTH SUGAR BUSH ROAD             PO BOX 176                                              NEW FRANKEN       WI      54229‐0176

DENTAL MEDCO                                   SUSAN CHOI                               11407 SW AMU ST #SZ373                                                                         TUALATIN          OR      97062




                                                                                                                                                      42
                                                                    Case 19-12689-BLS                              Doc 23                 Filed 12/18/19
                                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                                         Page 45 of 173
                                                                                                                           Consolidated List of Creditors




Name                                  Address1                                 Address2                            Address3                                 Address4       City              State   Postal Code   Country

DENTAL MODERNO, S.A. DE C.V.          ALEXANDRA MAHOMAR                        5 CALLE 7 Y 8 AVE S.O               BARRIO EL BENQUE LOCAL #1                               SAN PEDRO SULA    HN      21104

DENTAL OFFICE                         ARIS SAGHARIAN                           505 W COLUMBUS ST                                                                           BAKERSFIELD       CA      93301

DENTAL OFFICE                         DR. LESLIE ELSTON                        713 ROOSEVELT TRAIL                                                                         WINDHAM           ME      04062

DENTAL ONE                            480 ADAMS ST. STE# 104                                                                                                               MILTON            MA      02186

DENTAL SPA OF ORANGE                  229 N TUSTIN ST                                                                                                                      ORANGE            CA      92865

DENTAL SPA WEST COVINA                DR DANNY LEE                             346 N. AZUSA AVE                                                                            WEST COVINA       CA      91791

DENTAL SQUARE PRACTICE                485 SOUTH DR #C                                                                                                                      MOUNTAIN VIEW     CA      94040

DENTAL STUDIO                         12120 SATICOY ST # C                     ATTN JACQUELINE LOPEZ DDS                                                                   NORTH HOLLYWOOD   CA      91605

DENTIST USA                           1251 PIN OAK ROAD STE# 103                                                                                                           KATY              TX      77494

DENTISTRY ON SHEPPARD                 DR. MARK CLOTH                           100 SHEPPARD AVE EAST               SUITE 130 (STREET LEVEL)                                NORTH YORK                M2N 6N5       CANADA

Deonisha L JONES                      333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

DEPT OF REVENUE SERVICES              MICHAEL J. O'SULLIVAN, JR.               STATE OF CONNECTICUT                P.O.BOX 5088                                            HARTFORD          CT      06102‐5088

DEREK LORATI                          333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

DERMODY PEDIATRIC DENT & ORTHO        2000 35TH AVE                                                                                                                        VERO BEACH        FL      32960

Derrick HALL                          333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

DESERET LABORATORIES INC              1414 E 3850 S                                                                                                                        SAINT GEORGE      UT      84790

DESERT DENTAL GROUP                   12640 HESPERIA RD #F                                                                                                                 VICTORVILLE       CA      92395

DESERT HILL DENTAL CARE               2525 E. 30TH ST                                                                                                                      FARMINGTON        NM      87401

DESERT PALMS DENTAL                   5515 CAMINO AL NORTE # 100               TRINA NGUYEN DDS                                                                            N LAS VEGAS       NV      89031

DESERT PEDIATRIC DENTISTRY            77564 COUNTRY CLUB DR #190A                                                                                                          PALM DESERT       CA      92211

DESIGN CONCEPTS                       JULIA BLACKMORE                          1010 E WASHINGTON AVE.              SUITE 210                                               MADISON           WI      53703

DESIGNWORX PACKAGING                  JR LERMA                                 31 ORCHARD ROAD                                                                             LAKE FOREST       CA      92630

DESISE BACOAT                         1000 RIM RD.                                                                                                                         FAYETTEVILLE      NC      28314

DEVOR F TORAIN                        1212 STOUT ST                                                                                                                        BURLINGTON        NC      27215

DEXTER BACKUS                         C/O CAREY RODRIGUEZ GREENBERG AND PAUL   ATTN: JOHN C. CAREY                 1395 BRICKELL AVENUE SUITE 700                          MIAMI             FL      33131

DEXTER BACKUS                         FELDMAN GALE                             ONE BISCAYNE TOWER                  2 SOUTH BISCAYNE BOULEVARD               30TH FLOOR     MIAMI             FL      33131

DEXTER BACKUS                         JOHN C CAREY                             1395 BRICKELL AVENUE SUITE 700                                                              MIAMI             FL      33131

DEXTER BACKUS                         PERRY J VISCOUNTY                        650 TOWN CENTER DRIVE, SUITE 2000                                                           COSTA MESA        CA      92626

DEXTER BACKUS                         FELDMAN GALE & WEBER P.A.                NATIONSBANK TOWER, SUITE 3850       100 SOUTHEAST SECOND STREET                             MIAMI             FL      33131‐2148

DEXTER BACKUS                         JEANINE L HAYES                          333 S HOPE ST, 48TH FL                                                                      LOS ANGELES       CA      90071‐1448

DEXTER CHELSEA DENTAL GROUP           901 TAYLOR ST. # A                                                                                                                   CHELSEA           MI      48118

DEZA ROCIO DDS                        23080 ALESSANDRO BLVD                    STE#201                                                                                     MORENO VALLEY     CA      92553


DFAS‐CO EAST SERVICE CTR              P.O. BOX 90028                                                                                                                       FORT LEE          VA      23801‐6390

DFAS‐CO WEST SERVICE CTR              P.O. BOX 3804                                                                                                                        SAN ANTONIO       TX      78211‐6004

DHALIWAL LABORATORIES LLC             SHILOH RD. WAREHOUSE                     11910 SHILOH RD. SUITE 130                                                                  DALLAS            TX      75228

DHERYAA INC.                          148 MYER STREET                                                                                                                      HACKENSACK        NJ      07601

DHIFAF BAGHDAD COSMETICS CENTER       3/FI GATEWAY CENTER                      AI WAKALAT ST                                                                               SWEIFIYA                  11814         JORDAN

DI TOMASSO DENTAL                     2619 J. STREET                           DI TOMASSO PAMELA DDS                                                                       SACRAMENTO        CA      95816

DIAL CORPORATION ‐ A HENKEL COMPANY   CHARLIE HIRSCH                           5320 COLLECTIONS CENTER DRIVE                                                               CHICAGO           IL      60693‐5320

DIAMOND DENTAL OF SALINAS             FRANCISCA D. ROSALES DDS                 1209 NORTH DAVIS RD                 FRANCISCA D. ROSALES DDS                                SALINAS           CA      93907




                                                                                                                                        43
                                                               Case 19-12689-BLS                        Doc 23                   Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                              Page 46 of 173
                                                                                                                  Consolidated List of Creditors




Name                            Address1                             Address2                           Address3                                   Address4     City             State   Postal Code   Country

DIAMOND PAPER CO LTD            P.O. BOX 1276                                                                                                                   DESTREHAN        LA      70047

DIAMOND W, LTD.                 1500 S ZARZAMORA, SUITE 512                                                                                                     SAN ANTONIO      TX      78207

DIANA CRAFT DDS                 1161 PUERTA DEL SOL #100                                                                                                        SAN CLEMENTE     CA      92673

DIANA CRUZ DDS                  341‐B GELLERT BLVD.                  SERRAMONTE PLAZA                                                                           DALY CITY        CA      94015

DIANA POWERS DDS                160 BOVET RD                         STE#304                                                                                    SAN MATEO        CA      94402

DIANA SMITH                     9550 S. EASTERN AVE                  FLOOR 2, STE#253                                                                           LAS VEGAS        NV      89123




DIANE C. CONLY DDS              5702 MAGNOLIA AVE #A                                                                                                            WHITTIER         CA      90601




DIANE EISENHART                 1103 SUSQUEHANNA ST.                                                                                                            TREVORTON        PA      17881




Diane PRESTON                   333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD         CT      06902




DICKSTEIN SHAPIRO LLP           1825 EYE STREET NW                                                                                                              WASHINGTON       DC      20006‐5403




DIDIER DALLORSO                 333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD         CT      06902

DIERBERGS MARKETS               CHRISTINA BENKE                      P.O. BOX 66513                                                                             ST. LOUIS        MO      63166‐6513

DIGIORNO DENTAL FITNESS         JULIANNE L. DIGIORNO DDS             750 OAK AVENUE PKWY                STE#190                                                 FOLSOM           CA      95630

DIGITAL EDGE, LLC               4612 DARTMOORE LANE                                                                                                             COLLEYVILLE      TX      76034

DIK DRUG CO.                    160 TOWER                                                                                                                       BURR RIDGE       IL      60527

DIKE AHANOTU                    1266 FRANCISCO ST                                                                                                               BERKLEY          CA      94702

DIMARE STAMFORD                 12 LARGO DRIVE SOUTH                                                                                                            STAMFORD         CT      06907

DINESH MAKADIA DDS              11058 LIMONITE AVE                                                                                                              MIRA LOMA        CA      91752

DINO KID'S DENTAL               9428 VALLEY BLVD # 101               ATTN ESTELLE H LIOU DDS                                                                    ROSEMEAD         CA      91770

DIOMOND BAR                     20709 GOLDEN SPRINGS DR #202                                                                                                    WALNUT           CA      91789

DIP SHIPPING CO.                KEILA THOMPSON                       13483 NW 19TH LN                   UNTI24, BOX 163                                         MIAMI            FL      33182

DIPAC ‐ DISTRIBUIDORA           DE LA CRUZ ROJA 200 ESTE             200 NORTE Y 25 ESTE                                                                        SANTA ANA                              COSTA RICA

DIPAK MANKAME DDS               300 NW 70TH AVE                      STE#109                                                                                    PLANTATION       FL      33317

DIPROMED LLC                    LAURIE BASORA‐ ALL STEP              1160 SOUTH R0GERS CIRCLE, STE #2                                                           BOCA RATON       FL      33487‐2709




DIRECT AID DISTRIBUTORS INC     IRA KOLIN                            78 D TOLEDO STREET                                                                         FARMINGDALE      NY      11735

DIRECT BEAUTY TRADING COMPANY   LISA KIM                             995 SOUTHERN BLVD                                                                          BRONX            NY      10459

DIRECT SOURCE DISTRIBUTORS      3005 BANDINI BLVD.                                                                                                              LOS ANGELES      CA      90058


DISC AMC                        ROBERT BRAY                          13160 MINDANAO WAY                 STE#170                                                 MARINA DEL REY   CA      90292

DISCONNECTED                    JOSEPH BORDIERI                      1299 S.OCEAN BLVD #K5                                                                      BOCA RATON       FL      33432

DISCONNECTED                    P.O. BOX 308                         JAMES PINKERTON                                                                            SPEARMAN         TX      79081

DISCONNECTED                    PANGBORN DENTAL CENTER               35 PANGBORN PLACE                                                                          HACKENSACK       NJ      07601

DISCOUNT DRUG MART              MARILYN SMEAL                        211 COMMERCE DR                                                                            MEDINA           OH      44256

DISCOUNT DRUG MART FOOD FAIR    211 COMMERCE DRIVE                                                                                                              MEDINA           OH      44256

DISCOUNT GROCERY MART INC.      SAM OSMAN                            ACCOUNTS PAYABLE                   PO BOX 230513                                           LAS VEGAS        NV      89105‐0513




                                                                                                                               44
                                                                            Case 19-12689-BLS                            Doc 23                Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                            Page 47 of 173
                                                                                                                                Consolidated List of Creditors




Name                                          Address1                            Address2                               Address3                                Address4     City                       State   Postal Code   Country

DISCOUNT WASTE, INC                           CONNIE HARTLEY                      3595 ENGINEERING DRIVE                                                                      NORCROSS                   GA      30092




DISCOVER DENTAL CARE                          21620 MIDLAND DR                    ALBERTO R. CASTANEDA DDS                                                                    SHAWNEE                    KS      66218




DISCOVERY DENTAL                              3111 N FRY RD # 300                                                                                                             KATY                       TX      77449

DISNEY CONSUMER PRODUCTS                      1201 FLOWER STREET                                                                                                              GLENDALE                   CA      91201




DISNEY CONSUMER PRODUCTS LATAM                LATIN AMERICA                       500 SOUTH BUENA VISTA                                                                       BURBANK                    CA      91521




DISNEY CONSUMER PRODUCTS LATIN AMERICA INC    ATTN: GENERAL COUNSEL               2 ALHAMBRA PLAZA                       9TH FLOOR                                            CORAL GABLES               FL      33134

DISNEY CONSUMER PRODUCTS LATIN AMERICA INC    ATTN: GENERAL COUNSEL               TWO ALHAMBRA PLAZA                     9TH FLOOR                                            CORAL GABLES               FL      33134

DISNEY CONSUMER PRODUCTS, INC.                ATTN: GENERAL COUNSEL               500 SOUTH BUENA VISTA STREET                                                                BURBANK                    CA      91521

DISNEY CONSUMER PRODUCTS, INC.                ATTN: MANAGER CONTRACT SERVICES     500 SOUTH BUENA VISTA STREET                                                                BURBANK                    CA      91521

DISNEY CONSUMER PRODUCTS, INC.                ATTN: MANAGER CONTRACT SERVICES     500 SOUTH BUENA VISTA STREET                                                                BURBANK                    CA      91521‐8651

DISTRIBUIDORA EL EDEN S.DE R.L                LAURIE BASORA‐ ALL STEP             16253 S.W. 71 TERRACE                                                                       MIAMI                      FL      33193

DISTRIBUTION SERVICES LIMITED.                TRI‐STAR                            38 INDUSTRIAL SITE RUIMVELDT,                                                               GEORGETOWN, GUYANA. S.A.   GY      99999

DIXON AND THURSTON PEDO AND ORTHO SPECIALIST 11616 IBERIA PLACE                                                                                                               SAN DIEGO                  CA      92128

DIYA TALWAR                                   45 TUDOR CITY PLACE #1008                                                                                                       NEW YORK                   NY      10017

DLR SALES INC                                 10520 DICKENS WAYS                                                                                                              WOODSTOCK                  MD      21163




DLUGOSZ MICHELLE                              226 MONMOUTH RD                                                                                                                 OAKHURST                   NJ      07755

DMC TRADING CO, LTD                           ROOM 04,7/F WANG YUNG HOUSE                                                                                                     TSING YI, HONK KONG                              HONG KONG

DO NOT USE ‐ NEW CROWN WHOLESALE              2455 E VERNON AVE                                                                                                               VERNON                     CA      90058

DO ORTHODONTIST                               15775 IMPERIAL HIGHWAY                                                                                                          LA MIRADA                  CA      90638

DOAN DUC DDS                                  1120 E CHAPMAN AVE                                                                                                              FULLERTON                  CA      92831


DOBMEIER JANITOR SUPPLY                       354 ENGLEWOOD AVE                                                                                                               BUFFALO                    NY      14223‐2896

DOING OUR PART EVERYDAY                       17446 ADOBE ST.                                                                                                                 HESPERIA                   CA      92345

DOLGENCORP, LLC                               ATTN: GENERAL COUNSEL               100 MISSION RIDGE                                                                           GOODLETTSVILLE             TN      37072

DOLLAR BUSTER                                 4832 W CERMAK ROAD                                                                                                              CICERO                     IL      60804

DOLLAR EXPRESS LLC                            BRENDA SMITH                        7520 E INDEPENDANCE BLVD               SUITE 100                                            CHARLOTTE                  NC      28227

DOLLAR GENERAL CORP                           BRANDON GARRETT                     P.O. BOX 2128                          100 MISSION RIDGE                                    GOODLETTSVILLE             TN      37070‐2128

DOLLAR GENERAL CORPORATION                    P.O. BOX 1087                       ATTN: ACCTS PAYABLE VENDOR RELATIONS                                                        GOODLETTSVILLE             TN      37072‐1087

DOLLAR KING LA                                4811 HAMPTON ST                                                                                                                 VERNON                     CA      90058

DOLLAR SALES SPECIALISTS, INC.                1025 EASTHAMPTON LANE                                                                                                           WAXHAW                     NC      28173

DOLLAR TREE STORES CANADA INC                 ANITA SIMPSON                       UNIT#206 ‐ 3185 WILLINGDON GREEN                                                            BURNABY                            V5G 4P3       CANADA

DOLLAR TREE STORES INC.                       AMY GOULDTHREAD                     500 VOLVO PKWY                                                                              CHESAPEAKE                 VA      23320

DOLLARAMA L.P.                                MELISSA NELSON                      5805 ROYALMOUNT                                                                             MONT‐ROYAL CANADA                  H490A1        CANADA

DOLORES C MUNOZ                               333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD                   CT      06902

DON ATKINS DDS                                4440 VILLAGE RD                                                                                                                 LONG BEACH                 CA      90808

DONALD DR. STIGGERS JR.                       14100 CEDAR RD. # 300                                                                                                           CLEVELAND                  OH      44121




                                                                                                                                             45
                                                                     Case 19-12689-BLS                                     Doc 23                       Filed 12/18/19
                                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                                     Page 48 of 173
                                                                                                                                         Consolidated List of Creditors




Name                                   Address1                                       Address2                                Address3                                    Address4     City                       State   Postal Code   Country

DONALD F. HOLLY & SON INC.             DBA FULLERTON ELECTRIC                         209 S. RICHMAN AVENUE                                                                            FULLERTON                  CA      92832

DONALD R RICE DDS                      7701 E. 1ST PL. STE #B                                                                                                                          DENVER                     CO      80230

DONALD R. MURDOCK DDS                  5420 N BEND RD                                                                                                                                  CINCINNATI                 OH      45247

DONALD T. NORBY DMD                    1701 LEIGHTON AVE                                                                                                                               ANNISTON                   AL      36207

DONALE LENHARDT DDS                    8405 W. FOREST HOME AVE                        STE#206                                                                                          MILWAUKEE                  WI      53228

DONG HUI PAPER PRODUCTS CO., LIMITED   ATTN: DONG ZHANG                               JINFENGHUANG INDUSTRIAL ZONE            FENGGANG TOWN                                            DONGGUAN CITY, GUANGDONG                         CHINA

DONG HUI PAPER PRODUCTS CO., LIMITED   ATTN: GENERAL COUNSEL                          JINFENGHUANG INDUSTRIAL ZONE            FENGGANG TOWN                                            DONGGUAN CITY, GUANGDONG                         CHINA

DONGGUAN CITY JINGLI CAN CO., LTD.     SHUIJI INDUSTRIAL ZONE                         TIANBIAN MANAGE DISTRICT, SHIPAI TOWN                                                            DONGGUAN CITY                      523333        CHINA

DONGGUAN YUXING PRINTING CO. LTD.      ATTN: GENERAL COUNSEL                          SECTION 73, CHILING, GUAN TAI ROAD      HOUJIE TOWN                                              DONGGUAN CITY, GUANGDONG                         CHINA

DONGGUAN YUXING PRINTING CO. LTD.      ATTN: LUO YONG HONG                            SECTION 73, CHILING, GUAN TAI ROAD      HOUJIE TOWN                                              DONGGUAN CITY, GUANGDONG                         CHINA

DONLIN, RECANO & COMPANY, INC.         MATTHEW CHANEY                                 6201 15TH AVENUE                                                                                 BROOKLYN                   NY      11219

DONNIE BAILEY DDS                      865 BOOTH HOLLOW RD.                                                                                                                            WINDETT RUN                OH      45789

DOOR COUNTY DENTAL CARE                JENNIFER HENRY                                 30 N. 18TH AVE                          UNIT 2                                                   STURGEON BAY               WI      54235

DOREMUS FP LLC                         228 EAST 45TH STREET                           10TH FLOOR                                                                                       NEW YORK                   NY      10017

DORIS BLACK                            1 CREEKSIDE WOODS DR.                                                                                                                           SWANSBORO                  NC      28584

DORIS WALTHER                          620 SIMONS DR                                                                                                                                   MISSOULA                   MT      59803

DOROTHEIA TAYLOR                       2812 N. GLASS AVENUE                                                                                                                            TYLER                      TX      75702

DORTHY ONLEY                           114 TANAGER LN,                                                                                                                                 HENDERSONVILLE             NC      28792

DOSE MEDIA                             AMY PETERSON                                   358 W ONTARIO STREET                    SUITE 2E                                                 CHICAGO                    IL      60654

DOT FOODS                              TERRY CASSADY                                  #1 DOT WAY                                                                                       MT STERLING                IL      62353

DOT FOODS INC                          P.O. BOX 192                                                                                                                                    MOUNT STERLING             IL      62353

DOUBLE BARGAIN                         3033 BANDINI BLVD                                                                                                                               VERNON                     CA      90058

DOUBLE DISCOUNT                        1024 WESTCHESTER AVENUE                                                                                                                         BRONX                      NY      10459

                                       C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
DOUGLAS A. WINTHROP                    RABKIN                                         THREE EMBARCADERO CENTER                SEVENTH FLOOR                                            SAN FRANCISCO              CA      94111

DOUGLAS CORBETT                        333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD                   CT      06902

DOUGLAS G SORUCO PANTOJA               333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD                   CT      06902

DOUGLAS M BROWN DOUGLAS M              540 W BASELINE RD                              STE 12                                                                                           CLAREMONT                  CA      91711‐1612

DOUGLAS O' CONNOR DDS                  104 HILLCREST DR.                                                                                                                               EVERGREEN                  AL      36401

DOUGLAS OLIVER DDS                     2200 SAN PABLO AVE                             STE#101                                                                                          PINOLE                     CA      94564

DOUGLAS ORTHODONTICS                   1603 23RD AVE                                                                                                                                   MERIDIAN                   MS      39301

DOUGLAS STEWART                        201 COMMONS PARK S UNIT 118                                                                                                                     STAMFORD                   CT      06902

DOWELL GROUP INC.                      101 ERFORD ROAD                                SUITE 300                                                                                        CAMP HILL                  PA      17011

DOWNEY ORTHODONTICS                    735 HASKINS RD #C                                                                                                                               BOWLING GREEN              OH      43402

DOWNTOWN DENTAL                        1104 18TH ST                                                                                                                                    HONDO                      TX      78861

DOWNTOWN DENTAL CARE                   304 ELM AVE                                                                                                                                     MOOSE LAKE                 MN      55767

DP DISTRIBUTION LLC                    DADE PAPER                                     9601 NW 112TH AVE                                                                                MIAMI                      FL      33178

DPD SMILES                             493 DUANE ST. STE 201                                                                                                                           GLEN ELLYN                 IL      60137

DPM ENTERPRISES                        DAVID MATTO                                    7889 EAST RIDGE POINT DRIVE                                                                      FAYETTEVILLE               NY      13066

DR FRESH DENTAL DEPARTMENT             6645 CABALLERO BLVD                                                                                                                             BUENA PARK                 CA      90620

DR JOHNNY LIU                          7600 DUBLIN BLVD #150                                                                                                                           DUBLIN                     CA      94568




                                                                                                                                                      46
                                                                  Case 19-12689-BLS                             Doc 23                 Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                   Page 49 of 173
                                                                                                                       Consolidated List of Creditors




Name                              Address1                               Address2                               Address3                                Address4     City                             State   Postal Code   Country

DR JULIE GILLIS                   1190 BOOKCLIFF AVE #201                                                                                                            GRAND JUNCTION                   CO      81501

DR KAREN SKAFF                    UNIVERSITY OF KENTUCKY                 900 S. LIMESTONE ST                                                                         LEXINGTON                        KY      40536

DR LARRY LEONG                    6061‐F LONE TREE WAY                                                                                                               BRENTWOOD                        CA      94513

DR MAINAK PATEL                   AMBER SZUBA                            6504 UNIVERSITY BLVD                                                                        WINTER PARK                      FL      32792




DR MALCOME LEE                    34744 JUNIPER AVE                                                                                                                  YUCAIPA                          CA      92399




DR MARGARITA OSCO                 3079 KAANAPALI WAY                                                                                                                 SAN DIEGO                        CA      92154




DR MIKE HOWENSTEIN                10606 LINCOLN TRAIL                                                                                                                FAIRVIEW HEIGHTS                 IL      62208




DR NANDITA LILLY                  31401 PACIFIC HWY S                                                                                                                FEDERAL WAY                      WA      98003

DR NEAL YODER                     901 E. WATERFORD ST                                                                                                                WAKARUSA                         IN      46573

DR NICK DEVANI                    10601 WALKER ST # 210                                                                                                              CYPRESS                          CA      90630

DR OSCAR CORTES DDS               979 W 27TH                                                                                                                         OXNARD                           CA      93030

DR PATRICK SO                     847 SAN PABLO AVE                                                                                                                  ALBANY                           CA      94706

DR PAUL LUND ORTHODONTICS         22 95TH DR                                                                                                                         LAKE STEVENS                     WA      98258

DR RAED AL‐SHARBATI               182‐21 150TH AVE DOH 12417                                                                                                         SPRINGFIELD GARDENS              NY      11413

DR RAMIN FARZAM                   900 WILSHIRE BLVD #440                                                                                                             SANTA MONICA                     CA      90401

DR SAM SULIMAN                    4534 PRECISSI LANE #C                                                                                                              STOCKTON                         CA      95207

DR SCOTT SOLOW                    607 CHESTNUT ST                                                                                                                    PHILADELPHIA                     PA      19106

DR SIMA SALIMI DDS                2001 UNION ST                          STE 560                                                                                     SAN FRANCISCO                    CA      94123

DR WILLIAM C. VESELY              111 E. MCKINLEY RD                                                                                                                 OTTAWA                           IL      61350

DR WU DENTAL OFFICE               2865 HEMLOCK AVE                                                                                                                   SAN JOSE                         CA      95128

DR. AJMERA DDS                    20934 30TH AVE.                                                                                                                    BAYSIDE                          NY      11360

DR. CADMAN AND WAGNER             172685 2ND AVE W                                                                                                                   PRINCE ALBERT                            S6V 5E3       CANADA

DR. CAMPS PEDIATRIC D.C           12520 PROPERITY DR                                                                                                                 SILVER SPRING                    MD      20904

DR. DOLESKI AND WOLFORD           3230 WEST 38TH STREET                                                                                                              ERIE                             PA      16506

DR. ELAAHI DDS                    26 S. LANE                                                                                                                         NEW CITY                         NY      10956

DR. FRESH HOLDINGS, LLC           ARRON F. MILLER                        C/O ARNOLD & PORTER KAYE SCHOLER LLP   250 WEST 55TH STREET                                 NEW YORK                         NY      10019

DR. FRESH HOLDINGS, LLC           C/O ARNOLD & PORTER KAYE SCHOLER LLP   ATTN: PHILLIP A. GERACI                250 WEST 55TH STREET                                 NEW YORK                         NY      10019

DR. FRESH HOLDINGS, LLC           HARRY K. FIDDLER                       C/O ARNOLD & PORTER KAYE SCHOLER LLP   250 WEST 55TH STREET                                 NEW YORK                         NY      10019

DR. FRESH HOLDINGS, LLC           ZHENG HE                               C/O ARNOLD & PORTER KAYE SCHOLER LLP   250 WEST 55TH STREET                                 NEW YORK                         NY      10019

DR. HARMAN DENTAL OFFICE          302 SOUTH HAYES AVE                                                                                                                WAGONER                          OK      74467

DR. MCGINNIS                      333 W. BASTANCHURY RD #100                                                                                                         FULLERTON                        CA      92835

DR. R. CLYNE ADAMS                509 5TH ST. SW                                                                                                                     CULLMAN                          AL      35055

DR. ROMAINE & ASSOCIATES          151 BISHOP MURPHY DR.                                                                                                              FROSTBURG                        MD      21532

DR. SCHACK ORTHODONTICS           3010 WESTCHESTER AVE. STE 403                                                                                                      PURCHASE                         NY      10577

DRAPERIES, INC                    226 MAIN STREET                                                                                                                    NORWALK                          CT      06851

DREAM WORLD CORPORATION JV S.A.   SUSSANA SILES;LAURIE BASORA‐ALL STEP   DE LA IGLESIA CATOLICA DE SANTA ROSA   100 M OESTE, 100 NORTE Y 400 OESTE                   SANTA ROSA DE LA SANTO DOMINGO                         COSTA RICA




                                                                                                                                    47
                                                                      Case 19-12689-BLS                                    Doc 23                Filed 12/18/19
                                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                                              Page 50 of 173
                                                                                                                                  Consolidated List of Creditors




Name                                  Address1                                       Address2                              Address3                                Address4     City                State   Postal Code   Country

DRIVELINE RETAIL MERCHANDISING INC.   P.O. BOX 677987                                                                                                                           DALLAS              TX      75267‐7987

DRS PRODUCT RETURNS                   STEFANIE GERHARD                               2670 LEISCZS BRIDGE RD                SUITE 100                                            LEESPORT            PA      19533

DRS PRODUCT RETURNS LLC               ATTN: GENERAL COUNSEL                          2670 LEISCZS BRIDGE ROAD, SUITE 100                                                        LEESPORT            PA      19533

Dru Anne L. HEUN                      239 MIDLAND AVENUE                                                                                                                        KEARNEY             NJ      07032

DRU‐ANNE HEUN                         239 MIDLAND AVENUE                                                                                                                        KEARNY              NJ      07032

DRUG CITY                             2805 OLD NORTH POINT ROAD                                                                                                                 BALTIMORE           MD      21233

DRUG EMPORIUM                         GIBSON SALES                                   P.O. BOX 6238                                                                              LONGVIEW            TX      75608

DRUG EMPORIUM AMARILLO                4210 B SW 25TH STREET                                                                                                                     AMARILLO            TX      79109

DRUGS AMERICA                         103 E 24TH ST                                                                                                                             LUMBERTON           NC      28358

DRUGSTORE PRODUCTS                    GARY ROBBINS                                   P.O.110849                                                                                 NAPLES              FL      34108

DRUID HILL GOLF CLUB                  740 CLIFTON RD. NE                                                                                                                        ATLANTA             GA      30307

DRYSDALE INT'L LLC                    DEREK DRYSDALE                                 1717 E. MILLCREEK CIRCLE                                                                   SALT LAKE CITY      UT      84106

D‐SCAN, INC.                          P.O. BOX 932544                                                                                                                           ATLANTA             GA      31193‐2544

DTM PACKAGING, LLC                    SHANNON FARRELL                                P.O. BOX 308                                                                               ACCORD              MA      02018‐0308

DUANE READE CORP                      440 NINTH AVE                                                                                                                             NEW YORK            NY      10001

DUC TRAN DDS                          995 MONTAGUE EXPRESS WAY                       STE #118                                                                                   MILPITAS            CA      95035




DUCKWALL‐ALCO STORES                  401 COTTAGE                                                                                                                               ABILENE             KS      67410

DUFF & PHELPS LLC                     12595 COLLECTION CENTER DRIVE                                                                                                             CHICAGO             IL      60693

DUFF AND PHELPS                       ATTN: GENERAL COUNSEL                          55 EAST 52ND STREET                   FLOOR 31                                             NEW YORK            NY      10055

DULCE C VARGAS                        333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD            CT      06902

DUN & BRADSTREET                      P.O. BOX 75434                                                                                                                            CHICAGO             IL      60675‐5434

DUNN HUMBY USA                        P.O. BOX 635029                                                                                                                           CINCINNATI          OH      45263‐5502

DUSTI SMITH                           1308 HELIOS AVENUE                                                                                                                        METAIRIE            LA      70005

DUTCHESS ORTHODONTICS                 1557 ROUTE 82 #5                                                                                                                          HOPEWELL JUNCTION   NY      12533

DY SHOP TRUE                          YITZCHOK HALPERT                               10 DUELK AVE                                                                               MONROE              NY      10950

DYLAN'S CANDY BAR                     1011 THIRD AVENUE                                                                                                                         NEW YORK            NY      10065

DYNAMIC 3PL LLC                       265 MARQUETTE DRIVE                                                                                                                       BOLINGBROOK         IL      60440

DYNAMIC DENTAL SPECIALTIES            KATHY KAPRINYAK                                6609 W 80TH STREET                                                                         LOS ANGELES         CA      90045

DYNAMIC DENTAL WORK LLC               3122 EMMONS AVE                                2ND FL                                                                                     BROOKLYN            NY      11235

DYNAMITE DOLLAR                       YOUR LOCAL PHARMACY                            P.O. BOX 164                                                                               ROCHESTER           NY      14450

DYNASTY INTERNATIONAL                 207 NEWBURY STREET                                                                                                                        BOSTON              MA      02116

EAGLE CHEMICAL CORPORATION            DANNY PLAUT                                    C/O DANNY PLAUT                       17002 ASHTON OAKS DRIVE                              CHARLOTTE           NC      28278




EAGLE COMMISSARY SUPPLY LLC           HANNAH WILSON                                  P.O. BOX 126170                                                                            FORT WORTH          TX      76116

EAGLE SUMMIT DENTAL                   1001 EAGLE VIEW DR.                                                                                                                       BUFFALO             WY      82834

EARLY YEARS ORTHODONTICS              635 COMANCHE TRIAL                             ATTN: CLARK D CASH DDS                                                                     FRANKFORT           KY      40601

EARTHRISE NUTRITIONALS                C/O RAGGHIANTI, FREITAS, MONTOBBIO, WALLACE LLP ATTN: KENNETH R. MORRIS              874 FOURTH STREET                                    SAN RAFAEL          CA      94901
EAS DIRECT SALES INC                  C/O SEDGWICK DETERT MORAN ET AL                ATTN: KATHLEEN DUNN PATTERSON         ONE EMBARCADERO CENTER                  16TH FL      SAN FRANCISCO       CA      94111


EAST COBB DENTAL                      STEPHEN CONNELLY                               1070 WOODLAWN DR                                                                           MARIETTA            GA      30068




                                                                                                                                               48
                                                                   Case 19-12689-BLS                Doc 23                Filed 12/18/19
                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                       Page 51 of 173
                                                                                                           Consolidated List of Creditors




Name                                Address1                             Address2                   Address3                                Address4     City               State   Postal Code   Country

EAST MAIN DENTAL CENTER             PREVENTION DEPARTMENT                1123 E MAIN ST                                                                  MEDFORD            OR      97504

EASTER SEALS TRISTATE               ATTN: GRACE FORD                     2901 GILBERT AVENUE                                                             CINCINNATI         OH      45206


EASTON CONSULTING GROUP             178 HARVEY AVENUE                                                                                                    DOYLESTOWN         PA      18901


EBY BROWN CO                        1415 W DIEHL RD ‐ STE 300N                                                                                           NAPERVILLE         IL      60563

ECHO                                22168 NETWORK PLACE                                                                                                  CHICAGO            IL      60673‐1221

ECONO SCIENTIFIC SUPPLIES           6120 MERLINDALE DRIVE                                                                                                CITRUS HEIGHTS     CA      95610

ECONOCARIBE CONSOLIDATED            2401 NW 69 STREET                                                                                                    MIAMI              FL      33147

ECONOMICAL JANITORIAL               P.O. BOX 23607                                                                                                       NEW ORLEANS        LA      70183

ECONOMICS PARTNERS                  REBECCA PACK                         1 WEST MAIN STREET                                                              AMERICAN FORK      UT      84003

ECRM                                27070 MILES ROAD, SUITE A                                                                                            SOLON              OH      44139

ECS TRANSPORTATION                  30 RAILROAD AVE                                                                                                      WEST HAVEN         CT      06516

EDCO                                C/O PARK DISPOSAL                    P.O. BOX 5398                                                                   BUENA PARK         CA      90622‐5398

EDDIE C SHEN DDS INC                77 E 7TH ST #D                                                                                                       UPLAND             CA      91786

EDDIE WARRIOR CORRECTION CENTER     JEANETTE KEEVER                      P.O. BOX 315                                                                    TAFT               OK      74463‐0315

EDENTAL GROUP                       1757 W. CARSON ST. STE # E                                                                                           TORRANCE           CA      90501

EDGAR SWEREN DDS                    1001 N POINT BLVD #501                                                                                               BALTIMORE          MD      21224

EDIMAR INTERNATIONAL                14750 SW 26 STREET                                                                                                   MIAMI              FL      33185

EDIMAR/PENNYWISE ‐ REACH            LAURE BASORA‐ ALL STEP               14750 SW 26 ST SUITE 110                                                        MIAMI              FL      33185




EDIT ONE PRODUCTIONS LLC            369 LEXINGTON AVENUE                 21ST FLOOR                                                                      NEW YORK           NY      10017




EDUARDO A. DR. MEJIA DDS, MS        2257 N. LOOP 336 W. STE 120                                                                                          CONROE             TX      77304

EDUARDO GABUTEN DDS                 22015 S. MAIN ST                                                                                                     CARSON             CA      90745

EDUARDO OVADIA DDS                  AVE. DE LAS FUENTES 41‐A             PISO #9 DESPACHO 901                                                            TECAMACHALCO       MX      53950

EDWARD J. MC DADE                   6507 NE 181ST ST                                                                                                     KENMORE            WA      98028‐4801

EDWARD J. PAVLIK                    2555 LINCOLN HWY                                                                                                     OLYMPIA FIELDS     IL      60461

EDWARD PHILLIPS                     4889 SOUTH CITATION DR.              APT # 102                                                                       DELRAY BEACH       FL      33445

EDWARD SHEINIS DDS                  1712 NORTH UNIVERSITY DR.                                                                                            CORAL SPRINGS      FL      33071

EDWARD SURGER EDWARD DDS            1401 AVOCADO AVE #507                                                                                                NEWPORT BEACH      CA      92660

EDWARDS ANGELL PALMER & DODGE LLP   P.O. BOX 40956                                                                                                       HARTFORD           CT      06150‐0956

EFRAIN ROJAS                        333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902

EFREN N. JUAREZ DDS INC             531 W. LAS TUNAS DR #D                                                                                               SAN GABRIEL        CA      91775

EGMGINC                             KHALED ESHTEWI I(USA)                ALSSALA COMPANY            180 SW EDGEWAY DRIVE. 265                            BEAVERTON          OR      97006

EGYPT ORTHO                         ADEL GALAL                           56 MOHAMED RAGAAY ST                                                            CAIRO                                    EGYPT

EL RANCHO, INC.                     P.O. BOX 472586                                                                                                      GARLAND            TX      75047

EL TAPATIO MARKETS, INC             13635 FREEWAY DRIVE                                                                                                  SANTE FE SPRINGS   CA      90670

EL TORO DENTAL CARE                 23823 EL TORO RD #122                                                                                                LAKE FOREST        CA      92630

ELAINE CONNOLLY                     214 SANFORD AVENUE                                                                                                   LYNDHURTS          NJ      07071

ELAN ACCESSORIES CO., LTD.          75., NO.788‐1, ZHONGZHENG RD                                                                                         TAIWAN                                   CHINA




                                                                                                                        49
                                                                       Case 19-12689-BLS                       Doc 23                   Filed 12/18/19
                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                     Page 52 of 173
                                                                                                                         Consolidated List of Creditors




Name                                   Address1                                      Address2                  Address3                                   Address4     City            State   Postal Code   Country

ELANA QUAN                             3010 CLEMENT ST                                                                                                                 SAN FRANCISCO   CA      94121

ELANA ROTHENBERG                       1340 HUDSON RD.                                                                                                                 TEANECK         NJ      07666

ELEANOR & SIAZON DMD                   GLORIA YABUT                                  1720 S. EUCLID ST                                                                 ANAHEIM         CA      92802

ELEGANCE IN DENTISTRY                  1 WINDING DR.                                                                                                                   PHILADELPHIA    PA      19004

ELENA MIGNONE                          47 GEORGE AVE                                                                                                                   NORWALK         CT      06851

ELEVEN MADISON PARK                    11 MADISON AVENUE                                                                                                               NEW YORK        NY      10010

ELISA SICAIROS                         333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                            STAMFORD        CT      06902

ELISHA GREENFIELD DDS LTD              1506 E. 87TH ST                                                                                                                 CHICAGO         IL      60619




ELITE BRANDS SA DE CV                  LAURIE BASORA ‐ALL STEP                       AVE LAMATPC 2 FRENTE 3M                                                                                                 EL SALVADOR
                                       HUGO FABIAN GIRALDO GRIJALBA;LAURIE BASORA‐
ELITE IMPORTACIONES S A S              ALLSTEP                                       CALLE 80, VIA SIBERIA     TTCB MOD. 3 BOD. 16                                     COTA                                  COLOMBIA

ELITE LOGISTIC GROUP                   CALLE NEVADA ZB‐1                             EXT PARKVILLE                                                                     GUAYNABO        PR      00969

ELITE ORTHODOTICS SPECIALIST           3001 BONITA RD #400                                                                                                             CHULA VISTA     CA      91910

Elizabeth A PLUSCH                     333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                            STAMFORD        CT      06902

ELIZABETH A. LEE                       15 COLUMBIA PLACE                             APT. 7                                                                            BROOKLYN        NY      11201

Elizabeth ARIAS‐HERNANDEZ              333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                            STAMFORD        CT      06902

Elizabeth BERG                         4 MILDRED AVENUE                                                                                                                RYE             NY      10580

ELIZABETH BERG CONSULTING              4 MILDRED AVENUE                                                                                                                RYE             NY      10580

ELIZABETH BRAVO                        3104 POPPYPATCH DR                                                                                                              MODESTO         CA      95354

ELIZABETH ESCOBEDO and JULIO HERRERA   5810 33 AV                                                                                                                      HYATTSVILLE     MD      20782

Elizabeth HARTONG                      71 PARISH LANE                                                                                                                  NEW CANAAN      CT      06840

ELIZABETH L. TRAN DDS                  2657 W. EDINGER AVE                                                                                                             SANTA ANA       CA      92704

Elizabeth ZAVALA                       333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                            STAMFORD        CT      06902

ELLEN BEN‐NAIM                         FIRST BORN PROGRAM OF LOS ALAMOS              190 CENTRAL PARK SQUARE                                                           LOS ALAMOS      NM      87544

ELLEN M. PACLEB DDS                    1307 SOLANO AVE                                                                                                                 ALBANY          CA      94706

ELLIS JAMES DDS                        801 N ELM ST                                                                                                                    HENDERSON       KY      42420

ELMHURST DENTAL                        79‐11 41ST. AVE STE A107                                                                                                        ELMHURST        NY      11373

ELMHURST FAMILY DENTAL                 CYNTHIA TSEN                                  85‐27 BROADWAY            1ST FL                                                  ELMHURST        NY      11373

EMANUEL MIZRAHI DDS                    11035 JEWEL AVE                                                                                                                 FOREST HILLS    NY      11375

EMANUELE DOMINIC                       5 HUDSON VLY PROF PLZ                                                                                                           NEWBURGH        NY      12550

EMBRACE ORTHODONTICS                   DR. CATHERINE MCLEOD                          5657 SPRING GARDEN RD     STE#600                                                 HALIFAX                 B3J 3R4       CANADA

EMBRACE ORTHODONTICS                   194 SOUTH ALVARADO ST                                                                                                           LOS ANGELES     CA      90057

EMBRACE ORTHODONTICS                   501 N FREDERICK AVE #102                                                                                                        GAITHERBURG     MD      20877

EMERALD PERFORMANCE MATERIALS          BOBBY GRUBER                                  3157 SOLUTIONS CENTER                                                             CHICAGO         IL      60677‐3001

EMERGO GLOBAL CONSULTING LLC           2500 BEE CAVE ROAD                            BLDG 1, SUITE 300                                                                 AUSTIN          TX      78746

EMERSON GROUP                          SCOTT EMERSON                                 407 E LANCASTER AVENUE                                                            WAYNE           PA      19087‐4202

EMILE LACHAMBRE                        39506 N DAISY MTN DR. 122‐146                                                                                                   PHOENIX         AZ      85086

EMILIA DR SUAREZ CROY                  3068 STORY DR                                                                                                                   SAN JOSE        CA      95127

EMILY TRAN                             7120 FOSTER SLOUGH RD                                                                                                           SNOHOMISH       WA      98290

EMMA WATERS                            9602 W BRITTON ST.                                                                                                              WICHITA         KS      67205




                                                                                                                                      50
                                                                       Case 19-12689-BLS                          Doc 23                   Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                          Page 53 of 173
                                                                                                                            Consolidated List of Creditors




Name                                Address1                                 Address2                             Address3                                   Address4       City               State   Postal Code   Country

EMMANUEL B. HARTON DDS              201 W. 15TH ST                                                                                                                          SANTA ANA          CA      92701

EMMANUEL G. SKORDALAKIS DDS         46950 JENNINGS FARM DR.                  SUITE 160                                                                                      STERLING           VA      20164

EMPRESS BEAUTY DISTR INC            5815 BROOK HOLLOW PARKWAY                SUITE D                                                                                        NORCROSS           GA      30071

EMUN INC                            JOHN PITSINOS                            100 PRIVIDENCE MAIN ST NW            SUITE B                                                   HUNTSVILLE         AL      35806‐4827

ENERGY BRANDS,INC.                  C/O LAW OFFICES OF JAY H. GELLER         ATTN: JAY H. GELLER                  2425 WEST OLYMPIC BOULEVARD                # 4000W        SANTA MONICA       CA      90404

ENNIS AVE PLLC DBA CAMELOT DENTAL   710 W. ENNIS AVE                                                                                                                        ENNIS              TX      75119

ENRIQUE MORENO                      P.O. BOX 366                                                                                                                            NOGALES            AZ      85628

ENSEMBLEIQ, INC.                    LAURA FONTANA                            29475 NETWORK PLACE                                                                            CHICAGO            IL      60673‐1294

ENTRYPOINT COMMUNICATIONS LLC       ATTN: GENERAL COUNSEL                    3324 OLD CLOSEBURN COURT                                                                       CHARLOTTE          NC      28210

ENTRYPOINT COMMUNICATIONS, LLC      KURT SCHMIDT                             P.O. BOX 95000‐3350                                                                            PHILADELPHIA       PA      19195‐0001

ENZO'S ITALIAN FINE FOODS           2802 SUMMER STREET                                                                                                                      STAMFORD           CT      06905




ENZYMATIC THERAPY, INC.             C/O SIDLEY AUSTIN BROWN & WOOD LLP       ATTN: AMY P. LALLY                   555 WEST 5TH STREET                        SUITE 4000     LOS ANGELES        CA      90013

ENZYMATIC THERAPY, INC.             JUDITH M. PRAITIS                        C/O SIDLEY AUSTIN BROWN & WOOD LLP   555 WEST 5TH STREET                        SUITE 4000     LOS ANGELES        CA      90013

ERIC HANEY DDS                      122 TUMSTEAD AVE                                                                                                                        SAN ANSELMO        CA      94960

ERIC J. JONES DDS                   1058 STATE ROUTE 7 SOUTH                                                                                                                GALLIPOLIS         OH      45631


ERIC JOHN                           4267 SAMOA DR                                                                                                                           HERMITAGE          TN      37076

ERIC MCCORMICK DDS                  15 W. 8TH AVE                                                                                                                           BAY SPRINGS        MS      39422

ERIC MOHR DMD                       1901 N FEDERAL HWY STE 215                                                                                                              POMPANO BEACH      FL      33062

ERIC QUILLEN DDS                    156 FRANKFORT ST.                                                                                                                       VERSAILLES         KY      40383




ERIC SPAULDING/VINTAGEVIEW          2774 QUARTERLAND ST                                                                                                                     STRASBURG          CO      80136

ERIC WEISS DDS                      340 EAST NORTHFIELD ROAD                 FLOOR 1: SUITE 2A                                                                              LIVINGSTON         NJ      07039

ERICH SCHMARANZER                   333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                         STAMFORD           CT      06902




ERIK ANDERSON                       ERIK ANDERSON                            5071 DORADO DR                       STE#109                                                   HUNTINGTON BEACH   CA      92649




ERIK HRABOWY DDS                    3140 E BROAD ST #200                                                                                                                    COLUMBUS           OH      43209

ERIKA ELIZABETH RUIZ DURAN          AVE MIRAFLORES #6439‐A                   FRACCI RUBI                                                                                                                             CANADA

ERIN HUMPHRIES                      1522 WEST CAUSEWAY                                                                                                                      MANDEVILLE         LA      70471

ESH COMPANY                         7171 W. GUNNISON ST.                     STE #7LW                                                                                       HARVARD HEIGHTS    IL      60706


ESSEL PROPACK AMERICA LLC           KUMAL KUTHIALA                           187 CANE CREEK BLVD                                                                            DANVILLE           VA      24540

ESSELTE CORPORATION                 5 HIGH RIDGE PARK, 1ST FLOOR                                                                                                            STAMFORD           CT      06905

ESSERTIER ADVERTISING               4 DASKAMS LANE, SUITE 329                                                                                                               NORWALK            CT      06851

ESSEX TESTING CLINIC INC.           799 BLOOMFIELD AVENUE                                                                                                                   VERONA             NJ      07044

ESTEEMED BRANDS INC                 LESLIE ALMOND                            3450 LAKESIDE DRIVE                  SUITE 120                                                 MIRAMAR            FL      33027

ESTEEMED BRANDS INC.                3450 LAKESIDE DRIVE                      SUITE 120                                                                                      MIRAMAR            FL      33027

ESTELA CARRILLO                     333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                         STAMFORD           CT      06902

ESTELLE LIOU                        1524 N. ORANGE GROVE # B                                                                                                                POMONA             CA      91767




                                                                                                                                         51
                                                                 Case 19-12689-BLS                Doc 23                   Filed 12/18/19
                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                        Page 54 of 173
                                                                                                            Consolidated List of Creditors




Name                               Address1                            Address2                   Address3                                   Address4     City                             State   Postal Code   Country

ESTES HIDDLE                       33 PAYNE DR.                                                                                                           PARIS                            IL      61944

ESTORE.COM                         500 N CENTRAL EXPWAY                                                                                                   PLANO                            TX      75074

ET PUBLISHING INTERNATIONAL LLC    BOX 527650                                                                                                             MIAMI                            FL      33152‐7428

ETAILZ, INC.                       2818 N. SULLIVAN ROAD #130                                                                                             SPOKANE VALLEY                   WA      99216


ETHIOLINK INTER TRADE PLC          HANA LEULSEGED/TESHOME ZEWDE        P.O. BOX 90711             HOUSE NO: 990/14 BOLE ROAD                              KIRKOS KIFLE KETEMA ADDISABABA

ETS DIVINE GRACE                   YASMIN‐TRI‐STAR                     P.O. BOX 17563                                                                     DOUALA                                                 CAMEROON

EUNJUNG LEE                        306 BROAD AVE                       STE#2C                                                                             PALISADES PARK                   NJ      07650

EUROCOSMETICA, S.A.                LAURIE BASORA‐ ALL STEP             3 AVE. 10‐14 ZONA 13       GUATEMALA CITY                                          GUATEMALA                        GT      01013

EUROLIA SAS                        40 RUE DE LA FRANCOY                                                                                                   CUGNAUX                                  31270         FRANCE

EUROPHARMA CONCEPTS LTD            KILBEGGAN ROAD                                                                                                         CLARA                                                  IRELAND


EVA COSMETICS & DRUG               72 NASSAU ST                                                                                                           NEW YORK                         NY      10038‐3703

EVANS WORLDWIDE INC.               251 INDUSTRIAL PARKWAY                                                                                                 BRANCHBURG                       NJ      08876


EVERGREEN DENTISTS                 2847 S WHITE RD #204                                                                                                   SAN JOSE                         CA      95148

EVO CONFERENCE LLC                 P.O. BOX 1845                                                                                                          DRAPER                           UT      84020

EVOLVE MKD                         49 WEST 24TH STREET                 7TH FLOOR                                                                          NEW YORK                         NY      10010

EVOLVED BUSINESS SOLUTIONS INC.    TODD SMITH                          9145 HILLSTON RIDGE ROAD                                                           HUNTERSVILLE                     NC      28078




EVOQUA WATER TECHNOLOGIES LLC      28563 NETWORK PLACE                                                                                                    CHICAGO                          IL      62673‐1285

EVTV LLC                           1200 HIGH RIDGE ROAD                SECOND FLOOR                                                                       STAMFORD                         CT      06905‐1202

EXCEL DENTAL                       JENNIFER TRANG XA DDS               9225 MIRA MESA BLVD        STE#103                                                 SAN DIEGO                        CA      92126

EXCEL GROCERY DIST., INC.          8323 FRBNKS‐WHT OAKS                                                                                                   HOUSTON                          TX      77040

EXCEL WHOLESALE DISTRIBUTORS INC   15‐13 132ND STREET                                                                                                     COLLEGE POINT                    NY      11356

EXCELDENT TRADING                  986 AURORA BLVD, PROJECT 4          RM. 216 CALY BLDG                                                                  MARILAG                                  1109          PHILIPPINES

EXECUTIVE GADGET CO.               161 RUSSELL COURT                   WOBURN PLACE                                                                       LONDON                                   WC1H 0LR      UNITED KINGDOM

EXTRAORDINARY SMILES               4136 E COMMERCE WAY STE 100                                                                                            SACRAMENTO                       CA      95834

EXTREME REACH, INC.                75 SECOND AVENUE, STE 720                                                                                              NEEDHAM                          MA      02494

EZY DENTAL                         4301 ATLANTICE AVE #4                                                                                                  LONG BEACH                       CA      90807

F W KERR COMPANY                   43155 N 9 MILE ROAD                                                                                                    NOVI                             MI      48376

FACE VALUE INC                     416 BROOKSHIRE DR                                                                                                      LILBURN                          GA      30047

FAIR OAKS DENTAL, PA               9091 FAIR OAKS PKWY                 STE #304                                                                           BOERNE                           TX      78015

FAIRFORM MANUFACTURING CO LTD.     SUITE 3008 MAN YEE BUILDING         68 DES VOEUX RD. CENTRAL                                                           CENTRAL HONG KONG                                      HONG KONG

FAIRWAY SALES                      1071 W SAGINAW                                                                                                         VASSAR                           MI      48768

FAIRWOOD ORTHODONTICS              14300 SE PETROVITSKY RD                                                                                                RENTON                           WA      98058

FAITH COMMUNITY                    10937 LAUREL DR                                                                                                        WOFFORD HEIGHTS                  CA      93285

FAMILY & COSMETIC DENTAL CARE      2627 PEACH TREE PKWY # 440                                                                                             SUWANEE                          GA      30024

FAMILY AND COSMETIC DENTISTRY      DR BRANDON DRAUD                    7230 LOCUST ST                                                                     COMMERCE CITY                    CO      80022

FAMILY DENTAL                      4000 FULTON ST STE D                                                                                                   HOUSTON                          TX      77009

FAMILY DENTAL CARE                 112 N. DENTON ST                                                                                                       GAINESVILLE                      TX      76240

FAMILY DENTAL CARE                 1385 FORDHAM DR #106                                                                                                   VIRGINIA BEACH                   VA      23464




                                                                                                                         52
                                                                             Case 19-12689-BLS                      Doc 23                 Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                        Page 55 of 173
                                                                                                                            Consolidated List of Creditors




Name                                           Address1                            Address2                         Address3                                 Address4     City                          State   Postal Code   Country

FAMILY DENTAL CARE                             DR.ROSEN                            2030 W. MAIN ST.                                                                       NORRISTOWN                    PA      19403

FAMILY DENTAL CARE                             MAIELLO RALPH DDS                   495 E LOS ANGELES AVE                                                                  SIMI VALLEY                   CA      93065

FAMILY DENTAL CARE CENTER                      6188 OXON HILL ROAD                 STE #406                                                                               OXON HILL                     MD      20745

FAMILY DENTAL CENTER                           DR. ROMEO S. BAUTISTA               34399 ALVARADO NILES RD                                                                UNION CITY                    CA      94587

FAMILY DENTISTRY                               18821 PIONEER BLVD. STE # C                                                                                                CERRITOS                      CA      90703

FAMILY DENTISTRY                               23962 ALESSANDRO BLVD # R                                                                                                  MORENO VALLEY                 CA      92553

FAMILY DENTISTRY                               4646 EL CAMINO REAL                                                                                                        LOS ALTOS                     CA      94022

FAMILY DENTISTRY CHILDREN'S AND ADULT'S        717 N.E. 36TH ST.                                                                                                          OKLAHOMA CITY                 OK      73105


FAMILY DENTISTRY INC                           600 MOUND COURT                                                                                                            LEBANON                       OH      45036


FAMILY DOLLAR STORES INC                       P.O. BOX 1017                                                                                                              CHARLOTTE                     NC      28201‐1017


FAMILY ORTHODONTICS OF DUBLIN                  HSIEH SUSAN DDS                     6378 CLARK AVE                                                                         DUBLIN                        CA      94568

FAMILY RESOURCE NAVIGATORS                     PEI HE                              291 ESTUDILLO AVE                                                                      SAN LEANDRO                   CA      94577

FAMILY TREE ORTHODONTICS                       DR SHEILA LUWIHARTO                 27001 LA PAZ RD STE 236                                                                MISSION VIEJO                 CA      92691‐5537

FAMILY‐TO‐FAMILY, INC.                         6 CIRCLE DRIVE                                                                                                             HASTINGS ON HUDSON            NY      10706

FANG BING ZHONG DDS                            25 NORTH SANTA ANITA AVE #K                                                                                                ARCADIA                       CA      91006

FANTASTIC MERCHANDISING                        P O BOX 0634                                                                                                               CARTERET                      NJ      07008‐0634

FARA BENDER, DMD, PA                           6169 JOG RD                         STE#B‐5                                                                                LAKE WORTH                    FL      33467

FARAH MAZIN DDS                                1740 CARL D SILVER PKWY                                                                                                    FREDERICKSBURG                VA      22079

FARCON ARMIE DDS                               541 FORD AVE                                                                                                               FORDS                         NJ      08863

FAREWAY STORES INC                             P.O. BOX 70                                                                                                                BOONE                         IA      50036‐0070

FARMACORP S.A.                                 10900 NW 97TH STREET,               SUITE 101                                                                              MIAMI                         FL      33178

FARNER BOCKEN CO                               P.O. BOX 368                                                                                                               CARROLL                       IA      51401

FARSHAD FARZAM                                 1575 E. FLORENCE AVE #A                                                                                                    LOS ANGELES                   CA      90001

FAST PAWN                                      SIMON KUSHNIR                       1201 SOUTH OCEAN DR              APT#1003N                                             HOLLYWOOD                     FL      33019

FASTRIP FOOD STORE INC.                        3101 STATE ROAD                                                                                                            BAKERSFIELD                   CA      93303

FAUXCADES                                      8888 GOVERNORS ROW                                                                                                         DALLAS                        TX      75247

FAYETTE DENTAL CLINIC                          143 S. MAIN ST                      DR CHARLES LEE                                                                         FAYETTE                       IA      52142

FCADV                                          TIFFANY CARR                        425 OFFICE PLZ                                                                         TALLAHASSEE                   FL      32301

FECHI NKWOCHA                                  11822 GLADEWOOD LANE                                                                                                       HOUSTON                       TX      77071

FEDCO                                          LAURIE BASORA‐ ALL STEP             BOGOTA OFFICE                    CRA. 69 NO. 98A‐66                                    ZONA INDUSTRIAL LA FLORESTA                         COLOMBIA

FEDCO HONDURAS S.A                             LAURIE BASORA ‐ ALL STEP            4 AVE ENTRE 16 Y 17, CALLE S.O   BARIO PAZ BARAHONA                                    SAN PEDRO SULA                                      HONDURAS

FEDERAL EXPRESS                                P.O. BOX 371461                                                                                                            PITTSBURGH                    PA      15250‐7461

FEDERAL EXPRESS FREIGHT                        P.O. BOX 223125                                                                                                            PITTSBURGH                    PA      15251‐2125

FEDERATION OF CREDIT & FINANCIAL PROFESSIONALS TERRI TAESCHLER                     51 CRAGWOOD ROAD                 SUITE 200                                             SOUTH PLAINFIELD              NJ      07080

FEDEX                                          P.O. BOX 7221                                                                                                              PASADENA                      CA      91109‐7321

FEDEX FREIGHT                                  DEPT LA                             P.O. BOX 21415                                                                         PASADENA                      CA      91185‐1415

FEDEX OFFICE                                   980 HIGH RIDGE ROAD                                                                                                        STAMFORD                      CT      06905

FELIPE DR CUEVAS                               AVENIDA ALEMANIA 0650               DEPTO 1002                                                                             TEMUCO                                4810214       CHILE

FELIPE F.R. FERNANDEZ DDS                      11649 ARTESIA BLVD                                                                                                         ARTESIA                       CA      90701




                                                                                                                                         53
                                                                         Case 19-12689-BLS               Doc 23                   Filed 12/18/19
                                                                                                                   High Ridge Brands Co., et al.
                                                                                                                                                               Page 56 of 173
                                                                                                                   Consolidated List of Creditors




Name                                       Address1                            Address2                  Address3                                   Address4     City                   State   Postal Code   Country

FERGUS‐ BURRIS ORTHODONTIC TEA             2606 BROWNS LN.                                                                                                       JONESBORO              AR      72401

FERN EXPO & EVT SVC                        645 LINN STREET                                                                                                       CINCINNATI             OH      45203

FESTIVAL FOODS                             R. SWEENEY                          3800 EMERALD DRIVE EAST                                                           ONALASKA               WI      54650

FIDELITY INFORMATION SERVICES INC          PAYMENT PROCESSING CENTER           P.O. BOX 4535                                                                     CAROL STREAM           IL      60197‐4535

FIDELITY INVESTMENTS                       ERIC WATKINS                        200 SEAPORT BLVD                                                                  BOSTON                 MA      02210

FIDELITY INVESTMENTS INSTITUTIONAL ‐ NHL   OPERATIONS COMPANY INC.             P.O. BOX 73307                                                                    CHICAGO                IL      60673‐7307

FIELD AGENT, INC.                          P.O. BOX 9568                                                                                                         FAYETTEVILLE           AR      72703

FIESTA MART INC.                           C/O BLANCA GARCIA                   P.O. BOS 7481                                                                     HOUSTON                TX      77248‐7481

FIESTA MART LLC                            BEN ORCUTT                          P.O. BOX 677841                                                                   DALLAS                 TX      75267‐7841

FILMART INC.                               4724 18 AVE.                                                                                                          BROOKLYN               NY      11210

FINANCIAL PRINTING COMPANY                 1731 EMBARCADERO RD #100                                                                                              PALO ALTO              CA      94303

FINKE COMPANY                              LORETTA MILLER                      2226 SPRINGBORO ROAD                                                              DAYTON                 OH      45439

FINN PARTNERS INC.                         301 EAST 57TH STREET                                                                                                  NEW YORK               NY      10022

FINTEX LLC                                 29498 E. RIVER                                                                                                        GROSSE LLE             MI      48138

FIONA HALLEGUA                             145 WEST 67TH ST                    APT 48A                                                                           NEW YORK               NY      10023

FIRE OUT                                   16 ROCKWOOD LANE                                                                                                      DANBURY                CT      06811

FIREFLY BRUSH                              ANNE TESTING                        333LUDLOW STREET                                                                  STAMFORD               CT      06902

FIRMENICH INCORPORATED                     ATTN: GENERAL COUNSEL               250 PLAINSBORO ROAD                                                               PLAINSBORO             NJ      08536


FIRMENICH INCORPORATED                     ATTN: VP, COUNSEL TO THE AMERICAS   250 PLAINSBORO ROAD                                                               PLAINSBORO             NJ      08536

FIRST BAPTIST CHURCH                       P.O. BOX 8                          801 N. MAIN ST                                                                    BOGATA                 TX      75417


FIRST BAPTIST CHURCH (SALISBURY)           223 NORTH FULTON ST.                                                                                                  SALISBURY              NC      28144

FIRST BUSINESS MACHINES INC.               13203 ROSECRANS AVENUE                                                                                                SANTA FE SPRINGS       CA      90670

FIRST DATA MERCHANT SERVICES LLC           ATTN: LEGAL DEPARTMENT              6855 PACIFIC STREET       AK‐32                                                   OMAHA                  NE      68106

FIRST IMPRESSIONS DENTURE CLINIC           CAROL CASTEEL                       215 SMELTER AVE NE #3                                                             GREAT FALLS            MT      59404

FIRST ONE AUSTRALIA P/L                    LAURIE EDGERLY‐ TRI STAR            17‐23 CHADDERTON STREET                                                           LANSVALE NSW                   02166         AUSTRALIA

FIRST SPECIAL OPER MED GROUP               TINCKENY                            131 HOWIE WALTERS RD      #91042                                                  HURLBURT FIELD         FL      32544

FISHER FOODS OF CANTON                     4855 FRANK RD NW                                                                                                      CANTON                 OH      44720

FITZGERALD ORTHODONTICS                    A/R ACCT# 80000873                  444 36TH AVENUE NW                                                                NORMAN                 OK      73072

FITZGERALD ORTHODONTICS                    444 36TH AVENUE NW                                                                                                    NORMAN                 OK      73072

FIVE BELOW                                 25 W. CEDAR ST. SUITE 130                                                                                             PENSACOLA              FL      32502

FIVE BELOW, INC                            701 MARKET STREET                   SUITE 300                                                                         PHILADELPHIA           PA      19106

FLAGSTAFF UNIFIED SCHOOL DISTRICT          LEONA JARCHOW                       3285 E. SPARROW AVE                                                               FLAGSTAFF              AZ      86004

FLEETWOOD FIBRE PACKAGING                  NORMA A CARDENAS                    15250 DON JULIAN ROAD                                                             CITY OF INDUSTRY       CA      91745

FLEIT JACOBSON, COHN & PRICE               1217 E STREET, N.W.                                                                                                   WASHINGTON             DC      20004

FLETCHER CARLTON ALFORD                    C/O GORDON & REES                   275 BATTERY STREET        20TH FL                                                 SAN FRANCISCO          CA      94111

FLINTRIDGE DENTAL GROUP                    1035 FOOTHILL BLVD                                                                                                    LA CANADA FLINTRIDGE   CA      91011

FLORA EUM                                  333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                            STAMFORD               CT      06902

FLORA Y. CHEN DDS                          3356 W BALL RD #118                                                                                                   ANAHEIM                CA      92804

FLORENCE DENTAL CLINIC                     129 EARL CLARK DRIVE                                                                                                  FLORENCE               MS      39073




                                                                                                                                54
                                                                        Case 19-12689-BLS                                   Doc 23                 Filed 12/18/19
                                                                                                                                    High Ridge Brands Co., et al.
                                                                                                                                                                                     Page 57 of 173
                                                                                                                                    Consolidated List of Creditors




Name                                      Address1                                       Address2                           Address3                                 Address4          City            State   Postal Code   Country

FLORIDA CITY DENTAL/ALBARO ORDONEZ DDS    CARLA MARTINEZ                                 786 S HOMESTEAD BLVD                                                                          HOMESTEAD       FL      33030

FLORIDA DEPARTMENT OF REVENUE             5050 WEST TENNESSEE STREET                                                                                                                   TALLAHASSEE     FL      32399‐0100

FLORIDA DEPT OF REVENUE                   5050 W. TENNESSEE STREET                                                                                                                     TALLAHASSEE     FL      32399‐0135

FLOSSOME ORTHODONTICS                     7887 N. KENDALL DR # 103                                                                                                                     MIAMI           FL      33156

FLYTE TYME WORLDWIDE                      90 MCKEE DRIVE                                                                                                                               MAHWAH          NJ      07430
                                          C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
FMALI HERB,IN.                            RABKIN                                         ATTN: DOUGLAS A. WINTHROP          THREE EMBARCADERO CENTER                 SEVENTH FLOOR     SAN FRANCISCO   CA      94111

FOCH M. SMART DDS                         SMARTSMILE ORTHODONTICS                        315 RAY THORINGTON RD                                                                         MONTGOMERY      AL      36117

FOLEYS INC                                P O BOX 4160                                                                                                                                 ARCHDALE        NC      27263

FOLICA DISTRIBUTORS                       90 STULTS ROAD                                                                                                                               DAYTON          NJ      08810




FOOD 4 LESS                               JUDY HODGKIN                                   I.W.G.A. ‐ N.C. ATTN: J. HODGKIN   101 PARKSHORE DRIVE SUITE 100                              FOLSOM          CA      95630




FOOD AND DRUG ADMIN; OFFICE OF FIN MGMT   JON HICKS                                      ATTN: EXPORT CERTIFICATE FEES      1350 PICCARD DRIVE, SUITE 200A                             ROCKVILLE       MD      20850

FOOD GIANT SUPERMARKETS                   CANDACE HALSTEAD                               1501 W MAGNOLIA AVENUE                                                                        GENEVA          AL      36340

FOOD MOVERS INTERNATIONAL                 1920 MARK CT                                   SUITE 170                                                                                     CONCORD         CA      94520

FOODARAMA                                 10810 S. POST OAK ROAD                                                                                                                       HOUSTON         TX      77035

FOREST NORTH DENTAL                       ROSENBLATT RICHARD DDS                         1400 N. WESTERN AVE                                                                           LAKE FOREST     IL      60045




FORMIA AIRLINE SUPPLIES LTD               MARCY MARTINEZ                                 SUITE 1302 CHARM CENTRE            700 CASTLE PEAK ROAD, LAI CHI KOK                          KOWLOON                               HONG KONG

FORREST CITY GROCER CO                    P.O. BOX 1859                                                                                                                                FORREST CITY    AR      72336

FORT STREET DENTISTRY                     4009 FORT ST                                                                                                                                 LINCOLN PARK    MI      48146

FORT WORTH ORTHODONTIC SPEC.              ATTN: DR.ANTHONY PATEL                         5700 EDWARDS RANCH RD. # 102                                                                  FORT WORTH      TX      76109

FORTUNE MEDIA GROUP DBA: ASONTV           KYRA BURTON                                    6250 CORAL RIDGE DR.               SUITE 200                                                  CORAL SPRINGS   FL      33076

FOUR SEASONS GENERAL MERCHANDISE          GWEN TAN                                       2801 E VERNON AVE                                                                             LOS ANGELES     CA      90058

FRAIMAN PROSTHODONTICS                    18715 N REEMS RD #100                                                                                                                        SURPRISE        AZ      85374

FRANCHISE TAX BOARD ‐ CALIFORNIA          P.O. BOX 942857                                                                                                                              SACRAMENTO      CA      94257

FRANCIS KADIEN                            9888 WEST BELLEVIEW AVE                        NUM 139                                                                                       LITTLETON       CO      89123

FRANCIS M. GREGOREK                       C/O WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP SYMPHONY TOWERS                     750 B STREET SUITE 2770                                    SAN DIEGO       CA      92101

FRANCISCAN INN                            109 BATH ST.                                                                                                                                 SANTA BARBARA   CA      93101

FRANCISCO IRMA DDS                        4750 ALMANDEN EXPY                             STE#152                                                                                       SAN JOSE        CA      95118

FRANK A LORINO                            333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD        CT      06902

FRANK BATASTINI DDS                       188 FRIES MILL PAV                                                                                                                           TURNERSVILLE    NJ      08012

FRANK E MERIDETH JR.                      C/O GREENBERG TRAURIG,LLP                      2450 COLORADO AVENUE               SUITE 400E                                                 SANTA MONICA    CA      90404

FRANK E NELMS                             16351 PRINCE FREDERICK RD                                                                                                                    HUGHESVILLE     MD      20637

FRANK FORTHUN                             514 CYNTHIA ST                                                                                                                               BEAUMONT        CA      92223




FRANK L. CEJA DDS                         3007 HIGHLAND AVE SUITE 104                                                                                                                  NATIONAL CITY   CA      91950

FRANK LU DDS                              136‐20 38TH AVE STE 5C                                                                                                                       FLUSHING        NY      11354




FRANK OLIVAS                              10116 SIERRA HILL DR. NW                                                                                                                     ALBUQUERQUE     NM      87114




                                                                                                                                                 55
                                                                        Case 19-12689-BLS                          Doc 23                Filed 12/18/19
                                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                                        Page 58 of 173
                                                                                                                          Consolidated List of Creditors




Name                                     Address1                             Address2                             Address3                                Address4       City              State   Postal Code   Country

FRANK RECRUITMENT GROUP INC.             ATTN: GENERAL COUNSEL                110 WILLIAMS STREET                  21ST FLOOR                                             NEW YORK          NY      10038

FRANK RIZZIERI                           ATTN: GENERAL COUNSEL                307 FELLOWSHIP ROAD                                                                         MT LAUREL         NJ      08054

FRANK W KERR CO                          43155 W 9 MILE RD                                                                                                                NOVI              MI      48376‐4117

FRANKEL AND FRANKEL INC                  96 MERRICK RD                                                                                                                    LYNBROOK          NY      11563

FRATELLI MARKET                          17 CEDAR HEIGHTS ROAD                                                                                                            STAMFORD          CT      06905

FRC                                      98 CUTTER MILL ROAD                  SUITE 270                                                                                   GREAT NECK        NY      11021

FRED HARKIMI                             5 SOUTH WABASH AVE                   #307                                                                                        CHICAGO           IL      60603




FRED MEYER                               P.O. 305248                                                                                                                      NASHVILLE         TN      37230

FRED W ALBRECHT GROCERY CO               STEVE KIEKE                          DBA ACME FRESH MARKET                P.O. BOX 1910                                          AKRON             OH      44309

FRED YOUSEFZADETH DDS                    435 N BEDFORD DR # 205                                                                                                           BEVERLY HILLS     CA      90210

FREDDY GILMORE                           2647 KAVANAGH                                                                                                                    SAN PABLO         CA      94806

FREDERICK BUETTNER                       709 SEQUOIA AVE                                                                                                                  LINDSAY           CA      93247‐1422

FREDERICK FENDERSON DDS                  3150 CLEARWATER DR                                                                                                               PRESCOTT          AZ      86305

FRED'S INC.                              LYDIA GRAY                           4300 NEW GETWELL RD                  PO BOX 18356                                           MEMPHIS           TN      38181

FREE INTIAL DENTAL EXAM                  11455 SW SUMMERFIELD DRIVE                                                                                                       PORTLAND          OR      97224

FREEDMAN & HAAS ORTHODONTICS             RACHELE CUNNINGHAM DDS               2424 S. DIXIE HWY                                                                           WEST PALM BEACH   FL      33401

FREEMAN                                  P.O. BOX 650036                                                                                                                  DALLAS            TX      75265‐0036

FREEMAN JOHNSON                          2198 SHADOW BROOK COURT                                                                                                          CARSON CITY       NV      89703

FREEPORT LOGISTICS                       P.O. BOX 6628                                                                                                                    PHOENIX           AZ      85005

FREIGHT MANAGEMENT INC.                  2900 E. LA PALMA AVENUE                                                                                                          ANAHEIM           CA      92806

FRENDS BEAUTY SUPPLY                     5270 LAUREL CANYON BLVD.                                                                                                         NORTH HOLLYWOOD   CA      91607


FRESENIUS MEDICAL CARE CARDIOV           ATTN: NICOLE OLIVEIRA                7927 OSTROW STREET #B                                                                       SAN DIEGO         CA      92111

FRESH & EASY MARKET                      2120 PARK PL                         SUITE 200                                                                                   EL SEGUNDO        CA      90245

FRESH DAY HOUSEHOLD PRODUCTS CORP LTD.   25 TAIHUZHONG ROAD, ROOM 402         XINBEI DISTRICT                                                                             CHANGZHOU                               CHINA

FRESH DAY INTERNATIONAL HONG KONG        STEVE HU                             FLAT/RM 1301 13/ F CRE BLDG 303      HENNESSRY ROAD WANCHAI                                                                         HONG KONG

FRESH DENTAL CARE                        12168 BELLAIRE BLVD                  STE#100                                                                                     HOUSTON           TX      77072

FRESH DENTAL CARE                        12168 BELLAIRE BLVD #100                                                                                                         HOUSTON           TX      77072

FRESH DENTAL CARE                        5900 NORTH FWY # 105                                                                                                             HOUSTON           TX      77076

FRESH DENTAL/ CARE DENTAL                99 N. SAN ANTONIO AVE #220                                                                                                       UPLAND            CA      91786

FRICK TERHUNE DDS                        7365 FAR HILLS AVENUE                                                                                                            DAYTON            OH      45459

FRIENDLY DENTAL                          DR. JACQUELINE SONCEAU               2482 WONDER DR.                                                                             KANNAPOLIS        NC      28083

FRIENDLY DENTAL CENTER                   604‐608 MARKET ST                    STE#3A                                                                                      NEWARK            NJ      07105

FRIENDLY FAMILY DENTISTRY                7444 E. FLORENCE AVE                 STE#D                                                                                       DOWNEY            CA      90240

FRIENDLY SMILES CENTER                   195 SIXTH AVE.                                                                                                                   MT LAUREL         NJ      08054

FROMVOULEVS LTD.                         ATTN: MARIA DOBREVA                  10 MARITZA ST                                                                               SOFIA                     1505          BULGARIA

FRUITFUL YIELD INC                       C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M PRAITIS               555 WEST 5TH STREET                     SUITE 4000     LOS ANGELES       CA      90013

FRUITFUL YIELD, INC. D/B/A NOW FOODS     AMY P. LALLY                         C/O SIDLEY AUSTIN BROWN & WOOD LLP   555 WEST 5TH STREET                     SUITE 4000     LOS ANGELES       CA      90013‐1010

FRUITFUL YIELD, INC. D/B/A NOW FOODS     DARON WATTS                          C/O SIDLEY AUSTIN BROWN & WOOD LLP   555 WEST 5TH STREET                     SUITE 4000     LOS ANGELES       CA      90013‐1010




                                                                                                                                       56
                                                                    Case 19-12689-BLS                    Doc 23                  Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                                Page 59 of 173
                                                                                                                  Consolidated List of Creditors




Name                                 Address1                             Address2                       Address3                                  Address4       City                  State   Postal Code   Country




FRUITFUL YIELD, INC. DBA NOW FOODS   C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M. PRAITIS        555 WEST 5TH STREET                       SUITE 4000     LOS ANGELES           CA      90013‐1010

FRUTH PHARMACY INC.                  4016 OHIO RIVER ROAD                                                                                                         POINT PLEASANT        WV      25550

FULTON CITY SCHOOL DISTRICT          ATTN: MARK J. HALPIN, ESQ            1624 GENESEE STREET                                                                     OSWEGO                NY      13502




FULTON CITY SCHOOL DISTRICT          DONALD S. DIBENEDETTO, ESQ.          205 S. SALINA ST., 4TH FLOOR                                                            SYRACUSE              NY      13202

FUNLAND DENTAL                       BRIAN ARCHUNG                        10500 MAGNOLIA AVE             STE#A1                                                   ANAHEIM               CA      92804

FURNESS TRINIDAD LTD.                C/O HORIZON WEST                     8520 SW 133 RD AVE                                                                      MIAMI                 FL      33183

FYME INC                             15528 E. LUJON STREET                                                                                                        HACIENDA HEIGHTS      CA      91745

G CROWN HEALTH PRODUCTS INC          12211 SW 121 TERRACE                                                                                                         MIAMI                 FL      33186

G DENTAL                             7635 W BLUEMOUND RD                  STE # 208                                                                               MILWAUKEE             WI      53213

G.E. FOODLAND INC.                   1105 E. BELTLINE ROAD                                                                                                        CARROLLTON            TX      75006

GABET FAMILY DENTISTRY               901 N. WILLIAMS ST                                                                                                           ANGOLA                IN      46703

GABLER'S DRUG                        P.O. BOX 488                                                                                                                 UNIONTOWN             PA      15401

GABRIE DENTAL CENTER                 212 S ATLANTIC BLVD #103                                                                                                     LOS ANGELES           CA      90022

GABRIEL BROTHERS                     55 SCOTT AVENUE                                                                                                              MORGANTOWN            WV      26508

GABRIEL MIZRAJI DDS                  550 DEEP VALLEY DR                   STE#345                                                                                 ROLLING HILLS ESATE   CA      90274

GABRIELA B SANDER                    333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD              CT      06902

GABRIELA T LESTER‐COLL               44 BRADFORD AVE                                                                                                              EAST GREENWICH        RI      02818

GABRIELLA RIGGS                      6674 DESERT QUAIL DRIVE                                                                                                      TWENTYNINE PALMS      CA      92277

Gabriella RIZACK                     4 PHEASANT LANE                                                                                                              WESTPORT              CT      06880

GABY COSGROVE DDS                    9735 WILSHIRE BLVD                   STE#320                                                                                 BEVERLY HILLS         CA      90212

GAI ALLEN OFFICE                     9400 LIVINGSTON RD, #125                                                                                                     FORT WASHINGTON       MD      20744

GAIL C TRABISH                       C/O BOORNAZIAN JENSEN & GARTHE       300 LAKESIDE DRIVE             #1600                                                    OAKLAND               CA      94612

GAIL GUARISCO                        ST. LUKES HOSPITAL                   21 DINAH DR.                                                                            PHILLIPSBURG          NJ      08865

GAINESVILLE DENTAL CENTER            1586 PARK HILL DR.                                                                                                           GAINSVILLE            GA      30501

GALAXIA DENTAL                       2702 S. BUCKNER BLVD #101                                                                                                    DALLAS                TX      75227

GALLAGHER BOLLINGER                  100 WALL STREET                                                                                                              NEW YORK              NY      10005‐3701

GALLAHER'S CONSULTING INC.           139 CHALMERS ST.                                                                                                             OAKVILLE                      L6L 5R6       CANADA

GALLARDO INTER PRICE                 3445 TELEGRAPH RD STE# 112           ATTN: EMIR GALLARDO                                                                     TORRANCE              CA      93003

GALLATIN DENTAL GROUP                10805 PARAMOUNT BLVD                                                                                                         DOWNEY                CA      90241

GALLETTO & ASSOCIATES                1590 MEDICAL DRIVE SUITE # C                                                                                                 POTTSTOWN             PA      19464

GALVAN FAMILY DENTRY OF CHINA        4514 PHILADELPHIA ST STE#A                                                                                                   CHINO                 CA      91710

GAMBOA LUZ LILIANA DDS               121 WILD ROSE                                                                                                                LAKE FOREST           CA      92630

GAMER PACKAGING INC.                 DAN MARTELLI                         330 2ND AVENUE SOUTH           SUITE 895                                                MINNEAPOLIS           MN      55401

GANDY ORTHODONTICS                   2626 STONEBROOK PKWY STE 100                                                                                                 FRISCO                TX      75034

GANNON UNIVERSITY                    109 UNIVERSITY SQUARE                ATTN LIZABETH SEARING                                                                   ERIE                  PA      16541




GARCIA FAMILY ORTHODONTICS           14500 GATORLAND DR                   ATTN: DR ANA GARCIA                                                                     ORLANDO               FL      32837‐6915




                                                                                                                               57
                                                                 Case 19-12689-BLS                          Doc 23                  Filed 12/18/19
                                                                                                                     High Ridge Brands Co., et al.
                                                                                                                                                                   Page 60 of 173
                                                                                                                     Consolidated List of Creditors




Name                                Address1                           Address2                             Address3                                  Address4       City              State   Postal Code   Country




GARDENA DENTAL GROUP                AMIR SAZ                           1104 REDONDO BEACH BLVD                                                                       GARDENA           CA      90247




GARLAND C. NORRIS CO.               P.O. BOX 28                                                                                                                      APEX              NC      27502




GARRET DJEU DDS                     10875 MAIN ST                      STE#106                                                                                       FAIRFAX           VA      22030‐4732

GARY DETTMAN DDS                    110 E WASHINGTON ST                                                                                                              MARENGO           IL      60152

GARY JENNINGS DDS                   704 BARRET BLVD                                                                                                                  HENDERSON         KY      42420




GARY MUSICK SCENIC, INC.            P.O. BOX 100513                                                                                                                  NASHVILLE         TN      37224




GARY NOVARA                         2000 TOWN CENTER                                                                                                                 SOUTHFIELD        MI      48075

GARY R. FOLKMAN DDS                 1000 5TH AVE NW                                                                                                                  ISSAQUAH          WA      98027

GARY YANOWITZ DDS                   9700 STIRLING RD. STE 113                                                                                                        COOPER CITY       FL      33024

GASPAR MACIAS LOPEZ                 625 SAN JOSE LN                                                                                                                  BROWNSVILLE       TX      78521

GAYLE CORDLE                        7921 LINKS WAY                                                                                                                   PORT ST LUCIE     FL      34986

GAYLE WOOD DDS                      500 S SEPULVEDA BLVD               STE#306                                                                                       MANHATTAN BEACH   CA      90266

GEIGER                              P.O. BOX 712144                                                                                                                  CINCINNATI        OH      45271‐2144

GELMAN RUBY DMD                     RUBY GELMAN                        49 WEST 12TH ST                      STE#1F                                                   NEW YORK          NY      10011

GELSON'S MARKETS                    ATTN: CASH CONTROL DEPT.           P.O. BOX 512256                                                                               LOS ANGELES       CA      90051‐0256

GELSON'S MARKETS                    ATTN: ARTHUR DAVID BONA            1901 AVE. OF THE STARS #700                                                                   LOS ANGELES       CA      90067

GELSONS MKT (B/T)                   P.O. BOX 512256                                                                                                                  LOS ANGELES       CA      90051‐0256

GEM EGYPT IMPORT, EXPORT & TRADE    PHARMA PLAZA BUILDING 4E           ASMAA FAHMY STREET ARD EL GOLF                                                                                                        EGYPT

GEM ORTHODONTICS                    405 N. MACLAY AVE #101                                                                                                           SAN FERNANDO      CA      91340

GEM STORES                          182‐20 LIBERTY AVE                                                                                                               JAMAICA           NY      11412

GENAULDI ORTHODONTICS               52 DE FOREST AVE                                                                                                                 SUMMIT            NJ      07901

GENERAL GOODS WHOLESALE             SHOUKET KHOWJA                     DIV CHERIS WHOLESALE INC             8000 HARWIN DRIVE SUITE 220                              HOUSTON           TX      77036

GENERAL MERCHANDISE                 P.O. BOX 700                                                                                                                     BELLEFONTAINE     OH      43311




GENERAL MERCHANDISE WHOLESALE       130 GAZZA BLVD                                                                                                                   FARMINGDALE       NY      11735

GENERAL NUTRITION COMPANIES         C/O FLEMING & PHILLIPS LLP         ATTN: ROBERT DERRICK PHILLIPS        1340 TREAT BOULEVARD                      SUITE 630      WALNUT CREEK      CA      94597‐7581

GENERAL NUTRITION CORP.             JUDITH M. PRAITIS                  C/O SIDLEY AUSTIN BROWN & WOOD LLP   555 WEST 5TH STREET                       SUITE 4000     LOS ANGELES       CA      90013

GENERAL NUTRITION CORP.             C/O FLEMING & PHILLIPS LLP         ATTN: ROBERT DERRICK PHILLIPS        1340 TREAT BOULEVARD                      SUITE 630      WALNUT CREEK      CA      94597‐7581

GENERAL NUTRITION CORPORATION       C/O FLEMING & PHILLIPS LLP         ATTN: ROBERT DERRICK PHILLIPS        1340 TREAT BOULEVARD                      SUITE 630      WALNUT CREEK      CA      94597‐7581

GENERAL TRADING CO INC              455 16TH ST                                                                                                                      CARLSTADT         NJ      07072

GENERAL WHOLESALERS & DIST INC.     P.O.BOX1739                                                                                                                      TRUJILLO ALTO     PR      00969

GENERAL WHOLESALERS & DIST., INC.   P.O. BOX 1739                                                                                                                    TRUJILLO ALTO     PR      00977‐1739

GENTLE CARE DENTISTRY               BRIANNE LUU                        310 N. CITRUS AVE                    STE#A                                                    AZUSA             CA      91702

GENTLE SMILES DENTISTRY             1720 W MEDICAL CENTER DR                                                                                                         ANAHEIM           CA      92801‐1801

GENTRY FAMILY FARM LLC              375 HIGHWAY T                                                                                                                    MIDDLETOWN        MO      63359




                                                                                                                                  58
                                                                              Case 19-12689-BLS                  Doc 23                Filed 12/18/19
                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                    Page 61 of 173
                                                                                                                        Consolidated List of Creditors




Name                                        Address1                                Address2                     Address3                                Address4     City                State   Postal Code   Country

GENUALDI ORTHODONTICS                       52 DE FOREST AVE                                                                                                          SUMMIT              NJ      07901

GENUINE GLOVE                               7581 HAZARD AVE STE # A                                                                                                   WESTMINSTER         CA      92683

GEOFF CARROLL                               3862 BERRYMAN AVE                                                                                                         LOS ANGELES         CA      90066

GEOFFREY A IVERSON                          223 1ST ST S                                                                                                              MONTGOMERY          MN      56069

GEOFFREY CARROLL                            333 LUDLOW STREET                       SOUTH TOWER, 2ND FLOOR                                                            STAMFORD            CT      06902

GEOFFREY HALBERSTADT DDS                    3754 WHITE PLAINS RD                                                                                                      BRONX               NY      10467

GEOFFREY HAWKINS                            1665 COOLIDGE WAY                                                                                                         YARDLEY             PA      19067

GEORGANNE CRISP                             333 LUDLOW STREET                       SOUTH TOWER, 2ND FLOOR                                                            STAMFORD            CT      06902


GEORGE A. SORIANO DDS                       5853 JARVIS AVE                                                                                                           NEWARK              CA      94560




GEORGE ASPRAKIS                             1727 TRADITIONAL DR.                                                                                                      COMMERCE TOWNSHIP   MI      48390




GEORGE DIAZ DDS                             3845 LA SIERRA AVE                      STE#100A                                                                          RIVERSIDE           CA      92505




GEORGE FARRUGIA & SONS, LTD (MALTA/LIBYA)   TRIQ TA TORBA                                                                                                             ATTARD                      2053          MALTA




GEORGE FARRUGIA & SONS, LTD (MOR)           FARRUGIA BLDGS TRIQ TA TORBA                                                                                              ATTARD LIJA                 2043          MALTA




GEORGE FARRUGIA & SONS, LTD (TUN)           TRIQ TA TORBA                                                                                                             ATTARD LIJA                 2043          MALTA

GEORGE FARRUGIA & SONS, LTD (UAE)           TRIQ TA TORBA                           ATTARD LJA 02043                                                                  MALTA                                     MALTA

GEORGE G. SCOTT JR DDS                      7860 9TH AVENUE                                                                                                           PORT ARTHUR         TX      77642

GEORGE NICOLAS DDS                          7000 W. PALMETTO PARK RD.               STE#108                                                                           BOCA RATON          FL      33433

GEORGE W. GROETSCH                          5615 JEFFERSON HIGHWAY                                                                                                    HARAHAN             LA      70123

GEORGE WILLIAMS DDS                         720 W. GRAND AVE                                                                                                          CHICKASHA           OK      73018

GEORGETOWN DENTISTRY MEDICAL CEN.           1A PRINCESS ANNE DR# 202                                                                                                  GEORGE TOWN                 L7G4W4        CANADA

GEORGETTE BERNARDO DDS                      870 PALISADE AVE STE 301A                                                                                                 TEANECK             NJ      07666

GEORGIA DEPARTMENT OF REVENUE               1800 CENTURY CENTER BLVD., N.E.                                                                                           ATLANTA             GA      30345

GERALD LAMBERTI DDS                         1488 CEDARWOOD LN                       STE#A                                                                             PLEASANTON          CA      94566

GERALD LINNENHOHL                           P.O. BOX 343                            1147 HIDDES LAKES, RD                                                             WARM SPRINGS        GA      31830


GERALD MONTEZ                               3204 W MOUNT VERNON AVE                                                                                                   MILWAUKEE           WI      53208

GERLAND CORPORATION CONSOLIDATED            3131 PAWNEE                                                                                                               HOUSTON             TX      77054


GERMAN FERNANDEZ                            7016 NW 50TH ST                                                                                                           MIAMI               FL      33166

GERSON CUELLAR DDS                          611 S. CARLIN SPRINGS RD #306                                                                                             ARLINGTON           VA      22204

GESUALDI CONSTRUCTION INC                   669 HOPE STREET                                                                                                           STAMFORD            CT      06907

GET SASSY BEAUTY SUPPLY                     LAMAR HARRIS                            1368 N ARIZONA AVE STE 102                                                        CHANDLER            AZ      85225

GETTING GORGEOUS, LLC                       P.O. BOX 7137                                                                                                             GARDEN CITY         NY      11530

GEVIK MARCARIAN DDS                         16661 VENTURA BLVD #611                                                                                                   ENCINO              CA      91436




GFESC                                       JENNIFER BLACK                          3010 EAST HWY 22                                                                  BRANCH              AR      72928




                                                                                                                                     59
                                                                        Case 19-12689-BLS                          Doc 23                Filed 12/18/19
                                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                                           Page 62 of 173
                                                                                                                          Consolidated List of Creditors




Name                                    Address1                                       Address2                    Address3                                Address4          City                State   Postal Code   Country

GHP MEDIA                               BERT BACON                                     475 HEFFERNAN DRIVE                                                                   WEST HAVEN          CT      06516

GIANT EAGLE                             DEBBIE YOUNKINS                                101 KAPPA DRIVE                                                                       PITTSBURGH          PA      15238

GIBRALTARPACKAGING INC                  CHRIS DUFFANY                                  DBA PAPERWORKS INDUSTRIES   P.O. BOX 74864                                            CHICAGO             IL      60694‐4864

GIBRALTARPACKAGING INC‐ MT GILEAD, NC   DBA PAPERWORKS INDUSTRIES INC                  P.O. BOX 74864                                                                        CHICAGO             IL      60694‐4864

GILBERT E CACHO DMD                     1711 S EUCLID ST                                                                                                                     ANAHEIM             CA      92802

GILBERT LAM DDS                         2136 N. DINUBA BLVD #A                                                                                                               VISALIA             CA      93291

GINA KOBLER                             6 HARMONY COURT                                                                                                                      SYOSSET             NY      11791

GINA RIORDAN                            1201 WASHINGTON BLVD APT 428                                                                                                         STAMFORD            CT      06902


                                        C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
GINCO INTERNATIONAL                     RABKIN                                         ATTN: DOUGLAS A. WINTHROP   THREE EMBARCADERO CENTER                SEVENTH FLOOR     SAN FRANCISCO       CA      94111


                                        C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
GINSENG COMPANY INC                     RABKIN                                         ATTN: DOUGLAS A. WINTHROP   THREE EMBARCADERO CENTER                SEVENTH FLOOR     SAN FRANCISCO       CA      94111




GIVAUDAN                                ATTN: GENERAL COUNSEL                          717 RIDGEDALE AVENUE                                                                  EAST HANOVER        NJ      07936




GIVAUDAN FRAGRANCES CORPORATION         7/22/13‐REMIT TO CHAN                          DEPT 2549                                                                             CAROL STREAM        IL      60132‐2549

GIVAUDAN FRAGRANCES CORPORATION         ATTN: GENERAL COUNSEL                          717 RIDGEDALE AVENUE                                                                  EAST HANOVER        NJ      07936

GIVE KIDS THE WORLD                     210 S BASS RD                                                                                                                        KISSIMMEE           FL      34746

GIVE ME A SMILE DENTISTRY               535 FAIRWAY DR                                 STE#135                                                                               NAPERVILLE          IL      60563

GK PACKAGING INC.                       MIKE MALONEY                                   7680 COMMERCE PLACE                                                                   PLAIN CITY          OH      43064‐9222

GLADIS G FELIX                          333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                STAMFORD            CT      06902

GLADSON, LLC                            1973 OHIO STREET                                                                                                                     LISLE               IL      60532

GLADYS I. SUAREZ                        2050 S. EUCLID ST                                                                                                                    ANAHEIM             CA      92802

GLASSICAL DESIGNS, INC                  5061 N. 30TH ST                                #104                                                                                  COLORADO SPRINGS    CO      80919

GLC QUEEN (THAILAND) CO., INC           213 ANUSAOWAREE                                                                                                                      BANGKHEN,                   10220         BANGKOK

GLC QUEEN (THAILAND) COMPANY INC.       213 ANUSAOWAREE                                                                                                                      BANGKHEN, BANGKOK           10220         THAILAND

GLEN EVANS                              703 PARKWAY DRIVE                                                                                                                    WHEATON             IL      60187

GLEN K. LEE DDS                         1919 STATE ST # 201                                                                                                                  SANTA BARBARA       CA      93101

GLENN GEQUILLANA DDS                    2901 W K K RIVER PKWY #104                                                                                                           MILWAUKEE           WI      53215

GLENN GOLDSTEIN DDS                     1527 ROUTE 27                                  STE#2200                                                                              SOMERSET            NJ      08873

GLENN L LIFRIERI                        333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                STAMFORD            CT      06902

GLENN LIFRIERI                          333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                STAMFORD            CT      06902

GLOBAL BEAUTY CORP                      3020 EVERGREEN DRIVE                                                                                                                 DULUTH              GA      30096

GLOBAL BEAUTY INC                       EPHRAIM GROSSMAN                               6‐12 ANTHONY STREET                                                                   NEWARK              NJ      07107

GLOBAL DISTRIBUTORS INC                 JOHN ASOOFI                                    P.O.BOX 3545                                                                          TURLOCK             CA      95381

GLOBAL MERCHANDISING CORP               YELINA WANG                                    2525 16TH STREET            SUITE 321                                                 SAN FRANCISCO       CA      94103

GLOBAL OVERVIEW LLC                     CARL GOEDJEN, PRESIDENT                        10900 WAYZATA BLVD          SUITE 600                                                 MINNETONKA          MN      55305

GLOBAL SOURCE MANUFACTURING LLC         PETER J. CORREN                                2250 MARGARET COURT                                                                   MAHWAH              NJ      07430

GLORIA A. PHILLIPS, DDS                 13711 LAKESHORE WAY COVE                                                                                                             HOUSTON             TX      77077

GLORIA SANCHEZ                          2600 REDONDO AVE 3RD FLOOR                                                                                                           LONG BEACH          CA      90806




                                                                                                                                       60
                                                                           Case 19-12689-BLS                                  Doc 23                   Filed 12/18/19
                                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                                                 Page 63 of 173
                                                                                                                                        Consolidated List of Creditors




Name                                        Address1                                     Address2                               Address3                                 Address4                  City              State   Postal Code   Country

GLORIA SHEN                                 333 LUDLOW STREET                            SOUTH TOWER, 2ND FLOOR                                                                                    STAMFORD          CT      06902

GLORIA SHEN                                 333 LUDLOW STREET                            SOUTH TOWER, 2ND FLOOR                                                                                    STAMFORD          CT      06902

GLORIA Y ACOSTA                             333 LUDLOW STREET                            SOUTH TOWER, 2ND FLOOR                                                                                    STAMFORD          CT      06902

GMP DENTAL CORP                             GERTRUDE PECAOCO                             1925 W TEMPLE ST                       STE #214                                                           LOS ANGELES       CA      90026

GOD'S TOOTH FAIRIES                         P.O. BOX 82                                                                                                                                            MONTEREY          CA      93942


GOETZE DENTAL                               BRANDY KASPER                                3939 N.E. 33RD TERRACE STE J                                                                              KANSAS CITY       MO      64117‐2689

GOLD ORIENT INTERNATIONAL LIMITED           ATTN: GENERAL COUNSEL                        JIN DING LING                          TANGQUAN LIN CHANG                       BOLOU TOWN                HUIZHOU CITY                            CHINA

GOLD ORIENT INTERNATIONAL LIMITED           ATTN: GENERAL COUNSEL                        JING DINGLING                          TANGQUAN LIN CHANG                       BOLUO TOWN                HUIZHOU CITY                            CHINA

GOLDEN DENTAL                               1011 E. AVE J                                                                                                                                          LANCASTER         CA      93535




GOLDEN EMPIRE                               JERRY WAGNER                                 DIV WAGNER DIST COMPANY                875 A ISLAND DRIVE                       SUITE 429                 ALAMEDA           CA      94502




GOLDEN SUN CORP                             C/O BLAKELY SOKOLOFF TAYLOR & ZAFMAN         ATTN: WILLMORE F. HOLBROW, III         12400 WILSHIRE BOULEVARD                 7TH FLOOR                 LOS ANGELES       CA      90025

GOLDEN SUN INC                              BLAKELY SOKOLOFF TAYLOR AND ZAFMAN           12400 WILSHIRE BOULEVARD 7TH FLOOR                                                                        LOS ANGELES       CA      90025




GOLDEN SUN INC                              BUTLER RUBIN SALTARELLI B                    321 NORTH CLARK STREET,#400                                                                               CHICAGO           IL      60654

                                            C/O LEWITT, HACKMAN, SHAPIRO, MARSHALL &                                            16633 VENTURA BOULEVARD, 11TH
GOLDEN SUN INC                              HARLAN                                       ATTN: BRIAN P. MCGILVRAY               FLOOR                                                              ENCINO            CA      91436




GOLDEN SUN INC                              CARLOS JUENKE                                301 N. MIAMI AVENUE                                                                                       MIAMI             FL      33128

GOLDEN SUN INC., A CALIFORNIA CORPORATION   C/O BLAKELY SOKOLOFF TAYLOR AND ZAFMAN       ATTN: DENNIS G MARTIN                  12400 WILSHIRE BLVD 7TH FL                                         LOS ANGELES       CA      90025

GOLDEN SUN INC., A CALIFORNIA CORPORATION   C/O HERMELEE & GEFFIN, LLC                   ATTN: BRUCE G. HERMELEE                101 NE 3RD AVENUE                        SUITE 1110                FORT LAUDERDALE   FL      33301

GOLDEN SUN, INC.                            6529 RUETHER AVENUE                                                                                                                                    SANTA CLARITA     CA      91350

GOLDEN SUN, INC.                            ATTN: GENERAL COUNSEL                        26529 RUETHER AVENUE                                                                                      SANTA CLARITA     CA      91350

GOLDEN SUN, INC.                            BRUCE G. HERMELEE                            C/O HERMELEE & GEFFIN LLC              101 NE 3RD AVENUE                        SUITE 1110                FORT LAUDERDALE   FL      33301
                                                                                                                                12400 WILSHIRE BOULEVARD,
GOLDEN SUN, INC.                            C/O BLAKELY SOKOLOFF TAYLOR & ZAFMAN         ATTN: LORI N. BOATRIGHT                SEVENTH FLOOR                                                      LOS ANGELES       CA      90025

GOLDEN SUN, INC.                            C/O BLAKELY SOKOLOFF TAYLOR &ZAFMAN          ATTN: LORI BOATRIGHT                   12400 WILSHIRE BOULEVARD                                           LOS ANGELES       CA      90025
                                                                                                                                12400 WILSHIRE BOULEVARD, 7TH
GOLDEN SUN, INC.                            C/O BLAKELY, SOKOLOFF, TAYLOR & ZAFMAN       ATTN: LORI BOATRIGHT                   FLOOR                                                              LOS ANGELES       CA      90025

GOLDEN SUN, INC.                            C/O FLEIT, JACOBSON, COHN & PRICE            1217 E STREET, N.W.                                                                                       WASHINGTON        DC      20004

GOLDEN SUN, INC.                            C/O GAEBE MULLEN ANTONELLI ESCO & DIMATTEO   ATTN: DAVID ARTHUR KLEINBERG           420 S DIXIE HIGHWAY, 3RD FLOOR                                     CORAL GABLES      FL      33146

GOLDEN SUN, INC.                            C/O HERMELEE & GEFFIN LLC                    101 NE 3RD AVENUE, SUITE 1110                                                                             FORT LAUDERDALE   FL      33301
                                                                                                                                625 FOURTH AVENUE SOUTH, SUITE
GOLDEN SUN, INC.                            C/O KINNEY & LANGE PA                        ATTN: JO M. FAIRBAIRN                  1500                                                               MINNEAPOLIS       MN      55415

GOLDEN SUN, INC.                            CARLOS JUENKE                                CARLOS JUENKE                          301 NORTH MIAMI AVENUE                                             MIAMI             FL      33128

GOLDEN SUN, INC.                            DENNIS G. MARTIN                             C/O BLAKELY SOKOLOFF TAYLOR & ZAFMAN   12400 WILSHIRE BOULEVARD                 7TH FLOOR                 LOS ANGELES       CA      90025


GOLDEN SUN, INC.                            JAMES MADISON WALKER                         C/O WALKER & O'NEILL PA                7301 SW 57TH COURT                       PLAZA 57 SUITE 430        SOUTH MIAMI       FL      33143

GOLDEN SUN, INC.                            LORI BOATRIGHT                               C/O BLAKELY SOKOLOFF TAYLOR & ZAFMAN   12400 WILSHIRE BOULEVARD                 7TH FLOOR                 LOS ANGELES       CA      90025

GOLDEN SUN, INC.                            MICHAEL ANDREW MULLEN                        C/O GAEBE MULLEN ANTONELLI & DIMATTEO 420 S DIXIE HIGHWAY, 3RD FLOOR                                      CORAL GABLES      FL      33146


GOLDEN SUN, INC.                            SARAH HELENE SHARP                           C/O ROBERT S. GLAZIER                  25 S.E. 2ND AVENUE, SUITE 1020           THE INGRAHAM BUILDING     MIAMI             FL      32202
                                                                                         C/O MARLOW CONNELL VALERIUS ABRAMS
GOLDEN SUN, INC.                            THOMAS F. VALERIUS                           ADLER & NEWMAN                         4000 PONCE DE LEON BOULEVARD             SUITE 570                 CORAL GABLES      FL      33146




                                                                                                                                                     61
                                                                            Case 19-12689-BLS                                   Doc 23                Filed 12/18/19
                                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                                        Page 64 of 173
                                                                                                                                       Consolidated List of Creditors




Name                                        Address1                                       Address2                             Address3                                Address4          City              State   Postal Code   Country
                                                                                           C/O MARLOW CONNELL VALERIUS ABRAMS
GOLDEN SUN, INC.                            WILLIAM G. LISTON                              ADLER & NEWMAN                       4000 PONCE DE LEON BOULEVARD            SUITE 570         CORAL GABLES      FL      33146

GOLDEN SUN, INC. A CALIFORNIA CORPORATION   C/O HERMELEE & GEFFIN, LLC                     ATTN: BRUCE GRANT HERMELEE           101 NE 3RD AVENUE, SUITE 1110                             FORT LAUDERDALE   FL      33301




GOLUB CORP                                  P.O. BOX 1074                                                                                                                                 SCHENECTADY       NY      12301‐1074


                                            C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
GOOD EARTH CORPORATION                      RABKIN                                         ATTN: DOUGLAS A. WINTHROP            THREE EMBARCADERO CENTER                SEVENTH FLOOR     SAN FRANCISCO     CA      94111

GOOD ORTHODONTICS                           111 WASHINGTON ST.                                                                                                                            WASHINGTON        PA      15301

GOODWILL INDUSTRIES OF ORANGE COUNTY        410 NORTH FAIRVIEW                             ATTN: A/R DEPARTMENT                                                                           SANTA ANA         CA      92703




GOOGLE ADS                                  1600 AMPHITHEATRE PARKWAY                                                                                                                     MOUNTAIN VIEW     CA      94043




GOOSE CREEK DENTAL CLINIC                   642 VAL VISTA ST#B                                                                                                                            SHERIDAN          WY      82801




GORDON DENTAL ASSOCIATES                    KELLY FIELDER                                  184 SPARTINA AVE                                                                               SAINT AUGUSTINE   FL      32080




GORDON GROISSER DDS                         555 QUINCY ORCHARD RD STE 230                                                                                                                 GAITHERSBURG      MD      20878




GRACE SEO                                   2154 DOGWOOD CREEK CT # 202                                                                                                                   COLLIERVILLE      TN      38017




GRACE SEPO                                  8933 HAZARD AVE.                                                                                                                              WESTMINSTER       CA      92683




GRACE WORLD TRADING INC                     JANE KIM                                       328 W WYOMING AVENUE                                                                           PHILADELPHIA      PA      19140




Graciela JIMENEZ                            333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                         STAMFORD          CT      06902




Graham S GUDIS                              5 PRITCHARD LANE                                                                                                                              WESTPORT          CT      06880




GRAHM GARDNER                               1206, WILLOW LAWN DRIVE                                                                                                                       RICHMOND          VA      23226




GRAND RIVER ORTHODONTICS                    1335 W. MAIN ST #D                                                                                                                            LOWELL            MI      49331




GRANT A BROUGH                              2307 N. HILLFIELD RD #101                                                                                                                     LAYTON            UT      84041




GRANT INDUSTRIES, INC.                      ATTN: GENERAL COUNSEL                          125 MAIN AVENUE                                                                                ELMWOOD PARK      NJ      07407




GRANT R. NAKAGAWA DDS                       10231 SANTA MONICA BLVD                        STE #A                                                                                         LOS ANGELES       CA      90067




GRANT THORNTON LLP                          ATTN: GENERAL COUNSEL                          501 CITY CENTER DRIVE                SUITE 501                                                 MISSISSAUGA               L5B 2T4       CANADA




GRANT THORNTON LLP                          33570 TREASURY CENTER                                                                                                                         CHICAGO           IL      60694‐3500




                                                                                                                                                    62
                                                                       Case 19-12689-BLS                              Doc 23                   Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                             Page 65 of 173
                                                                                                                                Consolidated List of Creditors




Name                                Address1                                   Address2                               Address3                                   Address4      City                 State   Postal Code   Country




GRANT THORNTON LLP                  ATTN: GENERAL COUNSEL                      757 THIRD AVENUE                       9TH FLOOR                                                NEW YORK             NY      10017‐4011




GRANT THORNTON LLP ‐ CANADA         SUSAN HART‐DOHERTY, TREASURY COORDINATOR   NOVA CENTRE, NORTH TOWER, SUITE 1001   1675 GRAFTON ST.                                         HALIFAX                      B3J 0E9       CANADA




GRAPHIC MEASURES INC.               9300 WINNETKA AVENUE N                                                                                                                     BROOKLYN PARK        MN      55445




GRAZIE MEDIA INC                    9 NIXON ROAD UNIT 3                                                                                                                        BOLTON                       L7E 1G5       CANADA




GREAT A&P TEA CO INC                600 GETTY AVE                                                                                                                              PATERSON             NJ      07503




GREAT EARTH COMPANIES INC           C/O LAW OFFICES OF JAY H. GELLER           ATTN: JAY H. GELLER                    2425 WEST OLYMPIC BOULEVARD                # 4000W       SANTA MONICA         CA      90404




GREAT EARTH DISTRIBUTION, INC       C/O LAW OFFICES OF JAY H. GELLER           ATTN: JAY H. GELLER                    2425 WEST OLYMPIC BOULEVARD                              SANTA MONICA         CA      90404




GREAT HILL DENTAL PARTNERS          44 OAK ST                                                                                                                                  NEWTON UPPER FALLS   MA      02464




GREAT LAKES WHOLESALE GROUP         LISA GIBERTINI                             DIV ILLINOIS INDUSTRIAL TOOL           16410 S JOHN LANE CROSSING                 UNIT #400     LOCKPORT             IL      60441




GREAT LAKES WHOLESALE‐CLOSEOUTS     LISA GIBERTINI                             DIV ILLINOIS INDUSTRIAL TOOL           530B W.NORTH FRONTAGE ROAD                               BOLINGBROOK          IL      60440

GREAT PROMISE                       ELIZABETH MCLELLAN                         2048 W STASSNEY LN                     STE#101                                                  AUSTIN               TX      78745

GREAT SMILES OF NEW JERSEY          10 SHAWNEE DR. STE#A5                                                                                                                      WATCHUNG             NJ      07069

GREATER BUFFALO ORTHODONTICS        1306 HERTEL AVE. STE 1                                                                                                                     BUFFALO              NY      14216

GREAT‐WEST LIFE ASSURANCE COMPANY   JULIJANA POPOVSKA                          DBA SONATA HEALTH                      200‐211 CONSUMERS ROAD                                   WILLOWDALE                   M2J 4G8       CANADA


GRECO MARK & ASSOCIATES             1777 KLOCKNER RD                                                                                                                           MERCERVILLE          NJ      08619


GREEN BAY PACKAGING INC.            STEVE GARRIGAN                             BIN NO 53139                                                                                    MILWAUKEE            WI      53288

GREEN BROOK FAMILY DENTAL CARE      933 N. WASHINGTON ST.                                                                                                                      GREEN BROOK          NJ      08812


GREENHILL TRADING INC.              1926 ATLANTIC AVE.                                                                                                                         BROOKLYN             NY      11233

GREG DR. DENTON DDS                 11211 LEBANON RD.                                                                                                                          MOUNT JULIET         TN      37122




GREG HEMRIC                         157 PAUL STANLEY RD.                                                                                                                       ARARAT               NC      27007

GREG HERMAN                         330 MCCOY COVE ROAD                                                                                                                        BLACK MOUNTAIN       NC      28711

GREG NEWHOUSE                       3807 FARMINGDALE                                                                                                                           ARLINGTON            TX      76001

GREG SAMUELSON DDS MSD              16014 BEDFORD AVE.                                                                                                                         OMAHA                NE      68116

GREGG ANTHONY THORNTON              C/O SELMAN BREITMAN, LLP                   ATTN: GREGG A. THORTON                 33 NEW MONTGOMERY, 6TH FLOOR                             SAN FRANCISCO        CA      94105

GREGORY HILLYARD DDS                47 STATE RD.                                                                                                                               MEDIA                PA      19063

GREGORY J MORITZ                    333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                          STAMFORD             CT      06902

GREGORY M. BLACKSTONE               379 CENTERLINE RD .                                                                                                                        PRESQUE ISLE         ME      07469

Gregory PUTMAN                      333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                          STAMFORD             CT      06902




                                                                                                                                             63
                                                                          Case 19-12689-BLS                            Doc 23                  Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                                            Page 66 of 173
                                                                                                                                Consolidated List of Creditors




Name                                       Address1                                   Address2                         Address3                                  Address4                     City              State   Postal Code   Country

GREGORY VARGA                              P.O. BOX 5025                              4 GRACE RD                                                                                              SOMERSET          NJ      08875

GREYSTONE PROPERTIES, LLC                  820 SOUTH WALTON BLVD                      SUITE 1                                                                                                 BENTONVILLE       AR      72712

GRIFFIN ORTHODONTICS                       113327 W LINCOLN AVE                                                                                                                               WEST ALLIS        WI      53227

GROCERS SUPPLY                             P.O. BOX 1846                                                                                                                                      INDIANAPOLIS      IN      46206‐1846




GROCERY OUTLET                             5650 HOLLIS STREET                                                                                                                                 EMERYVILLE        CA      94608




GROCERY OUTLET                             ANTONIO SALEN                              5650 HOLLIS STREET                                                                                      EMERYVILLE        CA      94608

GROCERY SUPPLY CO                          P.O. BOX 638                                                                                                                                       SULPHUR SPRINGS   TX      75483‐0638




GROSSMAN MARKETING GROUP                   P.O. BOX 9185                                                                                                                                      CHELSEA           MA      02150‐9185

GROSVENOR CONSUMER PROD. LTD               RAAJ JHAMB                                 REGUS 268 BATH ROAD              SLOUGH                                                                 BERKSHIRE                 SL1 4DX       UNITED KINGDOM

GROUPON GOODS, INC.                        600 WEST CHICAGO AVENUE                                                                                                                            CHICAGO           IL      60654

GROUT WORKS                                4504 W. SPRUCE ST. #639                                                                                                                            TAMPA             FL      33607

GROVE PARK INN                             290 MACON AVENUE                                                                                                                                   ASHEVILLE         NC      28804

GROWING GRINS                              3336 E CHANDLER HEIGHTS RD                 FLOOR: STE#130                                                                                          GILBERT           AZ      85298




GROWING SMILES                             1425 WAKARUSA DRIVE #D                                                                                                                             LAWRENCE          KS      66049




GROWING SMILES                             36602 HERITAGE DR.                                                                                                                                 RICHMOND          MI      48062

GS1 CANADA                                 C/O TH1029                                 P.O. BOX 4283 POSTAL STATION A                                                                          TORONTO                   M5W 5W6       CANADA

GS1 US INC                                 DEPT 781271                                P.O. BOX 78000                                                                                          DETROIT           MI      48278‐1271

GSL TECH, INC.                             C/O LAW OFFICES OF LI & ASSOCIATES         ATTN: MING G. LI                 9040 TELSTAR AVENUE                       SUITE 126                    EL MONTE          CA      91731

GTM WHOLESALE LIQUIDATORS INC.             1462 CORPORATE CENTER DRIVE                SUITE 130                                                                                               SAN DIEGO         CA      92154

GUANGDONG FUWEI HEALTH TECHNOLOGY CO LTD   NO. M3, ZONE 11, JINYUAN INDUSTRIAL CITY   CHAOSHAN ROAD                                                                                           SHANTOU                   515000        CHINA

GUANGDONG KINGKEY FINE CHEMICAL CO. LTD.   ATTN: GENERAL COUNSEL                      QIANXI INDUSTRIAL AREA           LIANXIA, CHENGHAI                                                      SHANTUNG                                CHINA

GUARDIAN PACKAGING AND SUPPLY              BRANDON SHUTTS                             22691 LAMBERT STREET             SUITE 520                                                              LAKE FOREST       CA      92630

GULANE (THOMAS) LIMITED                    ATTN: GENERAL COUNSEL                      5TH FLOOR                        MAPLE HOUSE                               149 TOTTENHAM COURT ROAD     LONDON                    W1T 7NF       UNITED KINGDOM

GULF COAST CO‐OP                           P.O. BOX 1287                                                                                                                                      DICKINSON         TX      77539

GULF COAST ORTHODONTICS                    14361 METROPOLIS AVE                       STE#1                                                                                                   FORT MYERS        FL      33912

GULF FAMILY DENTAL                         8022 GULF FWY                                                                                                                                      HOUSTON           TX      77017

GULF METROPOLIS GROUP LLC                  ABDULWAHAB ALHOOLI                         14930 SOUTH FIGUEROA ST          MAIL BOX 5603                                                          GARDENA           CA      90248

GUSTAVO GAYOSO DDS                         CALLE MACIMILIANO VELARDE MZ               C 1T 4 URBE LOS PORTALES DE SU                                                                          LIMA                                    PERU

Gustavo MARTINEZ                           333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                                  STAMFORD          CT      06902

GUTCHECK                                   633 17TH ST STE 1300                                                                                                                               DENVER            CO      80202




GUY L. FOX DDS                             8312 LAKE MURRAY BLVD #E                                                                                                                           SAN DIEGO         CA      92119

GUY LACOSTE ORTHODONTICS                   664 BOULEVARD DEE LA GAPPE                 2ND FLOOR                                                                                               GATYNEAU                  J8T 0A6       CANADA


GXS                                        P.O. BOX 640371                                                                                                                                    PITTSBURGH        PA      15264‐0371

H D SMITH WHSLE DRUG CO                    P.O. BOX 158                                                                                                                                       SPRINGFIELD       IL      62705




                                                                                                                                             64
                                                           Case 19-12689-BLS                    Doc 23                   Filed 12/18/19
                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                      Page 67 of 173
                                                                                                          Consolidated List of Creditors




Name                         Address1                            Address2                       Address3                                   Address4     City                  State   Postal Code   Country

H MICHAEL BRUCKER            5855 DOYLE STREET #110                                                                                                     EMERYVILLE            CA      94608

H YOUNG INTERNATIONAL        231 MARKET STREET                   SUITE 539                                                                              SAN RAMON             CA      94583

H YOUNG INTERNATIONAL INC    231 MARKET PLACE#539                                                                                                       SAN RAMON             CA      94583

H. T. HACKNEY COMPANY        P.O. BOX 30371                                                                                                             GAHANNA               OH      43230

H. T. HACKNEY ‐NC            TIM MARTIN‐ PURCHASING              P.O. BOX 428                                                                           NEWTON                NC      28658‐0428

H. T. HACKNEY‐ TAMPA         P.O. BOX 351                                                                                                               TAMPA                 FL      33601

H. VINCENT LAI DDS           20652 REDWOOD ROAD                                                                                                         CASTRO VALLEY         CA      94546

H.T. HACKNEY (ELW) MIAMI     P.O. BOX 680369                                                                                                            MIAMI                 FL      33168

H.T. HACKNEY ‐AL             601 HWY 52 EAST                                                                                                            OPP                   AL      36467

H.T. HACKNEY ‐GA             P.O. BOX 486                                                                                                               MORROW                GA      30260

H.T. HACKNEY ‐MI             CORRINE GODBEY                      P.O. BOX 8395                                                                          WYOMING               MI      49518‐8395

H.T. HACKNEY‐ OH             P.O. BOX 30371                                                                                                             GAHANNA               OH      43230

H.T.HACKNEY ‐FL              P.O. BOX 142830                                                                                                            GAINESVILLE           FL      32614

H.T.HACKNEY‐TN               PAM HAMBY                           P.O. BOX 489                                                                           LENOIR CITY           TN      37771‐0489

HAAG GORDON E                301 W BASTANCHURY RD                STE 260                                                                                FULLERTON             CA      92835‐3431

HAAPY TOOTH DENTAL           3528 W. 1ST STREET                                                                                                         SANTA ANA             CA      92703

HAAS ORTHODONTICS            3727 DARROW RD.                                                                                                            STOW                  OH      44224

HACKEN ORTHODONTICS          51565 BITTERSWEET RD                                                                                                       GRANGER               IN      46530

HACKNEY SERVICE MERCH‐NC     RITA SIGMON                         P.O. BOX 219                                                                           HICKORY               NC      28602

HAESIN DR. JUNG              21 OAKLAND AVE                                                                                                             WARWICK               NY      10990

HAGGEN INC.                  VENDOR ACCOUNTS RECEIVABLES         P.O. BOX 9704                                                                          BELLINGHAM            WA      98227‐9704

HAIN‐CELESTIAL GROUP,INC.    C/O SELMAN BREITMAN LLP             ATTN: GREGG ANTHONY THORNTON   33 NEW MONTGOMERY STREET                                SAN FRANCISCO         CA      94105

HALES HEALTH FOODS           46427 NW 67TH AVE                                                                                                          HIALEAH               FL      33014

HALEY IN                     10683 KEY WEST ST.                                                                                                         TEMPLE CITY           CA      91780

HALO MEDIA LLC               32 W38 STREET                       2ND FLOOR                                                                              NEW YORK              NY      10018

HAMACHER RESOURCE GROUP      W229N2510 DUPLAINVILLE ROAD                                                                                                WAUKESHA              WI      53186‐1004

HAMBURG FAMILY DENTAL        ALISHA PATEL                        2716 OLD ROSEBUD RD            STE 160                                                 LEXINGTON             KY      40509

HAMILTON DENTAL ASSOCIATES   ATTN: DELUCA MICHAEL DDS            2929 KLOCKNER RD                                                                       TRENTON               NJ      08690

HAMLIN DENTAL GROUP          14401 HAMLIN ST                                                                                                            VAN NUYS              CA      91401

HAMPTON INN                  18300 PEAK CIR                                                                                                             HAGERSTOWN            MD      21742




HANHAN DENTAL                DAVID HANHAN DDS                    100 MC LELLAN DR #1073                                                                 SOUTH SAN FRANCISCO   CA      94080

HANNA DENTISTRY              14314 HAWTHORNE BLVD                                                                                                       LAWNDALE              CA      90260

HANSEN BEVERAGE COMPANY      C/O RIORDAN & MCKINZIE              ATTN: STEVEN S. SPITZ          300 SOUTH GRAND AVENUE                     29TH FLR     LOS ANGELES           CA      90071‐3109

HAO KHA DDS                  2790 DIAMOND ST                                                                                                            SAN FRANCISCO         CA      94131

HAPPY DAYS                   56‐40 MYRTLE AVE.                                                                                                          RIDGEWOOD             NY      11385




HAPPY DENTAL SUPPLY          DESSIE RIVERA                       MANSIONES DE CAROLINA          YUNQUESITO FF‐16                                        CAROLINA              PR      00987

Harjorawar S GILL            333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD              CT      06902

HARLAN'S FOOD MARKET         1005 12TH STREET                                                                                                           HEMPSTEAD             TX      77445




                                                                                                                       65
                                                                    Case 19-12689-BLS                   Doc 23                   Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                              Page 68 of 173
                                                                                                                  Consolidated List of Creditors




Name                               Address1                               Address2                      Address3                                   Address4     City               State   Postal Code   Country

HARMON BROTHERS LLC                ATTN: GENERAL COUNSEL                  410 SOUTH UNIVERSITY AVENUE                                                           PROVO              UT      84601

HARMON STORES, INC.                ACCOUNTS PAYABLE                       P.O. BOX 3118 RD                                                                      UNION              NJ      07083

HAROLD ADAMS                       134 RED TOWN RD                                                                                                              BETSY LAYNE        KY      41605

HAROLD DR HAROLD COULSTON JR DMD   6099 N FIRST ST #102                                                                                                         FRESNO             CA      93710




HARPS DISTRIBUTION CENTER          KIM ALLEN                              701 N. OLD MISSOURI ROAD                                                              SPRINGDALE         AR      72764

HARRIS HARRIS DDS                  7520 CASTOR AVE.                                                                                                             PHILADELPHIA       PA      19152

HARRIS HEATON                      418 BIG STONE DR                                                                                                             DAYTON             OH      45434

HARRIS TEETER                      P O BOX 400                                                                                                                  MATTHEWS           NC      28106

HARRISON CO                        P.O. BOX 72179                                                                                                               BOSSIER CITY       LA      71172

HARRY ARONOWITZ DDS                9201 W. SUNSET BLVD. #200                                                                                                    WEST HOLLYWOOD     CA      90069

HARVEST HILL BEVERAGE COMPANY      ATTN: A/R ‐ SECOND FLOOR               1 HIGH RIDGE PARK                                                                     STAMFORD           CT      06905

HARVEY EBER DDS                    3667 CROWN PT. RD.                                                                                                           JACKSONVILLE       FL      32257

HARWOOD FINANCIAL GROUP            TERA WELCH                             4601 W. NORTH A STREET                                                                TAMPA              FL      33609

HASBRO INTERNATIONAL INC.          ATTN: GENERAL COUNSEL                  1027 NEWPORT AVENUE                                                                   PAWTUCKET          RI      02862

HASBRO INTERNATIONAL INC.          ATTN: GENERAL COUNSEL                  1027 NEWPORT AVENUE           5089 PO BOX 1059                                        PAWTUCKET          RI      02861

HASBRO INTERNATIONAL INC.          ATTN: PASSY RUTLEY                     1027 NEWPORT AVENUE           PO BOX 1059                                             PAWTUCKET          RI      02861

HASBRO INTERNATIONAL INC.          ATTN: SIMON WATERS                     1027 NEWPORT AVENUE                                                                   PAWTUCKET          RI      02861

HASBRO PROPERTIES GROUP            4TH FL MEDICI COURT                    67‐69 NEW BOND STREET                                                                 LONDON                     W1S 1DF       UNITED KINGDOM

HASBRO, INC.                       ATTN: GENERAL COUNSEL                  1027 NEWPORT AVENUE                                                                   PAWTUCKET          RI      02862




HASKEL TRADING                     P.O. BOX 128                                                                                                                 CEDARHURST         NY      11516

HAVEN LICENSING PTY LTD AU         26 HUTCHINSON STREET                                                                                                         SUNNY HILLS                              AUSTRAILIA

HAWAIIAN AGENTS INC.               91‐314 KOMOHANA STREET                                                                                                       KAPOLEI            HI      96707


HAWKS PRAIRIE PEDIATRIC DENTIS     130 MARVIN ROAD SE#111                                                                                                       LACEY              WA      98503

HAWTHORN DENTAL ASSOCIATES         45 E. US HWY STE 200                                                                                                         VERNON HILL        IL      60061

HAWTHORNE DENTAL & BRACES          TIMOTHY VERNY                          10478 WYNTEN DR                                                                       LOS ANGELES        CA      90024

HAYWARD ENVIRONMENTAL CONSULTING   JAZMIN GARCIA                          10808 FOOTHILLS BLVD          SUITE 160‐524                                           RANCHO CUCAMONGA   CA      91730

HAZELWOOD GIFT SHOPS               402 N. 32ND STREET                                                                                                           PHOENIX            AZ      85008

HBA SALES AND MARKETING            3814 HICKORY VIEW COURT                                                                                                      FRIENDSWOOD        TX      77546

HDP AFFINITY DENTAL                21321 E. OCOTILLO RD #130                                                                                                    QUEEN CREEK        AZ      85142

HE BUTT                            ACCOUNTS PAYABLE‐SEE ALSO 10950796     P.O. BOX 839977                                                                       SAN ANTONIO        TX      78283

HE BUTT                            P.O. BOX 839977                                                                                                              SAN ANTONIO        TX      78283

HEALTH DRIVE DENTAL GROUP          888 WORCESTER ST STE#130                                                                                                     WELLESLEY          MA      02482

HEALTH LIFE NY                     145 WINDSOR HWY #210                                                                                                         NEW WINDSOR        NY      12553

HEALTH RESEARCH INC                BARBARA ODONNELL                       150 BROADAY                   STE 560                                                 MENANDS            NY      12204

HEALTH RIDGE PHARMACY              3130 US HIGHWAY 70                                                                                                           BLACK MOUNTAIN     NC      28711

HEALTH SPECIALTY                   NEIL BADLANI CELL 562‐260‐9697         8339 ALLPORT AVENUE                                                                   SANTA FE SPRINGS   CA      90670

HEALTHTEX                          RODRIGO VASQUEZ                        3555 NW 41ST STREET                                                                   MIAMI              FL      33142

HEALTHWISE PHARMACY                C/O ACCOUNTS PAYABLE                   P.O. BOX 1779                                                                         SPARTANBURG        SC      29304




                                                                                                                               66
                                                                           Case 19-12689-BLS                           Doc 23                       Filed 12/18/19
                                                                                                                                     High Ridge Brands Co., et al.
                                                                                                                                                                                   Page 69 of 173
                                                                                                                                     Consolidated List of Creditors




Name                                       Address1                              Address2                                  Address3                                   Address4       City                   State   Postal Code   Country

HEALTHY IMAGE DENTAL GROUP                 576 N. SUNRISE AVE. STE # 140                                                                                                             ROSEVILLE              CA      95661

HEALTHY IMAGE DENTAL GROUP                 6600 MERCY COURT # 203                                                                                                                    FAIR OAKS              CA      95628

HEALTHY INNOVATION DIST. INC.              SANDRA MEDINA                         330 ROBINSON CIRCLE                       PASIG CITY, 1600                                          PHILIPPINES                                  PHILIPPINES

HEALTHY INNOVATION DIST.INC‐ DO NOT USE    18801 JERSEY AVE, UNIT # D                                                                                                                ARTESIA                CA      90701

HEALTHY SMILE GROUP                        PATRICIA LOPEZ DDS                    1534 E. AMAR RD #A                                                                                  WEST COVINA            CA      91792

HEALTHY SMILES                             4186 W SWIFT AVE # 108                ATTN SUSAN                                                                                          FRESNO                 CA      93722

HEALTHY SMILES DENTAL CARE                 9477 N. TERRITORIAL ROAD                                                                                                                  DEXTER                 MI      48130




HEALTHY SMILES PEARLAND                    12004 SHADOW CREEK PKWY               STE 122                                                                                             PEARLAND               TX      77584

HEARST MEDIA SEVICES CT LLC                P.O. BOX 26900                                                                                                                            LEHIGH VALLEY          PA      18002‐6900

HEART CENTER DENTISTRY                     DR. GONZAL                            1244 7TH ST #102                          ATTN: GINA GONZALES DDS                                   SANTA MONICA           CA      90401

Heather M GONZALEZ                         333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                              STAMFORD               CT      06902

HEB DENTAL / MICHAEL WEHRLE DDS            WENDY MILLER                          1345 PRECINCT LINE RD                                                                               HURST                  TX      76053

HEB GROCERY COMPANY LP                     RITA GALVAN                           P.O. BOX 202531                                                                                     DALLAS                 TX      75320‐2531

HEBRON ORTHODONTICS                        1025 W HEBRON PKWY STE #122                                                                                                               CARROLLTON             TX      75010

HECNY TRANSPORTATION INC                   MALY HENG                             19550 S DOMINGUEZ HILLS DR                                                                          RANCHO DONIMGUEZ       CA      90220

HECTOR M ESTELA                            333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                              STAMFORD               CT      06902


HEDIYEH MOUSSOURAS                         HEDIYEH MOUSSOURAS                    1967 GAIOLE CT                                                                                      BRENTWOOD              CA      94513


HEDRICK FIRE PROTECTION                    13309 CENTRAL AVENUE                                                                                                                      CHINO                  CA      91710

HEIDI D YANG DMD                           7807 SHELBYVILLE RD #203                                                                                                                  LOUISVILLE             KY      40222

HEINENS INC                                4540 RICHMOND RD                                                                                                                          WARRENSVILLE HEIGHTS   OH      44128


HELEN ALFORD                               6140 GRAY GATE LANE                   APT#F                                                                                               CHARLOTTE              NC      28210

HELEN POLITE DDS                           1680 DUNN AVE. SUITE# 6               ECONOMY DENTURES                                                                                    JACKSONVILLE           FL      32218

HELGA PORDIS GUDMUDSDOTTIR                 1528 N. JOHNSON ST                                                                                                                        ARLINGTON              VA      22201

HELGA THORDIS GUNNARSDOTTIR                BETRA BROS EHF                        1528 N JOHNSON STREET                                                                               ARLINGTON              VA      22201

HELSEN ORTHODONTICS                        2101 N. 10TH ST                       956‐843‐8401                                                                                        HIDALGO                TX      78557

HENDRICK J. HARTONG, JR.                   BRYNWOOD PARTNERS LP                  8 SOUND SHORE DRIVE, SUITE 265                                                                      GREENWICH              CT      06830

HENRY COLEMAN                              1906 W MINT BRUSH                                                                                                                         GREEN VALLEY           AZ      85622

HENRY HENRY                                P.O. BOX 3004                                                                                                                             MARBLE FALLS           TX      78654

HENRY HERRERA                              13550 SELBY ST.                                                                                                                           HORIZON CITY           TX      79928

HENRY SCHEIN INC                           PAUL SATTELY                          135 DURYEA ROAD                                                                                     MELVILLE               NY      11747

HENRY YU                                   2374 TRADE ZONE BLVD                                                                                                                      SAN JOSE               CA      95131

HENRY'S FOODS INC US                       P.O. BOX 1057                                                                                                                             ALEXANDRIA             MN      56308‐1057

HERBALIFE INTERNATIONAL OF AMERICA, INC.   C/O SIDLEY AUSTIN BROWN & WOOD LLP    ATTN: JUDITH M PRAITIS                    555 WEST 5TH STREET                        SUITE 4000     LOS ANGELES            CA      90013

HERCO TRADING INC.                         8/F HERCO CENTER                      114 BENAVIDEZ ST MAKATI,LEGASPI VILLAGE                                                                                                          PHILIPPINES




HERITAGE TRACE DENTAL                      BRETT NIELSEN                         4160 HERITAGE TRACE PARKWAY               STE#408                                                   FORT WORTH             TX      76244

HERRICK, FEINSTEIN LLP                     TWO PARK AVENUE                                                                                                                           NEW YORK               NY      10016

HIEP NGUYEN DDS                            1911 W CONGRESS ST                                                                                                                        LAFAYETTE              LA      70508




                                                                                                                                                  67
                                                                   Case 19-12689-BLS                      Doc 23                Filed 12/18/19
                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                             Page 70 of 173
                                                                                                                 Consolidated List of Creditors




Name                                Address1                              Address2                        Address3                                Address4     City                        State   Postal Code   Country

Hieu M THAI                         333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                               STAMFORD                    CT      06902

HIGH HOPE INTERNATIONAL             ROOM 1508, BUILDING A, WANDA CENTER   NO. 102 MIDDLE HIANGDONG ROAD                                                        JIAN YE DISTRICT, NANJING                         CHINA

HIGH MAINTENANCE                    573 RIDGEBURY ROAD                                                                                                         RIDGEFIELD                  CT      06877




HIGH RIDGE BRANDS CO                5 HIGH RIDGE PARK, SUITE 100                                                                                               STAMFORD                    CT      06905

HIGH RIDGE BRANDS CO                BUTLER RUBIN SALTARELLI B             321 NORTH CLARK STREET, #400                                                         CHICAGO                     IL      60654

HIGH RIDGE BRANDS CO.               C/O DEBEVOISE & PLIMPTON LLP          ATTN: SHANNON ROSE SELDEN       919 THIRD AVENUE                                     NEW YORK                    NY      10022

HIGH RIDGE BRANDS HOLDINGS, LLC     8 SOUND SHORE DRIVE                   #265                                                                                 GREENWICH                   CT      06830

HIGH RIDGE BRANDS PAYROLL           333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                               STAMFORD                    CT      06902

HIGH RIDGE OFFICE PARK LLC          P.O. BOX 28576                                                                                                             NEW YORK                    NY      10087‐8576

HIGH RIDGE OFFICE PARK LLC          C/O COMFORT HIGH RIDGE LLC            200 MADISON AVENUE                                                                   NEW YORK                    NY      10016

HIGH RIDGE OFFICE PARK LLC          C/O COMFORT HIGH RIDGE LLC            TWO HIGH RIDGE PARK                                                                  STAMFORD                    CT      06905

HIGH RIDGE REAL ESTATE OWNER LLC    OLGA SAKETOS                          P.O. BOX 28576                                                                       NEW YORK                    NY      10087‐8576

HILAND / ROBERTS ICE CREAM          P.O. BOX 19                                                                                                                NORFOLK                     NE      68702

HILL & MARKES                       P.O. BOX 7                                                                                                                 AMSTERDAM                   NY      12010

HILLS TRADING CORP.                 48‐25 36TH STREET                                                                                                          LONG ISLAND CITY            NY      11101

HILLSBORO PEDIATRIC DENTISTRY       MIRNA A. CALDWELL DDS                 2016 BEECHWOOD AVE                                                                   NASHVILLE                   TN      37212

HIMMELBERGER LINDA                  227 LANCASTER AVE                                                                                                          DEVON                       PA      19333‐1555

HI‐SCHOOL PHARMACY/PRICE MART       ATTN: CO‐OP ADVERTISING               916 W EVERGREEN BLVD                                                                 VANCOUVER                   WA      98660




HISTORICAL/OTHER                    2 P&G PLAZA                                                                                                                CINCINNATI                  OH      45202




HISUN INTERNATIONAL LOGISTICS CO.   ROOM 607 INT'L PLAZA                  20 SHEUNG TUET ROAD                                                                  KOWLOON BAY                                       HONG KONG




HITACHI CONSULTING US               P.O. BOX 972980                                                                                                            DALLAS                      TX      75397




HOANG ANNIE‐CRYSTALLINE DDS         2051 SAVIERS RD                                                                                                            OXNARD                      CA      93033

HOBOKEN ORTHODONTICS                928 WASHINGTON ST.                                                                                                         HOBOKEN                     NJ      07030




HODGE ORTHODONTICS                  4227 POPLAR SPRINGS DR.                                                                                                    MERIDIAN                    MS      39305

HOFFMAN ORTHODONTICS                HOFFMAN KURT W. DDS                   11213 NALL AVE                                                                       LEAWOOD                     KS      66211


HOFFMAN PARTNERSHIP GROUP INC.      ATTN: BRAD HOFFMAN                    1012 WESTBURY DRIVE                                                                  MATTEWS                     NC      28104

HOLIDAY STATIONSTORES LLC           P.O. BOX 1224                                                                                                              MINNEAPOLIS                 MN      55440

HOLLAND & KNIGHT LLP                P.O. BOX 864084                                                                                                            ORLANDO                     FL      32886‐4084

HOLLANDSCHE EXPORT MAATSCHAPPI      AKERVOORDERLAAN 13, LISSE             P.O. BOX 208 , 2160 AE LISSE                                                         PARAMARIBO NT                       2161 DP       SURINAME

HOLLYWOOD ALLIANCE CANADA INC.      7 ST. THOMAS STREET                   SUITE 208                                                                            TORONTO, ONTARIO                    M5S 2B7       CANADA

HOME DEPOT                          541 KINGS HIGHWAY                                                                                                          FAIRFIELD                   CT      06430

HOMER SEDIGHI DMD PC                #2 WEST DRIVE                         STE#100                                                                              CHESTERFIELD                MO      63017

HOMEWORKS                           THOMAS MCINERNEY                      P.O. BOX 601                                                                         FARMINGVILLE                NY      11738

HONEY ORTHODONTICS                  6071 WASHINGTON ST.                   STE 1                                                                                GURNEE                      IL      60031




                                                                                                                              68
                                                                      Case 19-12689-BLS                                   Doc 23                Filed 12/18/19
                                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                                                  Page 71 of 173
                                                                                                                                 Consolidated List of Creditors




Name                                   Address1                                       Address2                            Address3                                Address4          City              State   Postal Code   Country

HONEYWELL INTERNATIONAL, INC           LILIA GARCIA HERNANDEZ                         P.O. BOX 1127                       IDG‐ SOUTHERN DIVISION                                    BELMONT           NC      28012

HONGDA COMPANY SERVICE LIMITED         ROOM 747, 7/F, STAR HOUSE                      3 SALISBURY ROAD                                                                              TSIM                                    HONG KONG

HONIG ORTHODONTICS                     2707 KIRKWOOD HWY                                                                                                                            NEWARK            DE      19711

HOOKLOGIC INC.                         99 HUDSON STREET                               9TH FLOOR                                                                                     NEW YORK          NY      10013

HOSPITIALITY HEALTH ER                 3943 OLD JACKSONVILLE HWY                      ATT N MARY MARGARET NELSON                                                                    TYLER             TX      75701

HOT BRANDS ENTERPRISES                 ELIZABETH AUGIER                               1531 NW 3RD STREET UNIT 8                                                                     DEERFIELD BEACH   FL      33442

HOTEL CASABLANCA                       JOHN TABOADA                                   147 W. 43RD STREET                                                                            NEW YORK          NY      10036

HOUCHENS INDUSTRIES INC                BETSY PAGE EXT 2827                            P.O. BOX 90009                      700 CHURCH STREET                                         BOWLING GREEN     KY      42102‐9009

HOUNDS TOOTH                           23 SHEAR WATER TRAIL                                                                                                                         ORMOND            FL      32174

HOUNSHELL FAMILY DENTISTRY             TAMMY JORDAN                                   209 SUITE B PATON DRIVE                                                                       SHELBY            NC      28150

HOUSEWARES & FOODS ETC.                183 SILVER PINE LN                                                                                                                           DANVILLE          CA      94506

HOVER DENTAL GROUP                     1446 HOVER STREET # 100                                                                                                                      LONGMONT          CO      80501

HOWARD LEE DDS                         6330 E SPRING ST                                                                                                                             LONG BEACH        CA      90815

HOWARD TICHLER DDS                     725 MONTAUK HWY                                                                                                                              WEST ISLIP        NY      11795

HOWS MARKETS LLC                       3035 E. HUNTINGTON DRIVE                                                                                                                     PASADENA          CA      91107

HP DENTAL CLINIC                       HAI PHAM                                       713 TRAILS END CIR                                                                            HURST             TX      76054

HR INNOVATIONS, LLC                    105 GARY ROAD                                                                                                                                STAMFORD          CT      06903‐4832

HRB ‐ MANUFACTURING/ CO‐PACKER (OPS)   333 LUDLOW STREET                              SOUTH TOWER 2ND FLOOR                                                                         STAMFORD          CT      06902

HRB ‐ SAMPLE ROOM                      333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD          CT      06902

HRB AUDIT CUSTOMER                     JOSEPH ARIAUDO                                 333 LUDLOW ST                                                                                 STAMFORD          CT      06902

HRB‐ BEAUTY BOX (MKTG)                 333 LUDLOW STREET                              SOUTH TOWER 2ND FLOOR ‐ MARKETING                                                             STAMFORD          CT      06902

HRB‐ CUSTOMER/BROKER (SALES)           333 LUDLOW STREET                              SOUTH TOWER 2ND FLOOR                                                                         STAMFORD          CT      06902

HRB‐ PUBLIC RELATIONS (MKTG)           333 LUDLOW STREET                              SOUTH TOWER 2ND FLOOR                                                                         STAMFORD          CT      06902

HRB‐ R&D                               333 LUDLOW STREET                              SOUTH TOWER 2ND FLOOR                                                                         STAMFORD          CT      06902

HRB‐ SAMPLE ROOM (G&A)                 333 LUDLOW STREET                              SOUTH TOWER 2ND FLOOR                                                                         STAMFORD          CT      06902

HSBC                                   425 5TH AVE.                                                                                                                                 NEW YORK          NY      10018

HSBC BANK USA, N.A.                    ATTN: BRIAN GINGUE                             SENIOR VICE PRESIDENT               425 5TH AVE.                                              NEW YORK          NY      10016
                                       C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
HSU'S GINSENG ENTERPRISES,INC          RABKIN                                         ATTN: DOUGLAS A. WINTHROP           THREE EMBARCADERO CENTER                SEVENTH FLOOR     SAN FRANCISCO     CA      94111


HUANG ANDERSON T. DDS, PC              42 31 COLDEN ST                                STE#103                                                                                       FLUSHING          NY      11355

HUBBARD CONSTRUCTION COMPANY           1936 LEE ROAD # 101                                                                                                                          WINTER PARK       FL      32789


HUBBARD FAMILY DENTAL                  SUZANNE HUBBARD                                2918 WEST 10TH STREET                                                                         GREELEY           CO      80634

HUBEI CROWN HOUSEWARES CO. LTD.        ROOM NR: 2005, FANHAI SOHO CITY                BUILDING 5, HUAIHAI ROAD                                                                      WUHAN                                   CHINA

HUDSON COUNTY ORHTODONTICS             42 LOCUSTLANE                                                                                                                                EAST RUTHERFORD   NJ      07073

HUDSON GROUP (HG) RETAIL LLC           MIKE MASLEN                                    1 MEADOWLANDS PLAZA ‐ 11TH FLOOR    ATTN: PROMO DEPT.                                         EAST RUTHERFORD   NJ      07073

HUDSON MARKETING SERVICES INC.         CINDY HAUGEN                                   P.O. BOX 530727                                                                               ST. PETERSBURG    FL      33711

HUDSONVILLE FAMILY DENTISTRY           MATTHEW LUBBERS                                1031 ESKER                                                                                    ZEELAND           MI      49464

HUGH HUBBARD                           9858 PLANO RD. # 100                                                                                                                         DALLAS            TX      75238

HUMAN PHEROMONE SCIENCES INC           84 W SANTA CLARA STREET, STE 720                                                                                                             SAN JOSE          CA      95113

HUMENIK DENTISTRY                      1220 MEADOW RD. STE 306                                                                                                                      NORTHBROOK        IL      60062




                                                                                                                                              69
                                                                            Case 19-12689-BLS                         Doc 23                   Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                             Page 72 of 173
                                                                                                                                Consolidated List of Creditors




Name                                        Address1                              Address2                            Address3                                   Address4      City               State   Postal Code   Country

HUMPHRIES ORTHODONITCS                      ALENE HUMPHRIES                       25 RENATA                                                                                    NEWPORT COAST      CA      92657

HUNTER & MICHAELS                           8330 LBJ FREEWAY #580                                                                                                              DALLAS             TX      75243


HUNTER BEAUTY SUPPLY                        7235 E COLFAX AVENEUE                                                                                                              DENVER             CO      80220

HUNTINGTON ORTHODONTIC & DENTAL SPECIALTY   HOWARD LEE DDS/ JISELA                1041 W. HUNTINGTON DR                                                                        ARCADIA            CA      91007

HUNTINGTON SCALE                            P.O. BOX 458                                                                                                                       LA VERNE           CA      91750

HUONG THIEN NGUYEN DDS                      316 N. HARBOR BLVD                                                                                                                 SANTA ANA          CA      92703

HUY NGUYEN                                  333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD           CT      06902

HUYEN TRAN, DDS                             4462 LOCKHILL SELMA                   SUITE # 102                                                                                  SAN ANTONIO        TX      78249

HVL INCORPORATED                            C/O FLEMING & PHILLIPS                ATTN: THOMAS A. EVANS               1340 TREAT BOULEVARD                       SUITE 630     WALNUT CREEK       CA      94596




HYATT REGENCY GREENWICH                     1800 EAST PUTNAM AVENUE                                                                                                            OLD GREENWICH      CT      06870

HY‐VEE FOOD STORES INC                      5820 WESTTOWN PKY                                                                                                                  WEST DES MOINES    IA      50266‐1503

I & A MERCHANDISE INC.                      ROSALYN LIPPEL                        1933 NEW YORK AVENUE                                                                         BROOKLYN           NY      11210


I SMILE ORTHODONTICS                        3630 HILL BLVD #405                                                                                                                JEFFERSON VALLEY   NY      10535

I STOCK INTERNATIONAL                       SUITE 200                             1240 20TH AVENUE SE                                                                          CALGARY                    T2G 1M8       CANADA

IAB SOLUTIONS LLC                           ATTN: GENERAL COUNSEL                 233 NORTHERN BOULEVARD, SUITE 2                                                              CLARKS SUMMIT      PA      18411

IAN K. BOYD                                 C/O HARVEY SISKIND JACOBS LLP         FOUR EMBARCADERO CENTER             39TH FLR                                                 SAN FRANCISCO      CA      94111

ICAT                                        385 INTERLOCKEN CRESCENT              SUITE 110                                                                                    BROOMFIELD         CO      80021

ICIX                                        2207 BRIDGEPOINTE PARKWAY             SUITE 200                                                                                    SAN MATEO          CA      94404

ICMAD                                       1‐800 334‐2623                        21925 FIELD PARKWAY                 SUITE 205                                                DEER PARK          IL      60010

ICMAD                                       MEGAN MARQUIS                         16775 ADDISON ROAD                  SUITE 200 ATTN: MEGAN MARQUIS                            ADDISON            TX      75001

IDA ALFONSO DMD                             5814 VAN ALLEN WAY #205                                                                                                            CARLSBAD           CA      92008

IDEAL WEIGHT LOSS CENTER                    9212 RED TWIG DR                                                                                                                   LAS VEGAS          NV      89134

IDEAL WHOLESALE DIST                        1961 N LOCKWOOD ST                                                                                                                 CHICAGO            IL      60639

IGW, LLC                                    15849 NORTH 71ST STREET               SUITE # 245                                                                                  SCOTTSDALE         AZ      85254

IHEART MEDIA                                MOLLY WINKLER                         20880 STONE OAK PKWY                                                                         SAN ANTONIO        TX      78258

IJS GLOBAL INC.                             1055 STEVENSON COURT                  UNIT 105W                                                                                    ROSELLE            IL      60172

Iliana AVENDANO                             333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD           CT      06902

ILLINOIS DEPARTMENT OF PUBLIC HEALTH        KEVIN DREESMAN                        DIVISION OF FOOD, DRUGS & DAIRIES   525 W. JEFFERSON STREET                                  SPRINGFIELD        IL      62761

ILLINOIS DEPARTMENT OF REVENUE              P.O. BOX 19006                                                                                                                     SPRINGFIELD        IL      62794‐9006

ILLINOIS DEPARTMENT OF REVENUE              P.O. BOX 1040                                                                                                                      GALESBURG          IL      61402‐1040

IMAGE DENTAL                                27278 HESPERIAN BLVD                                                                                                               HAYWARD            CA      94545

IMAGE ORTHO                                 2480 MISSION ST # 323                                                                                                              SAN FRANCISCO      CA      94110




IMAGE ORTHODONTICS                          DR. MICHAEL WAGNER                    1820 MCORMOND DR.                   STE#150                                                  SASKATOON                  S7S 0A6       CANADA




IMAGEWORKS                                  MARK BURGER                           49 RICHMONDVILLE AVENUE                                                                      WESTPORT           CT      06880

IMAGINE DENTAL                              8142 TEZEL ROAD                                                                                                                    SAN ANTONIO        TX      78250

IMAGINE FULFILLMENT SERVICES                MARIA PEREZ                           14245 ARTESIA BLVD.                                                                          LA MIRADA          CA      90638




                                                                                                                                             70
                                                                           Case 19-12689-BLS                                 Doc 23                      Filed 12/18/19
                                                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                                                                    Page 73 of 173
                                                                                                                                          Consolidated List of Creditors




Name                                       Address1                                     Address2                                Address3                                   Address4                        City              State   Postal Code   Country

IMAGINE ORTHODONTICS                       4019 WEST 12600 SOUTH #210                                                                                                                                      RIVERTON          UT      84096




IMPERIAL BEACH COMM CLINIC                 1016 OUTER RD                                                                                                                                                   SAN DIEGO         CA      92154




IMPERIAL DISTRIBUTORS INC                  PATTY GENATOSSIO                             150 BLACKSTONE RIVER ROAD                                                                                          WORCESTER         MA      01607

IMPERORTHO/VICTOR CAMPS                    PLAZA MAYOR, 40, 2                           ALZIRA                                                                                                             VALENCIA                  46600         SPAIN

IMPORTACIONES AMERICANAS, S.A.             BLANCA MELBA ROBLETO;LAURIE BASORA‐ALLSTEP   VILLA SAN JACINTO C‐3‐208                                                                                          MANAGUA                                 NICARAGUA
                                                                                                                                                                                                                                                   DOMINICAN
IMPORTADORA D'SOL                          LAURIE BASORA‐ ALL STEP                      RNC 1‐01‐73580‐5                        CALLE MARGARITA # 6 NAVE 2                                                 SANTO DOMINGO                           REPUBLIC

IMPRESSION DENTAL                          5970 S. COOPER RD                            STE#1                                                                                                              CHANDLER          AZ      85249

INDENT TRADING                             RONALD/NOEL LOPEZ                            1223 IBARRA ST.                         BGY 514, ZONE 051                                                          SAMPALOC                                PHILIPPINES

INDIAN HARBOR INSURANCE COMPANY            100 CONSTITUTION PLAZA                                                                                                                                          HARTFORD          CT      06103

INDIANA DEPARTMENT OF REVENUE              1025 WIDENER LN                                                                                                                                                 SOUTH BEND        IN      46614

INDIANA DEPT OF REVENUE                    2217, 100 N SENATE AVE # N248                                                                                                                                   INDIANAPOLIS      IN      46204

INDIO SURGERY CENTER                       46900 MONROE ST                              STE#B201                                                                                                           INDIO             CA      92201

INDUSTRIAL HEALTH & SAFETY CONSULTANTS     8 HUNTINGTON STREET                          SUITE 290                                                                                                          SHELTON           CT      06484


INFORMATION CLEARINGHOUSE INC              DBA F&D REPORTS & CREDITNTELL                310 EAST SHORE RD ‐ SUITE 302                                                                                      GREAT NECK        NY      11023

INFORMATION RESOURCES INC.                 ANDREA SIEGEL                                4766 PAYSPHERE CIRCLE                                                                                              CHICAGO           IL      60674

ING CAPITAL LLC                            ATTN: CLIFFORD BELTZER                       VICE PRESIDENT                          1133 6TH AVE                                                               NEW YORK          NY      10036

ING CAPITAL LLC                            ATTN: THOMAS MCCAUGHEY                       MANAGING DIRECTOR                       1133 6TH AVE                                                               NEW YORK          NY      10036

INGLES MARKET INC                          P.O. BOX 6676                                                                                                                                                   ASHEVILLE         NC      28816

INGLEWOOD FAMILY DENTISTRY                 KAREN BAKER CURTIS, DMD                      4311 GALLATIN PIKE                                                                                                 NASHVILLE         TN      37216

INGRAHAM ORTHODONTIC SPCLST                5525 S STAPLES ST                            STE#C                                                                                                              CORPUS CHRISTI    TX      78411

INLAND FAMILY DENTAL                       JALPA PATEL DDS                              1380 W. 6TH ST                          STE#103                                                                    CORONA            CA      92882

INMAR ‐ YOU TECH LLC                       LOCKBOX #777843                              7843 SOLUTION CENTER                                                                                               CHICAGO           IL      60677‐7008

INMAR PROMOTIONS ‐ CANADA INC.             J. MAZEROLLE                                 P.O. BOX 639                                                                                                       SAINT JOHN                E2L 4A5       CANADA

INMUNO VITAL INC                           FELDMAN GALE                                 ONE BISCAYNE TOWER                      2 SOUTH BISCAYNE BOULEVARD                 30TH FLOOR                      MIAMI             FL      33131

INMUNO VITAL INC                           JOHN C CAREY                                 1395 BRICKELL AVENUE SUITE 700                                                                                     MIAMI             FL      33131

INMUNO VITAL INC                           PERRY J VISCOUNTY                            650 TOWN CENTER DRIVE, SUITE 2000                                                                                  COSTA MESA        CA      92626

INMUNO VITAL INC                           JEANINE L HAYES                              333 S HOPE ST, 48TH FL                                                                                             LOS ANGELES       CA      90071‐1448

INMUNO VITAL INC., A FLORIDA CORPORATION   C/O CAREY RODRIGUEZ GREENBERG AND PAUL       ATTN: JOHN C. CAREY                     1395 BRICKELL AVENUE SUITE 700                                             MIAMI             FL      33131
                                                                                                                                                                           2 SOUTH BISCAYNE BOULEVARD, 30TH
INMUNO VITAL INC., A FLORIDA CORPORATION   C/O FELDMAN GALE                             ATTN: JAMES A GALE                      ONE BISCAYNE TOWER                         FLOOR                            MIAMI            FL      33131
                                                                                                                                                                           200 SOUTH BISCAYNE BLVD, SUITE
INMUNO VITAL, INC.                         ATTN: JAMES ANTHONY GALE                     C/O COZEN O'CONNOR                      ATTN: JAMES ANTHONY GALE                   3000                             MIAMI            FL      33131
                                                                                                                                2 SOUTH BISCAYNE BOULEVARD, 30TH
INMUNO VITAL, INC.                         C/O FELDMAN GALE                             ONE BISCAYNE TOWER                      FLOOR                                                                      MIAMI             FL      33131

INMUNO VITAL, INC.                         C/O OLTMAN FYNN & KUBLER                     ATTN: JOHN H. OLTMAN                    915 MIDDLE RIVER DRIVE #415                                                FORT LAUDERDALE   FL      33304

INMUNO VITAL, INC.                         JAMES ANTHONY GALE                           C/O COZEN O'CONNOR                      200 SOUTH BISCAYNE BOULEVARD               SUITE 3000                      MIAMI             FL      33131

INMUNO VITAL, INC.                         JEFFERY DAVID FELDMAN                        C/O TRAILBLAZER                       1200 BRICKELL AVENUE              PENTHOUSE 1900                             MIAMI             FL      33131
                                                                                                                              2 SOUTH BISCAYNE BOULEVARD, SUITE
INMUNO VITAL, INC.                         JEFFREY DAVID GALE                           C/O FELDMAN GALE, PA                  3000                                                                         MIAMI             CA      33131
                                                                                        C/O CAREY RODRIGUEZ GREENBERG AND
INMUNO VITAL, INC.                         JOHN C. CAREY                                PAUL                                  1395 BRICKELL AVENUE, SUITE 700                                              MIAMI             FL      33131
                                                                                        C/O CAREY RODRIGUEZ GREENBERG O'KEEFE
INMUNO VITAL, INC.                         JOHN C. CAREY                                LLP                                   1395 BRICKELL AVENUE                                                         MIAMI             FL      33131

INMUNO VITAL, INC.                         JOHN C. CAREY                                C/O CAREY RODRIGUEZ GREENBERG PAUL LLP 1395 BRICKELL AVENUE, SUITE 700                                             MIAMI             CA      33131




                                                                                                                                                       71
                                                                              Case 19-12689-BLS                          Doc 23                  Filed 12/18/19
                                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                                                             Page 74 of 173
                                                                                                                                  Consolidated List of Creditors




Name                                       Address1                                 Address2                              Address3                                 Address4                          City            State   Postal Code   Country


INMUNO VITAL, INC.                         PERRY J. VISCOUNTY                       C/O LATHAM AND WATKINS                650 TOWN CENTER DRIVE                    SUITE 2000                        COSTA MESA      CA      92626

INMUNO VITAL, INC.                         JEANINE L. HAYES                         C/O SHEPPARD MULLIN RICHTER & HAMPTON 333 SOUTH HOPE STREET                    48TH FLOOR                        LOS ANGELES     CA      90071‐1448

INMUNO VITAL, INC. A FLORIDA CORPORATION   C/O COZEN O'CONNOR                       ATTN: JAMES ANTHONY GALE              200 SOUTH BISCAYNE BLVD, SUITE 300                                         MIAMI           FL      33131

INMUNO VITAL, INC., COUNTER‐DEFENDANT      ATTN: JAMES ANTHONY GALE                 C/O COZEN O'CONNOR                    ATTN: JAMES ANTHONY GALE                 200 SOUTH BISCAYNE BLVD, SUITE 300 MIAMI          FL      33131

INNERWORKINGS                              7141 E.KEMPER ROAD                                                                                                                                        CINCINNATI      OH      45249

INNERWORKINGS INC.                         TIM BRYANT                               ACCOUNTS RECEIVABLE                   7503 SOLUTION CENTER                                                       CHICAGO         IL      60677‐7005

INNOVATION ENTERPRISE                      122 W 26TH STREET                        2ND FLOOR                                                                                                        NEW YORK        NY      10001

INNOVATIVE MARKETING AGENCY                30140 CORTE CARRIZO STREET                                                                                                                                TEMECULA        CA      92591

INNOVATIVE MOLDING                         RICHARD FLATEBO                          DEPT 34669                            P.O. BOX 39000                                                             SAN FRANCISCO   CA      94139

INNOVATIVE NATURAL PRODUCTS                C/O GRONEK & ARMSTRONG                   ATTN: PAU J WISINIEWSKI               98TH FLOOR SEARS TOWER                   233 SOUTH WACKER DRIVE            CHICAGO         IL      60606

INNOVATIVE NATURAL PRODUCTS                DAVID R. MOORE                           C/O MOORE & SKILJAN                   7700 EL CAMINO REAL                      SUITE 207                         CARLSBAD        CA      92009

INNOVIA CONSULTING INC                     1052 OAK FOREST DRIVE, SUITE 360                                                                                                                          ONALASKA        WI      54650

INOLEX                                     5505 N CUMBERLAND AVENUE                 SUITE 307                                                                                                        CHICAGO         IL      60656‐1471

INT HISTORICAL OTHER                       2 P&G PLAZA                                                                                                                                               CINCINNATI      OH      45202

INTEGRATED MARKETING SERVICES              P.O.BOX 31001‐1691                                                                                                                                        PASADENA        CA      91110‐1691

INTEGRATIVE THERAPEUTICS, INC.             C/O SIDLEY AUSTIN BROWN & WOOD LLP       ATTN: JUDITH M PRAITIS                555 WEST 5TH STREET                      SUITE 4000                        LOS ANGELES     CA      90013

INTELLIGRATED SYSTEMS LLC                  16996 COLLECTIONS CENTER DRIVE                                                                                                                            CHICAGO         IL      60693‐0169

INTER‐AMERICAN PRODUCTS, INC               C/O THELEN REID & PRIEST,LLP             ATTN: DAVID L. ARONOFF                333 SOUTH HOPE STREET                    #2900                             LOS ANGELES     CA      90071

INTER‐AMERICAN PRODUCTS, INC.              JUDITH M. PRAITIS                        C/O SIDLEY AUSTIN BROWN & WOOD LLP    555 WEST 5TH STREET                      SUITE 4000                        LOS ANGELES     CA      90013

INTERBRAND SAS                             LAURIE BASORA‐ ALL STEP                  CARRERA 61 BIS NO 97 26                                                                                          BOGOTA                                COLOMBIA


INTERBRANDS                                DZELZAVAS 10021 STR                                                                                                                                       RIGA                    1021          LATVIA

INTERCOLLEGIATE COMMUNICATIONS OF FL INC   THE PASSION GROUP                        600 COOKMAN AVENUE                                                                                               ASBURY PARK     NJ      07712

INTERGUIDE DENTAL & MEDICAL                GALINA MALYKHINA                         274 REDWOOD SHORES PKWY               SUITE 713                                                                  REDWOOD CITY    CA      94065

INTERNAL REVENUE SERVICES                  UNITED STATES TREASURY                   324 25TH STREET                                                                                                  OGDEN           UT      84201‐0039

INTERNATIONAL AMERICAN SUPERMARKETS        226 OLD NEW BRINSWICK RD                                                                                                                                  PISCATAWAY      NJ      08854

INTERNATIONAL COFFEE & TEA LLC             C/O ROPERS, MAJESKI, KOHN & BENTLEY      ATTN: THOMAS HOWARD CLARKE            333 MARKET STREET                        SUITE 3150                        SAN FRANCISCO   CA      94105

INTERNATIONAL COSMETICS, INC.              7F‐1‐12‐9 NIHONBASHI HAMACHO             CHIO‐KU                                                                                                          TOKYO                   103‐0007      JAPAN

INTERNATIONAL DISTRIBUTION SYSTEM          DBA BLUSOURCE                            2000 E. SEWARD ROAD                                                                                              GUTHRIE         OK      73044

INTERNATIONAL PAPER                        P.O. BOX 644095                                                                                                                                           PITTSBURGH      PA      15264‐4095

INTERNATIONAL PAPER COMPANY                MAIL INVOICES                            P.O. BOX 375                                                                                                     MILFORD         OH      45150

INTERNATIONAL PRODUCTS GROUP               406 W. SOUTH JORDAN KWY                  SUITE #420                                                                                                       SOUTH JORDAN    UT      84095

INTERNATIONAL RESEARCH SERVICES INC        WALLIS H. MELANSON ‐ CPA                 222 GRACE CHURCH STREET               SUITE 201                                                                  PORT CHESTER    NY      10573

INTERNATIONAL WHOLESALE                    CLOSE OUTS                               21170 W 8 MILE RD                                                                                                SOUTHFIELD      MI      48075




INTERNATIONAL WHOLESALE                    DARRIN BOJI, ASHLEY BERI                 4000 ALLEN RD                                                                                                    ALLEN PARK      MI      48101

INTERTEK TESTING SVCS NA, INC              P.O. BOX 405176                                                                                                                                           ATLANTA         GA      30384‐5176

INTONATE INC                               4221 SCANDIA WAY                                                                                                                                          LOS ANGELES     CA      90065

INVACARE CORPORATION                       JANE COOPER                              ONE INVACARE WAY                      P. O. BOX 1349                                                             ELYRIA          OH      44036‐1349




                                                                                                                                               72
                                                                       Case 19-12689-BLS                          Doc 23                 Filed 12/18/19
                                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                                      Page 75 of 173
                                                                                                                          Consolidated List of Creditors




Name                                     Address1                                  Address2                       Address3                                 Address4     City               State   Postal Code   Country




INVENTORY CONTROLLED                     11012 AURORA HUDSON                                                                                                            STREETSBORO        OH      44241‐1629

INVERSIONES FLOW, C.A.                   GUILLERMO CAMEJO                          6708 NW 82 AVE                 ATTN: GUILLERMO CAMEJO                                MIAMI              FL      33166


INVERSIONES SAURI                        LAURIE BASORA‐ ALL STEP                   BARRIO SUYAPA 16 AVENIDA       ENTRE 7 A Y 8 CALLE LOCAL# 803                        SAN PEDRO SULA             99999         HONDURAS

INVOICE: SUN RUN MEDIA LLC               SUN RUN MEDIA LLC                         3245 N. ARIZONA AVE            STE#5                                                 CHANDLER           AZ      85225

IOWA DEPARTMENT OF REVENUE AND FINANCE   P.O. BOX 10471                                                                                                                 DES MOINES         IA      50306‐0471

IPSOS INSIGHT LLC                        CARYN BROUWER                             P.O. BOX 36076                                                                       NEWARK             NJ      07188‐6076

IRA GOLDBERG DMD                         1044 NORTHERN BLVD STE#108                                                                                                     ROSLYN             NY      11576

IRA HIGDON GROCERY CO INC                P.O. BOX 488                                                                                                                   CAIRO              GA      39828

IRENE BEYER DDS                          200 MILWAUKEE AVE.                                                                                                             BUFFALO GROVE      IL      60089

IRENE I. CHAN DDS                        748 DAVIT LN                                                                                                                   REDWOOD CITY       CA      94065

IRINA E. RODRIQUEZ DDS                   117 PIRIE RD                              STE#A                                                                                OJAI               CA      93023

IRIS KORUS DDS                           2007 W. HAMILIN AVE                                                                                                            ALPINE             TX      79830

IRON MOUNTAIN                            288 JUDSON STREET                         UNIT 10                                                                              TORONTO                    M8Z 5T6       CANADA

IRON MOUNTAIN                            P.O. BOX 27128                                                                                                                 NEW YORK           NY      10087‐7128


IROQUOIS GROCERY PRODUCTS, INC.          C/O LADAS & PARRY                         ATTN: NOAH J. HANFT            26 WEST 61ST STREET                                   NEW YORK           NY      10023

IRVINE CHILDREN'S DENTISTRY              18124 CULVER DR #E                                                                                                             IRVINE             CA      92612

IRVINE FAMILY DENTAL CARE                DO HUNG DDS                               15415 JEFFREY RD #104                                                                IRVINE             CA      92618

IRVINE MODERN DENTISTRY                  18 ENDEAVOR #300                                                                                                               IRVINE             CA      92618

IRVING PARK DENTAL                       3435 W IRVING PARK RD                                                                                                          CHICAGO            IL      60618

IRWIN NATURALS                           ATTN: NEAL T. WIENER                      9100 WILSHIRE BOULEVARD        SEVENTH FLOOR‐WEST TOWER                              BEVERLY HILLS      CA      90212

ISAAC CHEN                               ISAAC CHEN                                300 W LE ROY AVE                                                                     ARCADIA            CA      91007

ISAACSON R D                             103 PARKER ROAD                                                                                                                WEST LONG BRANCH   NJ      07764

ISELA REINBERG                           6601 SUSSMAN PLACE                        APT 205                                                                              TAMPA              FL      33615

ISIDRO CORONA                            333 LUDLOW STREET                         SOUTH TOWER, 2ND FLOOR                                                               STAMFORD           CT      06902

ISING ORTHODONTICS                       1102 WOODLAND DR                                                                                                               ELIZABETHTOWN      KY      42701

ISLAND DENTAL                            6821 STEWARD RD.                                                                                                               GALVESTON          TX      77551

ISMILE DENTAL PRODUCTS                   BRYAN SHIELDS                             4201 SIERRA PONT DR STE 102                                                          SACRAMENTO         CA      95834

ISMILE SPECIALISTS                       14121 SW FWY                              STE#B                                                                                SUGAR LAND         TX      77478

ISTHMIAN TRADING                         LAURIE BASORA ‐ ALL STEP                  P.O. BOX 0816‐1685                                                                   PANAMA CITY 5                            PANAMA

ITEM MASTER LLC *DO NOT USE*             30 N. LASALLE ST.                         STE 3500                                                                             CHICAGO            IL      60602

ITEMMASTER INC.                          JANAE RELIFORD 877 443 5049               DBA SYNDIGO LLC                P.O. BOX 6049                                         CHICAGO            IL      60634‐6049




ITHOS GLOBAL INC.                        333 BROADWAY, SUITE 440                                                                                                        TROY               NY      12180


ITL USA INC.                             3030 S. ATLANTIC BLVD                                                                                                          VERNON             CA      90058‐5407

ITSY BITSY DENTAL                        299 GLENDWOOD AVE.                        SECOND FLOOR SUITE 7                                                                 BLOOMFIELD         NJ      07003

IVALICCE CAMACHO                         ANGELO DAVID SALON (ATTN: CESAR JESENA)   48 EAST 43 STREET, 2ND FLOOR                                                         NEW YORK           NY      10017

Ivana WAZ                                333 LUDLOW STREET                         SOUTH TOWER, 2ND FLOOR                                                               STAMFORD           CT      06902

IVY DENTAL                               740 N EASTERN AVE #120                                                                                                         LAS VEGAS          NV      89101




                                                                                                                                        73
                                                              Case 19-12689-BLS                  Doc 23                   Filed 12/18/19
                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                         Page 76 of 173
                                                                                                           Consolidated List of Creditors




Name                            Address1                            Address2                     Address3                                   Address4       City            State   Postal Code   Country

IWEB GROCER INTL INC            2335 NW 107TH AVE                   STE M12, BOX 128                                                                       DORAL           FL      33172

IWGA ‐ NC                       101 PARKSHORE DRIVE                 ATTN: J HODGKIN SUITE 100                                                              FOLSOM          CA      95630




J & J SALES COMPANY             JAMES CIANCI                        407 WINGSTONE DRIVE                                                                    PONTE VEDRA     FL      32081




J L A VARIETY                   1628 CHURCH AVENUE                                                                                                         BROOKLYN        NY      11226




J&J DENTAL PROFESSIONAL SALES   1500 JOHNSON WAY                                                                                                           NEW CASTLE      DE      19720

J&P DISTRIBUTORS, INC.          STE#3118‐20800 WESTRMINSTER HW                                                                                             RICHMOND                V6V2W3        CANADA

J. COX ORTHODONTICS             DR. JESSICA COX                     1150 MONTEITH AVE            STE 100                                                   HERNANDO        MS      38632

                                                                                                                                                                                                 DOMINICAN
J. GASSO GASSO, S.A.S.          CALLE H NO.41,ZONA IND.DE HERRERA                                                                                          SANTO DOMINGO           99999         REPUBLIC

J. GREGORY RUNCO DDS            935 THORN RUN RD.                   STE#110                                                                                CORAOPOLIS      PA      15108

J. MYANMAR CO.LTD.              SANDRA MEDINA ‐ PGS                 19 (B) DAMAYONE STREET, 10   D, HLAING TOWNSHIP                                        YANGON                                MYANMAR

J. STEVEN SMITH DDS             1820 W LINCOLN ST                                                                                                          BOZEMAN         MT      59715

J.J.J. DISTRIBUTOR              400 TRUMBULL STREET UNIT #1                                                                                                ELIZABETH       NJ      07206

J.P. SALMINI CO., INC           10 GULF STREET                                                                                                             MILFORD         CT      06460

J.S. MCCARTHY PRINTERS          15 DARIN DRIVE                                                                                                             AUGUSTA         MA      04330

JACK LORE                       5 RIZZO CIRCLE                                                                                                             PEARL RIVER     NY      10965

JACK THOMPSON                   JACK THOMPSON                       535 CLEAR ROAD                                                                         OCALA           FL      34472

JACK WEIL JDDS                  402 MAPLE AVE WEST                                                                                                         VIENNA          VA      22180

JACKIE GARRISON                 230 WHEELER AVENUE                                                                                                         BRIDGEPORT      CT      06606

JACKIE KANAR                    1 KERO ROAD                                                                                                                CARLSTADT       NJ      07072

Jackie SERRANO                  230 WHEELER AVE                                                                                                            BRIDGEPORT      CT      06606

JACK'S SALES                    3050 GIANT ROAD                                                                                                            SAN PABLO       CA      94806

JACK'S SALES                    STEVE TUIT                          3050 GIANT ROAD                                                                        SAN PABLO       CA      94806

JACKSON LEWIS P.C.              WILLIAM FALLO                       P.O. BOX 416019                                                                        BOSTON          MA      02241‐6019

JACKSON PEDIATRIC DENTISTRY     2064 W COUNTY LINE RD                                                                                                      JACKSON         NJ      08527

JACOBS THOMAS A                 450 SUTTER ST                       RM 2028                                                                                SAN FRANCISCO   CA      94108‐4109

JACQUELINE AQUILLON DDS         1915 FREMONT AVE                                                                                                           FREMONT         CA      91030

JACQUELINE M ROOT               333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD        CT      06902

JADE HILDEBRAND DDS             2200 W INTERSTATE 20                SUITE 100                                                                              ARLINGTON       TX      76017

JADES DENTISTRY                 23244 HAWTHORNE BLVD #110                                                                                                  TORRANCE        CA      90505

JAIME SCHWARTZBERG              JAIME SCHWARTZBERG                  1 GREENTREE COURT                                                                      BETHESDA        MD      20817

JAIMIE LOWERY                   333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD        CT      06902

JAKE W BUSBY                    333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD        CT      06902




JALPAN SHAH DDS                 11872 CARDINAL CT                                                                                                          LOMA LINDA      CA      92354

JAMAN DRUG CO INC               4806 AVENUE N                                                                                                              BROOKLYN        NY      11234‐3798
                                                                                                 2 SOUTH BISCAYNE BOULEVARD, 30TH
JAMES A GALE                    C/O FELDMAN GALE                    ONE BISCAYNE TOWER           FLOOR                                                     MIAMI           FL      33131

JAMES A GALE                    FELDMAN GALE                        ONE BISCAYNE TOWER           2 SOUTH BISCAYNE BOULEVARD                 30TH FLOOR     MIAMI           FL      33131




                                                                                                                        74
                                                       Case 19-12689-BLS                           Doc 23                 Filed 12/18/19
                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                                      Page 77 of 173
                                                                                                           Consolidated List of Creditors




Name                     Address1                            Address2                              Address3                                 Address4                         City               State   Postal Code   Country

JAMES A TRUITT, DMD      144 AVENUE B NW                                                                                                                                     WINTER HAVEN       FL      33881
                                                             200 SOUTH BISCAYNE BOULEVARD, SUITE
JAMES A. GALE            C/O COZEN O'CONNOR                  3000                                                                                                             MIAMI             FL      33131
                                                                                                                                            2 SOUTH BISCAYNE BOULEVARD, SUITE
JAMES A. GALE            C/O FELDMAN GALE                    ATTN: JAMES A GALE                    ONE BISCAYNE TOWER                       3000                              MIAMI             FL      33131
                                                                                                                                            2 SOUTH BISCAYNE BOULEVARD, 30TH
JAMES A. GALE            C/O FELDMAN GALE                    ATTN: JAMES A GALE                    ONE BISCAYNE TOWER                       FLOOR                             MIAMI             FL      33131

JAMES A. URBANIAK DDS    6931 S PIERCE ST                    FLOOR:STE, STE#101                                                                                              LITTLETON          CO      80128




JAMES ALLINA             9420 FORTUNE LANE                                                                                                                                   LA MESA            CA      91941

JAMES BRODFUEHRER DDS    9225 MIRA MESA BLVD #212                                                                                                                            SAN DIEGO          CA      92126

JAMES BRODIE & CO.       16 REGENT STREET                    BOX 365                                                                                                         BELIZE                                   BELIZE

JAMES D. SMALLWOOD DDS   2798 LITITZ PIKE                                                                                                                                    LANCASTER          PA      17601

JAMES DANIELS            163 COMPO ROAD SOUTH                                                                                                                                WESTPORT           CT      06880

JAMES DANIELS            287 STURGES HIGHWAY                                                                                                                                 WESTPORT           CT      06880




JAMES DAWSON DDS         6387 PONY EXPRESS TRL                                                                                                                               POLLOCK PINES      CA      95726




JAMES DOWNEY             1765 ROUND ST                       APT#12                                                                                                          BETHLEHEM          PA      18018‐4547




JAMES DR. CHOI           393 MILITARY RD                                                                                                    MOSMAN                           SYDNEY                     NSW 2088      AUSTRALIA




JAMES FISCHER            5701 BAHIA DEL MAR CIR #407                                                                                                                         SAINT PETERSBURG   FL      33715




JAMES H. BERRY JR.       C/O BERRY & PERKINS                 2049 CENTURY PARK STREET                                                                                        LOS ANGELES        CA      90067‐3134




James HALL               333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                                          STAMFORD           CT      06902




JAMES HARRIS DDS         1014 S 28TH AVE                                                                                                                                     HATTIESBURG        MS      39402




JAMES KENDALL DDS        785 KIELY BLVD                                                                                                                                      SANTA CLARA        CA      95051




JAMES KHOE DDS           334 DUTTON AVE                                                                                                                                      SAN LEANDRO        CA      94577




JAMES KOGLIN DDS         44A DOVER POINT OFFICE PARK                                                                                                                         DOVER              NH      03830




JAMES L. CANNON DDS      140 MIDWAY DR STE# B                                                                                                                                CORNELIA           GA      30531




JAMES M FIELDHOUSE       360 SHERWOOD RD                                                                                                                                     LA GRANGE PARK     IL      60526




JAMES MADISON WALKER     C/O WALKER & O'NEILL PA             7301 SW 57TH COURT                    PLAZA 57 SUITE 430                                                        SOUTH MIAMI        FL      33143




JAMES MC CULLOUGH, DDS   526 SOUTH 16TH ST.                                                                                                                                  READING            PA      19606




                                                                                                                        75
                                                             Case 19-12689-BLS                         Doc 23                    Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                              Page 78 of 173
                                                                                                                  Consolidated List of Creditors




Name                      Address1                                 Address2                                Address3                                Address4     City            State   Postal Code   Country




JAMES R DAY               8612 LAVERNE DRIVE                                                                                                                    HYATTSVILLE     MD      20783




JAMES R. ZETTLER DDS      417 PARK AVE                                                                                                                          HAMILTON        OH      45013




JAMES SY DDS              9368 VALLEY BLVD STE#201                                                                                                              ROSEMEAD        CA      91770




JAMES T. VOORHEES DDS     8615 ROSEHILL RD                                                                                                                      LENEXA          KS      66215




JAMES TRANTHAM DDS        1704 AIRPORT BLVD                        STE#A                                                                                        MELBOURNE       FL      32901

JAMES TSAI DINGCHIN DDS   10430 S DEANZA BLVD #175                                                                                                              CUPERTINO       CA      95014

James YEATES              333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902

Jams A JONES              333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902

JAN DUPRE                 8 MOUNTAIN VILLA STE 8D3                                                                                                              CHAMPION        PA      15622

JAN ROBERTS               3833 COLONY OAKS DR.                                                                                                                  EUGENE          OR      97405




JANAE MONG TUYEN DDS      1413 FOOTHILL BLVD                                                                                                                    LA VERNE        CA      91750




JANAY CASTILLO            509 HILL DRIVE                                                                                                                        GLENDALE        CA      91206

JANE BRIDGES              396 RUTH JENNINGS DR.                                                                                                                 DEBARY          FL      32713

JANET LEMMA               333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902

JANET LIM DDS             112 PARK PLACE                                                                                                                        MILLBRAE        CA      94030

JARED DEAN DDS            61121 SOUTHGATE RD.                                                                                                                   CAMBRIDGE       OH      43725




JARROW FORMULAS,INC       ATTN: NEAL T. WIENER                     9100 WILSHIRE BOULEVARD                 SEVENTH FLOOR‐WEST TOWER                             BEVERLY HILLS   CA      90212

JAS CAPITAL LLC           JILL SEIMAN                              C/O JILL SEIMAN                         8 MIDDLE HOLLOW ROAD                                 LLOYD HARBOR    NY      11743




Jasmin MANNER             333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902




JASON CUNNINGHAM          4154 PEQUENO AVE.                                                                                                                     LAS VEGAS       NV      89120

JASON J. SOTTO DDS        3650 WINTER GARDEN VINELAND RD                                                                                                        WINTER GARDEN   FL      34787

JASON LEVIN               C/O STEPTON & JOHNSON                    633 WEST 5TH STREET                     #700                                                 LOS ANGELES     CA      90071

JASON LIU                 333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902

JASON NGUYEN DDS          1081 N TUSTIN AVE #114                                                                                                                ANAHEIM         CA      92807

JASON ROSENBERG DDS       330 MAIN ST                                                                                                                           MADISON         NJ      07940

Jatin ARORA               333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902




JAY H. GELLER             C/O LAW OFFICES OF JAY H. GELLER         2425 WEST OLYMPIC BOULEVARD., # 4000W                                                        SANTA MONICA    CA      90404

JAY STONE SALES           KENDALL STONE                            2460 SOUTHWELL ROAD                                                                          DALLAS          TX      75229

JAYNE CHU                 45 PUMPKIN HILL ROAD                                                                                                                  WESTPORT        CT      06880




                                                                                                                               76
                                                                  Case 19-12689-BLS                Doc 23                Filed 12/18/19
                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                        Page 79 of 173
                                                                                                          Consolidated List of Creditors




Name                             Address1                               Address2                   Address3                                Address4       City              State   Postal Code   Country

JB MOVING SERVICES CT            222 SELLECK STREET                                                                                                       STAMFORD          CT      06902

JB OFFICE                        9301 JORDAN AVE #106                                                                                                     CHATSWORTH        CA      91311

JC ENTERPRISE INT LLC            15795 ROCKFIELD BLVD                   STE# C                                                                            IRVINE            CA      92618

JC SALES                         2600 S.SOTO ST                                                                                                           LOS ANGELES       CA      90058

JC WORLD BELL WHOLESALE CO INC   DANIEL YU                              376‐380 RAILROAD AVENUE                                                           HACKENSACK        NJ      07601


JD HOWARD DENTAL                 375 SIXTH ST                                                                                                             DOVER             NH      03820

JDA ENTERPRISES                  131 JACOBE LANE                                                                                                          NORWELL           MA      02061

JEAN CORLEY                      604 HAWTHORNE                                                                                                            WALLA WALLA       WA      99362

JEAN DR. PAK                     445 HIGHWAY 79                                                                                                           DOVER             TN      37058

JEAN L. SEAMOUNT DDS             511 5TH ST                                                                                                               SOLVANG           CA      93463

JEAN NORRIS                      1549 PANORAMA DR.                                                                                                        BIRMINGHAM        AL      35216

JEANINE L HAYES                  SHEPPARD MULLIN RICHTER & HAMPTON      333 S HOPE ST, 48TH FL                                                            LOS ANGELES       CA      90071‐1448

JEANNETTE CARROWAY               1350 DAMON DR APT#E                                                                                                      FLORENCE          SC      29505

JEANNIE LAHAIE                   333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                            STAMFORD          CT      06902

JEFF MURREY                      1900 SAND RIDGE ROAD                                                                                                     ZANESVILLE        OH      43701

JEFF S WHITSON                   924 EAST GLEN AVE                                                                                                        PEORIA HEIGHTS    IL      61616

JEFF SMALLEY                     27 LEGRAND ROAD                                                                                                          NORTH HAVEN       CT      06473

JEFF SU                          333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                            STAMFORD          CT      06902

JEFFERIES FINANCE LLC            ATTN: E.O. HESS                        MANAGING DIRECTOR          155 N. WACKER                           SUITE 4200     CHICAGO           IL      60606


JEFFERSON COUNTY PUBLIC HEALTH   MOLLY CAREY                            214 S MAIN                                                                        BOULDER           MT      59632




JEFFERSON WHLSE                  P.O. BOX 430                                                                                                             PUNXSUTAWNEY      PA      15767‐0430
                                                                                                   2 SOUTH BISCAYNE BOULEVARD, SUITE
JEFFERY DAVID FELDMAN            C/O FELDMAN GALE                       ATTN: JAMES ANTHONY GALE   3000                                                   MIAMI             FL      33131

JEFFERY DR. SEIGER               1 BLACK OAK TRAIL                                                                                                        WARREN            NJ      07059

JEFFREY AHLERT DDS               14600 EAST 88TH PLACE ST NORTH                                                                                           OWASSO            OK      74055

JEFFREY BARTLETT DDS             2330 NE 9TH ST                                                                                                           FORT LAUDERDALE   FL      33304




JEFFREY COHEN DDS                436 N. ROXBURY DR                      STE#215                                                                           BEVERLY HILLS     CA      90210

JEFFREY DAVID FELDMAN            TRAILBLAZER                            1200 BRICKELL AVENUE       PENTHOUSE 1900                                         MIAMI             FL      33131

JEFFREY DR. SCHUR DDS            14645 BEL RED RD. #E101                                                                                                  BELLEVUE          WA      98007

JEFFREY GORDON                   978 PERREIRA DR                                                                                                          SANTA CLARA       CA      95051

JEFFREY J. OLSON                 625 NICOLLET BLVD., EAST               SUITE 310                                                                         BURNSVILLE        MN      55337

JEFFREY KAMIN                    P.O. BOX 888730                                                                                                          ATLANTA           GA      30356

JEFFREY KASHINER DDS             27015 169TH PLACE STE. 201                                                                                               COVINGTON         WA      98042

JEFFREY LEONARD DDS              799 TURNPIKE ST.                                                                                                         NORTH ANDOVER     MA      01845

JEFFREY M GALLER                 2425 KINGS HWY                                                                                                           BROOKLYN          NY      11229‐1670

JEFFREY MEISTER DDS              1630 45TH AVE #104                                                                                                       MUNSTER           IN      46321

JEFFREY PUMPHREY DDS             311 N. BROADWAY                                                                                                          SEYMOUR           IN      47274

JEFFREY RABINOWITZ DDS           120 E 56TH ST                          STE#610                                                                           NEW YORK          NY      10022




                                                                                                                       77
                                                                  Case 19-12689-BLS              Doc 23                Filed 12/18/19
                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                    Page 80 of 173
                                                                                                        Consolidated List of Creditors




Name                               Address1                             Address2                 Address3                                Address4     City                State   Postal Code   Country

Jeffrey WU                         333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                        STAMFORD            CT      06902

JEMIMA POITEVIEN                   P.O. BOX 21224                                                                                                     OKLAHOMA CITY       OK      73156

JENERE SALES                       NICK DI LORIO                        5770 FERRIER                                                                  MONTREAL                    QCH4P1M7      CANADA

JENNIFER DR. PICHARDO              140 LOCKWOOD AVE.                                                                                                  NEW ROCHELLE        NY      10801

JENNIFER GIFFORD‐BRYANT            2122 AVENUE L                                                                                                      GALVESTON           TX      77560

JENNIFER INGRAM                    C/O JENNY ON THE SPOT (ISH)          1010 NE RINDALL COURT                                                         POULSBO             WA      98370

JENNIFER J. JEROME DDS             1865 BROWN ST                                                                                                      AKRON               OH      44301

JENNIFER J. PERKINS DDS            2333 PANSY ST                                                                                                      HUNTSVILLE          AL      35801

JENNIFER LOEFFLER                  15 OAK ROAD                                                                                                        NEW CITY            NY      10956

JENNIFER MARGARET FOSTER           41 HIGHLAND ROAD                                                                                                   WESTPORT            CT      06880

Jennifer OSUNA                     333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                        STAMFORD            CT      06902

Jennifer ROSS                      333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                        STAMFORD            CT      06902

JENNIFER STONE                     1177 TRENTON CT.                                                                                                   MABLETON            GA      30126

JENNIFER WOOD                      2000 44ST SW #201                                                                                                  FARGO               ND      58103

JENNINGS LARSON FAM. DENTISTRY     1093 HANCOCK ROAD                                                                                                  BULLHEAD CITY       AZ      86442

JENNY CORPORATION                  KRISTI LAKE                          P.O. BIX 999                                                                  OSPREY              FL      34229

JENNY CORPORATION                  P.O. BOX 999                                                                                                       OSPREY              FL      34229

JENNY POLONSKY                     7270 NW 35 TERRACE                   PTY 22807                                                                     MIAMI               FL      33122

JENNY ROSEN DDS                    2030 W MAIN ST #9                                                                                                  NORRISTOWN          PA      19403

JENNY SERVICE CO                   SKIP TABARR                          P.O. BOX 3323                                                                 SPARKS              NV      89432‐3323

JENNY YI HE DDS                    1385 E. PROSPERITY AVE                                                                                             TULARE              CA      93274

Jerad BERNA                        2 PINE HILL ROAD                                                                                                   NEW FAIRFIELD       CT      06812

Jeremy WRIGHT                      716 DYER STREET                                                                                                    SPRINGDALE          AR      72712

JEROME J. DABY DDS                 1315 ALHAMBRA BLVD #300                                                                                            SACRAMENTO          CA      95816

JERRY BRADLEY DDS AND ASSOCIATES   512 COLE AVE                                                                                                       EDENTON             NC      27932

JERRY BYWATER                      17128 LEE RD.                                                                                                      FT. MYERS           FL      33967

JERRY P. YOUNG DDS                 646 N DIAMOND BAR BLVD                                                                                             DIAMOND BAR         CA      91765

JERRY TROYER                       5715 BALTIMORE DRIVE UNIT 78                                                                                       LA MESA             CA      91942

JESUS A AISPURO FELIX              BENITO JUAREZ #390 ORIENTE                                                                                         CULIACAN, SINALOA   MX      80000

JET REPORTS INTERNATIONAL INC.     10450 SW NIMBUS, SUITE B                                                                                           PORTLAND            OR      97223

JETRO CASH & CARRY ENT             BYRON PALMA                          15‐24 132ND ST                                                                COLLEGE POINT       NY      11356‐3097

JIGNESH VYAS                       333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                        STAMFORD            CT      06902

JILL F. MICHAELS DDS               331 W HIGHWAY 6                      STE #D                                                                        WACO                TX      76710


JIM CHAPMAN                        4311 KINDS WAY NE.                                                                                                 MARIETTA            GA      30067

JIMMY CIMARUSTI                    3022 CELEBRATION DRIVE                                                                                             LODI                CA      95242


JIMMY VU JGO DDS                   10562 WESTMINSTER AVE # B                                                                                          GARDEN GROVE        CA      92843


JIN JANG                           80 OAK ST                                                                                                          CLOSTER             NJ      07624

JINA TRADING CO., INC.             YO DIN SONG / HYE JA SONG            4140 WHITAKER AVE                                                             PHILADELPHIA        PA      19124




                                                                                                                     78
                                                                       Case 19-12689-BLS                           Doc 23                   Filed 12/18/19
                                                                                                                             High Ridge Brands Co., et al.
                                                                                                                                                                           Page 81 of 173
                                                                                                                             Consolidated List of Creditors




Name                                     Address1                            Address2                              Address3                                   Address4       City                 State   Postal Code   Country




JINNY BEAUTY CORP (CA2)                  1500 DOOLITTLE DR                   SUITE D                                                                                         SAN LEANDRO          CA      94577




JINNY BEAUTY OF LA, LLC                  JULIA MA                            4545 PACIFIC BLVD                                                                               VERNON               CA      90058

JINNY BEAUTY SUPPLY ‐ FLORIDA            JULIA MA                            16241 NW 48TH AVENUE                                                                            HIALEAH              FL      33014




JINNY BEAUTY SUPPLY ‐ GEORGIA            JULIA MA                            3587 OAKCLIFF RD                                                                                DORAVILLE            GA      30340




JINNY BEAUTY SUPPLY ‐ ILLINOIS           JAMES LEE                           3505 NORTH KIMBALL AVENUE                                                                       CHICAGO              IL      60618




JINNY BEAUTY SUPPLY ‐ MARYLAND           8700 LARKIN ROAD                    SUITE E                                                                                         SAVAGE               MD      20763

JINNY BEAUTY SUPPLY ‐ MICHIGAN           JULIA MA                            22701 TROLLEY INDUSTRIAL DR. #B                                                                 TAYLOR               MI      48180

JINNY BEAUTY SUPPLY‐DALLAS               2527 WILLOWBROOK ROAD, #400                                                                                                         DALLAS               TX      75220

JINNY BEAUTY SUPPLY‐HOUSTON              JULIA MA                            3920 DUNVALE ROAD                                                                               HOUSTON              TX      77063

JINNY BEAUTY SUPPLY‐MEMPHIS              JULIA MA                            1645 N THOMAS ST                      SUITE B                                                   MEMPHIS              TN      38107




JINNY BEAUTY SUPPLY‐NEW JERSEY           JULIA MA                            2704 CINDEL DRIVE                                                                               CINNAMINSON          NJ      08077




JINNY BEAUTY SUPPLY‐ST LOUIS             JULIA MA                            8921 FROST AVENUE                                                                               BERKELY              MO      63134

JIT CHAN DDS                             3739 W 26TH ST                                                                                                                      CHICAGO              IL      60623

JIYOUNG CHU                              333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                          STAMFORD             CT      06902

JMD SALES INC.                           ROBERTO RODRIGUEZ                   8140 NW 74TH AVENUE, #4                                                                         MEDLEY               FL      33166


JO COE                                   701 GODWIN AVE                                                                                                                      LUMBERTON            NC      28358




JOAN CHAMPION                            232 WATERWHEEL CT                                                                                                                   ACWORTH              GA      30101

JOANNA KAY DDS                           10330 MCKEAN RD                                                                                                                     WILLIS               MI      48191

JOANNE FOGEL                             P.O. BOX 911008                                                                                                                     SAN DIEGO            CA      92191




JOANNE TORRES                            4415 W. EL PRADO BLVD                                                                                                               TAMPA                FL      33629

JOCELYN RIDDLE                           37 SHEEPHILL ROAD                   APT 4                                                                                           RIVERSIDE            CT      06878




Jocelyn RIDDLE                           333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                          STAMFORD             CT      06902

JODYANDIANE CREATIVE COMMUNICATION LLC   111 WOOD HOLLOW LANE                                                                                                                NEW ROCHELLE         NY      10804

JOE DAUTREMONT III                       6024 FALLBROOK AVE                  STE 201                                                                                         WOODLAND HILLS       CA      91367‐3242

JOE LO GRASSO                            1319 WOODBRIDGE STREET                                                                                                              SAINT CLAIR SHORES   MI      48080
                                                                                                                   500 NORTH STATE COLLEGE
JOE WELLS ENTERPRISES INC                C/O WILDISH & NIALIS                ATTN: STEPHEN A RAINS                 BOULEVARD                                  SUITE 1200     ORANGE               CA      92868

JOEL ALEJANDRO PEREZ PARRA               JOEL ALEJANDRO                      C. 35 #504 Y 34 Y 36 BRISAS DEL NTE                                                             MERIDA               YU      97144

JOEL EDWARDS DDS                         1508 N. GRANDVIEW AVE.              STE#5                                                                                           ODESSA               TX      79761

JOEL RAYMOND                             813 SW RAIN TREE LANE               SUITE 27                                                                                        BENTONVILLE          AR      72712

Joel RAYMOND                             3914 SW HUCKLEBERRY ST                                                                                                              BENTONVILLE          AR      72712




                                                                                                                                          79
                                                                       Case 19-12689-BLS                               Doc 23                Filed 12/18/19
                                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                                          Page 82 of 173
                                                                                                                              Consolidated List of Creditors




Name                                     Address1                                    Address2                          Address3                                Address4     City              State   Postal Code   Country




JOEL RIFKIND DDS                         5895 E. THOMPSON ROAD #A                                                                                                           INDIANAPOLIS      IN      46237
                                         GAETANO MOSCATIELLO
JOELE FRANK, WILKINSON BRIMMER KATCHER   GMOSCATIELLO@JOELEFRANK.COM                 622 THIRD AVENUE                  36TH FLOOR                                           NEW YORK          NY      10017

JOELE FRANK, WILKINSON BRIMMER KATCHER   ATTN: GENERAL COUNSEL                       622 THIRD AVENUE, 36TH FLOOR                                                           NEW YORK          NY      10017

JOHANNA JENKINS DDS                      5308 EAST COVE                                                                                                                     MARIETTA          GA      30068




JOHN A. GALLI DDS                        365 BAY RIDGE PKWY                                                                                                                 BROOKLYN          NY      11209




JOHN ARORA                               7156 HOOVER WAY                                                                                                                    BUENA PARK        CA      90620


JOHN BEASLEY DDS                         1620 BUSINESS AVE                                                                                                                  LAWRENCEBURG      TN      38464

JOHN BUTLER DDS                          400 N MAIN ST                               SUITE 5                                                                                MANAHAWKIN        NJ      08050

JOHN C. CAREY                            C/O CAREY RODRIGUEZ GREENBERG AND PAUL      1395 BRICKELL AVENUE, SUITE 700                                                        MIAMI             FL      33131

JOHN C. CAREY                            C/O CAREY RODRIGUEZ GREENBERG AND PAUL      ATTN: JOHN C. CAREY               1395 BRICKELL AVENUE SUITE 700                       MIAMI             FL      33131

JOHN C. CAREY                            C/O CAREY RODRIGUEZ GREENBERG O'KEEFE LLP   1395 BRICKELL AVENUE, SUITE 700                                                        MIAMI             FL      33131

JOHN C. CAREY                            CAREY RODRIGUEZ GREENBERG AND PAUL          1395 BRICKELL AVENUE SUITE 700                                                         MIAMI             FL      33131

JOHN C. GRIFFITHS DDS                    4240 E CHARLESTON BLVD                                                                                                             LAS VEGAS         NV      89104

JOHN C. GRIFFITHS DDS                    6365 SIMMONS ST #110                                                                                                               NORTH LAS VEGAS   NV      89031

JOHN C. SHAFER                           1100 PACIFIC COAST HWY #C                                                                                                          HERMOSA BEACH     CA      90254

JOHN C. STEVENS DDS                      20 BRYSON DR                                                                                                                       SUTTER CREEK      CA      95685

JOHN CAPALONGO                           137 FLINTLOCK ROAD                                                                                                                 MORRIS PLAINS     NJ      07950

JOHN CARLOCK                             13559 WEST PURDUE AVE                                                                                                              MORRISON          CO      80465

JOHN D. HARKER DDS                       9909 NORTH STATE RD 9                                                                                                              HOPE              IN      47246

JOHN DENZAK                              208 VISCOUNT DR                                                                                                                    WILLIAMSVILLE     NY      14221

JOHN E DONNELLY                          333 LUDLOW STREET                           SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD          CT      06902

JOHN EDMUND DDS                          4 ELIZABETH CIR                                                                                                                    GREENBRAE         CA      94904

JOHN FOX                                 30 MILLER PLACE                             STE#7                                                                                  SAN FRANCISCO     CA      94108

JOHN FOX DDS                             1300 N. WESTWOOD BLVD.                      #B                                                                                     POPLAR BLUFF      MO      63901


JOHN GRIFFITHS DDS                       8710 W CHARLESTON BLVD                      STE#150                                                                                LAS VEGAS         NV      89117

JOHN H. OLTMAN                           OLTMAN FLYNN & KUBLER                       915 MIDDLE RIVER DRIVE # 415                                                           FORT LAUDERDALE   FL      33304‐3585

JOHN HUDSON                              6 VOSS PARK CIRCLE                                                                                                                 SANTA ROSA        CA      95043

JOHN JACKSON                             6770 LONICERA ST                                                                                                                   CARLSBAD          CA      92011

JOHN KEEFER                              407 ASHLAND AVE #2‐H                                                                                                               RIVER FOREST      IL      60305

JOHN KOSTIDES                            9205 BROADWAY                               STA A                                                                                  MERRILVILLE       IN      46410

JOHN LARRY CALDWELL DDS                  15200 SOUTHWEST FWY                         STE#320                                                                                SUGAR LAND        TX      77478

JOHN M. DHANE DDS                        1100 STATION DR #281                                                                                                               DUPONT            WA      98327

JOHN P. CELONA BS DMD                    157‐02 CROSS BAY BLVD                                                                                                              HOWARD BEACH      NY      11414

JOHN R. MCCRANELS DDS                    220 ARKONA CT                                                                                                                      WEST PALM BEACH   FL      33401‐7102

JOHN R. WINZLER DDS                      636 HARRIS ST                                                                                                                      EUREKA            CA      95503

JOHN S. LEDAKIS DDS                      4512 N FLAGLER DR                           STE#301                                                                                WEST PALM BEACH   FL      33407




                                                                                                                                           80
                                                              Case 19-12689-BLS                Doc 23                Filed 12/18/19
                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                  Page 83 of 173
                                                                                                      Consolidated List of Creditors




Name                         Address1                               Address2                   Address3                                Address4     City               State   Postal Code   Country

JOHN SCHULZ DDS              595 BUCKINGHAM WAY                     STE#331                                                                         SAN FRANCISCO      CA      94132

JOHN SCOTT                   113 TREEVIEW DRIVE                                                                                                     CORAOPOLIS         PA      15108

JOHN SULLIVAN                333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902

JOHN SYLVESTER DDS           330 MAIN ST                                                                                                            MADISON            NJ      07940

JOHN UNDERHILL DDS           24 SALT POND RD                        STE#A‐3                                                                         WAKEFIELD          RI      02879‐4314

JOHN WATERS DDS              420 E. CHURCH ST                                                                                                       SANDWICH           IL      60548

JOHN WOOD                    650 E BONANZA DR                                                                                                       CARSON CITY        NV      89706

JOHNNY A. HOPP DDS           1313 W 4TH                                                                                                             GILLETTE           WY      82716




JOHNSON ORTHODONTICS         25 PINE CONE DR.                       STE#1                                                                           PALM COAST         FL      32164

JON C. HELMAN DDS            1549 PLATEAU CIRCLE                                                                                                    SOUTH LAKE TAHOE   CA      96150

JON DICERCHIO                112 BUTTER LANE                                                                                                        READING            PA      19606

JON J. JOHNSTON DMD          106 W. MAHONING ST                                                                                                     PUNXSUTAWNEY       PA      15767




JON J. SISULAK DDS           6160 S 108TH ST                                                                                                        HALES CORNERS      WI      53130

JON L. SCOTT DDS             2108 HARTFORD RD                                                                                                       HAMPTON            VA      23666

JON M. WOODRUFF DDS          2043 N FOUNDERS CIR                                                                                                    WICHITA            KS      67206

JONATHAN A KLEIN             C/O KELLY, HOCKEL & KLEIN P.C.         44 MONTGOMERY STREET       SUITE 2500                                           SAN FRANCISCO      CA      94104

JONATHAN B. RETH DDS         222 W GRANT ST                                                                                                         SPEARFISH          SD      57783

JONATHAN GOLDMAN DDS         1005 FARMINGTON AVE #F                                                                                                 W HARTFORD         CT      06107

JONATHAN M WEI               333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902

JONES DAY                    P.O. BOX 70294                                                                                                         CLEVELAND          OH      44190‐0294

JONES J E                    4975 STATE ROUTE 588                                                                                                   GALLIPOLIS         OH      45631

JONI LEONARD                 3319 SW 44TH TERRACE                                                                                                   TOPEKA             KS      66610

JON'S MARKETPLACE            5315 SANTA MONICA BLVD                                                                                                 LOS ANGELES        CA      90029

JORDAN J. BALVICH DDS        129 N VAN RENSSELAER ST                                                                                                RENSSELAER         IN      47978

JORGE CORDERO                MARIANA DIAZ                           1440 RHODE ISLAND AVE NW                                                        WASHINGTON         DC      20005

JORGE LUIS MEZA              7206 NW 84TH AVENUE                                                                                                    MIAMI              FL      33166

JORGE SANCHEZ                4652 W. 17TH PLACE                                                                                                     YUMA               AZ      85364

JOSE CHOW DDS                8300 PRECINCT LINE RD.                 STE # 100                                                                       COLLEYVILLE        TX      76034




Jose F GODINEZ               333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902


JOSE FRANCISCO MOYA ZAMORA   CALLE 51 # 84‐181                                                                                                      MEDELLIN                                 COLOMBIA


JOSE LUIS GUZMAN DDS         2638 MAIN ST #J                                                                                                        CHULA VISTA        CA      91911

JOSE M. GUREVICH DDS         6000 BIRD RD                                                                                                           MIAMI              FL      33155

JOSE TAPIA DDS               AVE LAS PALMAS 4320‐706                                                                                                TIJUANA                    22000         MEXICO

Joseph A ARIAUDO             333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902

JOSEPH A STASIO              333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902

JOSEPH AINSWORTHDDS          3219 N. MAC ARTHUR BLVD                STE#120                                                                         IRVING             TX      75062




                                                                                                                   81
                                                                Case 19-12689-BLS                Doc 23                 Filed 12/18/19
                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                     Page 84 of 173
                                                                                                         Consolidated List of Creditors




Name                             Address1                             Address2                   Address3                                 Address4     City                 State   Postal Code   Country

JOSEPH ARIAUDO                   333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                           STAMFORD             CT      06902

JOSEPH BEYM                      17651 CAMINITO HERCUBA                                                                                                SAN DIEGO            CA      92128

JOSEPH BROWN                     25016 TARMAN AVE                                                                                                      HAYWARD              CA      94544

JOSEPH C. CASCARDO               2751 S. OCEAN DR.                    APT # 1801 NORTH                                                                 HOLLYWOOD            FL      33019




JOSEPH FLECK DDS                 412 HALE RD                                                                                                           CLARKSVILLE          IN      47129

JOSEPH GAGLIOTI                  7356 OAKLAND HILLS DR.                                                                                                HIALEAH              FL      33015


JOSEPH GLEICHER DDS              1630 ROUTE 31                                                                                                         CLINTON              NJ      08809


JOSEPH GODINEZ DDS               1276 N PALM CANYON DR #104                                                                                            PALM SPRINGS         CA      92262

JOSEPH GRIFFITH DDS              2214 W PALMETTO ST                                                                                                    FLORENCE             SC      29501

JOSEPH H. LOHNER DDS MS PA       651 COUNTY RD 517                                                                                                     SUSSEX               NJ      07461

JOSEPH HYLTON DDS                1009 S. RESERVE ST                                                                                                    MISSOULA             MT      59801

Joseph JAIME                     333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                           STAMFORD             CT      06902

JOSEPH KELLY                     1155 W. ROANOKE ST                                                                                                    CENTRALIA            WA      98531

JOSEPH MELE DDS                  215 UNION AVE                        STE#D                                                                            BRIDGEWATER          NJ      08807

JOSEPH MORNEAU                   964 VIA VANNUCCI WAY                                                                                                  HENDERSON            NV      89011

JOSEPH MORNEAU DDS               955 BROADWALK # 202                                                                                                   SAN MARCOS           CA      92078

JOSEPH PORTER DDS                4451 BLUEBONNET #B                                                                                                    BATON ROUGE          LA      70809

Joseph R GOMEZ                   333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                           STAMFORD             CT      06902

JOSEPH SARKISSIAN DDS            906 N GLENDALE AVE                                                                                                    GLENDALE             CA      91206

JOSEPH SARKOSH DDS               888 OAK GROVE AVE #6                                                                                                  MENLO PARK           CA      94025

JOSEPH SHAWA DDS                 4792 CAUGHLIN PKWY                   STE#211                                                                          RENO                 NV      89519

JOSEPH T. MELLION DDS            3451 EDISON ST. NW                                                                                                    UNIONTOWN            OH      44685

JOSEPH THORNTON                  2138 SCENIC HIGHWAY NORTH #D                                                                                          SNELLVILLE           GA      30078

Josephine SARGEANT               421 WEST LYON FARM DRIVE                                                                                              GREENWICH            CT      06831

JOSEPH'S GOURMET PASTA COMPANY   262 PRIMROSE STREET                                                                                                   HAVERHILL            MA      01830

JOSH LAGATTA DDS                 DR. JOSH                             952 A ATLANTIC BLVD                                                              LOS ANGELES          CA      90022

JOSHUA JONES DDS                 305 GRETNA BLVD                      STE#A                                                                            ST GRETNA            LA      70053

JOSHUA TREE DENTAL               JIN BAEK                             61325 29 PALM HWY          STE#A                                                 JOSHUA TREE          CA      92252

JPMORGAN CHASE BANK              270 PARK AVE                                                                                                          NEW YORK             NY      10017

JT DAVENPORT & SONS INC          1144 BROADWAY ROAD                                                                                                    SANFORD              NC      27332‐9793

JUAN M CAMARENA MALDONADO        333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                           STAMFORD             CT      06902

JUAN PALACIOS DDS                100 O'CONNOR DR #7                                                                                                    SAN JOSE             CA      95128

JUBRAIL SWEIS                    3445 N. CENTRAL AVE.                                                                                                  CHICAGO              IL      60634

JUDITH COHEE                     JUDITH COHEE                         153 EAST WASHINGTON AVE.                                                         ATLANTIC HIGHLANDS   NJ      07716

JUDITH M PRAITIS                 C/O SIDLEY AUSTIN BROWN & WOOD LLP   555 WEST 5TH STREET        SUITE 4000                                            LOS ANGELES          CA      90013

JUDITH MANUS                     88 CURTISS ST                                                                                                         NAUGATUCK            CT      06770

JUDITH SCHNEIDER                 2617 W. LAKE DR.                                                                                                      GREENFIELD           IN      46140

JUDY HARRIS                      61 SOMERSET LN                                                                                                        BUFFALO GROVE        IL      60089




                                                                                                                      82
                                                               Case 19-12689-BLS                        Doc 23                 Filed 12/18/19
                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                            Page 85 of 173
                                                                                                                Consolidated List of Creditors




Name                             Address1                            Address2                           Address3                                 Address4     City               State   Postal Code   Country


JUDY TIERNEY                     20137 CRYSTAL LAKE WAY                                                                                                       FRANKFORT          IL      60423

JUDY VAN SANT                    2805 CLAREDON ROAD                                                                                                           SEDALIA            MO      65301

JUDY'S BAR & KITCHEN             972 HIGH RIDGE ROAD                                                                                                          STAMFORD           CT      06905

JULIA IGDALEV DDS                2 DEAN DR. 3RD FLOOR                                                                                                         TENAFLY            NJ      07670

JULIANA PANCHURA DDS             SMILE CENTRAL OREGON                569 NE CLAY AVE                                                                          BEND               OR      97701

JULIANNE KENNEDY                 5937 HARTFORD WAY                                                                                                            BRIGHTON           MI      48116

JULIE DRENNAN                    12575 BLACK RD                                                                                                               SMARTSVILLE        CA      95977




JULIO VOS S.A.                   LAURIE BASORA‐ALL STEP              A‐E‐ APARTADO 391                                                                        PANAMA CITY                              PANAMA


JUST 4 TEETH INC                 20937 CHATSWORTH ST                                                                                                          CHATSWORTH         CA      91311

JUST A BUCK #10                  TERESA BARTHOLOMEW/ PEARL HINH      POUGHKEEPSIE PLAZA MALL            2600 SOUTH ROAD                                       POUGHKEEPSIE       NY      12601

JUST A BUCK #16                  43 WANAGUE AVENUE                                                                                                            POMPTON LAKES      NJ      07442




JUST A BUCK #18                  CATHRYN FIGAS                       MAYMORE PLAZA                      4507 MAYFIELD ROAD                                    SOUTH EUCLID       OH      44121

JUST A BUCK #21                  21820 CENTER RIDGE ROAD             RIVER PLAZA                                                                              ROCKY RIVER        OH      44116

JUST A BUCK #23                  MATT HEUPLER                        260 MAIN STREET                    NEW PALTZ SHOPRITE CENTER                             NEW PALTZ          NY      12561

JUST A BUCK #24                  JAMES BONSANGUE/GEORGE GIDDIES      ENTERPRISE FOR OPPORTUNITY LLC     25 SMITH STREET, SUITE 510                            NANUET             NY      10954

JUST A BUCK #25                  LORI ROBILLARD                      ADIRONDACK JAB, LLC.               P.O. BOX 303                                          GLEN FALLS         NY      12801

JUST A BUCK #27                  DEBBIE UPCHURCH                     89011 HIGHWAY 9                                                                          LINEVILLE          AL      36266

JUST A BUCK #30                  DAN DOUGHERTY/MARIA HOLLIS          264 PLAZA ROAD                     KINGSTON PLAZA                                        KINGSTON           NY      12401

JUST A BUCK #35                  MICHAEL CONNERS AND CHRIS BYRON     XXXV‐CAMPBELL                      125 DOLSON AVENUE                                     MIDDLETOWN         NY      10940

JUST A BUCK #37                  GREENVILLE JUST A BUCK INC.         11573 STATE ROUTE 32, UNIT 9                                                             GREENVILLE         NY      12083

JUST A BUCK #6                   1844 SNOW ROAD                                                                                                               PARMA              OH      44134

JUST A BUCK #7                   P.O. BOX 289                        2412 RTE 52 VALLEY SUPREME PLAZA                                                         PINE BUSH          NY      12566

JUST A BUCK 26                   NAVAJO NATION                       P.O. BOX 550                                                                             TUBA CITY          AZ      86045


JUST A BUCK 79 (MONTGOMERY)      137 HAWKINS DRIVE                   SHOP RITE PLAZA                                                                          MONTGOMERY         NY      12549

JUST A BUCK LXIX WAPPINGER #69   HANNAFORD PLAZA                     1488 ROUTE 9                                                                             WAPPINGERS FALLS   NY      12590

JUST KIDS DENTAL                 1313 N. TAYLOR DR                                                                                                            SHEBOYGAN          WI      53081

JUST SMILE DENTAL CENTER         309 S. VERMONT AVE                                                                                                           LOS ANGELES        CA      90020

JUSTIN DR. DO                    6856 EDINGER AVE                                                                                                             HUNTINGTON BEACH   CA      92647


JVL MODERN                       4851 COLE ST UNIT 2                                                                                                          SAN DIEGO          CA      92117

K CHEW CORPORATION               6405 11TH AVENUE                                                                                                             BROOKLYN           NY      11219

K NOLAN JOHNSON                  DRAWER 3925                                                                                                                  S. FLORENCE        SC      29502‐3925

K. MICHAEL HAYES DDS             702 W. 7TH ST                                                                                                                AUBURN             IN      46706

K. PAT BROWN DDS                 27450 YNEZ RD STE# 204                                                                                                       TEMECULA           CA      92591

Kacper WASNIEWSKI                333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD           CT      06902

KAI ORTHODONTICS                 250 MONTCLAIR AVE #A                                                                                                         SAN JOSE           CA      95116

KAIO DENTAL                      11940 FOOTHILL BLVD                 SUITE 101                                                                                RANCHO CUCAMONGA   CA      91739




                                                                                                                             83
                                                                Case 19-12689-BLS                                Doc 23                Filed 12/18/19
                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                    Page 86 of 173
                                                                                                                        Consolidated List of Creditors




Name                             Address1                                 Address2                               Address3                                Address4     City              State   Postal Code   Country

KAISER PERMANETE MOANALUA MEDI   GIFT SHOP/ DANA BAILEY                   3288 MOANALUA ROAD                     MOANALUA MEDICAL CENTER                              HONOLULU          HI      96819

KALPESH THAKKAR                  4205 BARNSLEY GARDENS WAY                                                                                                            CUMMING           GA      30040

KAM NATALY VANDER DDS            10393 TORRE AVE # L                                                                                                                  CUPERTINO         CA      95014

KAMELIA MALLAK DDS               3943 E. ANAHEIM ST                                                                                                                   LONG BEACH        CA      90804

KAMLESH G. DR. PATEL             7625 MAPLE LAWN BOULEVARD                SUITE 250                                                                                   FULTON            MD      20759

KAMRAN GHALCHI                   C/O GHALCHI & ASSOCIATES                 10850 WILSHIRE BOULEVARD               SUITE 770                                            LOS ANGELES       CA      90024

KANAKAVALLI KANNAN               KANAKAVALLI KANNAN                       41732 MAHONEY ST                                                                            FREMONT           CA      94538

KANE KESSLER P.C.                MHOLLANDER@KANEKESSLER.COM               666 THIRD AVENUE                                                                            NEW YORK          NY      10017‐4041

KANE KESSLER PC                  ATTN: GENERAL COUNSEL                    666 THIRD AVENUE                                                                            NEW YORK          NY      10017

KANSAS DEPARTMENT OF REVENUE     915 SW HARRISON ST #300                                                                                                              TOPEKA            KS      66612

KANSAS DEPT OF COMMERCE          HEATHER PIERSON                          ATTN: HEATHER PIERSON                  1000 S.W. JACKSON STREET, SUITE 100                  TOPEKA            KS      66612‐1354

KANSAS DEPT OF REVENUE           CORPORATE ESTIMATED INCOME TAX           915 SW HARRISON STREET                                                                      TOPEKA            KS      66625‐2000

KANTOR DENTAL GROUP              18 FOWLER CT                                                                                                                         PETALUMA          CA      94952

KAPLAN MRD, INC.                 31 CHESLEY ROAD                                                                                                                      WHITE PLAINS      NY      10605

Karen A COLBURN                  333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

KAREN ALEXANDER                  708 PECAN                                                                                                                            PANHANDLE         TX      79068

KAREN CATANO                     24 SNIFFEN MOUNTAIN ROAD                                                                                                             CORTLANDT MANOR   NY      10567

KAREN CHEEK                      100 CANYON RD                                                                                                                        DIAMONDVILLE      WY      83116‐0314

KAREN COLE                       2017 SUDENE AVENUE                                                                                                                   FULLERTON         CA      92831

KAREN GARRISON DDS               225 W. 8TH ST.                                                                                                                       WAYNESBORO        PA      17268

KAREN HO DDS                     1001 E. MAIN ST                                                                                                                      ALHAMBRA          CA      91801

KAREN MC CARTHY DDS              31 SHERIDAN AVE                          SUITE 2                                                                                     HO HO KUS         NJ      07423

KAREN V WAGNER                   610 PEARL STREET                                                                                                                     REDONDO BEACH     CA      90277

KARI C ZOOLAKIS                  333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

KARI WILLIAMS DDS                3272 HENDERSONVILLE RD STE A                                                                                                         FLETCHER          NC      28732

KARL KARL DDS                    3114 NE 65TH ST                                                                                                                      SEATTLE           WA      98115

KARLA PINEDA                     KARLA PINEDA                             855 LUDLAM DRIVE                                                                            MIAMI SPRINGS     FL      33166

KARSON KUPIEC DDS                502 WEST ATEN ROAD                       STE#102                                                                                     IMPERIAL          CA      92251

KASSIE PERKINS                   701 WEST JACKSOON STREET                 APT: A‐3                                                                                    COOKVILLE         TN      38501

KASTYTIS LATVYS                  7751 W. 88TH ST                                                                                                                      BRIDGEVIEW        IL      60455

KATHERINE KIM DDS                45 LUDLOW ST #410                                                                                                                    YONKERS           NY      10705

KATHI MOSER                      8912 POLLAND AVENUE                                                                                                                  SAN DIEGO         CA      92123

KATHI YOUNKER                    535 HICKORY LANE                                                                                                                     PASADENA          CA      91103

KATHLEEN BILBIA                  P.O. BOX 3356                                                                                                                        EL SEGUNDO        CA      90245

KATHLEEN DILLEY                  11312 N. LEWIS AVE                                                                                                                   KANSAS            MO      64157
                                                                          ATTN: EAS DIRECT SALES INC ; NATURAL
KATHLEEN DUNN PATTERSON          C/O SEDGWICK DETERT MORAN ET AL          SUPPLEMENT ASSOCIATION INC             ONE EMBARCADERO CENTER                  16TH FL      SAN FRANCISCO     CA      94111

KATHRYN EATON                    22 APPLE HILL DRIVE                                                                                                                  CORTLANDT MANOR   NY      10567

KATHRYN H EDWARDS                C/O ORRICK, HERRINGTON & SUTCLIFFE LLP   400 SANSOME STREET                                                                          SAN FRANCISCO     CA      94111

Kathryn R HEYDER                 333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

KATY ORTHODONTICS                DHUTIA MANISH DDS                        10450 SPRING GREEN BLVD #A                                                                  KATY              TX      77494




                                                                                                                                     84
                                                                  Case 19-12689-BLS                              Doc 23                 Filed 12/18/19
                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                     Page 87 of 173
                                                                                                                         Consolidated List of Creditors




Name                            Address1                                       Address2                          Address3                                 Address4     City            State   Postal Code   Country

KAYE SCHOLER LLP                MAIL CODE 81                                   P.O. BOX 11839                                                                          NEWARK          NJ      07101‐8138

KAYE YUEN                       333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD        CT      06902

KAYLA NEIKIRK                   499 CRIPPLE CREEK LOOP                                                                                                                 WATAUGA         TN      37694

KAZEM DENTISTRY                 JENAN BAKER                                    12826 WASHINGTON BLVD                                                                   CULVER CITY     CA      90232

KEEFE SUPPLY COMPANY            TAMMY ASHLOCK                                  DIV CENTRIC GROUP LLC             10880 LINPAGE PL                                      SAINT LOUIS     MO      63132‐1010

KEITH KEITH DDS                 5 YORSHIRE ST #A                                                                                                                       ASHEVILLE       NC      28803

KELLER PROFESSIONAL GROUP       3955 BAYLESS AVE. #100                                                                                                                 SAINT LOUIS     MO      63125

KELLOGG SUPPLY COMPANY          405 N. 75TH AVENUE ‐ BUILDING 2                C/O RHONDA BRIMHALL ‐ SUITE 144                                                         PHOENIX         AZ      85043

KELLOGG SUPPLY COMPANY          RHONDA BRIM                                    405 N 75TH AVENUE                 BLDG 2 SUITE 144                                      PHOENIX         AZ      85043


KELLY A. FADDIS DDS             11760 SOUTH 700 EAST STE 110                                                                                                           DRAPER          UT      84020

KELLY DEPT STORE INCORPORATED   15221 HOUSTON WHITTIER                                                                                                                 DETROIT         MI      48207


KELLY GERALD                    17284 FARMINGTON RD.                                                                                                                   LAVONIA         MI      48152

KELLY L HO                      625 W COLLEGE ST                               STE 104                                                                                 LOS ANGELES     CA      90012

KELLY ORTHODONTICS              WILLIAM M. KELLY DDS                           11 S. 6TH ST                                                                            SAINT CHARLES   IL      60174

KELLY TRUONG                    2425 VALDEZ STREET                             #303                                                                                    OAKLAND         CA      94612

KELSON MAU                      325 27TH AVENUE                                                                                                                        SAN FRANCISCO   CA      94121

KENDALL BARROWES DDS            82 E 900 N STE B                                                                                                                       SPANISH FORK    UT      84660

KENDALL PRESS                   ONE MAIN STREET, SUITE 105                                                                                                             CAMBRIDGE       MA      02142

KENDRA HOLZE                    2 ANDOVER RD                                                                                                                           BREWSTER        NY      10509

KENE EZE                        3590 N ZARAGOZA RD STE 105‐106                                                                                                         EL PASO         TX      79938

KENNETH D. KLEIN                C/O SIDLEY AUSTIN BROWN & WOOD LLP             555 WEST 5TH STREET               SUITE 4000                                            LOS ANGELES     CA      90013

KENNETH FERENTCHAK              2323 N. MAYFAIR RD #420                                                                                                                WAUWATOSA       WI      53226

KENNETH J. ARAN                 C/O ARAN & ARAN                                10940 WILSHIRE BOULEVARD          #1530                                                 LOS ANGELES     CA      90024

KENNETH MYERS                   KENNETH MYERS                                  8917 FOX SEASON AVE                                                                     LAS VEGAS       NV      89178

KENNETH R. MORRIS               C/O RAGGHIANTI, FREITAS, MONTOBBIO, WALLACE LLP 874 FOURTH STREET                                                                      SAN RAFAEL      CA      94901

Kenneth S GAYNOR                333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD        CT      06902

KENNETH W. JOHNSON DDS          704 HILLCREST DR.                                                                                                                      TUPELO          MS      38804

KENO GRAPHIC SERVICES INC       ONE PARROTT DRIVE                                                                                                                      SHELTON         CT      06484

KENT BOOZER DDS                 5540 OLD JACKSONVILLE HWY                                                                                                              TYLER           TX      75703

KENT M. STEVENSON               22 FAWN DRIVE                                                                                                                          RENDING         PA      19607‐9734

KENT OIL INC.                   2408 N BIG SPRING STREET                                                                                                               MIDLAND         TX      79705


KENT STEVENSON                  22 FAWN DRIVE                                                                                                                          READING         PA      19607


KENTUCKY REVENUE CABINET        501 HIGH STREET                                                                                                                        FRANKFORT       KY      40620

KENZIE & COMPANY LLC            63 GLOVER AVENUE                                                                                                                       NORWALK         CT      06850

KENZIE & COMPANY LLC            DBA THE MCINTYRE GROUP                         63 GLOVER AVENUE                                                                        NORWALK         CT      06850

KEOLA MAMO                      1505 DILLINHAM BLVE # 205                                                                                                              HONOLULU        HI      96817

KERR DRUG                       3220 SPRING FOREST ROAD                        ATTN: ACCOUNTS PAYABLE                                                                  RALEIGH         NC      27616

KERR DRUG, INC.                 P.O. BOX 601139                                                                                                                        CHARLOTTE       NC      28260‐1139




                                                                                                                                      85
                                                                          Case 19-12689-BLS                           Doc 23                   Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                            Page 88 of 173
                                                                                                                                Consolidated List of Creditors




Name                                         Address1                           Address2                              Address3                                   Address4     City               State   Postal Code   Country

KERVIN MACK DDS                              1628 MEMORIAL DR                                                                                                                 BURLINGTON         NC      27215

Keshav ADLAKHA                               333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD           CT      06902

KESHISHYAN SARKIS DDS                        616 E. GLENOAKS #201                                                                                                             GLENDALE           CA      91207

Ketan PAREKH                                 333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD           CT      06902

KEVIN A. CHAMBERLAIN                         40W120 FOX MILL BLVD                                                                                                             ST CHARLES         IL      60175




KEVIN BEAN                                   1710 FRYAR AVE #104                                                                                                              SUMNER             WA      98390

KEVIN HORNER DDS                             2407 WEST 57TH ST                                                                                                                SIOUX FALLS        SD      57108

KEVIN J. CASSIDY DDS                         585 TAHOE KEYS BLVD                STE#2                                                                                         SOUTH LAKE TAHOE   CA      96150

KEVIN JACKSON DDS                            4150 MACLAND RD                    STE#205                                                                                       POWDER SPRINGS     GA      30127

KEVIN KEVIN DUFFY DDS                        1621 S. EUCALYPTUS AVE             STE 201                                                                                       BROKEN ARROW       OK      74012


KEVIN S. BJORK DDS                           NORTHBROOK MALL                    1929 N WASHINGTON ST                                                                          BISMARCK           ND      58501

KEVIN VARR                                   558 CENTER STREET                                                                                                                HERNDON            VA      20170

KEY FOOD STORES CO‐OP, INC                   ATTN: BILL DOLL                    1200 SOUTH AVENUE                                                                             STATEN ISLAND      NY      10314

KHAIRUL ANWAR SANUSI                         KHAIRUL ANWAR SANUSI               4283 EXPRESS LANE                     STE 000‐956                                             SARASOTA           FL      34249

KHANG TRAN                                   KHNAG TRAN                         8702 BISHOP AVENUE                                                                            WESTMINSTER        CA      92683

KID CARE DENTAL                              LORRAINE AUBUCHON                  1613 CENTRAL ST                                                                               STOUGHTON          MA      02072

KID INTERNATIONAL                            32 CHESTNUT STREET                                                                                                               FARMINGDALE        NJ      07727

KID SMILES                                   22 MAIN ST                                                                                                                       YONKERS            NY      10701

KIDD JONES                                   850 HWY 31 E                                                                                                                     CHANDLER           TX      75758

KIDD SMILES                                  1476 DEER PARK AVE                                                                                                               NORTH BABYLON      CT      11703

KIDDS DENTAL                                 1327 N. STANFORD LANE                                                                                                            LIBERTY LAKE       WA      99019




KIDIATRIC DENTAL & ORTHODONTICS              224 W. CHANDLER HEIGHTS RD                                                                                                       CHANDLER           AZ      85248




KIDS COMMUNITY DENTAL CLINIC                 400 W. ELMWOOD AVE                                                                                                               BURBANK            CA      91506

KIDS DENTAL CASTLE                           TOSHIKI MATSUI                     13890 BRADDOCK ROAD                   STE#106                                                 CENTREVILLE        VA      20121

KIDS DENTAL GROUP                            YEE JAMES DDS                      19231 VICTORY BLVD STE#551                                                                    RESEDA             CA      91335

KIDS ROCK PEDIATRIC DENTISTRY AND ORTHODONTICS 5430 E. WOODMEN ROAD                                                                                                           COLORADO SPRINGS   CO      80920

KIDS SMILE PEDIATRIC DENTISTRY               3142 VISTA WAY                     STE#305                                                                                       OCEANSIDE          CA      92056

KIDS SMILES PEDIATRIC DENTISTR               8686 131 ST                                                                                                                      SEMINOLE           FL      33776

KIDZ DENTAL CARE                             18580 VIA PRINCESSA #3                                                                                                           SANTA CLARITA      CA      91387

KIDZ DENTAL CARE                             DR. HIRANO                         11239 TAMPA AVE #208                                                                          PORTER RANCH       CA      91326

KIDZ WORLD PEDICATRIC DENTISTRY              218 RIDGEDALE AVE                  STE#203                                                                                       CEDAR KNOLSS       NJ      07927

KIDZAAM DENTISTRY                            DR. HIGGIN                         1300 W GURLEY STE 1                                                                           PRESCOTT           AZ      86305

KIK CUSTOM PRODUCTS, INC                     KALPESH PATEL                      DEPT. CH 14106                                                                                PALATINE           IL      60055‐1406

KIK PIEDMONT LLC                             KALPESH PATEL ‐ ACCTS REC          DBA KIK CUSTOM PRODUCTS GAINESVILLE   1248 PALMOUR DR SW                                      GAINESVILLE        GA      30501

KILEDJIAN ZOHRAB DDS                         6265 SEPULVEDA BLVD                STE#14                                                                                        VAN NUYS           CA      91411

KIM ANARDI DDS                               1320 8TH ST NE                     STE#101                                                                                       AUBURN             WA      98002

KIM DR CHUNG                                 180 E 4TH ST # A                                                                                                                 PERRIS             CA      92570




                                                                                                                                             86
                                                                      Case 19-12689-BLS                     Doc 23                Filed 12/18/19
                                                                                                                   High Ridge Brands Co., et al.
                                                                                                                                                                Page 89 of 173
                                                                                                                   Consolidated List of Creditors




Name                                     Address1                           Address2                        Address3                                Address4      City               State   Postal Code   Country

KIM ENOCH DDS                            25272 MCINTYRE ST                  STE#A                                                                                 LAGUNA HILLS       CA      92653

KIM FRANK DDS                            3622 CENTER AVE                                                                                                          EL MONTE           CA      91731

KIM JAE                                  7124 EASTERN AVE                                                                                                         BELL GARDENS       CA      90201

KIM LINA DDS                             4540 SAND POINT WAY NE             STE#340                                                                               SEATTLE            WA      98105

KIM LUU DDS                              991 MONTAGUE EXPY #202                                                                                                   MILPITAS           CA      95035

KIM MADDIN                               1600 11TH ST.                                                                                                            WICHITA FALLS      TX      76301

KIM NGUYEN                               333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

KIM PACILIO                              333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

KIM TURNER                               333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

KIMBERLEE FEUGUAYDES                     3759 FM 1488 RD #125                                                                                                     CONROE             TX      77384

KIMBERLY A TURNER                        333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

KIMBERLY GRAGG DDS                       303 GREEN ST                       STE 201                                                                               MORGANTON          NC      28655

KIMBERLY HAUG DDS                        2411 MORNING STAR DR                                                                                                     ALTON              IL      62002


Kimberly M PACILIO                       333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

Kimberly PACILIO                         333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

KIMIKO KUEI                              2740 KIPLING ST                                                                                                          PALO ALTO          CA      94306

KING ORTHODONTICS                        11200 PERRY HWY                                                                                                          WEXFORD            PA      15090

KINGKEY MBC LIFE TECHNOLOGY              GROUP CO., LTD                     LINXIA QIANXI INDUSTRIAL ZONE                                                         SHANTOU                                  CHINA

KING'S CROWN FAMILY DENTAL               6900 DANIELS PKWY STE#30                                                                                                 FORT MYERS         FL      33912

KINGS TWO DENTAL SUPPLY                  20819 CURRIER ROAD                 STE #100                                                                              CITY OF INDUSTRY   CA      91789

KINI METRIX INC.                         P.O. BOX 1064                                                                                                            SAUSALITO          CA      94966

KINNEY DRUGS INC                         CAROL LAFAVE                       520 E MAIN ST                                                                         GOUVERNEUR         NY      13642

KIRK & CO. LLC                           SCOTT KIRK                         125 SAILORS LANE                                                                      BRIDGEPORT         CT      06605

KIRK H. ALLRED DDS                       3550 HARRISON BLVD STE 2                                                                                                 OGDEN              UT      84403‐2081

Kirsten HORTON                           333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

KISS ORTHODOTNICS                        11445 SW 40TH ST                   ATTN: CHRISTIAN DE JESUS                                                              MIAMI              FL      33165

KIT PACKAGING CO.                        17106 ALBURTIS AVE.                                                                                                      ARTESIA            CA      90701‐2617

KITSAP KIDS DENTISTRY                    JESSIE BANKS                       1358 NE MCWILLIAMS RD                                                                 BREMERTON          WA      98311

KITT CREEK FAMILY DENTISTRY              5322 NC HIGHWAY 55 STE 104                                                                                               DURHAM             NC      27713

KITTLESSON ORTHODONTICS                  10521 N PORT WASHINGTON ROAD                                                                                             MEQUON             WI      53092

KJMLDC HEADSTART PROGRAM                 SARAH WEISS                        7 ISRAEL ZUPNICK DR                                                                   MONROE             NY      10950

KKM LLC                                  117 CENTURY DRIVE                                                                                                        WOONSOCKET         RI      02895




KLEINFIELD KAPLAN & BECKER LLP           1850 M STREET N.W.                 SUITE 800                                                                             WASHINGTON         DC      20036‐5819

KMART MGMT CORP. ‐ BANKRUPT DO NOT USE   4849 GREENVILLE AVE                                                                                                      DALLAS             TX      75206‐4166

KMART MGMT CORP. ‐ DIP                   4849 GREENVILLE AVE                                                                                                      DALLAS             TX      75206‐4166

KOAMEX GENERAL WHOLESALE INC             18965 E SAN JOSE AVENUE                                                                                                  CITY OF INDUSTRY   CA      91748

KOBZA DENTAL                             1901 CHASE ST.                                                                                                           FALLS CITY         NE      68355

KONDAS DENTAL GROUP                      CHRIS KONDAS                       8708 OLD TROY PIKE                                                                    HUBER HEIGHTS      OH      45424

KONINKLIJKE NUMICO, N.V.                 C/O FLEMING & PHILLIPS LLP         ATTN: ROBERT D. PHILLIPS, JR.   1340 TREAT BOULEVARD                    SUITE 630     WALNUT CREEK       CA      94596




                                                                                                                                87
                                                                      Case 19-12689-BLS                  Doc 23                Filed 12/18/19
                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                              Page 90 of 173
                                                                                                                Consolidated List of Creditors




Name                              Address1                                  Address2                     Address3                                Address4       City               State   Postal Code   Country

KONINKLIJKE NUMICO, N.V.          THOMAS A. EVANS                           C/O FLEMING & PHILLIPS LLP   1340 TREAT BOULEVARD                    SUITE 630      WALNUT CREEK       CA      94596

KOREA PAPER AND PLASTIC BAGS      58‐30 GRAND AVENUE                                                                                                            MASPETH            NY      11378




KORIA PIYUSH DDS                  3621 MARTIN LUTHER KING BLVD              SUITE #3                                                                            LYNWOOD            CA      90262

KORN FERRY INT'L NW 5064          CHERYL BUXTON                             P.O. BOX 1450                                                                       MINNEAPOLIS        MN      55485‐5064

KOSEI DR. KAKU                    46‐17 OOYAMCHO HATAGAYA                                                                                        SHIBUYA KU     TOKYO                      151‐0065      JAPAN

KOSMETIKOS                        ANASSASTRAATR #4                          DAKOTA                                                                                                                       ARUBA

KOSTA J. ADAMS DDS                2 SCRIPPS DR                              STE#307                                                                             SACRAMENTO         CA      95825

KRASDALE FOODS                    65 W RED OAK LN                                                                                                               WHITE PLAINS       NY      10604


KRATZENBERG THOMAS DMD            546 WENDEL RD                                                                                                                 IRWIN              PA      15642

KRAUSENECK & O'CONNOR DENTISTRY   53 SOUTHBOUND GRATIOT AVE                                                                                                     MOUNT CLEMENS      MI      48043

KREEB FAMILE DENTISTRY            13210 ROSEDALE HILL AVE                   ATTN BRYAN KREEB                                                                    HUNTERSVILLE       NC      28078

KREMPA AND MARTIN DMD             6350 AIRPORT BLVD                         STE 2                                                                               MOBILE             AL      36608‐3132

KRICHET YOUNG KRICKET DDS         1311 WHEATLAND DR                                                                                                             HUTCHINSON         KS      67502

KRIS GARNER DDS                   209 BENT CREEK TRACE                                                                                                          NOLENSVILLE        TN      37135




KRIS SUBRAMANIAM                  245 E. GUN HILL RD. STE 1F                                                                                                    BRONX              NY      10467

KRISTEN ARDMORE DR                KRISTEN THOMPSON                          4383 ARDMORE DR                                                                     BLOOMFIELD HILLS   MI      48302

KRISTEN FRITZ DDS                 363 VILLAGE WALK DRIVE                                                                                                        HOLLY SPRINGS      NC      27540

KRISTINA HARTMAN DDS              415 TOWNSHIP ROAD 1535                                                                                                        PROCTORVILLE       OH      45669

KROGER GROUP                      P.O. BOX 305103                                                                                                               NASHVILLE          TN      37230

KRSERVICE                         KELLY KHY                                 1033 WALNUT ST                                                                      SAN GABRIEL        CA      91776


KTA                               50 E PUAINAKO ST                                                                                                              HILO               HI      96720‐5294

KUDLIK DENNIS                     12462 BROOKHURST ST                       STE C                                                                               GARDEN GROVE       CA      92840‐4712

KUHLMANN & ASSOCIATES, INC.       1932 S. HALSTED STREET, SUITE 101                                                                                             CHICAGO            IL      60608

KUKHWA RYU DDS INC                KUKHWA RYU                                604 HARRIS ST                                                                       EUREKA             CA      95503

KUMAR HIREMATH DDS                151 RIDGE POINT PKWY ST# 100                                                                                                  KELLER             TX      76248

KURT AARONS DDS                   4411 BELLEVIEW AVE                                                                                                            KANSAS CITY        MO      64111

KURT ASCHIM DDS                   2005 MARINETTE AVE                                                                                                            MARINETTE          WI      54143

KURT DR. DAMICO DDS               4933 JAMESVILLE RD.                                                                                                           JAMESVILLE         NY      13078

KURT NIEPRASCHK                   8966 W. BOWLES AVE UNIT L                                                                                                     LITTLETON          CO      80123

KURT PETERSON DDS                 1604 W. RIVERSIDE AVE                                                                                                         SPOKANE            WA      99201




KUSH PATEL DDS                    2879 WATER COURSE DR                                                                                                          DIAMOND BAR        CA      91765

K‐VA‐T FOOD STORES, INC           TASHA COX                                 P.O. BOX 1158                ATTN: INVOICE RECONCILIATION                           ABINGDON           VA      24212

KWC ORTHODONTICS                  2533 LARKIN RD                            STE#102                                                                             LEXINGTON          KY      40503

KWIK TRIP FOODS INC               P.O. BOX 2107                                                                                                                 LA CROSSE          WI      54602

KYLE D BRAZIL                     355 ATLANTIC STREETAPT 19G                                                                                                    STAMFORD           CT      06901

KYLE MINNOE                       4331 MOON SHADOW LOOP                                                                                                         MULBERRY           FL      33860




                                                                                                                             88
                                                                             Case 19-12689-BLS                                  Doc 23                 Filed 12/18/19
                                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                                    Page 91 of 173
                                                                                                                                        Consolidated List of Creditors




Name                                          Address1                                     Address2                             Address3                                 Address4     City                State   Postal Code   Country

KYS DRUGS                                     802 ADAMS ST                                                                                                                            WINNSBORO           LA      71295

L & K DISTRIBUTORS INC                        ARTHUR KANTORIVICH                           ACCOUNTS PAYABLE                     PO BOX 230183                                         BROOKLYN            NY      11223‐9997

L & R DISTRIBUTORS INC                        ACCOUNTS PAYABLE                             88 35TH STREET                       BUILDING 4, 5TH FLOOR, SUITE D                        BROOKLYN            NY      11232

L A DENTAL BRACES                             1127 WILSHIRE BLVD #901                                                                                                                 LOS ANGELES         CA      90017

L. A. SURPLUS INC.                            19417 LONDELIUS STREET                                                                                                                  NORTHRIDGE          CA      91324

L.A. SURPLUS INC.                             4199 BANDINI BLVD                                                                                                                       VERNON              CA      90058

L.J. ZUCCA INC.                               MICHELLE PETERSON                            760 S. DELSEA DRIVE                                                                        VINELAND            NJ      08362‐1447

LA CLINICA (HAPPY SMILES)                     3617 S. PACIFIC HWY                                                                                                                     MEDFORD             OR      97501

LA HAYE ORTHODONTICS                          100 PECAN ST                                                                                                                            THIBODAUX           LA      70301

LA PUENTE KIDS DENTAL HOME                    15810 GALE AVE #298                                                                                                                     HACIENDA HEIGHTS    CA      91745

LA TROPICANA FOOD INC.                        2600 W 35TH STREET                                                                                                                      CHICAGO             IL      60632


LAB PERSONNEL                                 ATTN: GENERAL COUNSEL                        2604 DEMPSTER STREET                 SUITE 305                                             PARK RIDGE          IL      60068

LABEL IMPRESSIONS INC.                        RAMY ZADA                                    1831 W. SEQUOIA AVENUE                                                                     ORANGE              CA      92868

LABEL KING                                    9555 DISTRIBUTION AVENUE                     SUITE 103                                                                                  SAN DIEGO           CA      92121‐2373

LABORADA DENNIS                               8025 W. RUSSELL RD                           APT#2036                                                                                   LAS VEGAS           NV      89113

LABORATORIO MDK S.A                           TRI‐STAR                                     MIRAFLORES # 382, PISO 6             EDIFICO TORRE CENTENARIO                              SANTIAGO                    99999         CHILE

LABRIOLA FRAME & ART GALLERY                  1057 HIGH RIDGE ROAD                                                                                                                    STAMFORD            CT      06905

LACLEDE, INC.                                 HARJINDER KANG                               2103 E. UNIERSITY DRIVE                                                                    RANCHO DOMINGUEZ    CA      90220

LADAS & PARRY                                 ATT: NOAH J. HANFT                           26 WEST 61ST STREET                                                                        NEW YORK            NY      10023

LADERA DENTISTY                               27412 ANTONIO PKWY                           STE#R4                                                                                     LADERA RANCH        CA      92694

LAEDEKE TRADING LTD                           MARCY MARTINEZ                               5/1M.4 B.PANGHAE T. DONKAEW A.MAERIM CHIANGMAI 50180                                                                                 THAILAND

LAGASSE                                       P.O. BOX 1559                                                                                                                           DEERFIELD           IL      60015‐6009

LAGASSE, INC                                  P.O. BOX 1559                                                                                                                           DEERFIELD           IL      60015‐6009

LAKE MARY PEDIATRIC DENTISTRY                 974 INTERNATIONAL PKWY                                                                                                                  LAKE MARY           FL      32746

LAKECREEK FAMILY DENTAL                       DON DAVIS DDS                                10125 LAKE CREEK PKWY                                                                      AUSTIN              TX      78729

LAKEMONT FAMILY DENTISTRY                     MAZIE PARK                                   4935 LAKEMONT BLVD SE B3                                                                   BELLEVUE            WA      98006

LAKESIDE FAMILY                               8225 SW TUALATIN SHERWOOD RD                                                                                                            TUALATIN            OR      97062

LAKEVIEW KIDS DENTISTRY                       703 34TH AVE                                                                                                                            SEATTLE             WA      98122

LAM BUI                                       16234 WINDHAM ROAD                                                                                                                      RIVERSIDE           CA      92503

LAM DESIGN ASSOCIATES INC                     409 MANVILLE ROAD                                                                                                                       PLEASANTVILLE       NY      10570

LAMI PRODUCTS INC                             860 WELSH ROAD                                                                                                                          HUNTINGDON VALLEY   PA      19006

LANAS DENTAL CARE                             DR. TALALENKO                                2515 NORTHBROOKE PLAZA DR. STE 100                                                         NAPLES              FL      34119

LANCE A. SHERMAN DDS                          8501 LINCOLN BLVD                                                                                                                       LOS ANGELES         CA      90045

LANDMARKPRINT                                 375 FAIRFIELD AVE                            BUILDING #3                                                                                STAMFORD            CT      06902

LANDY INTERNATIONAL                           NO 192‐196, TIANFENG RD, NO. INDUSTRY AREA   JIMEI DISTRICT                                                                             XIAMEN                      361021        CHINA

LANE & ASSOCIATES ORAL SURGERY & ORTHODONTICS 12450 CLEVELAND RD #100                                                                                                                 GARNER              NC      27529




LANNETTE HUFFMAN DDS                          1878 HIGH ST                                                                                                                            LAKEPORT            CA      95453




LANTELLIGENCE INC.                            629 2ND STREET                                                                                                                          ENCINITAS           CA      92024‐3507




                                                                                                                                                     89
                                                                Case 19-12689-BLS               Doc 23                Filed 12/18/19
                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                   Page 92 of 173
                                                                                                       Consolidated List of Creditors




Name                             Address1                             Address2                  Address3                                Address4     City             State   Postal Code   Country

LAPINE ASSOCIATES INC.           15 COMMERCE ROAD                                                                                                    STAMFORD         CT      06902‐4504


LAPINE, INC.                     ATTN: GENERAL COUNSEL                15 COMMERCE ROAD                                                               STAMFORD         CT      06902

Larizza C HERNANDEZ              333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                         STAMFORD         CT      06902

LARRY B. KAWA DDS                20423 STATE ROAD 7                   STE F18                                                                        BOCA RATON       FL      33498‐6795

LARRY CASEY WECK                 WECK AND COMPANY LLC                 1043 W ALTGELD                                                                 CHICAGO          IL      60614

LARRY D.BURNSIDE DDS SPA         301 N BAY ST                         STE#10                                                                         JACKSONVILLE     FL      32202

LARRY N. DAVIS                   102 FAWN TRACE                                                                                                      CANTON           GA      30114

LARRY SPARKS DDS                 312 N. MAIN                                                                                                         WEST             TX      76691

LARRY TURNER                     LARRY TURNER                         19725 WHYTE HARDEE BLVD                                                        HARDEEVILLE      SC      29927

LARRY VINUELA DMD                9595 N. KENDALL RD. STE 203                                                                                         MIAMI            FL      33176

LARRY W. NISSEN DDS              280 NORTH SYKES CREEK PWY            STE#C                                                                          MERRITT ISLAND   FL      32953

LAS VEGAS ORTHODONTICS           4306 S. EASTERN AVE                                                                                                 LAS VEGAS        NV      89119

LAS VEGAS WEIGHT LOSS CENTER     2520 ST. ROSE PARK WAY #115                                                                                         HENDERSON        NV      89074

LaSheika K HILL                  191 PLEASANTVIEW AVE                                                                                                BRIDGEPORT       CT      06606

LATHIGARA PRABODH DDS            337 KNICKERBOCKER AVENUE                                                                                            BROOKLYN         NY      11237

LATIN AMERICAN DIST INC          CHRISTINA MAYORGA                    307 INDUSTRIAL WAY WEST                                                        EATONTOWN        NJ      07724

LATIN DENTAL CENTER              21001 SHERMAN WAY #13                                                                                               CANOGA PARK      CA      91303

LATRICE FOSTER DDS               8945 HIGHWAY 6 NORTH STE#250                                                                                        HOUSTON          TX      77095

LAUDER ORTHODONTICS              P.O. BOX 246                                                                                                        RIGBY            ID      83442

LAUFER GROUP INTERNATIONAL LTD   KIERSTEM WILSON                      KANSAS CITY OFFICE        7007 NE PARVIN ROAD                                  KANSAS CITY      MO      64117‐4417




Laura A GUAGLIANONE              333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                         STAMFORD         CT      06902

LAURA MANUEL DDS                 5580 E 2ND ST #201                                                                                                  LONG BEACH       CA      90803

LAURA MORGAN DDS                 104 PROFESSIONAL PLACE                                                                                              WAXAHACHIE       TX      75165

LAUREL GROCERY                   P.O. BOX 4100                                                                                                       LONDON           KY      40743

LAURIE GITTEFF DDS               1625 N. COMMERCE PKWY                STE#317                                                                        WESTON           FL      33326

LAVERNE FREDRICKS                6930 SETTLER AVE                                                                                                    WATERFORD        WI      53185

LAWRENCE A. SMITH                333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                         STAMFORD         CT      06902

LE BICH N                        906 E ANAHEIM ST                                                                                                    LONG BEACH       CA      90813‐3510

LE CHIC DENTIST                  3755 SAWTELLE AVE                                                                                                   LOS ANGELES      CA      90066




LE ORTHODONTICS                  218 N. BROADWAY #2                                                                                                  ABERDEEN         WA      98520

LEADOUT CYCLING TEAM             JOEL RAYMOND                         3914 SW HUCKLEBERRY ST.                                                        BENTONVILLE      AR      72712

LEAF GROUP LTD.                  OSWALDO BARRERA                      1655 26TH STREET                                                               SANTA MONICA     CA      90404

LEATHERMAN DENTAL                3837 N. WOODLAWN BLVD.                                                                                              WICHITA          KS      67220

LEE A FELDMAN                    333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                         STAMFORD         CT      06902

LEE A. MAHLMANN DDS              1310 THOMPSON RD.                                                                                                   RICHMOND         TX      77469

LEE BRIAN DDS                    1629 WEST AVENUE J                   STE#103                                                                        LANCASTER        CA      93534

LEE D. JESS DDS                  501 S. POKEGAMA AVE STE# 101                                                                                        GRAND RAPIDS     MN      55744

LEE FELDMAN                      5749 DAWN CREEK                                                                                                     PLAYA VISTA      CA      90094




                                                                                                                    90
                                                                              Case 19-12689-BLS                  Doc 23                   Filed 12/18/19
                                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                                       Page 93 of 173
                                                                                                                           Consolidated List of Creditors




Name                                            Address1                            Address2                     Address3                                   Address4     City               State   Postal Code   Country

LEE JACOB DDS                                   903 CALLE AMANECER                  STE#110                                                                              SAN CLEMENTE       CA      92673

LEE R. BOESE DDS                                177 W EL PORTAL DR                                                                                                       MERCED             CA      95348

LEEMARK DENTAL PRODUCTS                         2520 W. EASTON ST.                                                                                                       TULSA              OK      74127

LEGACY ORTHODONTICS                             GAIL IRELAND                        3061 EDINGER AVE #A                                                                  TUSTIN             CA      92780




LEGACY ORTHODONTICS                             JEFF LOMBARD                        540 FORT EVANS RD. NE.       STE#102                                                 LEESBURG           VA      23294
LEINER HEALTH PRODUCTS, INC., DBA THE VITAMIN
LIQUIDATOR, DBA VITAMANIA                       C/O LATHAM & WATKINS                ATTN: EVELYN HEIDELBERG      633 WEST FIFTH STREET                                   LOS ANGELES        CA      90071
LEINER HEALTH PRODUCTS, INC., DBA
THE<BR>VITAMIN LIQUIDATOR, DBA VITAMANIA        C/O LATHAM & WATKINS                ATTN: MICHAEL SCOTT FEELEY   633 WEST FIFTH STREET                                   LOS ANGELES        CA      90071




LEITH SHAWAF                                    11859 WILSHIRE BLVD                 STE 555                                                                              LOS ANGELES        CA      90025‐6621

LELAND PACK DMD                                 1067 24TH STREET                                                                                                         OGDEN              UT      84401

LENA ELEMENTARY SCHOOL                          304 E MAIN ST.                                                                                                           LENA               WI      54139

LEONARD KOWALSKY                                457 FDR DRIVE APT A‐1202                                                                                                 NEW YORK CITY      NY      10002

LEONARD THEODORE DDS                            1268 E MAIN ST                                                                                                           AUBURN             WA      98002

LEPKOWSKI JOE                                   6630 W ROOSVELT RD                                                                                                       OAK PARK           IL      60304

LESLIE OKEEFE                                   13774 BEGONIA CIRCLE                                                                                                     PORT CHARLOTTE     FL      33981

Leslie PLAZA                                    333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                               STAMFORD           CT      06902

Lester J GOMEZ                                  333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                               STAMFORD           CT      06902


LEUKEMIA AND LYMPHOMA SOCIETY                   3 INTERNATIONAL DR #200                                                                                                  RYE BROOK          NY      10573

LEWIS DRUGS INC.                                2701 SOUTH MINNESOTA AVE            SUITE 1                                                                              SIOUX FALLS        SD      57105

LEWIS DRUGS INC.                                TROY CLAUSSEN                       2701 S. MINNESOTA AVENUE     SUITE #1 ‐ C/O TROY CLAUSSEN                            SIOUX FALLS        SD      57105

LEWIS FOOD TOWN INC                             3131 PAWNEE                                                                                                              HOUSTON            TX      77054


LEWIS FOODTOWN INC                              P.O. BOX 4410                                                                                                            PASADENA           TX      77502

LEWIS OF WOODHAVEN                              JEFF LEWIS                          BERT DROBBIN COMPANY         87‐11 111TH STREET                                      RICHMOND HILL      NY      11418

LEXINGTON LAW GROUP                             ATTN: VICTORIA HARTANTO             503 DIVISADERO STREET                                                                SAN FRANCISCO      CA      94117

LEXINGTON SMILE STUDIO                          922 WALTHAM ST. STE 202                                                                                                  LEXINGTON          MA      02421

LEXPRESS INTERNATIONAL INC.                     106 PERRY AVENUE                                                                                                         NORWALK            CT      06850

LEXPRO RESEARCH LLC                             30 BUXTON FARM ROAD                 SUITE 315                                                                            STAMFORD           CT      06905


LF LOGISTICS (USA) LLC                          10350 HERITAGE PARK DRIVE           #200                                                                                 SANTA FE SPRINGS   CA      90670

LIBERTY DISTRIBUTORS                            EDMOND GUINDI                       1065 SHEPHERD AVENUE                                                                 BROOKLYN           NY      11208

LIBERTY PROCUREMENT CO., INC.                   CHRISTMAS TREE SHOPS                650 LIBERTY AVENUE                                                                   UNION              NJ      07083

LIBERTY U S A                                   920 IRWIN RUN RD                                                                                                         WEST MIFFLIN       PA      15122‐1092

LIBERTY WHOLESALE                               21535 HOOVER ROAD                                                                                                        WARREN             MI      48089

LIFESMILES OF SIDNEY                            LEASA DORNBIER                      1040 OLD POST RD                                                                     SIDNEY             NE      69162

LIGHTHOUSE DENTAL AND ORTHODONTICS              SAMUEL RICHEY                       3926 WEST INNOVATION DR      SUITE#F                                                 RIVERTON           UT      84065




LIGHTOWER FIBER NETWORKS I, LLC                 P.O. BOX 27135                                                                                                           NEW YROK           NY      10087‐7135




LIL DRUG STORE PRODUCTS                         1201 CONTINENTAL PLACE N.E.                                                                                              CEDAR RAPIDS       IA      52402




                                                                                                                                        91
                                                        Case 19-12689-BLS                     Doc 23                   Filed 12/18/19
                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                    Page 94 of 173
                                                                                                        Consolidated List of Creditors




Name                      Address1                            Address2                        Address3                                   Address4     City              State   Postal Code   Country

LILI MIRTORABI DDS        7722 SEVILLE AVE                                                                                                            HUNTINGTON PARK   CA      90255

LILIANA HERNANDEZ DDS     27427 RED IRONBARK DR                                                                                                       VALLEY CENTER     CA      92082


LILY ENRIQUEZ             1315 W. RED BIRD LANE                                                                                                       DALLAS            TX      75232

LILY GHAFOURI             9201 SUNSET BLVD                    STE#200                                                                                 WEST HOLLYWOOD    CA      90069

LIM DENTAL                10120 ALONDRA BLVD                  ATTN: SARAH LIM DDS                                                                     BELLFLOWER        CA      90706


LIME ROCK                 1111 BAGBY                          SUITE 4600                                                                              HOUSTON           TX      77002

LINCOLN FINANCIAL GROUP   ALICJA ZEGLEN                       P.O. BOX 0821                                                                           CAROL STREAM      IL      60132‐0821

LINDA CRAWFORD DDS        82 22 DOUGLAS AVE #650                                                                                                      DALLAS            TX      75225

LINDA DR. KERATZ          13952 CHIPPEWA TR,                                                                                                          CLEVELAND         OH      44130

LINDA J. THAU             2662 OAK ST.                                                                                                                RIVER GROVE       IL      60171




LINDA JOHNSON DDS         17880 PURVES AVE NE                 P.O. BOX 185                                                                            SUQUAMISH         WA      98392

LINDA KONO DDS            LINDA KONO DDS                      2020 S. BASCOM AVE              STE#101                                                 CAMPBELL          CA      95008


LINDA MORGAN              52 RUNABOUT LANE                                                                                                            SAVANNAH          GA      31410


LINDA P. SWAIN DDS        200 LOCKHART LANE                                                                                                           BEAUFORT          NC      28516

LINDA SEGAL DDS           436 N ROXBURY DR. STE # 224                                                                                                 BEVERLY HILLS     CA      90210


LINDBERG INTERNATIONAL    SOREN FRICHS VEJ 40 B               DK‐8230                                                                                 AABYHØJ                                 DENMARK

LINDBERG NUTRITION,INC    C/O BINGHAM MCCUTCHEN LLP           ATTN: TRENTON H NORRIS          3 EMBARCADERO CENTER                                    SAN FRANCISCO     CA      94111


LINDSEY ORTHODONTICS      120 W. COLLEGE ST #A                                                                                                        GRIFFIN           GA      30224

LINDSEY R BRASSINGTON     333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD          CT      06902

LINKEDIN                  1000 WEST MAUDE AVENUE                                                                                                      SUNNYVALE         CA      94085

LINKEDIN                  ATTN: GENERAL COUNSEL               1000 WEST MAUDE AVENUE                                                                  SUNNYVALE         CA      94085


LINWOOD LONG              7820 BALLANTYNE COMMONS PKWY        STE 200                                                                                 CHARLOTTE         NC      28277

LION FORCE                1270 BROADWAY RM 904                                                                                                        NEW YORK          NY      10001

LISA A ROMANO             333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD          CT      06902

Lisa A YAKOWICZ           333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD          CT      06902

LISA ANN ALBANO           51 ESSEX DRIVE                                                                                                              STATEN ISLAND     NY      10314

LISA BYRD                 997 CALVERY ESKEW RD                                                                                                        MART              TX      76664

LISA D KEENAN             333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD          CT      06902

LISA FELDMAN DMD          BOYNTON TRAIL CENTRE                9804 S. MILITARY TRAIL STE E3                                                           BOYNTON BEACH     FL      33436

LISA FLETCHER             569 W. LOWELL AVE                   STE 200                                                                                 TRACY             CA      95376


LISA LANDESMAN DDS        735 ASBURY DRIVE                                                                                                            MANDEVILLE        LA      70471

LISA MELLET               190 KINGSBRIDGE CIRCLE                                                                                                      THORNHILL                 LHJ8N9        CANADA

LISA R KARSTEN            333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD          CT      06902

LISA R KARSTEN            333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD          CT      06902

LISA Y. WEST DMD PS       2713 CHARLES HARDY PARKWAY          STE#111                                                                                 DALLAS            GA      30157




                                                                                                                     92
                                                                   Case 19-12689-BLS                                     Doc 23                      Filed 12/18/19
                                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                                       Page 95 of 173
                                                                                                                                      Consolidated List of Creditors




Name                                 Address1                                       Address2                                Address3                                   Address4          City               State   Postal Code   Country

Lissette ORTEGA GARCIA               333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                               STAMFORD           CT      06902

LITA RODRIGUEZ DDS                   2363 W. MARCH LANE                                                                                                                                  STOCKTON           CA      95207

LITTLE KIDS DENTISTRY                1656 WILSHIRE BLVD                                                                                                                                  LOS ANGELES        CA      90017

LITTLE PEARLS BOTHELL                1908 201ST PLACE SE #201                                                                                                                            BOTHELL            WA      98012

LITTLE PEARLS KIDS DENTISTRY         1905 QUEEN ANNE AVE NORTH #200A                                                                                                                     SEATTLE            WA      98109

LITTLE SMILES                        1203 S. BEECHTREE                                                                                                                                   GRAND HAVEN        MI      49417

LITTLE SMILES                        DR. CRUZ                                       1301 PLANTATION ISLAND DR. STE 305                                                                   ST. AUGUSTINE      FL      32080

LIVELY SMILES                        5730 WARD RD #202                                                                                                                                   ARVADA             CO      80002

LIVINGSTON DENTAL GROUP              11353 N. VIA NAPOLI DR.                                                                                                                             FRESNO             CA      93730

LIVINGSTON PEDIATRIC DENTAL          315 E. NORTHFIELD RD #2C                       SHARI L. SUMMERS DDS                                                                                 LIVINGSTON         NJ      07039

LIZ SUE BAGELS INC                   63 HIGH RIDGE ROAD                                                                                                                                  STAMFORD           CT      06905

LIZ WOLF                             1626 GOLD HILL MESA DRIVE                                                                                                                           COLORADO SPRINGS   CO      80905

LN WHOLESALE INC                     CHRISTIAN LAM                                  4805 NORTHWEST 165TH STREET                                                                          MIAMI              FL      33014

LOCK & MANE                          2517 EUGENIA AVE                                                                                                                                    NASHVILLE          TN      37211

LOG CONNECTION INC                   107‐2405, 142 SANGWON‐RO,                      DALSEO‐GU                                                                                            DAEGU                      704‐718       KOREA
                                                                                    C/O HOWARD, RICE, NEMEROVSKI, CANADY,
LOGNS DRUG STORES CALIFORNIA, INC.   DOUGLAS A. WINTHROP                            FALK & RABKIN                           THREE EMBARCADERO CENTER                   7TH FLOOR         SAN FRANCISCO      CA      94111
                                     C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
LOGNS DRUG STORES CALIFORNIA,INC.    RABKIN                                         ATTN: DOUGLAS A. WINTHROP               THREE EMBARCADERO CENTER                   SEVENTH FLOOR     SAN FRANCISCO      CA      94111

LOIS C. WAREHAM                      571 NO.TUMABOUT RD                                                                                                                                  ORANGE             CA      92869

LOJISTIC                             3200 PARK CENTER DRIVE                         SUITE 500                                                                                            COSTA MESA         CA      92626

LOMA VISTA DENTAL                    1504 SHAW AVE                                                                                                                                       CLOVIS             CA      93611

LONE STAR ORTHODONTICS               7517 CAMERON RD #106                                                                                                                                AUSTIN             TX      78752

LONG HILL ORTHODONTICS               ROBERT LORINO                                  689 VALLEY ROAD                         STE#208                                                      GILLETTE           NJ      07933

LONGFORD‐HAMILTON COMPANY            MALARKEY WALL                                  3434 NW MONTGOMERY DRIVE                                                                             REDMOND            OR      97756

LONGO'S DISCOUNT                     JOE LONGO                                      2228 S 11TH STREET                                                                                   PHILADELPHIA       PA      19148

LONGVIEW WELLNESS CENTER             1107 E. MARSHALL AVENUE                        BUILDING #2                                                                                          LONGVIEW           TX      75601

LONHOM GROUP LIMITED                 THE CAPTAIN'S HOUSE                            81 GRIMWADE STREET                                                                                   IPSWICH                    IP4 1LN       UNITED KINGDOM

LOOP INN MOTEL                       GULZAR AMAAN                                   1 RODGERS ST                                                                                         AVENEL             NJ      07001

Loraine H BENNARD                    333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                               STAMFORD           CT      06902

LORELEI JOY BORLAND                  7 BAYBERRY ROAD                                                                                                                                     ELMSFORD           NY      10523

LORI ADELL                           563 PARK AVE                                                                                                                                        SIKESTON           MO      63801

LORI BEAUDUY                         905 ALLENDALE RD                                                                                                                                    MECHANICSBURG      PA      17055

LORI BOATRIGHT                       C/O BLAKELY SOKOLOFF TAYLOR AND ZAFMAN         12400 WILSHIRE BLVD 7TH FL                                                                           LOS ANGELES        CA      90025

LORI BOATRIGHT                       BLAKELY, SOKOLOFF, TAYLOR & ZAFMAN             12400 WILSHIRE BLVD                     7TH FLOOR                                                    LOS ANGELES        CA      90025‐1026

LORI DAVIS                           1209 KENTUCKY ST                                                                                                                                    MOBILE             AL      36605
                                                                                    12400 WILSHIRE BOULEVARD, SEVENTH
LORI N. BOATRIGHT                    C/O BLAKELY SOKOLOFF TAYLOR & ZAFMAN           FLOOR                                                                                                LOS ANGELES        CA      90025

LORNA L. OKADA DDS                   7176 SANTA TERESA BLVD                         STE#B1                                                                                               SAN JOSE           CA      95139

LORRYANN LOPEZ                       333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                               STAMFORD           CT      06902

LOS ALAMITOS ENDODONTICS             3551 FARQUHAR AVE #201                         ATTN: PHILIP LIVINGOOD DDS                                                                           LOS ALAMITOS       CA      90720

LOS ALTOS DENTAL                     BONNIE L. BATEMAN GANZ DDS                     2618 N. LOS COYOTES DIAGONAL                                                                         LONG BEACH         CA      90815

LOS ANGELES ORTHODONTICS             ARLEEN AZARMHR DDS                             9535 RESEDA BLVD STE#206                                                                             NORTHRIDGE         CA      91324




                                                                                                                                                   93
                                                                   Case 19-12689-BLS                    Doc 23                   Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                               Page 96 of 173
                                                                                                                  Consolidated List of Creditors




Name                                 Address1                               Address2                    Address3                                   Address4      City               State   Postal Code   Country

LOT STORES                           399 OAK ST, SUITE A                                                                                                         SOUTH AMBOY        NJ      08879

LOTUS HYGIENE SYSTEMS INC            1621 E. ST. ANDREWS PLACE                                                                                                   SANTA ANA          CA      92705

LOUIE EDISON DDS                     500 S ANAHEIM HILLS RD #220                                                                                                 ANAHEIM            CA      92807

LOUIS GARCIA DDS                     LOUIS GARCIA                           4500 HILLCREST RD           STE#110                                                  FRISCO             TX      75035




LOWELL PUEBLOS                       3933 BRESEE AVE                                                                                                             BALDWIN PARK       CA      91706

LOWE'S WHSLE DRUG AGENCIES LTD.      KATHLEEN ALBURY ‐ A/P                  P.O. BOX N‐7504                                                                      NASSAU                                   BAHAMAS


LOY‐LANGE BOX COMPANY                222 RUSSELL BOULEVARD                                                                                                       ST LOUIS           MO      63104‐4608

LU RONALD C                          3640 LOMITA BLVD #307                                                                                                       TORRANCE           CA      90505‐3927

LUBRIZOL ADVANCED MATERIALS INC.     P.O. BOX 643050                                                                                                             PITTSBURGH         PA      15264‐3050

LUCAS FORD ASSOCIATES                13513 NW 8TH RD                                                                                                             NEWBERRY           FL      32669

LUCAS GROUP INC.                     P.O.BOX 638364                                                                                                              CINCINNATI         OH      45263‐8364

LUCE ALLAIN                          1400 CONCORD WEST                      APT#104                                                                              LAVAL                      H7N 5M1       CANADA

LUCIAN'S FLORIST                     2468 WHITNEY AVENUE                                                                                                         HAMDEN             CT      06518

LUCILA JUAREZ                        333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                               STAMFORD           CT      06902

LUCILLE WRIGHT                       ATTN: JOE OTT                          8782 CONNER DRIVE                                                                    HUNTINGTON BEACH   CA      92647

LUCINDA ANN LEWIS DDS                390 S POTOMAC WAY STE#A                DENTIST 4 KIDZ.NET                                                                   AURORA             CO      80012

LUCKY WHOLESALE                      9 WELL ROAD N                          COLE BAY                                                                             PHILIPSBURG                              SINT MAARTEN

LUCKY WHOLESALE                      PAIAK ASWANI, LAURIE BASORA‐ALL STEP   CHW VOGES STEEG 6                                                                    PHILIPSBURG                              SINT MAARTEN

LUIGI'S PIZZERIA                     968 HIGH RIDGE ROAD                                                                                                         STAMFORD           CT      06905

LUIS A VILLANUEVA                    333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                               STAMFORD           CT      06902

LUIS ANCHONDO                        LUIS ANCHONDO                          1744 ONIZUKA                                                                         EL PASO            TX      79936




LUIS H. CADENA DDS                   606 N BEDELL AVE                                                                                                            DEL RIO            TX      78840

LUIS LICEA                           C/O PACIFIC TRIAL ATTORNEYS            ATTN: SCOTT FERRELL, ESQ.   4100 NEWPORT PLACE                         SUITE 800     NEWPORT BEACH      CA      92660

LUIS NAVARRO                         10620 MULBERRY AVE                                                                                                          FONTANA            CA      92337

LUIS PINTO DDS                       215 N. STATE COLLEGE                   STE#F                                                                                ANAHEIM            CA      92806

LUKE MAJESTA                         659 HIGHWAY 58                                                                                                              MONTEGUT           LA      70377

LUNA COMMERCE PLLC DBA LUNA DENTAL   2724 WEST COMMERCE ST                                                                                                       SAN ANTONIO        TX      78207

LUNA FAMILY DENTAL                   1125 E. 17TH ST #E227                                                                                                       SANTA ANA          CA      92701

LUNA FAMILY DENTAL                   18790 VALLEY BLVD # D                                                                                                       BLOOMINGTON        CA      92316

LUNARDI'S HQ                         ATTN: TONY LUCIA                       4650 MERIDIAN AVENUE                                                                 SAN JOSE           CA      95124

LUSTIG & YOUNG ORTHODONTICS          8450 PARK VISTA BLVD.                                                                                                       FORT WORTH         TX      76137




LUTHERAN COMMUNITY SERVICES NW       LISA LYON                              4040 SOUTH 188TH                                                                     SEATAC             WA      98188




LUXOR LAS VEGAS                      3900 LAS VEGAS BLVD SOUTH                                                                                                   LAS VEGAS          NV      89119

LWSS FAMILY DENTISTRY                904 KEMPSVILLE RD                      STE#105                                                                              VIRGINIA BEACH     VA      23464


LX TRUX                              JERRY MENDEZ                           11138 TRURO AVENUE                                                                   LENNOX             CA      90304




                                                                                                                               94
                                                                         Case 19-12689-BLS                            Doc 23                   Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                                           Page 97 of 173
                                                                                                                                Consolidated List of Creditors




Name                                      Address1                                      Address2                      Address3                                   Address4                    City             State   Postal Code   Country

Lydia OCASIO                              333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                                               STAMFORD         CT      06902

LYNDA KELLER                              7270 SIERRA DRIVE                                                                                                                                  GRANITE BAY      CA      95746

Lynese S OLLACA                           9265 SUNGLOW ST                                                                                                                                    PICO RIVERA      CA      90660

LYNNE CALDWELL                            333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                                               STAMFORD         CT      06902

M & C DRUGSTORE LTD.                      13100 N.W. 113TH AVENUE ROAD                                                                                                                       MEDLEY           FL      33178

M & S BARGAIN HUNTER                      2455 MCDONALD AVE                                                                                                                                  BROOKLYN         NY      11223

M DENTAL GROUP                            444 N HARBOR BLVD                                                                                                                                  FULLERTON        CA      92832

M. A. PATTERSON COMPANY                   DBA VIRTUAL PACKAGING                         840 MUSTANG DRIVE                                                                                    GRAPEVINE        TX      76051

M. ELSADEN                                38 DUDLEY AVE                                                                                                                                      VENICE           CA      90291

M.K. HAHN CORPORATION                     DBA PRO BEAUTY                                23375 MULHOLLAND DRIVE                                                                               WOODLAND HILLS   CA      91364

M.L. WEINER & ASSOCIATES, LTD.            43585 MONTERAY AVE                                                                                                                                 PALM DESERT      CA      92260

M+C SCHIFFER GMBH                         MARKUS HOERENBAUM                             INDUSTRIESTR. 4               53577 NEUSTADT/FERNTHAL                                                                                       GERMANY

MAAN ALHAMIDI                             7 LEWIS CIRCLE                                STE 450335                                                                                           WILMINGTON       DE      19804

MACGINNIS ORTHODONTICS                    333 W. BASTANCHURY RD # 100                                                                                                                        FULLERTON        CA      92835

MACHIDA DRUGS INC                         60 HOLOMUA ST                                                                                                                                      HILO             HI      96720

MACK ORTHODONTICS                         1906 MIDDLE RD.                                                                                                                                    BETTENDORF       IA      52722

MADELINE FARO                             14300 ALTON PKWY                                                                                                                                   IRVINE           CA      92618

MADIS BOTANICALS,INC.                     C/O WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP ATTN: FRANCIS M. GREGOREK     SYMPHONY TOWERS                            750 B STREET SUITE 2770     SAN DIEGO        CA      92101

MADISON 99 CENT & UP                      1634 A MADISON AVENUE                                                                                                                              NEW YORK         NY      10029

MADISON NO FEAR DENTISTRY                 344 S. YELLOWSTONE DRIVE                      MADISON NO FEAR DENTISTRY                                                                            MADISON          WI      53705

MADISON PEDIATRIC DENTAL & ORTHODONTICS   100 RIVER PLACE #110                                                                                                                               MADISON          WI      53716

MADURI BRIAN DDS                          101 NORTH 20TH ST                                                                                                                                  BATTLE CREEK     MI      49015

MAGALI STRUGO                             83 ALBEMARIE RD                                                                                                                                    NEW YORK         NY      10606

MAGED MOHAREB                             10800 SE 17TH CIRCLE APT 230                  PRESTIGE DENTURE CLINIC                                                                              VANCOUVER        WA      98664

MAGIC SMILES DDS                          VICTORIA SULLIVAN DDS                         5009 WINDPLAY DR                                                                                     EL DORADO        CA      95762

MAGNAKRON CORPORATION                     MIRELA FABRETI                                640 HERMAN ROAD               SUITE 1                                                                JACKSON          NJ      08527

MAHEEPS                                   LAURIE BASORA ‐ ALL STEP                      C/O BUSH & COHEN              P.O. BOX 262                                                           BELIZE CITY                            BELIZE




MAHONEY KEVIN                             W237S7605 HIGH PT. CT.                                                                                                                             BIG BEND         WI      53103




MAHONING VALLEY FAMILY DENTAL             KERI GALLAGHER                                5 VILLAS CROSSING RD                                                                                 TAMAQUA          PA      18252




MAI DENTAL SPECIALIST                     414 N CAPITOL AVE                                                                                                                                  SAN JOSE         CA      95133




MAIA SAVANA DDS                           DENTISTEALAVAL                                5100 BLVD ROBERT‐BOURASSA                                                                            LAVAL                    H7E 0A6       CANADA

MAIALINO                                  2 LEXINGTON AVENUE                                                                                                                                 NEW YORK         NY      10010




MAIDPRO OF TULSA                          12802 E. 31ST ST STE#F                                                                                                                             TULSA            OK      74146




MAILCHIMP                                 C/O THE ROCKET SCIENCE GROUP, LLC             512 MEANS STREET, SUITE 404                                                                          ATLANTA          GA      30318




                                                                                                                                             95
                                                                     Case 19-12689-BLS                            Doc 23                Filed 12/18/19
                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                       Page 98 of 173
                                                                                                                         Consolidated List of Creditors




Name                                Address1                                   Address2                           Address3                                Address4       City                        State   Postal Code   Country

MAILER'S CHOICE                     TERRI HEDGES / CAITLIN MCNAMARA (360 PR)   1504 ELM HILL PIKE                                                                        NASHVILLE                   TN      37210‐3602

MAINE POINTE                        ATTN: GENERAL COUNSEL                      INDEPENDENCE WHARF                 470 ATLANTIC AVENUE                     4TH FLOOR      BOSTON                      MA      02210

MAINE POINTE LLC                    P.O. BOX 271                                                                                                                         DANBURY                     MA      02331

MAINE REVENUE SERVICES              COMPLIANCE DIVISION                        P.O. BOX 9107                                                                             AUGUSTA                     ME      04332‐9107

MAINTENANCE CONNECTION, INC.        1477 DREW AVENUE, SUITE 103                                                                                                          DAVIS                       CA      95618

MAJESTIC SALES CORP                 NANCY SNELL                                P.O. BOX 1067                                                                             MARSHFIELD                  MA      02050

MAJORIA PHARMACY                    1805 METAIRIE RD                                                                                                                     METAIRIE                    LA      70005

MAJORIE B. EINHORN                  6003 MARILYN DR                                                                                                                      ALEXANDRIA                  VA      22310
                                                                               C/O WESTON, BENSHOOF, ROCHEFORT,
MAKERS OF KAL, INC.                 KURT WEISSMULLER                           RUBALCAVA & MACCUISH, LLP          333 SOUTH HOPE STREET                   16TH FLOOR     LOS ANGELES                 CA      90071

MAKERS OF KAL, INC.                 C/O JONES & LESTER LLP                     ATTN: JAMES G JONES                300 EAST ESPLANADE DRIVE                SUITE 1200     OXNARD                      CA      93030‐1247

MALA A. BRITTO DDS                  4080 LAFAYETTE CENTER DR.                  STE#160‐B                                                                                 CHANTILLY                   VA      20151

MALA DESAI DDS                      19 BELMORE ROAD                                                                                                                      BALWYN NORTH, VICTORIA AU   AU      03104

MALCOLM DR. STRANGE                 30960 STAGECOACH BLVD #100                                                                                                           EVERGREEN                   CO      80439

MALRIE E. JOHNSON DDS               603 S. AYERSVILLE ROAD                                                                                                               MAYODAN                     NC      27107

MANCINI ORTHODONTIC                 224 HAMPSTEAD VILLAGE                                                                                                                HAMPSTEAD                   NC      28443

MANDALAY INTERNATIONAL              2710 N. 1600 WEST PARKLAND DRIVE                                                                                                     PLEASANTVIEW                UT      84414

MANRIQUE ‐ ARUBA                    LAURIE BASORA‐ ALL STEP                    C/O: INTERPORT LOGISTICS LLC.      WAYACA 33D                                             ORANJESTED                  AW      99999

MANRIQUE ‐ ST. MAARTEN              LAURIE BASORA‐ ALL STEP                    WJA NISBETH ROAD 39                PHILISBURG                                             ST. MAARTEN                                       NETHERLANDS

MANRIQUE CAPRILES & SONS B.V.       WILLEM DA COSTA GOMEZ                      SCHARLOOWEG 17                                                                                                                              CURACAO

MANUEL CAMBEIRO                     312 BELLEVILLE TURNPIKE STE 2C                                                                                                       NORTH ARLINGTON             NJ      07031

MANUEL G. MONTES                    MANUEL G. MONTES                           4438 FOXTAIL LANE                                                                         WESTON                      FL      33331

MANUFACTURING CORE SOLUTIONS, LLC   1092 RUDYARD DRIVE                                                                                                                   PERTH AMBOY                 NJ      08861

MAPLE GROVE FAMILY                  MELANIE WHITE DDS                          39 W CHURCH STREET                 PO BOX 577                                             EVANSVILLE                  WI      53536

MARBACH RVS PLLC DBA CIELO DENTAL   7424 W. MILITARY DR                                                                                                                  SAN ANTONIO                 TX      78227

MARC GLASSMAN INC                   5841 W 130TH ST                                                                                                                      CLEVELAND                   OH      44130

MARC THOMAS DDS                     18801 E. MAIN ST #150                                                                                                                PARKER                      CO      80134

MARCELA CASILLAS                    PMB 1156 P.O. BOX 990                                                                                                                SAN LUIS                    AZ      85349




MARCELINO MARENCO                   13155 S.W. 42ND STREET SUITE 1                                                                                                       MIAMI                       FL      33175




MARCIA SODER DDS                    6002 W 62ND ST                                                                                                                       INDIANAPOLIS                IN      46278




Marcus D PEASE                      333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD                    CT      06902

Marcus D PEASE                      333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD                    CT      06902


MARCUS DEMPSEY                      225 MC FARLAND BLVD STE B                                                                                                            NORTHPORT                   AL      35476


Marcus PEASE                        333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD                    CT      06902


MARDEN'S INC.                       184 COLLEGE AVENUE                                                                                                                   WATERVILLE                  ME      04901

Margaret HAMILTON                   333 LUDLOW STREET                          SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD                    CT      06902

MARGARET KOWALCZYK DDS              2752 FORGUE DR                             STE#106                                                                                   NAPERVILLE                  IL      60564




                                                                                                                                      96
                                                                 Case 19-12689-BLS                Doc 23                Filed 12/18/19
                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                     Page 99 of 173
                                                                                                         Consolidated List of Creditors




Name                           Address1                                 Address2                  Address3                                Address4     City               State   Postal Code   Country

MARI C. LUNA                   16812 REDWING LN                                                                                                        HUNTINGTON BEACH   CA      92649

MARIA A DURAN                  333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902

MARIA A/P PAMIDA               P.O. BOX 3856                                                                                                           OMAHA              NE      68103‐0856

MARIA ANTONIA BALCE DDS        1010 S HACIENDA BLVD                                                                                                    HACIENDA HEIGHTS   CA      91745




MARIA BALAGTAS DDS             318 W. BALL RD                                                                                                          ANAHEIM            CA      92805

MARIA BUDGETT                  13428 COLDBROOK AVE                                                                                                     BELLFLOWER         CA      90706

MARIA C SANCHEZ                333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902

MARIA CALCINA DDS              19214 CLAY RD. STE D                                                                                                    KATY               TX      77449

MARIA I. BERRIOS DDS           48 CAPRI ST                              PASEO LAS BRISAS                                                               SAN JUAN           PR      00926

MARIA INES JALDIN VEIZAGA      333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902

MARIA LISA LORENTE DDS         4940 IRVINE BLVD                         FL: 2ND, STE #203                                                              IRVINE             CA      92620

MARIA LOPEZ                    521 MAPLE STREET                                                                                                        LA HABRA           CA      90631

MARIA MARRAHZINI‐GROSMAN       4401 S. FLAMINGO RD #109                                                                                                DAVIE              FL      33330

MARIA MORATO DDS               2138 E. LINCOLN AVE                                                                                                     ANAHEIM            CA      92806

MARIA N EZZEDDINE              333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902

MARIA SEGURA                   333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902

MARIA T LOPEZ                  333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902

MARIA TELLEZ                   333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902




MARIA VALENCIA                 13646 DRONFIELD AVENUE                                                                                                  SYLMAR             CA      91342

MARIANO CAVERO LEVITA DDS      1005 W. BUSH ST                                                                                                         LEMOORE            CA      93245




MARICEL B. GUARIN‐FORTIN DDS   1439 E COLORADO ST                                                                                                      GLENDALE           CA      91205

Maricela MARTINEZ              333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902

MARIE GUANZON                  330 E 35TH STREET                        APT. 1                                                                         NEW YORK           NY      10016

MARIETTA CORPORATION           ATTN: EVP, GENERAL COUNSEL & SECRETARY   101 MACINTOSH BOULEVARD                                                        CONCORD                    L4K 4R5       CANADA

MARIETTA CORPORATION           ATTN: GENERAL COUNSEL                    101 MACINTOSH BOULEVARD                                                        CONCORD                    L4K 4RS       CANADA

MARIETTA CORPORATION           ATTN: GENERAL COUNSEL                    101 MACINTOSH BOULEVARD                                                        CONCORD                    L4K 4R5       CANADA

MARIETTA CORPORATION           ATTN: BRAND MANAGER                      37 HUNTINGTON STREET                                                           CORTLAND           NY      13045

MARIETTA CORPORATION           JULIA CHEA 905 660‐0444 X200299          DEPT CH 14106                                                                  PALATINE           IL      60055‐4106

MARIETTA CORPORATION           ATTN: GENERAL COUNSEL                    37 HUNTINGTON STREET                                                           CORTLAND           NY      13045

MARIETTA CORPORATION           ATTN: GENERAL COUNSEL                    47 HUNTINGDON STREET                                                           CORTLAND           NY      13065

MARILYN MILLER                 2029 SANTA YSABEL GLEN                                                                                                  ESCONDIDO          CA      92026




MARILYN U. MACNIVEN‐YOUNG      517 1/2 MARIGOLD AVENUE                                                                                                 CORONA DEL MAR     CA      92625

Marina BURNETT                 333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902

MARINA MILSTEIN ORTHODONTICS   7095 DOUGLAS BLVD #A                                                                                                    GRANITE BAY        CA      95746

MARINE CORPS COMM SERV         P.O. BOX 55018                                                                                                          BEAUFORT           SC      29904‐5018

MARIO CORTES                   333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                         STAMFORD           CT      06902




                                                                                                                      97
                                                                    Case 19-12689-BLS                     Doc 23               Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                              Page 100 of 173
                                                                                                                  Consolidated List of Creditors




Name                                Address1                              Address2                         Address3                                Address4      City                          State   Postal Code   Country

MARIO PAZ DDS                       4553 GLENCOE AVE #330                                                                                                        MARINA DEL REY                CA      90292

MARIO THE BAKER                     864 HIGH RIDGE ROAD                                                                                                          STAMFORD                      CT      06905

MARISELA APODACA DDS                FRACCIONAMIENTO RESIDENCIAS CP                                                                                               CALLE CARMEN                          3500          MEXICO

Marisol PEREZ                       333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD                      CT      06902


MARITA SMITH                        5C MEDICAL PARK DRIVE                                                                                                        POMONA                        NY      10970

MARITES SOTTO DDS                   890 EASTLAKE PARKWAY # 307                                                                                                   CHULA VISTA                   CA      91914

MARITONE SUANSING‐OLAER DDS         4867 EAGLE ROCK BLVD # A                                                                                                     LOS ANGELES                   CA      90041

MARITZA F BOTERO                    333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD                      CT      06902

MARJAN KELISHADI DDS                23541 AVALON BLVD                                                                                                            CARSON                        CA      90745

MARK A WALSH                        333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD                      CT      06902

MARK A. EVINGER DDS                 9010 CAMPO RD                                                                                                                SPRING VALLEY                 CA      91977


MARK ABRAMOWITZ                     6516 CERVANTES AVE                                                                                                           FORT WORTH                    TX      76133

MARK BERDAHL DDS                    6301 S. MINNESOTA AVE STE 100                                                                                                SIOUX FALLS                   SD      57108


MARK BOLLAERT DDS                   3001 41ST ST                                                                                                                 MOLINE                        IL      61265

MARK CORKE DDS                      1550 MATTHEW DR.                                                                                                             FORT MYERS                    FL      33907

MARK D. BABCOCK DDS                 640 DENBIGH BLVD # 1                                                                                                         NEWPORT NEWS                  VA      23608‐4404

MARK EXLER DDS                      16311 VENTURA BLVD #530                                                                                                      ENCINO                        CA      91436

MARK HABLINSKI DDS                  5311 KIRBY DR. STE 209                                                                                                       HOUSTON                       TX      77005

MARK J. URBAN DDS                   2061 PALM BAY RD NE                   STE#103                                                                                PALM BAY                      FL      32905

MARK ROTHSTEIN DDS                  235 TOWN CENTER PKWY                  STE#I                                                                                  SANTEE                        CA      92071

MARK RYKESS DDS                     188‐2025 CORYDONN AVE                 TUXEDO PARK SHOPPING CENTER                                                            WINNIPEG MANITOBA                     R3P ON5       CANADA

MARK SOLOFF                         115D HIGHVIEW AVE                                                                                                            STAMFORD                      CT      06907

MARK WALSH                          23872 VIA MONTE                                                                                                              COTO DE CAZA                  CA      92679

MARK WANG DDS                       2991 TREAT BLVD                       STE B                                                                                  CONCORD                       CA      94518

MARKET BASKET CONSOLIDATED          P.O. BOX 1717                                                                                                                NEDERLAND                     TX      77627‐1717

MARKET GROCERY COMPANY              P.O. BOX 397                                                                                                                 FOREST PARK                   GA      30298‐0397

MARKET TRACK LLC                    P.O. BOX 28781                                                                                                               NEW YORK                      NY      10087‐8781

MARKET6 INC.                        A DIVISION OF 84.51 LLC               P.O. BOX 635029                                                                        CINCINNATI                    OH      45263‐5029

MARKET6, INC. *CLOSED‐USE MAR600*   9 PARKWAY NORTH, SUITE 200                                                                                                   DEERFIELD                     IL      60015

MARKETING EVALUATIONS INC           THE Q SCORES COMPANY                  1129 NORTHERN BLVD, SUITE 404                                                          MANHASSET                     NY      11030


MARKETON INC.                       4205 BALDWIN AVENUE                                                                                                          EL MONTE                      CA      91731

MAR‐KEY CONSULTING                  136 TULIP LANE                                                                                                               FREEHOLD                      NJ      07728

MARKS & CLERK LLC                   P.O. BOX 635229                                                                                                              CINCINNATI                    OH      45263‐5229

MARKUS C. BOSER DDS                 85748 GARCHING BEI MUNCHEN                                                                                                   BURGERMEISTER AMON STRABE 5           85748         GERMANY

MARLBORO DENTAL CARE                65 FREMONT STREET STE # 2A                                                                                                   MARLBORO                      MA      01752

MARLBORO PEDIATRIC DENTISTRY        7 SOUTH MAIN ST. #G                                                                                                          MARLBORO                      NJ      07746


MARLIN SALMON DDS                   5A BATAVIA CITY CTR                                                                                                          BATAVIA                       NY      14020




                                                                                                                               98
                                                                           Case 19-12689-BLS                          Doc 23                  Filed 12/18/19
                                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                                             Page 101 of 173
                                                                                                                                 Consolidated List of Creditors




Name                                          Address1                           Address2                              Address3                                   Address4      City                 State   Postal Code   Country




MARLOWE DR. MILLER                            816 SOUTH MUSTANG RD.                                                                                                             YUKON                OK      73099




MARQUEZ GUADALUPE DDS                         2452 FENTON ST, SUITE#200                                                                                                         CHULA VISTA          CA      91914

MARRIOTT INTERNATIONAL INC.                   MARIA LARREA                       C/O BLT MANAGEMENT LLC                1 ELMCROFT ROAD, SUITE 500                               STAMFORD             CT      06902


MARS CHESAPEAKE CENTER                        9627 PHILADELPHIA RD                                                                                                              BALTIMORE            MD      21237‐4155

MARSH SUPERMARKETS                            ACCOUNTS PAYABLE                   9800 CROSSPOINT BLVD                                                                           INDIANAPOLIS         IN      46256

MARSH SUPERMARKETS LLC                        JENNIFER SMITH                     9800 CROSSPOINT BLVD                                                                           INDIANAPOLIS         IN      46256

MARSHALL COUNTY HEALTH DEPT.                  VICKIE K. EARNEST                  513 6TH STREET                                                                                 MOUNDSVILLE          WV      26041

MARSHALL ORTHODONTICS                         YO IMAI‐MARSHALL DDS               3855 AVOCADO BLVD # 200                                                                        LA MESA              CA      91941

MARSHALL S. GREENBERG DDS                     201 DIVISION ST                                                                                                                   ANSONIA              CT      06401‐1138

MARSHALLS ‐ DO NOT USE                        P.O. BOX 9126                                                                                                                     FRAMINGHAM           MA      01701

MARTA BECKER DDS                              MARTA BECKER                       33915 1ST WAY SOUTH                   STE 100                                                  FEDERAL WAY          WA      98003

MARTHA I. VELEZ DDS                           469 N. FRESNO ST                                                                                                                  FRESNO               CA      93701

MARTHA KERSHAW                                2785 DANBURY LN                                                                                                                   ANN ARBOR            MI      48103

MARTHA LUEGE                                  112 SELLAS ROAD SOUTH                                                                                                             LADERA RANCH         CA      92694

MARTHA LUISA DUARTE                           LAURIE BASORA‐ALL STEP             MERCADO CENTRAL MODULO 101‐102                                                                 MANAGUA                                    NICARAGUA

MARTHA MARIA BASURTO BAEZA                    767 ELIGIO DR.                                                                                                                    EL PASO              TX      79927

MARTHA PATRICIA PARROQUIN DDS                 3709 BALDWIN PARK #J                                                                                                              BALDWIN PARK         CA      91706

MARTHA SERRATO                                7510 MAGNOLIA AVE                  STE#207                                                                                        RIVERSIDE            CA      92504

MARTIN BAUMGARDNER DDS                        506 W. PAIGE AVE.                                                                                                                 BARBERTON            OH      44203

MARTIN DOUGLAS DDS                            1310 E SWAIN RD                    STE#2                                                                                          STOCKTON             CA      95210


MARTIN SCHOCH DDS                             DR. SCHOCH                         THEATERSTRASSE1‐3                                                                              WUERZBURG, GERMANY   GM      97070

MARTINEZ MARIO                                6601 S.W. 80TH ST. STE 212                                                                                                        MIAMI                FL      33143




MARTINEZ ORTHODONTICS                         6381 BRIDGETOWN RD.                                                                                                               CINCINNATI           OH      45248

MARTIN'S SUPER MARKETS                        P.O. BOX 2709                                                                                                                     SOUTH BEND           IN      46680‐2709

MARTY SNIDER & ASSOCIATES                     2030 SOUTH TRYON STREET            SUITE 3A                                                                                       CHARLOTTE            NC      28203‐5290

MARVEL BRANDS LLC                             YOLANDA CRUZ                       500 S. BUENA VISTA STREET, MC 3301                                                             BURBANK              CA      91521

MARVEL BRANDS LLC                             ATTN: GENERAL COUNSEL              135 WEST 50TH STREEET                 7TH FLOOR                                                NEW YORK             NY      10020

MARVEL CHARACTERS B.V. *CLOSED‐USE MAR2000*   BUSINESS ADDRESS W‐8ECI            1600 ROSECRANS AVENUE                 BUILDING 7 ‐ SUITE 110                                   MANHATTAN BEACH      CA      90266

MARVIN S. KOBURI DDS                          DR. MARVIN                         1031 TERRA NOVA BLVD                                                                           PACIFICA             CA      94044




MARY BRATTICH                                 2206 CREST DR                                                                                                                     EL CAJON             CA      92102

MARY DENTAL                                   DOSHI DIVYA DDS                    415 N. MARY AVE. #114                                                                          SUNNYVALE            CA      94085

MARY RUBLEY                                   4310 FAIRCOURT DRIVE                                                                                                              VALRICO              FL      33596

MARY WEBB BROWN DDS                           203 S. CHERRY ST                                                                                                                  GREENVILLE           KY      42345

MARY WIENER                                   44 UNIVERSITY HEIGHTS                                                                                                             STONY BROOK          NY      11790

MARYAM SINA DDS                               2551 N GREEN VALLEY PKWY #400A                                                                                                    HENDERSON            NV      89014




                                                                                                                                              99
                                                                             Case 19-12689-BLS                 Doc 23                Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                            Page 102 of 173
                                                                                                                       Consolidated List of Creditors




Name                                         Address1                              Address2                     Address3                                Address4               City           State   Postal Code   Country


Mary‐Beth LONEGAN                            333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD       CT      06902




MARYLAND STATE COMPTROLLER                   80 CALVERT STREET                     P.O. BOX 466                                                                                ANNAPOLIS      MD      21404‐0466




MARY'S SMILE DENTURES                        3969 STANLEY LN. SOUTH                MARY LEDESMA                                                                                SALEM          OR      97302




MARYSOL REALON DDS                           259 E. LOUISE AVE                                                                                                                 LATHROP        CA      95330




MASARU KOBAYASHI                             333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD       CT      06902




MASON BROS GROCERY                           P.O. BOX 230                                                                                                                      WADENA         MN      56482

MASONIC HOME AND SCHOOL OF TEXAS             KATHY TACKETT                         338 GRAPEVINE HWY                                                                           HURST          TX      76054

MASSACHUSETTS DEPARTMENT OF REVENUE          436 DWIGHT STREET                                                                                                                 SPRINGFIELD    MA      01103

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY ATTN: JOHN LIGUORI                     MANAGING DIRECTOR            JFIN ASSET MANAGEMENT LLC               1295 STATE STREET      SPRINGFIELD    MA      01111‐0001

MASSIEL A MUNOZ                              333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD       CT      06902

MASSY DISTRIBUTION (USA) LTD                 LAURIE BASORA‐ ALL STEP               13100 NW 113TH AVENUE                                                                       MEDLEY         FL      33178




MASSY DISTRIBUTION(BARBADOS) LTD             LAURIE BASORA‐ALL STEP                                             SPRING GARDEN HIGHWWAY                                         ST. MICHAEL            99999         BARBADOS

MASTERPIECE SMILES                           2526 SHALLOW FORD RD                                                                                                              MARIETTA       GA      30066

MATHEW PELUSO DDS                            441 POMPTON AVE                                                                                                                   CEDAR GROVE    NJ      07009

MATHEW TURPIN DDS                            221 MCMILLAN RD.                      STE#B                                                                                       WEST MONROE    LA      71291

MATRIXX PICTURES LLC                         VAN VANDEGRIFT                        3122 SANTA MONICA BLVD.      SUITE 201                                                      SANTA MONICA   CA      90404




MATRIXX PICTURES LLC                         ATTN: GENERAL COUNSEL                 3122 SANTA MONICA BLVD.      SUITE #201                                                     SANTA MONICA   CA      90404

MATT BAILEY                                  11964 KIOWA AVENUE                    #8                                                                                          LOS ANGELES    CA      90049

MATT SAWTELLE                                78 DEER HILL DRIVE                                                                                                                RIDGEFIELD     CT      06877

MATTEL INC                                   333 CONTINENTAL BLVD                                                                                                              EL SEGUNDO     CA      90245

MATTEL INC                                   ATTN: GENERAL COUNSEL                 333 CONTINENTAL BOULEVARD    MAIL STOP TWR 12‐1                                             EL SEGUNDO     CA      90245

MATTER LLC                                   C/O DAVID SCHWEITZER                  259A NEWTOWN TURNPIKE                                                                       WESTON         CT      06883

MATTHEW E. DR. FREEMAN                       4205 SAN FELIPE RD                    SUITE: 220                                                                                  SAN JOSE       CA      95135

MATTHEW FORTNA DDS                           10261 ROUTE 60                                                                                                                    FREDONIA       NY      14063

MATTHEW JOHNSON                              8903 REGENTS PARK DR. STE 150                                                                                                     TAMPA          FL      33647

MATTHEW MCEACHRAN DDS                        3371 W CARLTON RD                                                                                                                 HILLSIDE       MI      49242

MATTHEW NG, DMD, MSD, PA                     6052 N. FRY ROAD                      STE H                                                                                       KATY           TX      77449

MATTHEW PELUSO DDS                           441 POMPTON AVE                                                                                                                   CEDAR GROVE    NJ      07009

MATTHEW R. COOK                              917 CHESTNUT AVE                                                                                                                  WILMETTE       IL      60091

MATTHEW SAWTELLE                             333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD       CT      06902

MATTHEW WIRIG DDS                            375 N STEPHAINE ST # 211              STE#120                                                                                     HENDERSON      NV      89014

MAUI ORTHODONTICS                            285 WEST KAAHUMANU AVSUITE 220                                                                                                    KAHULUI        HI      96732

MAUREEN BATTAINI                             849 GARDEN RD                                                                                                                     ORANGE         CT      06477




                                                                                                                                     100
                                                                     Case 19-12689-BLS                         Doc 23               Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                   Page 103 of 173
                                                                                                                       Consolidated List of Creditors




Name                                  Address1                                 Address2                         Address3                                Address4      City              State   Postal Code   Country

MAUREEN JOHNSON                       19 EAST 57TH STREET                                                                                                             NEW YORK          NY      10022

MAURICE FIROUZ DDS                    11645 WILSHIRE BLVD #1060                                                                                                       LOS ANGELES       CA      90025


MAURICIO ARGUELLO DDS                 8811 FRANKWAY DR                         STE A                                                                                  HOUSTON           TX      77096

MAX DR. SWANCUTT                      1901 WESTCLIFF STE#4                                                                                                            NEWPORT BEACH     CA      92660

MAXI FOODS LLC                        8616 CALIFORNIA AVENUE                                                                                                          RIVERSIDE         CA      92504

MAXIMA SUPPLY                         KARA LUKOMSKI                            P.O. BOX 610                                                                           HOLT              MI      48842

MAXIMA SUPPLY LLC                     3909 HOLT ROAD                           P.O. BOX 610                                                                           HOLT              MI      48842

MAXUS COMMUNICATIONS                  15981 COLLECTIONS CENTER DRIVE                                                                                                  CHICAGO           IL      60693

MAYA MANAGEMENT GROUP LLC             1141 HILLGUARD ROAD                                                                                                             DALLAS            TX      75243

MAYFAIR MARKETS                       ATTN: BERNARD SIMONS                     1901 AVENUE OF THE STARS         #700                                                  LOS ANGELES       CA      90067




MAYFLOWER DENTAL SUPPLY               MICHAEL BUCCINO, CEO                     837 W. FALMOUTH HIGHWAY                                                                FALMOUTH          MA      02540

MAYMI, RIVERA & ROTGER, PSC           P.O. BOX 11897                                                                                                                  SAN JUAN          PR      00922

MCCARTHY                              MATT MCCARTHY                            21197 SUNDIAL COURT                                                                    ASHBURN           VA      20148

MCCARTHY TETRAULT LLP                 1000 DE LA GAUCHETIÈRE STREET WEST       SUITE 2500                                                                             MONTRÉAL, QC              H3B 0A2       CANADA

MCGRADE DENISE                        5805 COIT RD #101                                                                                                               PLANO             TX      75093

MCINTYRE GROUP                        63 GLOVER AVENUE                                                                                                                NORWALK           CT      06850

MCKESSON CORPORATION                  C/O BANK OF AMERICA LOCKBOX SERVICES     15876 COLLECTION CENTER DRIVE                                                          CHICAGO           IL      60693

MCKESSON FIN CTR DOC PROC             P.O. BOX 4017                                                                                                                   DANVILLE          IL      61834‐4017

MCKESSON FINANCIAL CENTER             P.O. BOX 819067                                                                                                                 DALLAS            TX      75381




MCKESSON MEDICAL SURGICAL             P.O.BOX 4059                                                                                                                    DANVILLE          IL      61834

MCLANE CO. INC.                       CENTRAL A/P                              P.O. BOX 6131                                                                          TEMPLE            TX      76503




MCLANE COMPANY INC.                   CHAROLETTE WILLIAMS                      P. O. BOX 6115                   4747 MCLANE PKWY                                      TEMPLE            TX      76503




MCLANE GLOBAL                         16607 CENTRAL GREEN                      SUITE 400                                                                              HOUSTON           TX      77032

MCLAURIN DENTAL                       12 S. 6TH STREET                                                                                                                BAY SPRINGS       MS      39422

MCMILLEN ORTHODONTICS                 1226 HARTFORD AVE.                                                                                                              JOHNSTON          RI      02919

MCNA DENTAL PLAN                      DAVID PERPINA                            200 WEST CYPRESS CREEK ROAD      STE# 500                                              FORT LAUDERDALE   FL      33309

MCNAMARA ORTHODONTICS                 321 N. INGALLS                                                                                                                  ANN ARBOR         MI      48104

MCW GROUP INC.                        MARIANNE CAPONNETTO                      5 HIDDEN VALLEY WAY                                                                    BEDFORD           NY      10506

MDV NASH FINCH                        NATISHA MCRAE                            1133 KINGWOOD AVE                                                                      NORFOLK           VA      23502

MDV NASH FINCH                        P.O. BOX 29                                                                                                                     NORFOLK           VA      23501‐0029

MEAGHAN FRAYNE                        ANGELO DAVID SALON ATTN: CESAR JESENA)   48 EAST 43 STREET, 2ND FLOOR                                                           NEW YORK          NY      10017

MEDCARE, LLC                          FENNY CUNG                               5115 RTE. 38 WEST                                                                      PENNSAUKEN        NJ      08109

MEDIA CENTER DENTAL                   2901 W OLIVE AVE                         LEE NANCY DDS                                                                          BURBANK           CA      91505

MEDIA TEMPLE                          6060 CENTER DRIVE, 5TH FLOOR             P.O. BOX 732842                                                                        LOS ANGELES       CA      90045

MEDICAL CENTER CHILDREN'S DENTISTRY   DR. CASSANDRA ELKINS                     18330 GRAN MESA                                                                        SAN ANTONIO       TX      78259

MEDICOSMETICS ARUBA N.V.              LAURIE BASORA‐ALL STEP                   20033 OAKFLOWER AVE                                                                    TAMPA             FL      33647




                                                                                                                                   101
                                                                           Case 19-12689-BLS                     Doc 23                  Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                          Page 104 of 173
                                                                                                                            Consolidated List of Creditors




Name                                            Address1                         Address2                         Address3                                   Address4        City              State   Postal Code   Country

MEG HAMILTON                                    280 SOUNDVIEW AVENUE                                                                                                         FAIRFIELD         CT      06825

MEGAN DRISCOLL LLC                              ATTN: GENERAL COUNSEL            49 WEST 24TH STREE, 7TH FLOOR                                                               NEW YORK          NY      10010

MEGAN DRISCOLL LLC D/B/A EVOLVE MKD             ATTN: MEGAN DRISCOLL             49 WEST 24TH STREET              7TH FLOOR                                                  NEW YORK          NY      10010

MEHMET DR. KAHVECI DMD                          177 STATE ST.                    LOBBY B                                                                                     BOSTON            MA      02109

MEHRAN KHAZIAN DDS                              650 DOUGLAS DRIVE                STE#101                                                                                     OCEANSIDE         CA      92058

MEIJER                                          333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

MELANIE WANG DDS                                10432 RESERVE DR # 114                                                                                                       SAN DIEGO         CA      92127

Melissa A BOOKER                                333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

MELISSA BROWN DDS                               149 WALNUT ST.                                                                                                               CORNING           NY      14830

MELISSA COLE                                    MELISSA COLE                     4997 BOG HOLLOW RD                                                                          TITUSVILLE        FL      32780

MELISSA E FRAIOLI                               103 B HALSTEAD AVE                                                                                                           GREENWICH         CT      06831

Melissa L EDWARDS                               333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

MELLAS ORTHODONTICS                             STELLA MELLAS DDS                665 MARTINSVILLE RD #217                                                                    BASKING RIDGE     NJ      07920

MELODY INTERNATIONAL                            400 WATER ST STE#203                                                                                                         ROCHESTER         MI      48307

MELVILLE CANDY CORPORATION                      28 YORK AVE                                                                                                                  WEYMOUTH          MA      02368

MELVYN LEIFERT DDS                              #30 5TH AVE. FLOOR 1K                                                                                                        NEW YORK          NY      10011

MEMPHIS CENTER FOR FAM COSMET                   725 W. BROOKHAVEN CIR                                                                                                        MEMPHIS           TN      38117

MENARDS                                         ATTN: ACCOUNTS PAYABLE           5101 MENARD DR                                                                              EAU CLAIRE        WI      54703

MENARDS                                         ATTN: ACCOUNTS PAYABLLE          5101 MENARD DRIVE                                                                           EAU CLAIRE        WI      54703

MENASHA PACKAGING COMPANY LLC                   ROBIN OILSCHLAGER                75 REMITTANCE DRIVE              DEPT 6970                                                  CHICAGO           IL      60675‐6970

MENSHEN PACKAGING USA INC                       CATHIE GRANATELL                 21 INDUSTRIAL PARK                                                                          WALDWICK          NJ      07463

MERCEDES‐BENZ                                   FINANCIAL SERVICES               P.O. BOX 5209                                                                               CAROL STREAM      IL      60197‐5209


MERCHANDISE INC                                 P.O. BOX 10                                                                                                                  MIAMITOWN         OH      45041

MERCHANTS DIST INC                              KERRY HARRIS                     P.O. BOX 2148                                                                               HICKORY           NC      28603‐2148

MEREDITH HERMAN                                 3410 MORRO BAY AVE.                                                                                                          DAVIS             CA      95616

MEREDITH SOMERS                                 333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

MERIDIA MEDIA                                   1219 MORNINGSIDE DR #143                                                                                                     MANHATTAN BEACH   CA      90266

MERLE, ZICHERMAN, LAGO & ASSO.                  1 ROOSEVELT AVENUE               ATTN: ALAN R. ZICHERMAN DDS                                                                 PEABODY           MA      01960

MERRIT R. BROWN DDS                             58 LA FAYETTE AVE.                                                                                                           MORRISTOWN        NJ      07960

MERTEN DENTAL S.R.O.                            MARTINA DUSKOVA                  MICHELSKA1538/111                PRAHA 4                                                    MICHLE                    141 00        CZECH REPUBLIC

MERYL G MCDANIEL                                333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD          CT      06902

MESA FAMILY DENTAL                              TOURAN DAVOID                    5450 CLAIRMONT MESA BLVD         STE#C                                                      SAN DIEGO         CA      92117

METABOLIFE INTERNATIONAL, INC.,                 C/O RIORDAN & MCKINZIE           ATTN: STEVEN S. SPITZ            300 SOUTH GRAND AVENUE                     29TH FLR        LOS ANGELES       CA      90071 3109




METACOMMUNICATIONS, INC                         201 E WASHINGTON ST              SUITE 401, A/R, FLOOR3                                                                      IOWA CITY         IA      52240‐4026

METLIFE SBC                                     P.O. BOX 804466                                                                                                              KANSAS CITY       MO      64180‐4466

METRO GENERAL ENTERPRISES                       DAVID TANG                       DBA T&L TRADING                  22806 56TH STREET                                          OAKLAND GARDENS   NY      11364

METROPOLIAN FORD                                12477 PLAZA DRIVE                STEVE EVANS                                                                                 EDEN PRAIRIE      MN      55344

METROPOLITAN PAVILION                           125 WEST 18TH STREET                                                                                                         NEW YORK          NY      10011

MEXICO VITAL S A DE C V, A MEXICO CORPORATION   FELDMAN GALE                     ONE BISCAYNE TOWER               2 SOUTH BISCAYNE BOULEVARD                 30TH FLOOR      MIAMI             FL      33131




                                                                                                                                        102
                                                                                 Case 19-12689-BLS                             Doc 23                   Filed 12/18/19
                                                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                                                       Page 105 of 173
                                                                                                                                           Consolidated List of Creditors




Name                                            Address1                                 Address2                                   Address3                                Address4      City             State   Postal Code   Country

MEXICO VITAL S A DE C V, A MEXICO CORPORATION   JOHN C CAREY                             1395 BRICKELL AVENUE SUITE 700                                                                   MIAMI            FL      33131

MEXICO VITAL S A DE C V, A MEXICO CORPORATION   PERRY J VISCOUNTY                        650 TOWN CENTER DRIVE, SUITE 2000                                                                COSTA MESA       CA      92626
                                                                                         ATTN: PERRY J VISCOUNTY, ESQ.; JEANINE L
MEXICO VITAL S A DE C V, A MEXICO CORPORATION   SHEPPARD MULLIN RICHTER & HAMPTON        HAYES, ESQ                                 333 S HOPE STREET                       48TH FL       LOS ANGELES      CA      90071

MEXICO VITAL S A DE C V, A MEXICO CORPORATION   JEANINE L HAYES                          333 S HOPE ST, 48TH FL                                                                           LOS ANGELES      CA      90071‐1448


MEYERS SUPPLY INCORPORATED                      191 SHERIDAN DRIVE                                                                                                                        NAUGATUCK        CT      06770

MGA ENTERTAINMENT INC                           16380 ROSCOE BLVD                        SUITE 110                                                                                        VAN NUYS         CA      91406


MGA ENTERTAINMENT, INC.                         ATTN: DIRECTOR OF N. AMERICA LICENSING   LISA FOSTER                                16380 ROSCOE BOULEVARD                                VAN NUYS         CA      91406

MI CASA FAMILY DENTISTRY                        5405 S PLEASANT VALLEY RD # 40           RAQUEL                                                                                           AUSTIN           TX      78744

MIAMI CENTER FOR ORTHODONTICS                   ENRIQUEZ GALLO                           14660 SW 26TH ST.                                                                                MIAMI            FL      33185

MIAMI CENTER FOR OTHRODONTICS                   14660 SW 26TH ST.                                                                                                                         MIAMI            FL      33175




MIAMI DADE DISTRIBUTORS                         ALBA KHAN                                8378 NW 66TH STREET                                                                              MIAMI            FL      33166

MICHAEL A ATCHLEY                               601 BRANDYWINE CT                                                                                                                         OLD HICKORY      TN      37138

MICHAEL A. CRIST DDS                            13303 CHAMPION FOREST DR                 STE#10                                                                                           HOUSTON          TX      77069

MICHAEL A. DINARDO                              C/O YANNY & SMITH                        1925 CENTURY PARK EAST, SUITE 1260                                                               LOS ANGELES      CA      90067

MICHAEL A. ROSSITCH DDS                         3698 LARGENT WAY NW #201                                                                                                                  MARIETTA         GA      30064


MICHAEL ADJEI ZAHAM                             1875 CHATTAHOOCHEE RUN DR                                                                                                                 SUWANEE          GA      30024

MICHAEL ANDREW MULLEN                           C/O GAEBE MULLEN ANTONELLI & DIMATTEO    420 S DIXIE HIGHWAY, 3RD FLOOR                                                                   CORAL GABLES     FL      33146

MICHAEL BERRY                                   6004 NW 9 HWY                                                                                                                             PARKVILLE        MO      64152

MICHAEL CALLAN DDS                              314 3RD AVE SOUTH                                                                                                                         CLINTON          IA      52732

MICHAEL CHILDS DDS                              2134 NICHOLASVILLE RD #13                                                                                                                 LEXINGTON        KY      40503

MICHAEL CLARK                                   500 WINSTON SALEM AVE                    UNIT 501                                                                                         VIRGINIA BEACH   VA      23451

MICHAEL DIEP DDS                                330 N LEMON AVE                                                                                                                           WALNUT           CA      91789

MICHAEL DUONG DDS                               139 PROSPECT ST.                                                                                                                          RIDGEWOOD        NJ      07450




MICHAEL E. DR. CLARK DDS                        403 E. MC KAY ST.                                                                                                                         FRONTENAC        KS      66763

MICHAEL ESHELMAN DDS PLLC                       4840 W. PANTHER CREEK STE 211                                                                                                             WOODLANDS        TX      77381

MICHAEL F. DR. BURNS                            405 LAKE COOK RD. STE 208                                                                                                                 DEERFIELD        IL      60015

MICHAEL FOWLER DDS                              38 SUNTREE PLACE STE# 1                                                                                                                   MELBOURNE        FL      32940

MICHAEL HORASANIAN DDS                          39735 EVERGREEN DR                                                                                                                        OAKHURST         CA      93644


                                                                                         201 SOUTH BISCAYNE BOULEVARD, SUITE
MICHAEL J. WEBER                                C/O FELDMAN, GALE & WEBER                1970                                                                                             MIAMI            FL      33131

MICHAEL KABOT DDS                               655 W 14 MILE RD #200                                                                                                                     CLAWSON          MI      48017

MICHAEL LOBO                                    333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD         CT      06902

MICHAEL MILANO                                  5143 FORDON COURT                                                                                                                         CINCINNATI       OH      45244

MICHAEL MINARS DDS                              4350 SHERIDAN ST. #200                                                                                                                    HOLLYWOOD        FL      33021

MICHAEL MOSTOFI DDS                             15 MAREBLU STE# 360                                                                                                                       ALISO VIEJO      CA      92656

MICHAEL P. OLINITS DDS                          RTE 940 POCONO SUMMIT PLAZA                                                                                                               POCONO SUMMIT    PA      18346

MICHAEL R. CERINO RECRUITING ASSOCIATES         P.O. BOX 1294                                                                                                                             WILLOW GROVE     PA      19090‐0994




                                                                                                                                                        103
                                                                Case 19-12689-BLS                   Doc 23                Filed 12/18/19
                                                                                                             High Ridge Brands Co., et al.
                                                                                                                                                         Page 106 of 173
                                                                                                             Consolidated List of Creditors




Name                              Address1                            Address2                       Address3                                 Address4      City              State   Postal Code   Country


MICHAEL RAFFO DDS                 2185 41ST AVE                                                                                                             CAPITOLA          CA      95010


MICHAEL RILLA                     2424 17TH ST                                                                                                              EUREKA            CA      95501

MICHAEL SMITH                     3773 FOLSOM ST.                                                                                                           SAN FRANCISCO     CA      94110

MICHAEL SOULT DDS                 974 BETHEL RD                       SUITE E                                                                               COLUMBUS          OH      43214

MICHAEL WILSON DDS                2900 CROASDAILE DR                  STE#3                                                                                 DURHAM            NC      27705

MICHAEL ZAWISHA                   P.O. BOX 763                                                                                                              DINGMANS FERRY    PA      18328

MICHELE DR. DOZIER                1107 SLIGO CREEK PKWY                                                                                                     TAKOMA PARK       MD      20912

MICHELLE COSENTINO‐GREENMAN       80 WRIGHT STREET                                                                                                          WESTPORT          CT      06880




MICHELLE ERICKSON                 333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD          CT      06902

MICHELLE GALVEZ                   1301 31ST ST SOUTH                                                                                                        TACOMA            WA      98444

MICHELLE KUN DDS                  612 WALT WHITMAN RD                 KIDS DENTISTRY                                                                        MELVILLE          NY      11747

Michelle M. ALEXANDER             333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD          CT      06902

MICHIGAN DEPARTMENT OF TREASURY   430 W ALLEGAN ST                                                                                                          LANSING           MI      48933

MICRO QUALITY LABS INC.           3120 N. CLYBOURN AVENUE                                                                                                   BURBANK           CA      91505
                                                                                                                                                                                                    NORTH MARIANA
MICRONESIAN BROKERS(CNMI) INC.    P.O. BOX 504479                                                                                                           SAIPAN                    96950‐4479    ISLANDS

MICROSOFT                         P.O. BOX 842103                                                                                                           DALLAS            TX      75284‐2103

MID STATES SERVICE INC            580 NORTH BEACH STREET                                                                                                    FORT WORTH        TX      76111

MID‐CITY DENTAL                   BANG DO                             4090 EL CAJON BLVD             STE F                                                  SAN DIEGO         CA      92105

MIDDLEBRIDGE MARKETING            DIANE CHARBONEAU                    1525 OLD LOUISQUISSET PIKE                                                            LINCOLN           RI      02865

MIDDLETOWN PROFESSIO CAR WASH     249 ROUTE 211 E.                                                                                                          MIDDLETOWN        NY      10940

MIDWAY IMPORTING                  1807 BRITTMOORE ROAD                                                                                                      HOUSTON           TX      77043

MIDWAY IMPORTING INC              1807 BRITTMOORE ROAD                                                                                                      HOUSTON           TX      77043

MIDWEST DENTAL                    2700 COMMERCE ST                                                                                                          WICHITA FALLS     TX      76301
                                                                      DIV. CONCORDANCE HEALTHCARE
MIDWEST MEDICAL SUPPLY ‐ MMS      MICHELLE TERRY                      SOLUTIONS LLC                  13400 LAKEFRONT DRIVE                                  EARTH CITY        MO      63045

MIGUEL I. FIOL DDS                1661 W. BROADWAY                    STE#12                                                                                ANAHEIM           CA      92802

MIKAELA S DEDONA                  33 BERMUDA ROAD                                                                                                           WESTPORT          CT      06880

MIKE DODSON                       360 BETTY BOYD LN                                                                                                         ATOKA             TN      38004

MIKE MATHEWS DDS                  409 LAYNE DR                                                                                                              WEST BURLINGTON   IA      52655

MILA COHEN DDS                    50 CHRISTOPHER COLUMBUS DR          LIDIA                                                                                 JERSEY CITY       NJ      07302

Milda LEONARD                     20 CLARK ROAD                                                                                                             TRUMBULL          CT      06611


MILIADS INTERNATIONAL (USA)       826 N. JOHN ST STE 104                                                                                                    ORLANDO           FL      32808‐7564


MILL CREEK ORTHODONTICS           32 MILL CREEK DR #107                                                                                                     CHARLOTTESVILLE   VA      22902

MILLBROOK (MSM)                   P.O. BOX 790                                                                                                              HARRISON          AR      72602‐0790

MILLER EDWARD J.                  39650 US HIGHWAY 19 N. #311                                                                                               TARPON SPRINGS    FL      34689

MILLER'S MARKET                   KAREN MILLER                        706 W HACKBERRY AVE                                                                   DUNCAN            OK      73533

MILLERSMITH                       ATTN: GENERAL COUNSEL               265A POST RD WEST                                                                     WESTPORT          CT      06880

MILLERSMITH LLC                   265A POST ROAD WEST                                                                                                       WESTPORT          CT      06880




                                                                                                                         104
                                                                         Case 19-12689-BLS                      Doc 23               Filed 12/18/19
                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                      Page 107 of 173
                                                                                                                        Consolidated List of Creditors




Name                                       Address1                               Address2                       Address3                                Address4        City              State   Postal Code   Country

MILLS & SHANNON DENTISTRY                  3533 KEAGY RD                                                                                                                 SALEM             VA      24153

MILLS FLEET & FARM                         P.O. BOX 971                                                                                                                  BRAINERD          MN      56401

MIMI NGUYEN DDS                            5832 HUBBARD DRIVE                                                                                                            ROCKVILLE         MD      20852

MIN KU DDS                                 27349 JEFFERSON AVE #202                                                                                                      TEMECULA          CA      92590


MINDJET LLC                                DEPT. LA 24188                                                                                                                PASADENA          CA      91185

MINDSHIFT TECHNOLOGIES INC.                500 COMMACK ROAD                       SUITE 140                                                                              COMMACK           NY      11725

MINERS DBA SUPER ONE FOODS                 5065 MILLER TRUNK HWY                                                                                                         HERMANTOWN        MN      55811

MING FAI ASIA PACIFIC CO; LTD.             FLAT F, 4/F., MAY KAY INDS.            BLDG # 5, SAN HOP LANE,                                                                TUEN MUN, N.T.                          HONG KONG

MING G. LI                                 C/O LAW OFFICES OF LI & ASSOCIATES     9040 TELSTAR AVENUE            SUITE 126                                               EL MONTE          CA      91731


MING HAO INDUSTRIAL LIMITED                BUILDING 2‐3, SHANG'AO ROAD            SHUTIAN COMMUNITY                                                                      HUMEN TOWN                              CHINA

MINGHAO INDUSTRIAL LIMITED                 ATTN: GENERAL COUNSEL                  BUILDING 2‐3, SHANG'AO ROAD    SHUTIAN COMMUNITY                       HUMEN TOWN      DONGGUAN CITY                           CHINA

MINGHAO INDUSTRIAL LIMITED                 JACK MANAGER                           BUILDING 2‐3, SHANG'AO ROAD    SHUTIAN COMMUNITY, HUMEN TOWN                           DONGGUAN CITY                           CHINA

MINIMUS                                    HARRIET SHRATON                        2610 CONEJO SPECTRUM STREET                                                            NEWBURY PARK      CA      91320

MINKYONG CHANG                             52 DARBY                                                                                                                      IRVINE            CA      92620

MINNESOTA MINNESOTA DEPARTMENT OF REVENUE 600 NORTH ROBERT ST                                                                                                            ST. PAUL          MN      55101

MINNESOTA REVENUE                          MAIL STATION 1765                                                                                                             ST PAUL           MN      55145‐1765

MINT DENTISTRY                             20046 VENTURA BLVD                                                                                                            WOODLAND HILLS    CA      91364

MINTEL GROUP LTD.                          DEPT. CH 19696                                                                                                                PALATINE          IL      60055‐9696

MIRAM C SANCHEZ                            333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD          CT      06902

MIRIAM BUENAVENTURA DENTAL CORPORATION     5031 EAGLE ROCK BLVD                                                                                                          LOS ANGELES       CA      90041

MIRON MIRON                                16 SKYLINE LAKES DR. #8                                                                                                       RINGWOOD          NJ      07456

MIRROR MIRROR IMAGINATION GROUP            JEANINE RECCKIO                        205 WORTH AVENUE               SUITE 201                                               PALM BEACH        FL      33480

MISSION VIEJO DENTAL ASSOCIATE             25522 MARGUERITE PKWY #100             LE T TRAN DDS                                                                          MISSION VIEJO     CA      92692

MISSISSIPPI TAX COMMISSION                 P.O. BOX 22808                                                                                                                JACKSON           MS      39225‐2808




MISSOURI DEPT OF REVENUE                   CORPORATE INCOME TAX                   P.O. BOX 3365                                                                          JEFFERSON CITY    MO      65105‐3365




MISSOURI MISSOURI DEPARTMENT OF REVENUE    HARRY S TRUMAN STATE OFFICE BUILDING   301 WEST HIGH STREET                                                                   JEFFERSON CITY,   MO      65101

MISSY MANDEL                               16844A ISLE OF PALMS DRIVE                                                                                                    DELRAY BEACH      FL      33484




MISTY TRAN DDS                             123 W SOUTHMORE AVE.                                                                                                          PASADENA          TX      77502




MITCHEL FRIEDMAN                           539 NEWMAN SPRINGS RD.                                                                                                        LINCROFT          NJ      07738




MITCHELL COHEN DDS                         1593 SUMMIT LAKE RD.                                                                                                          CLARK SUMMIT      PA      18411




MITCHELL GROCERY CORP                      REGINA FILMORE                         P.O. BOX 370                                                                           ALBERTVILLE       AL      35950‐0370




Mitzi V HERMOSILLO                         333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD          CT      06902




                                                                                                                                    105
                                                               Case 19-12689-BLS                     Doc 23               Filed 12/18/19
                                                                                                             High Ridge Brands Co., et al.
                                                                                                                                                         Page 108 of 173
                                                                                                             Consolidated List of Creditors




Name                               Address1                          Address2                         Address3                                Address4      City              State   Postal Code   Country




MJS PACKAGING                      35601 VERONICA STREET                                                                                                    LIVONIA           MI      48150




MK STORES                          U S 41 WEST                                                                                                              ISHPEMING         MI      49849




MKDA LLC                           902 BROADWAY 17TH FLOOR                                                                                                  NEW YORK          NY      10010‐1402

MMJ CONSULTING, LLC                MIKE JOHNSON                      40 PATRICIA DRIVE                                                                      HUNTINGTON        CT      06484




MOBILE LOCK SERVICE                P.O. BOX 3547                                                                                                            STAMFORD          CT      06905‐0547




MOBISAVE LLC                       712 5TH AVENUE                    14TH FLOOR                                                                             NEW YORK          NY      10019




MODE CRAFT FASHIONS                1830 RTE 130 NORTH                                                                                                       BURLINGTON        NJ      08016

MODERN ORTHODONTICS                1455 E. HIGHWAY 50                                                                                                       CLERMONT          FL      34711

MODESTO KIDZ DENTAL                2801 COFFEE RD                    ATTN: JAZ                                                                              MODESTO           CA      95355

MOFFLY MEDIA                       205 MAIN STREET                                                                                                          WESTPORT          CT      06880

MOHAMMAD SIKDER                    930 APERO WAY                                                                                                            EL DORADO HILLS   CA      95762




MOHAMMED IZADI DDS                 12209 TULLAMORE RD                                                                                                       TIMONIUM          MD      21093

MOLEN ORTHODONTICS                 16209 64TH ST. EAST               STE 101                                                                                SUMNER            WA      98390

MOLIO INC.                         14850 S PONY EXPRESS ROAD         SUITE 200                                                                              BLUFFDALE         UT      84065

MONA DOWNING DDS                   9800 NE 120TH PL #B                                                                                                      KIRKLAND          WA      98034

MONICA D CARILLO                   333 LUDLOW STREET                 SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD          CT      06902

MONICA TEREDESAI DDS               126 OLD RIDGEFIELD RD                                                                                                    WILTON            CT      06897

MONICE LILLIE                      MONICE LILLIE                     720 N HANCOCK STREET                                                                   GARY              IN      46403

MONROE PEDIATRIC KIDS              18 CENTRE DR                      STE#204 ATTN:SOBEL LISA DDS                                                            MONROE TOWNSHIP   NJ      08831

MONTCLAIR ORTHODONTICS             218 LORRAINE AVE.                                                                                                        UPPER MONTCLAIR   NJ      07043

MONTCLAIR PLAZA DENTAL GROUP       8660 CENTRAL AVE                                                                                                         MONTCLAIR         CA      91763

MONTEBELLO PACKAGING IMC.          KRISTINA IMESON                   P.O. BOX 503293                                                                        ST. LOUIS         MO      63150‐3293

MONTGOMERY COUNTY PUBLIC SCHOOLS   RENEE SHAW                        45 WEST GUDE DRIVE               SUITE 3200                                            ROCKVILLE         MD      20850

MOODY'S INVESTORS SERVICES         P.O. BOX 102597                                                                                                          ATLANTA           GA      30368‐0597

MOONEY ORTHODONTICS                9018 PHEONIX PKWY                                                                                                        O FALLON          MO      63368

MOORE E.L. DDS                     6702 N. ARMENIA AVE                                                                                                      TAMPA             FL      33604

MOOSE ENTERPRISE (INT) PTY LTD     ATTN: GENERAL COUNSEL             29 GRANGE ROAD                                                                         CHELTENHAM                VIC 3192      AUSTRALIA

MOOSE ENTERPRISE PTY LTD           STEVE FOWLER                      DBA THE LICENSING SHOP INC       3080 YONGE ST, SUITE 4064                             TORONTO ON                M4N 3N1       CANADA

MORAD M. RAD DDS                   6325 TOPANGA CANYON BLVD          STE#310                                                                                WOODLAND HILLS    CA      91367

MORALTORR S.A.                     YASMIN‐ TRISTAR                   VILLAMIL 210 Y ABDON CALDERON    EDIFICIO ORQUID PISO 1                                GUAYAQUIL                               ECUADOR


MORE MILES DENTAL                  JOETTA STEWART                    240 WOODBRIDGE ST                                                                      MANCHESTER        CT      06042

MORE SMILES                        7007 HIGHWAY 190                                                                                                         COVINGTON         LA      70433

MORGAN STANLEY                     TONY RODRIGUEZ                    220 ALHAMBRA CIRCLE              10TH FLOOR                                            CORAL GABLES      FL      33134




                                                                                                                         106
                                                                      Case 19-12689-BLS                          Doc 23                 Filed 12/18/19
                                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                                         Page 109 of 173
                                                                                                                           Consolidated List of Creditors




Name                                       Address1                             Address2                          Address3                                  Address4        City               State   Postal Code   Country




MORIE ROBERTS                              14044 FOX CHASE DRIVE                                                                                                            FORNEY             TX      75126

MORPHO ORTHODONTICS                        GEORGINA/SAMANTHA                    925 RATHBURN RD EAST              STE#D1                                                    MISSISSAUGA                L4W 4C3       CANADA




MORRIS & DICKSON COMPANY                   JAN BRUNSON                          410 KAY LANE                                                                                SHREVEPORT         LA      71135‐1367

MORRIS SIEGEL CO                           4131 AMOS AVE                                                                                                                    BALTIMORE          MD      21215

MORRISON DENTAL CARE                       1524 RTE 9 STE 1                                                                                                                 CLIFTON PARK       NY      12065

MOSHARAF MONI DDS                          2207 S. HARBOR BLVD                                                                                                              ANAHEIM            CA      92802

MOTHER NATURE'S HEALTH FOODS               2112 FLORANCE ST                                                                                                                 CANON CITY         CO      81212

MOUNT KISCO DENTAL GROUP                   ZACHARY LOGOZIO                      293 LEXINGTON AVE                                                                           MOUNT KISCO        NY      10549

MOUNTAIN DENTAL HYGIENE SERVICES LLC       365 IMPALA TRAIL                                                                                                                 BAILEY             CO      80421

MOUTHMASTERS                               4825 CHARDONNAY DR                   ATTN DAMION JAMES                                                                           POMPANO BEACH      FL      33067

MOWRY DENTAL                               2147 MOWRY AVE.                      SUITE A 5                                                                                   FREMONT            CA      94538




MR WILLIAMS CO                             P.O. BOX 728                                                                                                                     HENDERSON          NC      27536

MRS. GOODCH'S NATURAL FOOD MARKETS, INC.   C/O SEYFARTH SHAW                    ATTN: JAY WILLIAM CONNOLLY        101 CALIFORNIA STREET                                     SAN FRANCISCO      CA      94111

MSC (USA) INC.                             10050 NORTHWEST FREEWAY              SUITE 300                                                                                   HOUSTON            TX      77092

MT. AIRY CHILDREN'S ASSOCIATES             602 CENTER ST STE 203                                                                                                            MOUNT AIRY         MD      21771

MTC DISTRIBUTING                           P.O. BOX 3776                                                                                                                    MODESTO            CA      95352‐3776

Mukta NURI                                 333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD           CT      06902

MULTIAD                                    P.O. BOX 4697                                                                                                                    CAROL STREAM       IL      60197‐4697

MULTICELL LLC                              SANDRA SAL                           4744 C. NORTH ROYAL ATLANTA DR                                                              TUCKER             GA      30084

MULTI‐COLOR CORPORATION                    GENE DORSCH                          P.O. BOX 642495                                                                             PITTSBURGH         PA      15264‐2495

MULTIMEDIA DENTAL LLC                      DAN LENIHAN                          2 CLARKE DRIVE                    SUITE 100                                                 CRANBURY           NJ      08512

MULTI‐PAK CORP.                            DARIN UNTHANK                        20131 BAHAMA STREET                                                                         CHATSWORTH         CA      91311

MUNDIMASTER S.A.                           TRI‐STAR                             12200 N.W. 25TH STREET # 115                                                                MIAMI              FL      33182

MUNDO LATINO                               9651 AIRWAY RD #D                                                                                                                SAN DIEGO          CA      92154

MUNEZZA DADBHOY                            333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD           CT      06902

MURRAY BERKOWITZ DDS                       36001 EUCLID AVE STE A3                                                                                                          WILLOUGHBY         OH      44094

MURRAY ORTHODONTICS                        2021 CLUB HOUSE DR #110                                                                                                          GREELY             CO      80634
                                                                                                                  500 NORTH STATE COLLEGE
MUSCLE MAX                                 C/O WILDISH & NIALIS                 ATTN: STEPHEN A RAINS             BOULEVARD                                 SUITE 1200      ORANGE             CA      92868

MUSICK, PEELER & GARRETT LLP               624 S. GRAND AVENUE                  SUITE 2000                                                                                  LOS ANGELES        CA      90017‐3383

MY BARAKA ENTERPRISE INC                   3405 WEST 26TH STREET                                                                                                            CHICAGO            IL      60623

MY DENTAL COMPANY                          1610 E CHEYENNE MOUNTAIN BLVD #120                                                                                               COLORADO SPRINGS   CO      80906

MY DENTAL PLACE                            1269 W. EL CAMINO REAL                                                                                                           SUNNYVALE          CA      94087




MY DENTIST                                 2001 W. 17TH ST                                                                                                                  SANTA ANA          CA      92706




MY IMPORT USA. INC                         ABRAHAM IBRIHIMI                     115 ENTERPRISE AVE. SOUTH                                                                   SECAUCUS           NJ      07094




                                                                                                                                       107
                                                                            Case 19-12689-BLS                    Doc 23               Filed 12/18/19
                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                     Page 110 of 173
                                                                                                                         Consolidated List of Creditors




Name                                        Address1                              Address2                        Address3                                Address4      City                 State   Postal Code   Country




MYAT HTOO DDS                               1640 EAST FIRST ST # C                                                                                                      SANTA ANA            CA      92701

MYRNA FEIN                                  25749 PERLMAN PLACE UNIT F                                                                                                  STEVENSON RANCH      CA      91381

MYRNA LAMERA                                333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                STAMFORD             CT      06902

MYRON FISHBEIN DDS                          1939 HOOPER AVE                                                                                                             TOMS RIVER           NJ      08753

MYZLTDA                                     ATTN MARCO MARINO                     5666 PAINTED NETTLES GLEN                                                             SAN DIEGO            CA      92130

MZL DENTAL                                  1 ROOSEVELT AVENUE                                                                                                          PEABODY              MA      01960

N&N SAFEWAY SHIPPING COMPANY                871 EAST ARTESIA BLVD                                                                                                       CARSON               CA      90746


NA BUFFEN CO INC                            2392 GRISSOM DR                                                                                                             SAINT LOUIS          MO      63146

NADIA LYOTARD DDS                           8222 DOUGLAS AVE #650                                                                                                       DALLAS               TX      75225

NADINE BRYANT BLOOMFIELD                    7 SARAH CRES                                                                                                                OMEMEE                       K0IZW0        CANADA

NAHAS & DONAHUE ORTHODONTICS                40 MAIN STREET                                                                                                              DALLAS               PA      18612

NAILBITER INC.                              ROBIN TALARI                          12110 SUNSET HILLS ROAD         SUITE 600                                             RESTON               VA      20190‐5916

NAKFOOR ORTHODONTICS                        102 S. DUNTON AVE                                                                                                           ARLINGTON HEIGHTS    IL      60005

NAKFOOR ORTHODONTICS PARKRIDGE              101 S WASHINGTON AVE #105             DR BRYAN NAKFOORD                                                                     PARK RIDGE           IL      60068

NALIN ORTHODONTICS                          2210 KULSHAN VIEW DR #108                                                                                                   MOUNT VERNON         WA      98273

NANCY EDELSON                               1051 ALBERNI ST                                                                                                             EAST PALO ALTO       CA      94303

NANCY KWON HSIEH DDS                        3400 CALIFORNIA ST                    STE#302                                                                               SAN FRANCISCO        CA      94118


NANCY L CAMP                                333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                STAMFORD             CT      06902


NANCY NERI INIQUEZ                          AV LUIS DE VELASCO # 1090 COL         PROHOGAR MEXICALI                                                                     BAJA CALIFORNIA              21240         MEXICO

NASCAR MEDIA GROUP LLC                      JENNIFER CHYNOWETH                    P.O. BOX 2875                                                                         DAYTONA BEACH        FL      32120‐2875

NASCAR PRODUCTIONS                          JENNIFER CHYNOWETH                    P.O. BOX 2875                                                                         DAYTONA BEACH        FL      32120‐2875

NASH FINCH                                  P O BOX 355                                                                                                                 MINNEAPOLIS          MN      55440

NASHVILLE WRAPS                             242 MOLLY WALTON DRIVE                                                                                                      HENDERSONVILLE       TN      37076

NASTASI MAINTENANCE & CONSTRUCTION LLC      JEFF SHALHOOB                         50 ROCKFELLER PLAZA                                                                   NEW YORK             NY      10020

NATALIE CORLEY                              160 W. MCKENLEY AVE                                                                                                         DECATUR              IL      62526

Natalie PINEDA                              333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                STAMFORD             CT      06902

NATALIE TOLEDO                              12180 MILENNIUM DR #420                                                                                                     PLAYA VISTA          CA      90094

NATALYA NATALYA                             1410 BAY BERRY LN.                                                                                                          SEABROOK             TX      77586

NATHALIE PHAETON DDS                        800 W. BROAD ST                                                                                                             FALLS CHURCH         VA      22046

NATHAN K. BEAVERS DDS                       119 COLONY CROSSING WAY               STE#740                                                                               MADISON              MS      39110

NATHANYEL PEDIGO                            326 WEBB LN.                                                                                                                SMITHVILLE           TN      37166

NATHOMAS FAMILY DENTISTRY                   1520 W EL CAMINO AVE                                                                                                        SACRAMENTO           CA      95833

NATIONAL ASSOCIATION OF ATTORNEYS GENERAL   KAREN CORDRY                          1850 M ST., NW 12TH FLOOR                                                             WASHINGTON           DC      20036

NATIONAL ASSOCIATION OF CHAIN DRUG STORES   P.O. BOX 34814                                                                                                              ALEXANDRIA           VA      22334‐0814

NATIONAL CAR RENTAL                         3201 W AIRPORT WAY # 210                                                                                                    BOISE                ID      83705

NATIONAL CONSOLIDATION SE                   12435 MCCANN DRIVE                                                                                                          SANTA FE SPRINGS     CA      90670

NATIONAL DENTEX, LLC (TRIDENT LABS INC)     GINNETE ROSARIO                       11601 KEW GARDENS AVENUE                                                              PALM BEACH GARDENS   FL      33410

NATIONAL DISTRIBUTION CENTERS               VIKKI CIRNER 856‐552‐3194             NFI DISTRIBUTION & LOGISTICS    PO BOX 417727                                         BOSTON               MA      02241




                                                                                                                                     108
                                                                        Case 19-12689-BLS                           Doc 23                    Filed 12/18/19
                                                                                                                               High Ridge Brands Co., et al.
                                                                                                                                                                               Page 111 of 173
                                                                                                                               Consolidated List of Creditors




Name                                    Address1                                 Address2                               Address3                                Address4          City            State   Postal Code   Country

NATIONAL GROUP MGMT CORP.               216 HADDON AVENUE                        SUITE 607                                                                                        WESTMONT        NJ      08108

NATIONAL MERCHANDISING                  350 STONEWALL AVENUE W                                                                                                                    FAYETTEVILLE    GA      30214

NATIONAL NOTARY ASSOCIATION             9350 DE SOTO AVENUE                                                                                                                       CHATSWORTH      CA      91311

NATIONAL REGISTERED AGENTS, INC.        P.O. BOX 4349                                                                                                                             CAROL STREAM    IL      60197‐4349

NATIONAL SALES CORP                     ALMA ROLON                               7250 OXFORD WAY                                                                                  COMMERCE        CA      90040




NATIONAL SOAP DIST                      P.O. BOX 832                                                                                                                              HAVERTOWN       PA      19083‐0832




NATIONAL VISION ADMINISTRATORS LLC      P.O. BOX 416421                                                                                                                           BOSTON          MA      02241‐6421




NATIONWIDE PALLETS INC.                 2301 PORTER STREET                                                                                                                        LOS ANGELES     CA      90021




NATIXIS, NEW YORK BRANCH                ATTN: JOHN G. PALMA                      VICE PRESIDENT                         1251 6TH AVE                                              NEW YORK        NY      10020
                                                                                                                        HEAD OF ACQUISITION & STRATEGIC
NATIXIS, NEW YORK BRANCH                ATTN: KEVIN T. MURRAY                    MANAGING DIRECTOR                      FINANCE ‐ AMERICA                       1251 6TH AVE      NEW YORK        NY      10020
                                                                                                                                                                                                                        UNITED ARAB
NATROCUTICALS GENERAL TRADING LLC       SANDRA MEDINA                            DEIRA, EMIRATES CONCORD HOTEL OFFICE   TOWER 6 FL 605                                            DUBAI                                 EMIRATES

NATROL, INC                             C/O RIORDAN & MCKINZIE                   ATTN: STEVEN S. SPITZ                  300 SOUTH GRAND AVENUE                  29TH FLR          LOS ANGELES     CA      90071 3109

NATURAL ORGANICS INC                    C/O ROPERS MAJESKI ET AL                 ATTN: DANIEL EDWARD ALBERTI            1001 MARSHALL STREET                                      REDWOOD CITY    CA      94063

NATURAL SMILES DENTISTRY                3911 MARY ELIZA TRAVE HW #100                                                                                                             MARIETTA        GA      30064

NATURAL SUPPLEMENT ASSOCIATION INC      C/O SEDGWICK DETERT MORAN ET AL          ATTN: KATHLEEN DUNN PATTERSON          1 EMBARCADERO CENTER                    16TH FL           SAN FRANCISCO   CA      94111

NATURAL SUPPLEMENTS ASSOCIATIONS,INC.   C/O ORRICK, HERRINGTON & SUTCLIFFE LLP   ATTN: KATHRYN H EDWARDS                400 SANSOME STREET                                        SAN FRANCISCO   CA      94111

NATURE MADE NUTRITIONAL PRODUCTS        C/O ARAN & ARAN                          ATTN: KENNETH J. ARAN                  10940 WILSHIRE BOULEVARD                #1530             LOS ANGELES     CA      90024

NATURE'S ANSWER, INC                    C/O SIDLEY AUSTIN BROWN & WOOD LLP       ATTN: JUDITH M PRAITIS                 555 WEST 5TH STREET                     SUITE 4000        LOS ANGELES     CA      90013

NATURE'S BOUNTY , INC.                  C/O SIDLEY AUSTIN BROWN & WOOD LLP       ATTN: JUDITH M PRAITIS                 555 WEST 5TH STREET                     SUITE 4000        LOS ANGELES     CA      90013

NATURE'S RESOURCE INC                   C/O ARAN & ARAN                          ATTN: KENNETH J. ARAN                  10940 WILSHIRE BOULEVARD                #1530             LOS ANGELES     CA      90024

NATURE'S SUNSHINE PRODUCTS,INC.         C/O HELLER, EHRMAN ET AL                 ATTN: PETER SCOTT HECKER               333 BUSH STREET                                           SAN FRANCISCO   CA      94104

NATURE'S WAY PRODUCTS, INC              C/O THORNTON TAYLOR DOWNS & BECKER       ATTN: ARTHUR DAVID BONA                731 SANSOME STREET                      # 300             SAN FRANCISCO   CA      94111


NATURICH LABS INC.                      CHRISTINE VALDEZ                         2505 MERRITT DRIVE                                                                               GARLAND         TX      75041

NATURICH LABS, INC.                     ATTN: ALEX TERRANOVA                     2505 MERRITT DRIVE                                                                               GARLAND         TX      75041

NATURICH LABS, INC.                     ATTN: GENERAL COUNSEL                    2505 MERRITT DRIVE                                                                               GARLAND         TX      75041

NATURICH LABS, INC.                     ATTN: PRAKASH PUROHIT                    2505 MERRITT DRIVE                                                                               GARLAND         TX      75041

NAVAJO MANUFACTURING                    SELMA HERRERA                            5330 FOX STREET                                                                                  DENVER          CO      80216

NAVARRO MARILOU DDS                     750 NORTH CAPITOL AVE #C‐2                                                                                                                SAN JOSE        CA      95133

NAVIGATORS                              ONE PENN PLAZA                           32ND FLOOR                                                                                       NEW YORK        NY      10119

NAVY EXCHANGE SVC COMMAND               530 INDEPENDENCE PARKWAY                 #500                                                                                             CHESAPEAKE      VA      23320

NAVY EXCHANGE SVC COMMAND               530 INDEPENDENCE PARKWAY                                                                                                                  CHESAPEAKE      VA      23320

NAVY EXCHANGE SVC COMMAND               NAVAL STATION BUILDING 3155                                                                                                               SAN DIEGO       CA      92136

NAYANA MALKEMUS CHARLES DDS             166 COLUMBIA RD                                                                                                                           BOSTON          MA      02121

NAYANA R MALHOTRA                       333 LUDLOW STREET                        SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD        CT      06902

                                                                                                                                                                                                                        UNITED ARAB
NAZIH TRADING CO., LLC (OMAN)           SALAHUDDIN ST, P.O. BOX 13087                                                                                                             DUBAI                                 EMIRATES




                                                                                                                                           109
                                                                   Case 19-12689-BLS                       Doc 23                Filed 12/18/19
                                                                                                                    High Ridge Brands Co., et al.
                                                                                                                                                                Page 112 of 173
                                                                                                                    Consolidated List of Creditors




Name                                  Address1                              Address2                        Address3                                 Address4      City                 State   Postal Code   Country

NB AESTHETICS LLC                     NANCY BLACK                           3824 CEDAR SPRINGS ROAD #552                                                           DALLAS               TX      75219

NCH MARKETING SERVICES                DEBBIE COCCIA/TIJUWANA BURTON X5561                                   P.O. BOX 880001                                        EL PASO              TX      88588‐0001

NCK ENTERPRISES                       179 NORTH 10 STREET                                                                                                          BROOKLYN             NY      11211‐1198

NDC INC ‐ DENTAL                      402 BNA DRIVE, STE 500                ATTN: A/P DEPART                                                                       NASHVILLE            TN      37217

NEBRASKA DEPARTMENT OF REVENUE        NEBRASKA STATE OFFICE BUILDING        301 CENTENNIAL MALL SOUTH                                                              LINCOLN              NE      68508

NEDA KHODAI DDS                       62 CORPORATE PARK STE# 220                                                                                                   IRVINE               CA      92606

NEEDVILLE FAMILY DENTISTRY            12815 HWY 36                                                                                                                 NEEDVILLE            TX      77461

Neetu JAIN                            333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD             CT      06902

NEHAL ZAVERI DDS                      1113 N. ALTA AVENUE                                                                                                          UPLAND               CA      91786

NEIL W. CARMONY DDS                   NEIL CARMONY                          4115 JEFFERSON AVE                                                                     TEXARKANA            AR      71854

NEILSON RESEARCH CORP                 245 S. GRAPE ST.                                                                                                             MEDFORD              OR      97501

Nelson JIMENEZ                        333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD             CT      06902


NEO MAC CORPORATION                   CRYSTAL KIM                           1748 CORDOVA STREET                                                                    LOS ANGELES          CA      90007

NEOFUNDS BY NEOPOST                   P.O. BOX 6813                                                                                                                CAROL STREAM         IL      60197‐6813

NEOPOST                               ATTN: DEBBIE GILLIAM                  478 WHEELERS FARMS ROAD                                                                MILFORD              CT      06461

NEOPOST USA INC.                      DEPT. 3689                            P.O. BOX 123689                                                                        DALLAS               TX      75312‐3689

NESCO RESOURCE LLC                    ATTN: GENERAL COUNSEL                 999 ORONOQUE LANE                                                                      STRATFORD            CT      06614

NETCENTRIX                            261 SOUTH MAIN STREET                 #290                                                                                   NEWTOWN              CT      06470

NETWORK OF EXECUTIVE WOMEN INC.       7054 SOLUTION CENTER                                                                                                         CHICAGO              IL      60677‐7000


NETWORK RESEARCH                      801 N. CONGRESS AVENUE                SUITE 283                                                                              BOYNTON BEACH        FL      33426

NETWORK SOLUTIONS LLC                 5335 GATE PARKWAY                                                                                                            JACKSONVILLE         FL      32256

NETWORK SOLUTIONS, LLC                13861 SUNRISE VALLEY DRIVE            SUITE #300                                                                             HERNDON              VA      20171

NEUINTEL, LLC                         HEATHER GREEN                         DBA PRICESPIDER                 20 PACIFICA, SUITE 1000                                IRVINE               CA      92618




NEURAL RESEARCH                       MINERVA 104 COL                                                                                                              FLORIDA DEL.ALVARO                         MEXICO




NEUTRADERM, INC.                      NATALIE PALAGONIA                     20660 NORDHOFF ST.                                                                     CHATSWORTH           CA      91311




NEUTRADERM, INC.                      ATTN: GENERAL COUNSEL                 20660 NORDHOFF STREET                                                                  CHATSWORTH           CA      91311




NEVADA DEPT OF TAXATION               1550 COLLEGE PKWY NO 115                                                                                                     CARSON CITY          NV      89706‐7937




NEVADA ZL                             5858 SOUTH HOLMES AVENUE              ATTN MELANIA CHAVARRIA                                                                 LOS ANGELES          CA      90001

NEVADA DEPARTMENT OF TAXATION         1550 COLLEGE PARKWAY                  SUITE 115                                                                              CARSON CITY          NV      89706

NEW COSMETICS WORLD                   9 AV GASTON MONNERVILLE                                                                                                      CAYENNE                      97351         FRANCE

NEW CREATURE                          LAUREN SAMYA                          2003 HORSEBARN ROAD, SUITE 4                                                           ROGERS               AR      72758

NEW CROWN WHOLESALES, INC.            2455 EAST VERNON AVE                                                                                                         VERNON               CA      90058

NEW EGG INC                           9997 ROSE HILLS ROAD                                                                                                         WHITTIER             CA      90601

NEW ENGLAND MECHANICAL SERVICES INC   ATTN: CASH RECEIPTS                   166 TUNNEL ROAD                                                                        VERNON               CT      06066‐5505




                                                                                                                                110
                                                                          Case 19-12689-BLS                                Doc 23                  Filed 12/18/19
                                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                                    Page 113 of 173
                                                                                                                                      Consolidated List of Creditors




Name                                        Address1                                      Address2                          Address3                                   Address4        City              State   Postal Code   Country

NEW HOPE WESLEYAN CHURCH                    8 W. MOODY AVE.                                                                                                                            NEW CASTLE        PA      16101

NEW HYDE PARK ORTHODONTICS                  1991 MARCUS AVE STE106                                                                                                                     NEW HYDE PARK     NY      11042


NEW IMAGE ORTHODONTICS                      CRAIG HICKS                                   11625 BROADWAY ST                 STE#185                                                    PEARLAND          TX      77584

NEW JERSEY DEPARTMENT OF TREASURY           P.O. BOX 002                                                                                                                               TRENTON           NJ      08625‐0002

NEW ORTHO                                   333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD          CT      06902

NEW WAY COMPANY (FAR EAST)                  UNIT E, 17/F SOUTHEAST INDUSTRIAL BLDG        611‐619 CASTLE PEAK ROAD                                                                     TSUEN WAN                               HONK KONG

NEW YORK DEPARTMENT OF TAXATION & FINANCE   BANKRUPTCY SECTION, P.O. BOX 5300                                                                                                          ALBANY            NY      12205‐0300

NEW YORK STATE CORPORATION TAX              NYS ESTIMATED CORPORATION TAX                 P.O. BOX 4136                                                                                BINGHAMTON        NY      13902‐4136

NEW YORK STATE SALES TAX                    NYS SALES TAX PROCESSING                      P.O. BOX 15169                                                                               ALBANY            NY      12212‐5169

NEW YORK STATE WORKERS COMP BOARD           SOLOMON & SOLOMON, COLUMBIA CIRCLE            P.O. BOX 15019                                                                               ALBANY            NY      12212‐5019

NEWARK DENTAL CORP/PD                       LUCY SIMOES                                   35 STERN AVENUE                   PO BOX 249                                                 SPRINGFIELD       NJ      07081

NEWHALL LABORATORIES                        C/O LEWITT HACKMAN SHAPIRO MARSHALL & HARLAN ATTN: BRIAN P MCGILVRAY            16633 VENTURA BOULEVARD                    11TH FLOOR      ENCINO            CA      91436‐1865
                                            C/O LEWITT, HACKMAN, SHAPIRO, MARSHALL &                                        16633 VENTURA BOULEVARD, 11TH
NEWHALL LABORATORIES INC                    HARLAN                                       ATTN: BRIAN P. MCGILVRAY           FLOOR                                                      ENCINO            CA      91436




NEWHALL LABORTORIES INC                     BUTLER RUBIN SALTARELLI B                     321 NORTH CLARK STREET,#400                                                                  CHICAGO           IL      60654

NEWMAN FAMILY DENTISTRY                     JONATHAN NEMAN DDS                            64 BAYVIEW AVENUE                                                                            GREAT NECK        NY      11021




NEWPORT BEACH PERIO & IMPLANT CENTER        500 S. SEPULVEDA BLVD SUITE 306                                                                                                            NEWPORT BEACH     CA      92660




NEWS AMERICA MARKETING, FSI, LLC.           CAITLIN KOMORA                                P.O. BOX 7247‐6168                                                                           PHILADELPHIA      PA      19170‐6168

NEWS MARKETING CANADA                       ROSSANA FABRIZIO/CAITLIN KOMORA               P.O. BOX 19008                    POSTAL STATION A                                           TORONTO                   M5W 2W8       CANADA

NEWTON FAMILY DENTAL CLINIC                 211 S. MAIN ST                                                                                                                             NEWTON            MS      39345

NEWTON‐SPARTA PEDO & ORTHO                  11 LAWRENCE RD. STE# E                                                                                                                     NEWTON            NJ      07860

NEXCOM                                      ANGELA WILLIAMS                               CODE 01                           3280 VIRGINIA BEACH BLVD                                   VIRGINIA BEACH    VA      23452‐5724

NEXCOM                                      PATRICIA EICHENLAUB                           P.O. BOX 368150                                                                              SAN DIEGO         CA      92136‐8150

NEXEO SOLUTIONS, LLC                        KALIN TICE                                    62190 COLLECTIONS CENTER DRIVE                                                               CHICAGO           IL      60693‐0621




NEXPHASE CAPITAL                            399 PARK AVENUE, 6TH FLOOR                                                                                                                 NEW YORK          NY      10022

NEXTGEN DENTAL                              201 E. STRONG STREET STE# 4                                                                                                                WHEELING          IL      60090

NH DENTAL PARTNERS                          2831 BRANSFORD AVE                                                                                                                         NASHVILLE         TN      37204

NICK DEVANI DDS                             10601 WALKER ST. # 210                                                                                                                     CYPRESS           CA      90630

NICK SANTANIELLO                            NICK SANTANIELLO                              14 WHPPOORWILL ROAD                                                                          BETHEL            CT      06801

NICK'S PIZZA                                522 GLENBROOK ROAD                                                                                                                         STAMFORD          CT      06906

NICOLE KOHNER DDS                           20 HEMPSTEAD AVE.                                                                                                                          LYNBROOK          NY      11563

NICOLE WADE                                 7660 MYRTLE AVE                               SPC 11                                                                                       EUREKA            CA      95503

NIELSEN                                     LOCKBOX T45980C                               P.O. BOX 4598 POSTAL STATION A                                                               TORONTO                   M5W 4Y3       CANADA

NIELSEN COMPANY (US) LLC                    RAJESH MOHAN                                  P.O. BOX 88956                                                                               CHICAGO           IL      60695‐8956

NIEMANN FOODS INC                           1501 NORTH 12TH STREET                        P.O. BOX C‐847                                                                               QUINCY            IL      62306‐0847

NIGEL BEAUTY EMPORIUM                       11252 MAGNOLIA BLVD                                                                                                                        NORTH HOLLYWOOD   CA      91601

NIGEL FRANK INTERNATIONAL                   FRANK RECRUITMENT GROUP INC                   P.O. BOX 10921                                                                               PALATINE          IL      60055‐0921




                                                                                                                                                  111
                                                                        Case 19-12689-BLS                           Doc 23               Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                        Page 114 of 173
                                                                                                                            Consolidated List of Creditors




Name                                      Address1                               Address2                            Address3                                Address4      City                State   Postal Code   Country

Nikhil JINDAL                             517 S MELROSE ST                                                                                                                 ANAHEIM             CA      92805

NILESH PATEL DDS                          604 EAST 1ST ST                                                                                                                  TUSTIN              CA      92780

NILSA G RODRIGUEZ                         333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD            CT      06902

NILYN KOEU DDS                            1033 WALNUT ST                                                                                                                   SAN GABRIEL         CA      91776

Nina D RILEY                              15 EMERALD SPRINGS                                                                                                               SOUTHPORT           CT      06490

NINA RILEY                                15 EMERALD SPRINGS                                                                                                               SOUTHPORT           CT      06890

Nina RILEY                                15 EMERALD SPRINGS                                                                                                               SOUTHPORT           CT      06490

NINA RILEY CONSULTING                     15 EMERALD SPRINGS                                                                                                               SOUTHPORT           CT      06890

NINA SUTTON                               NINA SUTTON                            2025 CIRCLE DRIVE                                                                         HERMOSA BEACH       CA      90254


NINGBO PULISI IMPORT & EXPORT CO., LTD.   ROOM 1901, ZHONGSU SHIKI MANSION       BUILDING 1                                                                                YUYAO                                     CHINA

NINGBO SOMEWANG PACKAGING CO LTD          ROOM 1401 NO 7 TIANZHI LANE                                                                                                      YINZHOU DISTRICT            315177        CHINA

NIPPON EXPRESS USA INC.                   P.O. BOX 31001‐1820                                                                                                              PASADENA            CA      91110‐1820

NIRMAL KUMAR                              333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD            CT      06902

NISCO ORTHODONTICS                        28200 HWY 189 # 02‐250                 ATTN SHELLIE JANES                                                                        LAKE ARROWHEAD      CA      92352

NITA KRAVER DDS                           3001 DEL PRADO BLVD. SOUTH                                                                                                       CAPE CORAL          FL      33904

NLR, INC.                                 256 MAIN STREET B                                                                                                                EAST WINDSOR        CT      06088

NO FRILLS SUPERMARKETS INC                11163 MILL VALLEY ROAD                                                                                                           OMAHA               NE      68154

NOEL LOPEZ                                NOEL LOPEZ                             16421 COLLINS AVE                                                                         SUNNY ISLES BEACH   FL      33160

NOLAN COSMINA DDS                         4605 E. JENESSE ST                                                                                                               SYRACUSE            NY      13214




NOLAN MAEHARA DDS INC                     3655 LONITA BLVD STE# 304              DR MAEHARA                                                                                TORRANCE            CA      90505

NOMI LEE DDS                              101 E REDLANDS BLVD #134                                                                                                         REDLANDS            CA      92373

NOOSHIN MAJD DDS                          CELL 714‐474‐3977                      1950 E. CHAPMAN AVE # 1                                                                   FULLERTON           CA      92831

NORDSON CORPORATION                       P. O. BOX 802586                                                                                                                 CHICAGO             IL      60680‐2586




NORM WILSON & SONS INC.                   3400 EAST SPRING STREET                                                                                                          LONG BEACH          CA      90806‐2430

NORMA BACA DDS                            1919 BEVERLY BLVD # A                                                                                                            LOS ANGELES         CA      90057

Norman BELANIO                            333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD            CT      06902

NORMAN SHELDON DDS                        12100 W CENTER RD                      STE 110                                                                                   OMAHA               NE      68144


NORTH & SOUTH DISTRIBUTORS                SORAYA ARGUELLO                        DIV NICOLAS VILLALBA WHOLESALERS    20600 NW 47TH AVEN                                    MIAMI GARDENS       FL      33055

NORTH AMERICAN CORPORATIO                 2101 CLAIRE CT                                                                                                                   GLENVIEW            IL      60025

NORTH BAY TRADING CO INC                  7455 ARROYO CROSSING PKWY, SUITE 220                                                                                             LAS VEGAS           NV      89113

NORTH BAY TRADING CO‐EXPORT               ROBERT HALLART                         7455 ARROYO CROSSING PKWY           SUITE 220                                             LAS VEGAS           NV      89113

NORTH CAROLINA DEPARTMENT OF REVENUE      501 N WILMINGTON ST                                                                                                              RALEIGH             NC      27604

NORTH CAROLINA DEPARTMENT OF REVENUE      P.O. BOX 25000                                                                                                                   RALEIGH             NC      27640‐0640

NORTH CAROLINA DEPT OF COMMERCE           M. C. SMITH                            DIVISION OF EMPLOYMENT SECURITY     P.O. BOX 26504                                        RALEIGH             NC      27611‐6504

NORTH CAROLINA DEPT OF REVENUE            P.O. BOX 25000                                                                                                                   RALEIGH             NC      27640‐0650

NORTH CAROLINA MUTUAL DRUG                TAMMY ROYCROFT                         P.O. BOX 411                                                                              DURHAM              NC      27703

NORTH CAROLINA MUTUAL WHOLESALE DRUG CO   816 ELLIS ROAD                         P.O. BOX 411                                                                              DURHAM              NC      27702




                                                                                                                                        112
                                                               Case 19-12689-BLS                        Doc 23                  Filed 12/18/19
                                                                                                                   High Ridge Brands Co., et al.
                                                                                                                                                                         Page 115 of 173
                                                                                                                   Consolidated List of Creditors




Name                              Address1                           Address2                            Address3                                   Address4                City               State   Postal Code   Country

NORTH COUNTY DENTAL SPECIALTIES   1356 W VALLEY PKWY STE # J                                                                                                                ESCONDIDO          CA      92029




NORTH MISSISSIPPI ORTHO           99 PARK GATE DR                                                                                                                           TUPELO             MS      38802

NORTH PORTLAND ORTHODONTICS       3332 N. LOMBARD ST.                SUITE B                                                                                                PORTLAND           OR      97217

NORTH SPOKANE DENTAL              12404 NORTH DIVISION                                                                                                                      SPOKANE            WA      99218

NORTH STAMFORD EXCHANGE CLUB      AMY WILMOT                         P.O. BOX 2588                                                                                          STAMFORD           CT      06906

NORTH WEST COMPANY                CINDY TOLPA                        3633 136TH PLACE SE                 SUITE 100                                                          BELLEVUE           WA      98006


NORTHGATE GONZALEZ, LLC           ATTN: ACCTS RECEIVABLE             P.O. BOX 1449                                                                                          ANAHEIM            CA      92815

NORTHGATE MARKETS                 P.O. BOX 66010                     ATTN: MARIA BURTON                                                                                     ANAHEIN            CA      92816

NORTHWEST DENTAL GROUP            1615 14TH ST NW                                                                                                                           ROCHESTER          MN      55901

NORTHWEST FL ORTHO                DR. BARRY                          3051 HIGHLAND OAKS TER STE 4                                                                           TALLAHASSEE        FL      32301

NORTHWEST ORTHODONTICS            3119 EAST MISSION BLVD                                                                                                                    FAYETTEVILLE       AR      72703

NORTHWEST PEDIATRIC DENTISTRY     10241 GREENWOOD AVE N              SARAH GREEN                                                                                            SEATTLE            WA      98133

NORTHWEST PEDIATRIC DENTISTRY     SARAH GREEN                        10241 GREENWOOD AVE N                                                                                  SEATTLE            WA      98133

NORWALK CAL RIPKEN                10 YEAR OLD ALL STARS              32 LAKEVIEW DRIVE                                                                                      NORWALK            CT      06851

NORWALK VILLAGE DENTAL CENTER     ASMATH NOOR                        11274 FIRESTONE BLVD                                                                                   NORWALK            CA      90650

NOSEGAY FLORIST                   1120 20TH STREET NW                                                                                                                       WASHINGTON, DC     DC      20036

NOTHING BUT WISDOM TEETH          LINDSAY JOHNSON                    576 N. SUNRISE AVE                  STE#110B                                                           ROSEVILLE          CA      95661

NOVA DISTRIBUTORS LLC             625 MONTROSE AVE                                                                                                                          SOUTH PLAINFIELD   NJ      07080

NOVATO PEDIATRIC DENTISTRY        NEIDRE BANAKUS DDS                 7428 REDWOOD BLVD                   STE 101                                                            NOVATO             CA      94945


NSC WHLSE HOLDINGS, LLC           111 HEMPSTEAD TRNPK                                                                                                                       WEST HEMPSTEAD     NY      11552

NSG INC.                          EILEEN WHITNEY                     1014 VINE STREET                    SUITE 1800                                                         CINCINNATI         OH      45202


NU FASHION BEAUTY PRODUCTS        1366 KINGSLAND AVENUE                                                                                                                     ST LOUIS           MO      63133

NUCOAT INC                        JODI SCHWENDIMANN                  13055 15TH AVENUE N                                                                                    PLYMOUTH           MN      55441

NUGGET MARKET INC.                168 COURT STREET                                                                                                                          WOODLAND           CA      95695‐3113

NUGGET MARKETS                    168 COURT ST                                                                                                                              WOODLAND           CA      95695

NU‐NEZ DIST. INC.                 JOHN SOTOMAYOR                     5800 WASHINGTON ST                                                                                     WEST NEW YORK      NJ      07093‐1299

NURI LITTLE‐MCMICKENS             241 S 9TH AVEAPT 1C                                                                                                                       MOUNT VERNON       NY      10550




NUSMILES ORTHODONTICS             5900 WATERLOO ROAD # 220                                                                                                                  COLUMBIA           MD      21045

NUTRACEUTICAL CORPORATION         C/O NATURAL BALANCE INC.           ATTN: SCOTT D. KUMPF                3130 NORTH COMMERCE COURT                                          CASTLE ROCK        CO      80109

                                                                     C/O WESTON, BENSHOOF, ROCHEFORT,
NUTRACEUTICAL CORPORATION         KURT WEISSMULLER                   RUBALCAVA & MACCUISH, LLP           333 SOUTH HOPE STREET                      16TH FLOOR              LOS ANGELES        CA      90071

NUTRACEUTICAL CORPORATION         C/O JONES & LESTER LLP             ATTN: JAMES G JONES                 300 EAST ESPLANADE DRIVE                   SUITE 1200              OXNARD             CA      93030 1247

NUTREX HAWAII, INC.               C/O MORGAN LEWIS & BOCKIUS LLP     ATTN: CARLA BETH OAKLEY             ONE MARKET                                 SPEAR STREET TOWER      SAN FRANCISCO      CA      94105




NUTRITION EXPRESS CORPORATION     C/O BINGHAM MCCUTCHEN LLP          ATTN: TRENTON H NORRIS              3 EMBARCADERO CENTER                                               SAN FRANCISCO      CA      94111

NYAV CREW CORP                    150‐17 26TH AVENUE                                                                                                                        FLUSHING           NY      11354

NYS ASSESSMENT RECEIVABLES        P.O. BOX 4127                                                                                                                             BINGHAMTON         NY      13902‐4127




                                                                                                                               113
                                                                      Case 19-12689-BLS                      Doc 23                Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                  Page 116 of 173
                                                                                                                      Consolidated List of Creditors




Name                                   Address1                             Address2                          Address3                                 Address4      City                State   Postal Code   Country

NYS UNEMPLOYMENT INSURANCE             P.O. BOX 4301                                                                                                                 BINGHAMTON          NY      13902‐4301

NYSIF DISABILITY BENEFITS              P.O. BOX 5239                                                                                                                 NEW YORK            NY      10008‐5239

O.J. MANN ELECTRIC SERVICES INC.       1484 HIGHLAND AVENUE                 UNIT #4B                                                                                 CHESHIRE            CT      06410

OAHU ORTHODONTICS                      ROSEMARIE TRAN                       3221 WAIALAE AVE # 370B                                                                  HONOLULU            HI      96816

OAKMAN FAMILY DENTISTRY                4700 GREENFIELD RD                   ABDUL‐LATIF HASHWI DDS                                                                   DEARBORN            MI      48126

OASIS PROSTHODONTICS                   5725 ERINDALE DR STE 200                                                                                                      COLORADO SPRINGS    CO      80918

OC KIDS DENTAL                         24541 PACIFIC PARK DR. # 104                                                                                                  ALISO VIEJO         CA      92656

OC SMILE                               1950 SUNNYCREST DR #1100                                                                                                      FULLERTON           CA      92835

OCC JANITORIAL                         DBA MARTIN'S JANITORIAL              P.O. BOX 3986                                                                            ORANGE              CA      92857

OCCOQUAN F&C DENTISTRY                 1392 OLD BRIDGE RD.                                                                                                           WOODBRIDGE          VA      22192

OCEAN BLUE INC.                        ZAINAB MEHDI                         DBA TEAMWORK PACKAGING            P.O. BOX 33056                                         RIVERSIDE           CA      92509

OCEAN ORTHO                            804 W. PARK AVE BLDG # A                                                                                                      ASBURY PARK         NJ      07712

OCEAN STATE JOBBERS INC                SHARON RAND                          D/B/A OCEAN STATE JOB LOT         375 COMMERCE PARK ROAD                                 NORTH KINGSTOWN     RI      02852‐8420

OCHOA SHAE DDS                         2015 W. FERGUSON RD.                                                                                                          MT. PLEASANT        TX      75455

OCONEE GOLF COMPANY LLC                SUSAN PITTARD                        1000 VISTA DRIVE                  SUITE 125                                              GREENSBORO          GA      30642

Odaliz OJEDA                           333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD            CT      06902

Odalys BACA                            333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD            CT      06902

ODW                                    ATTN: JOHN R. NESS                   400 W. NATIONWIDE BLVD            SUITE 200                                              COLUMBUS            OH      43215

ODW LOGISTICS, INC                     400 W. NATIONWIDE BLVD               SUITE 200                                                                                COLUMBUS            OH      43215

ODW LOGISTICS, INC.                    ATTN: GENERAL COUNSEL                1654 WILLIAMS ROAD                                                                       COLUMBUS            OH      43207

ODW LOGISTICS, INC.                    ATTN: JOHN R. NESS                   400 W. NATIONWIDE BLVD            SUITE 200                                              COLUMBUS            OH      43215

OEC SHIPPING LOS ANGELES               OEC LOGISTICS INC.                   13100 ALONDRA BLVD SUITE 100                                                             CERRITOS            CA      90703

OFELIA M ROJAS                         333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD            CT      06902

OFF SHORE VENDING                      241 COMMERCIAL PK CR                                                                                                          CALERA              AL      35040


OFFICE OF THE OHIO ATTORNEY GENERAL    LISA IANNOTTA                        COLLECTION ENFORCEMENT SECTION    150 E. GAY STREET                                      COLUMBUS            OH      43215‐3191

OFFICE WONDERLAND                      2105 FLATBUSH AVENUE                                                                                                          BROOKLYN            NY      11234

OFFICEMAX                              3001 FROST ROAD                                                                                                               BRISTOL             PA      19007

OHIO BUREAU OF WORKERS' COMPENSATION   30 W. SPRING STREET                                                                                                           COLUMBUS            OH      43215‐2256

OHIO COMMERCIAL ACTIVITY TAX           P.O. BOX 182101                                                                                                               COLUMBUS            OH      43218‐2101

OHIO DEPARTMENT OF TAXATION            P.O.BOX 530                                                                                                                   COLUMBUS            OH      43216‐0530

OHIO DEPT OF JOB AND FAMILY SERVICES   P.O. BOX 182404                                                                                                               COLUMBUS            OH      43218‐2404

OHIO PHARMACY SERVICES                 JEFFREY JONES                        2150 W. BROAD ST                  DEPT. OF MENTAL SERVICES                               COLMBUS             OH      43223

OHIO VALLEY DENTAL ASSOCIATES          67800 MALL RING RD UNIT 100          DDS CONTACT: ALEX PORTER                                                                 SAINT CLAIRSVILLE   OH      43950




OK GROCERY 63                          101 KAPPA DR                                                                                                                  PITTSBURGH          PA      15238‐2833

OKEMAH DENTAL CLINIC                   1509 W. COLUMBIA ST.                 ATTN: ORTHO PROGRAM/MICHELLE                                                             OKEMAH              OK      74859

OKLAHOMA CITY INDIAN CLINIC            KELLY SMITH                          4913 WEST RENO                                                                           OKLAHOMA CITY       OK      73127

OLA MAE                                10113 ASHCOVE RD                                                                                                              WILLS POINT         TX      75169

OLCOTT PLASTICS                        HIRAM SANTANA                        P.O. BOX 6042                     95 NORTH 17TH STREET                                   SAINT CHARLES       IL      60174

OLD DOMINION FREIGHT LINE INC          P.O. BOX 415202                                                                                                               BOSTON              MA      02241‐5202




                                                                                                                                  114
                                                                          Case 19-12689-BLS                       Doc 23                Filed 12/18/19
                                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                                        Page 117 of 173
                                                                                                                           Consolidated List of Creditors




Name                                       Address1                             Address2                           Address3                                 Address4       City                 State   Postal Code   Country

OLD TAPPAN ORTHODONTICS                    NICOLAS FREDA                        180 OLD TAPPAN ROAD                                                                        OLD TAPPAN           NJ      07675

OLD TOWN DENTAL                            1215 SIMONTON ST                                                                                                                KEY WEST             FL      33040

OLDROYD FAMILY DENTISTRY                   10106 W. SAN JUAN WAY #120                                                                                                      LITTLETON            CO      80127

OLE MOLE                                   1030 HIGH RIDGE ROAD                                                                                                            STAMFORD             CT      06905

OLEAN WHOLESALE GROCERS                    P.O. BOX 1070                                                                                                                   OLEAN                NY      14760

OLEG OLIFERUK DDS                          241 BLUDE RAVINE RD                  STE 400                                                                                    FOLSOM               CA      95630

OLIVER ORTHODONTICS                        WILLIAM OLIVER DDS                   10812 19TH AVE SE                                                                          EVERETT              WA      98208

OLLA BEAUTY SUPPLY                         GARY HAMALAINEN                      ULTRA STANDARD DISTRIBUTORS        669 RIVER DRIVE, SUITE 308                              ELMWOOD PARK         NJ      07407

OLLIES BARGAIN OUTLET                      ACCOUNTS PAYABLE                     6295 ALLENTOWN BLVD                                                                        HARRISBURG           PA      17112

OLSEN & OLSEN ORTHODONTICS                 100 PAVILLION WAY SUITE H                                                                                                       SOUTHERN PINES       NC      28387

OLSON CHAD                                 15870 FRANKLIN TRAIL S.E. STE 200                                                                                               PRIOR LAKE           MN      55372

OMAR DISCOUNT CENTER                       3247 WEST 47TH STREET                                                                                                           CHICAGO              IL      60632

OMERZA BATES DDS                           4412 WHIPPLE AVE. NW                                                                                                            CANTON               OH      44718‐2646

OMG                                        81 SOUTH 9TH STREET                  SUITE 240                                                                                  MINNEAPOLIS          MN      55402

OMNI DIRECT MARKETING SERVICES INC         1680 MICHIGAN AVE SUITE 1016                                                                                                    MIAMI BEACH          FL      33139
                                                                                OMNI NEUTRACEUTICALS INC; IRWIN
OMNI NEUTRACEUTICALS INC; IRWIN NARURALS   ATTN: KLEE IRWIN                     NARURALS                           5310 BEETEHOVEN STREET                                  LOS ANGELES          CA      90066

ONE NETWORK ENTERPRISES INC.               4055 VALLEY VIEW LANE                SUITE 1000                                                                                 DALLAS               TX      75244‐5069

ONESOURCE WATER LLC                        P.O. BOX 677867                                                                                                                 DALAS                TX      75267‐7867

ONLY KIDS DENTISTRY                        239 E SAN MARNAN DR                                                                                                             WATERLOO             IA      50702

OPALKA THEADORE                            217 NILES COURTLAND ROAD                                                                                                        WARREN               OH      44484

OPEN RICE                                  930 HIGH RIDGE ROAD                                                                                                             STAMFORD             CT      06905

OPEN STRATEGIES                            SHELDON CWINN                        8355 BOUGAINVILLE                                                                          MONTREAL                     H4P 2G5       CANADA

OPERATION CHRISTMAS CHILD                  616 S. WARNER ST                                                                                                                TACOMA               WA      98405

OPERATION HOPE                             636 OLD POST ROAD                                                                                                               FAIRFIELD            CT      06824

OPIN PERRY M                               266 BROAD ST                                                                                                                    MILFORD              CT      06460‐3226

OPPORTUNITY BUYING                         STEVE GOTTESMAN                      2 GREAT PASTURE ROAD                                                                       DANBURY              CT      06810

OPSMILES                                   MICHAEL MAYHEW                       373 BOONE HEIGHTS DR                                                                       BOONE                NC      28607

OPTIMUM NUTRITION                          C/O STEELE & PERSOFF                 ATTN: DAN PERSOFF                  5850 CANOGA AVENUE                       SUITE 206      WOODLAND HILLS       CA      91367

ORAL HEALTH FOUNDATION                     SMILE HOUSE                          2 EAST UNION STREET                                                                        RUGBY                        CV22 6AJ      UNITED KINGDOM

ORANGE COUNTY FIRE AUTHORITY               ACCOUNTS RECEIVABLE                  P.O. BOX 51985                                                                             IRVINE               CA      92619‐1985

ORANGE COUNTY TREASURER TAX COLLECTOR      P.O. BOX 1438                                                                                                                   SANTA ANA            CA      92702‐1438

ORS NASCO                                  P.O. BOX 249                                                                                                                    MUSKOGEE             OK      74402‐0249

ORTHO ASSOCIATES OF SOUTHEASTERN CT        JAMES O'LEARY DMD                    196 PARKWAY SOUTH STE#305          CROSSROADS PROFESSIONAL BLDG                            WATERFORD            CT      06385

ORTHO LIMITED LIABILITY                    3715 BLOOMINTON ST #160                                                                                                         COLORADO SPRINGS     CO      80922

ORTHO=SOLUTIONS BV                         INA KRECHTING                        LAGE MAAT 13                                                                               WIJK BIJ DUURSTEDE   NJ      03961


ORTHODONITCS SPECIALITY                    7333 FARNAM ST #2                                                                                                               OMAHA                NE      68114

ORTHODONTIC ASSOCIATES                     ATTN: NANCY A CASEY DDS              55 YORK RD                         ATTN: NANCY A CASEY DDS                                 WARMINSTER           PA      18974

ORTHODONTIC ASSOCIATES                     DR. TOWNSEND                         1017 BROADWAY NORTH                DR. SHELLEY TOWNSEND                                    FARGO                ND      58102

ORTHODONTIC ASSOCIATES OF WESTCHESTER      ATTN: MAY CHU DDS                    1740 CENTRAL PARK AVE              ATTN: MAY CHU DDS                                       YONKERS              NY      10710

ORTHODONTIC CENTER OF ORANGE COUNTY        1920 E 17TH ST #120                                                                                                             SANTA ANA            CA      92705




                                                                                                                                       115
                                                               Case 19-12689-BLS                        Doc 23                     Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                    Page 118 of 173
                                                                                                                      Consolidated List of Creditors




Name                             Address1                            Address2                               Address3                                   Address4        City               State   Postal Code   Country

ORTHODONTIC SPECIALIST           2747 NATIONAL DR                                                                                                                      ONALASKA           WI      54650

ORTHODONTIC SPECIALIST PC        1630 45TH AVE # 101                                                                                                                   MUNSTER            IN      46321

ORTHODONTIC SPECIALISTS          SONYA MARTINEZ                      640 EAST 700 SOUTH                     STE 301                                                    ST GEORGE          UT      84770

ORTHODONTICS OF AMARILLO         7901 SW 45TH AVE                                                                                                                      AMARILLO           TX      79119

ORTHODONTICS OF MELROSE          DR GJAZIONUI ROSHANAK               21 E. EMERSON ST                                                                                  MELROSE            MA      02176

ORTHOLINK SAS                    400 AVENUE DU PASSE TEMPS           ZONE D'ACTIVITES DE NAPOLLON                                                                      BOUCHES‐DE‐RHONE                         FRANCE

ORTHOMASS TRADING EST.           JEDDAH ‐ SAUDI ARABIA               AL ROWAIS DISTRICT.HAIL STREET                                                                                                             SAUDI ARABI

ORTHOPLUS C.A.                   LOCAL1, COLONIA MARTIN CARRERA      AVENIDA MARTIN CARRERA 88                                                                         GUSTAVO                                  MEXICO

ORTHOSYNETICS                    REGINA NASH                         P.O. BOX 143489                                                                                   IRVING             TX      75014‐3489

OSC SOLUTIONS                    BECKY SPURLIN                       1100 NORTHPOINT PARKWAY                SUITE 200                                                  WEST PALM BEACH    FL      33407

OSC SOLUTIONS INC.               1100 NORTHPOINT PARKWAY             SUITE 200                                                                                         WEST PALM BEACH    FL      33407

OSCAR FRANCOIS LTD               133‐135 DUKE STREET                                                                                                                   PORT OF SPAIN                            TRINIDAD

Oscar REYNOSO                    333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                            STAMFORD           CT      06902

Oscar S ASSIE                    333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                            STAMFORD           CT      06902

Oscar S ASSIE                    333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                            STAMFORD           CT      06902

OSCO DRUG, INC.                  C/O STEPTON & JOHNSON               ATTN: JASON LEVIN                      633 WEST 5TH STREET                        #700            LOS ANGELES        CA      90071

OTAYLAKES ORTHODONTICS           891 KUHN DR                         STE#205                                                                                           CHULA VISTA        CA      91914

OTHMAN ORTHODONTICS              2340 S HIGHLAND AVE STE 310                                                                                                           LOMBARD            IL      60148

OTSUKA PHARMACEUTICALS           C/O ARAN & ARAN                     ATTN: KENNETH J ARAN                   10940 WILSHIRE BOULEVARD                   SUITE 1530      LOS ANGELES        CA      90024

OTTAWA KANSAS DENTISTRY          1334 SOUTH MAIN ST.                                                                                                                   OTTAWA             KS      66067

OUR FAMILY FOUNDATION            P.O. BOX 156                                                                                                                          CARLISLE           PA      17013‐0156

OUTFLATION DISCOUNT              ANGELA PIMPINELLA                   7315 15TH AVE                                                                                     BROOKLYN           NY      11228




OUTSTANDING ORTHO                8898 COMMERCE RD #5‐A                                                                                                                 COMMERCE           MI      48382

OVERBROOK SCHOOL FOR THE BLIND   STEPHANIE SCHREIBER                 6333 MALVERN AVE                                                                                  PHILADELPHIA       PA      19151


OVERSEAS MANAGEMENT              COMPANY (ASIA) LTD.                 1004 AXA CENTRE, 151 GLOUCESTER ROAD                                                              WANCHAI                                  HONG KONG


OVERSEAS SERVICE CORPORATION     1100 NORTHPOINT PARKWAY                                                                                                               WEST PALM BECH     FL      33407

OWN CLAYTON DDS                  OWEN ORTHODONTICS                   1306 SOUTH PINE ST.                                                                               CABOT              AR      72023

OXMOOR VALLEY ORTHODONTICS       1841 WINDSOR BLVD                                                                                                                     BIRMINGHAM         AL      35209

P&G INT HISTORICAL PUERTO RICO   2 P&G PLAZA                                                                                                                           CINCINNATI         OH      45202

P&J SERVICES LLC                 JOHN CAPALONGO                      137 FLINTLOCK ROAD                                                                                MORRIS PLAINS      NJ      07950

P. ASHUKIAN @ ACE LLC            PETER ASHUKIAN                      1 BAILEY DRIVE                                                                                    PRINCETON          NJ      08540‐7956

PACHTER ORTHODONTICS             465 E. MAIN ST                                                                                                                        MIDDLETOWN         NY      10940


PACIFIC CARE                     540 HOWARD ST                                                                                                                         SAN FRANCISCO      CA      94105

PACIFIC DENTAL CARE              MARINE MARTIROSYAN DDS              532 W. GLENOAKS BLVD                                                                              GLENDALE           CA      91202

PACIFIC DENTAL IMPLANTS          6318 PACIFIC BLVD                                                                                                                     HUNTINGTON PARK    CA      90255

PACIFIC GUAM C/O ISLAND RESORT   506 5/F CAR PO COMMERCIAL BLDG      18‐20 LYNDHURST TERR CENTRAL                                                                      HONG KONG                                HONG KONG

PACIFIC INC.                     4715 NW 36 AVENUE                                                                                                                     MIAMI              FL      33142

PACIFIC ORTHODONTICS             19 ACWORTH ST.                                                                                                                        KENMORE                    4069          AUSTRALIA




                                                                                                                                  116
                                                                Case 19-12689-BLS                        Doc 23                  Filed 12/18/19
                                                                                                                    High Ridge Brands Co., et al.
                                                                                                                                                                Page 119 of 173
                                                                                                                    Consolidated List of Creditors




Name                               Address1                           Address2                            Address3                                   Address4      City                            State   Postal Code   Country

PACIFIC SAIPAN                     YASMIN ‐ TRI‐STAR                  PMB 351 BOX 10001                                                                            SAIPAN MP 96950                 TM      99999




PACIFIC TRIAL ATTORNEYS            A PROFESSIONAL CORPORATION         4100 NEWPORT PLACE DR, SUITE 800                                                             NEWPORT BEACH                   CA      92660


PACIFIC VIEW SMILE CENTER          KARI SAKURAI                       2811 WILSHIRE BLVD                  STE#590                                                  SANTA MONICA                    CA      90403




PACIFICA ORTHODONTICS              1301 PALMETTO AVE STE. F                                                                                                        PACIFICA                        CA      94044

PACKAGING ADVANTAGE CORP           37 HUNTINGTON STREET                                                                                                            CORTLAND                        NY      13045

PACKAGING CONSULTANTS GROUP LLC    35601 VERONICA STREET                                                                                                           LIVONIA                         MI      48150

PACKAGING CORPORATION OF AMERICA   P.O. BOX 51584                                                                                                                  LOS ANGELES                     CA      90051

PACKAGING UNLIMITED OF NC INC.     1880 RIVERVIEW ROAD                                                                                                             LINCOLNTON                      NC      28092

PACK‐AID                           17106 ALBURTIS AVENUE                                                                                                           ARTESIA                         CA      90701‐2617

PACKERT PHOTOGRAPHY LLC            25 RESERVOIR DRIVE                                                                                                              DANVERS                         MA      01923

PAGE DENTAL CENTER                 112 6TH AVENUE                                                                                                                  PAGE                            AZ      86040

PAGE R BARNES                      C/O FOLEY & LARDNER                ATTN: PAGE R BARNES                 ONE MARITIME PLAZA, SUITE 600                            SAN FRANCISCO                   CA      94111


PAGETT & WHETZEL FAMILY DENTIST    1880 BETHANY RD                    SUITE A                                                                                      MADISON                         GA      30650


PAIGE ORTHODONTICS                 ROXANNE LEWIS                      P.O. BOX 916                                                                                 PORTER                          TX      77365

PAIGE PARTHER SMILES               3326 ASPEN GROVE DR                STE 120                                                                                      FRANKLIN                        TN      37067

PAINLESS DDS                       1625 ANDERSON AVENUE               SUITE 202                                                                                    FORT LEE                        NJ      07024

PALLETMAXX, INC.                   4818 W. 137TH STREET                                                                                                            CRESTWOOD                       IL      60445

PALMA ORTHODONTIC                  156 KRUGER ST                                                                                                                   WHEELING                        WV      26003

PALMER'S MARKET                    246 HEIGHTS ROAD                                                                                                                DARIEN                          CT      06820

PALMETTO KIDS DENTISTRY            KIMBERLY DUFFEY                    101 PATRIOT LANE                                                                             SUMMERVILLE                     SC      29486

PAMCO S.A.R.L.                     SHEHAB STREET                      GUBINIAN BUILDING                                                                            BEIRUT‐SIN EL FIL‐HORCH TABET                         LEBANON

PAMELA COLLINS                     333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD                        CT      06902

PAMELA COSTA                       P.O. BOX 736                                                                                                                    YELLOWSTONE NATL PK             WY      82190

PAMELA KEMPAIN                     199 SOUTH MAIN STREET                                                                                                           PUTNAM                          CT      06260

PAMEX FOOD, INC                    7900 PARSTON DRIVE                                                                                                              FORESTVILLE                     MD      20747

PAMIDA, INC.                       NW 5892                            P.O. BOX 1450                                                                                MINNEAPOLIS                     MN      55485‐5892

PAN AM WHOLESALE                   5259 N LAKE DR                                                                                                                  MORROW                          GA      30260

PAN PACIFIC SALES, LLC             GARY STERNBERG                     655 4TH AVENUE                                                                               SAN FRANCISCO                   CA      94118

PANKOW ASSOCIATES                  ALLEN HIRSHFIELD                   P.O. BOX 45                         5214 W. MAIN STREET                                      SKOKIE                          IL      60076‐0045

PAOLA SALCEDO                      315 E. 86TH ST. APT JE                                                                                                          NEW YORK                        NY      10028

PAPER MART                         2164 N BATAVIA STREET                                                                                                           ORANGE                          CA      92865

PAQ DBA FOOD 4 LESS                8014 LOWER SACRAMENTO ROAD         SUITE 1                                                                                      STOCKTON                        CA      95210

PAQ INC DBA FOOD 4 LESS            17935 MURPHY PARKWAY                                                                                                            LATHROP                         CA      95330

PARADIGM DENTAL CENTER, LLC        CHRISTINA ROSENTHAL                4730 RIVERDALE RD                   STE 3                                                    MEMPHIS                         TN      38141

PARADISE DENTAL ASSOCIATES LLC     142A CANAL ST.                                                                                                                  SALEM                           MA      01970

PARADISE GENTLE DENTISTRY          5975 ALMONST ST                                                                                                                 PARADISE                        CA      95969

PARK AVENUE DENTISTRY              104 E PARK AVENUE                                                                                                               EDGEWATER                       FL      32132




                                                                                                                                117
                                                              Case 19-12689-BLS                        Doc 23                  Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                              Page 120 of 173
                                                                                                                  Consolidated List of Creditors




Name                            Address1                            Address2                               Address3                                Address4      City            State   Postal Code   Country

PARK AVENUE FLORATIQUE ON 5TH   226 FIFTH AVENUE                                                                                                                 NEW YORK        NY      10001

PARK CITIES DENTAL GROUP        3110 WEBB AVE # 300                                                                                                              DALLAS          TX      75205

PARK SHORE DAY CAMP             450 DEER PARK ROAD                                                                                                               DIX HILLS       NY      11746

PARKER FRANCIS B                3556 TORRANCE BLVD # C                                                                                                           TORRANCE        CA      90503‐5801

PARKLANE DENTAL                 ERIC TO DENTAL GROUP INC.           9636 LAS TUNAS DR                                                                            TEMPLE CITY     CA      91780

PARKSIDE DENTAL CARE            1134 TARAVAL ST                                                                                                                  SAN FRANCISCO   CA      94116

PARKVIEW DENTAL ASSOCIATES      601 N. THOMPSON RD                                                                                                               SUN PRAIRIE     WI      53590

PARKWAY DENTAL                  4576 CRESCENT BOULEVARD                                                                                                          PENNSAUKEN      NJ      08109


PARKWAY DENTAL SERVICES         4576 S. CRESCENT BLVD                                                                                                            MERCHANTVILLE   NJ      08109


PARLIER FAMILY DENTIST          13669 E MINNING AVE                 FLOOR 1: SUITE 104                                                                           PARLIER         CA      93648

PARRA DISTRIBUTORS LLC          490 HENDRICKS CAUSEWAY                                                                                                           RIDGEFIELD      NJ      07857

PARSIAN DENTAL                  5431 EAST WILLOWICK CIR                                                                                                          ANAHEIM         CA      92807

PARTHENIA FAMILY DENTAL         14712 PARTHENIA ST #E                                                                                                            PANORAMA CITY   CA      91402




PASADENA DENTAL CENTER          766 N LAKE AVE                                                                                                                   PASADENA        CA      91104




PAT KOPRIVEC                    566 STILLSON ROAD                                                                                                                FAIRFIELD       CT      06824

PAT MALAGISI                    333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902




PATRICE ESPINOSA DDS            1223 GRANT AVE #A                                                                                                                NOVATO          CA      94945

PATRICIA E LOPEZ                333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902

PATRICIA E LOPEZ                333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902

PATRICIA FENTON                 333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD        CT      06902

Patricia KOPRIVEC               566 STILLSON RD                                                                                                                  FAIRFIELD       CT      06824

PATRICIA MCGARRY DDS            200 LINDENWOOD DR.                                                                                                               LINDEN          MI      48451

PATRICIA NAVARRO DDS            29244 SLUMPSTONE ST                                                                                                              NUEVO           CA      92567

PATRICIA RAMOS DDS              HACIENDA DR #2121                                                                                                                DUBLIN          CA      94568

PATRICIA RYAN DDS               270 LAGUNA RD                                                                                                                    FULLERTON       CA      92835




PATRICK DR. MURPHY              4051 JEFFCO BLVD                    SUITE 1                                                                                      ARNOLD          MO      63010

Patrick M GRUBB                 11 BUCKINGHAM RD                                                                                                                 MERRICK         NY      11566

PATRICK MURRAY                  14614 BURBANK BLVD, # 213                                                                                                        SHERMAN OAKS    CA      91411

PATRICK PRASHAD                 JENNIFER‐TRISTAR                    7‐LUSIGNAN EAST COAST DEMERARA                                                                                                     GUYANA

PATRICK SCANGO                  205 SUMMIT SPRINGS DRIVE                                                                                                         COLUMBIA        SC      29229




PATRICK VASHTI                  C/O VEEPEEJAY MEDIA LLC             9010 MARKVILLE DRIVE #715                                                                    DALLAS          TX      75243

PATTERSON COMPANIES             DBA PATTERSON DENTAL SUPPLY         1031 MENDOTA HEIGHTS RD C/O A/P DEPT                                                         SAINT PAUL      MN      55120




PATTERSON DENTAL SUPPLY, INC.   NICOLE COADY                        1031 MENDOTA HEIGHTS RD                VENDOR# 71454                                         SAINT PAUL      MN      55120




                                                                                                                              118
                                                            Case 19-12689-BLS                       Doc 23                    Filed 12/18/19
                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                             Page 121 of 173
                                                                                                                 Consolidated List of Creditors




Name                          Address1                            Address2                                Address3                                Address4      City                         State   Postal Code   Country

PATTERSON DENTAL/CANADA       COLLEEN PYE                         6608 50TH STREET                                                                              EDMONTON                             T6B 2N7       CANADA

PAUL ARFANIS DDS              228 ST. PAUL STREET                                                                                                               WESTFIELD                    NJ      07090

PAUL B. DR. SPENCE            8901 VIRGINIA PKWY # 100                                                                                                          MCKINNEY                     TX      75071

PAUL CHANG DDS                9531 E LAS TUNAS DRIVE                                                                                                            TEMPLE CITY                  CA      91780

PAUL D. NAGY DDS              200 S WAYNE ST                                                                                                                    FREMONT                      OH      43420

PAUL DR. PENCE DMD            9216 CLAYTON RD.                    SUITE 110                                                                                     SAINT LOUIS                  MO      63124

PAUL H. TING DDS              2437 LINCOLN AVE                                                                                                                  ALAMEDA                      CA      94501

PAUL NAYLOR DDS               3491 WEST 4800 SOUTH                                                                                                              ROY                          UT      84067

PAUL NEVILLE                  1248 S. CALLE ADAMO                                                                                                               TUCSON                       AZ      85710

PAUL P. SHINTO DDS INC        301 S. FAIR OAKS AVENUE             STE#205                                                                                       PASADENA                     CA      91105

PAUL PERRY DDS                3109 MAPLEWOOD DR.                                                                                                                SULPHUR                      LA      70663

PAUL RIM ORTHODONTICS         1027 HOPKINS AVE                                                                                                                  REDWOOD CITY                 CA      94062

PAULA A. BELL                 333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD                     CT      06902




Paula BELL                    333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                        STAMFORD                     CT      06902




PAULA CORDLE                  7921 LINKS WAY                                                                                                                    PORT ST. LUCIE               FL      34986

PAULS PANTRY INCORPORATED     CRAIG ROBBINS                       1529 LEO FRIGO WAY                                                                            GREEN BAY                    WI      54302




PAUPERISM PROJECT INC         ATT: BEVERLY MITCHELL               15801 RADWICK LANE                                                                            SILVER SPRING                MD      20906




PAVITHRA CHANNEGOWDA DDS      299 JUANA AVE # B                                                                                                                 SAN LEANDRO                  CA      94577

PAYCHEX                       GENERAL POST OFFICE                 P.O. BOX 29769                                                                                NEW YORK                     NY      10087‐9769

PAYCHEX                       LOCKBOX #732954                     P.O. BOX 732954                                                                               DALLAS                       TX      75373‐2954

PAYMON PAHLAVAN DDS           10815 VETERAN'S MEMORIAL DR         STE#1000                                                                                      HOUSTON                      TX      77067

PAYNE FAMILY PHARMACY         DENICE PAYNE                        200 S MAIN                                                                                    FLOYDADA                     TX      79235

PC LODGING                    MARY JONES                          P.O. BOX 189                                                                                  PACIFIC ICTY                 OR      97135




PCM                           ATTN: GENERAL COUNSEL               NORTH 3 NO 24 NUEVO PARQUE INDUSTRIAL                                                         SAN JUAN DEL RIO QUERETARO           76806         MEXICO




PCM NORTH AMERICA LLC         JOSE MANUEL BELTRAN PINEDA          9543 BISSONNET ST., STE 307                                                                   HOUSTON                      TX      77036




PCM NORTH AMERICA LLC         ATTN: GENERAL COUNSEL               9543 BISSINNET STREET                   SUITE 307                                             HOUSTON                      TX      77036




PDI SURGERY CENTER            3737 SODA ROCK LANE                                                                                                               HEALDSBURG                   CA      95448




PE RUBALOFF CO., INC.         11 SADDLE ROAD                                                                                                                    RANCHO PALOS VERDES          CA      90275

PEANUTS WORLDWIDE LLC         1450 BROADWAY                       3RD FLOOR                                                                                     NEW YORK                     NY      10018

PEAPACK ORTHODONTICS          181 MAIN STREET                     CHRISTINE O 'HEA                                                                              PEAPACK                      NJ      07977

PEARL MEYER & PARTNERS, LLC   ERICA EASTER                        DEPARTMENT #41287                       PO BOX 650823                                         DALLAS                       TX      75265




                                                                                                                             119
                                                                             Case 19-12689-BLS                      Doc 23                Filed 12/18/19
                                                                                                                             High Ridge Brands Co., et al.
                                                                                                                                                                         Page 122 of 173
                                                                                                                             Consolidated List of Creditors




Name                                         Address1                              Address2                          Address3                                 Address4      City               State   Postal Code   Country

PEARLY WHITE PA                              501 SPRINGFIELD AVE                                                                                                            BERKELEY HEIGHTS   NJ      07922

PEARSON DENTAL                               GEORGE RUBI                           13161 TELFAIR AVE                                                                        SYLMAR             CA      91342

PECHINS SUPER MARKETS                        300 LAUREL DR                                                                                                                  CONNELLSVILLE      PA      15425

PEDEX GMBH                                   HAUPTSTRASSE NORD 67                  69843 WALD‐MICHELBACH                                                                                                             GERMANY


PEDIATRIC DENTAL                             10930 CRABAPPLE RD STE# 106                                                                                                    ROSWELL            GA      30075

PEDIATRIC DENTAL ARTS                        1 ROBERTSON DR STE #12                                                                                                         BEDMINSTER         NJ      07921

PEDIATRIC DENTAL CARE INC                    LYNN M. KARR                          1243 JOLIET STREET                                                                       DYER               IN      46311

PEDIATRIC DENTAL GROUP                       DR. LINNETTE                          12601 NARCOOSSEE ROAD STE 203                                                            ORLANDO            FL      32832

PEDIATRIC DENTAL GROUP LAKEWOOD              2323 S. WADSWORTH BLVD #104           JUSTIN CATHERS DDS                                                                       LAKEWOOD           CO      80227

PEDIATRIC DENTISTRY NEW TAMPA                RIVERA, MARTA M.                      5326 PRIMROSE LAKE CIRCLE                                                                TAMPA              FL      33647


PEDIATRIC DENTISTRY/DR RENCHER               3116 SADDLE DR. STE#1                 ATTN: KEVIN L. RENCHER DDS                                                               HELENA             MT      59601

PEDIATRIC DENTISTRY/DRKIESLING               MARI R. KIESLING DDS                  1717 4TH ST. SOUTH                                                                       GREAT FALLS        MT      59405

PEDIATRICS DENTISTRY & ORTHODO               JUDITH S. PABST                       7345 MEDICAL CENTER DR STE#330                                                           WEST HILLS         CA      91307

PEDRO GUTIERREZ CHAVEZ                       PEDRO GUTIERREZ                       306 PAISANO DR                    STE#1248                                               EL PASO            TX      79901

PELIGRO SPORTS                               2200 AMSTERDAM AVENUE                                                                                                          NEW YORK           NY      10032

PELVALON                                     1085 BORANDA AVE APT# 8               ATTN ALISION MOE                                                                         SUNNYVALE          CA      94085

PEMAR DISTRIBUTORS INC.                      CARMEN I. SANTOS                      ATTN: SR PEDRO A. SANTOS          P.O. BOX 514                                           SABANA SECA        PR      00952‐0514

PEMAR DISTRIBUTORS INC.                      ATTN: SR PEDRO A.SANTOS               P.O. BOX 514                                                                             SABANA SECA        PR      00952‐0514

PENDERGRASS/WILKIE DDS                       6020 BELPREE RD FL:STE, STE#C                                                                                                  AMARILLO           TX      79106

PENN DENTAL CENTER                           414 S WESTERN AVE #A                                                                                                           LOS ANGELES        CA      90020

PENNSYLVANIA DEPARTMENT OF REVENUE           OFFICE OF CHIEF COUNSEL               P.O. BOX 281061                                                                          HARRISBURG         PA      17128

PENNSYLVANIA DEPT OF REVENUE                 BUREAU OF COMPLIANCE                  P.O. BOX 280948                                                                          HARRISBURG         PA      17128‐0948

PENNSYLVANIA DEPT OF REVENUE                 P.O. BOX 280404                                                                                                                HARRISBURG         PA      17128‐0404

PENNYWISE COSMETICS C/O EDIMAR INTERNATIONAL LAURIE BASORA‐ALL STEP                14750 SW 26 ST SUITE 110                                                                 MIAMI              FL      33185




PEOPLES COMMUNITY HEALTH                     DR EILERTSON                          905 FRANKLIN ST                                                                          WATERLOO           IA      57073

PEPE GANGA, CORP                             CALLE CAROLINA #513                                                                                                            SAN JUAN           PR      00918

PEPPERMENT DENTAL                            SHERYL LEE                            700 SE 160TH AVE # 121                                                                   VANCOUVER          WA      98684

PEREZ DISTRIBUTING                           103 SOUTH ACADEMY AVENUE                                                                                                       SANGER             CA      93657


PERFECT SMILE DENTAL ASSOCIATE               10 HLUCHY RD                          SEYED SHAHMEHDI DDS                                                                      TRENTON            NJ      08691

PERFECT SMILE ORTHODONTICS                   5802 NOLENSVILLE PIKE #201                                                                                                     NASHVILLE          TN      37211

PERFORMANCE FOOD GROUP INC                   ATTN: GENERAL COUNSEL                 12500 WEST CREEK PARKWAY                                                                 RICHMOND           VA      23238

PERFORMANCE FOOD GROUP INC                   ATTN: XVP OPERATIONS                  12500 WEST CREEK PARKWAY                                                                 RICHMOND           VA      23238

PERFORMANCE FOOD GROUP INC.                  SKIP TABAR                            DBA JENNY SERVICE COMPANY         P.O. BOX 3323                                          SPARKS             NV      89432

PERFORMANCE LABS,INC                         C/O LAW OFFICES OF JAY H. GELLER      ATTN: JAY H. GELLER               2425 WEST OLYMPIC BOULEVARD                            SANTA MONICA       CA      90404

PERMINUS KARARI                              721 LEXINGTON DR                                                                                                               BEAR               DE      19701

PERPETUAL INSIGHTS LLC                       22 THORNDAL CIRCLE, 3RD FLOOR                                                                                                  DARIEN             CT      06820

PERPETUAL INSIGHTS LLC‐ DO NOT USE           ABIGAIL FORBES                        22 THORNDAL CIRCLE, 3RD FLOOR                                                            DARIEN             CT      06820

PERRIGO DENTAL CARE                          2038 PATTON CHAPEL                                                                                                             BIRMINGHAM         AL      35216




                                                                                                                                         120
                                                                            Case 19-12689-BLS                               Doc 23                   Filed 12/18/19
                                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                                    Page 123 of 173
                                                                                                                                        Consolidated List of Creditors




Name                                          Address1                                  Address2                                 Address3                                Address4      City                          State   Postal Code   Country


PERRY J VISCOUNTY                             LATHAM AND WATKINS                        650 TOWN CENTER DRIVE, SUITE 2000                                                              COSTA MESA                    CA      92626

PERSONAL & FAMILY READINE                     P.O. BOX 1834                                                                                                                            QUANTICO                      VA      22134

PERSONAL TOUCH DENTISTRY                      DR. WILMA ANTONIO                         80 CHARLOTTE PLACE                                                                             HARTSDALE                     NY      10530

PERSONNEL CONCEPTS                            P.O. BOX 5750                                                                                                                            CARIL STREAM                  IL      60197‐5750

Peter A MCGLONE                               333 LUDLOW STREET                         SOUTH TOWER, 2ND FLOOR                                                                         STAMFORD                      CT      06902

PETER FAZIOLI                                 14 MURIEL LANE                                                                                                                           SCHAGHTICOKE                  NY      12154

PETER GIMINO III                              C/O MCDERMOTT, WILL & EMERY               18191 VON KARMAN AVENUE                  SUITE 500                                             IRVINE                        CA      92612

PETER MICHAEL KOBLAN III DDS                  554 LARKFIELD RD # 107                                                                                                                   EAST NORTHPORT                NY      11731

PETER N. BERNTSEN                             17 MULLER AVENUE                                                                                                                         NORWALK                       CT      06851

Peter RILEY                                   15 EMERALD SPRINGS                                                                                                                       SOUTHPORT                     CT      06890

PETER SCOTT HECKER                            C/O HELLER, EHRMAN ET AL                  333 BUSH STREET                                                                                SAN FRANCISCO                 CA      94104

PETER T. CRESSMAN DDS                         8 1/2 SPRING LN                                                                                                                          PLYMOUTH                      MA      02360

PETER ZIEGLER DDS                             7333 FARNAM ST                                                                                                                           OMAHA                         NE      68114

PETRUCCELLI BEAUTY                            133‐20 WHITESTONE EXPRESS                                                                                                                FLUSHING                      NY      11354

PETTY & BIELIK ORTHODONTICS                   4233 W 95TH ST                                                                                                                           OAK LAWN                      IL      60453‐2623

PEXIM INTERNATIONAL                           KATIE KWOK                                10630 GARFIELD AVENUE                                                                          SOUTH GATE                    CA      90280

PEYTON'S INC                                  P.O. BOX 305261                                                                                                                          NASHVILLE                     TN      37230


PHAM HONG                                     14792 FORREST LN                                                                                                                         WESTMINSTER                   CA      92683
PHARMACOSMETIC MANUFACTURING SERVICES SA DE
CV                                            ATTN: MANUEL BELTRAN M.                   NORTE 3 NO. 24 NUEVO PARQUE INDUSTRIAL                                                         SAN JUAN DEL RIO QUERETARO                          MEXICO
PHARMACOSMETIC MANUFACTURING SERVICES SA DE
CV                                            ATTN: GENERAL COUNSEL                     NORTE 3 NO 24 NUEVO PARQUE INDUSTRIAL                                                          SAN JUAN DEL RIO                      76806         MEXICO
PHARMACOSMETIC MANUFACTURING SERVICES, SA                                               ORIENTE 4, NO. 11, NUEVO PARQUE
DE CV                                         JOSÉ MANUEL BELTRAN M.                    INDUSTRIAL                                                                                     SAN JUAN DEL RÍO, QUERÉTARO           C.P. 76806    MEXICO

PHARMAVITE LLC                                C/O ARAN & ARAN                           ATTN: KENNETH J. ARAN                    10940 WILSHIRE BOULEVARD                #1530         LOS ANGELES                   CA      90024

PHARMAVITE LP                                 C/O ARAN & ARAN                           ATTN: KENNETH J. ARAN                    10940 WILSHIRE BOULEVARD                #1530         LOS ANGELES                   CA      90024

PHILIP DR. GISSEL DDS                         366 EAST 40TH AVE # 210                                                                                                                  EUGENE                        OR      97405

PHILIP J. KAMINS DDS                          881 ALMA REAL DR                          STE#315                                                                                        PACIFIC PALISADES             CA      90272

PHILLIP CORNELIUSON DDS                       5475 N. FRESNO ST                         STE#103                                                                                        FRESNO                        CA      93710

PHILLIP HOANG THAI DDS                        1111 W EL CAMINO REAL #129                                                                                                               SUNNYVALE                     CA      94087

PHILLIP PRAK                                  PHILLIP PRAK                              30 DARTMOUTH ST                                                                                SAN FRANCISCO                 CA      94134

PHOENIX MARKETING INTERNATIONAL               P.O. BOX 806                                                                                                                             RHINEBECK                     NY      12572

PHUONG B. LAM DDS                             12920 S FIGUEROA ST # A                                                                                                                  LOS ANGELES                   CA      90061

PHUONG VU                                     3982 HERSCHEL STREET                                                                                                                     JACKSONVILLE                  FL      32205

PHYTOPHARMICA INC                             C/O HELLER EHRMAN WHITE & MCAULIFFE LLP   ATTN: PETER S HECKER                     333 BUSH STREET                                       SAN FRANCISCO                 CA      94104
                                                                                        C/O HELLER EHRMAN WHITE & MCAULIFFE
PHYTOPHARMICA, INC.                           FRANCISCO J. SILVA                        LLP                                      333 BUSH STREET                                       SAN FRANCISCO                 CA      94104
                                                                                        C/O HELLER EHRMAN WHITE & MCAULIFFE
PHYTOPHARMICA, INC.                           NEIL A. F. POPOVIC                        LLP                                      333 BUSH STREET                                       SAN FRANCISCO                 CA      94104

PICC                                          15/F, GUANGDON INVESTMENT TOWER           148 CONNAUGHT ROAD CENTRAL                                                                     SHEUNG WAN                                          HONG KONG




PICC                                          15/F, GUANGDON INVESTMENT TOWER           148 CONNAUGHT ROAD CENTRAL                                                                     SHEUNG WAN                                          HONG KONG

PICC PROPERTY & CASUALTY COMPANY LTD          8/F, A BLOCK NANFANG BLDG.                LUOHU DISTRICT                                                                                 SHENZHEN                                            CHINA

PIE BC, LLC                                   26 ORANGE ROAD                                                                                                                           MONTCLAIR                     NJ      07042




                                                                                                                                                    121
                                                                       Case 19-12689-BLS                       Doc 23                Filed 12/18/19
                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                    Page 124 of 173
                                                                                                                        Consolidated List of Creditors




Name                                     Address1                            Address2                           Address3                                 Address4      City               State   Postal Code   Country

PIGGLY WIGGLY                            176 CROGHAN SPUR ROAD SUITE 301     ATTN: ACCOUNTS RECEIVABLE                                                                 CHARLESTON         SC      29407

PIGGLY WIGGLY ALABAMA                    SHAUNTA BROWN                       P.O. BOX 2400                                                                             BESSEMER           AL      35021‐2400

PIGGLY WIGGLY CAROLINA CO                STACIE PYATT                        P.O. BOX 118047                                                                           CHARLESTON         SC      29423

PIGGLY WIGGLY MIDWEST LLC                2215 UNION AVENUE                                                                                                             SHEBOYGAN          WI      53081‐5561

PILOT TRAVEL CENTERS LLC                 ATTN: CORPORATE ACCOUNTING          P.O. BOX 10146                                                                            KNOXVILLE          TN      37939

PIMS NEW YORK INC                        20 WEST 36TH STREET, 2ND FL                                                                                                   NEW YORK           NY      10018

PINCHME GROUP INC.                       611 BROADWAY                        SUITE 308                                                                                 NEW YORK           NY      10012

PINE LAKE DENTAL                         22727 S.E. 29TH ST.                                                                                                           SAMMAMISH          WA      98075


PINE STATE TRADING                       8 ELLIS AVE                                                                                                                   AUGUSTA            ME      04330‐7199

PINNACLE PLAZA LLC                       820 SOUTH WALTON BLVD               SUITE 1                                                                                   BENTONVILLE        AR      72712

PINNACLE SALES & MERCHANDISING INC       DAVID SULLIVAN                      6300 STONEWOOD DRIVE, SUITE 100                                                           PLANO              TX      75024

PINPOINT DATA                            339 SOMERSET STREET                                                                                                           NORTH PLAINFIELD   NJ      07060

PITCO FOODS‐P&G HISTORY ONLY             567 CINNABAR ST                                                                                                               SAN JOSE           CA      95110

PITCO FOODS‐SAN JOSE                     567 CINNABAR ST                                                                                                               SAN JOSE           CA      95110

PITNEY BOWES GLOBAL FINANCIAL SERVICES   P.O. BOX 371887                                                                                                               PITTSBURGH         PA      15250‐7887

PITNEY BOWES INC.                        27 WATERVIEW DRIVE                                                                                                            SHELTON            CT      06484

PITNEY BOWES PURCHASE POWER              P.O. BOX 371874                                                                                                               PITTSBURGH         PA      15250‐7874

PITT MICHAEL A                           801 N WEINBACH AVE                                                                                                            EVANSVILLE         IN      47711‐5321

PITTSBURGH ORTHODONTICS GROUP            750 WASHINGTON RD. STE # 1                                                                                                    PITTSBURGH         PA      15228‐2052

PJT PARTNERS                             ATTN: GENERAL COUNSEL               280 PARK AVENUE                                                                           NEW YORK           NY      10017

PJT PARTNERS LP                          HELEN MEATES                        280 PARK AVENUE                    FINANCE DEPT. ‐ 17TH FLOOR                             NEW YORK           NY      10017

PK INTERNATIONAL INC                     GRACE KIM                           5445 N ELSTON AVENUE                                                                      CHICAGO            IL      60630




PKNY INTERNATIONAL INC                   ANTHONY KIM                         1 CAESAR PLACE                                                                            MOONACHIE          NJ      07074
PLAINFIELD PEDIATRIC DENTAL CARE &
ORTHODONTICS                             13621 ROUTE 59 #101                                                                                                           PLAINFIELD         IL      60544

PLANET TV & APPLIANCES                   900 HIGH RIDGE ROAD                                                                                                           STAMFORD           CT      06905

PLANTE & MORAN PLLC                      16060 COLLECTIONS CENTER DRIVE                                                                                                CHICAGO            IL      60693

PLASTIDENT E.U/ALEKSEROVA GARC           ZONA INDUSTRIAL CAZUCA,             TRANSVERSAL 5 NO. 10‐80                                                                   BOGOTA                                   COLUMBIA

PLATINUM EQUITY                          360 N. CRESCENT DR.                 MARLON GUEVARA                                                                            BEVERLY HILLS      CA      90210

PLAYA VISTA ORTHODONTICS                 8540 S SEPULVEDA BLVD #700                                                                                                    LOS ANGELES        CA      90045

PLAZA DENTAL                             JOEL ALATORRE DDS                   14240 S. VERMONT AVE                                                                      GARDENA            CA      90247

PLAZA ORTHODONTICS                       1625 SHERIDAN RD 1ST FL # H                                                                                                   WILMETTE           IL      60091

PLEWE ORTHODONTICS                       1434 E. 9400 S. SUITE #204                                                                                                    SANDY              UT      84093

POINT DNTAL GROUP                        18342 MACK AVE.                                                                                                               GROSSE POINTE      MI      48236

POINTE FAMIY DENTISTRY                   5050 SCHOENHERR RD.                 SUITE 170                                                                                 SHELBY TOWNSHIP    MI      48315




POINTE PRODUCTS                          MATT STEWART                        24000 ALICIA PKWY #17              SUITE 17‐ 472                                          MISSION VIEJO      CA      92691

POISET & ASSOCIATES                      7930 FROST STREET # 101                                                                                                       SAN DIEGO          CA      92123

POLAR PHARMACY MED. SUPPLIES             8561 EDINBURGH CENTER DR.                                                                                                     MINNEAPOLIS        MN      55443




                                                                                                                                    122
                                                                        Case 19-12689-BLS                 Doc 23                  Filed 12/18/19
                                                                                                                     High Ridge Brands Co., et al.
                                                                                                                                                                 Page 125 of 173
                                                                                                                     Consolidated List of Creditors




Name                                      Address1                            Address2                     Address3                                   Address4      City               State   Postal Code   Country




POLLACK ORTHODONTICS                      122 VALLEY ST                                                                                                             WILLIMANTIC        CT      06226

Pooja KAK                                 333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

POOLE MORRIS ORTHODONTICS                 1340 N 600 E. STE 2                                                                                                       LOGAN              UT      84341

POOR HOUSEHOLD OF GOD                     MARY JANE TRINKUS                   233 ORCHARD LANE                                                                      GLEN ELLYN         IL      60137

POPP DENTAL SUPPLY, LLC                   5701 BROAD STREET                                                                                                         GREENDALE          WI      53129‐2403

PORTERVILLE ORTHODONTICS                  721 W OLIVE AVE.                                                                                                          PORTERVILLE        CA      93257

PORTO RICO DISTRIBUTORS                   13517 CARRYBACK DRIVE                                                                                                     DADE CITY          FL      33525

POSITIVE COSMETICS                        UNIT 17, CHILTEN BUSINESS VILLAGE   ARUNDEL ROAD UXBRIDGE                                                                 LONDON                     UB8 2SN       UNITED KINGDOM




POSITIVE GLOBAL SALES, INC.               SANDRA MEDINA                       1519 EAST CHAPMAN AVE        SUITE 134                                                FULLERTON          CA      92831

POST ROAD LIMOUSINE LLC                   857 POST ROAD #307                                                                                                        FAIRFIELD          CT      06824

POTTS DENTAL                              445 ROSEWOOD AVE #P                                                                                                       CAMARILLO          CA      93010
POUDRE SCHOOL DISTRICT/FULLANA LEARNING
CENTER                                    BEVERLY ROSS                        220 N GRANT AVE                                                                       FT COLLINS         CO      80521

POWELL PEDIATRIC DENTISTRY                AUSTIN POWELL DDS                   1628 29TH CT S. STE # 200                                                             BIRMINGHAM         AL      35209

POWER PACKAGING SERVICES INC.             20 PARK PLACE                                                                                                             PARAMUS            NJ      07652

POWER PLAY MARKETING                      33533 W 12 MILE ROAD                SUITE 205                                                                             FARMINGTON HILLS   MI      48331

POWER ROAD DENTAL CARE                    DAVIS TYLER N. DDS                  2500 SOUTH POWER RD          STE#102                                                  MESA               AZ      85209

POWERLINK CREATIONS LTD.                  SUITE 906‐908 ENTERPRISE SQUARE 2   3 SHEUNG YUET ROAD                                                                    KOWLOON BAY                              HONG KONG

POWERS FAMILY DENTISTRY                   JEREMY POWERS                       31415 GAVINO CT                                                                       MENIFEE            CA      92584

PPC PREMIERE PRINTING CONSULTING          9330 7TH STREET                     UNIT A                                                                                RANCHO CUCAMONGA   CA      91730

PRACTICON                                 1112 SUGG PARKWAY                                                                                                         GREENVILLE         NC      27834


PRATTVILLE PEDIATRIC DENTISTRY            DANA BONE                           460 MCQUEEN SMITH RD S                                                                PRATTVILLE         AL      36066‐5631

PRECIOUS SMILES                           2735 BENSTEIN RD                                                                                                          WALLED LAKE        MI      48390‐1101

PRECISE PACKAGING LLC                     MATTHEW LEVESQUE                    DEPARTMENT #227              P.O. BOX 4458                                            HOUSTON            TX      77210‐4458

PREFERRED MEDIA                           AMY HAWKINS ‐ BOOKEEPER             2777 N. ONTARIO STREET       SUITE 300                                                BURBANK            CA      91504

PREFERRED PRINTING COMPANY                140 CORPORATE DRIVE                                                                                                       TRUMBULL           CT      06611

PREFERRED SHIPPING INC.                   12835 JESS PIRTLE BLVD                                                                                                    SUGAR LAND         TX      77478

PREMIER DENTAL CARE                       612 W. LANCASTER BLVD                                                                                                     LANCASTER          CA      93534

PREMIER FAMILY DENTAL                     5400 CROSSLAKE PKWY #400                                                                                                  WOODWAY            TX      76712

PREMIER HOLDIINGS INC.                    4724 18TH AVENUE                    ATTN: MOSES                                                                           BROOKLYN           NY      11204

PREMIER HOLDINGS INC                      4724 18TH AVENUE                                                                                                          BROOKLYN           NY      11204

PREMIER INTERNATIONAL                     LIANA ABRAHAM                       2735 EAST 40TH STREET                                                                 CLEVELAND          OH      44115




PREMIER ORTHODONTICS                      2100 SOLAR DRIVE # 200                                                                                                    OXNARD             CA      93036

PREMIERE FAMILY DENTAL                    5600 WEST 87TH ST                                                                                                         BURBANK            IL      60459

PREMINGER PEDIATRIC DENTISTRY             ATTN: JOEL MICHAEL PREMINGER D      87 ELDERD LN                                                                          CEDARHURST         NY      11516




PREMIUM SOURCE LLC                        4274 79TH STREET                                                                                                          FLUSHING           NY      11373

PREMIUM SOURCE LLC                        HAN HTUN                            4274 79TH ST                                                                          FLUSHING           NY      11373




                                                                                                                                 123
                                                                         Case 19-12689-BLS                                    Doc 23                        Filed 12/18/19
                                                                                                                                               High Ridge Brands Co., et al.
                                                                                                                                                                                                Page 126 of 173
                                                                                                                                               Consolidated List of Creditors




Name                                       Address1                                       Address2                                   Address3                                   Address4           City                      State   Postal Code   Country

PREMO DEALS LLC                            RYAN HYDE, CEO                                 1338 W GLADSTONE STREET                                                                                  AZUSA                     CA      91702




PREMO DEALS LLC                            RYAN HYPE                                      1338 W. GLADSTONE ST.                                                                                    AZUSA                     CA      91702

PRERO ORTHODONTICS                         8920 WILSHIRE BLVD #700                                                                                                                                 BEVERLY HILLS             CA      90211

PRESTIDGE SOUTHEAST, INC.                  WILLIAM GLIDDEN                                300 STEEPLE POINTE DRIVE                                                                                 ROSWELL                   GA      30076

PRESTIGE BRANDS INC.                       90 NORTH BROADWAY                                                                                                                                       IRVINGTON                 NY      10533


PRESTIGE DENTAL PRODUCTS INC               3031 E CORONADO ST UNIT D                                                                                                                               ANAHEIM                   CA      92806

PRETIUM PACKAGING, LLC                     ATTN: GEORGE ABD                               15450 SOUTH OUTER FORTY DRIVE, SUITE 120                                                                 CHESTERFIELD              MO      63107




PRICE KING INC.                            SHARI SHMUEL                                   30‐01 REVIEW AVE                           PO BOX 1944                                                   LONG ISLAND CITY          NY      11101




PRICE MASTER CORPORATION                   57‐07 31ST AVENUE                                                                                                                                       WOODSIDE                  NY      11377




PRICE POINT DISTRIBUTORS                   500 SMITH STREET                                                                                                                                        FARMINGDALE               NY      11735

PRICESMART INC.                            9740 SCRANTON RD                                                                                                                                        SAN DIEGO                 CA      92121

PRICEWATERHOUSE COOPERS LLP                JOHN SELVEY                                    P.O. BOX 7247‐8001                                                                                       PHILADELPHIA              PA      19170‐8001

PRIDE PRODUCTS CORP                        4333 VETERANS MEMORIAL HIGHWAY                                                                                                                          RONKONKOMA                NY      11779

PRIMADONNA                                 JENNIFER GARNER                                3280 E. HEMISPHERE LOOP                    STE#198                                                       TUCSON                    AZ      85706

PRIME DISTRIBUTORS LTD                     MRS. ANESTA JOSEPH, LAURIE BASORA‐ALL STEP     PAYNTER'S INDUSTRIAL PARK                  SIR SIDNEY WALLING HIGHWAY                                    ST GEORGES ANTIGUA Q.I.                         ANTIGUA

PRIME IMPORTS OF GUYANA                    CARMEN DIAZ‐HENDERSON                          183 LANCE GIBBS STREET                                                                                   GEORGETOWN                                      GUYANA
                                           C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
PRINCE OF PEACE, INC                       RABKIN                                         ATTN: DOUGLAS A. WINTHROP                  THREE EMBARCADERO CENTER                   SEVENTH FLOOR      SAN FRANCISCO             CA      94111

PRINCESS PERFUMES                          CHARLES KASWANI                                2315 NW 107 AV.                            UNIT # 1 B 25                                                 DORAL                     FL      33172

PRINTPACK INC.                             P.O. BOX 102430                                                                                                                                         ATLANTA                   GA      30368

PRINTPACK, INC                             ATTN: GENERAL COUNSEL                          2800 OVERLOOK PARKWAY                                                                                    ATLANTA                   GA      30339

PRIORITY WORLDWIDE SERVICES                7361 COCA‐COLA DRIVE                                                                                                                                    HANOVER                   MD      21076

PRITCHETT ORTHODONTICS                     9602 E WASHINGTON ST                           STE#F                                                                                                    INDIANAPOLIS              IN      46229

PRIZM PACKAGING SOLUTIONS INC.             3216 NW AVIGNON WAY                            SUITE 2                                                                                                  BENTONVILLE               AR      72712

PROCTER & GAMBLE DISTRIBUTING‐ DON'T USE   GILLETTE COMMERCIAL OPERATIONS NA              P.O. BOX 840039                                                                                          DALLAS                    TX      75284‐0039

PROCTER & GAMBLE DISTRIBUTING LLC          GILLETTE COMMERCIAL OPERATIONS NA              P.O. BOX 73414                                                                                           CHICAGO                   IL      60673‐7414

PROCTER & GAMBLE INC (CANADA)              DALE ELDRIDGE                                  4711 YONGE STREET                                                                                        NORTH YORK                        M2N 6KB       CANADA

PROCTER & GAMBLE, INC.                     P.O. BOX 11037 ‐ STN A                                                                                                                                  TORONTO                           M5W 2G5       CANADA

PROCTOR & GAMBLE                           ATTN: GENERAL COUNSEL                          ONE P&G PLAZA                                                                                            CINCINNATI                OH      45202

PRODUCT PACKAGING WEST INC                 JOE ARCEO                                      11921 VOSE STREET                                                                                        NORTH HOLLYWOOD           CA      91605

PRODUCT VENTURES LTD                       55 WALLS DRIVE                                 SUITE 400                                                                                                FAIRFIELD                 CT      06824

PRODUCTPHOTOGRAPHY.COM                     6620 SOUTH TENAYA WAY SUITE 140                                                                                                                         LAS VEGAS                 NV      89113

PROFESSIONAL HISTORICAL OTHER              6645 CABELLERO BLVD                                                                                                                                     BUENA PARK                CA      90620

PROFILE ORTHODONTICS                       3 SHENTON AVE                                                                                                                                           JOONDALUP                         06027         AUSTRALIA

PROGRESSIVE DISTRIBUTORS ‐ GRAND CAYMAN    JOHN GURON, LAURIE BASORA‐ALL STEP             P.O. BOX10107                                                                                            GRAND CAYMAN                      KY‐1108       GRAND CAYMAN

PROGRESSIVE PEDIATRIC DENTISTS             8375 S. HOWELL AVE STE# 201                                                                                                                             OAK CREEK                 WI      53154

PROJECT IGNITE LIGHT                       10860 20 1/2 ST SE                                                                                                                                      ROGERS                    ND      58479




                                                                                                                                                           124
                                                                      Case 19-12689-BLS                                         Doc 23                  Filed 12/18/19
                                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                                                    Page 127 of 173
                                                                                                                                         Consolidated List of Creditors




Name                                      Address1                                      Address2                                 Address3                                 Address4                     City                           State   Postal Code   Country

PROJECT NIGHT‐LIGHT                       10860 20 1/2 ST SE                                                                                                                                           ROGERS                         ND      58479

PROMOTIONAL DISTRIBUTING                  REFUND DUPLICATE PYM                          4129 CHESSA LANE                         ATTN: ANGELA PONG                                                     CLOVIS                         CA      93619

PROMOTIONS UNLIMITED                      GUSTAVO MIRANDA                               C/O GUSTAVO MIRANDA‐ACCTING DEPT         P.O. BOX 3470                                                         MT. PLEASANT                   WI      53177

PROMOTIONS UNLIMITED                      P.O. BOX 3470                                                                                                                                                MT PLEASANT                    WI      53177

PRO'S CHOICE                              35 SAWGRASS DRIVE                             STE 4                                                                                                          BELLPORT                       NY      11713


PROSPER SMILES FAM. DENTISTRY             DR. PATEL                                     821 N. COLEMAN ST                        DR. VIMAL PATEL                                                       PROSPER                        TX      75078




PROTOCOL LLC                              JOSEPH GREGORY                                9036 N. LONGFEATHER                                                                                            FOUNTAIN HILLS                 AZ      85268

PT DS SOLUTIONS INTERNATIONAL             JL. ARTERI KELAPA GADING                      RUKAN THE FIFTY, NO. 7, NORTH JAKARTA                                                                          JAKARTA                                              INDONESIA




PT ORTHODONTICS                           2034 PATTON CHAPEL RD                                                                                                                                        BIRMINGHAM                     AL      35216

PT. DS SOLUTIONS INTERNATIONAL            ARTERI KELAPA GADING ROAD                     RUKAN THE FIFTY NO. 6‐7,                                                                                       KELAPA GADING, NORTH JAKARTA   NJ      14250

PUBLIC HEALTH SEATTLE & KING C            401 5TH AVE #1000                                                                                                                                            SEATTLE                        WA      98104

PUBLIX SUPER MARKETS INC                  P.O. BOX 32012                                                                                                                                               LAKELAND                       FL      33802‐0407

PUBLIX SUPERMARKETS INC                   ATTN: GENERAL COUNSEL                         P.O. BOX 32024                                                                                                 LAKELAND                       FL      33802‐2024

PULASKI HEIGHTS UNITED METHODIST CHURCH   JACOB NOLEN                                   4823 WOODLAWN DR                                                                                               LITTLE ROCK                    AR      72205




PULSAR 360 INC                            ATTN: LOCKBOX 95224                           3330 W ROYAL LN                                                                                                IRVING                         TX      75063‐6013

PULSAR 360 INC                            P.O. BOX 319                                                                                                                                                 LITTLETON                      CO      80160

PUMPKINVINE BAPTIST CHURCH                PENNY MATTHEWS                                2156 BUCHANAN HWY                                                                                              DALLAS                         GA      30157

Puneet JAIN                               333 LUDLOW STREET                             SOUTH TOWER, 2ND FLOOR                                                                                         STAMFORD                       CT      06902




PUNEET NANDA                              560 W LAMBERT RD                                                                                                                                             BREA                           CA      92821




PURE WORLD,INC.                           C/O WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP ATTN: FRANCIS M. GREGOREK                SYMPHONY TOWERS                          750 B STREET SUITE 2770      SAN DIEGO                      CA      92101

PYRAMID FOODS                             1878 S. STATE HWY 125                                                                                                                                        ROGERSVILLE                    MO      65742

Q&R CANADA INC.                           ED DALEY                                      265 EXPORT BLVD                          2ND FLOOR                                                             MISSISSAUGA ON                         L5S 1Y4       CANADA


QACDOH                                    JOHN SHERWOOD                                 206 N COMMERCE ST                                                                                              CENTREVILLE                    MD      21617

                                                                                        SOUTH HUASHAN ONE ROAD, TONGJI
QINGDAO S&R INDUSTRY AND TRADE CO LTD     ZHANGJIAXICHENBEI VILLAGE                     SUBDISTRICT                                                                                                    JIMO CITY                              06825         CHINA


QINGDAO S&R INDUSTRY TRADE CO LTD         ATTN: GENERAL COUNSEL                         HANGJIAXICHENG INDUSTRIAL PARK           TONG JI SUB DISTRICT                                                  JIMO CITY, QINGDAO                                   CHINA


QINGDAO S&R INDUSTRY TRADE CO LTD         ATTN: GENERAL COUNSEL                         ZHANGJIACHENG INDUSTRIAL PARK            TONGJI SUBDISTRICT OFFICE                                             JIMO CITY, QINGDAO                                   CHINA

QINGDAO S&R INDUSTRY TRADE CO LTD         ATTN: GENERAL COUNSEL                         ZHANGJIAXICHENG INDUSTRIAL PARK          TONGJI SUBDISTRICT OFFICE                                             JIMO CITY, QINGDAO                                   CHINA

QQEST SOFTWARE SYSTEMS                    9350 SOUTH 150 EAST                                                                                                                                          SANDY                          UT      84070

QUALITY KING DISTRIBUTORS                 JANET LENTINI                                 35 SAWGRASS DRIVE                                                                                              BELLPORT                       NY      11713

QUALYS INC                                919 EAST HILLSDALE BLVD                                                                                                                                      FOSTER CITY                    CA      94404‐2112

QUAN VO ANH NGUYEN DDS                    QUAN NGUYEN                                   702 PORTER AVE                           STE#F                                                                 STOCKTON                       CA      95207

QUICKAID PHARMACY INCORPORATED            ISAAC KATRI                                   3814 13TH AVENUE                                                                                               BROOKLYN                       NY      11218‐3604

QUIDSI LOGISTICS, LLC                     10 EXCHANGE PLACE                             25TH FLOOR                                                                                                     JERSEY CITY                    NJ      07302




                                                                                                                                                     125
                                                                         Case 19-12689-BLS                        Doc 23                    Filed 12/18/19
                                                                                                                             High Ridge Brands Co., et al.
                                                                                                                                                                           Page 128 of 173
                                                                                                                             Consolidated List of Creditors




Name                                      Address1                             Address2                               Address3                                Address4        City                     State   Postal Code   Country

QUILL.COM                                 P.O. BOX 37600                                                                                                                      PHILADELPHIA             PA      19101‐0600

QUILLIN'S                                 700 NORTH 3RD STREET                 SUITE 105                                                                                      LA CROSSE                WI      54601

QUOTIENT TECHNOLOGY INC                   P.O. BOX 204472                                                                                                                     DALLAS                   TX      75320‐4472

R C N WHOLESALERS INCORPORATED            35 CRAWFORD STREET                                                                                                                  YONKERS                  NY      10458

R JINDAL                                  259 NASSAU ST                        UNIT 463                                                                                       PRINCETON                NJ      08542

R&G FOOD BASKET INC                       14407 PIONEER BLVD                                                                                                                  NORWALK                  CA      90650

R&H                                       P.O. BOX 3511 BAYAMON                                                                                                               GARDEN STATION BAYAMON   PR      00958




R. JATAKIA                                14587 BLACKBURN CT                                                                                                                  CHINO                    CA      91710

R.A.H ENTERPRISES                         2433 WEST WESTMORELAND STREET                                                                                                       PHILADELPHIA             PA      19129

R.C.TAYLOR DISTRIBUTING                   STACY HAMILTON                       DIV OF UNITED SUPERMARKETS LLC         P.O. BOX 5120                                           LUBBOCK                  TX      79408

R.E.A. ADVISORS INC.                      P.O. BOX 2226                                                                                                                       CHINO                    CA      91708

RABER DENTAL                              3693 KIDRON RD.                                                                                                                     KIDRON                   OH      44636

RACHEL DOUGHTY                            1022 S DE ANZA BLVD. G102                                                                                                           SAN JOSE                 CA      95129

RACHEL MAGNER                             15 COVE AVENUE                       UNIT 2                                                                                         NORWALK                  CT      06855

RACHEL SAUER                              3126 RAINBOW CT.                                                                                                                    PEARLAND                 TX      77584

RACHEL SCHOONMAKER DDS                    176 LAKE AVE                         SARATOGA SMILES                                                                                SARATOGA SPRINGS         NY      12866

RACHER PRESS                              126 FIFTH AVENUE                     12TH FLOOR                                                                                     NEW YORK                 NY      10011

RADNEY SCOTT ORTHODONTICS                 MEREDITH SCOTT                       17201 GLENMOUNT PARK DR                                                                        WEBSTER                  TX      77598




RAED RAED                                 410 W 26TH ST                        STE 1                                                                                          N LITTLE ROCK            AR      72114




RAFATI SIMA DDS                           827 BLOSSOM HILL RD                  STE#E‐2                                                                                        SAN JOSE                 CA      95123

RAINBOW ACRES                             ATTN: HOWARD POLLACK                 13208 WASHINGTON BOULEVARD                                                                     LOS ANGELES              CA      90066

RAINBOW DENTAL CARE                       4825 S RAINBOW BLVD #201                                                                                                            LAS VEGAS                NV      89103

RAINBOW LIGHT NUTRITIONAL SYSTEMS,INC.    C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M PRAITIS                 555 WEST 5TH STREET                     SUITE 4000      LOS ANGELES              CA      90013

RAJ VIJ DSS                               3523 COMMERICAL DR.                                                                                                                 FAIR LAWN                OH      44333

RAKB INC                                  RAZ BODO                             6925 RESEDA BLVD                                                                               RESEDA                   CA      91335

RALEYS                                    P.O. BOX 15618                                                                                                                      SACRAMENTO               CA      95852‐1618

RALEY'S                                   ATTN: JENNIFER H. CRABB              P.O. BOX 15618                                                                                 SACRAMENTO               CA      95852

RALLIS ORTHODONTICS                       3256 SALT CREEK CIR                  RALLIS PAUL DDS                                                                                LINCOLN                  NE      68504

RALPH J. SCHINDLER JR CLIENT TRUST ACCT   RE: CPC                              53 WEST JACKSON BOULEVARD, SUITE 818                                                           CHICAGO                  IL      60604

RALPHS‐ DC                                P.O. BOX 305103                                                                                                                     NASHVILLE                TN      37230‐5103

RALPHS GROCERY CO, INC.                   C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M PRAITIS                 555 WEST 5TH STREET                     SUITE 4000      LOS ANGELES              CA      90013

RALPHS GROCERY CO, INC.                   C/O THELEN REID & PRIEST,LLP         ATTN: DAVID L. ARONOFF                 333 SOUTH HOPE STREET                   #2900           LOS ANGELES              CA      90071




RAM SALES INC.                            BOB MCRAE                            P.O. BOX 422                                                                                   GETZVILLE                NY      14068

RAMADA SACRAMENTO/RAMADA HOTEL            AHMED ELBARBARY                      2600 AUBURN BLVD                                                                               SACRAMENTO               CA      95821

RAMIN HESSAMFAR DDS                       42882 TRURO PARISH DR                SUITE # 210                                                                                    ASHBURN                  VA      20148

RAMIN TOUR DDS                            907 N VIRGIL AVE                                                                                                                    LOS ANGELES              CA      90029




                                                                                                                                         126
                                                                Case 19-12689-BLS                            Doc 23                  Filed 12/18/19
                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                    Page 129 of 173
                                                                                                                        Consolidated List of Creditors




Name                             Address1                             Address2                                Address3                                   Address4      City                  State   Postal Code   Country

RANDALL J. PAGENKOPF, DMD, P.A   495 WANDO PARK BLVD #100                                                                                                              MOUNT PLEASANT        SC      29464

RANDOLPH F. ALEXANDER DDS        8950 VILLA LA JOLLA DR #B203                                                                                                          LA JOLLA              CA      92037

RANDSTAD PROFESSIONALS           32462 COLLECTION CENTER DRIVE                                                                                                         CHICAGO               IL      60693‐0324

RANDY CARROLL DDS                22 E. WASHINGTON STREET              #143                                                                                             ROACHDALE             IN      46172

RANDY CARROLL DDS                22 E. WASHINGTON                     STE#143                                                                                          ROACHDALE             IN      46172

RANDY KAUFMAN                    333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD              CT      06902

RANGELEY FAMILY DENTISTRY        P.O BOX 340                                                                                                                           RANGELEY              ME      04970

RANGER DENTAL                    4306 MATLOCK RD                      STE#116                                                                                          ARLINGTON             TX      76018

RAO, V.N.S. DDS                  1601 TANGLEWOOD AVE. #102                                                                                                             HANOVER PARK          IL      60133

RASHIP KAMDHR                    2583 N SKYTOP CT                                                                                                                      ORANGE                CA      92867

RASHMI M. NANDISH DDS            12002 RICHMOND AVE #100                                                                                                               HOUSTON               TX      77082

RAVI DOCTOR DDS                  1810 S BOWEN RD                      SUITE A                                                                                          ARLINGTON             TX      76013

RAY CHAUDHURI, BASAV             VILLA 12, ZODIAC COMPOUND            101‐101A STR EROU IANCU NICOLAE                                                                  VOLUNTARI                     077190        ROMANIA

RAY K BOWERS                     333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD              CT      06902

RAYMOND ALLEN                    333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD              CT      06902

RAYMOND ALLEN                    333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD              CT      06902

RAYMOND K. CHAN DDS              15522 HESPERIAN BLVD                                                                                                                  SAN LORENZO           CA      94580‐1609

RAYMOND KIM DDS                  251 MONMOUTH RD                                                                                                                       OAKHURST              NJ      07755

RAYMOND KIMSEY                   RAYMOND KIMSEY                       3228 PONCE DE LEON BLVD                                                                          CORAL GABLES          FL      33134

RAYMOND SHERIDAN DDS             2400 WESTBOROUGH BLVD #107                                                                                                            SOUTH SAN FRANCISCO   CA      94080


RAYMOND WALTON DDS               205 W. WINDCREST ST                  STE#330                                                                                          FREDERICKSBURG        TX      78624




RAYMUNDO VALDEZ                  665 CASTRO STREET                                                                                                                     SAN FRANCISCO         CA      94114


RBC WEALTH MANAGEMENT            ATTN: GENERAL COUNSEL                60 SOUTH SIXTH STREET                                                                            MINNEAPOLIS           MN      55402‐4422

RDC                              P.O. BOX 24389                                                                                                                        ROCHESTER             NY      14624

REACHOUT HEALTHCARE AMERICA      1904 W. PARKSIDE LANE                STE 201                                                                                          PHOENIX               AZ      85027

READY PACKS LLC                  69 BLUE HERON DR                                                                                                                      FLETCHER              NC      28732

REAGAN BONNER DDS                101 BINKLEY ST.                                                                                                                       DUMAS                 TX      79029

REAL LIFE DENTAL                 HANNAH SCHROEDER                     250 S. MAIN ST                          STE#212                                                  BLACKSBURG            VA      24060

REAL LIFE DENTAL                 REAL LIFE DENTAL CARE                250 S. MAIN ST #212                                                                              BLACKSBURG            VA      24060




REAL LIFE SMILES                 ALEXANDRA ORZALLI                    250 SOUTH MAIN ST                       STE#300A                                                 BLACKSBURG            VA      24060




REBECCA ARETOS                   2100 MARBLE GORGE DR                                                                                                                  LAS VEGAS             NV      89117

REBECCA DAVIS DDS                1330 E 9TH ST                                                                                                                         CUSHING               OK      74023

REBMANN COY DDS                  2964 EWALU ST #2                                                                                                                      LIHUE                 HI      96766

RECEIVER GENERAL FOR CANADA      HEALTH CANADA A/R                    P/L 1918B‐ L/P 1918B, RM‐PIECE 1804B                                                             161 GOLDENROD DRWY            ON K1A 0K9    CANADA

REDCHOCOLATE LLC                 4514 ARDEN AVENUE SOUTH                                                                                                               EDINA                 MN      55424

REDCHOCOLATE LLC                 ATTN: GENERAL COUNSEL                4514 ARDEN AVENUE SOUTH                                                                          EDINA                 MN      55424




                                                                                                                                    127
                                                                           Case 19-12689-BLS                          Doc 23                  Filed 12/18/19
                                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                                             Page 130 of 173
                                                                                                                                 Consolidated List of Creditors




Name                                          Address1                               Address2                          Address3                                   Address4      City                   State   Postal Code   Country
                                                                                                                       12400 WILSHIRE BOULEVARD, 7TH
REDMOND PRODUCTS, INC.                        C/O BLAKELY SOKOLOFF TAYLOR & ZAFMAN   ATTN: STANLEY W. SOKOLOFF         FLOOR                                                    LOS ANGELES            CA      90025

REDNER'S WAREHOUSE MARKETS                    3 QUARRY ROAD                                                                                                                     READING                PA      19605

REDROCK DENTAL                                900 S. PAVILION CENTER DR.             STE#185                                                                                    LAS VEGAS              NV      89144

REED BUSINESS INFORMATION INC.                FRANCESCA BALLABIO                     28428 NETWORK PLACE                                                                        CHICAGO                IL      60673‐1284

REED TECHNOLOGY & INFORMATION SERVICES INC.   KATHY KIENTZY                          P.O. BOX 7247‐7518                                                                         PHILADELPHIA           PA      19170‐7518




REENA GUPTA DDS                               373 S. MONROE ST                       STE#203                                                                                    SAN JOSE               CA      95128

REESE MCELVEEN                                REESE MCELVEEN                         2057 CHARLIE HALL BLVD            STE# D                                                   CHARLESTON             SC      29414

REGEGH LTD                                    SANDRA MEDINA‐PGS                      4/4B REGENT HOUSE                                                                          SLIEMA, SLM 1641               999999        MALTA

REGENER COMPANY                               1309 WEST VALENCIA DRIVE               #J                                                                                         FULLERTON              CA      92833

REGINA ESPINOZA DDS                           20173 SATICOY ST                                                                                                                  WINNETKA               CA      91306

REGINA S. WONG DDS                            632 EREMLAND DRIVE                                                                                                                COVINA                 CA      91723

REGIONAL INCOME TAX AGENCY                    P.O. BOX 89475                                                                                                                    CLEVELAND              OH      44101‐6475


REGISTRAR CORP                                144 RESEARCH DRIVE                                                                                                                HAMPTON                VA      23666

REGO TRADING, INC.                            200 LIBERTY ST                                                                                                                    METUCHEN               NJ      08840


REINBOLD EXPORT IMPORT                        LAURIE BASRA‐ALL STEP                  ANGIE RUES CIURTE ET DR. AUBRY                                                             PORT AU PRINCE HAITI   HT      99999

RELIANCE VITAMIN CO                           ATTN: NEAL T. WIENER                   9100 WILSHIRE BOULEVARD           SEVENTH FLR‐WEST TOWER                                   BEVERLY HILLS          CA      90212

RELIEF AID RESOURCE SUPPLY                    2730 STATE ROUTE 557                                                                                                              BATIC                  OH      43804

REMAL PATEL                                   2663 1ST AVENUE N                                                                                                                 SAINT PETERSBURG       FL      33713

REMEDY FOR THE SOUL                           433 MOLBERRY GLEN DR                                                                                                              LAS VEGAS              NV      89104

REMKE'S MARKETS INC.                          317 WEST MAIN CROSS STREET                                                                                                        FINDLAY                OH      45840

REMKE'S MARKETS INC.                          P.O. BOX 639151                                                                                                                   CINCINNATI             OH      45263‐9151

REMO'S BRICK OVEN PIZZA                       35 BEDFORD STREET                                                                                                                 STAMFORD               CT      06905

RENAISSANCE DENTAL CENTER                     3803‐A COMPUTER DRIVE                  STE#200                                                                                    RALEIGH                NC      27609

RENE A. BAGUS DDS                             450 PARK ST #100                                                                                                                  ALAMEDA                CA      94501

RENEE EDWARDS DDS                             163 SOUTH RIVER ST.                                                                                                               PALIN                  PA      18705

RENTON KIDS DENTISTRY                         CYNTHIA ALEGRE                         15301 MAPLE VALLEY HWY            STE 100                                                  RENTON                 WA      98058

RENU MEVASSE                                  333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                     STAMFORD               CT      06902

RENWICK & COMPANY                             VIDE BOUT P.O. BOX 90                                                                                                             CASTRIES WI                                  SANT LUCIA




REPOSITRAK                                    C/O PARK CITY GROUP                    299 SOUTH MAIN ST. SUITE 2225                                                              SALT LAKE CITY         UT      84111




REQUEJO CONSULTING INC.                       C/O MARTHA LUEGE                       4 BLAZING STAR                                                                             IRVINE                 CA      92604

RESEARCH NOW                                  P.O. BOX 974063                                                                                                                   DALLAS                 TX      75397‐4063




RESNICK DISTRIBUTORS                          25 VAN DYKE AVE                                                                                                                   NEW BRUNSWICK          NJ      08901

RESOURCE MGMT GROUP                           201 BROAD STREET                                                                                                                  STAMFORD               CT      06901

RESPONSIBLE BUSINESS ALLIANCE INC.            1737 KING STREET                       SUITE 330                                                                                  ALEXANDRIA             VA      22314


RESTON ORTHODONTICS                           1984 ISAAC NEWTON SQ. W # 101                                                                                                     RESTON                 VA      20190




                                                                                                                                             128
                                                                       Case 19-12689-BLS                     Doc 23                Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                   Page 131 of 173
                                                                                                                      Consolidated List of Creditors




Name                                    Address1                             Address2                         Address3                                 Address4       City             State   Postal Code   Country

RETAIL BUSINESS SERVICES‐ FND‐GF2395    RE: GIANT                            3213 PAYSPHERE CIRCLE                                                                    CHICAGO          IL      60674

RETAIL BUSINESS SERVICES‐ FND‐GM2395    RE: GIANT MARTIN'S                   3213 PAYSPHERE CIRCLE                                                                    CHICAGO          IL      60674

RETAIL BUSINESS SERVICES‐ FND‐NNP2395   RE: STOP & SHOP                      3213 PAYSPHERE CIRCLE                                                                    CHICAGO          IL      60674

RETAIL MARKETING GROUP LLC              755 BUSINESS CENTER DRIVE            SUITE 100                                                                                HORSHAM          PA      19044




RETAIL SOLUTIONS INC.                   DEPT CH 10939                                                                                                                 PALATINE         IL      60055‐0939

REVIVE DENTISTRY                        3301 NEW MEXICO AVE NW #108                                                                                                   WASHINGTON       DC      20016

REX DISCOUNT                            1090 NW 23RD ST                                                                                                               MIAMI            FL      33127

REXALL SUNDOWN INC                      C/O FLEMING & PHILLIPS LLP           ATTN: ROBERT DERRICK PHILLIPS    1340 TREAT BOULEVARD                     SUITE 630      WALNUT CREEK     CA      94597‐7581

REYA WEEKS DDS                          2200 WINTERSPRINGS BLVD #103                                                                                                  OVIEDO           FL      32765

Reyna RIVERA                            333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD         CT      06902

RGV ORTHODONTICS                        6316 N. 10TH ST. BLDG "K"                                                                                                     MCALLEN          TX      78504

RHIANNON LITECKY                        RHIANNON                             2963 WEST ELLIOT ROAD            STE#1                                                   CHANDLER         AZ      85224

RHONDA L ROBINSON                       333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD         CT      06902

RICH CONTEXT LLC                        MORGAN GARRISON                      3335 S. MARKET ST.                                                                       ROGERS           AR      72758

RICH DILULLO                            3302 SCARBOROUGH LANE CT.                                                                                                     COLLEYVILLE      TX      76034

RICHARD BATTISTONI DDS                  6855 W NORTH AVE                                                                                                              OAK PARK         IL      60302




RICHARD C DARWIN                        C/O COVINGTON & BURLING              ONE FRONT STREET                 35TH FLOOR                                              SAN FRANCISCO    CA      94111

RICHARD C LENG                          ATTN: RICHARD C. LENG                230 WEST MONROE, #250                                                                    CHICAGO          IL      60606

RICHARD CALLAHAN DDS                    5133 WASHINGTON ST. STE 7                                                                                                     DOWNERS GROVE    IL      60515




RICHARD CHANG DDS                       14955 SHADY GROVE ROAD               STE#310                                                                                  ROCKVILLE        MD      20850

RICHARD COCCO                           550 W SURF ST #309                                                                                                            CHICAGO          IL      60657

RICHARD G. SCHMID DDS                   1300 JUNCTION AVE                                                                                                             STURGIS          SD      57785‐1938

RICHARD GOBBIE DDS                      750 WASHINGTON RD. STE 1                                                                                                      PITTSBURG        PA      15228

RICHARD HAYES DDS                       428 ARDON AVE #200                                                                                                            GLENDALE         CA      91203

RICHARD HUBLI                           36 ROCKHOUSE ROAD                                                                                                             WILTON           CT      06897

RICHARD KENT DDS                        2100 GARDEN RD BLDG K                                                                                                         MONTEREY         CA      93940

RICHARD KHALIFE                         TRU VALUE DENTAL                     1722 EAST UNIVERSITY DR.                                                                 MESA             AZ      85203

RICHARD KIRK                            125 SAILORS LANE                                                                                                              BRIDGEPORT       CT      06605

RICHARD L. BOTZBACH DDS                 6‐B LIBERTY #220                                                                                                              ALISO VIEJO      CA      92656

RICHARD LEIDERMAN DDS                   7390 NW 5TH ST.                      STE#9                                                                                    PLANTATION       FL      33317


RICHARD MAGALIK                         230 LOCKWOOD ROAD                                                                                                             FAIRFIELD        CT      06825

RICHARD NEIL TOBIN                      12719 HEADWATER CIRCLE                                                                                                        WELLINGTON       FL      33414

RICHARD PORTALUPI DDS                   1204 COTTON WOOD ST                  STE#1                                                                                    WOODLAND         CA      95695

RICHARD RICHARD DDS                     8035 MADISON AVE #C                                                                                                           CITRUS HEIGHTS   CA      95610


RICHARD S KIRK JR                       125 SAILORS LANE                                                                                                              BRIDGEPORT       CT      06605


RICHARD SCAVO DDS                       39525 W. 14 MILE STE. #202                                                                                                    NOVI             MI      48377




                                                                                                                                  129
                                                                         Case 19-12689-BLS                       Doc 23                  Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                          Page 132 of 173
                                                                                                                            Consolidated List of Creditors




Name                                    Address1                               Address2                           Address3                                   Address4        City                     State   Postal Code   Country

RICHARD SHIH DDS                        13641 CENTERAL AVE                     STE#G                                                                                         CHINO                    CA      91710

RICHARD SNYDER                          5906 A ST.                                                                                                                           PHILADELPHIA             PA      19120

RICHARD TERP DDS                        1763 E OAKTON ST                                                                                                                     DES PLAINES              IL      60018




RICHARD TING DDS                        30212 TOMAS                            STE#250                                                                                       RANCHO SANTA MARGARITA   CA      92688

RICHARD WALTERS                         537 W CHOCOLATE AVE                                                                                                                  HERSHEY                  PA      17033‐1600

RICHARDS LAYTON & FINGER                ONE RODNEY SQUARE                      920 NORTH KING STREET                                                                         WILMINGTON               DE      19801

RICHARDS ORTHODONTICS                   RICHARDS JOE DDS                       3820 SANDY FORKS DR                                                                           KINGWOOD                 TX      77339

RICHARDSON LABS INC                     C/O FLEMING & PHILLIPS LLP             ATTN: ROBERT DERRICK PHILLIPS      1340 TREAT BOULEVARD                       SUITE 630       WALNUT CREEK             CA      94597‐7581

RICK DR. CRAMER                         747 FISHBURN RD.                                                                                                                     HERSHEY                  PA      17033

RICK FERGUSON DDS                       4745 SW 148TH AVE.                     STE 302                                                                                       DAVIE                    FL      33330

RICK HERRMANN ORTHODONTICS              HAROLD HERRMANN                        1821 CANNON DR                                                                                MANSFIELD                TX      76063

RICK JELMINI DDS                        RICK JAMES JELMINI                     7104 N. FRESNO ST                  STE 101                                                    FRESNO                   CA      93720

RICK KARIOTOGLOU DDS                    19120 N. PIMA RD #110                                                                                                                SCOTTSDALE               AZ      85255

RICK ODEGAARD DDS                       500 ‐275 LANSDOWN                                                                                                                    KAMLOOPS                         V2C 1X8       CANADA


RICKY D STALLINGS                       1095 S PARKCREST ST                                                                                                                  GILBERT                  AZ      85296


RICKY DICKSON                           8155 CALICO ST                                                                                                                       SAN DIEGO                CA      92126


RIDGEVIEW PEDIATRIC DENTISTRY           CARA MUDD DDS                          14697 DELAWARE STREET              FLOOR 1: SUITE #210                                        WESTMINSTER              CO      80023

RIGALI & WALDER ORTHODONTICS            269 LOCUST ST                          THE SILKMILL                                                                                  NORTH HAMPTON            MA      01062

RILEY ROSE LLC                          3880 N. MISSION ROAD                                                                                                                 LOS ANGELES              CA      90031

RILEY TERRANCE P                        940 CENTRAL PARK DR                    STE 107                                                                                       STEAMBOAT SPRINGS        CO      80487‐8816

RIM ORTHODONTICS                        1027 HOPKINS AVE                                                                                                                     REDWOOD CITY             CA      94062

RIMA RIMA DDS                           740 NORDAHL RD                         STE#121                                                                                       SAN MARCOS               CA      92069

RING CONTAINER                          CINDY UTLEY                            618 DREXEL BLVD                                                                               MACHESNEY PARK           IL      61115

RIO DENTAL                              2811 HILLCREST DR.                                                                                                                   SAN ANTONIO              TX      78201

RIO MAR DENTAL                          ARIANNA G. MARTINEZ DDS                201 N. EUCLID ST                                                                              FULLERTON                CA      92832
                                                                                                                  XINMU COMMUNITY, PINGHU,
RISUN TECHNOLOGY (HK) LIMITED           TRACY CAO                              BUILDING A, NO. 6 OF XINMU ROAD    SHENZHEN, CHINA                                            SHENZHEN                         518118        CHINA

RITA CHRISTINE SOTO DDS                 78900 AVE 47                           STE#110                                                                                       LA QUINTA                CA      92253

RITA PATEL DDS                          1045 NE 125TH ST.                                                                                                                    MIAMI                    FL      33161

RITCHIE DENTAL GROUP                    1000 MARBEL HEIGHTS DR                                                                                                               MARBLE FALLS             TX      78654

RITE AID                                P.O. BOX 8432                                                                                                                        HARRISBURG               PA      17105‐8432

RITE AID CORPORATION                    ATTN: GENERAL COUNSEL                  30 HUNTER LANE                                                                                CAMP HILL                PA      17011

RITE AID CORPORATION                    C/O FLEMING & PHILLIPS LLP             ATTN: ROBERT DERRICK PHILLIPS      1340 TREAT BOULEVARD                       SUITE 630       WALNUT CREEK             CA      94597‐7581

RITE AID FOUNDATION                     GAYLE RIFE                             C/O GAYLE RIFE                     PO BOX 3165                                                HARRISBURG               PA      17105

RITE‐AID CORPORATION                    C/O KELLY, HOCKEL & KLEIN P.C.         ATTN: JONATHAN A KLEIN             44 MONTGOMERY STREET                       SUITE 2500      SAN FRANCISCO            CA      94104

RIVER RIDGE OTHODONTICS                 700 N 3RD ST STE 3                                                                                                                   BURLINGTON               IA      52601

RIVER VALLEY PEDP DENTISTRY             3421 OLD GREENWOOD RD                                                                                                                FORT SMITH               AR      72903

RIVERSIDE COMMUNITY HEALTH FOUNDATION   4275 LEMON ST                                                                                                                        RIVERSIDE                CA      92501

RIVERSIDE GOLF & COUNTRY CLUB           8105 NE 33RD DRIVE                                                                                                                   PORTLAND                 OR      97211




                                                                                                                                        130
                                                                  Case 19-12689-BLS                Doc 23               Filed 12/18/19
                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                       Page 133 of 173
                                                                                                           Consolidated List of Creditors




Name                               Address1                             Address2                    Address3                                Address4      City                State   Postal Code   Country

RIVERWALK DENTAL SPA               400 RIVERWALK TERRACE                STE#200                                                                           JENKS               OK      74037

RIZZIERI MANAGEMENT INC            PAULA BROWN                          307 FELLOWSHIP ROAD         SUITE 103                                             MT. LAUREL          NJ      08054

RJ GENERAL CORPORATION             P.O.BOX 19947                                                                                                          CINCINNATI          OH      45219

RJ SCHINNER CO                     16950 W LINCOLN AVE                                                                                                    NEW BERLIN          WI      53151

RLDB PEDIATRIC DENTAL              8707 S 24TH WAY                                                                                                        PHOENIX             AZ      85042

RLS SUPERMARKETS, LLC              MINYARD FOOD STORES                  1430 VALWOOD PARKWAY                                                              CARROLLTON          TX      75006

RMJ AGENCIES (2015) INC.           LAURIE BASORA‐ ALL STEP              LOT 2, LOWER ESTATE                                                               ST MICHAEL          BR      99999

ROB JELINEK                        333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                            STAMFORD            CT      06902

ROBBINSVILLE PEDIATRIC DENTISTRY   515 COUNTY RD 579                                                                                                      RINGOES             NJ      08551

ROBBINSVILLE PEDIATRIC DENTISTRY   DR. RODNEY                           2291 ROUTE 33 #1002                                                               HAMILTON TOWNSHIP   NJ      08690




ROBERT ALBARADO                    830 N. DALTON AVE #104                                                                                                 AZUSA               CA      91702




Robert B JELINEK                   333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                            STAMFORD            CT      06902

ROBERT B. COHANIM DDS              600 BROADWAY STE#520                                                                                                   SEATTLE             WA      98122

ROBERT BEY DDS                     8787 COMPLEX DR #100                                                                                                   SAN DIEGO           CA      92123

ROBERT BRONSON                     4011 NO. VENTURA AE.                                                                                                   VENTURA             CA      93001

ROBERT CHRISTENSEN DDS             2303 W LOUISIANA AVE                                                                                                   MIDLAND             TX      79701

ROBERT D. FRIESS DDS               211 5TH ST. WEST                                                                                                       COLUMBIA FALLS      MT      59912

ROBERT DERRICK PHILLIPS            C/O FLEMING & PHILLIPS LLP           1340 TREAT BOULEVARD        SUITE 630                                             WALNUT CREEK        CA      94597‐7581

ROBERT DR. FRIEDMAN DDS            39 E. HANOVER AVE. STE # C‐4                                                                                           MORRIS PLAINS       NJ      07950

ROBERT DR. KAZMIERSKI              110 MARTER AVE. STE 404                                                                                                MOORESTOWN          NJ      08057

ROBERT GAINES                      17 BRIDGE END FARM LANE                                                                                                SANDY HOOK          CT      06482

ROBERT H. JOHNSON DDS, INC.        P.O. BOX 400                                                                                                           BROWNWOOD           TX      76804

ROBERT HALF FINANCE & ACCOUNTING   ATTN: GENERAL COUNSEL                263 TRESSER BOULEVARD                                                             STAMFORD            CT      06901

ROBERT HALF MGMT RESOURCES         12400 COLLECTIONS CENTER DRIVE                                                                                         CHICAGO             IL      60693




ROBERT HAMILTON DDS                401 N BUFFALO DR # 220                                                                                                 LAS VEGAS           NV      89145

ROBERT J COOPERMAN                 ROBERT J COOPERMAN                   1530 PALISADE AVE           APT. 212B                                             FORT LEE            NJ      07024

ROBERT J. MURRAY DDS               1 FOUNTAIN AVE                                                                                                         BURLINGTON          NJ      08016

ROBERT JACOBS DDS                  100 STATE ROUTE 37                                                                                                     NEW FAIRFIELD       CT      06812‐4024

ROBERT L. BROOKZS DDS              P.O. BOX 77265                                                                                                         CHARLOTT            NC      28271

ROBERT LEVENS                      1675 BRIARGATE BLVD                  STE A                                                                             COLORADO SPRINGS    CO      80920

ROBERT M. HALE DDS                 8379 DAVISON RD.                     STE#A                                                                             DAVISON             MI      48423

ROBERT NALBACH DDS                 858 WEST FOOTHILL BLVD #C                                                                                              MONROVIA            CA      91746

ROBERT P. BUCK                     7711 GARTH RD.                                                                                                         BAYTOWN             TX      77521

ROBERT P. KRAUSS                   4084 MAIN ST.                                                                                                          HILLIARD            OH      43026

ROBERT PENA DDS                    22930 LYONS AVE                                                                                                        SANTA CLARITA       CA      91321

ROBERT REAVIS                      ROBERT REAVIS                        1039 KENDALL FARMS DRIVE                                                          HENDERSONVILLE      TN      37075

ROBERT RUST DDS                    2865 CHANCELLOR DR                   STE 240                                                                           CRESTVIEW HILLS     KY      41017




                                                                                                                       131
                                                                 Case 19-12689-BLS              Doc 23               Filed 12/18/19
                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                    Page 134 of 173
                                                                                                        Consolidated List of Creditors




Name                             Address1                              Address2                  Address3                                Address4      City               State   Postal Code   Country

ROBERT SCHACTER DDS              6342 FALLBROOK AVE                    STE#201                                                                         WOODLAND HILLS     CA      91367‐1613

ROBERT SHEN DDS                  6015 100TH ST SW                                                                                                      LAKEWOOD           WA      98499

ROBERT T. ROBINSON DDS           1351 SPRINGFIELD AVE                                                                                                  NEW PROVIDENCE     NJ      07974

ROBERT THALGOTT, DMD MS          1945 VILLAGE CENTER CIR               STE#110                                                                         LAS VEGAS          NV      89134

ROBERT TORNATORE DDS             657 WHITE PLAINS ROAD                                                                                                 EASTCHESTER        NY      10709

ROBERT VAUGHT DDS                2701 HWY 17                           STE 2B                                                                          RICHMOND HILL      GA      31324

ROBERT W. SHAFER DDS             2902 CROSSING CT                      SUITE A                                                                         CHAMPAIGN          IL      61822

Robert WEBER                     3877 BENJAMIN LANE                                                                                                    SPRINGDALE         AR      72764

ROBERT WINNARD DDS               1215 ANNAPOLIS RD STE 207                                                                                             ODENTON            MD      21113

ROBERTO PISCHEK                  21400 STATE HWY 59                                                                                                    ROBERTSDALE        AL      36576

ROBERTS& DEMARSCHE ORTHODONTIC   39 FRANKLIN CORNER RD.                                                                                                LAWRENCEVILLE      NJ      08648

ROBIN DENTAL ASSOCIATES          22041 STATE RD. 7                                                                                                     BOCA RATON         FL      33428

ROBINSON DAVID S                 1714 N RANDALL AVE                                                                                                    JANESVILLE         WI      53545‐0900

ROBINSON ENTERPRISES             JASON ROBINSON                        P.O. BOX 706                                                                    MORRILTON          AR      72110

ROBINSON TOWNSHIP SMILES         RYAN RUPERT                           66 FOREST GROVE RD                                                              CORAOPOLIS         PA      15108

ROCHELLE KRAUSE                  9675 S‐W 69TH AVE                                                                                                     MIAMI              FL      33156

ROCHESTER DRUG                   50 JET VIEW DRIVE                                                                                                     ROCHESTER          NY      14624

ROCKSTAR BEVERAGE CORP           C/O HARVEY SISKIND JACOBS LLP         ATTN: IAN K. BOYD         FOUR EMBARCADERO CENTER                 39TH FLR      SAN FRANCISCO      CA      94111

ROCKTENN                         KELLY HOLMSTROM                       ADAMS ROCKTENN CP, LLC    PO BOX 409813                                         ATLANTA            GA      30384‐9813

ROCY MTN PEDIATRIC DENTISTRY     6071 E. WOODMAN RD # 200                                                                                              COLORADO SPRINGS   CO      80923

RODGER EIDSNESS                  28864 41ST AVE. SOUTH                                                                                                 AUBURN             WA      98001

Rodrigo NUNEZ                    333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902

Rodrigo NUNEZ                    333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902

Rogelio REYES                    333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                          STAMFORD           CT      06902

ROGER KANESHIRO DDS              888 N. MARINE DR #111                                                                                                 BARRIGADA                  96913         GUAM




ROGERS                           P.O. BOX 9100                                                                                                         DON MILLS                  M3C 3P9       CANADA

ROHAS & FIELDS ORTHODONTICS      2244 FAIR PARK AVE                                                                                                    EAGLE ROCK         CA      90041

ROHIT KHELAWAN                   48 PIKE STREET KITTY                                                                                                  GEORGETOWN                               GUYANA




RON JOHNSON                      2972 MASSA DR                                                                                                         NAPA               CA      94558

RON RAUSA                        1174 E MAIN ST #48                                                                                                    EL CAJON           CA      92021


RON SHERMAN DDS                  5825 221ST PLACE SE                   STE#100                                                                         ISSAQUAH           WA      98027

RON SUEN DDS                     1215 PLUMAS ST #52                                                                                                    YUBA CITY          CA      95991

RONALD D. WARREN DDS             300 EDGEWOOD DR.                                                                                                      TRENTON            OH      45067

RONALD G. SARLES DDS             1301 BROADWAY                         STE#6                                                                           MILLBREA           CA      94030

RONALD MCDONALD CINCINNATI       350 ERKENBRECHER AVE.                                                                                                 CINCINNATI         OH      45229

RONALD PRYOR DDS                 4040 DIXIE HWY                        STE#102                                                                         LOUISVILLE         KY      40216




RONALD RONALD DYKES              21814 S.E. 271 PLACE                                                                                                  MAPLE VALLEY       WA      98038




                                                                                                                    132
                                                                Case 19-12689-BLS                        Doc 23               Filed 12/18/19
                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                              Page 135 of 173
                                                                                                                 Consolidated List of Creditors




Name                               Address1                              Address2                         Address3                                Address4       City             State                  Postal Code   Country

RONALD S. SAMBURSKY DDS            205 OAKDALE RD                                                                                                                JOHNSON CITY     NY                     13790

RONALD T. LOEWNGER DDS             2004 MORRIS AVE                       STE#2                                                                                   UNION            NJ                     07083

RONALD W. RAKECKY                  7 MILLRACE COURT                                                                                                              DEARBORN         MI                     48126

RONCHI AMERICA LLC                 P. O. BOX 2056                                                                                                                NORWALK          CT                     06852‐2056

RONDA GREEN DDS                    4406 ALLENBROOK DR.                                                                                                           BAYTOWN          TX                     77521

RORES FAMILY DENTISTRY             15 MCCABE DRIVE #202                                                                                                          RENO             NV                     89511

ROSA E ROJAS                       333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD         CT                     06902

ROSALIE PIETRZKIEWICZ              52 CARROLL STREET                                                                                                             STAMFORD         CT                     06907

ROSALINDA ZAMARRIPA                333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD         CT                     06902

ROSALYN SMITH ROSALYN DDS          702 BARON DRIVE                                                                                                               BELLEVILLE       IL                     62226




ROSE BAILEY DDS                    911 5TH AVE SE                        STE#101                                                                                 OLYMPIA          WA                     98501




ROSEMAN ORTHO                      TRACEY ROGAN                          4 SUNSET WAY C                                                                          HENDERSON        NV                     89014

ROSEMAN UNIVERSITY                 GLEN ROBERSON/JALEH                   4 SUNSET WAY BLD C                                                                      HENDERSON        NV                     89014




ROSEMEAD FAMILY DENTAL CENTER      CHEN ISAAC DDS                        7556 E. GARVEY AVE                                                                      ROSEMEAD         CA                     91770

ROSEN DENTAL                       2800 N. SHERIDAN RD #204              ATT: NOAH ROSEN DDS                                                                     CHICAGO          IL                     60657

ROSLIND ENTERPRISE (M) SDN. BHD.   SANDRA MEDINA                         NO. 3, JALAN TPP 10,             TAMAN PERINDUSTRIAN PUTRA                              PUCHONG          SELANGOR DARUL EHSAN   47130

ROSS ORTHODONTICS                  200 W. ARLINGTON BLVD.                                                                                                        GREENVILLE       NC                     27834

ROSS STORES,INC                    ACCOUNTS PAYABLE MERCHANDISE          5130 HACIENDA DRIVE B3SM                                                                DUBLIN           CA                     94568‐7579

ROTHSCHILD & CO US INC             MELODY ALVARADO LATINO 212 909 6835   1251 AVENUE OF THE AMERICANS     34TH FLOOR                                             NEW YORK         NY                     10020

ROUNDY'S BT                        P.O. BOX 3054                                                                                                                 MILWAUKEE        WI                     53201‐3054


ROUSES ENTERPRISES LLC             ATTN: ACCOUNTS RECEIVABLE             P.O. BOX 5358                                                                           THIBODAUX        LA                     70302‐5358


ROUSH FENWAY RACING, LLC           4600 ROUSH PLACE                                                                                                              CONCORD          NC                     28027

ROVIO ENTERTAINMENT LTD            DBA EVOLUTION USA LLC                 6300 CANOGA AVE ‐ SUITE 1750                                                            WOODLAND HILLS   CA                     91367

ROXANNA HARRELL                    333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD         CT                     06902

ROXBOROUTH FAMILY DENTAL           8361 N RAMPART RANGE RD #200                                                                                                  LITTLETON        CO                     80125


ROY KING DDS                       24 N LOXAHATCHEE DR #4                                                                                                        JUPITER          FL                     33458

ROYAL INTL DISTRIBUTORS            55 ST JOHNS PLACE                                                                                                             FREEPORT         NY                     11520

ROYAL NUMICO NV                    C/O FLEMING & PHILLIPS LLP            ATTN: ROBERT D. PHILLIPS, JR.    1340 TREAT BOULEVARD                    SUITE 630      WALNUT CREEK     CA                     94596


ROYAL NUMICO, N.V.                 THOMAS A. EVANS                       C/O FLEMING & PHILLIPS LLP       1340 TREAT BOULEVARD                    SUITE 630      WALNUT CREEK     CA                     94596

ROYAL SUPPLY                       70 FRANKLIN AVE                       BLDG 3, ELEVATOR 9                                                                      BROOKLYN         NY                     11205

ROYAL TEE'S LLC                    115 NEW CANAAN AVENUE                 UNIT 697                                                                                NORWALK          CT                     06850

ROYALL IMPORTS LTD.                LAURIE BASORA‐ ALL STEP               5 MIDSEA LANE                    PEMBROKE HM07                                          PEMBROKE                                              BERMUDA




ROYALTEETH FAMILY DENTAL           AMIR ASHTIANI                         938 WURZBACH PKWY STE 107                                                               SAN ANTONIO      TX                     78231




                                                                                                                             133
                                                               Case 19-12689-BLS                   Doc 23               Filed 12/18/19
                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                       Page 136 of 173
                                                                                                           Consolidated List of Creditors




Name                               Address1                          Address2                       Address3                                Address4      City                State   Postal Code   Country


                                                                                                                                                                                                    UNITED ARAB
ROZAH COMPANY                      SHARAZOR GENERAL TRADING          MAKTOUM ST, BANIYAS CENTER                                                           PORT RASHED DUBAI                         EMIRATES

RP CONSULTING, LLC                 376 SIR WALTER DRIVE                                                                                                   CHESHIRE            CT      06410

RPC GROCERY DISTRIBUTION           LUIS G. CARRANO                   1142 W STSOP RD                                                                      MONTESANO           WA      98563


RPCS INC.                          1878 S. STATE HWY 125                                                                                                  ROGERSVILLE         MO      65742

RSM US LLP                         ONE GALLERIA TOWER                13355 NOEL RD, 8TH FL/LB 4                                                           DALLAS              TX      75240‐6651

RSR PARTNERS, INC.                 8 SOUND SHORE DRIVE                                                                                                    GREENWICH           CT      06830

RSVF POLK PLLC DBA MIGHTY SMILES   3939 S. POLK ST                   STE#310                                                                              DALLAS              TX      75224

Ruben GONZALEZ                     333 LUDLOW STREET                 SOUTH TOWER, 2ND FLOOR                                                               STAMFORD            CT      06902

RUBENSTEIN BARRY M                 1000 EAST AVE                                                                                                          CLERMONT            FL      34711‐2534

RUBIN SALTARELLI B BUTLER          BUTLER RUBIN SALTARELLI B         321 NORTH CLARK STREET,#400                                                          CHICAGO             IL      60654

RUBY DUBAY                         13426 MEADOWMERE ROAD                                                                                                  HUNTERSVILLE        NC      28078

RUCKER ORTHODONTICS                ATTN: JONATHAN RUCKER             31560 RANCHO PUEBLO RD         SUITE #201                                            TEMECULA            CA      92592

RUDELL GARY JACINTO DDS INC        5001 WILSHIRE BLVD #212                                                                                                LOS ANGELES         CA      90036

RUDNICK IMMIGRATION GROUP P.C.     1608 WALNUT STREET                SUITE 1700                                                                           PHILADELPHIA        PA      19103

Rudy PEREYRA                       333 LUDLOW STREET                 SOUTH TOWER, 2ND FLOOR                                                               STAMFORD            CT      06902

RUMPH THOMAS                       3210 WILCOX BLVD                                                                                                       CHATTANOOGA         TN      37411‐1071

RUMTRAN RUMTRAN                    8236 SE ASH ST                                                                                                         PORTLAND            OR      97216

RURAL KING 99                      4216 DEWITT AVE                                                                                                        MATTOON             IL      61938

RUSSELL D. DI BARI DDS             1210 E. ARQUES AVE #204                                                                                                SUNNYVALE           CA      94085

RUSSELL RAINEY DMD                 221 E. 7TH AVE.                                                                                                        TALLAHASSEE         FL      32303

RUSSELL TAYLOR MD                  4210 NORTH 32ND STREET                                                                                                 PHOENIX             AZ      85018

RUTH GONZALEZ DDS                  13090 FOUR HILLS WAY                                                                                                   VICTORVILLE         CA      92392

RUTH PECSOK DDS                    5934 FINZELL RD                                                                                                        WHITEHOUSE          OH      43571

RYAN BECKER DDS                    1288 VALLEY FORGE RD.             SUITE # 60                                                                           PHOENIXVILLE        PA      19460

RYAN C BOWLIN                      200 HENRY STREET APT 1302                                                                                              STAMFORD            CT      06902

RYAN NGUYEN                        333 LUDLOW STREET                 SOUTH TOWER, 2ND FLOOR                                                               STAMFORD            CT      06902




RYAN SAVAGE DDS                    7630 E CHAPMAN AVE                STE#A                                                                                ORANGE              CA      92869

RYE RIDGE DELI                     1087 HIGH RIDGE ROAD                                                                                                   STAMFORD            CT      06905

S & K SALES CO                     2500 HAWKEYE COURT                                                                                                     VIRGINIA BEACH      VA      23452


S & K SALES CO                     FRIDA QUINDARA                    2500 HAWKEYE COURT                                                                   VIRGINIA BEACH      VA      23452

S & K SALES COMPANY                2500 HAWKEYE COURT                                                                                                     VIRGINIA BEACH      VA      23452

S&P GLOBAL MARKET INTELLIGENCE     33356 COLLECTION CENTER DRIVE                                                                                          CHICAGO             IL      60693‐0333

S&P GLOBAL RATINGS                 SALOME PERUMALA                                                  2542 COLLECTION CENTER DRIVE                          CHICAGO             IL      60693

S. WALTER PACKAGING CORP.          C/O ACCOUNTS RECEIVABLE DEPT.     P.O. BOX 71225                                                                       PHILADELPHIA        PA      19176‐6225

S.ABRAHAM & SONS INC               P.O. BOX 1768                                                                                                          GRAND RAPIDS        MI      49501‐2648

SAALFELD REDISTRIBUTION            P.O. BOX 481234                                                                                                        HEBRON              KY      41048

SABA & CO. (TMP) LIMITED           P.O. BOX 27020                                                                                                         NICOSIA                                   CYPRUS




                                                                                                                       134
                                                                Case 19-12689-BLS                     Doc 23               Filed 12/18/19
                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                            Page 137 of 173
                                                                                                              Consolidated List of Creditors




Name                           Address1                               Address2                         Address3                                Address4        City                State   Postal Code   Country


SABRINA SUTHERLAND             7029 SENALDA RD                                                                                                                 LOS ANGELES         CA      90068

SACRAMONE ORTHODONTICS         369 WALNUT STREET                                                                                                               NEWTONVILLE         MA      02460

SADIE MESTMAN DDS              8500 WILSHIRE BLVD                     STE#827                                                                                  BEVERLY HILLS       CA      90211

SAFCO DENTAL SUPPLY /PD        ROSEMARIE EATON                        1111 CORPORATE GROVE DRIVE                                                               BUFFALO GROVE       IL      60089

SAFEWAY INC ‐ DENVER           P.O. BOX 29219                                                                                                                  PHOENIX             AZ      85038‐9219

SAFEWAY INC ‐ RANDALLS DIV     P.O. BOX 29093                                                                                                                  PHOENIX             AZ      85038

SAFEWAY INC ‐ TEMPE            P.O. BOX 29219                                                                                                                  PHOENIX             AZ      85038‐9219

SAFEWAY INC ‐ TOM THUMB        P.O. BOX 29219                                                                                                                  PHOENIX             AZ      85038‐9219

SAFEWAY INC‐ SEATTLE DIV       P.O. BOX 29219                                                                                                                  PHOENIX             AZ      85038‐9219

SAFEWAY INC.                   P.O. BOX 29093                                                                                                                  PHOENIX             AZ      85038‐9219

SAFEWAY INC‐DOMINICKS          P.O. BOX 29219                                                                                                                  PHOENIX             AZ      85038‐9219

SAFEWAY, INC                   C/O KELLY, HOCKEL & KLEIN P.C.         ATTN: JONATHAN A KLEIN           44 MONTGOMERY STREET                    SUITE 2500      SAN FRANCISCO       CA      94104

SAFEWAY‐VON'S                  P.O. BOX 29219                                                                                                                  PHOENIX             AZ      85038‐9219

SAGE CHECKS & FORMS            P.O. BOX 935021                                                                                                                 ATLANTA             GA      31193‐5021

SAGE TREE                      ATTN: GENERAL COUNSEL                  123 TICE BOULEVARD, SUITE 300                                                            WOODCLIFF LAKE      NJ      07677

SAINT JOE DISTRIBUTING         P.O. BOX 8308                                                                                                                   SAINT JOSEPH        MO      64508

SAINT JOHN DENTAL GROUP        10895 PARK PLACE                                                                                                                SAINT JOHN          IN      46373

SAJ ENTERPRISES                DIV L & R DISTRIBUTORS                 P.O. BOX 939                                                                             PINE BLUFF          AR      71613

SAK‐N‐SAV/FOODLAND             10420 EASTEX FRWY                                                                                                               HOUSTON             TX      77093

Sakshi ARORA                   333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD            CT      06902

SALELYTICS LLC                 ATTN: GENERAL COUNSEL                  1111 E. SOUTH RIVER STREET                                                               APPLETON            WI      54914

SALELYTICS, LLC                AMY MARTIN                             1111 EAST SOUTH RIVER ST.                                                                APPLETON            WI      54915

SALEM DENTURE CENTER           758 HAWTHORNE N.E.                                                                                                              SALEM               OR      97301




SALEM SMILES ORTHODONTICS      1063 W. NORTHWEST BLVD                                                                                                          WINSTON SALEM       NC      27101

SALES GROUP INC                1492 TURNBERRY CIRCLE                                                                                                           OCONOMOWOC          WI      53066

SALIM SONS INTERNATIONAL INC   KAMAL SALIM                            789 EAST 91ST STREET                                                                     BROOKLYN            NY      11236‐1609

SALLIE THAWLEY                 4900 LEIGH AVE                                                                                                                  SAN JOSE            CA      95124

SALLY HEWETT DDS               1037 MADISON AVE NORTH                                                                                                          BAINBRIDGE ISLAND   WA      98110

SALVADOR JUAREZ                333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD            CT      06902

SALVATORI‐SCOTT INC            MARIANNE NIHAN                         8501 WADE BLVD                   SUITE 340                                               FRISCO              TX      75034

SAM KADAN DDS                  1500 HORIZON DR                        STE#107                                                                                  CHALFONT            PA      18914

SAMEER SAJOO DDS               3471 N. FEDERAL HWY                    STE#200                                                                                  FORT LAUDERDALE     FL      33306

SAMIR AYOUB DDS                500 SUTTER ST #302                                                                                                              SAN FRANCISCO       CA      94102

SAMIR STEPHANOS DDS            721 SOUTH ST                                                                                                                    GLENDALE            CA      91202

SAMIR TADHA                    1461 FORD ST                           STE#101                                                                                  REDLANDS            CA      92373

SAMIR TADHA DDS                1461 FORD ST                           STE#101                                                                                  REDLANDS            CA      92373

SAMMY R. BRYAN DDS             3203 ROBINSON CREEK PKWY                                                                                                        HUNTSVILLE          TX      77340

SAMPLE ACCOUNT                 6645 CABALLO BLVD                                                                                                               BUENA PARK          CA      90620

SAM'S CLUB                     608 SW 8TH ST                                                                                                                   BENTONVILLE         AR      72712‐0001




                                                                                                                          135
                                                                 Case 19-12689-BLS                         Doc 23                Filed 12/18/19
                                                                                                                    High Ridge Brands Co., et al.
                                                                                                                                                                Page 138 of 173
                                                                                                                    Consolidated List of Creditors




Name                                Address1                              Address2                          Address3                                 Address4      City                     State   Postal Code   Country

SAM'S CLUB                          ATTN: GENERAL COUNSEL                 608 SW 8TH STREET                                                                        BENTONVILLE              AR      72716

SAMS EAST INC                       C/O WAL‐MART STORES INC.              ATTN: GENERAL COUNSEL             702 SW 8TH ST.                                         BENTONVILLE              AR      72716

SAM'S FAMILY SPA                    A JOHN BENNETT                        POB 147                                                                                  SAXTONS RIVER            VT      05154

SAMS WEST INC                       C/O WAL‐MART STORES INC.              ATTN: GENERAL COUNSEL             702 SW 8TH ST.                                         BENTONVILLE              AR      72716

SAMUEL DEMIRDJI DDS                 7199 BOULDER AVE #5                                                                                                            HIGHLAND                 CA      92346

SAMUEL VAN DIEST                    BLDG 121 UNIT 6180                    U.S. AIR FORCE                                                                           APO                      AE      09604




SAMUELSON AND WHITE FAMILY DENTAL   255 W. CENTRAL AVE #101                                                                                                        BREA                     CA      92821




SAN ANSELMO FAMILY DENTISTRY        ROSEMARIE GOLDSTEIN DDS               1600 SIR FRANCIS DRAKE BLVD                                                              SAN ANSELMO              CA      94960

SAN JOSE DENTAL SPECIALISTS         1569 LEXANN AVE #222                                                                                                           SAN JOSE                 CA      95121

SANBORN ORTHODONTICS                167 HWY 24                                                                                                                     MOREHEAD CITY            NC      28557

SANDALWOOD DENTISTRY                11510 BARKER CYPRESS #300                                                                                                      CYPRESS                  TX      77429

SANDERS PEDIATRIC DENTISTRY         2620 COUNTRY CLUB RD.                                                                                                          LAKE CHARLES             LA      70605

Sandip GREWAL                       1006 MIRAMAR PLACE                                                                                                             FULLERTON                CA      92831

SANDRA BUKOVIZ DDS                  51 S. WHITTLESEY AVE                                                                                                           WALLINGFORD              CT      06492‐4101

SANDRA ELECZKO                      6133 BIG TREE RD.                                                                                                              LIVONIA                  NY      14487

SANDRA L. BROWN                     59 N. RIVER DR.                                                                                                                PENNSVILLE               NJ      08070


SANDRA NEWMAN                       289 VANE ST                                                                                                                    REVERE                   MA      02151

SANDRA YOUNG                        11421 CORTE LOS LAURELES                                                                                                       JURPA VALLEY             CA      91752

SANRIO GMBH                         W‐8BEN                                ZWISCHEN DEN TOREN 9              21465 WENTORF BEL                                      HAMBURG                                        GERMANY

SANRIO GMBH                         ATTN: GENERAL COUNSEL                 ZWISCHEN DEN TOREN 9                                                                     WENTORF BEI HAMBURG              21465         GERMANY

SANRIO GMBH                         ATTN: GENERAL COUNSEL                 ZWISCHEN DEN TOREN 9              211465 WENTORF BEI HAMBURG                             HAMBURG                          211465        GERMANY

SANRIO INC                          DBA SANRIO GLOBAL CONSUMER PRODUCTS                                     570 ECCLES AVENUE                                      S. SAN FRANCUISCO        CA      94080

SANSONE                             333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD                 CT      06902

SANTA MARGARITA PEDIATRIC DENTAL    29941 AVENTURA # C                    JEANNE THI NGUYEN DDS                                                                    RANCHO SANTA MARGARITA   CA      92688

SANTA MARIA DENTAL OFFICE           ATTN: JOSE H. JAUREGUI DDS            1182 COUNTRY CLUB DR              ATTN: JOSE H. JAUREGUI DDS                             MADERA                   CA      93638

SANTA MARIA URBAN MINISTRY          ALFONSO MENDEZ                        778 SOUTH ALMADEN AVE                                                                    SAN JOSE                 CA      95110

SANTA MONICA DIST                   3180 OLYMPIC BLVD                                                                                                              SANTA MONICA             CA      90404‐5000

SANTA MONICA FLORIST                1432 SANTA MONICA BLVD                                                                                                         SANTA MONICA             CA      90404

SANTA TERESA DENTAL                 ANN LIEN                              16160 MONTEREY RD                 STE A                                                  MORGAN HILL              CA      95037

SANTIAGO A. SURILLO DDS             4700 SPRING ST #104                                                                                                            LA MESA                  CA      91942

SANTOSH MITTAL DDS                  255 GORDON DR                         SUITE 100                                                                                EXTON                    PA      19341

SARA HAILE                          80 BAY STREET                         APT. 8                                                                                   MONTCLAIR                NJ      07042

SARAH HELENE SHARP                  C/O ROBERT S. GLAZIER                 25 S.E. 2ND AVENUE, SUITE 1020    THE INGRAHAM BUILDING                                  MIAMI                    FL      32202

SARAH L. GARCIA DDS                 8295 N. CORTARO RD #137                                                                                                        TUCSON                   AZ      85743

SARVER ORTHODONTICS                 ATTN: DAVID SARVER DDS                1705 VESTAVIA PARKWAY             ATTN: DAVID SARVER DDS                                 BIRMINGHAM               AL      35216

SATYA INFOPAGES                     #119 G.T. ROAD                        MILLER GANJ.                                                                             LUDHIANA                         141003        INDIA

SAVE DENTAL                         ROY SORIANO                           15263 HOOK BLVD                   STE#D                                                  VICTORVILLE              CA      92394

SAVE MART (BT)                      P.O. BOX 4664                                                                                                                  MODESTO                  CA      95352




                                                                                                                                136
                                                                Case 19-12689-BLS                     Doc 23                  Filed 12/18/19
                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                             Page 139 of 173
                                                                                                                 Consolidated List of Creditors




Name                             Address1                             Address2                         Address3                                   Address4      City                State   Postal Code   Country

SAVE‐A‐LOT                       DIV MORAN FOODS LLC                  P.O. BOX 210309                                                                           DALLAS              TX      75211

SAVEMART                         BECKY HARTLAUB                       241 WEST ROSEVILLE ROAD                                                                   LANCASTER           PA      17601

SAV‐ON DRUGS STORES, INC.        C/O STEPTON & JOHNSON                ATTN: JASON LEVIN                633 WEST 5TH STREET                        #700          LOS ANGELES         CA      90071

SAWRIE ORTHODONTICS              1612 GUNBARREL RD. STE#100                                                                                                     CHATTANOOGA         TN      37421

SAXE ORTHODONTICS                DR. ALANA SAXE                       3555 SOUTH TOWN CENTER DR        STE#104                                                  LAS VEGAS           NV      89135

SB VALLEY DENTISTRY              555 S MOUNT VERNON AVE SUITE G                                                                                                 SAN BERNARDINO      CA      92410

SCHANTZ & MORANDA ORHTODONTIC    44651 VILLAGE CT SUITE# 150                                                                                                    PALM DESERT         CA      92260

SCHNUCK'S                        FRAN RODGERS                         P.O. BOX 954248                                                                           SAINT LOUIS         MO      63195

SCHOOL HEALTH CORP               865 MUIRFIELD DRIVE                                                                                                            HANOVER PARK        IL      60133

SCHOOL HEALTH CORP               JULISSA MELOUN                       865 MUIRFIELD DR                                                                          HANOVER PARK        IL      60133




SCHOOL NURSE SUPPLY, INC         P.O. BOX 68968                                                                                                                 SCHAUMBURG          IL      60168

SCHOUTEN ORTHODONTICS            191 E. 100 NORTH                                                                                                               PRICE               UT      84501

SCHULTZ FAMILY DENTISTRY         5400 WALSH ST.                                                                                                                 ST. LOUIS           MO      63109

SCHWAML CONRAD                   13975 CONNETICUT AVE                 SUITE # 304                                                                               SILVER SPRING       MD      20906

SCHWARTZ BARRY                   8012 STATE LINE ROAD STE 101                                                                                                   PRARIE VILLAGE      KS      66208




SCIENCE QUEST                    24 TANGLE BRUSH DR                   ATTN: JON BARTELL                                                                         THE WOODLANDS       TX      77381




SCOLARI'S FOOD & DRUG CO. BT     P.O. BOX 5070                                                                                                                  RENO                NV      89513‐5070

SCOTT ADVERTISING SPECIALISTS    715 PENN AVENUE                                                                                                                PITTSBURGH          PA      15221‐2216

SCOTT ARBIT DDS                  10602 N. PORT WASHINGTON ROAD                                                                                                  MEQUON              WI      53092




SCOTT ARNDT DDS                  33650 CENTER RIDGE RD.                                                                                                         NORTH RIDGEVILLE    OH      44039

SCOTT D. KUMPF                   ATTN: GENERAL COUNSEL                NATURAL BALANCE INC.             3130 NORTH COMMERCE COURT                                CASTLE ROCK         CA      80109

SCOTT FAMILY DENTISTRY           SCOTT TIMOTHY B DDS                  716 W SOUTH ST                                                                            BENTON              AR      72015

SCOTT FISHMAN DDS                9818 PARAMOUNT BLVD #A                                                                                                         DOWNEY              CA      90240


SCOTT FRIEDMAN                   SCOTT FRIEDMAN                       3632 HARVEY RD                   SCOTT FRIEDMAN                                           CLEVELAND HEIGHTS   OH      44118

SCOTT HEYING DDS                 13406 NORTH WEST MILITARY HWY                                                                                                  SAN ANTONIO         TX      78231

SCOTT KEARNEY                    333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD            CT      06902

SCOTT KIRK                       125 SAILORS LANE                                                                                                               BRIDGEPORT          CT      06605

SCOTT R. DRAKE DDS               5334 OLYMPIC DR. N. W. #231                                                                                                    GIG HARBOR          WA      98335

SCOTT STEIN DDS                  20 NORTH MAIN ST                                                                                                               PITTSFORD           NY      14534

SCOTT W. GRANT DMD               2275 S EAGLE RD # 140                                                                                                          MERIDIAN            ID      83642

SCOTT'S DENTAL SUPPLY            EVELYN MESA                          7217 45TH ST. CT. E SUITE 103                                                             FIFE                WA      98424

SCRIPPS PEDIATRIC DENTISTRY      9840 HIBERT ST STE#B4                JOSSEIN SHAHANGIAN DDS                                                                    SAN DIEGO           CA      92131
                                                                                                       SAN DIEGO STATE RESEARCH
SDSU RESEARCH FOUNDATION         TRACY FINLAYSON                      5250 CAMPANILE DRIVE             FOUNDATION                                               SAN DIEGO           CA      92182

SEA SIDE SMILES                  3725 12TH CT. STE B                                                                                                            VERO BEACH          FL      32960


SEA SMILE DENTAL & ORTHODONTIC   3500 LITTLE YORK # A‐1                                                                                                         HOUSTON             TX      77093




                                                                                                                             137
                                                                           Case 19-12689-BLS                     Doc 23               Filed 12/18/19
                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                     Page 140 of 173
                                                                                                                         Consolidated List of Creditors




Name                                        Address1                             Address2                         Address3                                Address4      City                 State   Postal Code   Country

SEASIDE PHARMACY                            59 SCHOOL ST.                                                                                                               STONINGTON           ME      04681




SEBER LOGISTICS CONSULTING INC.             104 TAMARACK CIRCLE                                                                                                         SKILLMAN             NJ      08558

SECURITY SPECIALISTS                        3 DEPINEDO AVENUE                                                                                                           STAMFORD             CT      06902‐4607

SEDANO'S MANAGEMENT INC                     3140 WEST 76 STREET                                                                                                         HIALEAH              FL      33018

SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.   36392 TREASURY CENTER                                                                                                       CHICAGO              IL      60694‐6300




SEGERO INC DBA FASHION BEAUTY               MICHAEL PARK                         3369 E MIRALOMA AVE                                                                    ANAHEIM              CA      92806

SELECT DENTAL PRACTICE                      3116 PECK RD                                                                                                                EL MONTE             CA      91731




SELECT TELECOM INC                          333 WESTCHESTER AVENUE                                                                                                      WHITE PLAINS         NY      10604

SELECT TELECOM, INC.                        ATTN: GENERAL COUNSEL                333 WESTCHESTER AVENUE                                                                 WHITE PLAINS         NY      10604

SELECT‐A‐SERVICE LLC                        DBA SAS RETAIL MERCHANDISING         P.O. BOX 3812                                                                          CAROL STREAM         IL      60132‐3812

SELENA NAJMAN                               2 HOMESTEAD LANE #407                                                                                                       GREENWICH            CT      06831

SELIGMAN ORTHODONTICS PLLC                  898 PARK AVENUE                                                                                                             NEW YORK             NY      10075

SELLERS BROS. INC                           4580 S. WAYSIDE                                                                                                             HOUSTON              TX      77087

SENSE OF BEAUTY CO., LTD                    537/9 MOO 4 KHU KHOT                                                                                                        LUM LUKKA                                  THAILAND

SEQUATCHIE VALLEY DENTAL ASSO.              507 BETSY PACK DR.                                                                                                          JASPER               TN      37347

SERENA THAM DDS                             12198 N VIA PLEMONTE AVE                                                                                                    CLOVIS               CA      93619

SERFF ORTHODONTICS                          7652 SCHOMBURG RD                                                                                                           COLUMBUS             GA      31909

SERGIO L. FERREIRA DDS                      3930 S. BRISTAL ST #201                                                                                                     SANTA ANA            CA      92704

SERLIN INTERNATIONAL LIMOUSINE              569 COMMERCE DRIVE                                                                                                          FAIRFIELD            CT      06825

SERVI‐CARE DISTRIBUTORS LTD                 85 HAGLEY PARK ROAD                  KINGSTON 10                                                                            JAMAICA WI                                 JAMAICA

SERV‐U‐SUCCESS                              4695 HELENA DR SW                                                                                                           GRANDVILLE           MI      49418

SESSIONS SPECIALTY COMPANY                  5090 STYERS FERRY ROAD                                                                                                      LEWISVILLE           NC      27023

SETH ROSEN DDS                              DR. SETH ROSEN DDS                   2030 WEST. MAIN ST STE#9                                                               NORRISTOWN           PA      19403

SEVEN DOLLAR BEAUTY SUPPLY INC              2666 MANANA DRIVE                                                                                                           DALLAS               TX      75220

SEVEN DOLLAR BEAUTY SUPPLY INC              REFUND PYMT                          2666 MANANA DRIVE                                                                      DALLAS               TX      75220

SEXSON ORTHODONTIC                          364 FINANCIAL CT #B                                                                                                         ROCKFORD             IL      61107

SEYED SHAHMEHDI                             19 MAYWOOD COURT                                                                                                            NORTH CALDWELL       NJ      07006

SEYED SHAHMEHDI                             3 KENSINGTON COURT                                                                                                          MENDHAM              NJ      07960

SF FALCONER FLORIST                         8 SOUTH MARYLAND AVENUE                                                                                                     PORT WASHINGTON      NY      11050

SGS NORTH AMERICA INC                       CITIBANK                             P.O. BOX 2502                                                                          CAROL STREAM         IL      60132‐2502

SH&S LIMITED PARTNERSHIP II, LLLP           210 NORTH WALTON BLVD                SUITE 30                                                                               BENTONVILLE          AR      72712

SHABBIR ADENWALLA INC DBA                   360 ORTHODONTICS                     19053 BAGLEY RD. STE 1                                                                 MIDDLEBURG HEIGHTS   OH      44130

SHAH DISTRIBUTORS INC                       ARVAND SHAH                          47 ROSELL STREET                                                                       MINEOLA              NY      11501

SHAH JOLLY DDS                              43625 MISSION BLVD                   STE#105                                                                                FREMONT              CA      94539

SHAH ORTHONTICS                             SHAH JALPAN DDS                      14101 MAIN ST FL:STE, STE#104                                                          HESPERIA             CA      92345

SHAH SHALINI DDS                            6552 BOLSA AVE #B                                                                                                           HUNTINGTION BEACH    CA      92647

SHAHEEN ORTHODONTICS                        10363 CLAYTON RD                                                                                                            SAINT LOUIS          MO      63131




                                                                                                                                     138
                                                                              Case 19-12689-BLS                          Doc 23                     Filed 12/18/19
                                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                                         Page 141 of 173
                                                                                                                                       Consolidated List of Creditors




Name                                            Address1                             Address2                                Address3                                   Address4            City              State   Postal Code   Country

SHAMBAUGH & SON, L.P.                           P.O. BOX 1287                                                                                                                               FORT WAYNE        IN      46801

SHAMROCK WHOLESALE                              DIV OF WEIS                                                                                                                                 SUNBURY           PA      17801‐0471




SHAMSI BHANJI DDS                               11011 MERIDIAN AVE N #311                                                                                                                   SEATTLE           WA      98133

SHANDEX                                         MICHAEL BURROUGHS                    1100 SQUIRES BEACH ROAD                                                                                PICKERING                 L1W3N8        CANADA

SHANDEX GROUP LIMITED                           ATTN: GENERAL COUNSEL                865 BROCK ROAD                                                                                         PICKERING                 L1W 3J2       CANADA

SHANDEX PERSONAL CARE MANUFACTURING INC.        PETER VALENTINE CUSTOMER SERVICE     1100 SQUIRES BEACH ROAD                                                                                PICKERING                 L1W 3N8       CANADA

SHANDEX SALES GROUP LTD                         1100 SQUIRES BEACH ROAD                                                                                                                     PICKERING                 L1W 3N8       CANADA
SHANGHAI JND PLASTIC PRODUCTS CO LTD ‐ SAMPLE
ACCT                                            ANHUI JND PLASTIC PACKAGING CO LTD   GUIJI INDUSTRIAL AREA, FENGTAI COUNTY                                                                  HUAINAN CITY              232100        CHINA
SHANGHAI JND PLASTIC PRODUCTS CO. LTD ‐ MASS
ORDER                                           ANHUI JND PLASTIC PACKAGING CO LTD   GUIJI INDUSTRIAL AREA, FENGTAI COUNTY                                                                  HUAINAN CITY              232100        CHINA

SHANGHAI WORLD BIOTECH COMPANY LIMITED          ATTN: GENERAL COUNSEL                NO 945 LANE 1157, JIAXIN ROAD           JIADING DISTRICT                                               SHANGHAI                  201801        CHINA


SHANGHAI WORLD BIOTECH COMPANY LIMITED          SARAH ZHU                            NO. 945 LANE 1157, JIAXIN ROAD          JIADING DISTRICT                                               SHANGHAI                  201801        CHINA

SHANKMAN & ASSOCIATES INC.                      PAT STONE                            31635 AURORA ROAD                                                                                      SOLON             OH      44139

SHANNON TACKETT                                 424 OCEAN PARK BLVD                  #2                                                                                                     SANTA MONICA      CA      90405

SHAOBMIN ZHANG DDS                              7812 KENNARD LN                                                                                                                             SAN RAMON         CA      94582

SHAQUITA STANLEY                                333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                                 STAMFORD          CT      06902

SHARIF SHOHREH DDS                              3700 JOSEPH SIEWICK DR #104          NAVI                                                                                                   FAIRFAX           VA      22033

SHARON DISTANT JOHNSON DDS                      620 EAST 237 ST.                                                                                                                            BRONX             NY      10466

SHARON JEFFERSONDDS                             6738 W SUNRISE BLVD                  STE#105                                                                                                PLANTATION        FL      33313

SHARON NARDI                                    126 ROUTE 284                                                                                                                               WANTAGE           NJ      07461

SHAUNDA HEARD                                   260 BUFFINGTON DR                                                                                                                           UNION CITY        GA      30291

SHAWN TAHERI DDS                                704 BLOSSOM HILL RD STE#104                                                                                                                 SAN JOSE          CA      95123

SHAWNA KELLY                                    18511 CR 1640                                                                                                                               WOLFFORTH         TX      79382

SHAW'S                                          P.O. BOX 12020                                                                                                                              COLLEGE STATION   TX      77842

SHEEHAN CONSTRUCTION LLC                        PATRICK ADAMS                        6930 ATRIUM BOARDWALK SOUTH             STE#100                                                        INDIANAPOLIS      IN      46250

SHEILA BENNING‐DENTAL HEALTH PROJECT            W7743 US HWY 10                                                                                                                             ARKANSAW          WI      54721

SHEILA CHARBONNEAU                              604 VENTURA WAY                                                                                                                             MARSHALL          MI      49068




SHEILA FARLEY DDS                               902 E RAILROAD                                                                                                                              LONG BEACH        MS      39560


SHELBY DUNCAN                                   113 428 26TH ST                                                                                                                             SEA ISLAND        GA      31561

SHELBY MARLO                                    1401 N. SPAULDING AVE                                                                                                                       LOS ANGELES       CA      90046

SHELDON GROVE FAMILY DENTAL                     DR. ANDREA CERVANTES                 8835 SHELDON RD. STE # 140                                                                             ELK GROVE         CA      95624

Shelena H MCCLINTON                             333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                                 STAMFORD          CT      06902

SHELLY ANASTASIO                                13223 LATINO LANE                                                                                                                           FOLSOM            LA      70437‐3412

SHELLY ESCOBAR                                  1801 BAY STREET                                                                                                                             SANTA CRUZ        CA      95060

SHELLY SHULTS DDS                               39 CLAIREDAN DR                                                                                                                             POWELL            OH      43065

SHELTON HSU DDS                                 1698 SOUTH WOLFE ROAD                STE#216                                                                                                SUNNYVALE         CA      94087
                                                                                     ROOM 23, F/10, SHENZHEN JIALI CENTER, NO.
SHENZHEN JIANZHONG INDUSTRIAL CO., LTD.         ATTN: GENERAL COUNSEL                2008                                      RENMIN SOUTH ROAD                        LUOHU DISTRICT      SHENZHEN                                CHINA

SHENZHEN JINYEXON PLASTIC PRODUCTS COMPANY      BLDG 11TH, 3RD INDUSTRIAL ZONE       SHANGNIAN, SHANGCUN                                                                                    SHENZHEN CITY                           CHINA




                                                                                                                                                   139
                                                                               Case 19-12689-BLS                             Doc 23                  Filed 12/18/19
                                                                                                                                        High Ridge Brands Co., et al.
                                                                                                                                                                                           Page 142 of 173
                                                                                                                                        Consolidated List of Creditors




Name                                          Address1                                       Address2                         Address3                                   Address4             City                             State   Postal Code   Country

SHENZHEN SHANGRI‐LA HOTEL                     EAST SIDE, RAILWAY STATION                     1002 JIANSHE ROAD                                                                                SHENZHEN                                               CHINA


SHENZHEN ZHICHENG INDUSTRIAL DESIGN CO LTD.   DBA LEI MENG                                   FL 2, NO 2013 LONGGANG BLVD                                                                      PINGDI TOWN, LONGGANG DISTRICT                         CHINA
SHENZHEN ZHONGHE FOREIGN ENTERPRISE SERVICE
CO LTD                                        ATTN: GENERAL COUNSEL                          ROOM 513‐516                     HAITIAN BUILDING                           CAITAN NAN ROAD      FUTIAN, SHENZHEN                                       CHINA

SHEPHERD ORTHODONTICS                         JEFFREY SHEPHERD DDS                           5300 S. ADAMS AVE #9                                                                             OGDEN                            UT      84405

SHERATON STAMFORD HOTEL                       ATTN: GENERAL COUNSEL                          700 MAIN ST                                                                                      STAMFORD                         CT      06901

SHERI HILTON                                  SHERI HILTON                                   610677 RIVER BLUFF TRAIL                                                                         BEND                             OR      97702

SHERIDAN SMILES                               AR CHECK REQUEST                               262 S. AUBURN STREET             SUITE A                                                         GRASS VALLEY                     CA      95945

SHERIDIAN SMILES                              262 S AUBURN ST                                STE A                                                                                            GRASS VALLEY                     CA      95945


SHERINA MORGAN‐MILLER                         333 LUDLOW STREET                              SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD                         CT      06902

SHERMS THUNDERBIRD                            P.O. BOX 1400                                                                                                                                   MEDFORD                          OR      97501

SHERRYL SCHOENING DDS                         9210 PHOENIX VILLIAGE PARKWAY                                                                                                                   FALLON                           MO      63368

SHERYL KAM DDS                                4501 E. PACIFIC COAST HWY #200                                                                                                                  LONG BEACH                       CA      90804

SHINE DENTAL                                  736 TELEPHONE ROAD                                                                                                                              HOUSTON                          TX      77023

                                                                                                                                                                                                                                                     TRINIDAD &
SHINE DISTRIBUTORS LIMITED                    LAURIE BASORA ‐ ALL STEP                       SUSHILLA DRIVE, CHASE VILLAGE                                                                    CARAPICHAIMA                             99999         TOBAG0

SHIPMAN & GOODWIN LLP                         ATTN: ACCTS RECEIVABLE                         ONE CONSTITUTION PLAZA                                                                           HARTFORD                         CT      06103‐1919

SHIPPS INC.                                   JOHN SHIPPS                                    163 SHEARS STREET                                                                                WRENTHAM                         MA      02093

SHIRLEY AFFENS                                11820 BRIGHT PASSAGE                                                                                                                            COLUMBIA                         MD      21044

SHIVA KERMANSHI DMD                           717 PENDLETON ST.                                                                                                                               ALEXANDRIA                       VA      22314

SHIVON IMPEX INC.                             GULAB BALCHANDANI;LAURIE BASORA‐ALL STEP       6912 NW 50 STREET                                                                                MIAMI                            FL      33166

SHLEMMER ALGAZE ASSOCIATES                    6083 BRISTOL PARKWAY                                                                                                                            CULVER CITY                      CA      90230

SHOBHA V. PARIKH DDS                          4868 SAN FELIPE RD #120                                                                                                                         SAN JOSE                         CA      95135

SHOKRI MOJGAN                                 6325 TOPANGA CANYON BLVD #228                                                                                                                   WOODLAND HILLS                   CA      91367

SHOPKO STORES, INC ‐ BANKRUPT DO NOT USE      P.O. BOX 19045                                                                                                                                  GREEN BAY                        WI      54307‐9045

SHOPPER EVENTS CANADA INC                     C/O 910250                                     P.O. BOX 4090 STN A                                                                              TORONTO                                  M5W 0E9       CANADA
SHOPPER MRKTING HUB LLC, ADVANTAGE SALES &
MRKTING                                       JOHN BLOCK                                     DBA RED‐E MARKETING              P.O. BOX 744347                                                 ATLANTA                          GA      30374‐4347

SHOPPERS DRUG MART                            LI GUO                                         3325 NORTH SERVICE ROAD          UNIT #3                                                         BURLINGTON                               L7N 3G2       CANADA

SHOPPERS DRUG MART INC                        60 COURTNEY PARK DRIVE W                       UNIT4                                                                                            MISSISSUGUA                              L5W0B3        CANADA

SHORELINE DENTAL SERVICES                     P.O. BOX 4785                                                                                                                                   EL DORADO HILLS                  CA      95762

SHORELINE PERIODONTICS                        190 HEMPSTED ST                                                                                                                                 NEW LONDON                       CT      06320

SHOREVIEW DENTAL                              731 OCEANA BLVD                                                                                                                                 PACIFICA                         CA      94044

SHORT STOP LLC                                126 OLD BIG COVE RD                                                                                                                             BROWNSBORO                       AL      35741

SHORTCAKE IP HOLDINGS LLC                     1450 BROADWAY                                  3RD FLOOR                                                                                        NEW YORK                         NY      10018
                                              C/O HOWARD, RICE, NEMEROVSKI, CANADY, FALK &
SHUNNY CORP DBA SAMPAC ENTERPRISES            RABKIN                                         ATTN: DOUGLAS A. WINTHROP        THREE EMBARCADERO CENTER                   SEVENTH FLOOR        SAN FRANCISCO                    CA      94111

SHUSHUHOMESHOP                                16580 HARBOR BLVD. UNIT # A                                                                                                                     FOUBNTAIN VALLEY                 CA      92708

SHUTTERSTOCK                                  EMPIRE STATE BUILDING                          350 FIFTH AVENUE                                                                                 NEW YORK                         NY      10118

SHUYUN ZENG DDS                               1515 IRVING ST                                                                                                                                  SAN FRANCISCO                    CA      94122

SIEGEL, O'CONNOR, O'DONNELL & BECK, PC        LINDA GRICKIS                                  150 TRUMBULL STREET                                                                              HARTFORD                         CT      06103

SIERRA GATEWAY DENTAL OFFICE                  4168 N. SIERRA WAY                                                                                                                              SAN BERNARDINO                   CA      92407

SILENT TRUCKING LLC                           311 PLASTIC AVE                                                                                                                                 TOMAH                            WI      54660




                                                                                                                                                    140
                                                                         Case 19-12689-BLS                 Doc 23                  Filed 12/18/19
                                                                                                                      High Ridge Brands Co., et al.
                                                                                                                                                                  Page 143 of 173
                                                                                                                      Consolidated List of Creditors




Name                                    Address1                               Address2                     Address3                                   Address4      City               State   Postal Code   Country

SILGAN DISPENSING SYSTEMS CORPORATION   SAMANTHA HAYNES                        C/O BANK OF AMERICA          1404 ELM STREET, 2ND FLOOR                               DALLAS             TX      75202

SILVER LAKE ORTHODONTICS                FEDORA KATZ                            10627 19TH AVE. SE #A                                                                 EVERETT            WA      98208

SILVER LINING AMENITIES, INC.           22994 EL TORO ROAD                     SUITE 101                                                                             LAKE FOREST        CA      92630

SILVER SMILE DENTAL                     6853 THISTLE ST                                                                                                              EASTVALE           CA      92880

SIMISTER ORTHODONTICS                   1054 E. RIVERSIDE DR STE 101                                                                                                 SAINT GEORGE       UT      84790

SIMON BOYARSKIY                         241 GOLF MILL CENTER SUITE 502                                                                                               NILES              IL      60714


SIMPLY KIDS DENTAL                      SEAN VOSTATEK DDS                      1910 VINDICATOR DRIVE        FLOOR 1: SUITE 103                                       COLORADO SPRINGS   CO      80919

SIMPLY SMILES                           1348 8TH ST NE                                                                                                               AUBURN             WA      98002

SINDY FONDREN DMD                       576 N SUNRISE AVE #140                                                                                                       ROSEVILLE          CA      95661

SINGH DENTLA CENTER                     2750 NAGLEE RD                                                                                                               TRACY              CA      95304

SINGULARIS IT, LLC                      P.O. BOX 91325                                                                                                               ALLENTOWN          PA      18109‐1325

SINGULARIS IT, LLC                      ATTN: GENERAL COUNSEL                  P.O. BOX 91235                                                                        ALLENTOWN          PA      18109

SIOW L VIGMAN                           333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                STAMFORD           CT      06902

SIVA CHERUKURI DDS                      193 ARCH ST. STE B‐C                                                                                                         REDWOOD CITY       CA      94062

SKY DENTAL SUPPLY                       4825 DISTRICT BLVD                                                                                                           VERNON             CA      90058

SLEEKHAIR.COM                           14251 CHAMBERS ROAD                                                                                                          TUSTIN             CA      92780

SM2 ENTERPRISES LLC                     CAROLYN SHAWN MURPHY                   11264 GROOMS ROAD            SUITE E                                                  BLUE ASH           OH      45242

SMA DENTAL                              770 TAMALPAIS DR # 304                                                                                                       CORTE MADERA       CA      94925

SMART & FINAL                           TONY RODRIQUEZ                         P.O. BOX 512377                                                                       LOS ANGELES        CA      90051‐0377

SMART PRACTICE                          ATTN: ACCOUNTS PAYABLE                                              P.O. BOX 29222                                           PHOENIX            AZ      85038‐9222

SMART WORK ETHICS                       ATTN ABBIE MCCULLOUGH                  19059 GREENO ROAD SUITE Q                                                             FAIRHOPE           AL      36532

SMARTSHEET                              10500 NE 8TH STREET                    SUITE 1300                                                                            BELLEVUE           WA      98004‐4369

SMARTSIGN                               37 COURT STREET, SUITE 2200                                                                                                  BROOKLYN           NY      11201

SMG CORPORATE SERVICES                  25 CONTROLS DRIVE                                                                                                            SHELTON            CT      06484

SMILE ADVENTURES DENTAL                 13100 KIRKHAM WAY #203                                                                                                       POWAY              CA      92064

SMILE AMERICA                           2550 W. UNION HILLS DR                                                                                                       PHOENIX            AZ      85027

SMILE AND TEETH DENTAL GROUP            610 W.YOSEMITE AVE.                                                                                                          MADERA             CA      93637

SMILE ANGEL FOUNDATION                  1925 HOLDER RD.                                                                                                              TITUSVILLE         FL      32796

SMILE ARTISTRY CHINO VALLEY             VIJAYA CHERUKUN                        12850 10TH ST                SUITE#B2                                                 CHINO              CA      91710

SMILE CARE PROFESSIONALS                ALICIA GUERRERO                        6386 WEST SAHARA AVE 6388                                                             LAS VEGAS          NV      89146

SMILE CHOICE DENTAL                     MAYRA CASTELLON                        14323 E. RAMONA BLVD                                                                  BALDWIN PARK       CA      91706

SMILE CLINC ORTHODONTICS                DR CHANG                               9531 E LAS TUNAS DR                                                                   TEMPLE             CA      91780

SMILE DENTAL                            14238 VALLEY CENTER DR #104                                                                                                  VICTORVILLE        CA      92395

SMILE DENTAL CARE                       ATTN: HETAL PATEL                      7011 W ARCHER AVE                                                                     CHICAGO            IL      60638

SMILE DENTAL GROUP                      ALBERT ZARGORIAN DDS                   2508 E. PALMDALE BLVD                                                                 PALMDALE           CA      93550

SMILE DENTAL OFFICE                     USHA POLAVARAPU DDS                    1152 CLINTON AVE                                                                      IRVINGTON          NJ      07111




SMILE DESIGN CENTER                     29955 TECHNOLOGY DR #C‐102                                                                                                   MURRIETTA          CA      92563




SMILE DESIGN DENTISTRY & BRACE          7462 LANKERSHIM BLVD                                                                                                         NORTH HOLLYWOOD    CA      91605




                                                                                                                                  141
                                                                             Case 19-12689-BLS                    Doc 23               Filed 12/18/19
                                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                                      Page 144 of 173
                                                                                                                          Consolidated List of Creditors




Name                                          Address1                             Address2                        Address3                                Address4      City                  State   Postal Code   Country




SMILE DOCTORS BRACES BY JORDAN ORTHODONTICS   4205 N. POINT PKWY # B                                                                                                     ALPHARETTA            GA      30022

SMILE KINGS DENTAL                            210 S ZARZAMORA ST                                                                                                         SAN ANTONIO           TX      78207

SMILE LINE DENTAL                             SUNG JOO JEONG                       1537 DEKALB PIKE                                                                      BLUE BELL             PA      19422

SMILE MAKER INC                               EM ENN                               P.O. BOX 2543                                                                         SPARTANBURG           SC      29304


SMILE MAKERS                                  19063 US HWY 18 STE 102                                                                                                    APPLE VALLEY          CA      92307

SMILE ME                                      ROSA MENDEZ                          P.O. BOX 1015                                                                         PRESIDIO              TX      79845

SMILE ON ORTHODONTICS                         1785 E. WHITESTONE BLVD #200                                                                                               CEDAR PARK            TX      78613

SMILE ONE SERVICES                            LANCE PARMAN                         128 COLUMBUS AVENUE                                                                   GRAND HAVEN           MI      49417

SMILE PERFECT DENTAL SPA                      LILIANA ANGULO                       614 E. 49TH ST.                                                                       HIALEAH               FL      33013

SMILE SAVER DENTAL GROUP                      550 E. DEL AMO BLVD                                                                                                        CARSON                CA      90746

SMILE SONRISA DENTAL                          2406 GESSNER DR # A                                                                                                        HOUSTON               TX      77080

SMILE STATION                                 286 UNION AVE                                                                                                              BELLEVILLE            NJ      07109

SMILE360 FAMILY DENTISTRY                     9778 19TH ST                                                                                                               RANCHO CUCAMONGA      CA      91737


SMILELINE ORTHODONTICS                        JOHN OM                              100 CHAMAN PLACE                                                                      ROSLYN                NY      11577

SMILEMAKERS INC.                              EM ENN                               P.O. BOX 2543                                                                         SPARTANBURG           SC      29304

SMILES BY DESIGN ORTHODONTICS                 BAVNA SAWHEY DDS                     2‐594 BROADWAY ST                                                                     TILLSONBURG                   N4G 5K9       CANADA

SMILES FOR COLORADO ORTHODONTICS              BANGORN S. TERRY MS DMD              1539 SOUTH 8TH ST SUITE 200                                                           COLORADO SPRINGS      CO      80905

SMILES FOR KIDS                               8800 KATY FWY #220                                                                                                         HOUSTON               TX      77024

SMILES FOREVER                                SMILES FOREVER                       3635 BRASELTON HWY STE A                                                              DACULA                GA      30019

SMILES ON MAIN FAMILY DENTISTR                342 N. MAIN ST # 110                 ATTN KETAN GOPALJI PATEL DDS                                                          ALPHARETTA            GA      30009

SMILES WEST                                   DEIRMENJIAN BARRY DDS                11035 LONG BEACH BLVD. # 5                                                            LYNWOOD               CA      90262

SMILEWORKS KIDS DENTISTRY                     3103 FRUITVILLE RD                                                                                                         SARASOTA              FL      34237

SMILOW‐BURROUGHS CLUBHOUSE                    KEVIN SIMMONS                        2414 FAIRFIELD AVENUE                                                                 BRIDGEPORT            CT      06605

SMITH DENTAL                                  308 S BRYAN RD                                                                                                             MISSION               TX      78572


SMITH ROBERTSON & CO LTD.                     LAURIE BASORA‐ ALL STEP              NO 18 CHOOTOO ROAD EXTENSION    0 ARANGUEZ                                            TRINIDAD AND TOBAGO   TT      99999




SMITH WHOLESALE DRUG CO INC                   P.O. BOX 1779                                                                                                              SPARTANBURG           SC      29304‐1779

Smitha RAO                                    333 LUDLOW STREET                    SOUTH TOWER, 2ND FLOOR                                                                STAMFORD              CT      06902

SMP ENTERPRISES INC                           BETSY STODDARD                       P.O. BOX 985                                                                          KAILUA                HI      96734‐0985

SMP ENTERPRISES INC.                          P.O. BOX 985                                                                                                               KAILUA                HI      96734‐0985

SMURFIT KAPPA NORTH AMERICA LLC               4915 P.O. BOX 894915                                                                                                       LOS ANGELES           CA      90189‐4915

SMYTH COMPANIES LLC                           NW 9556 ‐ P.O. BOX 1450                                                                                                    MINNEAPOLIS           MN      55485‐9556

SMYTH CREDIT SERVICES                         ANIA SCHNITZER                       51 CRAGWOOD ROAD, STE 200                                                             SOUTH PLAINFIELD      NJ      07080

SNELL & WILMER LLP                            ONE ARIZONA CENTER                   400 E. VAN BUREN, SUITE 1900                                                          PHOENIX               AZ      85004‐2202

SNOW ORTHODONTICS/DR GILL                     868 AUTO CENTER DR                   STE#C                                                                                 PALMDALE              CA      93551

SNYDER DRUG                                   14525 HIGHWAY 7                                                                                                            MINNETONKA            MN      55345

SO CAL FIRST AID & SAFETY                     DBA ZEE MEDICAL                      16631 BURKE LANE                                                                      HUNTINGTON BEACH      CA      92647

SOAP IT UP LLC                                7861 NEW BRUNSWICK DRIVE                                                                                                   CINCINNATI            OH      45241




                                                                                                                                      142
                                                                        Case 19-12689-BLS                        Doc 23                Filed 12/18/19
                                                                                                                          High Ridge Brands Co., et al.
                                                                                                                                                                        Page 145 of 173
                                                                                                                          Consolidated List of Creditors




Name                                   Address1                               Address2                            Address3                                 Address4        City               State   Postal Code   Country

SOBLER ORTHODONTICS                    339 N. MAIN ST                         STE#7‐8                                                                                      NEW CITY           NY      10956

SOCIÉTÉ GÉNÉRALE                       ATTN: MICHAEL FINKELMAN                MANAGING DIRECTOR                   425 S FINANCIAL PL                                       CHICAGO            IL      60605

SOCO SMILES ORTHODONTICS               1694 E CHEYENNE MOUNTAIN BLVD                                                                                                       COLARODO SPRINGS   CO      80906

SODEXHO@GILLETTE                       800 BOYLSTON ST                                                                                                                     BOSTON             MA      02199

SOFRONIO TOLENTINO BANATAO DDS         35124 NEWARK BLVD                                                                                                                   NEWARK             CA      94560

SOL DENTAL CARE                        1319 N MAIN ST.                                                                                                                     SANTA ANA          CA      92701

SOLANKI SANDOSH DDS                    9755 ARROWROUTE                        STE# I                                                                                       RANCHO CUCAMONGA   CA      91730
                                                                              C/O WESTON, BENSHOOF, ROCHEFORT,
SOLARAY, INC.                          KURT WEISSMULLER                       RUBALCAVA & MACCUISH, LLP           333 SOUTH HOPE STREET                    16TH FLOOR      LOS ANGELES        CA      90071

SOLARAY, INC.                          SCOTT D. KUMPF                         C/O NATURAL BALANCE INC.            3130 NORTH COMMERCE COURT                                CASTLE ROCK        CO      80109

SOLARAY,INC                            C/O JONES & LESTER LLP                 ATTN: JAMES G JONES                 300 EAST ESPLANADE DRIVE                 SUITE 1200      OXNARD             CA      93030 1247

SOLOMON KEMP                           351 OLD BLUFF ROAD                                                                                                                  HOPKINS            SC      29061

SOLVAY FINANCE AMERICA LLC             NAFTA FACTORING                        23424 NETWORK PLACE                                                                          CHICAGO            IL      60673‐1234

SOMPO INC.                             4701 11 AVENUE                                                                                                                      BROOKLYN           NY      11219

SONAL SANGHVI                          333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                       STAMFORD           CT      06902

SONI ORTHODONTICS                      1209 W WALNUT AVE # 1                                                                                                               DALTON             GA      30720

SONIA LOUCA DDS                        220 S. DENTON TAP RD.                  STE#104                                                                                      COPPELL            TX      75019

SONOCO PLASTICS                        HARP DHALIWAL 905‐624‐2337             SONOCO PRODUCTS COMPANY             7720 COLLECTION CENTER DRIVE                             CHICAGO            IL      60693

SONSHINE IN THE PARK                   ATTN: TONYA HILL                       4604 WELLINGTON DOWNS                                                                        RALEIGH            NC      27613

Sophia GUZMAN                          25 SEAVIEW AVE                                                                                                                      NORWALD            CT      06855

SOPHIA X. UPDIKE DDS                   250 E. YALE LOOP                       SUITE#202                                                                                    IRVINE             CA      92604




SORRENTO PIZZA                         879 HIGH RIDGE ROAD                                                                                                                 STAMFORD           CT      06905

SOUFIAN ASKAR DDS                      125 E LAS MILPAS RD STE#D                                                                                                           PHARR              TX      78577

SOUFIAN ASKAR DDS                      CYNTHIA CHAVEZ                         310 SOUTH GATE                                                                               PHARR              TX      78577

SOURCE MEDIA                           ONE STATE STREET PL                    27TH FLOOR                                                                                   NEW YORK           NY      10004




SOURCE NUTRACEUTICAL INC               2‐1249 CLARENCE AVENUE                                                                                                              WINNIPEG                   R3T 1T4       CANADA

SOURCE ONE FULFILLMENT                 1011 WHITEHEAD ROAD EXT.                                                                                                            EWING              NJ      08638

SOURCEGAS ARKANSAS INC                 P.O. BOX 660559                                                                                                                     DALLAS             TX      75266‐0559

SOURIS VALLEY DENTAL GROUP             1300 37TH AVE SW                                                                                                                    MINOT              ND      58701

SOUTH ALABAMA ORTHODONTICS LLC         6491 JORDAN RD.                                                                                                                     DAPHNE             AL      36526

SOUTH BEACH BEVERAGE COMPANY, INC.     C/O BERRY & PERKINS                    ATTN: JR. BERRY                     2049 CENTURY PARK STREET                                 LOS ANGELES        CA      90067 3134

SOUTH CAROLINA DEPARTMENT OF REVENUE   P.O. BOX 12265                                                                                                                      COLUMBIA           SC      29211
SOUTH CAROLINA DEPT OF EMPLOYMENT &
WORKFORCE                              1550 GADSDEN ST., P.O. BOX 995                                                                                                      COLUMBIA           SC      29202

SOUTH CAROLINA DEPT OF REVENUE         P.O. BOX 2535                                                                                                                       COLUMBIA           SC      29202‐2535


                                                                                                                  NO. 26‐1, ZHONGHAN 3RD ROAD,
SOUTH CHINA PACKAGING CO LTD           SCP‐SUNNY HWANG HRB‐IVY CHEN           NO. 6, MAONAN ROAD                  DONGQU DISTRICT                                          ZHONGSHAN CITY                           CHINA

SOUTH COAST PEDIATRIC DENTISTRY        3620 S. BRISTOL STREET # 207                                                                                                        SANTA ANA          CA      92704

SOUTH DAKOTA DEPT OF REVENUE           445 E CAPITAL AVENUE                                                                                                                PIERRE             SD      57501

SOUTH DAKOTA DEPARTMENT OF REVENUE     445 E CAPITOL AVENUE                                                                                                                PIERRE             SD      57501




                                                                                                                                       143
                                                                     Case 19-12689-BLS                      Doc 23                Filed 12/18/19
                                                                                                                     High Ridge Brands Co., et al.
                                                                                                                                                                 Page 146 of 173
                                                                                                                     Consolidated List of Creditors




Name                                  Address1                             Address2                          Address3                                 Address4      City                   State   Postal Code   Country

SOUTH HOLLAND RECREATIONAL SERVICES   DAWN STREMPLEWSKI                    501 E. 170 ST                                                                            SOUTH HOLLAND          IL      60473

SOUTH MAIN DENTAL                     ATTN:JOHN BLACK                      209 S MAIN ST                                                                            PONTOTOC               MS      38863

SOUTH MIGRANT EDUCATION COOP          BELINDA HALL                         205 SMITH RD                      STE#B                                                  HOPE                   AR      71801




SOUTH PARK FAMILY DENTAL              2310 SW MILITARY DR. STE 406                                                                                                  SAN ANTONIO            TX      78224

SOUTH SHORE DENTAL                    1094 W 7TH ST                                                                                                                 SAN PEDRO              CA      90731

SOUTH SHORE DENTAL GROUP              300 GRANITE ST.                                                                                                               BRAIN TREE             MA      02184

SOUTHCO DISTRIBUTORS                  P.O. BOX 1897                                                                                                                 GOLDSBORO              NC      27533‐1897

SOUTHEAST FROZEN FOODS                JANICE EBANKS                        3621 EXECUTIVE WAY                                                                       MIRAMAR                FL      33025

SOUTHEAST NEBRASKA DENTAL GROUP       105 W. ELDORA AVE.                                                                                                            WEEPING WATER          NE      68463

SOUTHERN CALIFORNIA EDISON            P.O. BOX 300                                                                                                                  ROSEMEAD               CA      91772‐0001

SOUTHERN GRAPHIC SYSTEMS INC          24453 NETWORK PLACE                                                                                                           CHICAGO                IL      60673‐1244

SOUTHERN GRAPHIC SYSTEMS LLC          DBA KWIKEE                           24453 NETWORK PLACE                                                                      CHICAGO                IL      60673‐1244

SOUTHERN ILLINOIS PEDIATRIC DE        CHRISTINE WOHLFORD                   1320 COLUMBIA CENTRE                                                                     COLUMBIA               IL      62236

SOUTHMORE DENTAL                      905 E. SOUTHMORE AVE                                                                                                          PASADENA               TX      77502

SOUTHPARK FAMILY DENTAL               DR AMIR ASHTIANI                     2310 SW MILITARY ROAD STE# 406                                                           SAN ANTONIO            TX      78224

SOUTHPARK PEDIATRICS                  2700 COLTSGATE RD. STE# 204                                                                                                   CHARLOTTE              NC      28211

SOUTHSIDE PRINTING COMPANY            4397 RICHMOND PARK COURT                                                                                                      JACKSONVILLE           FL      32224

SPACE CENTER ORTHODONTICS             1140 CLEAR LAKE CITY BLVD #C                                                                                                  HOUSTON                TX      77062

SPAR GROUP                            1910 OPDYKE COURT                                                                                                             AUBURN HILLS           MI      48326

SPARKLES DENTISTRY FOR CHILDREN       ASHLEY RICH                          76 BELLEVUE AVE                                                                          MONTCLAIR              NJ      07043

SPARKLETTS                            P. O. BOX 660579                                                                                                              DALLAS                 TX      75266‐0579

SPARKMAN ORTHODONTIC                  KYLE SPARKMAN DDS                    7701 SOUTHWEST 45TH AVE                                                                  AMARILLO               TX      79119

SPARTAN ‐ BILL TO                     P.O. BOX 88217                                                                                                                GRAND RAPIDS           MI      49518‐8217

SPECTRUM LABORATORY PRODUCTS          ATTN: CHRISTINA OLTEANU              14422 SOUTH SAN PEDRO STREET                                                             GARDENA                CA      90248

SPECTRUM PHARMACY                     18 ENDEAVOR #100                                                                                                              IRVINE                 CA      92618

SPENCERHALL INC.                      11321 TERWILLIGERS CREEK DRIVE                                                                                                CINCINNATI             OH      45249

SPITZ SUZANNE                         2040 FRANKLIN ST #505                                                                                                         SAN FRANCISCO          CA      94109

SPLASH KIDS DENTAL                    1801 TULLY RD #A                                                                                                              MODESTO                CA      95350

SPONGECELL, INC.                      261 MADISON AVENUE, 14TH FLOOR                                                                                                NEW YORK               NY      10016




SPOOR FISHER                          P.O. BOX 281                                                                                                                  SAINT HELIER, JERSEY           JE4 9TW       UNITED KINGDOM

SPORTS 1 MARKETING                    9900 RESEARCH DR                                                                                                              IRVINE                 CA      92618

SPOTLIGHT MARKETING LLC               29 NORTHFIELD ROAD                                                                                                            FAIRFIELD              CT      06824




SPRIGFIELD LORTON DENTAL              8988 LORTON STATION BLVD #101                                                                                                 LORTON                 VA      22079

SPROUT DENTAL                         177 SUNRISE AVE                                                                                                               HONESDALE              PA      18431




SPS COMMERCE                          ATTN: GENERAL COUNSEL                333 SOUTH SEVENTH STREET          SUITE 1000                                             MINNEAPOLIS            MN      55402




                                                                                                                                 144
                                                                       Case 19-12689-BLS                  Doc 23               Filed 12/18/19
                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                              Page 147 of 173
                                                                                                                  Consolidated List of Creditors




Name                                       Address1                          Address2                      Address3                                Address4      City             State   Postal Code   Country




SPS COMMERCE INC                           ROB ANDERSON                      P.O. BOX 205782                                                                     DALLAS           TX      75320‐5782


SSI (U.S.) INC                             DBA SPENCER STUART                P.O. BOX 98991                                                                      CHICAGO          IL      60693

ST CORPORATION                             JENNIFER TRI STAR                 P.O. BOX 8530                                                                       TAMUNING                 96931         GUAM

ST LAWRENCE SUPPLY CO                      MADRID AVE                                                                                                            POTSDAM          NY      13676

ST PAUL ROMAN CATHOLIC CHURCH              502 WASHINGTON STREET                                                                                                 WELLESLEY        MA      02482

ST. BERNARD SOAP COMPANY                   KEN PINCUMBE                      5177 SPRING GROVE AVENUE                                                            CINCINNATI       OH      45217

ST. BERNARD SOAP COMPANY                   ATTN: GENERAL COUNSEL             5177 SPRING GROVE AVENUE                                                            CINCINNATI       OH      45217

ST. CLAIR ORTHODONTICS                     5203 79TH ST                      FLOOR: 1 SUTIE: H                                                                   LUBBOCK          TX      79424

ST. CLARENCE CHURCH                        30106 LORAIN RD.                                                                                                      NORTH OLMSTEAD   OH      44070

ST. LOUIS SERIES OF LOCKTON CO., LLC       C/O BANK OF AMERICA               P.O. BOX 505110                                                                     ST. LOUIS        MO      63150‐5110

ST.CLAIR ORTHODONTICS                      5203 79TH ST.                     FLOOR 1 STE H                                                                       LUBBOCK          TX      79424

STACEY CHERRY                              STACEY CHERRY                     418 MORRISON ST                                                                     SAN DIEGO        CA      92102

STACHOWIZ DENTAL STUDIO                    303 E. WALNUT ST.                                                                                                     LEBANON          PA      17042

STADLER DENTAL CARE                        ANDREW STADLER                    2457 33RD AVE                 PO BOX 1667                                           COLUMBUS         NE      68602

STAGERS STORE                              P.O. BOX 296                                                                                                          PORTAGE          PA      15946

STAMFORD EMS, INC                          684 LONG RIDGE ROAD                                                                                                   STAMFORD         CT      06902‐1225

STAMFORD FIREFIGHTERS                      BILL DAVIS                        P.O. BOX 112669                                                                     STAMFORD         CT      06903

STAMFORD FLORIST                           625 BEDFORD STREET                                                                                                    STAMFORD         CT      06901

STAMFORD HIGH SCHOOL                       BAND PARENTS ASSOCIATION INC.     P.O. BOX 4574                                                                       STAMFORD         CT      06907

STAMFORD PLAZA HOTEL                       2701 SUMMER STREET                                                                                                    STAMFORD         CT      06905

STAN M. RICHARDSON DDS                     780 NISSAN DR                                                                                                         SMYRNA           TN      37167‐4407

STANFORD CANBY DENTAL CLINIC               11 ST. OLAF AVE SOUTH                                                                                                 CANBY            MN      56220

STANLEY CONVERGENT                         SECURITY SOLUTIONS INC            DEPT. CH 10651                                                                      PALATINE         IL      60055

STANLEY MARKOVITZ DDS                      1314 BEDFORD AVE #110                                                                                                 BALTIMORE        MD      21208

STANTON KERMIT DDS                         2228 PACKARD RD.                                                                                                      ANN ARBOR        MI      48104

STAPLES                                    51 RICHARDS AVE                                                                                                       NORWALK          CT      06854

STAPLES ADVANTAGE                          DEPT LA                           P.O. BOX 83689                                                                      CHICAGO          IL      60696‐3689

STAPLES BUSINESS CREDIT                    P.O. BOX 105638                                                                                                       ATLANTA          GA      30348‐5638

STAR BEST BUY                              BARUCH STERN                      11 INDUSTRIAL PLACE                                                                 MIDDLETOWN       NY      10940

STAR DENTAL                                3406 SE FEDERAL HWY                                                                                                   STUART           FL      34997

STAR DENTAL GROUP                          6071 MAGNOLIA AVE                                                                                                     RIVERSIDE        CA      92506

STAR FAMILY DENTAL & ORTHODONT             MARIA GALVEZ                      9202 ALONDRA BLVD                                                                   BELLFLOWER       CA      90706

STAR SMILES                                148 E LAKE ST #C                                                                                                      BLOOMINGDALE     IL      60108

STARBUCKS CORPORATION                      C/O BINGHAM MCCUTCHEN LLP         ATTN: TRENTON H NORRIS        3 EMBARCADERO CENTER                                  SAN FRANCISCO    CA      94111

STARK OFFICE SUITES                        800 WESTCHESTER AVE               SUITE N‐641                                                                         RYE BROOK        NY      10573

STARLIGHT CREATIONS INC.                   7100 TPC DRIVE, STE # 500                                                                                             ORLANDO          FL      32822

STARLIGHT INTERNATIONAL, LTD.L.P.          C/O BINGHAM MCCUTCHEN LLP         ATTN: TRENTON H NORRIS        3 EMBARCADERO CENTER                                  SAN FRANCISCO    CA      94111

STARWOOD HOTELS & RESORTS WORLDWIDE LLC    C/O BLT MANAGEMENT LLC            1 ELMCROFT ROAD, SUITE 500                                                          STAMFORD         CT      06902

STARWOOD HOTELS & RESORTS WORLDWIDE, INC   ATTN: GENERAL COUNSEL             ONE STARPOINT                                                                       STAMFORD         CT      06902




                                                                                                                              145
                                                                        Case 19-12689-BLS                                        Doc 23                    Filed 12/18/19
                                                                                                                                              High Ridge Brands Co., et al.
                                                                                                                                                                                                Page 148 of 173
                                                                                                                                              Consolidated List of Creditors




Name                                       Address1                                        Address2                                 Address3                                   Address4            City             State   Postal Code   Country

STARWOOD HOTELS & RESORTS WORLDWIDE, INC   ATTN: REAL ESTATE LEGAL DEPARTMENT              ONE STARPOINT                                                                                           STAMFORD         CT      06902

STATE OF ARIZONA ATTORNEY GENERAL          ATTENTION BANKRUPTCY DEPT                       2005 N CENTRAL AVE                                                                                      PHOENIX          AZ      85004‐2926

STATE OF ARKANSAS ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       323 CENTER ST.                           SUITE 200                                                      LITTLE ROCK      AR      72201‐2610

STATE OF CALIFORNIA ATTORNEY GENERAL       ATTENTION BANKRUPTCY DEPT                       P.O. BOX 944255                                                                                         SACRAMENTO       CA      94244‐2550

STATE OF COLORADO ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       RALPH L. CARR COLORADO JUDICIAL CENTER   1300 BROADWAY, 10TH FLOOR                                      DENVER           CO      80203

STATE OF CONNECTICUT ATTORNEY GENERAL      ATTENTION BANKRUPTCY DEPT                       55 ELM ST.                                                                                              HARTFORD         CT      06106

STATE OF DELAWARE ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       CARVEL STATE OFFICE BLDG.                820 N. FRENCH ST.                                              WILMINGTON       DE      19801

STATE OF FLORIDA ATTORNEY GENERAL          ATTENTION BANKRUPTCY DEPT                       THE CAPITOL, PL 01                                                                                      TALLAHASSEE      FL      32399‐1050

STATE OF GEORGIA ATTORNEY GENERAL          ATTENTION BANKRUPTCY DEPT                       40 CAPITAL SQUARE, SW                                                                                   ATLANTA          GA      30334‐1300

STATE OF ILLINOIS ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       100 WEST RANDOLPH STREET                                                                                CHICAGO          IL      60601

STATE OF INDIANA ATTORNEY GENERAL          ATTENTION BANKRUPTCY DEPT                       INDIANA GOVERNMENT CENTER SOUTH          302 W. WASHINGTON ST., 5TH FLOOR                               INDIANAPOLIS     IN      46204

STATE OF IOWA ATTORNEY GENERAL             ATTENTION BANKRUPTCY DEPT                       1305 E. WALNUT STREET                                                                                   DES MOINES       IA      50319




STATE OF KANSAS ATTORNEY GENERAL           ATTENTION BANKRUPTCY DEPT                       120 SW 10TH AVE., 2ND FLOOR                                                                             TOPEKA           KS      66612‐1597

STATE OF KENTUCKY ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       700 CAPITOL AVENUE, SUITE 118                                                                           FRANKFORT        KY      40601

STATE OF MAINE ATTORNEY GENERAL            ATTENTION BANKRUPTCY DEPT                       6 STATE HOUSE STATION                                                                                   AUGUSTA          ME      04333‐0000

STATE OF MARYLAND ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       200 ST. PAUL PLACE                                                                                      BALTIMORE        MD      21202‐2202

STATE OF MASSACHUSETTS ATTORNEY GENERAL    ATTENTION BANKRUPTCY DEPT                       ONE ASHBURTON PLACE                                                                                     BOSTON           MA      02108‐1698

STATE OF MICHIGAN                          CORPORATIONS DIVISION                           P.O. BOX 30481                                                                                          LANSING          MI      48919

STATE OF MICHIGAN                          MICHIGAN DEPT OF TREASURY                       DEPT 30774                                                                                              LANSING          MI      48909‐8274

STATE OF MICHIGAN ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       G. MENNEN WILLIAMS BUILDING, 7TH FLOOR 525 W. OTTAWA ST.                            P.O. BOX 30212      LANSING          MI      48909‐0212

STATE OF MINNESOTA ATTORNEY GENERAL        ATTENTION BANKRUPTCY DEPT                       1400 BREMER TOWER                        445 MINNESOTA STREET                                           ST. PAUL         MN      55101‐2131

STATE OF MISSISSIPPI ATTORNEY GENERAL      ATTENTION BANKRUPTCY DEPT                       WALTER SILLERS BUILDING                  550 HIGH STREET, SUITE 1200                P.O. BOX 220        JACKSON          MS      39201

STATE OF MISSOURI                          CORPORATION DIVISION                            P.O. BOX 778 / 600 W MAIN ST RM 322                                                                     JEFFERSON CITY   MO      65102

STATE OF MISSOURI ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       SUPREME COURT BUILDING                   207 W. HIGH ST.                                                JEFFERSON CITY   MO      65102

STATE OF NEBRASKA ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       2115 STATE CAPITOL                       2ND FL, RM 2115                                                LINCOLN          NE      68509‐8920

STATE OF NEVADA ATTORNEY GENERAL           ATTENTION BANKRUPTCY DEPT                       100 NORTH CARSON STREET                                                                                 CARSON CITY      NV      89701

STATE OF NEW JERSEY                        DEPT OF LABOR & WORKFORCE DEVELOPMENT           P.O. BOX 929                                                                                            TRENTON          NJ      08646‐0929

STATE OF NEW JERSEY                        DIVISION OF TAXATION ‐ REVENUE PROCESSING CTR   P.O. BOX 666                                                                                            TRENTON          NJ      08646‐0666

STATE OF NEW JERSEY ‐ CBT                  CORP BUSINESS TAX NONRESIDENT                   PARTNER TAX P.O. BOX 642                                                                                TRENTON          NJ      08646‐0642

STATE OF NEW JERSEY ATTORNEY GENERAL       ATTENTION BANKRUPTCY DEPT                       RJ HUGHES JUSTICE COMPLEX                25 MARKET STREET                           P.O. BOX 080        TRENTON          NJ      08625‐0080

STATE OF NEW YORK ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT                       THE CAPITOL                                                                                             ALBANY           NY      12224‐0341

STATE OF NJ ‐ LITTER CONTROL FEE           DIVISION OF TAXATION                            P.O. BOX 274 REVENUE PROCESSING CENTER                                                                  TRENTON          NJ      08646‐0274

STATE OF NORTH CAROLINA ATTORNEY GENERAL   ATTENTION BANKRUPTCY DEPT                       9001 MAIL SERVICE CENTER                                                                                RALEIGH          NC      27699‐9001

STATE OF OHIO ATTORNEY GENERAL             ATTENTION BANKRUPTCY DEPT                       30 E. BROAD ST., 14TH FLOOR                                                                             COLUMBUS         OH      43215

STATE OF PENNSYLVANIA ATTORNEY GENERAL     ATTENTION BANKRUPTCY DEPT                       STRAWBERRY SQUARE                        16TH FLOOR                                                     HARRISBURG       PA      17120

STATE OF SOUTH CAROLINA ATTORNEY GENERAL   ATTENTION BANKRUPTCY DEPT                       P.O. BOX 11549                                                                                          COLUMBIA         SC      29211‐1549

STATE OF SOUTH DAKOTA ATTORNEY GENERAL     ATTENTION BANKRUPTCY DEPT                       1302 EAST HIGHWAY 14                     SUITE 1                                                        PIERRE           SD      57501‐8501

STATE OF TENNESSEE ATTORNEY GENERAL        ATTENTION BANKRUPTCY DEPT                       P.O. BOX 20207                                                                                          NASHVILLE        TN      37202‐0207

STATE OF TEXAS ATTORNEY GENERAL            ATTENTION BANKRUPTCY DEPT                       CAPITOL STATION                          PO BOX 12548                                                   AUSTIN           TX      78711‐2548




                                                                                                                                                          146
                                                                       Case 19-12689-BLS                       Doc 23               Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                         Page 149 of 173
                                                                                                                       Consolidated List of Creditors




Name                                   Address1                              Address2                           Address3                                Address4            City               State   Postal Code   Country

STATE OF UTAH ATTORNEY GENERAL         ATTENTION BANKRUPTCY DEPT             P.O. BOX 142320                                                                                SALT LAKE CITY     UT      84114‐2320

STATE OF VIRGINIA ATTORNEY GENERAL     ATTENTION BANKRUPTCY DEPT             900 EAST MAIN STREET                                                                           RICHMOND           VA      23219

STATE OF WASHINGTON                    DEPT OF ECOLOGY                       P.O. BOX 34050                                                                                 SEATTLE            WA      98124‐1050

STATE OF WASHINGTON ATTORNEY GENERAL   ATTENTION BANKRUPTCY DEPT             1125 WASHINGTON ST. SE             P.O. BOX 40100                                              OLYMPIA            WA      98504‐0100

STATE OF WISCONSIN ATTORNEY GENERAL    ATTENTION BANKRUPTCY DEPT             WISCONSIN DEPARTMENT OF JUSTICE    STATE CAPITOL, ROOM 114 EAST            P. O. BOX 7857      MADISON            WI      53707‐7857

STATE STREET SMILES                    405 MAIN ST.                          C/O: DR. EDWARD JACKSON                                                                        HACKENSACK         NJ      07601

STATER BROS MARKETS                    KARI GEORGE                           P.O. BOX 150                                                                                   COLTON             CA      92324




STEELCASE INC.                         4380 52ND STREET SE                                                                                                                  KENTWOOD           MI      49512‐9673

STEINBERG & ASSOCIATES INC             DEBBIE WAITE                          ATTN: DAVID C. STEINBERG           315 RIDGELY COURT                                           POMPTON PLAINS     NJ      07444

STEPAN COMPANY                         ATTN: GENERAL COUNSEL                 22 WEST FRONTAGE ROAD                                                                          NORTHFIELD         IL      60093

STEPHANIE DAVIDSON                     133 IRIS AVENUE                                                                                                                      FLORAL PARK        NY      11001

STEPHANIE DELOUISE                     23 WEST AVENUE                                                                                                                       PUTNAM VALLEY      NY      10579

STEPHANIE DEZA                         45150 VIA VAQUERO RD                                                                                                                 TEMECULA           CA      92590

STEPHEN GOULD CORP                     35 SOUTH JEFFERSON ROAD                                                                                                              WHIPPANY           NJ      07981

STEPHEN GOULD CORPORATION              35 SOUTH JEFFERSON ROAD                                                                                                              WHIPPANY           NJ      07981

STEPHEN HELLER DDS                     24953 PASEO DE VALENCIA #18C                                                                                                         LAGUNA HILLS       CA      92653

STEPHEN MACKLER DDS                    108 KEMP RD W                                                                                                                        GREENSBORO         NC      27410

STEPHEN MARON DDS                      9535 RESEDA BLVD #207                                                                                                                NORTHRIDGE         CA      91324

STEPHEN PALMER DDS                     74 N MAIN ST #9                                                                                                                      EAGAR              AZ      85925‐1090

Stephen POLZIN                         9122 N PEARLETTE LN                                                                                                                  BROWN DEER         WI      53223

STEPHEN R SCHULTZ                      208 RIVER RUN                                                                                                                        GREENWICH          CT      06831

STEPHEN R. HENRY DDS                   1098 FOSTER CITY BLVD #101                                                                                                           SAN MATEO          CA      94404

STEPHEN SCHOEN                         10 ENTERPRISE BLVD. STE # 103                                                                                                        GREENVILLE         SC      29615

STEPOVICH ORTHODONTICS                 MICHAEL STEPOVICH DDS                 1757 BLOSSOM HILL RD STE#30                                                                    SAN JOSE           CA      95124




STEPPING STONE SERVICE PROVIDER        2222 MICHELSON DRIVE                  SUITE 222‐249                                                                                  IRVINE             CA      92612




STERLING ORTHODONTICS                  5555 METRO PKWY #200                                                                                                                 STERLING HEIGHTS   MI      48310

Steve BARRIOS                          333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                                         STAMFORD           CT      06902

STEVE H. BOLUR DDS                     17200 VENTURE BLVD                    STE#309                                                                                        ENCINO             CA      91316

STEVE KIGAWA DDS                       12802 WASHINGTON BLVD                                                                                                                LOS ANGELES        CA      90066

STEVE POLZIN                           9122 NORTH PEARLETTE LANE                                                                                                            MILWAUKEE          WI      53223

STEVE SOLOW DMD                        990 CITY AVE.                                                                                                                        WYNNEWOOD          PA      19096

STEVE SUPPIER DDS                      3115 EAST LION LN #120                                                                                                               SALT LAKE CITY     UT      84121

STEVEN ARNOLD DDS                      4587 CEDAR HILLS DR STE 200                                                                                                          CEDAR HILLS        UT      84062

STEVEN C. ARMOLD                       8 RAINTREE TRAIL                                                                                                                     LEBANON            OH      45036

STEVEN C. EMRICH DDS                   937 POLARIS WOODS BLVD                                                                                                               WESTERVILLE        OH      43082

STEVEN C. MINGOS DDS                   4746 BELLEVIEW AVE                                                                                                                   KANSAS CITY        MO      64112

STEVEN COHEN DDS                       6541 CROWN BLVD #H                                                                                                                   SAN JOSE           CA      95120




                                                                                                                                    147
                                                              Case 19-12689-BLS                  Doc 23               Filed 12/18/19
                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                     Page 150 of 173
                                                                                                         Consolidated List of Creditors




Name                            Address1                            Address2                      Address3                                Address4      City               State   Postal Code   Country


STEVEN COVINO DDS               5175 COLD SPRINGS CREAMERY #8                                                                                           DOYLESTOWN         PA      18902

STEVEN DRIGGERS DDS             10100 E US HIGHWAY 36               STE A                                                                               AVON               IN      46123

STEVEN FUQUA DDS                1422 MAIN STREET # 207                                                                                                  SOUTHLAKE          TX      76092


STEVEN GEDULD DDS               73660 CIVIC CENTER DR               STE B                                                                               TWENTYNINE PALMS   CA      92277‐2519

STEVEN H. YU DDS                1913 WEST MALVERN AVENUE                                                                                                FULLERTON          CA      92833

STEVEN J COLLINS                5302 WATERVISTA CT                                                                                                      ROGERS             AR      72758

STEVEN J. ALBRIGHT              2616 2ND AVE NORTH                                                                                                      SEATTLE            WA      98109

Steven M HATCH                  333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                              STAMFORD           CT      06902

STEVEN M. PARRETT DDS           99 SAINT PAUL'S DR                                                                                                      CHAMBERSBURG       PA      17201

STEVEN PARKER DDS               6519 WILSON MILLS RD.                                                                                                   MAYFIELD VILLAGE   OH      44143

STEVEN PIKE DDS MPH             5440 S.W. WESTGATE DR # 380                                                                                             PORTLAND           OR      97221

STEVEN PRINCE DMD               1218 3RD AVE #1300                                                                                                      SEATTLE            WA      98101

STEVEN R. GROSS                 145 E. 74TH ST.                     APT 2B                                                                              NEW YORK           NY      10021

STEVEN R. GROSSMAN DDS          1136 FIFTH TH AVE                   STE#1‐D                                                                             NEW YORK           NY      10128

STEVEN S. SPITZ                 C/O RIORDAN & MCKINZIE              300 SOUTH GRAND AVENUE        29TH FLR                                              LOS ANGELES        CA      90071‐3109

STEVEN SOARES DDS               910 J. STREET                                                                                                           LOS BANOS          CA      93635

STEVEN TROUNG DDS               39755 MURRIETA HOT SPRINGS RD       STE# D140                                                                           MURRIETA           CA      92563

STEVE'S BAGELS                  463 MAIN STREET                                                                                                         RIDGEFIELD         CT      06877

STEVES GROCERY DIST.            STEVE BOREL                         3151 W 5TH UNIT C                                                                   OXNARD             CA      93030

STEW LEONARDS                   100 WESTPORT AVE                                                                                                        NORWALK            CT      06851

STEWART CANDY CO, INC           MELISSA WILSON                      P.O. BOX 1888                                                                       WAYCROSS           GA      31502

STOKKE LLC                      5 HIGH RIDGE PARK                                                                                                       STAMFORD           CT      06905

STONE OAK ORTHODONTICS          18720 STONE OAK PKWY STE #207                                                                                           SAN ANTONIO        TX      78258

STONE OAK PEDIATRIC DENTISTRY   20322 HUEBNER RD                    STE#103                                                                             SAN ANTONIO        TX      78258

STORM SURGE MEDIA               RICHARD COPPOLA                     39 SEVENTY ACRE ROAD                                                                REDDING            CT      06896

STORMS ORTHODONTICS             7853 HAR‐BER AVE                                                                                                        SPRINGDALE         AR      72762

STORYBOOK DENTAL                2115 SE 192ND AVE #106                                                                                                  CAMAS              WA      98607

STRACK & VAN TIL #8775          2244 45TH AVENUE                                                                                                        HIGHLAND           IN      46322

STREAM DISTRIBUTION             ANASASTRAAT 4                                                                                                           DAKOTA                                   ARUBA


STREMPEK DENTAL ARTS            8220 WALNUT HILL LANE               STE 106                                                                             DALLAS             TX      75231

STRESAU LABORATORY INC          THOMAS BASHAM                       N8265 MEDLEY ROAD                                                                   SPOONER            WI      54801

STRETCH WRAP SYSTEMS LLC        P.O. BOX 105                                                                                                            EMIGSVILLE         PA      17318‐0105

STRIPES LLC.                    ATTN: BARBARA MILFELT               P.O. BOX 9036                                                                       CORPUS CHRISTI     TX      78469‐9036

STROEDE ORTHODONTICS            15990 S. BRADLEY DR.                                                                                                    OLATHE             KS      66062


STROOPE ORTHODONTICS            2709 W. HUNTSVILLE AVE.                                                                                                 HUNTSVILLE         AR      72762

STUART CLEMENTS DDS             13203 HADLEY ST #206                                                                                                    WHITTIER           CA      90601

STUART M GORDON                 C/O GORDON & REES                   275 BATTERY STREET 20TH FL                                                          SAN FRANCISCO      CA      94111

STUDIO 360 THE DENTAL LAB       6375 S. PECOS ROAD # 106                                                                                                LAS VEGAS          NV      89120




                                                                                                                     148
                                                                     Case 19-12689-BLS               Doc 23               Filed 12/18/19
                                                                                                             High Ridge Brands Co., et al.
                                                                                                                                                           Page 151 of 173
                                                                                                             Consolidated List of Creditors




Name                                 Address1                              Address2                   Address3                                Address4        City                 State   Postal Code   Country

STUDIO BELLA FOR KIDS                1450 OLD GATE LANE                                                                                                       DALLAS               TX      75218

STUDIOCASE LLC                       390 BROADWAY                          3RD FLOOR                                                                          NEW YORK             NY      10013

STYLE & PEPPER                       1110 HUDSON STREET # 4‐S                                                                                                 HOBOKEN              NJ      07030

STYLE GROUP                          15 EL MALAK EL SALEH ST               SHOUBRE                                                                            CAIRO                        11511         EGYPT

SU KYONG LEE DDS                     61 HAMPSTEAD VILLAGE                                                                                                     HAMPSTEAD            NC      28443

SUCHA SINGH                          13414 PIPESTONE ST                                                                                                       LATHROP              CA      95330

SUE TINIANOW                         25 DUNBAR STREET                                                                                                         SHARON               MA      02067




SUKHDEV KUMAR                        4294 NORTH HUGHES AVE APT# 271                                                                                           FRESNO               CA      93705

SULLIVAN & BUCHER LLC                MICHAEL BUCHER                        36 REILY ROAD                                                                      WYOMING              OH      45215

SUMELEE SANGSURASVE DDS              1121 E GREEN ST                                                                                                          PASADENA             CA      91106

SUMMIT SPECIALISTS                   8600 ALEXANDRIA DR STE B                                                                                                 MACEDONIA            OH      44056

SUN CHLORELLA CORPORATION            C/O HOGAN & HARTSON LLP               ATTN: KENNETH D. KLEIN     500 SOUTH GRAND AVENUE                  SUITE 1900      LOS ANGELES          CA      90071


SUN CHLORELLA USA CORP               C/O HOGAN & HARTSON LLP               ATTN: KENNETH D. KLEIN     500 SOUTH GRAND AVENUE                  SUITE 1900      LOS ANGELES          CA      90071

SUN DENTAL                           1300 N. HIGH ST                                                                                                          MILLVILLE            NJ      08332

SUN DENTAL                           2569 KING RD #C6                                                                                                         SAN JOSE             CA      95122

SUN PRODUCTS CORPORATION             4750 W 2100 S. SUITE 200              P.O. BOX 25057                                                                     SALT LAKE CITY       UT      84125

SUNBOW FAMILY DENTISTRY              1351 MEDICAL CENTER DR #B                                                                                                CHULA VISTA          CA      91911

SUNG NAK K                           16200 BEAR VALLEY RD                                                                                                     VICTORVILLE          CA      92392‐8400

SUNNY FAMILY DENTAL                  14708 PIPELINE AVE #A                 ATTN: UDAY SHAH DDS                                                                CHINO HILLS          CA      91709

SUNNY FAMILY DENTAL                  14708 PIPELINE AVE #A                                                                                                    CHINO HILLS          CA      91709

SUNNY NANDA                          333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                             STAMFORD             CT      06902

SUNSET DENTAL                        2521 SUNSET DR.                       STE # 2                                                                            NORWALK              IA      50211

SUNSET SQUARE PLLC DMA AQUA DENTAL   1530 AUSTIN HWY                       STE#112                                                                            SAN ANTONIO          TX      78218

SUNSHINE DENTAL SUPPLIES INC         10408 W. STATE RD. 84 STE 103                                                                                            DAVIE                FL      33324




SUPER A FOODS INC.                   7200 DOMINION CIRCLE                                                                                                     COMMERCE             CA      90040

SUPER KING MARKETS                   791 SOUTH MISSION ROAD                BUILDING B ‐ A/R DEPT.                                                             LOS ANGELES          CA      90023
                                                                                                                                                                                                         TRINIDAD AND
SUPER PHARM LIMITED                  LAURIE BASORA ‐ALL STEP               #18 CHOOTOO ROAD EXT.                                                              ARANGUEZ                                   TOBAGO

SUPER SMILES                         562 E. JERCHO TERNPIKE                                                                                                   HUNTINGTON STATION   NY      11746

SUPER SMILES                         815 S. UNIVERSITY DR. #100                                                                                               FORT LAUDERDALE      FL      33324

SUPER STORE INDUSTRIES               P.O. BOX 549                                                                                                             LATHROP              CA      95330

SUPERIOR GROCERS                     VENDOR RECEIVABLES DEPT.              15510 CARMENITA ROAD                                                               SANTE FE SPRINGS     CA      90670‐5610

SUPERIOR PRINTING INC.               DBA SUPERIOR PRESS                    9440 NORWALK BLVD                                                                  SANTE FE SPRINGS     CA      90670

SUPERMARKET DIST AMERICA             1626 LOCUST AVENUE                    SUITE # 6                                                                          BOHEMIA              NY      11716

SUPERMERCADOS JUNIOR                 1‐2 AVE. 12‐13 STREET N.E.            BO.BARAANDILLAS.                                                                                                              HONDURAS




SUPERSMILE DENTAL                    MIN LWIN DDS                          1739 S SAN GABRIEL BLVD                                                            SAN GABRIEL          CA      91776

SUPERSMILES                          562 EAST JERICHO TPKE                                                                                                    HUNTINGTON STATION   NY      11746

SUPERVALU                            1955 WEST NORTH AVENUE                                                                                                   MELROSE PARK         IL      60160




                                                                                                                         149
                                                                    Case 19-12689-BLS                  Doc 23               Filed 12/18/19
                                                                                                               High Ridge Brands Co., et al.
                                                                                                                                                           Page 152 of 173
                                                                                                               Consolidated List of Creditors




Name                                     Address1                         Address2                      Address3                                Address4      City             State   Postal Code   Country

SUPERVALU                                495 E 19TH ST                                                                                                        TACOMA           WA      98421

SUPERVALU                                885 E BELVIDERE RD                                                                                                   GRAYSLAKE        IL      60030

SUPERVALU                                1003 BELLBROOK AVE                                                                                                   XENIA            OH      45385‐4066

SUPERVALU                                P.O. BOX 2237                                                                                                        TACOMA           WA      98401

SUPERVALU                                P.O. BOX 43197                   605 SELIG DRIVE SW                                                                  ATLANTA          GA      30336

SUPERVALU                                P.O. BOX 7038                                                                                                        BOISE            ID      83707




SUPERVALU                                P.O. BOX 952                                                                                                         SOUTH EASTON     MA      02375

SUPERVALU                                P O BOX 30325                                                                                                        SALT LAKE CITY   UT      84130‐0325

SUPERVALU                                P.O. BOX 1000                                                                                                        NEW STANTON      PA      15672‐0430

SUPERVALU                                P.O. BOX 1198                                                                                                        FORT WAYNE       IN      46801‐1198


SUPERVALU                                P.O. BOX 125                                                                                                         MINNEAPOLIS      MN      55440‐0125

SUPERVALU                                P.O. BOX 26967                                                                                                       RICHMOND         VA      23261‐6967

SUPERVALU                                P.O. BOX 30331                                                                                                       SALT LAKE CITY   UT      84130‐0331

SUPERVALU                                P.O. BOX 5506                                                                                                        BISMARCK         ND      58502‐1397

SUPERVALU                                P.O. BOX 9008                    GENERAL MERCH DEPT                                                                  CHAMPAIGN        IL      61826‐9008




SUPERVALU INC                            CENTRAL DISBURSEMENTS OFFICE     P.O. BOX 210379                                                                     DALLAS           TX      75211

SUPERVALU INC.                           STEVE AIVARADO                   11840 VIEW ROAD                                                                     EDEN PRAIRIE     MN      55344

SUPERVALU INTERNATIONAL DIV VIETNAM      CINDY SYLSTAD                    1525 EAST D STREET                                                                  TACOMA           WA      98421

SUPERVALU INTERNATIONAL DIV.‐INDONESIA   CINDY SYLSTAD                    1525 EAST D STREET                                                                  TACOMA           WA      98421

SUPERVALU INTERNATIONAL DIV.‐JAPAN       1525 EAST D STREET                                                                                                   TACOMA           WA      98421

SUPERVALU INTERNATIONAL DIVISION         STANTONENA MCDANIELS             1801 EAST D STREET            BUILDING #102                                         TACOMA           WA      98421

Supriya U GUNDEWAR                       333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                              STAMFORD         CT      06902

SURFSIDE DENTAL                          2378 SURFSIDE BLVD               ATTN ANGELA COSSENTINO                                                              CAPE CORAL       FL      33991

SURGE UNIVERSAL INC.                     DENISE GAETA                     1670 OLD COUNTRY ROAD #118                                                          PLAINVIEW        NY      11803

SURI AJAY DDS                            36 RAHLING CIRCLE                                                                                                    LITTLE ROCK      AR      72223

SURVEY SAMPLING INTERNATIONAL LLC        ACCOUNT # 2000031628378          P.O. BOX 8500‐7741                                                                  PHILADELPHIA     PA      19178‐7741




SUSAN CANTY                              10268 CLAMAGORO CIR                                                                                                  SAN DIEGO        CA      92124

SUSAN DAVENPORT                          825 VILLAGE QUARTER ROAD         A2                                                                                  WEST DUNDEE      IL      60118

SUSAN GAITHER                            301 UPTOWN SQ                                                                                                        MURFREESBORO     TN      37129

SUSAN H SHEAD                            333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                              STAMFORD         CT      06902

SUSAN HALE                               695 E. BOTTLE BAT RD.                                                                                                SAGLE            ID      83860

SUSAN KON                                225 N OAK #A                                                                                                         ORANGE           CA      92867

SUSAN PAUNOVIC DDS                       1399 ROUTE 52 STE 203                                                                                                FISHKILL         NY      12524

SUSAN PINCOFSKI DDS                      59 READING RD                                                                                                        FLEMINGTON       NJ      08822

SUSAN ROBERTS DDS                        5411 BASSWOOD BLVD #201                                                                                              FORTWORTH        TX      76137

SUSANA A VALENZUELA                      333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                              STAMFORD         CT      06902

Susana OLIVARES                          333 LUDLOW STREET                SOUTH TOWER, 2ND FLOOR                                                              STAMFORD         CT      06902




                                                                                                                           150
                                                                       Case 19-12689-BLS                   Doc 23               Filed 12/18/19
                                                                                                                   High Ridge Brands Co., et al.
                                                                                                                                                               Page 153 of 173
                                                                                                                   Consolidated List of Creditors




Name                                      Address1                           Address2                       Address3                                Address4      City                       State   Postal Code   Country

SUSANA VALENZUELA                         23 UNDERHILL PLACE                                                                                                      WEST HARRISON              NY      10604

SUZY SLOAN                                REIMBURSE ‐DAMAGE TO BOOTS         9576 HWY 165 N                                                                       STERLINGTON                LA      71280

SWANSON HEALTH PRODUCTS,INC.              C/O RIORDAN & MCKINZIE             ATTN: STEVEN S. SPITZ          300 SOUTH GRAND AVENUE                  29TH FLR      LOS ANGELES                CA      90071




SWATI PAPPU DDS                           311 S ABBOTT AVE                                                                                                        MILPITAS                   CA      95035

SWAY GROUP LLC                            75 REMITTANCE DRIVE                SUITE 6642                                                                           CHICAGO                    IL      60675‐6642

SWC OFFICE FURNITURE                      ANDREW CHUCKAS                     P.O. BOX 110422                                                                      STAMFORD                   CT      06911


SWEET PEA CHILDRENS DENTISTRY             16830 NORTHGATE DR                 NIELSEN BETH DDS                                                                     PARKER                     CO      80134

SWEET SPOT SMILES                         4146 HIGHWAY 42                                                                                                         LOCUST GROVE               GA      30248

SWEET TOOTH CHILDREN'S DENTISTRY          6331 HAVEN BLVD #12                                                                                                     RANCHO CUCAMONGA           CA      91737

SWEETGRASS ORTHODONTICS                   1493 APPLING DR                                                                                                         MOUNT PLEASANT             SC      29464

SYDNEY HAFEN                              409 MAPLE STREET #A                                                                                                     MILL VALLEY                CA      94941

SYDNEY MONTGOMERY                         PYMT REQUEST‐ REFUND               13 JASON STREET                                                                      COBDEN                             K0J 1K0       CANADA

SYLMAR ORTHODONTICS                       13910 FOOTHILL BLVD #B                                                                                                  SYLMAR                     CA      91342

SYLVIA JOHNSON                            3285 EAST SPARROW AVE.                                                                                                  FLAGSTAFF                  AZ      86004

SYMRISE INC.                              SEARP GULLUDAG                     P.O. BOX 5801                                                                        CAROL STREAM               IL      60197

SYNCHRONICITY INC.                        DBA CPGJOBS                        535 E JACKSON ST                                                                     PASADENA                   CA      91104

SYNCHRONICITY, INC. DBA CPGJOBS           MICHAEL CARRILLO                   535 E. JACKSON STREET                                                                PASADENA                   CA      91104


SYNDIGO LLC                               FORREST BODE                       P.O. BOX 74861                                                                       CHICAGO                    IL      60694

SYNDIGO LLC                               ATTN: GENERAL COUNSEL              141 WEST JACKSON BOULEVARD     SUITE 1220                                            CHICAGO                    IL      60604

SYNDIGO LLC F/K/A GLADSON LLC             FORREST BODE                       P.O. BOX 74861                                                                       CHICAGO                    IL      60694‐4861

SYNTER RESOURCE GROUP LLC                 SHANINE SMALLS                     RE: UPS ‐ ACCT #W67262         P.O. BOX 63247                                        NORTH CHARLESTON           SC      29419‐3247

SYRACUSE LABEL & SURROUND PRINTING INC.   110 LUTHER AVENUE                                                                                                       LIVERPOOL                  NY      13088

T FRANK MCCALL'S, INC.                    6TH & MADISON STS.                                                                                                      CHESTER                    PA      19013

TA OPERATING LLC                          DBA OPEN ROAD DISTRIBUTING         329 MASON ROAD                                                                       LAVERGNE                   TN      37086

TABIRON INC                               5 EMERALD RIDGE DRIVE              ATTN JAMES MUCHAI                                                                    BEAR                       DE      19701

TABLEAU SOFTWARE INC.                     SALLY STORCH                       1621 N 34TH STREET                                                                   SEATTLE                    WA      98103


TABOULLI GRILL                            59 HIGH RIDHE ROAD                                                                                                      STAMFORD                   CT      06905

TABS ANALYTICS                            ATTN: GENERAL COUNSEL              2 CORPORATE DRIVE              #254                                                  SHELTON                    CT      06484

TABS GROUP INC                            2 CORPORATE DRIVE                  SUITE #254                                                                           SHELTON                    CT      06484

TADIN HERB & TEA                          3345 E SLAUSON AVE                                                                                                      VERNON                     CA      90058

TADISO                                    KRISTINA DELPRINCIPE               1425 BEAVER AVE                                                                      PITTSBURGH                 PA      15233

TAFT STETTINIUS & HOLLISTER LLP           425 WALNUT STREET                  SUITE 1800                                                                           CINCINNATI                 OH      45202‐3957

TAIKONE TECHNOLOGIES, INC.                ATTN: GENERAL COUNSEL              SUIFENGNIAN INDUSTRIAL PARK    SHATIAN TOWN                                          DONGGUAN CITY, GUANGDONG                         CHINA

TAKE CARE EMPLOYER SOLUTIONS LLC          P.O. BOX 402142                                                                                                         ATLANTA                    GA      30384‐2142

TALA GREWINBERG                           323 N SANBORN RD #F                                                                                                     SALINAS                    CA      93905

TALIA B LOGGIA                            333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                               STAMFORD                   CT      06902

TALIA B MCELRATH                          333 LUDLOW STREET                  SOUTH TOWER, 2ND FLOOR                                                               STAMFORD                   CT      06902




                                                                                                                               151
                                                                    Case 19-12689-BLS                 Doc 23                  Filed 12/18/19
                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                             Page 154 of 173
                                                                                                                 Consolidated List of Creditors




Name                                  Address1                            Address2                     Address3                                   Address4      City                         State   Postal Code   Country


TAMARA YOUNG                          15708 ADMIRALTY WAY # B                                                                                                   LYNWOOD                      WA      98087

TAMMY GWIN                            18900 CAJON BLVD                                                                                                          SAN BERNARDINO               CA      92407

TAN QUINCY DDS                        1761 BROADWAY ST #224                                                                                                     VALLEJO                      CA      94589

Tara M ARTIBANI                       333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD                     CT      06902

TARA VENDING                          TIM PIPPIN                          9294 SOUTH MAIN COURT                                                                 JONESBORO                    GA      30236

TARGET CORPORATION                    C/O BOORNAZIAN JENSEN & GARTHE      ATTN: GAIL C TRABISH         300 LAKESIDE DRIVE                         #1600         OAKLAND                      CA      94612

TARGET STORES                         P.O. BOX 59251                      33 SOUTH SIXTH STREET                                                                 MINNEAPOLIS                  MN      55459

TARGIT (US) INC.                      BIRGITTE ANDERSEN                   3550 BUSCHWOOD PARK DRIVE    SUITE 270                                                TAMPA                        FL      33618

TARIFI HALA DDS                       1730 HUNTINGTON DR #102                                                                                                   SOUTH PASADENA               CA      91030

TARSEM L. SINGHAL DDS                 5370 SCHAEFER AVE #C                                                                                                      CHINO                        CA      91710

TARZANA DENTAL CENTER AND SPECIALTY   5620 WILBUR AVE #309                                                                                                      TARZANA                      CA      91356




TASHINA SAINI                         333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD                     CT      06902

TATE DENTAL STUDIO                    61 CITADEL DR.                                                                                                            JACKSON                      NJ      08527

TAWANA WARE DDS                       6390 SPRING MILL RD                                                                                                       INDIANAPOLIS                 IN      46260

TAX COLLECTOR, CITY OF STAMFORD       TAX COLLECTOR                       P.O. BOX 50                                                                           STAMFORD                     CT      06904‐0050

TAX COLLECTOR, TOWN OF GREENWICH      TAX COLLECTOR                       P.O. BOX 3002                                                                         GREENWICH                    CT      06836‐3002

TAX EXECUTIVES INSTITUTE              LISA SAMUELS                        1200 G ST NW                 STE#300                                                  WASHINGTON                   DC      20005

TAYLOR CREATIVE INC.                  150 WEST 28TH STREET, SUITE 1001                                                                                          NEW YORK                     NY      10001

TAYLOR DENTAL ASSCOCIATES             920 N MAIN ST                                                                                                             TAYLOR                       TX      76574‐3230

TAYLOR JAMES DDS                      802 E. SUNFLOWER RD                                                                                                       CLEVELAND                    MS      38732




TAYLOR RAWSON DDS                     MARK KEHOE                          44054 MARGARITA RD           STE 1                                                    TEMECULA                     CA      92592




TAYLOR SCARLET                        PO BOX 84                                                                                                                 MEDINA                       TN      38355




TAZO TEA                              C/O BINGHAM MCCUTCHEN LLP           ATTN: TRENTON H NORRIS       3 EMBARCADERO CENTER                                     SAN FRANCISCO                CA      94111

TCI SYSTEMS, INC.                     15‐07 132 STREET                                                                                                          COLLEGE POINT                NY      11356‐2441

TCY ORTHO SUPPLY                      447 CLAVERIA ST.                    BGY 290 ZONE 027                                                                      BINONDO                              1006          PHILIPPINES

TCY ORTHO SUPPLY                      DR. TERESITA KO                     447 CLAVERIA ST              BGY 290 ZONE 027                                         BINONDO MANILA PHILIPPINES           1006          PHILIPPINES

TEA NGUYEN                            4829 TEMPLE CITY BLVD                                                                                                     TEMPLE CITY                  CA      91780

TEAM TECHNOLOGIES INC.                5949 COMMERCE BLVD.                                                                                                       MORRISTOWN                   TN      37814




TEAMWORK PACKAGING                    P.O. BOX 33056                                                                                                            RIVERSIDE                    CA      92509

TECHMUSCLE                            574 N. MCLEAN BLVD                  SUITE 2‐C                                                                             ELGIN                        IL      60123

TECHNITRON                            LAURIE BASORA‐ALL STEP              VERLE GEMENELANDS                                                                     PARIMARIBO, SURINAME         SR      99999

TECHNOLOGY MANAGEMENT CONCEPTS        807 PARKVIEW DR NORTH # 150                                                                                               EL SEGUNDO                   CA      90245

TECUMSEH FAMILY DENTAL CARE           101 BROWN ST.                                                                                                             TECUMSEH                     MI      49286




TED LEVY B&B SUPPLY                   HELEN OR MARILYN                    9271 ALTON ST                                                                         PHILADELPHIA                 PA      19115




                                                                                                                             152
                                                                         Case 19-12689-BLS                                     Doc 23               Filed 12/18/19
                                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                                   Page 155 of 173
                                                                                                                                       Consolidated List of Creditors




Name                                         Address1                                        Address2                           Address3                                Address4      City             State   Postal Code   Country

TED VOSSER DDS                               1616 MEMORIAL DR.                                                                                                                        BURLINGTON       NC      27215




TED W. THULL DDS                             2112 VIKING DR NW                                                                                                                        ROCHESTER        MN      55901




TEE JAYS APPAREL                             P.O. BOX 11928                                                                                                                           WINSTON SALEM    NC      27116

TEETH 4 KIDS                                 ASHLEY CHOU DDS                                 2705 S. DIAMOND BAR BLVD #308                                                            DIAMOND BAR      CA      91765


TEETHWISE DENTAL                             3809 ATASCOCITA RD # 700                                                                                                                 HUMBLE           TX      77396
TEG STAFFING INC D/B/A EASTRIDGE WORKFORCE
SOLUTIONS                                    ATTN: GENERAL COUNSEL                           2355 NORTHSIDE DRIVE, SUITE 200                                                          SAN DIEGO        CA      92108

TEG STAFFING INC.                            DBA EASTRIDGE WORKFORCE SOLUTIONS               P.O. BOX 843209                                                                          LOS ANGELES      CA      90084‐3209

TEMPLE UNIVERCITY HEALTH DENTA               3223 N. BROAD ST                                ATTN : FACULTY PRACTICE                                                                  PHILADELPHIA     PA      19140

TENINO FAMILY DENTAL CENTER                  SUZANNE WINANS DDS                              872 SUSSEX AVE, EAST                                                                     TENINO           WA      98589

TENNESSEE DEPARTMENT OF REVENUE              500 DEADERICK STREET, ANDREW JACKSON BUILDING                                                                                            NASHVILLE        TN      37242




TERESA J. BILLINGHAM                         36750 US HWY 19 N # 2189                                                                                                                 PALM HARBOR      FL      34684




TERESA REDER DDS INC                         4740 INGLEWOOD BLVD                                                                                                                      CULVER CITY      CA      90230

TERESA WOOD                                  61 BLUE HERON DR                                                                                                                         FLETCHER         NC      28732

TERMINIX PROCESSING CENTER                   P.O. BOX 742592                                                                                                                          CINCINNATI       OH      45274‐2592

TERNOVSKY DDS                                11704 WILLSHIRE BLVD #290                                                                                                                LOS ANGELES      CA      90025

TERRANOVA LABORATORIES                       P.O. BOX 396                                                                                                                             MOUNT FREEDOM    NJ      07970

TERRENCE J. NEEDHAM DDS                      10735 S CICERO AVE                              STE#101                                                                                  OAK LAWN         IL      60453‐5400

Terrie GATEWOOD                              333 LUDLOW STREET                               SOUTH TOWER, 2ND FLOOR                                                                   STAMFORD         CT      06902

TERRY CHAMBERLIN                             10848 M 89                                                                                                                               RICHLAND         MI      49083

TERRY CHIPIAN DDS                            1231 W. 9000 S STE D                                                                                                                     WEST JORDAN      UT      84088

TERRY VINES DDS                              303 BROOKSIDE AVE                                                                                                                        REDLANDS         CA      92373

TESA JOLLY DDS                               217 W. JEFFERSON ST.                                                                                                                     PULASKI          TN      38478




TESSIE T. SY DDS                             4565 N PECK RD                                                                                                                           EL MONTE         CA      91732

TESSY PLASTICS CORPORATION                   LAURI VANFLEET                                  700 VISIONS DRIVE                                                                        SKANEATELES      NY      13152




TEXAS COIN LAUNDRY                           8700 CHANCELLOR ROW                                                                                                                      DALLAS           TX      75247

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS         P.O. BOX 149359                                                                                                                          AUSTIN           TX      78714‐9359

TEXAS JASMINE                                NASRU TODAI                                     7051 SOUTHWEST FREEWAY                                                                   HOUSTON          TX      77074

TEXAS DEPARTMENT OF REVENUE                  CAPITOL STATION                                 P.O. BOX 13528                                                                           AUSTIN           TX      78711‐3528




TEXTILE RESEARCH INSTITUTE                   601 PROSPECT AVENUE                                                                                                                      PRINCETON        NJ      08540

TGA LLC                                      TODD GIEGER                                     9 ALEXANDRIA DRIVE                                                                       EAST HANOVER     NJ      07936

THALER DENTAL DDS                            1226 PLEASANT VALLEY BLVD                       STE#A                                                                                    ALTOONA          PA      16602

THANH K. PHAM DDS                            355 EAST 21ST #B                                                                                                                         SAN BERNARDINO   CA      92404

THAO THAO DDS                                2643 SENTER RD                                  #B                                                                                       SAN JOSE         CA      95111




                                                                                                                                                   153
                                                                            Case 19-12689-BLS                     Doc 23                 Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                          Page 156 of 173
                                                                                                                            Consolidated List of Creditors




Name                                         Address1                             Address2                         Address3                                  Address4        City              State   Postal Code   Country

THE ANGIERICH INVESTMENT GROUP INC           1550 LARIMER STREET                  SUITE 127                                                                                  DENVER            CO      80202

THE BANANALAND                               162 ELM STREET                       FLOOR 3                                                                                    BRIDGEPORT        CT      06604


THE BIMART CORPORATION                       P.O. BOX 2310                        ATTN: ALLOWANCE DEPT                                                                       EUGENE            OR      97402

THE BODY SHOP                                5036 ONE WORLD WAY                                                                                                              WAKE FOREST       NC      27587

THE BRACE PLACE                              16424 BELLFLOWER BLVD                                                                                                           BELLFLOWER        CA      90706


THE BREEDEN LAW FIRM ATTORNEY CLIENT TRUST
ACCT                                         578 WASHINGTON BLVD, SUITE 552                                                                                                  MARINA DEL REY    CA      90292

THE CHAMBERS GROUP                           1537 PONTIUS AVE, 1ST FLOOR                                                                                                     LOS ANGELES       CA      90025

THE CHILDREN'S DENTAL CENTER                 523 THE QUEENS WAY, # 104                                                                                                       TORONTO                   M8Y 1J7       CANADA

THE CHILDREN'S SCHOOL                        118 SCOFOELDTOWN ROAD                                                                                                           STAMFORD          CT      06903




THE CLOSEOUT GROUP                           113 FIILLMORE STREET                                                                                                            BRISTOL           PA      19007




THE CONVENIENT WHOLESALERS OF AMERICA        SOHAIL ABUBAKER                      4750 N.W. 15TH AVENUE            BAY D                                                     FORT LAUDERDALE   FL      33309

THE COSTUMER                                 JOEY ORTIZ                           1020‐1030 BARRETT STREET                                                                   SCHENECTADY       NY      12305

THE DALY ORTHODONTIST                        JAMES CHEN                           7455 EL CAMINO REAL              STE# K                                                    DALY CITY         CA      94014

THE DENTAL CENTER                            760 W NORTHLAND AVE                                                                                                             APPLETON          WI      54914

THE DENTAL COTTAGE                           MOJGAN SHEIKHAVANDI DDS              7220 DE SOTO AVE                                                                           CANOGA PARK       CA      91303

THE DIAL CORPORATION                         ATTN: GENERAL COUNSEL                15501 NORTH DIAL BOULEVARD                                                                 SCOTTSDALE        AZ      85260

THE DIGITAL CHAMELEON LLC                    55 HAWLEY AVENUE                                                                                                                BRIDGEPORT        CT      06606

THE GOLDEN STATE CO                          AL DAHER                             490 LEEPISH DR                                                                             OCEANSIDE         CA      92058
THE GOVERNOR AND COMPANY OF THE BANK OF
IRELAND                                      ATTN: CHRIS MANGAN                   MANAGING DIRECTOR                200 SOUTH WACKER DRIVE                    SUITE 2380      CHICAGO           IL      60606
THE GOVERNOR AND COMPANY OF THE BANK OF
IRELAND                                      ATTN: MARSHALL MCFEETORS             DIRECTOR                         200 SOUTH WACKER DRIVE                    SUITE 2380      CHICAGO           IL      60606

THE HEAD INJURY ASSOCIATION                  HARMON STORES ATTN: BOB AUSTIN       650 LIBERTY AVENUE                                                                         UNION             NJ      07083

THE JOEY COMPANY                             45 MAIN STREET                       SUITE 632                                                                                  BROOKLYN          NY      11201

THE KIDS SPOT DENTISTRY                      6008 SUMMERFIELD DR                                                                                                             TEXARKANA         TX      75503

THE KIRSCHNER GROUP INC                      HARLAN KIRSCHNER                     28328 CONSTELLATION ROAD                                                                   VALENCIA          CA      91355

THE KROGER CO                                ATTN: GENERAL COUNSEL                1014 VINE STREET                                                                           CINCINNATI        OH      45202

THE KROGER COMPANY                           C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M PRAITIS           555 WEST 5TH STREET                       SUITE 4000      LOS ANGELES       CA      90013

THE KROGER COMPANY                           C/O THELEN REID & PRIEST,LLP         ATTN: DAVID L. ARONOFF           333 SOUTH HOPE STREET                     #2900           LOS ANGELES       CA      90071

THE LEADERSHIP ADVISORY GROUP                FUEL FOR LEADERS                     7 TWIN FALLS LANE                                                                          WESTPORT          CT      06880
                                                                                                                                                                                                                     UNITED ARAB
THE LEGAL GROUP                              P.O. BOX 20338                       SUITE W302A AL SAHA OFFICES C                                                              DUBAI                                   EMIRATES

THE MARKETS LLC                              4350 CORDATA PARKWAY                                                                                                            BELLINGTON        WA      98226

THE MEDICAL SUPPLY DEPOT INC                 1702 47TH STREET                                                                                                                BROOKLYN          NY      11204


THE MOSCOE GROUP INC                         PAM JOHNSON                          10900 WAYZATA BLVD               SUITE 600                                                 MINNETONKA        MN      55305

THE NIELSEN COMPANY, LLC                     ATTN: GENERAL COUNSEL                85 BROAD STREET                                                                            NEW YORK          NY      10004

THE NPD GROUP INC                            900 WEST SHORE ROAD                                                                                                             PORT WASHINGTON   NY      11050

THE OVERSTOCK CENTER                         12271 LAMBERT CIRCLE                                                                                                            GARDEN GROVE      CA      92841

THE PEOPLE'S CHOICE                          1201 BOSTON POST RAOD                                                                                                           MILFORD           CT      06460




                                                                                                                                        154
                                                                        Case 19-12689-BLS                                  Doc 23                     Filed 12/18/19
                                                                                                                                         High Ridge Brands Co., et al.
                                                                                                                                                                                     Page 157 of 173
                                                                                                                                         Consolidated List of Creditors




Name                                      Address1                                     Address2                                Address3                                   Address4      City                    State   Postal Code   Country

THE PM GROUP                              106 W STONE AVE.                                                                                                                              GREENVILLE              SC      29609
                                          ATTN: ASSOCIATE GENERAL COUNSEL, ORAL CARE
THE PROCTER & GAMBLE COMPANY              INNOVATION                                   ONE PROCTER & GAMBLE PLAZA                                                                       CINCINNATI              OH      45202

THE PURCELL CLINIC                        JENNIFER BRIGMAN                             418 S KINGS ST                                                                                   LAURINBURG              NC      28352

THE REPUBLIC OF TEA, INC.                 C/O MCDERMOTT, WILL & EMERY                  ATTN: PETER GIMINO III                  18191 VON KARMAN AVENUE                    # 500         IRVINE                  CA      92612


THE SHANDEX GROUP                         ATTN: FRANK BARRESE                          1100 SQUIRES BEACH ROAD                                                                          PICKERING                       L1W 3N8       CANADA

THE SILVERSTROM GROUP                     580 S. LIVINGSTON AVE                                                                                                                         LIVINGSTON              NJ      07039

THE SMILE EXPRESS                         ATTN: SONI MEETU DDS                         746 LIVINGSTON AVE                                                                               NORTH BRUNSWICK         NJ      08902

THE SMILE SHOPPE                          1117 WASHINGTON ST.                                                                                                                           HIGHLAND                IL      62249

THE TJX COMPANIES, INC.                   770 COCHITUATE ROAD                                                                                                                           FRAMINGHAM              MA      01701

THE TOY ASSOCIATION                       1375 BROADWAY                                FL 10                                                                                            NEW YORK                NY      10018

THE VILLAGE COMPANY, LLC                  ADONNICA PERRY                               10000 VALLEY VIEW ROAD                                                                           EDEN PRAIRIE            MN      55344

THE WALT DISNEY CO AU PTY LTD             L 5 COMO CENTRE                              650 CHAPEL STREET                                                                                SOUTH YARRA                     VIC 3141      AUSTRAILIA

THE WALT DISNEY COMPANY (AUSTRALIA) PTY
LIMITED                                   ATTN: GENERAL MANAGER OF LICENSING           650 CHAPEL STREET                       LEVEL 7                                                  SOUTH YARRA, VICTORIA           3141          AUSTRALIA

THE WALT DISNEY COMPANY LIMITED           ATTN: GENERAL COUNSEL                        3 QUEEN CAROLINE STREET                 HAMMERSMITH                                              LONDON                          W6 9PE        UNITED KINGDOM

THE YGS GROUP ‐ A/R                       CONTENT DIVISION                             2650 WEST MARKET STREET                                                                          YORK                    PA      17404

THERAMETRIC TECHNOLOGIES INC.             HEATH MCCLURE                                (DPT) DENTAL PRODUCT TESTING DIVISION   9880 DOUGLAS FLOYD PARKWAY                               NOBLESVILLE             IN      46060‐7900

THERESA ABOOD DDS                         9401 WAY POINT PLACE                                                                                                                          JACKSONVILLE            FL      32257

THERESA ARBI                              228 SMITH RIDGE RD                                                                                                                            SOUTH SALEM             NY      10590




THERESA BLUE                              6515 TAREYTON ROAD                                                                                                                            FAYETTEVILLE            NC      28314

THERESA DAO‐MAKIYAMA DDS                  301 PIERCY RD                                                                                                                                 SAN JOSE                CA      95138

THESTAMPMAKER.COM                         RUBBER STAMPS UNLIMITED, INC.                334 SOUTH HARVEY STREET                                                                          PLYMOUTH                MI      48170

THINK CELL                                845 THIRD AVENUE                             6TH FLOOR                                                                                        NEW YORK                NY      10022

THIRD COAST DENTAL GROUP                  2266 FRANKFURT HWY                                                                                                                            FRANKFORT               MI      49635

THO PLLC DBA CIELO DENTAL                 11729 EASTEX FWY                                                                                                                              HOUSTON                 TX      77037

THOMAS & HOWARD CO INC                    P.O. BOX 23659                                                                                                                                COLUMBIA                SC      29224‐3659

THOMAS A. EVANS                           C/O FLEMING & PHILLIPS LLP                   ATTN: THOMAS A. EVANS                   1340 TREAT BOULEVARD, SUITE 630                          WALNUT CREEK            CA      94596

THOMAS BRANT DDS                          711 AVOCADO AVE                                                                                                                               EL CAJON                CA      92020

THOMAS CUNDIFF                            505 OVERLAND DR                              STE #A                                                                                           GREENWOOD               IN      46143
                                          C/O MARLOW CONNELL VALERIUS ABRAMS ADLER &
THOMAS F. VALERIUS                        NEWMAN                                       4000 PONCE DE LEON BOULEVARD            SUITE 570                                                CORAL GABLES            FL      33146

Thomas HEYERT                             11 NUTMEG DRIVE                                                                                                                               GREENWICH               CT      06831

THOMAS HOWARD CLARKE                      C/O ROPERS, MAJESKI, KOHN & BENTLEY          333 MARKET STREET                       SUITE 3150                                               SAN FRANCISCO           CA      94105

THOMAS J. PARKINS                         760 ELDER COURT                                                                                                                               GLENCOE                 IL      60022




Thomas K HEALY                            333 LUDLOW STREET                            SOUTH TOWER, 2ND FLOOR                                                                           STAMFORD                CT      06902

THOMAS M. BOONE DDS                       1076 E. 1ST ST. #D                                                                                                                            TUSTIN                  CA      92780

THOMAS MELCHER DDS                        315 SOUTH BOULDER RD.#111                                                                                                                     LOUISVILLE              CO      80027

THOMAS PETRICK DDS                        157 GOOSE LN                                                                                                                                  GUILFORD                CT      06437

THOMAS T. DR. HUANG DDS                   20445 PACIFICA DR                            STE #C                                                                                           CUPERTINO               CA      95014




                                                                                                                                                     155
                                                                        Case 19-12689-BLS                    Doc 23               Filed 12/18/19
                                                                                                                     High Ridge Brands Co., et al.
                                                                                                                                                                   Page 158 of 173
                                                                                                                     Consolidated List of Creditors




Name                                   Address1                               Address2                        Address3                                Address4        City                         State   Postal Code   Country

THOMAS W. HALLER                       46 PATTON DRIVE                                                                                                                YONKERS                      NY      10710

THOMAS WILKINSON                       2763 E. 5140 S.                                                                                                                SALT LAKE CITY               UT      84117




THOMAS WINGO DDS                       1008 W THOMAS ST                                                                                                               HAMMOND                      LA      70401

THOMPSON CENTER FOR DENTISTRY          688 OLD TELEGRAPH CANYON RD                                                                                                    CHULA VISTA                  CA      91910

THOR SPECIALTIES, INC.                 ATTN: GENERAL COUNSEL                  50 WATERVIEW DRIVE                                                                      SHELTON                      CT      06484

THOSE CHARACTERS FROM CLEVELAND INC.   BOBBIE BURKETT                         ATTN: AG ENTERTAINMENT          ONE AMERICAN BOULEVARD                                  CLEVELAND                    OH      44145

THREE D TREASURES                      3749 CR 423                                                                                                                    CLEBURNE                     TX      76031

THRIFTY PAYLESS, INC.                  C/O KELLY, HOCKEL & KLEIN P.C.         ATTN: JONATHAN A KLEIN          44 MONTGOMERY STREET                    SUITE 2500      SAN FRANCISCO                CA      94104

THRIFTY WHITE PHARMACY                 LEE OSBORN                             ATTN: OFFICE INVOICING          6055 NATHAN LANE NW SUITE 200                           PLYMOUTH                     MN      55442




THRIFTY WHITE STORES                   ATTN: OFFICE INVOICING                 6055 NATHAN LANE NW, STE 200                                                            PLYMOUTH                     MN      55442

THURSTON ORTHODONTICS                  125 COMMONS WAY #1                                                                                                             KALISPELL                    MT      59901

THU‐TRINH DR. NGUYEN, DDS              8282 BELLAIRE BLVD                     STE # 147                                                                               HOUSTON                      TX      77036

TIENDAS SINDICALES                     MARCY ‐BUENA PARK                      ATTN: A/P DEPARTMENT            4310 WEST AVENUE                                        SAN ANTONIO                  TX      78213




TIFFANY H. HAM DDS MS                  355 LENNON LN #215                                                                                                             WALNUT CREEK                 CA      94598

TIGUNIA                                BRET@TIGUNIA.COM                       P.O. BOX 31014                                                                          EDMOND                       OK      73003

TIGUNIA, LLC                           ATTN: MARK STOCKER                     P.O. BOX 31014                                                                          EDMOND                       OK      73003

TIKTEK MARKETING                       CAROLINA BAVO‐TRISTAR                  BLVD TOLUCA 45                  LOCAL A SAN ANDRES ATOTO                                NAUCALPAN EDO 53500 MEXICO   MX      99999

TILGHMAN ORTHODONTICS                  1324 BELMONT AVE. # 104                                                                                                        SALISBURY                    MD      21804

TIME WARNER CABLE                      400 ATLANTIC STREET                    10TH FLOOR                                                                              STAMFORD                     CT      06901

TIME WARNER CABLE                      P.O. BOX 60074                                                                                                                 CITY OF INDUSTRY             CA      91716

TIME WARNER CABLE                      P.O. BOX 60074                                                                                                                 CITY OF INDUSTRY             CA      91716‐0074

TIMOTHY & COLLINS DDS                  616 COMPUS DRIVE #100                  PEDIATRIC DENTISTRY                                                                     ABINGDON                     VA      24210

TIMOTHY CHAPEL DDS                     300 W. WASHINGTON AVE                  #430                                                                                    JACKSON                      MI      49201

TIMOTHY J JONES                        1226 L STREET                                                                                                                  AURORA                       NE      68818

TIMOTHY MULCAHY DDS                    1795 EL CAMINO REAL #100                                                                                                       PALO ALTO                    CA      94306

TIMOTHY MURPHY DDS                     2074 S 6TH STREET                                                                                                              KLAMATH FALLS                OR      97601

TIMOTHY R. WALL DDS                    250 CLARK STREET                                                                                                               PEWAUKEE                     WI      53072

TIMOTHY SHEEHAN DDS                    8901 INDIAN HILLS DR                   STE#250                                                                                 OMAHA                        NE      68114




TIMOTHY TIEN DDS                       3531 EL CAJON BLVD #A                                                                                                          SAN DIEGO                    CA      92104


TIMOTHY YORK DDS                       9121 FOLSOM BLVD #D                                                                                                            SACRAMENTO                   CA      95826

TINA TRAVIS                            406 CALLE MACHO                                                                                                                SAN CLEMENTE                 CA      92673

TJ MAXX                                P.O. BOX 9126                                                                                                                  FRAMINGHAM                   MA      01701

Tobias BEINER                          333 LUDLOW STREET                      SOUTH TOWER, 2ND FLOOR                                                                  STAMFORD                     CT      06902

TODAY'S ORTHODONTICS                   44633 JOY RD #300                                                                                                              CANTON                       MI      48187

TODD DR BRILLIANT                      726 E. GRAND AVE #B                                                                                                            ESCONDIDO                    CA      92025

TOLULASE YEMITAN                       GUEST COMFORT INN GASLAMP              660 G ST                                                                                SAN DIEGO                    CA      92101




                                                                                                                                 156
                                                               Case 19-12689-BLS                     Doc 23               Filed 12/18/19
                                                                                                             High Ridge Brands Co., et al.
                                                                                                                                                              Page 159 of 173
                                                                                                             Consolidated List of Creditors




Name                             Address1                            Address2                         Address3                                Address4           City            State   Postal Code   Country

TOLUNA USA, INC.                 JOAN FOX                            24804 NETWORK PLACE                                                                         CHICAGO         IL      60673‐1248

TOM SEXTON DDS                   ROCHELLE SEXTON                     1384 TIMBERLANE ROAD                                                                        TALLAHASSEE     FL      32312

TOM VU DMD                       4955 VAN NUYS BLVD #518                                                                                                         SHERMAN OAKS    CA      91403

TOMAS SURIA                      2641 LANTANA LANE                                                                                                               LAKELAND        FL      33801

TOM'S PLUMBING SERVICE INC.      P.O. BOX 5325                                                                                                                   FULLERTON       CA      92838




TONY CHAMMAS DMD                 DR. CHAMMAS                         7910 FROST ST #160                                                                          SAN DIEGO       CA      92123

TONY ILLICH                      5429 CRIBARI COURT                                                                                                              SAN JOSE        CA      95135




TONYA JOHNSON                    404 NORTH I STREET                                                                                                              TACOMA          WA      98403

TOOTH SPA                        1210 E. ARQUES AVE #212             ATTN: GRACE CHYUWEI DDS                                                                     SUNNYVALE       CA      94085




TOOTH SPA                        DAVID CHYUWEI DDS                   1210 EAST ARQUES #212                                                                       SUNNYVALE       CA      94085

TOOTHBRUSHEXPRESS.COM            1215 POLK STREET                                                                                                                HOLLYWOOD       FL      33019

TOOTHBUDS PEDIATRIC DENTISTRY    ATTN:TALI TEHRANI DDS               10551 W. PICO BLVD                                                                          LOS ANGELES     CA      90064

TOOTHMAN ORTHODONTICS            5100 BUCKEYSTOWN PIKE #196                                                                                                      FREDERICK       MD      21704

TOP GENERAL MERCHANDISE          728 BERRIMAN STREET                                                                                                             BROOKLYN        NY      11208

TOPS MARKETS LLC                 TRADE PROMOTION                     6592 PAYSPHERE CIRCLE                                                                       CHICAGO         IL      60674

TOPS SOFTWARE CORPORATION        1301 CENTRAL EXPY S                 SUITE 200                                                                                   ALLEN           TX      75013

TORRE DANIEL DENTAL SUPPLY       1075 CENTRAL PARK AVENUE            SUITE 400 APPLE BANK BUILDING                                                               SCARSDALE       NY      10583

TOSIN & LADI SANU                806 CHANNING PLACE NE #311                                                                                                      WASHINGTON      DC      20018

TOTAL DENTAL & DENTURE CARE      7076 TAFT ST.                                                                                                                   HOLLYWOOD       FL      33024

TOTS TO TEENS                    GROMAN KENNETH W. DDS               702 N. BEERS ST                                                                             HOLMDEL         NJ      07733

TOUCHPOLL RESEARCH LLC           21 OLD HILL FARMS ROAD                                                                                                          WESTPORT        CT      06880

TOWER 10 MARKETING GROUP         KEVIN RUTZ                          603 SEAGAVE DR #960                                                                         OCEANSIDE       CA      92054

TOWER ENERGY GROUP               1983 W. 190TH STREET                SUITE 100                                                                                   TORRANCE        CA      90504




TOWN AND COUNTRY FAMILY DENTAL   8226 MILLS DR.                                                                                                                  MIAMI           FL      33183

TOWNGATE FAMILY DENTAL           12625 FREDERICK ST                  STE#F‐4                                                                                     MORENO VALLEY   CA      92553

TOYS R US INC.                   1 GEOFFREY WAY                                                                                                                  WAYNE           NJ      07470

TPX COMMUNICATIONS               P.O. BOX 509013                                                                                                                 SAN DIEGO       CA      92150‐9013

TRACY B WILSON                   333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD        CT      06902

TRACY GHOSH                      TRACY GHOSH                         8735 SAWGRASS WAY                                                                           DULUTH          GA      30097

TRACY NGO DDS                    12411 CENTRAL AVE                                                                                                               CHINO           CA      91710

Tracy VANBIBBER                  333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                      STAMFORD        CT      06902

TRADE NEWS SERVICE               3701 ROUTE 21 SOUTH                                                                                                             CANANDAIGUA     NY      14424‐9020

TRADER JOE'S COMPANY             C/O O'MELVENY & MYERS LLP           ATTN: CARLA J. CHRISTOPHER       1999 AVENUE OF THE STARS                SEVENTH FLOOR      LOS ANGELES     CA      90067 6035

TRANS USA CORPORATION            PHILLIP HUANG                       4134 LAKESIDE DRIVE                                                                         RICHMOND        CA      94806




TRANSFORMATION MINISTRIES        970 S VILLAGE OAKS DR.# 101                                                                                                     COVINA          CA      91724




                                                                                                                         157
                                                                             Case 19-12689-BLS                             Doc 23               Filed 12/18/19
                                                                                                                                   High Ridge Brands Co., et al.
                                                                                                                                                                               Page 160 of 173
                                                                                                                                   Consolidated List of Creditors




Name                                           Address1                                    Address2                         Address3                                Address4      City                State   Postal Code   Country




TRANSLETTERS2                                  218 ‐ 1179 KING STREET WEST                                                                                                        TORONTO                     M6K 3C5       CANADA

TRAPNELL ORTHODONTICS                          1107 S HWY 198                                                                                                                     PAYSON              UT      84651‐3213

TRAPNELL ORTHODONTICS                          BECCA BEVAN                                 187 E 400 S                                                                            SPRINGVILLE         UT      84663

TRAVELERS                                      ALLISON TERMINI                             13607 COLLECTION CENTER DRIVE                                                          CHICAGO             IL      60693

TRAVELERS                                      485 LEXINGTON AVENUE                                                                                                               NEW YORK            NY      10017

TRAVERS SMITH LLP                              10 SNOW HILL                                                                                                                       LONDON                      EC1A 2AL      UNITED KINGDOM

TRAVIS QUADE HARSHMAN ORTHODONTICS             1978 S. STATE RD.                                                                                                                  IONIA               MI      48846

TREASURER ‐ STATE OF IOWA                      CORPORATION TAX RETURN PROCESSING‐VOUCHER   IOWA DEPT OF REVENUE                                                                   DES MOINES          IA      50306‐0466


TREASURER, STATE OF MAINE                      P.O. BOX 9101                                                                                                                      AUGUSTA             ME      04332‐9101

TRENAIS ROBERTS                                4559 W BROADWAY                                                                                                                    HAWTHORNE           CA      90250

TRENT CRAVEN DDS                               196 S. MC CLEARY RD.                                                                                                               EXCELSIOR SPRINGS   MO      64024

TRENTON H NORRIS                               C/O BINGHAM MCCUTCHEN LLP                   3 EMBARCADERO CENTER                                                                   SAN FRANCISCO       CA      94111




TRENTON INDEPENDENT SCHOOL DISTRICT            DIANNE GAY RN                               P.O. BOX 5                                                                             TRENTON             TX      75490

TREPCO IMPORTS & DIST                          ZINA FARAJ                                  1201 E LINCOLN AVE                                                                     MADISON HEIGHTS     MI      48071

TRESSA PRIEHS DDS                              43410 W 10 MILE RD                                                                                                                 NOVI                MI      48375

TRI DENTAL LAB                                 2000 N ARROWHEAD AVE                                                                                                               SAN BERNARDINO      CA      92405

TRI PRINCETON                                  501(C)(3)                                   TEXTILE RESEARCH INSTITUTE       601 PROSPECT AVENUE                                   PRINCETON           NJ      08540




TRIAAA DREAMS LLC                              18230 PRIAIRIE AVENUE                                                                                                              TORRANCE            CA      90504

TRIAD DIGITAL MEDIA LLC                        P.O. BOX 419727                                                                                                                    BOSTON              MA      02241‐9727

TRIAD DIGITAL MEDIA LLC D/B/A TRIAD RETAIL MEDIA ATTN: GENERAL COUNSEL                     100 CARILLON PARKWAY             SUITE 100                                             ST. PETERSBURG      FL      33716

TRI‐C CLUB                                     32615 PARK LANE AVENUE                                                                                                             GARDEN CITY         MI      48135


TRICORBRAUN INC                                LOCKBOX ID 638369                           P.O. BOX 638369                                                                        CINCINNATI          OH      45263‐8369

TRINA PHAN DDS                                 5421 TATTERSHALL AVE                                                                                                               WESTMINSTER         CA      92683

TRINITY ENTERPRISES                            ATTN: JEFF KAUS                             TRINITY ENTERPRISES, INC         P.O. BOX 1001                                         GRATON              CA      95444

TRION GROUP INCORPORATED                       ATTN: BILLING DEPARTMENT                    2300 RENAISSANCE BOULEVARD                                                             KING OF PRUSSIA     PA      19406




TRIPIFOODS, INC                                P.O. BOX 1107                                                                                                                      BUFFALO             NY      14240




TRIPLE DENTAL                                  13060 GLENOAKS BLVD. # 105                                                                                                         SYLMAR              CA      91342




TRIPLE S                                       337 WESTPORT AVENUE                                                                                                                NORWALK             CT      06851




TRIPS' RESTAURANT                              348 HOPE STREET                                                                                                                    STAMFORD            CT      06906

TRI‐STAR MARKETING INC.                        106 S TAMPANIA AVE                          SUITE 100                                                                              TAMPA               FL      33609

TRI‐STATE DENTAL SUPPLY                        RAY DESARO                                  24 ABEEL ROAD                                                                          MONROE TOWNSHIP     NJ      08831

TRIUNFO‐MEX INC                                150 S. RUSSELL STREET                                                                                                              CITY OF INDUSTRY    CA      91744




                                                                                                                                               158
                                                                              Case 19-12689-BLS                       Doc 23                 Filed 12/18/19
                                                                                                                               High Ridge Brands Co., et al.
                                                                                                                                                                             Page 161 of 173
                                                                                                                               Consolidated List of Creditors




Name                                           Address1                             Address2                           Address3                                 Address4        City                          State   Postal Code   Country

TROOP AID                                      2106 WOODCLIFF DR                                                                                                                SMYRNA                        TN      37167

TROPICAL SHIPPING AND CONSTRUCTION CO LTD      PAUL LANDIVAR                        9505 NW 108TH AVENUE                                                                        MEDLEY                        FL      33178

TROY LAURITZEN DDS                             907 MORAGA RD                                                                                                                    LAFAYETTE                     CA      94549

TRU ORTHODONTICS                               1627 51ST AVE. STE # 201                                                                                                         LLOYDMINSTER ALBERTA CANADA           T9V 2J6       CANADA

TRUBSCHENCK CARL H                             8035 MADISON AVE                     STE E2                                                                                      CITRUS HEIGHTS                CA      95610‐7949

TRUCK INSURANCE EXCHANGE                       C/O BURSTEIN & ASSOCIATES PA         ATTN: BERNARDO BURSTEIN            744 NE 125TH STREET                                      NORTH MIAMI                   FL      33161

TRUE CARE FAMILY DENTAL                        1606 BALINESE COURT                  ATTN: ROBERT HAZE DDS                                                                       PALMDALE                      CA      93551

TRUE DENTAL CARE                               DDS MILA COHEN                       255 BRUNSWICK ST. SUITE#5                                                                   JERSEY CITY                   NJ      07302

TRUE VALUE CO.DUN#1902212                      P.O. BOX 31670                                                                                                                   CHICAGO                       IL      60631‐9998

TRUMBULL HIGH SCHOOL                           LESLEY COUIG WALTERS                 GOLDEN EAGLE MARCHING BAND CORP    P.O. BOX 255                                             TRUMBULL                      CT      06611




TSURU DENTAL CARE                              17705 HALE AVE                       STE#E3                                                                                      MORGAN HILL                   CA      95037

TUAN TRAN                                      1807 SANTA RITA RD                   STE C                                                                                       PLEASANTON                    CA      94566‐4744

TUBAC GOLF RESORT & SPA                        MICHAEL ALLRED                       2 POURTALES RD                                                                              COLORADO SPRINGS              CO      80906

TULARE‐KINGS DENTAL SOCIETY                    218 N. CONYER, STE # E                                                                                                           VISALIA                       CA      93291

TURN OF RIVER VOLUNTEER FIRE DEPT              268 TURN OF RIVER ROAD                                                                                                           STAMFORD                      CT      06905

TWIN LABORATORIES INC                          C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M PRAITIS             555 WEST 5TH STREET                      SUITE 4000      LOS ANGELES                   CA      90013

TWINKLE DENTIST                                330 W. 58TH STREET                   ATTN: EMILLE M. AGRAIT DDS                                                                  NEW YORK                      NY      10019

TWINLAB CORPORATION                            C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M PRAITIS             555 WEST 5TH STREET                      SUITE 4000      LOS ANGELES                   CA      90013

TWO MOTIVATED INC                              4005 MCPHERSON DR                                                                                                                ACWORTH                       GA      30101

TWOMEY                                         C/O ROSENTHAL SIEGEL MUNKEL LLP      300 MAIN STREET                                                                             BUFFALO                       NY      14202

TWT DISTRIBUTING                               11107‐C SOUTH COMMERCE BLVD                                                                                                      CHARLOTTE                     NC      28273

TWT DISTRIBUTING INC.                          11107‐C SOUTH COMMERCE BLVD                                                                                                      CHARLOTTE                     NC      28273

U F LAND CORPORATION                           UZI FELNER                           1550 BROADWAY                                                                               BROOKLYN                      NY      11221‐4249


U LINE                                         ATTN: ACCOUNTS RECEIVABLE            2200 S. LAKESIDE DRIVE                                                                      WAUKEGAN                      IL      60085

U.O.C.5                                        MICHELLE WINN                        1231 W 9000 S # D                                                                           WEST JORDAN                   UT      84088

U.O.C.W.J                                      MICHELLE WINN                        1231 W. 9000 S # D                                                                          WEST JORDAN                   UT      84088

U.S NAVAL ACADEMY HQCNEL                       101 WILSON RD                                                                                                                    ANNAPOLIS                     MD      21402‐5081

U.S. COFFEE                                    SETH GILLULE                         51 ALPHA PLAZA                                                                              HICKSVILLE                    NY      11801

U.S. CORRUGATED OF LOS ANGELES                 AMANDA MOLANO                        13820 MICA STREET                                                                           SANTE FE SPRINGS              CA      90670

UAB HOSPITAL GIFT SHOP                         619 S 19TH ST                                                                                                                    BIRMINGHAM                    AL      35249

UBIQUITOUS LTD.                                SHIVA JOSEPH                         MOULTON MAYERS BUILDING                                                                     KINGSTOWN                     VC      99999

UCSF BENIOFF CHILDRENS HOSPITA                 MINDY BENSON                         889 54TH ST                                                                                 OAKLAND                       CA      94618
UHC OF CALIFORNIA D/B/A UNITED HEALTHCARE OF
CALIFORNIA                                     ATTN: GENERAL COUNSEL                P.O. BOX 30968                                                                              SALT LAKE CITY                UT      84130

UK DENTISTRY LTD.                              6 CAPELLA COURT                      6 EXETER PARK ROAD                                                                          BOURNEMOUTH                           BH2 5BD       UNITED KINGDOM

UK VIETNAM TRADE LTD                           CHRISTOPHER WARD                     1A LISAVON PARADE                                                                           BELFAST NORTHERN IRELAND              BT41LE        UNITED KINGDOM

UL INFORMATION AND INSIGHTS                    23 BRITISH AMERICAN BLVD.                                                                                                        LATHAM                        NY      12110

UL REGISTRAR LLC                               P.O. BOX 414703                                                                                                                  BOSTON                        MA      02241‐4703

UL VERIFICATION SERVICES INC.                  62045 COLLECTIONS CENTER DRIVE                                                                                                   CHICAGO                       IL      60693‐0620

UL VS SHANGHAI LTD                             1F, LIANSIANG BUILDING SOUTH         HIGH TECH INDUSTRIAL PARK                                                                   SHENZHEN                                            CHINA




                                                                                                                                           159
                                                                    Case 19-12689-BLS                                    Doc 23                Filed 12/18/19
                                                                                                                                  High Ridge Brands Co., et al.
                                                                                                                                                                                Page 162 of 173
                                                                                                                                  Consolidated List of Creditors




Name                                  Address1                                      Address2                              Address3                                 Address4        City                     State   Postal Code   Country

ULTA INC.                             1000 REMINGTON BLVD‐STE 120                   ATTN: A/R ‐ VENDOR#38242                                                                       BOLINGBROOK              IL      60440

ULTA INC.                             KAUA HOOKANO                                  ATTN: ACCOUNTS PAYABLE                1000 REMINGTON BLVD. STE 120                             BOLINGBROOK              IL      60440

ULTIMATE DENTAL PA                    8 NEW MILFORD AVE                                                                                                                            DUMONT                   NJ      07628

ULTRA DISTRIBUTIONS                   RIA OR ANTHONY                                P.O. BOX 10447                        ATTN: ACCOUNTS PAYABLE                                   NEW BRUNSWICK            NJ      08906‐0447

ULTRRHERBS INTERNATIONAL INC          C/O JONES & LESTER LLP                        ATTN: JAMES G JONES                   300 EAST ESPLANADE DRIVE                 SUITE 1200      OXNARD                   CA      93030 1247
                                                                                    C/O WESTON, BENSHOOF, ROCHEFORT,
ULTRRHERBS INTERNATIONAL, INC.        KURT WEISSMULLER                              RUBALCAVA & MACCUISH, LLP             333 SOUTH HOPE STREET                    16TH FLOOR      LOS ANGELES              CA      90071


UNCLE BILLS LTD., INC.                L2 AYALA MRT STATION                          BLDG AYALA CENTER                                                                              SAN LORENZO MAKATI                             PHILIPPINES

UNFI SPECIALTY DISTR SERVICES         401 E HIGHWAY 43                                                                                                                             HARRISON                 AR      72602‐5101

UNFI SPECIALTY DISTR SERVICES         ROUTE 56                                                                                                                                     LEICESTER                MA      01524

UNGERER & COMAPNY                     DINAH SMITH                                   P.O. BOX 416209                                                                                BOSTON                   MA      02241‐6209




UNICARE INTERNATIONAL LIMITED         STEVEN HU                                     UNIT2108,21/F, CC WU BUILDING         302‐308 HENNESSY RD. WANCHAI                             HONG KONG                                      HONG KONG

UNIFIED GROCERS                       P.O. BOX 60753, T.A.                                                                                                                         LOS ANGELES              CA      90060

UNIFIED GROCERS INC.                  MILA LONEY‐INVOICES (SEE NOTES FOR BACK‐UP)   DIVISION OF SUPERVALU                 PO BOX 60753, T.A.                                       LOS ANGELES              CA      90060

UNIFIED GROCERS‐SEATTLE               P.O. BOX 3763                                                                                                                                SEATTLE                  WA      98124‐2263


                                                                                                                                                                                                                                  DOMINICAN
UNILEVER CARIBE S.A.                  JAIRO FERNANDEZ                               TORRE ACROPILIS, PISO 17              AVE.WINSTON CHURCHILL                                    SANTO DOMINGO                    5578          REPUBLIC
                                                                                                                                                                                                                                  TRINIDAD AND
UNILEVER CARRIBEAN LTD                EASTERN MAIN ROAD                                                                                                                            CHAMPS FLEURS TRINIDAD                         TOBAGO

UNILEVER PLC                          C/O BAKER & MCKENZIE LLP                      ATTN: LISA W ROSAYA                   452 FIFTH AVENUE                                         NEW YORK                 NY      10018

UNION SALES                           CHRIS CHOI, ALBERT CHOI                       7645 DASHWOOD DRIVE                                                                            HOUSTON                  TX      77036

UNION SUPPLY                          P.O. BOX 7006                                                                                                                                RANCHO DOMINGUEZ         CA      90224

UNIQUE ORTHODONTICS                   1616 W. SHAW AVE #A6                                                                                                                         FRESNO                   CA      93711

UNISELL CORPORATION                   2/F TOPY BUILDING 1                           3 ECONOMIA STREET, BAGUMBAYAN                                                                  QUEZON CITY                      1110          PHILIPPINES

UNISELL CORPORATION                   ATTN: GENERAL COUNSEL                         2/F TOPY BUILDING 1                   3 ECONOMIA STREET                        BAGUMBAYAN      QUEZON CITY                      1110          PHILIPPINES

UNITED ALARM SERVICES INC.            1087 FEDERAL ROAD                             UNIT 5                                                                                         BROOKFIELD               CT      06804

UNITED CUSTOM DISTRIBUTN              25700 W 8 MILE ROAD                                                                                                                          SOUTHFIELD               MI      48033

UNITED DENTAL CENTER                  21925 VAN BORN RD.                                                                                                                           TAYLOR                   MI      48180

UNITED DENTAL GROUP                   3440 FREMONT BLVD #C                                                                                                                         FREMONT                  CA      94555

UNITED HEALTHCARE *DO NOT USE*        DEPT CH 10151                                                                                                                                PALATINE                 IL      60055‐0151
                                                                                                                          ATTN: DEPT 846940
UNITED HEALTHCARE INSURANCE COMPANY   KRISTEN.RIVERS@UHC.COM ACCT# 916032           WELLS FARGO BANK LOCKBOX E2001‐049    HEALTH/DENTAL/VISION                                     EL MONTE                 CA      91731

UNITED HEALTHCARE INSURANCE COMPANY   SHANNON LAHR                                  ACCT# 306072 LIFE & DISABILITY        P.O.BOX 860511                                           MINNEAPOLIS              MN      55486‐0511


UNITED HEALTHCARE INSURANCE COMPANY   ATTN: GENERAL COUNSEL                         185 ASYLUM STREET                                                                              HARTFORD                 CT      06103

UNITED HEALTHCARE INSURANCE COMPANY   ATTN: GENERAL COUNSEL                         P.O. BOX 30978                                                                                 SALT LAKE CITY           UT      84130

UNITED HEALTHCARE INSURANCE COMPANY   ATTN: GENERAL COUNSEL                         P.O. BOX 740815                                                                                ATLANTA                  GA      30374

UNITED HEALTHCARE INSURANCE COMPANY   ATTN: GENERAL COUNSEL                         185 ASYLUM STREET                                                                              HARTFORD                 CT      06103‐0450

UNITED MEDCO, INC                     DONNA HADLEY                                  4613 N. UNIVERSITY DR # 586                                                                    CORAL SPRINGS            FL      33067


UNITED MERCHANDISE WHOLESALE          315 SMITH STREET                                                                                                                             FARMINGDALE              NY      11735


UNITED PACIFIC DISTRIBUTORS           4507 S. MAYWOOD AVENUE                                                                                                                       VERNON                   CA      90058




                                                                                                                                               160
                                                                         Case 19-12689-BLS                        Doc 23                 Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                        Page 163 of 173
                                                                                                                            Consolidated List of Creditors




Name                                        Address1                           Address2                            Address3                                  Address4      City             State   Postal Code   Country

UNITED PARCEL SERVICE                       P.O. BOX 7247‐0244                                                                                                             PHILADELPHIA     PA      19170‐0001


UNITED RENTALS (NORTH AMERICA) INC.         FILE 51122                                                                                                                     LOS ANGELES      CA      90074‐1122

UNITED SERVICES OF AMERICA, INC             855 MAIN STREET, 9TH FLOOR         ATTN: ACCOUNTS RECEIVABLE                                                                   BRIDGEPORT       CT      06604

UNITED STATES OF AMERICA ATTORNEY GENERAL   ATTENTION BANKRUPTCY DEPT          US DEPT OF JUSTICE                  950 PENNSYLVANIA AVE NW                                 WASHINGTON       DC      20530‐0001

UNITED STATES PLASTIC CORP                  1390 NEUBRECHT ROAD                                                                                                            LIMA             OH      45801‐3196

UNITED STATES TREASURY                      INTERNAL REVENUE SERVICE                                                                                                       CINCINNATI       OH      45999‐0012

UNIVAR USA INC.                             13009 COLLECTION CENTER DRIVE                                                                                                  CHICAGO          IL      60693

UNIVERSAL DENTAL GROUP                      LAWRENCE T. HA                     2525 W 17TH STE A                                                                           SANTA ANA        CA      92706

UNIVERSAL DIST CENTER LLC                   96 DISTRIBUTION CENTER                                                                                                         EDISON           NJ      08817

UNIVERSAL MARKETING SERVICES, INC.          P.O. BOX 222510                                                                                                                HOLLYWOOD        FL      33022‐2510

UNIVERSAL STUDIOS LICENSING LLC             ATTN: GENERAL COUNSEL              100 UNIVERSAL CITY PLAZA            BUILDING 1440/13                                        UNIVERSAL CITY   CA      91608




UNIVERSAL STUDIOS LICENSING LLLP            100 UNIVERSAL CITY PLAZA           2160‐ 7G                                                                                    UNIVERSAL CITY   CA      91608




UNIVERSAL WHOLESALE INC                     CLOSE OUTS                         16400 W EIGHT MILE ROAD                                                                     SOUTHFIELD       MI      48075




UNIVERSAL WHOLESALE INC                     DEBORAH SILVERSTEIN                16400 W EIGHT MILE RD                                                                       SOUTHFIELD       MI      48075




UNIVERSITY HEIGHTS FAMILY                   SENUAL NAIK DDS                    985 KENDALL DR FL:STE, STE#B                                                                SAN BERNARDINO   CA      92407




UNIVERSITY OF AZ‐COOPERATIVE                FIRST SMILES                       1140 N COLOMBO AVE                                                                          SIERRA VISTA     AZ      85635
UNIVERSITY OF KENTUCKY COLLEGE OF HEALTH
SCIENCES                                    900 S. LIMESTONE ST. #209                                                                                                      LEXINGTON        KY      40536

UNIVISION RADIO                             SANDRA ORLANDI                     C/O UNIVISION RECEIVABLES CO LLC    P.O. BOX 228236                                         MIAMI            FL      33222

UNIVISION RECEIVABLES CO LLC                P.O. BOX 460688                                                                                                                HOUSTON          TX      77056

UNIVISION RECEIVABLES CO LLC                P.O. BOX 452148                                                                                                                LOS ANGELES      CA      90045‐9716

UNUM LIFE INSURANCE COMPANY OF AMERICA      P.O. BOX 406990                                                                                                                ATLANTA          GA      30384‐6990




UPCLEAR, INC                                151 W 19TH STREET                  12TH FLOOR                                                                                  NEW YORK         NY      10011




UPLAND DENTAL GROUP AND IMPLANT CENTER      1049 W. FOOTHILL BLVD                                                                                                          UPLAND           CA      91786

UPLAND LIGHTHOUSE DENTISTRY                 ISABEL PEREZ DDS                   360 E. 7TH STREET                   STE# N                                                  ULAND            CA      91786

UPS SUPPLY CHAIN SOLUTIONS INC.             28013 NETWORK PLACE                                                                                                            CHICAGO          IL      60673‐1280

URM STORES INC                              MARIE HUTSELL                      P.O. BOX 3365                                                                               SPOKANE          WA      99220

US AIRPORTS                                 1 AIRPORT WAY, STE # 300                                                                                                       ROCHESTER        NY      14624

US ORTHODONTIC PRODUCTS                     LORENA DELGADO                     11917 FRONT ST                                                                              NORWALK          CA      90650

US POSTAL SERVICE                           1009 HIGH RIDGE ROAD                                                                                                           STAMFORD         CT      06905

US TRADING                                  2115 NORTH GRAHAM STREET                                                                                                       CHARLOTTE        NC      28206




US TRADING                                  JAY OH                             2115 NORTH GRAHAM STREET                                                                    CHARLOTTE        NC      28206




                                                                                                                                        161
                                                                 Case 19-12689-BLS                  Doc 23               Filed 12/18/19
                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                        Page 164 of 173
                                                                                                            Consolidated List of Creditors




Name                             Address1                              Address2                      Address3                                Address4      City                         State   Postal Code   Country




US TRANSLATION COMPANY           320 W 200 STREET                      3RD FLOOR SUITE 300B                                                                SALT LAKE CITY               UT      84101

USA BEAUTY CARE                  2090 NW 13TH AVENUE                                                                                                       MIAMI                        FL      33142

USA STUDIOS                      253 WEST 35TH STREET                  2ND FLOOR                                                                           NEW YORK                     NY      10001

USSHOP VAKO NONIKASHVILI         267 STATE ROUTE 34 # G0002703                                                                                             COLTS NECK                   NJ      07722

UTAH ORTHODONTICS                1231 W 9000 S, SUITE D                                                                                                    WEST JORDAN                  UT      84088

UTAH DEPARTMENT OF REVENUE       210 NORTH 1950 WEST                                                                                                       SALT LAKE CITY               UT      84134


V & M AMERICAN OUTLET            2226 THIRD AVENUE                                                                                                         NEW YORK                     NY      10035

V & M AMERICAN OUTLET CENTER     1950 3RD AVENUE                                                                                                           NEW YORK                     NY      10029


V DENTAL                         8242 CAROLINE SPRINGS BLVD.                                                                                               CAROLINE SPRINGS, VICTORIA   VC      03023

VALASSIS INTERACTIVE INC.        P.O. BOX 3245                                                                                                             BOSTON                       MA      02241‐3245

VALENTIAM GROUP                  SEAN FAULKNER                         60 WASHINGTON STREET          SUITE 101                                             MORRISTOWN                   NJ      07960


VALENTIAM GROUP                  ATTN: GENERAL COUNSEL                 2912 EXECUTIVE PARKWAY        SUITE 245                                             LEHI                         UT      84043


VALENTINA OULIA                  P.O. BOX 34891                                                                                                            HOMESTEAD                    FL      33034

VALERA GLOBAL INC                53‐02 11TH STREET                                                                                                         LONG ISLAND CITY             NY      11101

VALLARTA SUPERMARKETS            ATTN: PATRICIA GONZALEZ               12881 BRADLEY AVENUE                                                                SYLMAR                       CA      91342


VALLEY MARKETS INC DBA HUGO'S    1950 32ND AVE S.                      SUITE C                                                                             GRAND FORKS                  ND      58201

VALLEY PEDIATRIC DENTISTRY       1705 AMHERST ST #201                                                                                                      WINCHESTER                   VA      22601

VALLEY WHOLESALE CO.             1032 IDAHO AVENUE                                                                                                         BURLEY                       ID      83318

VALLEYHI PLLC DBA AVION DENTAL   306 VALLEY HI DR.                     STE#103                                                                             SAN ANTONIO                  TX      78227

VALU MERCHANDISE                 VENDOR RELATIONS                      P.O. BOX 2931                                                                       KANSAS CITY                  KS      66110‐2931

VALUE BEAUTY SUPPLY              1201 N 35TH STREET                                                                                                        MILWAUKEE                    WI      53208

VALUE DENTAL PLLC                5081 N LITTLE SCHOOL RD               STE 109                                                                             ARLINGTON                    TX      76017

VALUE DISTRIBUTOR, INC.          6334 CHALET DRIVE                                                                                                         COMMERCE                     CA      90040

VALUE DRUG CO INC                1 GULF VIEW DR                        P.O. BOX 2448                                                                       ALTOONA                      PA      16603

VALUE WHOLESALE                  15188 W.EIGHT MILE ROAD                                                                                                   OAK PARK                     MI      48237

VAN BAEL & BELLIS                AVENUE LOUISE 165 LOUIZALAAN                                                                                              BRUSSELS                             1050          BELGIUM

VANDEVEN MASSIE VALLEAU DDS      170 MARCELL DR NE                     STE#B                                                                               ROCKFORD                     MI      49341

VANESSA HO DDS                   1818 WEST BURBANK BLVD                                                                                                    BURBANK                      CA      91506

VANESSA LIZETTE CASTIGLIA        333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                              STAMFORD                     CT      06902

VANESSA VALDEZ BRYANT            333 LUDLOW STREET                     SOUTH TOWER, 2ND FLOOR                                                              STAMFORD                     CT      06902

VANN PEDIATRIC DENTAL            902 EUCLID AVENUE                     #A                                                                                  BIRMINGHAM                   AL      35213

VANYA K ALAAMA                   EDGEWISE MARKETING & ADVERTISING      2512 28TH STREET, UNIT 101                                                          SANTA MONICA                 CA      90405

VARIDESK LLC                     117 WRANGLER DRIVE                    SUITE 100                                                                           COPPELL                      TX      75019

VARIETY DISTRIBUTORS INC         LORA HANSEN                           P.O. BOX 728                                                                        HARLAN                       IA      51537




VARIETY WHOLESALERS, INC.        FAYE DURHAM                           P.O. BOX 947                                                                        HENDERSON                    NC      27536‐0947




                                                                                                                        162
                                                           Case 19-12689-BLS                        Doc 23               Filed 12/18/19
                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                        Page 165 of 173
                                                                                                            Consolidated List of Creditors




Name                           Address1                                  Address2                    Address3                                Address4      City              State   Postal Code   Country




VARUN I NANDA                  333 LUDLOW STREET                         SOUTH TOWER, 2ND FLOOR                                                            STAMFORD          CT      06902




VARUN NANDA                    1800 EAST HARDWICK STREET                                                                                                   LONG BEACH        CA      90807




VEDA AFSAHI DDS INC            10533 SLATER AVE                                                                                                            FOUNTAIN VALLEY   CA      92708




VEE PAK IL                     EILEEN PAYNE                              6710 RIVER ROAD                                                                   HODGKINS          IL      60525

VEE PAK OHIO LLC               EILEEN PAYNE                              6710 RIVER ROAD                                                                   HODGKINS          IL      60525

VEE PAK, INC.                  ATTN: GENERAL COUNSEL                     6710 RIVER ROAD                                                                   HODGKINS          IL      60525

VEE PAK, INC.                  ATTN: RALPH A. VENNETTI                   6710 RIVER ROAD                                                                   HODGKINS          IL      60525

VEE PAK, INC.                  ATTN: THOMAS ZWARTZ, EXECUTIVE DIRECTOR   6710 RIVER ROAD                                                                   HODGKINS          IL      60525




VEE PAK, LLC                   ATTN: GENERAL COUNSEL                     6710 RIVER ROAD                                                                   HODGKINS          IL      60525




VEE PAK, LLC                   ATTN: THOMAS ZWARTZ, EXECUTIVE DIRECTOR   6710 RIVER ROAD                                                                   HODGKINS          IL      60525

VEGE‐KURL INC                  MARIA DIAZ                                412 WEST CYPRESS STREET                                                           GLENDALE          CA      91204


VEND FOR US                    15155 STAGG STREET                        UNIT 5                                                                            VAN NUYS          CA      90405

VENTURELLA STUDIO              THOMAS VENTURELLA                         32 UNION SQUARE EAST                                                              NEW YORK          NY      10003

VERISHIP LLC                   ATTN: GENERAL COUNSEL                     8880 WARD PARKWAY           SUITE 300                                             KANSAS CITY       MO      64114

VERIZON WIRELESS               P.O. BOX 15062                                                                                                              ALBANY            NY      12212‐5062

VERNON SALES INC               2788 E VERNON AVENUE                                                                                                        VERNON            CA      90058

VERNON SANITATION SPLY         P.O. BOX 58244                                                                                                              VERNON            CA      90058‐0244

VERONICA PLESS                 VERONICA PLESS                            10325 HAPPY HOLLOW AVE I                                                          ODESSA            FL      33556

VERRAZANO WHOLESALE DIST INC   172 LYNHURST AVENUE                                                                                                         STATEN ISLAND     NY      10305

VERST GROUP LOGISTICS          WILL SCHRETZMAN                           P.O. BOX 634104                                                                   CINCINNATI        OH      45263

VESTCOM                        P.O. BOX 416225                                                                                                             BOSTON            MA      02241‐6225

VIACOM INTERNATIONAL           1515 BROADWAY                                                                                                               NEW YORK          NY      10036




VIACOM MEDIA NETWORKS          ATTN: GENERAL COUNSEL                     1515 BROADWAY                                                                     NEW YORK          NY      10036

VIACOM MEDIA NETWORKS          ATTN: PRIYA MUKHEDKAR, VP                 1515 BROADWAY                                                                     NEW YORK          NY      10036




VIANA JOSEPH                   970 N BROADWAY #211                                                                                                         YONKERS           NY      10701‐1309




VIC FEY MD                     90 N 30TH SUITE 1                                                                                                           CLINTON           OK      73601




VIC'S LIQUOR STORE             951 HIGH RIDGE ROAD                                                                                                         STAMFORD          CT      06905

VICTOR H LOLMET                333 LUDLOW STREET                         SOUTH TOWER, 2ND FLOOR                                                            STAMFORD          CT      06902

VICTOR MOSQUERA                333 LUDLOW STREET                         SOUTH TOWER, 2ND FLOOR                                                            STAMFORD          CT      06902

VICTOR VALDEZ VICTOR           181 EL CAMINO REAL                        STE B                                                                             TUSTIN            CA      92780




                                                                                                                        163
                                                                    Case 19-12689-BLS                       Doc 23                  Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                   Page 166 of 173
                                                                                                                       Consolidated List of Creditors




Name                                  Address1                                    Address2                   Address3                                   Address4      City              State   Postal Code   Country

VICTORIA ABUEL                        VICTORIA ABUEL                              8609 DE SOTO AVE           STE#338                                                  CANOGA PARK       CA      91304




VICTORIAN DENTAL GROUP                19717 SHERMAN WAY                                                                                                               CANOGA PARK       CA      91306

VIDEO ENTERPRISES, INC.               575 29TH STREET                                                                                                                 MANHATTAN BEACH   CA      90266‐3430


VILLAGE FAMILY DENTAL                 ATTN: BRETT ALVEY, DDS, MSD, PA             2780 JORDON POINTE BLVD                                                             NEW HILL          NC      27562

VILLAGE OF HEBRON                     INCOME TAX DEPARTMENT                       934 W. MAIN STREET                                                                  HEBRON            OH      43025

VINCE GIORDANO                        1316 ELM AVE                                                                                                                    BROOKLYN          NY      11230

VINCENT CHEE DDS                      1446 REVELATION WAY                                                                                                             REDLANDS          CA      92374

Vincent DUONG                         333 LUDLOW STREET                           SOUTH TOWER, 2ND FLOOR                                                              STAMFORD          CT      06902

VINCENT GOTMCO DDS                    3453 BROOKSIDE RD #B                                                                                                            STOCKTON          CA      95219

VINCENT JAY DDS                       5410 39TH ST.                                                                                                                   GROVES            TX      77619

VINCENTBENJAMIN                       2415 E CAMELBACK ROAD                       SUITE 1000                                                                          PHOENIX           AZ      85016

VIP FOODSERVICE                       74 HOBRON AVE                                                                                                                   KAHULUI           HI      96732

VIRENDER K. SACHDEVA DDS              175 N. JACKSON AVE #108                                                                                                         SAN JOSE          CA      95116

VIRGIL CARLSON                        20 WHITBECK LANE                                                                                                                BELLE VISTA       AR      72714


                                      VIRGINIA DEPARTMENT OF TAXATION OFFICE OF
VIRGINIA DEPARTMENT OF REVENUE        CUSTOMER SERVICE                            P.O. BOX 1115                                                                       RICHMOND          VA      23218‐1115




VIRTUAL PACKAGING/COLOR VU            530 SOUTH NOLEN DRIVE                                                                                                           SOUTHLAKE         TX      76092




VISHANTI NATH DDS                     2221 JOHNSON FERRY RD. # 2A                                                                                                     ATLANTA           GA      30319

VISION CREATIVE                       16 WING DRIVE                                                                                                                   CEDAR KNOLLS      NJ      07927


VISIONS INFOLINE                      710 LELAND AVE                              ATTN JEFFREY MORGAN                                                                 PLAINFIELD        NJ      07062

VISUAL PAK LOGISTICS                  PAULA TENANT                                1909 S. WAUKEGAN ROAD                                                               WAUKEGAN          IL      60085

VITACOST.COM                          BROKEN SOUND BLVD NW STE 500                                                                                                    BOCA RATON        FL      33487

VITO G CARUSO                         333 LUDLOW STREET                           SOUTH TOWER, 2ND FLOOR                                                              STAMFORD          CT      06902

VIVA HEALTHCARE PACKAGING (USA) INC   DEPT LA 24121                                                                                                                   PASADENA          CA      91185‐4121

VIVA SMILE                            15333 SHERMAN WAY #M                                                                                                            VAN NUYS          CA      91406

VIVIAN CHEN                           333 LUDLOW STREET                           SOUTH TOWER, 2ND FLOOR                                                              STAMFORD          CT      06902

VIVIAN DENTAL CARE                    VY TRUONG                                   1855 ALUM ROCK AVE         STE B                                                    SAN JOSE          CA      95116

VIVIANE S. HABER DDS                  420 W BASELINE RD                           STE C                                                                               GLENDORA          CA      91740‐4817

VLADISLAV LOSHKAREV                   CORNERSTONE C&F DENTISTRY, PA               2708 CORNERSTONE BLVD.                                                              EDINBURG          TX      78539

VMA BROKERAGE                         502 ABETO DR                                                                                                                    CHULA VISTA       CA      91910

VNT IMEX                              DUC MAI                                     15080 DESMAN ROAD                                                                   LA MIRADA         CA      90638

VOLKER                                7920 W 21ST ST N                            STE 100                                                                             WICHITA           KS      67205

VOLUME DISTRIBUTORS                   ATTN: ACCOUNTS PAYABLE                      4199 BANDINI BLVD                                                                   VERNON            CA      90058

VON L. CHAN DDS                       1416 PROFESSIONAL DR #201                                                                                                       PETALUMA          CA      94954

VONAGE                                23 MAIN STREET                                                                                                                  HOLMDEL           NJ      07733

VONAGE                                P.O. BOX STREET                                                                                                                 HOLMDEL           NJ      07733




                                                                                                                                   164
                                                                  Case 19-12689-BLS                   Doc 23                  Filed 12/18/19
                                                                                                                 High Ridge Brands Co., et al.
                                                                                                                                                               Page 167 of 173
                                                                                                                 Consolidated List of Creditors




Name                             Address1                               Address2                       Address3                                   Address4        City               State   Postal Code   Country

VONS COMPANIES                   C/O KELLY HERLIHY & KLIEN LLP          ATTN: JONATHAN ALLEN KLEIN     440 MONTGOMERY STREET                      SUITE 2500      SAN FRANCISCO      CA      94104‐4712

VONS COMPANIES                   C/O KELLY HERLIHY & KLIEN LLP          ATTN: KATHRYN E HENDERSON      440 MONTGOMERY STREET                      SUITE 2500      SAN FRANCISCO      CA      94104‐4712

VONS COMPANIES,INC.              C/O KELLY, HOCKEL & KLEIN P.C.         ATTN: JONATHAN A KLEIN         44 MONTGOMERY STREET                       SUITE 2500      SAN FRANCISCO      CA      94104

VVF ILLINOIS SERVICES, LLC       2000 AUCUTT ROAD                                                                                                                 MONTGOMERY         IL      60538


VVF KANSAS SERVICES, LLC         ATTN: GENERAL COUNSEL                  1705 KANSAS AVENUE                                                                        KANSAS CITY        KS      66105

VVF KANSAS SERVICES, LLC         ATTN: KURUSSH AMROLIA                  1705 KANSAS AVENUE                                                                        KANSAS CITY        KS      66105

VVF LLC                          1705 KANSAS AVE                                                                                                                  KANSAS CITY        KS      66105

W LEE FLOWERS & CO               REBECCA JONES                          P.O.BOX 1629                                                                              LAKE CITY          SC      29560

W UNION SQUARE HOTEL             201 PARK AVENUE SOUTH                                                                                                            NEW YORK           NY      10003

W.B. MASON CO. INC.              P.O. BOX 981101                                                                                                                  BOSTON             MA      02298‐1101

W.L.PETREY WHOLESALE CO.         P. MITCHELL                            3150 TINE AVE.                                                                            MONTGOMERY         AL      36108

WADDEN ORTHODONTICS              432 E CALAVERAS BLVD                   WADDEN GREGORY V. DDS                                                                     MILPITAS           CA      95035

WADE MARLER DDS                  17203 S.E. 270 PL                                                                                                                COVINGTON          WA      98042

WAGNER SUPPLY                    P.O. BOX 1766                                                                                                                    ODESSA             TX      79760

WAI TU                           330 SWEET ROAD                                                                                                                   ALAMEDA            CA      94502


WAI Y WONG                       10734 HAMPTON PL                                                                                                                 RANCHO CUCAMONGO   CA      91730


WAI Y WONG                       2129 E AROMA DR                                                                                                                  WEST COVINA        CA      91791

WAILUKU DENTAL GROUP INC         255 LMI KALA ST                                                                                                                  WAILUKU            HI      96796

WAKEFERN FOOD CORP               600 YORK ST                            P.O. BOX 506                                                                              ELIZABETH          NJ      07207


WAKEFERN FOOD CORPORATION        ATTN: GENERAL COUNSEL                  236 RARITAN CENTER PARKWAY     SFS 101                                                    EDISON             NJ      08837

WAKEMAN BOYS & GIRLS CLUB        LAURE MAGNOTTA 203‐908‐3381            ATTN: DEVELOPMENT OFFICE       2414 FAIRFIELD AVENUE                                      BRIDGEPORT         CT      06605

WAL MART STORES EAST INC         C/O WAL‐MART STORES INC.               ATTN: GENERAL COUNSEL          702 SOUTHWEST 8TH STREET                                   BENTONVILLE        AR      72716

WAL MART STORES EAST LP          C/O WAL‐MART STORES INC.               ATTN: GENERAL COUNSEL          702 SOUTHWEST 8TH STREET                                   BENTONVILLE        AR      72716

WAL MART STORES TEXAS LP         C/O WAL‐MART STORES INC.               ATTN: GENERAL COUNSEL          702 SOUTHWEST 8TH STREET                                   BENTONVILLE        AR      72716




WALDE MILLER ORTHODONTIC SPECI   1507 HERITAGE HILLS DR                                                                                                           WASHINGTON         MO      63090

WALDEMAR RUIZ, DMD               8811 E RENO AVE                        STE#101                                                                                   MIDWEST CITY       OK      73110

WALDORF CRAWFORD                 P.O. BOX 771                           52965 CEDAR CREST DRIVE                                                                   IDYLLWILD          CA      92549

WALGREEN COMPANIES               ATTN: DARIN V OSMONDL                  200 WILMOT ROAD, MS 2252                                                                  DEERFIELD          IL      60015

WALGREENS                        ACCOUNTS PAYABLE REVIEW                1901 B EAST VOORHEES STREET                                                               DANVILLE           IL      61834

WALGREENS                        VENDOR RELATIONS‐REF VDR#1255160       P.O. BOX 4025                                                                             DANVILLE           IL      61834

WALGREENS.COM                    WALGREENS A/P P.O. BOX 4057                                                                                                      DANVILLE           IL      61834


WALKENHORST'S                    1774 INDUSTRIAL WAY                                                                                                              NAPA               CA      94558

WALKER DRUG COMPANY              DIV OF AMERISOURCE                                                                                                               BIRMINGHAM         AL      35201

WALKER ORTHODONTICS              LEAH MARIE WALKER DDS                  7750 EL CAMINO REAL STE#D                                                                 CARLSBAD           CA      92009

WALLACE DISCOUNT                 520 N. MAGNOLIA                                                                                                                  LAUREL             MS      39440


WALLACE TAX SERVICES, LLC        12003 SOUTH GENOVA DRIVE                                                                                                         DRAPER             UT      84020




                                                                                                                             165
                                                                        Case 19-12689-BLS                    Doc 23               Filed 12/18/19
                                                                                                                     High Ridge Brands Co., et al.
                                                                                                                                                                   Page 168 of 173
                                                                                                                     Consolidated List of Creditors




Name                                        Address1                            Address2                      Address3                                Address4        City              State   Postal Code   Country


WALMART                                     702 SW 8TH ST                                                                                                             BENTONVILLE       AR      72716‐0040

WALMART INC MEXICO                          702 SW 8TH ST                                                                                                             BENTONVILLE       AR      72716‐0040

WAL‐MART STORES INC/SAM'S CLUB              C/O BANK OF AMERICA                 P.O. BOX 504824                                                                       ST. LOUIS         MO      63150‐4824

WAL‐MART STORES, INC                        C/O GREENBERG TRAURIG,LLP           ATTN: FRANK E MERIDETH JR.    2450 COLORADO AVENUE                    SUITE 400E      SANTA MONICA      CA      90404

WAL‐MART STORES, INC.                       ATTN: GENERAL COUNSEL               702 SOUTHWEST 8TH STREET                                                              BENTONVILLE       AR      72716

WAL‐MART STORES, INC.                       ATTN: GENERAL MERCHANDISE MANAGER   702 SOUTHWEST 8TH STREET                                                              BENTONVILLE       AR      72716

WALSH HIGGINS                               1214 84TH ST.                                                                                                             BROOKLYN          NY      11228

WALZEM ASSOCIATES PLLC DBA CAMELOT DENTAL   5820 WALZEM ROAD                                                                                                          SAN ANTONIO       TX      78218




WANDA W CASTEEL                             333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD          CT      06902

Ward F MARESCA                              333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD          CT      06902


WARD MARESCA                                333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD          CT      06902

WARD ORTHODONTICS                           1502 LOCUST STREET NORTH BLDG 200                                                                                         TWIN FALLS        ID      83301

WAREHOUSE MARKET 7                          P.O. BOX 702280                                                                                                           TULSA             OK      74170‐2280

WARNER BROS CONSUMER PRODUCTS INC           4000 WARNER BLVD                                                                                                          BURBANK           CA      91522

WARNER BROS ENTERTAINMENT UK LTD            WARNER HOUSE                        98 THEOBALD'S ROAD                                                                    LONDON                    WC1X8WB       UNITED KINGDOM

WARR PEDIATRIC DENTAL ASSOCIAT              1008 HUTTON LANE #112                                                                                                     HIGH POINT        NC      27262

WARREN MD H DALE                            1767 NW KINGS BLVD                                                                                                        CORVALLIS         OR      97330‐1905

WASHINGTON DC ATTORNEY GENERAL              ATTENTION BANKRUPTCY DEPT           441 4TH STREET, NW                                                                    WASHINGTON        DC      20001

WASHINGTON DC OFFICE OF TAX AND REVENUE     1101 4TH ST SW                      STE 270 WEST                                                                          WASHINGTON        DC      20024

WASHINGTON DEPARTMENT OF REVENUE            TAXPAYER ACCOUNT ADMINISTRATION     P.O. BOX 47476                                                                        OLYMPIA           WA      98504‐7476

WATERLOGIC                                  P.O. BOX 677867                                                                                                           DALLAS            TX      75267‐7867

WATT/SPOHN UNIVERSAL                        13717 WELCH ROAD                                                                                                          DALLAS            TX      75244

WAUSAU FAMILY DENTAL                        3650 STEWART AVE                                                                                                          WAUSAU            WI      54401

WAXIE ENTERPRISE INC                        P.O. BOX 23506                                                                                                            SAN DIEGO         CA      92193‐3506

WAYNE AUTOMATION CORPORATION                605 GENERAL WASHINGTON AVENUE                                                                                             NORRISTOWN        PA      19403

WAYNE BERMAN DDS                            1010 CLIFTON AVE                                                                                                          CLIFTON           NJ      07013

WAYNE MILLER COINS                          WAYNE MILLER                        38 N. LAST CHANCE GULCH                                                               HELENA            MT      59601

Wayne PARKER                                333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD          CT      06902

Wayne PARKER                                333 LUDLOW STREET                   SOUTH TOWER, 2ND FLOOR                                                                STAMFORD          CT      06902

WBC/INTERNATIONAL BEAUTY EXPOSITION         492 C CEDAR LANE                    #518                                                                                  TEANECK           NJ      07666

WE KIDS DENTAL                              10643 VALLEY BLVD #A/B                                                                                                    EL MONTE          CA      91731

WEBB CARRIE                                 102 CHURCH ST                                                                                                             WHITINSVILLE      MA      01588

WEBCO ALASKA                                3330 ARCTIC BLVD                                                                                                          ANCHORAGE         AK      99503

WEBCO HAWAII                                2840 MOKUMOA ST                                                                                                           HONOLULU          HI      96819

WEBSTER DENTAL CARE                         STEPHEN REMPAS DDS                  4833 CHURCH ST                                                                        SKOKIE            IL      60077

WEBSTER DENTAL CARE OF HOFFMAN              1475 GLEN LAKE RD # 1                                                                                                     HOFFMAN ESTATES   IL      60169

WECK AND COMPANY LLC                        L CASEY WECK                        C/O L CASEY WECK CPA          1043 W ALTGELD                                          CHICAGO           IL      60614

WEGMANS FOOD MARKETS                        PATTY MAZULLO                       P.O. BOX 30844                                                                        ROCHESTER         NY      14603‐0844




                                                                                                                                 166
                                                                     Case 19-12689-BLS                         Doc 23               Filed 12/18/19
                                                                                                                       High Ridge Brands Co., et al.
                                                                                                                                                                   Page 169 of 173
                                                                                                                       Consolidated List of Creditors




Name                                  Address1                             Address2                             Address3                                Address4      City               State   Postal Code   Country

WEIDEMAN ROXIE                        7916 PEBBLE BEACH DR STE 101                                                                                                    CITRUS HEIGHTS     CA      95610

WEINER'S LTD                          3205 KINGSLEY WAY                                                                                                               MADISON            WI      53713

WEIS MARKET INC HDQ                   DONNA SWANK                          P.O. BOX 471                                                                               SUNBURY            PA      17801‐0471

WEISENBERGER MEGAN DMD                1017 DELTA AVE                                                                                                                  CINCINNATI         OH      45208

WELLINGTON VILLAGE ORTHO              175 HOLLAND AVE STE# 300                                                                                                        OTTAWA                     K1Y0Y2        CANADA

WELLS FARGO BANK                      ACCOUNT ANALYSIS                     NW 7091 P.O. BOX 1450                                                                      MINNEAPOLIS        MN      55485

WELLS FARGO BANK NORTHWEST NA         ATTN: GENERAL COUNSEL                260 NORTH CHARLES LINDBERGH DRIVE                                                          SALT LAKE CITY     UT      84116




WENDEL ROSEN BLACK & DEAN LLP         ALLAN ZACKLER                        P.O. BOX 398777                                                                            SAN FRANCISCO      CA      94139‐8777




WENDY MERLUCCI                        76 TURN OF RIVER ROAD                                                                                                           STAMFORD           CT      06905

WERMERSON ORTHODONTICS                5200 S. CLIFF AVE. STE 102                                                                                                      SIOUX FALLS        SD      57108

WERMERSON ORTHODONTICS                CHRIS WERMERSON                      5200 S CLIFF AVE STE# 102                                                                  SIOUX FALLS        SD      57108

WESLEY ORTHONTICS                     36590 HERITAGE DR.                                                                                                              RICHMOND           MI      48062

WESSCO INTERNATIONAL                  11400 OLYMPIC BLVD                   STE 450                                                                                    WEST LOS ANGELES   CA      90064




WEST BUSINESS SERVICES                1111 EAST SOUTH RIVER STREET                                                                                                    APPLETON           WI      54915




WEST COAST CHILDERN'S CLINIC          3301 E 12TH ST STE#259               LYDIA HUGHES‐KELLY                                                                         OAKLAND            CA      94601

WEST END DENTAL                       655 SOUTH MAIN ST.                                                                                                              GREENVILLE         SC      29601

WEST PENN DENTAL                      GREG STEINES                         312 2ND AVE                                                                                CARNEGIE           PA      15106

WEST PICO DENTAL OFFICE OF DR AHMED   NASIR AHMED DDS                      4972 W. PICO BLVD STE # 107                                                                LOS ANGELES        CA      90019

WEST VALLEY PEDIATRICS                14100 N 83RD AVE                                                                                                                PEORIA             AZ      85381

WESTERN OFFICE                        JESSICA STICHT                       500 CITADEL DRIVE                    SUITE 250                                             LOS ANGELES        CA      90040

WESTFAIR TV AUDIO                     GLENN LEVINSON                       1961 POST ROAD                                                                             FAIRFIELD          CT      06824

WESTPORT PARKS AND RECREATION         260 COMPO ROAD SOUTH                                                                                                            WESTPORT           CT      06880

WEST‐PORTAL HEALTH NUTRITION          163 W PORTAL AVE.                                                                                                               SAN FRANCISCO      CA      94127

WESTROCK                              P.O. BOX 409813                                                                                                                 ATLANTA            GA      30384‐9813




WESTROCK COMPANY                      CHRIS LAYTON                         5900 GRASSY CREEK BLVD                                                                     WINSTON‐SALEM      NC      27105

WFM RESOURCES LLC                     857 POINTE DRIVE                                                                                                                VILLA HILLS        KY      41017

WHEATON ORTHODONTIC CENTER            116 W WILLOW AVE                                                                                                                WHEATON            IL      60187‐5276

WHIPPLE FAMILY DENTAL CARE            1794 WHIPPLE RD                                                                                                                 UNION CITY         CA      94587

WHITAKER & ADAMS DRS                  3510 TORRANCE BLVD #210                                                                                                         TORRANCE           CA      90503

WHITE BANNERS TRADING EST             AL ‐ SWAIFIYAH AMMAN                                                                                                            JORDAN                     11185         JORDAN

WHITE CROWN DENTAL                    26324 BOUQUET CANYON RD                                                                                                         SANTA CLARITA      CA      91350

WHITE MEMORIAL DENTAL                 1818 MICHIGAN AVE                    SUITE # 203                                                                                LOS ANGELES        CA      90033

WHITE ROSE                            380 MIDDLESEX AVENUE                                                                                                            CARTERET           NJ      07008

WHITE ROSE ACCOUNTING GROUP           P.O.BOX 525                                                                                                                     ROBESONIA          PA      19551


WHITE ROSE ACCOUNTING GROUP‐DIP       D.I.P. CASE # 14‐12092               P.O. BOX 525                                                                               ROBESONIA          PA      19551




                                                                                                                                   167
                                                                     Case 19-12689-BLS                            Doc 23                 Filed 12/18/19
                                                                                                                            High Ridge Brands Co., et al.
                                                                                                                                                                          Page 170 of 173
                                                                                                                            Consolidated List of Creditors




Name                                  Address1                                     Address2                        Address3                                  Address4        City                 State   Postal Code   Country

WHITEHOUSE PRINTING & LABELING        3380 US HIGHWAY 22 WEST                      UNIT ONE                                                                                  BRANCHBURG           NJ      08876




WHITEN MY SMILE NOW                   JASON RAYBON                                 8111 CONCORD MILLS BLVD                                                                   CONCORD              NC      28072

WHITENING RX                          3864 SCHIFF DRIVE                                                                                                                      LAS VEGAS            NV      89103

WHITLEY FAMILY DENTAL                 1152 N BUCKNER BLVD.                                                                                                                   DALLAS               TX      75218

WHITTAKER DENTAL CORP                 ERIN WHITTAKER                               11 W. COOKE RD                                                                            COLUMBUS             OH      43214

WHOLE FOODS MARKET CALIFORNIA, INC.   C/O SEYFARTH SHAW                            ATTN: JAY WILLIAM CONNOLLY      101 CALIFORNIA STREET                                     SAN FRANCISCO        CA      94111


WHOLE FOODS MARKET INC                C/O SEYFARTH SHAW                            ATTN: JAY WILLIAM CONNOLLY      101 CALIFORNIA STREET                                     SAN FRANCISCO        CA      94111

WIEBKE WATKINS                        8366 GOLDEN AMBER ST                                                                                                                   LAS VEGAS            NV      89139

WIGHTMAN, CRANE & STUART              244 CALIFORNIA STREET                        SUITE 600                                                                                 SAN FRANCISCO        CA      94111

WILD AND CLASSY BALLOONS              P.O. BOX 470432                                                                                                                        LOS ANGELES          CA      90004

WILD DOVE MARKETING, LLC              CAROL WILCOX                                 44047 N 43RD AVE                #74887                                                    PHOENIX              AZ      85087

WILD OATS MARKET,INC                  C/O SIDLEY AUSTIN BROWN & WOOD LLP           ATTN: JUDITH M PRAITIS          555 WEST 5TH STREET                       SUITE 4000      LOS ANGELES          CA      90013




WILD OATS MARKETS, INC                C/O BINGHAM MCCUTCHEN LLP                    ATTN: TRENTON H NORRIS          3 EMBARCADERO CENTER                                      SAN FRANCISCO        CA      94111

WILD STORM ENTERPRISES INC            P.O. BOX 3356                                                                                                                          EL SEGUNDO           CA      90245

WILDFIRE INTERACTIVE INC.             1600 SEAPORT BLVD, SUITE 500                                                                                                           REDWOOD CITY         CA      94063

WILKINSON ORTHODONTICS DDS            3326 FOURTH ST                               STE#5                                                                                     LEWISTON             ID      83501

WILLARD MANUFACTURING INC.            REESE MARTIN                                 5295 JOHN LUCAS DRIVE           UNIT 1                                                    BURLINGTON                   L7L 6A8       CANADA

WILLHAM ORTHODONTICS                  7400 FLEUR DR. #100                                                                                                                    DESMOIMES            IA      50321

WILLIAM BLAIR & COMPANY, LLC          TRINI UNZUETA                                222 WEST ADAMS STREET                                                                     CHICAGO              IL      60606

WILLIAM CHEN DDS                      DR. CHEN                                     2190 US HWY 27S                                                                           SEBRING              FL      33870

WILLIAM D FALKENBERG                  4208 MAIN ST                                                                                                                           ERIE                 PA      16511‐1970

WILLIAM DIAZ DDS                      CARR, 723 KILOMETRO 1.4 INT                                                                                                            AIBONITO             PR      00705

WILLIAM FLAHERTY                      333 LUDLOW STREET                            SOUTH TOWER, 2ND FLOOR                                                                    STAMFORD             CT      06902
                                      C/O MARLOW CONNELL VALERIUS ABRAMS ADLER &
WILLIAM G LISTON                      NEWMAN                                       4000 PONCE DE LEON BOULEVARD    SUITE 570                                                 CORAL GABLES         FL      33146

WILLIAM GABITT                        80870 HIGHWAY 111                            #160                                                                                      INDIO                CA      92201

WILLIAM H. MARAS DDS                  2521 BURNS RD                                                                                                                          PAL, BEACH GARDENS   FL      33410

WILLIAM KOFOED                        324 REDDING LN                                                                                                                         MOULTONBOROUGH       NH      03254

WILLIAM PENA DDS                      10021 PINES BLVD                             FLOOR:STE, STE#100                                                                        PENBROKE PINES       FL      33024

William PIRRE                         27 BIG HORN ROAD                                                                                                                       SHELTON              CT      06484

WILLIAM SANSOME                       35 JANICE ROAD                                                                                                                         STAMFORD             CT      06905

WILLIAM STILES                        25 N. MAIN ST.                                                                                                                         MEDFORD              NJ      08055

WILLIAM WILLIS                        WILLIAM WILLS                                8551 HIGHLANDS TRACE                                                                      TRUSSVILLE           AL      35173

WILLIAM ZIEGLER DDS                   313 SOUTH MOUNTAIN BLVD                                                                                                                MOUNTAIN TOP         PA      18707

WILLIAMS VALLEY DENTAL GROUP          111 S. WATER ST                                                                                                                        WILLIAMSTOWN         PA      17098

WILLIAMSTOWN DENTAL OFFICE            375 N. MAIN ST STE C4                                                                                                                  WILLIAMSTOWN         NJ      08094

WILLIS DENTAL CARE                    417 EAST 138 ST                                                                                                                        BRONX                NY      10454

WILLIS OF NEW YORK INC.               P.O. BOX 4557                                                                                                                          NEW YORK             NY      10249‐4557




                                                                                                                                        168
                                                                         Case 19-12689-BLS                          Doc 23                   Filed 12/18/19
                                                                                                                                High Ridge Brands Co., et al.
                                                                                                                                                                            Page 171 of 173
                                                                                                                                Consolidated List of Creditors




Name                                     Address1                              Address2                               Address3                                   Address4      City                    State   Postal Code   Country


WILLISTON GENERAL DENTISTRY              1696 NW 165TH ST.                                                                                                                     WILLISTON               FL      32696

WILLMORE F HOLBROW, III                  BLAKELY SOKOLOFF TAYLOR AND ZAFMAN    12400 WILSHIRE BOULEVARD 7TH FLOOR                                                              LOS ANGELES             CA      90025

WILMINGTON ORTHODONTICS CENTER           2300 PENNSYLVNIA AVE # 5C                                                                                                             WILMINGTON              DE      19806

WILMINGTON TRUST FEE COLLECTIONS         JOE O'DONNELL                         P.O. BOX 8955                                                                                   WILMINGTON              DE      19899‐8955

WILMINGTON TRUST, NATIONAL ASSOCIATION   LORI ANN DARLINGTON                   C/O MANUFACTURERS & TRADERS TRUST CO                                                            WILMINGTON              DE      19801

WINCO FOODS INC.                         P.O. BOX 52                                                                                                                           BOISE                   ID      83707‐0052

WINDSOR SMILES ORTHODONTICS              1218 W ASH ST.                        UNIT D                                                                                          WINDSOR                 CO      80550

WINGPOINT VENTURE GROUP LLC              7861 NE DAY ROAD W                    SUITE 210                                                                                       BAINBRIDGE ISLAND       WA      98110

WINGPOINT VENTURE GROUP, LLC             ATTN: GENERAL COUNSEL                 7861 NORTHEAST DAY ROAD WEST           SUITE 210                                                BAINBRIDGE ISLAND       WA      98110

WINKLER INCORPORATED                     P.O. BOX 68                                                                                                                           DALE                    IN      47523‐0068

WINKONG INDUSTRIES LTD                   ROOM 2101 AUSTIN PLAZA                83 AUSTIN ROAD                                                                                  TSIM SHA TSUI KOWLOON                         CHINA

WINN DIXIE                               VENDOR CLAIMS                         5233 COMMONWEALTH A                                                                             JACKSONVILLE            FL      32254

WINN DIXIE STORES/ BI LO                 P.O. BOX 850001                                                                                                                       ORLANDO                 FL      32885‐0230

WINN‐DIXIE STORES                        P.O. BOX 850001                                                                                                                       ORLANDO                 FL      32885‐0230

WINSTED DENTAL                           DR. KENNET                            123 FAIRLAWN AVE WEST                  ATTN KENNETH NESS DDS                                    WINSTED                 MN      55395

WINSTON & STRAWN LLP                     36235 TREASURY CENTER                                                                                                                 CHICAGO                 IL      60694‐6200

WIREGRASS ORTHODONTIC SPEC               100 O'BRANNON PARK DR.                                                                                                                DOTHAN                  AL      36303

WIRING ORTHODONTICS                      375 N STEPHANIE ST. STE # 211                                                                                                         HENDERSON               NV      89014

WISCONSIN DEPT OF REVENUE                BOX 930208                                                                                                                            MILWAUKEE               WI      53293‐0208


WISCONSIN DEPARTMENT OF REVENUE          CUSTOMER SERVICE BUREAU               P.O. BOX 8949                                                                                   MADISON                 WI      53708‐8949

WISDOM BRANDS PTY LTD                    8/4 BRONTI STREET                                                                                                                     MASCOT NSW                      2020          AUSTRALIA

WISER PARTNERS LLC                       3145 LOOKOUT CIRCLE                   SUITE 300                                                                                       CINCINNATI              OH      45208

WISER SOLUTIONS INC                      JESSALYN KADELSKI                     186 SOUTH STREET                       6TH FLOOR                                                BOSTON                  MA      02110

WK PRICE                                 3747 PEACHTREE RD N.E.                APT 402                                                                                         ATLANTA                 GA      30319




WOLF THEIS                               RECHTSANWATTE GMBH & CO KG            SCHUBERTRING 6                                                                                  1010 VIENNA                                   AUSTRIA

WOLZ CORPORATE USA INC.                  36 SOUTH 18TH AVENUE                  SUITE D                                                                                         BRIGHTON                CO      80601

WOMEN'S MARKETING INC                    KATHY HOGARTH                         P.O. BOX 2014                                                                                   HICKSVILLE              NY      11802




WONDERLAND PEDIATRIC DENTISTRY           10920 FRY RD, SUITE #650                                                                                                              CYPRESS                 TX      77433

WOODENVILLE PEDIATRIC DENTISTR           17000 140TH AVE NE                    STE#302                                                                                         WOODENVILLE             WA      98072

WOODMANS                                 2631 LIBERTY LANE                                                                                                                     JANESVILLE              WI      53545

WOODS ORTHODONTICS                       DR. WOODS, WARREN                     441 ROUTE 130                                                                                   SANDWICH                MA      02563‐2340

WORKPLACE SAFETY & INSURANCE BOARD       P.O. BOX 4115 STN A                                                                                                                   TORONTO                         M5W 2V3       CANADA

WORLD CLASS ORTHODONTICS                 ANKE FISCHER                          LAUENBUEHLSTR 59                                                                                LINDERNBERG,                    88161         GERMANY

WORLD STAR ENTERPRISES                   JAN CHOI                              4900 GRAND AVENUE                                                                               MASPETH                 NY      11378

WORLD WIDE PACKAGING                     15 VREELAND ROAD SUITE 4                                                                                                              FLORHAM PARK            NJ      07932‐1506




WRIGHT ORTHODONTICS                      WRIGHT BENJAMIN DDS                   479 JUMPERS HOLE RD                    STE 203                                                  SEVERNA PARK            MD      21146




                                                                                                                                            169
                                                             Case 19-12689-BLS                     Doc 23                Filed 12/18/19
                                                                                                           High Ridge Brands Co., et al.
                                                                                                                                                       Page 172 of 173
                                                                                                           Consolidated List of Creditors




Name                             Address1                          Address2                         Address3                                Address4      City                 State   Postal Code   Country

WU DENTIST 4 KIDS                38‐08 BELL BLVD #7                ATTN: SUET WU DDS                                                                      BAYSIDE              NY      11361

WUHAN JINSHENGYUAN TEXTILES MA   CHARM CENTER, STE 1302            CASTLE PEAK ROAD, LAI CHI KOK                                                          KOWLOON                                    HONG KONG

WULFTEC INTERNATIONAL INC.       P.O. BOX 1089                                                                                                            DERBY LINE           VT      05830‐1089

WWD                              JULIE DRESEN                      P.O. BOX 6356                                                                          HARLAN               IA      51593‐1856

WYETH                            C/O GORDON & REES                 ATTN: FLETCHER CARLTON ALFORD    275 BATTERY STREET                      20TH FL       SAN FRANCISCO        CA      94111

XEROX FINANCIAL SERVICES         P.O. BOX 202882                                                                                                          DALLAS               TX      75320‐2882

XIAO DENTAL INC                  2418 EAST AVE                                                                                                            LIVERMORE            CA      94550

XL                               100 CONSTITUTION PLAZA                                                                                                   HARTFORD             CT      06103

XM WHOLESALE CORP.               273 WALT WHITMAN ROAD             SUITE 161                                                                              HUNTINGTON STATION   NY      11746

XPEDX                            P.O. BOX 644520                                                                                                          PITTSBURGH           PA      15264

XPEDX                            P O BOX 625799                                                                                                           CINCINNATI           OH      45262

XPO INTERMODAL SOLUTIONS INC.    SUSAN WRIGHT                      DBA XPO LOGISTICS                27836 NETWORK PLACE                                   CHICAGO              IL      60673‐1278

XTENSIFY                         4424 16TH AVENUE                                                                                                         BROOKLYN             NY      11204

XYRON, INC                       8465 N 90TH STREET                SUITE #6 PIMA CENTER                                                                   SCOTTSDALE           AZ      85258

Y.M.TRADING INC.                 LEO LOW                           9 STEEL CT.                                                                            ROSELAND             NJ      07068

YAHYA TRADING CORPORATION        AHAMED THAMEEM                    868 NORTHWEST 21ST TERRACE       305 548 4114                                          MIAMI                FL      33127

YAMASHIRO ORTHODONTICS           1717 FOLSOM ST                                                                                                           BOULDER              CO      80302

YANKEE ONE DOLLAR STORES         P.O. BOX 592                                                                                                             MECHANICVILLE        NY      12118

YASMIN MODY DDS                  7530 WOODWARD AVE                                                                                                        WOODRIDGE            IL      60517

YASSER YUSSRI                    4505 HONEYWELL COURT (DOOR 31)                                                                                           DAYTON               OH      45424‐5760

YC CHEN                          3410 LA SIERRA AVE# F‐169                                                                                                RIVERSIDE            CA      92503

YELENA KOZLOVITSER DDS           764 SAMSON WAY                                                                                                           NORTHBROOK           IL      60062

YEN P. LE DDS                    9225 MIRA MESA BLVD # 206                                                                                                SAN DIEGO            CA      92126

YEOCHEM (S) PTE LTD              20 PENJURU LANE                                                                                                          SINGAPORE                    0609193       SINGAPORE

YETI COOLERS                     7601 SOUTHWEST PARKWAY                                                                                                   AUSTIN               TX      78735

YING SUO                         333 LUDLOW STREET                 SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD             CT      06902

YING SUO                         333 LUDLOW STREET                 SOUTH TOWER, 2ND FLOOR                                                                 STAMFORD             CT      06902

YLLEN CRUZ                       628 HARVARD AVENUE                                                                                                       BALDWIN              NY      11510

YOGIN PATEL DDS                  1011 N BROADWAY ST                                                                                                       POST                 TX      79356




YOK MA LES                       2448 E. 18TH ST.                                                                                                         BROOKLYN             NY      11235

YOKO KURAMOTO CONTEMP. DENTAL    105 37TH AVE                                                                                                             SAN MATEO            CA      94403

YOO BIN DR. LEE DDS              220 MADISON AVE. STE A                                                                                                   NEW YORK             NY      10016

YOU FIRST DENTAL                 100 N. STATEWOOD 7                STE #200A                                                                              MARGATE              FL      33063

YOU NAME IT WE DO IT INC.        227 PARTRIDGE LANE                                                                                                       FAIRFIELD            CT      06824

YOU TECHNOLOGY                   7843 SOLUTION CENTER                                                                                                     CHICAGO              IL      60677‐7008

YOUNG DR. HO CHA                 246 W COLLEGE ST                                                                                                         COVINA               CA      91723

YOUNG PS ACQUISITIONS LLC        DOREEN DUGGER                     DBA PLAK SMACKER                 2260 WENDT STREET                                     ALGONQUIN            IL      60102

YOURENCORE INC.                  20 N. MERIDIAN STREET             SUITE 800                                                                              INDIANAPOLIS         IN      46204

YOUSEF ZADEH DDS                 5000 PARKFIELD AVE                                                                                                       SAN JOSE             CA      95129




                                                                                                                         170
                                                                      Case 19-12689-BLS                             Doc 23                  Filed 12/18/19
                                                                                                                               High Ridge Brands Co., et al.
                                                                                                                                                                             Page 173 of 173
                                                                                                                               Consolidated List of Creditors




Name                                      Address1                             Address2                              Address3                                   Address4        City                        State   Postal Code   Country


YOU'VE GOT IT MAID                        5 MELINDA LANE                                                                                                                        BELLA VISTA                 AR      72714

YRC                                       P.O. BOX 13573                                                                                                                        NEWARK                      NJ      07188‐3573




YRC FREIGHT                               P.O. BOX 100129                                                                                                                       PASEDENA                    CA      91189‐0003




YS ROYAL JELLEY & HONEY FARM INC          ATTN: YOUNG D CHOI                   2774 NORTH 4351 ROAD                                                                             SHERIDAN                    IL      60551




YU WALDEN DDS                             11491 JEFFERSON BLVD                                                                                                                  CULVER CITY                 CA      90230


YUAN LUNG HUNG DMD, INC                   CHIALI WANG                          13768 ROSWELL AVE                     STE#119                                                    CHINO                       CA      91710

YUHEI KOBAYASHI                           3375 ALMA ST                         APT 280                                                                                          PALO ALTO                   CA      94306

YUNUHEN LIMON                             2301 SUNNYHILLS DR                                                                                                                    AUSTIN                      TX      78744

YUVAL HALFON                              473 MUNDET PLACE                     STE 59707                                                                                        HILLSIDE                    NJ      07205

YVONNE T. DEMESA DDS                      4430 WILLOW RD # A                                                                                                                    PLEASANTON                  CA      94588

ZACHARY LUPICA                            87 BALD HILL ROAD                                                                                                                     NEW CANAAN                  CT      06840

ZACK GROUP LLC                            75 SOUTH RIVERSIDE AVENUE                                                                                                             CROTON‐ON‐HUDSON            NY      10520

ZACKLER & ASSOCIATES                      3824 GRAND AVENUE                    SUITE 100                                                                                        OAKLAND                     CA      94610




ZADA INTERNATIONAL PRINTING               RAMY ZADA                            301 SOUTH FLOWER STREET                                                                          BURBANK                     CA      91502

ZADEH ZIBA DDS                            335 SARATOGA AVE #20                                                                                                                  SAN JOSE                    CA      95129

ZAND HERBAL FORMULAS                      AMY P. LALLY                         C/O SIDLEY AUSTIN BROWN & WOOD LLP    555 WEST 5TH STREET                        SUITE 4000      LOS ANGELES                 CA      90013‐1010

ZAND HERBAL FORMULAS                      C/O SIDLEY AUSTIN BROWN & WOOD LLP   ATTN: JUDITH M. PRAITIS               555 WEST 5TH STREET                        SUITE 4000      LOS ANGELES                 CA      90013‐1010

ZAND HERBAL FORMULAS                      DARON WATTS                          C/O SIDLEY AUSTIN BROWN & WOOD LLP    555 WEST 5TH STREET                        SUITE 4000      LOS ANGELES                 CA      90013‐1010




ZAND ZAND DDS                             212 E. PROVIDENCIA AVE #B                                                                                                             BURBANK                     CA      91502




ZER HITECH (1976) LTD                     3 SOREK PARK                                                                                                                          BEIT SHEMESH                JE      99052

ZEUS JONES                                2429 NICOLLET AVENUE                                                                                                                  MINNEAPOLIS                 MN      55404

ZEUS JONES MINNEAPOLIS                    KERSTIN GEISLER                      2429 NICOLLET AVENUE S.                                                                          MINNEAPOLIS                 MN      55404
ZHONGSHAN WEIZHAO PLASTIC MANUFACTURING
CO., LTD                                  SUNNY HWANG                          TONGLE INDUSTRIAL ZONE                DONGFENG TOWN                                              ZHONGSHAN                                         CHINA

ZHONGSHAN WEIZHAO PLASTIC MFG CO, LLC     ATTN: SUNNY HWANG                    TONGLE INDUSTRIAL ZONE, DONGFENG                                                                 ZHONGSHAN CITY, GUANGDONG           528425        CHINA
                                                                                                                     TONGLE INDUSTRICAL ZONE,
ZHONGSHAN WEIZHAO PLASTIC MFG CO, LLC     SUNNY HWANG                          SALES MANAGER                         DONGFENG TOWN                                              ZHONGSHAN CITY, GUANGDONG           528425        CHINA

ZHU OTHODONTICS                           17606 MAIN ST #200                                                                                                                    DUMFRIES                    VA      22026

ZHU OTHODONTICS                           17606 MAIN STREET                    STE#200                                                                                          DUMFRIES                    VA      22026

ZMX TRANSPORTATION SERVICES               9140 WEST PLAINFIELD ROAD                                                                                                             BROOKFIELD                  IL      60513

ZOMBEK ORTHODONTICS                       1040 WESTON RD #200                                                                                                                   FORT LAUDERDALE             FL      33326


ZONES                                     P.O. BOX 34740                                                                                                                        SEATTLE                     WA      98124‐1740

ZUNDA GROUP                               41 NORTH MAIN STREET                                                                                                                  SOUTH NORWALK               CT      06854




                                                                                                                                           171
